Case 1:18-cv-01436-MN Document 87-1 Filed 12/05/19 Page 1 of 514 PageID #: 4424




                       EXHIBIT A




                                 Joint Appendix 0001
                    Case 1:18-cv-01436-MN Document 87-1 Filed 12/05/19 Page 2 of 514 PageID #: 4425




                        Quest Diagnostics Investments LLC v. Laboratory Corporation of America Holdings et al.
                                                 Civil Action No. 1:18-cv-01436 (MN)
                                          Second Amended Joint Claim Construction Chart1

I.        AGREED CONSTRUCTIONS

                                 Term
                                                                                               Agreed Construction
                             Patent/Claim
    “generating a protonated and dehydrated precursor ion of said 25-
                                                                            “adding a proton and removing a water molecule from said
            hydroxyvitamin D2 [said vitamin D metabolite]”
                                                                            25-hydroxyvitamin D2 [said vitamin D metabolite] to generate
                                                                            a precursor ion.”
                  U.S. Patent No. 7,972,867, claim 21
                             “derivatizing”
                                                                            “reacting two molecules to form a new molecule”
                   U.S. Patent No. 7,972,868, claim 9
      “derivatizing the dihydroxyvitamin D metabolites from said
                 sample with 4’-carboxyphenyl-TAD”                          “reacting the dihydroxyvitamin D metabolites from said
                                                                            sample with 4’-carboxyphenyl-TAD to form a new molecule”
                   U.S. Patent No. 7,972,868, claim 9
                         “detecting the amount”

                   U.S. Patent No. 8,101,427, claim 1                       No construction necessary: “detecting the amount”
                      U.S. Patent No. 8,409,862,
                              claims 1, 15
                   “detecting the presence or amount”
                                                                            No construction necessary: “detecting the presence or amount”
                  U.S. Patent No. 7,927,867, claim 21




1
      All claim terms were proposed for construction by Defendants.
                                                                        1
                                                              Joint Appendix 0002
                    Case 1:18-cv-01436-MN Document 87-1 Filed 12/05/19 Page 3 of 514 PageID #: 4426




                                 Term
                                                                                                 Agreed Construction
                             Patent/Claim
                  “determining the presence or amount”
                                                                              No construction necessary: “determining the presence or
               U.S. Patent No. 7,927,867, claims 21 and 31                    amount”



II.         DISPUTED CONSTRUCTIONS


                                       Plaintiff’s         Plaintiff’s          Defendant’s
                    Term
      No.                              Proposed            Intrinsic             Proposed            Defendant’s Intrinsic Evidence3
                 Patent/Claim
                                      Construction         Evidence2            Construction
                    “capable of                                                                 Title; 1:20–24; 1:32–59; 1:66–2:4; 2:6–
                                      Plain and
                     detecting                                                                  3:15; 3:59–4:2; 4:19–35; 5:39–42; 5:50–
                                      ordinary
                  testosterone at                                                               6:3; 6:28–7:10; 11:35–67; 12:64–13:6;
                                      meaning: “the
                concentrations of                                                               13:50–14:40; 14:55–17:67; 18:24–19:7;
                                      method is able    col. 14, l. 55-
                less than [10 or 5                                                              Claims 1, 8, 9, 15, 23, 24; publications and
                                      to detect         col. 15, l. 10
                or 1] ng/dL in the                                                              other references cited in the passages
      1                               testosterone at   (Example 4);          Indefinite
                     sample”                                                                    identified above, the prosecution history of
                                      concentrations
                                                        RCE (Mar. 28,                           the ’862 patent and priority applications,
                                      below [10 or 5
                 U.S. Patent No.                        2012) (Ex. I)                           including without limitation the
                                      or 1] ng/dL in
                    8,409,862,                                                                  11/15/2010 Original Application and
                                      the female
                claims 1, 8, 9, 15,                                                             Preliminary Amendment, 6/14/2011 Office
                                      human sample”
                      23, 24                                                                    Action, 11/14/2011 Amendment and


2
      Plaintiff’s citations include any publications or references cited therein. Plaintiff also identifies the entirety of the claims in which
      the terms appear, including dependent claims, as intrinsic evidence and/or context that supports Plaintiff’s constructions, and
      further reserves the right to rely on any evidence cited by Defendants. Plaintiff also reserves the right to identify additional
      intrinsic evidence after further considering Defendants’ intrinsic evidence.
3
      Defendants reserve the right to rely on any evidence cited by Plaintiff and to identify additional intrinsic evidence after further
      considering Plaintiff’s proposed constructions and intrinsic evidence.
                                                                          2
                                                                 Joint Appendix 0003
          Case 1:18-cv-01436-MN Document 87-1 Filed 12/05/19 Page 4 of 514 PageID #: 4427




                             Plaintiff’s         Plaintiff’s         Defendant’s
          Term
No.                          Proposed            Intrinsic            Proposed          Defendant’s Intrinsic Evidence3
       Patent/Claim
                            Construction         Evidence2           Construction
                                                                                    Reply under 37 CFR 1.111, 11/15/2011
                                                                                    Supplemental Amendment and
                                                                                    Declaration of Michael P. Caulfield,
                                                                                    1/13/2012 Office Action, 3/28/2012
                                                                                    Request for Continued Examination and
                                                                                    Declaration of Michael P. Caulfield,
                                                                                    8/15/2012 Office Action, 11/2/2012
                                                                                    Amendment and Reply under 37 C.F.R.
                                                                                    1.111, 11/30/2012 Notice of allowance
                                                                                    Abstract; 1:20–24; 1:42–48; 2:8–49; 3:59–
                                                                                    4:2; 5:20–38; 5:50–6:3; 6:28–8:62; 13:50–
                                                                                    14:40; 18:1–23; Claims 1, 10–12, 15, 18–
                                                                                    20; publications and other references cited
                                                                                    in the passages identified above, the
                                                                                    prosecution history of the ’862 patent and
                                                                                    priority applications, including without
                           Plain and
         “ionizing”                                                                 limitation the 11/15/2010 Original
                           ordinary
                                             col. 7, ll. 19-20;                     Application and Preliminary Amendment,
                           meaning:
       U.S. Patent No.                                                              6/14/2011 Office Action, 11/14/2011
2                          “altering a       col. 7, ll. 25-34;    Indefinite
          8,409,862,                                                                Amendment and Reply under 37 CFR
                           molecule such
      claims 1, 10, 11,                                                             1.111, 11/15/2011 Supplemental
                           that it has a net col. 8, ll. 45-50
      12, 15, 18, 19, 20                                                            Amendment and Declaration of Michael P.
                           electric charge”
                                                                                    Caulfield, 1/13/2012 Office Action,
                                                                                    3/28/2012 Request for Continued
                                                                                    Examination and Declaration of Michael
                                                                                    P. Caulfield, 8/15/2012 Office Action,
                                                                                    11/2/2012 Amendment and Reply under
                                                                                    37 C.F.R. 1.111, 11/30/2012 Notice of
                                                                                    allowance


                                                               3
                                                      Joint Appendix 0004
           Case 1:18-cv-01436-MN Document 87-1 Filed 12/05/19 Page 5 of 514 PageID #: 4428




                             Plaintiff’s        Plaintiff’s         Defendant’s
           Term
No.                          Proposed           Intrinsic            Proposed          Defendant’s Intrinsic Evidence3
        Patent/Claim
                            Construction        Evidence2           Construction
                                                                                   Abstract; 1:20–24; 1:42–48; 2:8–49; 3:59–
                                                                                   4:2; 5:20–38; 5:50–6:3; 6:28–8:62; 13:50–
                                                                                   14:40; 18:1–23; Claims 1, 10–12, 15, 18–
                           Plain and
                                                                                   20; publications and other references cited
                           ordinary
                                                                                   in the passages identified above, the
                           meaning: “one
                                                                                   prosecution history of the ’862 patent and
                           or more
                                                                                   priority applications, including without
                           testosterone
                                             col. 2, ll. 17-27;                    limitation the 11/15/2010 Original
      “testosterone ions” molecules that
                                                                                   Application and Preliminary Amendment,
                           have been         col. 6, l. 61-col.                    6/14/2011 Office Action, 11/14/2011
3       U.S. Patent No.    altered to have   7, l. 7;             Indefinite
                                                                                   Amendment and Reply under 37 CFR
          8,409,862,       a net electric
                                             col 12, l. 64-col.                    1.111, 11/15/2011 Supplemental
      claims 1, 12, 15, 20 charge or one
                                             13, l. 1                              Amendment and Declaration of Michael P.
                           or more
                                                                                   Caulfield, 1/13/2012 Office Action,
                           fragments
                                                                                   3/28/2012 Request for Continued
                           thereof with a
                                                                                   Examination and Declaration of Michael
                           net electric
                                                                                   P. Caulfield, 8/15/2012 Office Action,
                           charge”
                                                                                   11/2/2012 Amendment and Reply under
                                                                                   37 C.F.R. 1.111, 11/30/2012 Notice of
                                                                                   allowance




                                                              4
                                                     Joint Appendix 0005
           Case 1:18-cv-01436-MN Document 87-1 Filed 12/05/19 Page 6 of 514 PageID #: 4429




                              Plaintiff’s          Plaintiff’s           Defendant’s
           Term
No.                           Proposed             Intrinsic              Proposed            Defendant’s Intrinsic Evidence3
        Patent/Claim
                             Construction          Evidence2             Construction
                                                                                         1:60–2:4; 3:7–58; 4:36–5:15; 5:50–6:27;
                                                                                         8:63–11:34; 12:5–63; 13:18–59; 14:41–54;
                                                                                         Claims 1–7, 15, 17; publications and other
                                                                                         references cited in the passages identified
                                                                        “enriching the   above; the prosecution history of the ’862
                             Plain and
                                                                        amount of        patent and priority applications, including
                             ordinary
                                                                        testosterone     without limitation the 11/15/2010 Original
           “purifying        meaning:
                                                                        relative to one  Application and Preliminary Amendment,
         testosterone”       “enriching the
                                                                        or more other    6/14/2011 Office Action, 11/14/2011
                             amount of
4                                               col. 3, ll. 52-54       components of    Amendment and Reply under 37 CFR
        U.S. Patent No.      testosterone
                                                                        the sample by    1.111, 11/15/2011 Supplemental
           8,409,862,        relative to one
                                                                        removing         Amendment and Declaration of Michael P.
         claim 1, 5, 15      or more other
                                                                        materials other  Caulfield, 1/13/2012 Office Action,
                             components of
                                                                        than the analyte 3/28/2012 Request for Continued
                             the sample”
                                                                        of interest”     Examination and Declaration of Michael
                                                                                         P. Caulfield, 8/15/2012 Office Action,
                                                                                         11/2/2012 Amendment and Reply under
                                                                                         37 C.F.R. 1.111, 11/30/2012 Notice of
                                                                                         allowance
5         “relating the      No                 col. 2, ll. 43-67;      “quantifying the Title; Abstract; 1:13–16; 1:53–2:33; 2:34–
      detected ions to the   construction                               presence or      3:28; 4:24–40; 5:14–27; 5:29–6:5; 8:1–24;
      presence or amount     necessary:         col. 3, ll. 3-18;       concentration of 8:34–58; 9:20–45; 9:51–53; 10:17–36;
           of said 25-       “relating the      col. 12, l. 32 –        said 25-         10:58–11:45; 12:21–24; 12:32–62; 13:3–
      hydroxyvitamin D2      detected ions to   col. 13, l. 41          hydroxyvitamin 41; 15:47–17:30; Figs. 1, 2, 3, 4; Claims 1,
        in said sample”      the presence or    (Example 1)             D2 in said       11, 21, 31; publications and other
                             amount of said                             sample based     references cited in the passages identified
       U.S. Patent No.       25-                                        on the detected above, the prosecution history of the ’867
       7,927,867, claim      hydroxyvitamin                             ions”            patent and priority application, including
              21             D2 in said                                                  without limitation the 3/21/2006 Original
                             sample”                                                     Application, 4/12/2010 Office Action,

                                                                    5
                                                         Joint Appendix 0006
           Case 1:18-cv-01436-MN Document 87-1 Filed 12/05/19 Page 7 of 514 PageID #: 4430




                              Plaintiff’s          Plaintiff’s           Defendant’s
           Term
No.                           Proposed             Intrinsic              Proposed             Defendant’s Intrinsic Evidence3
        Patent/Claim
                             Construction          Evidence2             Construction
                                                                                         7/9/2010 Amendment and Reply under 37
                                                                                         CFR 1.111, 10/5/2010 Office Action,
                                                                                         11/17/2010 Amendment and Reply under
                                                                                         37 CFR 1.111, 3/2/2011 Notice of
                                                                                         Allowance
                                                                                         Title; Abstract; 1:12–19; 1:56–2:35; 2:37–
                                                                                         3:45; 3:50–55; 4:27–43; 5:4–7; 5:15–30;
                                                                                         5:31–6:8; 8:4–27; 8:37–61; 9:23–48; 9:54–
                                                                                         10:39; 10:61–12:30; 12:57–13:3; 13:11–
         “relating the       No                                                          45; 15:51–17:35; Figs. 1, 2, 3, 4; Claims 1,
      detected ions to the   construction       col. 2, l. 39 –         “quantifying the 13; publications and other references cited
        amount of said       necessary:         col. 3, l. 2;           concentration of in the passages identified above, the
          vitamin D          “relating the                              said vitamin D   prosecution history of the ’427 patent and
6      metabolite in said    detected ions to   col. 3, ll. 5-21;       metabolite in    priority applications, including without
           sample”           the amount of      col. 12, l. 38 –        said sample      limitation the 5/25/2011 Original
                             said vitamin D     col. 13, l. 52          based on the     Application, 8/4/2011 Office Action,
       U.S. Patent No.       metabolite in      (Example 1)             detected ions”   8/24/2011 Amendment and Reply under
      8,101,427, claim 1     said sample”                                                37 CFR 1.111, 9/16/2011 Notice of
                                                                                         Allowance, 9/22/2011 Amendment under
                                                                                         37 CFR 1.312, 10/17/2011 Office Action,
                                                                                         11/7/2011 Amendment under 37 CFR
                                                                                         1.312, 11/17/2011 Office Action




                                                                    6
                                                         Joint Appendix 0007
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-2 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page81of
                                                          of514 PageID#:
                                                             15 PageID #:2320
                                                                         4431




                      EXHIBIT B




                                Joint Appendix 0008
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-2 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page92of
                                                          of514 PageID#:
                                                             15 PageID #:2321
                                                                         4432
                                                                                    IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                                   US008409862B2


 c12)   United States Patent                                                                 (IO)    Patent No.:                     US 8,409,862 B2
        Caulfield et al.                                                                     (45)    Date of Patent:                     *Apr. 2, 2013

 (54)   DETERMINATION OF TESTOSTERONE BY                                                 etry. Journal of Clinical Endocrinology and Metabolism. 1997. Vo.
        MASS SPECTROMETRY                                                                82, No. 5, pp. 1492-1496.*
                                                                                         Shackelton et al. Electrospray mass spectrometry of testosterone
 (75)   Inventors: Michael P. Caulfield, San Clemente, CA                                esters: Potential for use in doping control. Steroids, 1997. vol. 62, pp.
                   (US); Darren A Carns, Rancho Santa                                    523-529.*
                   Margarita, CA (US); Richard E Reitz,                                  Ong et al. Integrated Bioanalytical Support Using Turbulent Flow
                   San Clemente, CA (US)                                                 Chromatography-Mass Spectrometry. 50th ASMS Conference, Jun.
                                                                                         2002, Poster 218, pp. 1-2.*
 (73)   Assignee: Quest Diagnostics Investments                                          Zimmer et al. Comparison of turbulent-flow chromatography with
                  Incorporated, Wilmington, DE (US)                                      automated solid-phase extraction in 96 well plates and liquid-liquid
                                                                                         extraction used as plasma sample preparation techniques for liquid
 ( *)   Notice:        Subject to any disclaimer, the term ofthis                        chromatography-tandem mass spectrometry. J Chromatog. A. 1999.
                       patent is extended or adjusted under 35                           vol. 854, pp. 23-25. *
                       U.S.C. 154(b) by O days.                                          Salameh et al. Validation of total testosterone assay using high-
                                                                                         turbulence liquid chromatography tandem mass-spectrometry: Total
                       This patent is subject to a terminal dis-                         and free testosterone reference ranges. Steroids, 2010. vol. 75, pp.
                       claimer.                                                          169-175.*
                                                                                         Caraiman et al. Optimal Sensitivity and Increased Throughput Using
 (21)   Appl. No.: 12/946,785                                                            a Dual TIS/ APCI Ionization Source and Turbo Flow Chromatography
                                                                                         with LC/MS/MS. Poster No. 075. ASMS Conference, Jun. 2003, pp.
 (22)   Filed:         Nov. 15, 2010                                                     1-4.*
                                                                                         Sowers et al. Testosterone Concentrations in Women Aged 25-50
 (65)                      Prior Publication Data                                        Years: Associations with Lifestyle, Body Composition, and Ovarian
                                                                                         Status. American Journal of Epidemiology, 2001. vol. 153, No. 3, pp.
        US 2011/0059534 Al                  Mar. 10, 2011                                256-264.*
                                                                                         Office Action dated Sep. 7, 2011 for U.S. Appl. No. 13/118,180.
                                                                                         Caraiman et al, Optimal sensitivity and increased throughout using a
                  Related U.S. Application Data                                          dual TIS/APCI ionization source and turbo flow chromatography
                                                                                         with LC/MS/MS, Poster No. 075, 51st conference on mass spectrom-
 (63)   Continuation of application No. 12/607,905, filed on                             etry and allied topics, American Society for Mass Spectrometry,
        Oct. 28, 2009, now Pat. No. 8,318,418, which is a                                Montreal, Quebec, Jun. 2003, 4 pages.
        continuation of application No. 12/053,325, filed on                             Carignan et al., High-performance liquid chromatographic analysis
        Mar. 21, 2008, now Pat. No. 7,754,419, which is a                                of estradiol valerate-testosterone enanthate in oily formulations, J
        continuation of application No. 11/247,409, filed on                             Chrom 301(1):292-96 (1984).
        Oct. 11, 2005, now Pat. No. 7,348,137, which is a                                Chang et al., Quantitative measurement of male steroid hormones
                                                                                         using automated on-line solid phase extraction-liquid chromatogra-
        continuation of application No. 10/726,919, filed on
                                                                                         phy-tandem mass spectrometry and comparison with radioim-
        Dec. 2, 2003, now Pat. No. 6,977,143.                                            munoassay. Analyst, 123:363-368, 2003.
 (60)   Provisional application No. 60/501,255, filed on Sep.                            Choi et al., Determination of Four Anabolic Steroid Metabolites by
        8, 2003.                                                                         Gas Chromatogrophy/Mass Spectrometry with Negative Ion Chemi-
                                                                                         cal Ionization and Tandem Mass Spectrometry, Rapid Commun.
                                                                                         Mass Spectrom 12, 1749-55 (1998).
 (51)   Int. Cl.
                                                                                         Choi et al., Rapid HPLC-Electrospray Tandem Mass Spectrometric
        GOIN 33/92                     (2006.01)                                         Assay for Urinary Testosterone and Dihydrotestosterone
 (52)   U.S. Cl. ......................................................... 436/71        Glucuronides from Patients with Benign Prostate Hyperplasia. Clin.
 (58)   Field of Classification Search ........................ None                     Chem. 49: 322-5 (2003).
        See application file for complete search history.                                Corrected Notice of Allowance dated Dec. 17, 2007 U.S. Appl. No.
                                                                                         11/247,409.
 (56)                      References Cited                                              Dorgan et al., Measurement of steroid sex hormones in serum: a
                                                                                         comparison of radio immunoassay and mass spectrometry, Steroids,
                   U.S. PATENT DOCUMENTS                                                 67: 151-8 (2002).

      5,772,874    A * 6/1998 Quinn et al.                    210/198.2                                                  (Continued)
      5,795,469    A     8/1998 Quinn et al.
      5,919,368    A     7/1999 Quinn et al.                                             Primary Examiner - Marcela M Cordero Garcia
      5,968,367    A    10/1999 Quinn et al.
      6,107,623    A     8/2000 Bateman et al.                                           (74) Attorney, Agent, or Firm - Foley & Lardner LLP
      6,124,137    A     9/2000 Hutchens et al.
      6,204,500    Bl    3/2001 Whitehouse et al.                                        (57)                           ABSTRACT
      6,410,913    Bl    6/2002 Brekenfeld et al.
      6,743,448    B2    6/2004 Kryger                                                   Provided are methods for determining the presence or amount
      6,855,703    Bl    2/2005 Hill et al.                                              of testosterone in a test sample, comprising ionizing all or a
      6,977,143    Bl* 12/2005 Caulfield et al . .................. 435/4                portion of the testosterone present in the sample to produce
      7,348,137    B2 * 3/2008 Caulfield et al . .................. 435/4                one or more testosterone ions that are detectable in a mass
      7,473,560    B2    1/2009 Soldin
      7,754,419    B2 * 7/2010 Caulfield et al . .................. 435/4
                                                                                         spectrometer. All or a portion of the testosterone present in the
  2004/0235193     Al   11/2004 Soldin                                                   sample is ionized to produce one or more testosterone ions,
  2010/0047849     Al* 2/2010 Caulfield et al . ................ 435/29                  which may be isolated and fragmented to produce precursor
  2011/0226946     Al * 9/2011 Caulfield et al.                  250/282                 ions. A separately detectable internal testosterone standard
                     OTHER PUBLICATIONS                                                  can be provided in the sample. In a preferred embodiment, the
                                                                                         reference is 2,2,4,6,6-d5 testosterone.
 Vierhapper et al. Determination of Testosterone Production Rates in
 Men and Women Using Stable Isotope/Dilution and Mass Spectrom-                                                 24 Claims, No Drawings
                                                                        Joint Appendix 0009
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-2 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page10 of 15
                                                            3 of 514PageID
                                                                     PageID#:#:2322
                                                                                4433


                                                             US 8,409,862 B2
                                                                      Page 2


                     OTHER PUBLICATIONS                                    Ooi and Donnelly, More on the Analog Free-Testosterone Assay,
  Draisci et al., Confirmatory analysis of 17!3-boldenone, l 7alpha-       Clin. Chem. 45: 714-715 (1999).
  boldenone and androsta-1,4-diene-3, 17-dione in bovine urine by liq-     Peng et al., Plasma and urinary markers of oral testosterone
                                                                           undecanoate misuse. Steroids, 67: 39-50, 2002.
  uid cluomatography-tandem mass spectrometry. Journal of Chroma-
                                                                           Plumb et al., Quantitative analysis of pharmaceuticals in biological
  tography B, 789:219-226, 2003.                                           fluids using high-performance liquid cluomatography coupled to
  Draisci et al., Quantitation of anabolic hormones and their metabo-      mass spectrometry: a review, Xenobiotica, 2001, 31(8/9):599-617.
  lites in bovine serum and urine by liquid chromatography-tandem          Robb et al., Atmospheric Pressure Photoionization: An Ionization
  mass spectrometry, Journal of Chromatography A, 2000, vol. 870, pp.      Method for Liquid Cluomatography-Mass Spectrometry, Anal.
  511-522.                                                                 Chem., 72:3653-3659 (2000).
  Furuta et al., Simultaneous Measurements of Endogenous and Deu-          Ropero-Miller et al., Simultaneous Quantitation ofOpioids in Blood
  terium-Labelled Tracer Variants of Androstenedione and                   by       GC-El-MS        Analysis      Following       Deproteination,
  Testosterone by Capillary Gas Cluomatography-Mass Spectrometry,          Detautomerizati-Keto Analytes, Solid-Phase Extraction, and
                                                                           Trimethylsilyl Derivatization, J of Anal Tox 2002, vol. 26, pp. 524-
  J Cluom, BiomedAppl vol. 525: 15-23, (1990).
                                                                           528.
  Giraudi et al., Effect of Tracer Binding to Serum Proteins on the        Salameh et al, Validation of a total testosterone assay using high-
  Reliability of a Direct Free Testosterone Assay. Steroids 52: 423-4      turbulence liquid chromoatography tandem mass spectrometry, Ste-
  (1988).                                                                  roids, (2010), pp. 169-175.
  Griffiths et al., Derivatisation for the characterisation of neutral     Shackelton et al, Electrospray mass spectrometry of testosterone
  oxosteroids by electrospray and matrix-assisted laser desorption/        ester: potential for use in doping control, Steroids, (1997),
  ionisation tandem mass spectrometry: the Girard P derivative, Rapid      62(78):523-529.
  Commun Mass Spectrom 2003: 17, 924-935.                                  Starcevic, et al., Liquid Chromatography l 4tandem Mass Spectrom-
                                                                           etry Assay for Human Serum Testosterone and Trideuterated
  Herman et al., Generic method for on-line extraction of drug sub-
                                                                           Testosterone, Journal ofCluomatography, 792:197-204 (2003).
  stances in the presence of biological matrices using turbulent flow      Tiller et al. Drug quantitation on a benchtop liquid cluomatography-
  cluomatography. Rapid Communications in Mass Spectrometry,               tandem mass spectrometry system. Journal of Chromatography A,
  16:412-426, 2002.                                                        1997, vol. 771, pp. 119-125.
  Kiernan et al., Human chorionic gonadatrophin and sport, Br J Sp         US Office Action dated Jun. 8, 2011 in U.S. Appl. No. 12/607,905.
  Med, 25(2):73-80, 1991.                                                  Williams, et al., Electrospray Collision-induced Dissociation of
  Lewis et al., DOT/FAAIAM-00/20 A Novel Method for the Deter-             Testosterone and Testosterone Hydroxy Analogs, Journal of Mass
  mination of Sildenafil (Viagra) and Its Metabolite (UK-103,320) in       Spectrometry 34:206-216 (1999).
  Postmortem Specimens Using LC/MS/MS and LC/MS/MS/MS                      Winters et al., The analog free testosterone assay: are the results in
  National Technical Information Service, 2000, 3 cover pages and pp.      men clinically useful?, Clin. Chem. 44:2178-2182, (1998).
  1-12.                                                                    Yoon and Lee, Gas chromatographic and mass spectrometic analysis
  Magnusson et al., Quantitative analysis of eight testosterone metabo-    of conjugated steroids in urine, J.Biosci. 200 l; 26:627-634.
  lites using colunm switching and liquid chromatography/tandem            Zimmer et al., Comparison of turbulent-flow cluomatography with
  mass spectrometry. Rapid Commun. Mass Spectrom, May 30, 2004,            automated solid-phase extraction in 96-well plates and liquid-liquid
  18: 1089-1094.                                                           extraction used as plasma sample preparation techniques for liquid
  Marcus and Durnford, A Simple Enzyme-Linked Immunosorbent                cluomatography-tandem mass spectrometry, J. Chromatogr. A 854:
  Assay for Testosterone. Steroids 46: 975-86 (1985).                      23-35 (1999).
  Merchant and Weinberger, Recent advancements in surface-en-              Alary, "Comparative Study: LC-MS/MS Analysis of Four Steroid
  hanced laser desorption/ionizationtime of flight-mass spectrometry.      Compounds Using a New Photoionization Source and a Conven-
  Electrophoresis 21: 1164-67 (2000).                                      tional APCI Source," Proceedings of the 49th ASMS Conference on
  Minut et al., Urinary 5alpha-androstanediol and 5!3-androstanediol       Mass Spectrometry and Allied Topics, Chicago Illinois, May 27-31,
  measurement by gas chromatography after solid-phase extraction           2001.
  and high-performance liquid chromatography. Int 19I J Biol. Mark-        Draisci et al., "Quantitation of anabolic hormones and their metabo-
  ers, vol. 14(3); 154-59 (1999).                                          lites in bovine serum and urine by liquid chromatography-tandem
  Notice of Allowance dated Apr. 12, 2010 for U.S. Appl. No.               mass spectrometry," J. of Chromatography A, (2000), 870:511-522.
  12/053,325.                                                              Robb, et al., "Atmospheric Pressure Photoionization: an Ionization
  Notice of Allowance dated Aug. 18, 2005 for U.S. Appl. No.               Method for Liquid Chromatography-Mass Spectrometry," Anal.
  10/726,919.                                                              Chem., (2000) 72:3653-3559.
  Notice of Allowance dated Nov. 5, 2007 U.S. Appl. No. 11/247,409.        Tiller, et al, "Drug quantitation on a benchtop liquid cluomatogra-
  Office Action dated Jan. 10, 2007 for U.S. Appl. No. 10/726,919.         phy-tandem mass spectrometry system," J. Chromatography A,
  Office Action dated Feb. 18, 2010 for U.S. Appl. No. 12/053,325.         (1997), 771:119-125.
  Office Action dated Mar. 4, 2005 for U.S. Appl. No. 10/726,919.          US Non-Final OfficeActiondatedDec.16, 2011 in related U.S.Appl.
  Office Action dated Apr. 29, 2009 for U.S. Appl. No. 12/053,325.         No. 12/607,905.
  Office Action dated Sep. 5, 2008 for U.S. Appl. No. 12/053,325.          US Non-Final OfficeActiondatedNov. 17, 2011 in related U.S.Appl.
  Ong et al, Integrated bioanalytical support using turbulent flow cluo-   No. 13/118,180.
  matography-mass spectrometry, Powerpoint Presentation, Memory
  Pharmaceuticals Corp., ASMS 2002, Mar. 1, 2001, pp. 1-39.                * cited by examiner




                                                                Joint Appendix 0010
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-2 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page11 of 15
                                                            4 of 514PageID
                                                                     PageID#:#:2323
                                                                                4434


                                                       US 8,409,862 B2
                                1                                                                        2
       DETERMINATION OF TESTOSTERONE BY                                  975-86 (1985); Giraudi et al., Steroids 52: 423-4 (1988); Ooi
             MASS SPECTROMETRY                                           and Donnelly, Clin. Chem. 44: 2178-82 (1988); Dorgan et al.,
                                                                         Steroids 67: 151-8 (2002); Choi et al., Clin. Chem. 49: 322-5
        CROSS-REFERENCE TO RELATED PATENT                                (2003).
                  APPLICATIONS
                                                                                      SUMMARY OF THE INVENTION
     This application claims priority to U.S. application Ser.
  No. 12/607,905 filed Oct. 28, 2009, which is a continuation of            In a first aspect, the present invention relates to methods for
  U.S. application Ser. No. 12/053,325 filed Mar. 21, 2008               determining the presence or amount of testosterone in a test
  (now U.S. Pat. No. 7,754,419 issued on Jul. 13, 2010), which      10   sample, comprising ionizing all or a portion of the testoster-
  is a continuationofU.S. application Ser. No. 11/247,409 filed          one present in the sample to produce one or more testosterone
  Oct.11,2005 (now U.S. Pat. No. 7,348,137 issued on Mar. 25,            ions that are detectable in a mass spectrometer operating in
  2008), which is a continuation of U.S. application Ser. No.            positive ion mode, and detecting the ion( s) so produced. The
  10/726,919 filed Dec. 2, 2003 (now U.S. Pat. No. 6,977,143             presence or amount of one or more testosterone ions can be
  issued on Dec. 20, 2005), which claims the benefit of U.S.        15   related to the presence or amount of testosterone in the origi-
  Application Ser. No. 60/501,255 filed Sep. 8, 2003, all of             nal test sample.
  which are incorporated herein by reference in their entirety              Such methods may preferably comprise ionizing all or a
  including all figures and tables.                                      portion of the testosterone present in the sample to produce
                                                                         one or more testosterone ions, isolating the testosterone ions
                 FIELD OF THE INVENTION                             20   by mass spectrometry to provide one or more precursor ions,
                                                                         fragmenting the precursor ions to provide one or more daugh-
     The present invention relates to methods for analyzing              ter ions that are detectable in a mass spectrometer operating in
  testosterone and for detecting testosterone in samples by              positive ion mode, and detecting the ion( s) so produced. The
  mass spectrometry.                                                     presence or amount of the testosterone daughter ion( s) can be
                                                                    25   related to the presence or amount of testosterone in the origi-
           BACKGROUND OF THE INVENTION                                   nal test sample. Such methods are known in the art as "tandem
                                                                         mass spectrometry."
     The following description of the background of the inven-              In preferred embodiments, a separately detectable internal
  tion is provided simply as an aid in understanding the inven-          testosterone standard is provided in the sample, the presence
  tion and is not admitted to describe or constitute prior art to   30   or amount of which is also determined in said sample. In these
  the invention.                                                         embodiments, all or a portion of both the endogenous test-
     Testosterone (4 androgen 17~-ol-3-one) is a C19 steroid             osterone and the internal standard present in the sample is
  hormone with a molecular weight of288.4 daltons. Testoster-            ionized to produce a plurality of ions detectable in a mass
  one is the major androgen in males and is controlled by                spectrometer operating in positive ion mode, and one or more
  luteinizing hormone (LH). LH is released from the anterior        35   ions produced from each are detected by mass spectrometry.
  pituitary exerting the primary control on testosterone produc-            In preferred embodiments, the testosterone ions detectable
  tion, and acting directly on the Leydig cells in the testes,           in a mass spectrometer include ions with a mass/charge ratio
  where testosterone is produced. Testosterone stimulates adult          (m/z) of289.1±0.5, 109.2±0.5, and/or 96.9±0.5, the latter two
  maturation of external genitalia and secondary sex organs,             being fragments of the larger ion. In particularly preferred
  and the growth of beard, axillary and pubic hair. In addition,    40   embodiments, the precursor ion has m/z of 289.1, while the
  testosterone has anabolic effects leading to increased linear          fragment ions have an m/z of 109.2 and 96.9.
  growth, nitrogen retention, and muscular development. Clini-              A preferred internal testosterone standard is 2,2,4,6,6-d5
  cal evaluation of serum testosterone, along with serum LH,             testosterone. In preferred embodiments, the internal testoster-
  assists in evaluation ofhypogonadal males. Major causes of             one standard ions detectable in a mass spectrometer have a
  lowered testosterone in males include hypogonadotropic            45   mass/charge ratio (m/z) of 294.1±0.5, 113.2±0.5 and/or
  hypogonadism, testicular failure, hyperprolactinemia,                  99.9±0.5. In particularly preferred embodiments, a precursor
  hypopituitarism, some types ofliver and kidney diseases, and           ion of the internal testosterone standard has an m/z of 294.1,
  critical illness.                                                      and two fragment ions having an m/z of 113.2 and 99.9 are
     Testosterone levels are much lower in females compared to           each detected.
  males. The major sources of testosterone in females are the       50      In preferred embodiments, one may determine the speci-
  ovaries, the adrenal glands, and the peripheral conversion of          ficity of testosterone determination by mass spectrometry by
  precursors, specifically the conversion of androstenedione to          calculating a ratio of the daughter ions for that sample and
  testosterone. In females, the normal levels of androgens may           comparing that ratio with that of a purified testosterone stan-
  provide a substrate for estrogen production. Increased serum           dard. The daughter ion ratio for purified testosterone is 1.43
  testosterone levels in females may be indicative of polycystic    55   (i.e. 109+97) while the daughter ion ratio of the internal
  ovary syndrome and adrenal hyperplasia, among other con-               testosterone standard (2,2,4,6,6-d5 testosterone) is 1.07 (i.e.
  ditions. The clinical manifestations of excess testosterone in         113+99). Under experimental conditions with multiple rep-
  females include infertility, hirsutism, amenorrhea, and obe-           licates, a median or mean and range derived from the standard
  sity.                                                                  deviation, coefficent of variation (CV) or percentage for each
     Testosterone strongly binds to plasma proteins such as sex     60   daughter ion ratio also can be calculated. In this way, the
  hormone-binding globulin (SHBG) ortestosterone-estradiol-              presence of an "unknown" compound (interfering substance)
  binding globulin (TEBG). Testosterone also binds with low              can be detected by either an increase or decrease in the
  affinity to CBG (cortisol-binding globulins) and albumin.              observed daughter ion ratio.
  Less than 2.5% of testosterone circulates unbound to plasma               In preferred embodiments, one may increase the signal to
  proteins.                                                         65   noise detection of testosterone (or the internal standard) by
     Numerous assays for testosterone are known to those of              s=ing the signal of the detectable daughter ions for that
  skill in the art. See, e.g., Marcus and Durnford, Steroids 46:         sample. This has the effect of improving detection by increas-
                                                         Joint Appendix 0011
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-2 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page12 of 15
                                                            5 of 514PageID
                                                                     PageID#:#:2324
                                                                                4435


                                                         US 8,409,862 B2
                                 3                                                                        4
  ing the signal and effectively reducing the background, thus             the analyte to be measured, type of sample, the type of detec-
  improving the signal to noise ratio. In addition, one can quan-          tor, the choice of positive versus negative mode, etc.
  titate the amount of testosterone in a sample by comparing the              Suitable test samples can include any liquid sample that
  summed daughter ion signal of the unknown sample with a                  can contain one or more testosterone. For example, samples
  standard curve of summed daughter ion signals for known             5    obtained during the manufacture of synthetic testosterone can
  amounts of testosterone.                                                 be analyzed to determine the composition and yield of the
     In certain embodiments, the testosterone present in a test            manufacturing process. In certain embodiments, a sample is a
  sample can be purified prior to ionization. Numerous methods             biological sample; that is, a sample obtained from any bio-
  are known in the art to purify testosterone, including chroma-           logical source, such as an animal, a cell culture, an organ
  tography, particularly high performance liquid chromatogra-         10   culture, etc. Particularly preferred are samples obtained from
  phy (HPLC), and thin layer chromatography (TLC); electro-                a manimalian animal, such as a dog, cat, horse, etc. Particular
  phoresis, including capillary electrophoresis; extraction                preferred manimalian animals are primates, most preferably
  methods, including ethyl acetate extraction, and methanol                humans. Suitable samples include blood, plasma, serum, hair,
  extraction; and affinity separations, including immunoaffin-             muscle, urine, saliva, tear, cerebrospinal fluid, or other tissue
  ity separations; or any combination of the above.                   15   sample. Such samples may be obtained, for example, from a
     Preferred embodiments utilize high turbulence liquid chro-            patient; that is, a living person presenting themselves in a
  matography (HTLC), alone or in combination with one or                   clinical setting for diagnosis, prognosis, or treatment of a
  more purification methods, to purify testosterone in samples.            disease or condition.
  HTLC is a form of chromatography that utilizes turbulent                    The mass spectrometer typically provides the user with an
  flow of the material being assayed through the column pack-         20   ion scan; that is, the relative abundance of each m/z over a
  ing as the basis for performing the separation. HTLC has been            given range (e.g., 100 to 900). The results of an analyte assay,
  applied in the preparation of samples containing two                     that is, a mass spectrum, can be related to the amount of the
  unnamed drugs prior to analysis by mass spectrometry. See,               analyte in the original sample by numerous methods known in
  e.g., Zimmer et al., J. Chromatogr. A 854: 23-35 (1999); see             the art. For example, given that sampling and analysis param-
  also, U.S. Pat. Nos. 5,968,367, 5,919,368, 5,795,469, and           25   eters are carefully controlled, the relative abundance of a
  5,772,874, which further explain HTLC and are each hereby                given ion can be compared to a table that converts that relative
  incorporated by reference in their entirety including all charts         abundance to an absolute amount of the original molecule.
  and drawings. Persons of ordinary skill in the art understand            Alternatively, molecular standards can be run with the
  "turbulent flow." When fluid flows slowly and smoothly, the              samples, and a standard curve constructed based on ions
  flow is called "laminar flow." For example, fluid moving            30   generated from those standards. Using such a standard curve,
  through an HPLC column at low flow rates is laminar. In                  the relative abundance of a given ion can be converted back
  laminar flow the motion of the particles of fluid is orderly with        into an absolute amount of the original molecule. Numerous
  particles moving generally in straight lines. At faster veloci-          other methods for relating the presence or amount of an ion to
  ties, the inertia of the water overcomes fluid frictional forces         the presence or amount of the original molecule are well
  and turbulent flow results. Fluid not in contact with the irregu-   35   known to those of ordinary skill in the art.
  lar boundary "outruns" that slowed by friction or deflected by              In other preferred embodiments, the purifying step
  an uneven surface. When a fluid is flowing turbulently, it flows         involves (i) applying the sample to an HTLC extraction col-
  in eddies and whirls (or vortices), with more "drag" than                umn, (ii) washing the HTLC extraction column under condi-
  when the flow is laminar. Many references are available for              tions whereby testosterone is retained by the column, (iii)
  assisting in determining when fluid flow is laminar or turbu-       40   eluting retained testosterone from the HTLC extraction col-
  lent (e.g., Turbulent Flow Analysis: Measurement and Pre-                umn, (iv) applying the retained material to an analytical col-
  diction, P. S. Bernard & J.M. Wallace, John Wiley & Sons,                umn, and (v) eluting purified testosterone from the analytical
  Inc., (2000); An Introduction to Turbulent Flow, Jean                    column. In preferred embodiments, the HTLC extraction col-
  Mathieu & Julian Scott, Cambridge University Press (2001 )).             umn is a large particle C-18 extraction column, and the ana-
     Because the steps involved in these HTLC procedures can          45   lytical column is a C-18 analytical column. The HTLC
  be linked in an automated fashion, the requirement for opera-            extraction column is preferably a large particle column.
  tor involvement during the purification of testosterone can be              By "large particle" column is meant a column containing
  minimized. This can result in savings of time and costs, and             an average particle diameter greater than about 35 µm. In the
  eliminate the opportunity for operator error.                            most preferred embodiment the column contains particles of
     Purification in this context does not refer to removing all      50   about 50 µm in diameter, and the C-18 analytical column
  materials from the sample other than the analyte(s) ofinterest.          comprises particles of about 4 µmin diameter. As used in this
  Instead, purification refers to a procedure that enriches the            context, the term "about" means ±10%.
  amount of one or more analytes of interest relative to one or               The term "analytical column" as used herein refers to a
  more other components of the sample. In preferred embodi-                chromatography column having sufficient chromatographic
  ments, purification can be used to remove one or more inter-        55   "plates" to effect a separation of materials in a sample that
  fering substances, e.g., one or more substances that would               elute from the column sufficient to allow a determination of
  interfere with detection of an analyte ion by mass spectrom-             the presence or amount of an analyte. Such columns are often
  etry.                                                                    distinguished from "extraction columns," which have the
     In various embodiments, the testosterone present in a test            general purpose of separating or extracting retained material
  sample can be ionized by any method known to the skilled            60   from non-retained materials in order to obtain a purified
  artisan. These methods include, but are not limited to, elec-            sample for further analysis.
  tron ionization, chemical ionization, fast atom bombardment,                In various embodiments, one of more steps of the methods
  field desorption, and matrix-assisted laser desorption ioniza-           can be performed in an inline, automated fashion. For
  tion ("MALDI"), surface enhanced laser desorption ioniza-                example, in one embodiment steps (i)-(v) are performed in an
  tion ("SELDI"), photon ionization, electrospray, and induc-         65   inline, automated fashion. In another, the steps of ionization
  tively coupled plasma. The skilled artisan will understand that          and detection are performed inline following steps (i)-(v).
  the choice of ionization method can be determined based on               The term "inline, automated fashion" as used herein refers to
                                                           Joint Appendix 0012
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-2 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page13 of 15
                                                            6 of 514PageID
                                                                     PageID#:#:2325
                                                                                4436


                                                         US 8,409,862 B2
                                 5                                                                        6
  steps performed without the need for operator intervention.              least 97% or at least 98% or at least 99%. Persons of ordinary
  For example, by careful selection of valves and connector                skill in the art understand statistical calculations and how to
  plumbing, two or more chromatography colunms can be con-                 calculate a percent confidence for particular assays.
  nected as needed such that material is passed from one to the               In one embodiment, the assay involves the combination of
  next without the need for any manual steps. In preferred            5    LC with mass spectrometry. In a preferred embodiment, the
  embodiments, the selection of valves and plumbing is con-                LC is HTLC. In another preferred embodiment, the mass
  trolled by a computer pre-programmed to perform the neces-               spectrometry is tandem mass spectrometry (MS/MS).
  sary steps. Most preferably, the chromatography system is                   Liquid chromatography (LC) and high-performance liquid
  also connected in such an on-line fashion to the detector                chromatography (HPLC) rely on relatively slow, laminar flow
  system, e.g., an MS system. Thus, an operator may place a           10   technology. HPLC has been successfully applied to the sepa-
  tray of samples in an autosampler, and the remaining opera-              ration of compounds in biological samples. But a significant
  tions are performed under computer control, resulting in puri-           amount of sample preparation is required prior to the separa-
  fication and analysis of all samples selected.                           tion and subsequent analysis with a mass spectrometer (MS),
     In contrast, the term "off-line" as used herein refers to a           making this technique labor intensive. In addition, most
  procedure requiring manual intervention of an operator.             15   HPLC systems do not utilize the mass spectrometer to its
  Thus, if samples are subjected to precipitation, and the super-          fullest potential, allowing only one HPLC system to be con-
  natants are then manually loaded into an autosampler, the                nected to a single MS instrument, resulting in lengthy time
  precipitation and loading steps are off-line from the subse-             requirements for performing a large number of assays. High
  quent steps.                                                             turbulence liquid chromatography (HTLC) methods that
     In preferred embodiments, the purified testosterone is ion-      20   combine multiple separations in one procedure lessen the
  ized by one or more of the following methods: electrospray               need for lengthy sample preparation and operate at a signifi-
  ionization, chemical ionization, photon ionization, matrix-              cantly greater speed. Such methods also achieve a separation
  assisted laser desorption ionization (MALDI), and surface                performance superior to laminar flow (HPLC) chromatogra-
  enhanced laser desorption ionization (SELDI). In the most                phy. HTLC allows for direct injection of biological samples
  preferred embodiment, the testosterone is ionized by electro-       25   (plasma, urine, etc.). This is difficult to achieve in traditional
  spray ionization. In preferred embodiments, the testosterone             forms of chromatography because denatured proteins and
  ion is in a gaseous state and the inert collision gas is argon or        other biological debris quickly block the separation columns.
  nitrogen. The test sample is preferably obtained from a                     The terms "mass spectrometry" or "MS" as used herein
  patient, for example, blood serum. In other embodiments the              refer to methods of filtering, detecting, and measuring ions
  test sample can be blood plasma, or another liquid or biologi-      30   based on their mass-to-charge ratio, or "m/z." In general, one
  cal fluid. In a most preferred embodiment the sample is de-              or more molecules of interest are ionized, and the ions are
  proteinated prior to the ionization step by exposing the test            subsequently introduced into a mass spectrographic instru-
  sample to formic acid. The high turbulence liquid chroma-                ment where, due to a combination of magnetic and electric
  tography colunm most preferably contains a matrix of a C-12              fields, the ions follow a path in space that is dependent upon
  carbon chain. In various embodiments, the mass spectros-            35   mass ("m") and charge ("z"). See, e.g., U.S. Pat. No. 6,204,
  copy is MS/MS/TOF mass spectroscopy, or MALDI/MS/                        500, entitled "Mass Spectrometry From Surfaces;" U.S. Pat.
  MS/TOF mass spectroscopy, or SELDI/MS/MS/TOF mass                        No. 6,107,623, entitled "Methods and Apparatus for Tandem
  spectroscopy.                                                            Mass. Spectrometry;" U.S. Pat. No. 6,268,144, entitled
     In preferred embodiments, the presence or amount of the               "DNA Diagnostics Based On Mass Spectrometry;" U.S. Pat.
  testosterone ion is related to the presence or amount of test-      40   No. 6,124,137, entitled "Surface-Enhanced Photolabile
  osterone in the test sample by comparison to a reference                 Attachment And Release For Desorption And Detection Of
  2,2,4,6,6-d5 testosterone sample.                                        Analytes;" Wright et al., "Proteinchip surface enhanced laser
     The summary of the invention described above is non-                  desorption/ionization (SELDI) mass spectrometry: a novel
  limiting and other features and advantages of the invention              protein biochip technology for detection of prostate cancer
  will be apparent from the following detailed description of the     45   biomarkers in complex protein mixtures," Prostate Cancer
  invention, and from the claims.                                          and Prostatic Diseases 2: 264-76 (1999); and Merchant and
                                                                           Weinberger, "Recent advancements in surface-enhanced
      DETAILED DESCRIPTION OF THE INVENTION                                laser desorption/ionization-time of flight-mass spectrom-
                                                                           etry," Electrophoresis 21: 1164-67 (2000), each of which is
     The present invention describes methods and compositions         50   hereby incorporated by reference in its entirety, including all
  for unambiguously detecting testosterone in a test sample.               tables, figures, and claims.
  The methods utilize liquid chromatography (LC), most pref-                  For example, in a "quadrupole" or "quadrupole ion trap"
  erably HTLC, to perform an initial purification of selected              instrument, ions in an oscillating radio frequency field expe-
  analytes, and combine this with unique methods of mass                   rience a force proportional to the DC potential applied
  spectrometry (MS), thereby providing a high-throughput              55   between electrodes, the amplitude of the RF signal, and m/z.
  assay system for detecting and quantifying testosterone in a             The voltage and amplitude can be selected so that only ions
  liquid sample. The preferred embodiments are particularly                having a particular m/z travel the length of the quadrupole,
  well suited for application in large clinical laboratories. Tes-         while all other ions are deflected. Thus, quadrupole instru-
  tosterone assays are provided that have enhanced specificity             ments can act as both a "mass filter" and as a "mass detector"
  and are accomplished in less time and with less sample prepa-       60   for the ions injected into the instrument.
  ration than required in presently available testosterone                    Moreover, one can often enhance the resolution of the MS
  assays. In various embodiments the methods of the invention              technique by employing "tandem mass spectrometry," or
  accurately detect testosterone in samples where it is present in         "MS/MS." In this technique, a precursor ion or group of ions
  concentrations ofless than 50 ng/dL, less than 25 ng/dL, less            generated from a molecule (or molecules) of interest may be
  than 10 ng/dL, less than 5 ng/dL, and even less than 1 ng/dL.       65   filtered in an MS instrument, and these precursor ions subse-
  In various embodiments the concentration has a percent con-              quently fragmented to yield one or more fragment ions that
  fidence of at least 90% or at least 93% or at least 95% or at            are then analyzed in a second MS procedure. By careful
                                                           Joint Appendix 0013
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-2 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page14 of 15
                                                            7 of 514PageID
                                                                     PageID#:#:2326
                                                                                4437


                                                         US 8,409,862 B2
                                  7                                                                        8
  selection of precursor ions, only ions produced by certain                high positive or negative electric potential. Solution reaching
  analytes of interest are passed to the fragmentation chamber,             the end of the tube, is vaporized (nebulized) into a jet or spray
  where collision with atoms of an inert gas occurs to produce              of very small droplets of solution in solvent vapor. This mist
  the fragment ions. Because both the precursor and fragment                of droplets flows through an evaporation chamber which is
  ions are produced in a reproducible fashion under a given set        5    heated slightly to prevent condensation and to evaporate sol-
  of ionization/fragmentation conditions, the MS/MS tech-                   vent. As the droplets get smaller the electrical surface charge
  nique can provide an extremely powerful analytical tool. For              density increases until such time that the natural repulsion
  example, the combination of filtration/fragmentation can be               between like charges causes ions as well as neutral molecules
  used to eliminate interfering substances, and can be particu-             to be released.
  larly useful in complex samples, such as biological samples.         10      The term "Atmospheric Pressure Chemical Ionization," or
     Additionally, recent advances in technology, such as                   "APCI," as used herein refers to mass spectroscopy methods
  matrix-assisted laser desorption ionization coupled with                  that are similar to ESI; however, APCI produces ions by
  time-of-flight analyzers ("MALDI-TOF") permit the analysis                ion-molecule reactions that occur within a plasma at atmo-
  of analytes at femtomole levels in very short ion pulses. Mass            spheric pressure. The plasma is maintained by an electric
  spectrometers that combine time-of-flight analyzers with tan-        15   discharge between the spray capillary and a counter elec-
  dem MS are also well known to the artisan. Additionally,                  trode. Then ions are typically extracted into the mass analyzer
  multiple mass spectrometry steps can be combined in meth-                 by use of a set of differentially pumped skimmer stages. A
  ods known as "MS/MS."                                                     counterflow of dry and preheated N 2 gas may be used to
     Ions can be produced using a variety of methods including,             improve removal of solvent. The gas-phase ionization in
  but not limited to, electron ionization, chemical ionization,        20   APCI can be more effective than ESI for analyzing less-polar
  fast atom bombardment, field desorption, and matrix-assisted              species.
  laser desorption ionization ("MALDI"), surface enhanced                      The term "Atmospheric Pressure Photoionization"
  laser desorption ionization ("SELDI"), photon ionization,                 ("APPI") as used herein refers to the form of mass spectros-
  electrospray ionization, and inductively coupled plasma.                  copy where the mechanism for the photoionization of mol-
     The term "electron ionization" as used herein refers to           25   ecule Mis photon absorption and electron ejection to form the
  methods in which one or more analytes of interest in a gas-               molecular M+. Because the photon energy typically is just
  eous or vapor phase is/are interacted with a flow of electrons.           above the ionization potential, the molecular ion is less sus-
  Impact of the electrons with the analyte(s) produces analyte              ceptible to dissociation. In many cases it may be possible to
  ions, which may then be subjected to a mass spectroscopy                  analyze samples without the need for chromatography, thus
  technique.                                                           30   saving significant time and expense. In the presence of water
     The term "chemical ionization" as used herein refers to                vapor or protic solvents, the molecular ion can extract H to
  methods in which a reagent gas (e.g. ammonia) is subjected to             form MH +. This tends to occur if M has a high proton affinity.
  electron impact, and analyte ions are formed by the interac-              This does not affect quantitation accuracy because the sum of
  tion of reagent gas ions and analyte molecules.                           M + and MH + is constant. Drug compounds in protic solvents
     The term "fast atom bombardment" as used herein refers to         35   are usually observed as MH+, whereas nonpolar compounds
  methods in which a beam of high energy atoms (often Xe or                 such as naphthalene or testosterone usually form M+. Robb,
  Ar) impacts a non-volatile test sample, desorbing and ioniz-              D. B., Covey, T. R. and Bruins, A. P. (2000): See, e.g., Robb
  ing molecules contained in the sample. Samples are dissolved              et al., Atmospheric pressure photoionization: An ionization
  in a viscous liquid matrix, such as glycerol, thioglycerol,               method for liquid chromatography-mass spectrometry. Anal.
  m-nitrobenzyl alcohol, 18-crown-6 crown ether, 2-nitrophe-           40   Chem. 72(15): 3653-3659.
  nyloctyl ether, sulfolane, diethanolamine, and triethanola-                  The term "inductively coupled plasma" as used herein
  mine. The choice of an appropriate matrix for a compound or               refers to methods in which a sample is interacted with a
  sample is an empirical process.                                           partially ionized gas at a sufficiently high temperature to
     The term "field desorption" as used herein refers to meth-             atomize and ionize most elements.
  ods in which a non-volatile test sample is placed on an ion-         45      The term "ionization" and "ionizing" as used herein refers
  ization surface, and an intense electric field is used to generate        to the process of generating an analyte ion having a net
  analyte ions.                                                             electrical charge equal to one or more electron units. Negative
     The term "matrix-assisted laser desorption ionization," or             ions are those ions having a net negative charge of one or more
  "MALDI" as used herein refers to methods in which a non-                  electron units, while positive ions are those ions having a net
  volatile sample is exposed to laser irradiation, which desorbs       50   positive charge of one or more electron units.
  and ionizes analytes in the sample by various ionization path-               The term "desorption" as used herein refers to the removal
  ways, including photo-ionization, protonation, deprotona-                 of an analyte from a surface and/or the entry of an analyte into
  tion, and cluster decay. For MALDI, the sample is mixed with              a gaseous phase.
  an energy-absorbing matrix, which facilitates desorption of                  In those embodiments, such as MS/MS, where precursor
  analyte molecules.                                                   55   ions are isolated for further fragmentation, collision-induced
     The term "surface enhanced laser desorption ionization,"               dissociation ("CID") is often used to generate the fragment
  or "SELDI" as used herein refers to another method in which               ions for further detection. In CID, precursor ions gain energy
  a non-volatile sample is exposed to laser irradiation, which              through collisions with an inert gas, and subsequently frag-
  desorbs and ionizes analytes in the sample by various ioniza-             ment by a process referred to as "unimolecular decomposi-
  tion pathways, including photo-ionization, protonation,              60   tion." Sufficient energy must be deposited in the precursor ion
  deprotonation, and cluster decay. For SELDI, the sample is                so that certain bonds within the ion can be broken due to
  typically bound to a surface that preferentially retains one or           increased vibrational energy.
  more analytes ofinterest. As in MALDI, this process may also                 Sample Preparation for Mass Spectrometry
  employ an energy-absorbing material to facilitate ionization.                Numerous methods have been described to purify test-
     The term "electrospray ionization," or "ESI," as used             65   osterone from samples prior to assay. For example, high per-
  herein refers to methods in which a solution is passed along a            formance liquid chromatography (HPLC) has been used to
  short length of capillary tube, to the end of which is applied a          purify samples containing testosterone using C-18 colurmi
                                                            Joint Appendix 0014
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-2 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page15 of 15
                                                            8 of 514PageID
                                                                     PageID#:#:2327
                                                                                4438


                                                         US 8,409,862 B2
                                  9                                                                      10
  with an 8:2 methanol:water mixture at 1 ml/min. Mass spec-                   The term "analytical column" as used herein refers to a
  trometry and gas chromatography has been used to analyze                  chromatography column having sufficient chromatographic
  metabolites of anabolic steroids (See Choi et al., Rapid Com-             "plates" to effect a separation of materials in a sample that
  mun. Mass Spectrom 12, 1749-55 (1998); Furuta et al., J                   elute from a column sufficient to allow a determination of the
  Chrom, BiomedAppl (1990), Vol. 525: 15-23; Carignan et al.,          5    presence or amount of an analyte without further purification
  J Chrom 301(1):292-96 (1984); Minut et al., Int'! J Biol.                 on a chromatography column. However, further purification
  Markers, Vol. 14(3); 154-59 (1999)).                                      may occur by one or more other methods (e.g., mass spec-
     Recently, high turbulence liquid chromatography                        trometry). Such columns are often distinguished from
  ("HTLC") has been applied for sample preparation of                       "extraction columns," which have the general purpose of
  samples containing two unnamed drugs prior to analysis by            10
                                                                            separating or extracting retained material from non-retained
  mass spectrometry. See, e.g., Zimmer et al., J. Chromatogr. A
                                                                            materials.
  854: 23-35 (1999); see also, U.S. Pat. Nos. 5,968,367; 5,919,
                                                                               In preferred embodiments, one or more of the purification
  368; 5,795,469; and5,772,874, eachofwhichishereby incor-
  porated by reference in its entirety. Traditional HPLC analy-             and/or analysis steps can be performed in an "inline" fashion.
  sis relies on column packings in which laminar flow of the           15
                                                                            The term "inline" as used herein refers to steps performed
  sample through the column is the basis for separation of the              without further need for operator intervention. For example,
  analyte of interest from the test sample. The skilled artisan             by careful selection of valves and connector plumbing, two or
  will understand that separation in such columns is a diffu-               more chromatography columns can be connected such that
  sional process. In contrast, it is believed that turbulent flow,          material is passed from one to the next without the need for
  such as that provided by HTLC columns and methods, may               20   additional manual steps. In preferred embodiments, the selec-
  enhance the rate of mass transfer, improving the separation               tion of valves and plumbing is controlled by a computer
  characteristics provided.                                                 pre-programmed to perform the necessary steps. Most pref-
     Additionally, the commercial availability of HTLC appa-                erably, the chromatography system is also connected in such
  ratuses that permit multiplexing of columns and direct inte-              an in-line fashion to the detector system, e.g., an MS system.
  gration with MS instruments makes such instruments particu-          25   Thus, an operator may place a tray of samples in an autosam-
  larly well suited to high-throughput applications.                        pler, and the remaining operations are performed "in-line"
     Numerous column packings are available for chromato-                   under computer control, resulting in purification and analysis
  graphic separation of samples, and selection of an appropriate            of all samples selected.
  separation protocol is an empirical process that depends on                  In contrast, the term "off-line" as used herein refers to a
  the sample characteristics, the analyte of interest, the inter-      30   procedure requiring manual intervention of an operator after
  fering substances present and their characteristics, etc. For             the test sample is loaded onto the first column. Thus, if
  HTLC, polar, ion exchange (both cation and anion), hydro-                 samples are subjected to precipitation, and the supernatants
  phobic interaction, phenyl, C-2, C-8, and C-18 columns are                are then manually loaded into an autosampler, the precipita-
  commercially available. During chromatography, the separa-                tion and loading steps are off-line from the subsequent steps.
  tion of materials is effected by variables such as choice of         35      Traditional HPLC analysis relies on the chemical interac-
  eluant (also known as a "mobile phase"), choice of gradient               tions between sample components and column packings,
  elution and the gradient conditions, temperature, etc.                    where laminar flow of the sample through the column is the
     In certain embodiments, an analyte may be purified by                  basis for separation of the analyte of interest from the test
  applying a sample to a column under conditions where the                  sample. The skilled artisan will understand that separation in
  analyte of interest is reversibly retained by the column pack-       40   such columns is a diffusional process. In contrast, it is
  ing material, while one or more other materials are not                   believed that "turbulent flow," such as that provided by HTLC
  retained. In these embodiments, a first mobile phase condi-               columns and methods, enhances the rate of mass transfer,
  tion can be employed where the analyte of interest is retained            thereby improving the separation characteristics provided by
  by the column, and a second mobile phase condition can                    the separation system. HTLC columns separate components
  subsequently be employed to remove retained material from            45   by means of high chromatographic flow rates through a
  the column, once the non-retained materials are washed                    packed column containing rigid particles. By employing high
  through. The second mobile phase may be phased in gradu-                  flow rates (e.g., 3-4 ml/min), turbulent flow occurs in the
  ally, usually under computer control directing the composi-               column that causes nearly complete interaction between the
  tion of mobile phase over time, or by an immediate change in              stationary phase and the analytes. An additional advantage of
  the mobile phase. The retained materials may also be                 50   HTLC columns is that the macromolecular build-up associ-
  removed from the column by "backflushing" the column, or                  ated with biological fluid matrices is avoided since the high
  reversing the direction of flow of the mobile phase. This may             molecular weight species are not retained under the turbulent
  be particularly convenient for material that is retained at the           flow conditions.
  top of the column. Alternatively, an analyte may be purified                 Numerous column packings are available for chromato-
  by applying a sample to a column under mobile phase con-             55   graphic separation of samples, and selection of an appropriate
  ditions where the analyte ofinterest elutes at a differential rate        separation protocol is an empirical process that depends on
  in comparison to one or more other materials. As discussed                the sample characteristics, the analyte of interest, the inter-
  above, such procedures may enrich the amount of one or more               fering substances present and their characteristics, etc. In
  analytes of interest relative to one or more other components             preferred embodiments the HTLC columns have a media
  of the sample.                                                       60   composition of styrene-divinylbenzene cross-linked copoly-
     The terms "phenyl," "C-2," "C-8," and "C-18" as used                   mer with a median particle size of 60 µm (nominal) and a
  herein refer to functional groups present on a column packing             median particle pore size of 100 A. In one embodiment the
  material. For example, a phenyl column exposes the material               column dimensions are 1.0 mm IDx50 mm length, and the
  flowing through the column to unsubstituted phenyl groups,                wetted parts of the apparatus are 316 stainless steel and sty-
  while a C-18 column exposes the material flowing through             65   rene-divinylbenzene copolymer in a preferred embodiment.
  the column to unsubstituted straight or branched chain                    The preferred columns are silica-based HTLC columns con-
  18-carbon alkyl groups.                                                   figured to offer rapid processing. Various packing chemistries
                                                            Joint Appendix 0015
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-2 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page16 of 15
                                                            9 of 514PageID
                                                                     PageID#:#:2328
                                                                                4439


                                                       US 8,409,862 B2
                               11                                                                          12
  can be used depending on the needs (e.g., structure, polarity,           The following examples serve to illustrate the present
  and solubility of compounds being purified).                           invention. These examples are in no way intended to limit the
     In various embodiments the colunms are polar, ion                   scope of the invention.
  exchange (both cation and anion), hydrophobic interaction,
  phenyl, C-2, C-8, C-18 colunms, polar coating on porous           5                               EXAMPLES
  polymer, and others are also commercially available. For
  purification of testosterone, it has been discovered that a                                         Example 1
  colunm packed with a C-18 or C-8 matrix produces an advan-
  tageous separation. More preferably, the C-18 matrix con-                                     Sample Preparation
                                                                    10
  tains bead sizes ofabout 50 um, trifunctional, at about 200 mg
  of beads per 3 ml. The total surface area is about 500 m 2 /gm.           A blood serum sample is collected from a human patient.
  Most preferably, the HTLC may be followed by HPLC on a                 The serum is first de-proteinated using a 10% formic acid
  C18 column with a porous spherical silica. During chroma-              solution or a 1% trichloroacetic acid solution (in methanol).
  tography, the separation of materials is effected by variables         The deproteination also acts to release testosterone from
                                                                    15   SHBG, albumin, and other binding proteins. In other embodi-
  such as choice of eluant (also known as a "mobile phase"),
                                                                         ments proteins can be removed from the blood with other
  choice of gradient elution and the gradient conditions, tem-
                                                                         acids such as a solution of 1% trichloroacetic acid in metha-
  perature, etc.
                                                                         nol.
     In certain embodiments, an analyte may be purified by
                                                                            Sex hormone-binding globulin (SHBG) is a glycoprotein
  applying a sample to a colunm under conditions where the          20
                                                                         synthesized by the liver. SHBG's has a high affinity for test-
  analyte of interest is reversibly retained by the colunm pack-         osterone that impacts bioavailable testosterone levels because
  ing material, while one or more other materials are not                hormone molecules are inactive until they are released and
  retained. In these embodiments, a first mobile phase condi-            become free. SHBG binds up to 98 percent of the steroid
  tion can be employed where the analyte of interest is retained         hormones in the blood including 5a-dihydrotestosterone
  by the colunm, and a second mobile phase condition can            25   (DHT), testosterone, and androstenediol with particularly
  subsequently be employed to remove retained material from              high affinity. The binding capacity of SHBG for testosterone
  the colunm, once the non-retained materials are washed                 is approximately 30,000 times greater than that of albumin.
  through. Alternatively, an analyte may be purified by apply-              To understand the stability of testosterone in samples, two
  ing a sample to a colunm under mobile phase conditions                 levels of sample pool were subjected to the following condi-
  where the analyte of interest elutes at a differential rate in    30   tions:
  comparison to one or more other materials. As discussed                   Freeze/Thaw: 1, 2, 3, 4, and 5 cycles.
  above, such procedures may enrich the amount of one or more               Room Temperature: 0, 8, 24, 48, 96 and 168 hours.
  analytes of interest relative to one or more other components             Refrigerated (2-8° C.): 0, 1, 2, 4, 7, and 14 days.
  of the sample.                                                         Duplicate runs of samples were run on two separate days.
     Daughter Ion Ratios for Specificity Determination              35      Table 1 summarizes the stability of testosterone in samples:
     In preferred embodiments, one may determine the speci-
  ficity of testosterone determination by mass spectrometry by                                           TABLE 1
  calculating a ratio of the daughter ions for that sample and
  comparing that ratio with that of a purified testosterone stan-                            Sample Stability of Testosterone
  dard. The daughter ion ratio for purified testosterone is 1.43    40
                                                                               Condition                         Stability
  (i.e. 109+97) while the daughter ion ratio of the internal
  testosterone standard (2,2,4,6,6-d5 testosterone) is 1.07 (i.e.              Refrigerated (0°-8° C.)          7 Days
  113+99). Under experimental conditions with multiple rep-                    Room Temp (18-25° C.)            4 Days
                                                                               Freeze Thaw Cycles:              Up to 5 with no effect
  licates, a median or mean and range derived from standard
  deviation, CV or percentage for each daughter ion ratio also      45
  can be calculated. In this way, the presence of an "unknown"
  compound (interfering substance) can be detected by either                                          Example 2
  an increase or decrease in the observed daughter ion ratio.
  Under experimental conditions with multiple replicates, a                                       Sample Analysis
  median and range and standard deviation for each daughter         50
  ion ratio also can be calculated. Automated rules can be                  This example provides a general description of a preferred
  programmed into the calculation/reporting program to look              embodiment of the methods for determining total testoster-
  for these changes in ratios to help in identifying the presence        one in a sample.
  of an 'interfering" substance.                                            During the HTLC procedure sample contaminants are
     Daughter Ion Summation for Quantitation and Sensitivity        55   eliminated through the turbulent flow regimen. As unbound
     In preferred embodiments, one may increase the signal to            and unwanted debris is swept through the extraction colunm
  noise detection of testosterone (or the internal standard) by          at high velocity, the testosterone is captured and concentrated
  s=ing the signal of the detectable daughter ions for that              on the colunm. The extraction colunm is then backflushed and
  sample. This has the effect of improving detection by increas-         the sample is loaded onto an analytical colunm. The HTLC
  ing the signal and effectively reducing the background, thus      60   system is then subjected to an elution gradient. The analytical
  improving the signal to noise ratio. In addition, one can quan-        colunm is in-line and allows for the chromatographic separa-
  titate the amount of testosterone in a sample by comparing the         tion of the components ofinterest. A gradient/step function of
  sUlllilled daughter ion signal of the unknown sample with a            60% to 100% methanol is useful for enhancing this step.
  standard curve of summed daughter ion signals for known                   Detection was accomplished using HTLC/MS/MS. The
  amounts of testosterone. Automated rules can be pro-              65   precursor ion, protonated molecule of interest, and any other
  grammed into the calculation/reporting program to sum the              ions of similar mass are isolated by the first MS (Q 1). These
  daughter ion values for each analysis.                                 ions enter a second chamber (Q2) where they collide with
                                                          Joint Appendix 0016
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-2 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page17
                                                        10of
                                                          of514 PageID#:
                                                             15 PageID #:2329
                                                                          4440


                                                                  US 8,409,862 B2
                                    13                                                                             14
  argon molecules. The collision-induced fragments differ for                          The first quadrapole of the MS/MS (Q 1) selected for mol-
  each molecular ion. Specific fragments produced only by the                       ecules with the mass to charge ratio of testosterone (289). Ions
  analyte ion are isolated by the final MS (Q3 ). The quantitation                  with this m/z passed to the collision chamber (Q2), while ions
  is based on the abundance of the final fragment ions. Mass                        with any other m/z collided with the sides of the quadrapole
  transitions used for testosterone and the internal standard,                 5    and were destroyed. Ions entering Q2 collided with neutral
  2,2,4,6,6-d5 testosterone, are shown in Table 2.                                  gas molecules and fragment. This process is called Collision-
                                                                                    ally Activated Dissociation (CAD). The CAD gas used in this
                                TABLE2                                              example was argon, resulting in the generation of different
                                                                                    fragment ions than those obtained using nitrogen. The frag-
          Testosterone and 2,2,4,6,6-d 5 Testosterone ion fragments
                                                                               lO   ment ions generated were passed into quadrapole 3 (Q3),
        Analyte               Precursor Ion            Fragment Ions                where the two fragment ions of testosterone to be measured
                                                                                    (m/z 109.2±0.5 m/z & 96.9±0.5 m/z) were selected for, while
        Testosterone         289.1 ± 0.5 rn/z         109.2   ± 0.5   rn/z
                                                       96.9   ± 0.5   rn/z          other ions were screened out. The selected fragment ions
        2,2,4,6,6-d5         294.1 ± 0.5 rn/z         113.2   ± 0.5   rn/z
                                                                               15
                                                                                    were collected by the detector. The same process was carried
        Testosterone                                   99.9   ± 0.5   rn/z          out for an internal standard, which was a 5-deuterated test-
                                                                                    osterone molecule. Thus, the ion pairs measured were those
     After the removal of proteins from the serum, 90 µL of                         shown in Table 2:
  extracted sample was injected into the HTLC system using
  methanol and water in the mobile phase. The HTLC system is                   20
  logically divided into two functions: 1) Solid phase extraction
                                                                                                      Selected MS/MS parameters were:
  using a large particle size (e.g., 50 µm) packed colunm and 2)
  HPLC chromatography using a binary gradient and a 4 µm                                        Dwell time:                   250 msec
  reverse phase analytical colunm. In this example a C-18 poly-                                 ResQl:                         0.5 amu
                                                                                                Res Q2:                           0.7
  mer colunm was used for extraction, which was endcapped,                     25               Curtain Gas:                      4
  trifunctional, 500 m 2 /g, and had 50 µm particle size.                                       CAD Gas:                          1.5
     In the solid phase extraction mode of the HTLC system, the                                 NC Temp.:                      270° C.
                                                                                                Temp:                          350° C.
  sample was first pumped through the extraction colunm at a
                                                                                                GS!:                             20
  high (greater than about 1.5 ml/min) flow rate using the                                      GS2:                              0
  HTLC loading pump. The high flow rate creates turbulence                     30               CE:                              20
  inside the extraction colunm. This turbulence ensures opti-
  mized binding of testosterone to the large particles in the
  colunm and the passage of residual protein and debris to                             As ions collide with the detector, they produce a pulse of
  waste.                                                                            electrons. The pulse was converted to a digital signal, which
     After this loading step, the flow was reversed and the                    35   was counted to provide an ion count. The acquired data was
  sample eluted off of the extraction colunm and transferred to                     relayed to the computer, which plotted counts of the ions
  the analytical HPLC colunm. The HPLC column was an                                collected vs. time. Heights of the peaks generated were com-
  all-purpose reverse phase colunm with a 4 µm, 80 A silica gel.                    puter-measured, response factors were generated from cali-
  The gel particles were C-12 bonded phase with trimethyl                           bration material, and testosterone thereby quantitated in the
  chlorosiliane (TMS) endcapping suitable for moderately                       40   sample.
  polar or non-polar analytes, acids, and bases over a broad pH
                                                                                       The HTLC system can be operated with 1 to 4 colunms in
  range. Such HPLC colunms are commercially available (e.g.,
                                                                                    parallel. Given that a single assay requires about 4.75 minutes
  Meta Chem Polaris).
                                                                                    to traverse the colunm, by staggering the start time on each
     In the analytical mode of the HTLC, the sample was first
                                                                                    colunm, a 4-fold multiplexed system can inject four times as
  loaded onto the analytical colunm. A binary gradient of from                 45
                                                                                    many test samples into the MS/MS instrument than with a
  60% to 100% methanol was used, resulting in the separation
                                                                                    single colunm. Thus, a set of200 samples may be assayed for
  of testosterone from other analytes contained in the sample.
                                                                                    testosterone in 230 minutes using HTLC 4 fold muliplexing,
  The separated sample was then transferred to the MS/MS for
                                                                                    as opposed to 2000 minutes by HPLC which allows only for
  quantitation.
                                                                               50
                                                                                    a single colunm. Furthermore, following transfer of samples
                               Example 3                                            to the auto sampler, no further operator handling of samples is
                                                                                    required, as the HTLC may be computer-controlled to per-
         Detection and Quantitation of Testosterone by                              form the subsequent purification and analysis steps in a fully
                          MS/MS                                                     in-line configuration.
                                                                               55
     The flow of liquid solvent from the HTLC entered the                                                      Example 4
  heated nebulizer interface of the MS/MS analyzer. The sol-
  vent/analyte mixture was first converted to vapor in the heated
  tubing of the interface. The analytes, contained in the nebu-                                       LOD (Limit of Detection)
  lized solvent, were ionized and a positive charge added by the               60
  corona discharge needle of the interface, which applies a large                      Twenty one replicates of the zero standard ( stripped serum;
  voltage to the nebulized solvent/analyte mixture. The ions                        see below) were run to determine the reproducibility of the
  passed through the orifice of the instrument and entered the                      method. Statistical analysis was applied to determine the
  first quadrapole. Quadrapoles 1 and 3 (Ql and Q3) were the                        mean counts per second. The mean plus three standard devia-
  mass filters, allowing selection of ions based on their mass to              65   tions was extrapolated into the standard curve and viewed to
  charge ratio (m/z). Quadrapole 2 (Q2) was the collision cell,                     determine the LOD. The LOD for the HTLC/MS/MS assay
  where ions were fragmented.                                                       was 0.6 ng/dL. The results were as follows:
                                                                        Joint Appendix 0017
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-2 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page18
                                                        11of
                                                          of514 PageID#:
                                                             15 PageID #:2330
                                                                          4441


                                                                     US 8,409,862 B2
                                     15                                                                                     16
                                  TABLE3                                                                              TABLE6
                            LOD Determination                                                                     Inter-assay precision

                                                          Stripped                                                               Low Pool     Mid Pool   High Pool
                                                           Serum                  5
                                                                                       Average Testosterone Value (pg/mL)          283          2046      9148
             Mean (cps):                                    836.3                      Standard Deviation                           37           123       1218
             Standard Deviation (cps):                      140.2                      o/ocv                                      12.9%         6.0%      13.3%
             Mean+ 3 SD (cps):                             1256.9                      n:                                           32             32        32
             LOD testosterone (ng/dL):                        0.6
                                                                                  10

                                                                                                                     Example 6
                                  Example 5
                                                                                                                      Accuracy
                                                                                  15
                LOQ (Lower Limit of Quantitation)                                         Total Testosterone results obtained from the HTLC/MS/
                                                                                       MS assay were compared to those obtained using two other
                                                                                       methodologies: Radioimmunoassay (RIA) and the Bayer
     The LOQ is the point where measurements become quan-
                                                                                       Advia Centaur® automated platform.
  titatively meaningful and concentration where CV of the rep-
                                                                                          Radioimmunoassay vs. HTLC/MS/MS:
  licates is less than 20%. Standards for LOQ determination                       20
                                                                                          140 Female samples were run on both RIA and HTLC/MS/
  were prepared using an in-house pool of charcoal stripped
                                                                                       MS Testosterone assays. The results obtained are summa-
  serum. Biocell serum was mixed with Activated Charcoal,
                                                                                       rized as follows in Table 6:
  centrifuged, and the supernatant removed and saved. The
  newly prepared stripped serum was first run to check for any
  endogenous testosterone, of which none was detected. Five                       25
  pools of different testosterone concentrations were prepared                                                For 140 female adult samples:
  by spiking the stripped serum with testosterone standard in                                                       Female Samples
  methanol. The levels of pools prepared were: 0.25 ng/dL, 0.5                                                   RIA vs. HTLC/MS/MS
  ng/dL, 1.0 ng/dL, and 2.5 ng/dL. Each standard was run 5                                             R2:                                    0.573
  times. The LOQ for the HTLC/MS/MS was determined to be                          30                   Slope                                  0.840
  1 ng/dL from this study. The summarized results were as                                              Y intercept                            6.4
                                                                                                       N:                                   140
  follows:

                                  TABLE4                                                  Bayer Advia Centaur vs. LC/MS/MS
                                                                                  35      243 adult samples (135 females and 108 males) were run
                            LOO Determination
                                                                                       on both Centaur and LC/MS/MS Testosterone assays. The
                        0.25 ng/dL    0.5 ng/dL        1.0 ng/dL      2.5 ng/dL        results are surmnarized as follows in Tables 7, 8, and 9:
  Mean Testosterone         1.5            2               1.1           2.5
  Value (ng/ dL)                                                                  40
  Standard Deviation       0.9              1.6           0.1           0.3
                                                                                                        For all 243 samples (male and female):
  o/ocv                    60%             73%            9%            12%
                                                                                                                    Female Samples
                                                                                                              Centaur vs. HTLC/MS/MS

                                                                                                       R2:                                  0.974
                                                                                  45                   Slope                                0.992
                                  Example 6                                                            Y intercept                        -15.1
                                                                                                       N:                                 243

                  Intra- and Inter-Assay Precision

     Two levels of serum pools were run 20 times each within                      50
  one run to obtain a measure of intra-assay precision. The                                                   For 135 female adult samples:
  results obtained are summarized as follows:                                                                       Female Samples
                                                                                                               Centaur vs. HTLC/MS/MS
                                  TABLES                                                               R2:                                    0.437
                                                                                  55
                                                                                                       Slope                                  0.529
                            Intra-assay precision
                                                                                                       Y intercept                            4.7
                                                                                                       N:                                   135
                                                    Low Pool        High Pool

      Average Testosterone Value (ng/dL)             21.7             142.8
      Standard Deviation                              2. 8             16.1
                                                                                  60
      o/o CV                                         13.lo/o           11.3
      N:                                             23                22
                                                                                                              For 108 male adult samples:
                                                                                                                   Female Samples
     Three levels of serum pools were run 14 times each over 6                                                Centaur vs. HTLC/MS/MS

  separate days (13 separate assays) to obtain a measure of                       65                   R2 :                                 0.945
  inter-assay precision. The results obtained are summarized as                                        s~~                                  o~~

  follows:
                                                                        Joint Appendix 0018
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-2 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page19
                                                        12of
                                                          of514 PageID#:
                                                             15 PageID #:2331
                                                                          4442


                                                                          US 8,409,862 B2
                                        17                                                                            18
                                   -continued                                                                     Example 9

                            For 108 male adult samples:                                             Atmospheric Pressure Photoionization
                                 Female Samples
                            Centaur vs. HTLC/MS/MS
                                                                                    5       This example describes an embodiment utilizing atmo-
                  Y intercept                         -10.6                              spheric pressure photoionization mass spectroscopy (APPI)
                  N:                                  108                                in the present invention. As the information that follows indi-
                                                                                         cates, APPI is a robust and sensitive triple quad MS system.
                                                                                         The system offers improved ion transfer optics to enhance
                                  Example 7                                         10   stability and sensitivity. AnAPPI system can be used either by
                                                                                         itself or in combination with an APCI or API source.
                                                                                            The procedure is similar to that described in Example 2, but
                                   Linearity                                             utilizes an APPI system, e.g. the Finnigan TSQ Quantum
                                                                                         Discovery™ (ThermoFinnigan, San Jose, Calif.) or equiva-
     A serial dilution consisting of 6 levels (Back calculation of                  15   lent to assay for testosterone. This system is a robust and
  the standard curve) was run in 10 separate assays. Recovery                            sensitive triple quadrupole mass spectrometry using photo-
  was calculated for each level. The assay was linear to 33333                           ionization. The assay offers enhanced specificity and reduced
  pg/mL. The final results are summarized as follows:                                    run-time and sample preparation. To this end two systems
                                                                                         have been combined: HTLC and Tandem Mass Spectroscopy
                                   TABLE 7                                          20   (e.g., the ThermoFinnigan system). Blood serum was used as
                                                                                         the test sample for the assays described in this example,
                                 Assa Lineari                                            however, plasma samples are also acceptable. The mass tran-
  Standard                      137     412   1235   3704         11111     33333        sitions used where those in Table 2.
                                                                                            Various parameters of the assay were investigated. The
  Average Testosterone          155     435   1186   3683         11082     33491   25   limit of detection (LOD) is the point at which a measured
  Value (pg/mL)
  Theoretical Gravimetric       137     412   1235   3704         11111     33333
                                                                                         value is larger than the uncertainty associated with it and is
  Value (pg/mL)                                                                          defined arbitrarily as 3 standard deviations (SD) from zero
  % Recovery                   113% 106%      96%    99%          100%      101%         concentration. 21 replicates of the zero standard were ana-
                                                                                         lyzed to determine the mean counts per second of the twenty-
                                                                                    30   one replicates and 3 SD was added. The mean +3 SD was
                                                                                         extrapolated back into the standard curve and used to deter-
                                  Example 8                                              mine the LOD. The LOD for the assay was determined to be
                                                                                         0.6 ng/dL.
                              Assay Specificity                                             The lower limit of quantitation (LOQ) is the point where
                                                                                    35   measurements become quantitatively meaningful and is set at
                                                                                         the concentration where the CV of the replicates is <20%.
                                                                                         Four low concentration pools were analyzed and the results
                                                                                         statistically analyzed to determine the mean, standard devia-
  Compound                Retention Time (mins.)     Observed              %             tion, and coefficient of variation. The LOQ for the assay was
  (Dose - 10 µg/dL)      (Analyte w/ Interference)    (ng/Dl)        Interference   40   determined to be 1.0 ng/dL.
  5-AD-1713                           1.22            1500.0              15.0              Intra-assay variation was measured to determine the pre-
  AD                                  N/D                                  0.05          cision of a sample value within an assay. The coefficient of
  17-HP                               N/D                                  0.05          variation (CV) for 20 replicates of a sample was determined
  PT                                  N/D                                  0.05
  ESTRIOL                             N/D                                  0.05
                                                                                         and the precision was found to be acceptable (~15% CV).
  PT-ONE                              0.88                 50.0            0.5      45   Two sample pools were used to evaluate the intra-assay varia-
  5-PT                                1.13                200.0            2.0           tion, a low concentration pool and a medium concentration
  CORTISOL                            N/D                                  0.05          pool. The low concentration pool (16-27 ng/dl) gave a CV of
  PD                                  N/D                                  0.05
  5a-THA                              N/D                                  0.05
                                                                                         13.1% with mean concentration of 21.7 ng/dL, and the
  ETIO                                N/D                                  0.05          medium pool (131-189 ng/dl) gave a CV of 11.3% with a
  20a-DHE                             N/D                                  0.05     50   mean of 142.8 ng/dL.
  20!3-DHE                            N/D                                  0.05             The inter-assay variation of a sample value was evaluated
  20a-DHF                             N/D                                  0.05
  20!3-DHF                            N/D                                  0.05
                                                                                         using a CV of <20% as acceptable. Three sample pools were
  ANDRO                               N/D                                  0.05          analyzed in multiple assays. The low concentration pool (15-
  THDOC                               N/D                                  0.05          21 ng/dl) was found to have a CV of 11.5% with a mean
  5a-THB                              N/D                                  0.05     55   concentration of 18.3 ng/dL.
  THS                                 N/D                                  0.05
  DHA                                 N/D                                  0.05
                                                                                            Sample recovery was analyzed using two patient samples
  THE                                 N/D                                  0.05          of different concentrations. These samples were diluted with
  THF                                 N/D                                  0.05          mobile phase (1: 1, 1:2, 1:4, 1:8). Sample #1 had 24.5 ng/dl
  5a-THF                              N/D                                  0.05          and was diluted in the stated ratios into #2, which had a
  A-CORTOLONE                         N/D                                  0.05
  B-CORTOL                            N/D                                  0.05
                                                                                    60   concentration of312.7 ng/dl. Sample #3 had a concentration
  CORTOLONE                           N/D                                  0.05          of 20.5 ng/dl and was diluted at the stated ratios into Sample
  a-CORTOL                            N/D                                  0.05          #4, which had a concentration of 293.0 ng/dl. The samples
  THA                                 N/D                                  0.05          were analyzed in singlet and the observed values (y) were
  THB                                 N/D                                  0.05
  5a-THB                              N/D                                  0.05
                                                                                         compared to the expected values (x). Linear regression of the
  METHYLTESTO                         N/D                                  0.05     65   combined data showed that the mean percent recovery for all
                                                                                         analytes was 103% for the two sets. The mean recovery was
                                                                                         99%.
                                                                           Joint Appendix 0019
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-2 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page20
                                                        13of
                                                          of514 PageID#:
                                                             15 PageID #:2332
                                                                          4443


                                                         US 8,409,862 B2
                                 19                                                                      20
     The correlation of the assay was analyzed by assaying 49                 3. The method of claim 1, wherein said extracting com-
  serum samples for testosterone according to the APPI method               prises subjecting said sample to high turbulence liquid chro-
  against two commonly accepted testosterone assays-the tes-                matography (HTLC).
  tosterone radioimmunoassay and the ADVIA CENTAUR®                            4. The method of claim 1, wherein said extracting com-
  assay (Bayer Diagnostics, Tarrytown, N.Y.). Linear regres-           5    prises subjecting said sample to liquid extraction.
  sion analysis was performed on the combined data showing                     5. The method of claim 1, wherein purifying testosterone
  y=0.87x+15.67 with a r2 of0.95.                                           further comprises purifying testosterone from said sample by
     The contents of the articles, patents, and patent applica-             chromatography.
  tions, and all other documents and electronically available                  6. The method of claim 5, wherein said chromatography
  information mentioned or cited herein, are hereby incorpo-           10
                                                                            comprises liquid chromatography.
  rated by reference in their entirety to the same extent as if each
                                                                               7. The method of claim 5, wherein said chromatography
  individual publication was specifically and individually indi-
                                                                            comprises high performance liquid chromatography (HPLC).
  cated to be incorporated by reference. Applicants reserve the
                                                                               8. The method of claim 1, wherein the method is capable of
  right to physically incorporate into this application any and all
  materials and information from any such articles, patents,           15
                                                                            detecting testosterone at concentrations of less than 5 ng/dL
  patent applications, or other physical and electronic docu-               in the sample.
  ments.                                                                       9. The method of claim 1, wherein the method is capable of
     The inventions illustratively described herein may suitably            detecting testosterone at concentrations of less than 1 ng/dL
  be practiced in the absence of any element or elements, limi-             in the sample.
  tation or limitations, not specifically disclosed herein. Thus,      20      10. The method of claim 1, wherein the ionizing of step (b)
  for example, the terms "comprising", "including," contain-                comprises producing a testosterone ion having a mass/charge
  ing", etc. shall be read expansively and without limitation.              ratio of289.1±0.5.
  Additionally, the terms and expressions employed herein                      11. The method of claim 1, wherein the ionizing of step (b)
  have been used as terms of description and not of limitation,             comprises producing one or more testosterone fragment ions
  and there is no intention in the use of such terms and expres-       25   having a mass/charge ratio selected from the group consisting
  sions of excluding any equivalents of the features shown and              of 109.2±0.5 and 96.9±0.5.
  described or portions thereof, but it is recognized that various             12. The method of claim 1, wherein the ionizing of step (c)
  modifications are possible within the scope of the invention              comprises:
  claimed. Thus, it should be understood that although the                     producing a testosterone precursor ion having a mass/
  present invention has been specifically disclosed by preferred       30         charge ratio (m/z) of about 289.1±0.5;
  embodiments and optional features, modification and varia-                   isolating the precursor ion by mass spectrometry; and
  tion of the inventions embodied therein herein disclosed may                 effecting a collision between the isolated precursor ion and
  be resorted to by those skilled in the art, and that such modi-                 an inert collision gas to produce one or more testoster-
  fications and variations are considered to be within the scope                  one ions detectable by mass spectrometry having m/z
  of this invention.                                                   35         selected from the group consisting of 109.2±0.5, and
     The invention has been described broadly and generically                     96.9±0.5.
  herein. Each of the narrower species and subgeneric group-                   13. The method of claim 1, wherein said sample comprises
  ings falling within the generic disclosure also form part of the          urine, blood, plasma, or serum from a female human.
  invention. This includes the generic description of the inven-               14. The method of claim 1, wherein said sample comprises
  tion with a proviso or negative limitation removing any sub-         40   blood, plasma, or serum from a female human.
  ject matter from the genus, regardless of whether or not the                 15. A method for determining the amount of testosterone in
  excised material is specifically recited herein.                          a sample when taken from a female human, comprising:
     Other embodiments are within the following claims. In                     (a) purifying testosterone from a sample from a female
  addition, where features or aspects of the invention are                        human by extracting testosterone from said sample by
  described in terms ofMarkush groups, those skilled in the art        45         high turbulence liquid chromatography (HTLC) and
  will recognize that the invention is also thereby described in                  subjecting the extracted testosterone to high perfor-
  terms of any individual member or subgroup of members of                        mance liquid chromatography (HPLC);
  the Markush group.                                                           (b) ionizing said purified testosterone to produce one or
     The invention claimed is:                                                    more testosterone ions detectable by a mass spectrom-
     1. A method for determining the amount of testosterone in         50         eter; and
  a sample when taken from a female human, comprising:                         (c) detecting the amount of one or more of the testosterone
     (a) purifying testosterone from a sample from a female                       ion(s) by a mass spectrometer, wherein the amount of
        human, wherein said purifying comprises extracting tes-                   one or more of the testosterone ion( s) is related to the
        tosterone from said sample;                                               amount of testosterone in the sample;
     (b) ionizing said purified testosterone to produce one or         55      wherein the method is capable of detecting testosterone at
        more testosterone ions detectable by a mass spectrom-                     concentrations ofless than 10 ng/dL in the test sample.
        eter; and                                                              16. The method of claim 15, wherein said testosterone is
     (c) detecting the amount of one or more of the testosterone            not derivatized prior to mass spectrometry.
        ion(s) by a mass spectrometer, wherein the amount of                   17. The method of claim 15, wherein said extracting further
        one or more of the testosterone ion(s) is related to the       60   comprises subjecting said sample to liquid extraction.
        amount of testosterone in the sample;                                  18. The method of claim 15, wherein the ionizing of step
     wherein said testosterone is not derivatized prior to mass             (b) comprises producing a testosterone ion having a mass/
        spectrometry, and                                                   charge ratio of 289.1±0.5.
     wherein the method is capable of detecting testosterone at                19. The method of claim 15, wherein the ionizing of step
        concentrations ofless than 10 ng/dL in the sample.             65   (b) comprises producing one or more testosterone fragment
     2. The method of claim 1, wherein said extracting com-                 ions having a mass/charge ratio selected from the group con-
  prises subjecting said sample to solid phase extraction (SPE).            sisting of 109.2±0.5 and 96.9±0.5.
                                                            Joint Appendix 0020
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-2 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page21
                                                        14of
                                                          of514 PageID#:
                                                             15 PageID #:2333
                                                                          4444


                                                      US 8,409,862 B2
                              21                                                                    22
     20. The method of claim 15, wherein the ionizing of step             21. The method of claim 15, wherein said sample com-
  (c) comprises:                                                        prises urine, blood, plasma, or serum from a female human.
                                                                           22. The method of claim 15, wherein said sample com-
    producing a testosterone precursor ion having a mass/
                                                                        prises blood, plasma, or serum from a female human.
      charge ratio (m/z) of about 289.1±0.5;                               23. The method of claim 15, wherein the method is capable
                                                                   5
    isolating the precursor ion by mass spectrometry; and               of detecting testosterone at concentrations of less than 5
                                                                        ng/dL in the sample.
    effecting a collision between the isolated precursor ion and
                                                                           24. The method of claim 15, wherein the method is capable
       an inert collision gas to produce one or more testoster-
                                                                        of detecting testosterone at concentrations of less than 1
       one ions detectable by mass spectrometry having m/z
                                                                   10   ng/dL in the sample.
       selected from the group consisting of 109.2±0.5, and
       96.9±0.5.                                                                             * * * * *




                                                         Joint Appendix 0021
     Case
     Case1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document87-1
                                    72-2 Filed
                                         Filed12/05/19
                                               09/25/19 Page
                                                        Page22
                                                             15of
                                                               of514 PageID#:
                                                                  15 PageID #:2334
                                                                               4445

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,409,862 B2                                                                                       Page 1 of 1
APPLICATION NO.             : 12/946785
DATED                       : April 2, 2013
INVENTOR(S)                 : Michael P. Caulfield et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         IN THE CLAIMS

                  Claim 12, Column 20, line 27
                  Delete "(c)" and insert -- (b) --, therefor.
                  Claim 13, Column 20, line 38
                  Delete "a" and insert -- said --, therefor.
                  Claim 14, Column 20, line 40
                  Delete "a" and insert -- said --, therefor.
                  Claim 20, Column 21, line 2
                  Delete "(c)" and insert -- (b) --, therefor.
                  Claim 21, Column 22, line 2
                  Delete "a" and insert -- said --, therefor.
                  Claim 22, Column 22, line 4
                  Delete "a" and insert -- said --, therefor.




                                                                                       Signed and Sealed this
                                                                                   Fifth Day ofNovember, 2013



                                                                                                   Teresa Stanek Rea
                                                                            Deputy Director of the United States Patent and Trademark Office



                                                            Joint Appendix 0022
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-3 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page23 of 20
                                                            1 of 514PageID
                                                                     PageID#:#:2335
                                                                                4446




                        EXHIBIT C




                                   Joint Appendix 0023
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-3 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page24 of 20
                                                            2 of 514PageID
                                                                     PageID#:#:2336
                                                                                4447
                                                                               IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                              US007972867B2


  c12)   United States Patent                                                           (IO)    Patent No.:     US 7,972,867 B2
         Clarke et al.                                                                  (45)    Date of Patent:      *Jul. 5, 2011

  (54)    METHODS FOR DETECTING VITAMIN D                                                  6,107,623    A        8/2000     Bateman et al.
          METABOLITES BY MASS SPECTROMETRY                                                 6,124,137    A        9/2000     Hutchens et al.
                                                                                           6,204,500    Bl       3/2001     Whitehouse et al.
  (75)    Inventors: Nigel Clarke, Oceanside, CA (US);                                     6,268,144    Bl       7/2001     Koster
                                                                                           6,787,660    Bl       9/2004     Armbruster et al.
                     Brett Holmquist, Mission Viejo, CA
                                                                                           6,977,143    Bl      12/2005     Caulfield et al.
                     (US); Gloria Kwangja Lee, Irvine, CA
                                                                                           7,087,395    Bl       8/2006     Garrity et al.
                     (US); Richard E. Reitz, San Clemente,                                 7,321,116    B2       1/2008     Pi card et al.
                     CA (US)
                                                                                                                      (Continued)
  (73)    Assignee: Quest Diagnostics Investments
                    Incorporated, Wilmington, DE (US)                                              FOREIGN PATENT DOCUMENTS
                                                                                    WO             W0-95/33279                12/1995
  ( *)    Notice:         Subject to any disclaimer, the term ofthis                                                  (Continued)
                          patent is extended or adjusted under 35
                          U.S.C. 154(b) by 1388 days.
                                                                                                          OTHER PUBLICATIONS
                          This patent is subject to a terminal dis-
                          claimer.                                                  Ascalone et al., Journal of Chromatography B, "Stereospecific deter-
                                                                                    mination of amisulpride, a new benzamide derivative, in human
  (21)    Appl. No.: 11/386,215                                                     plasma and urine by automated solid-phase extraction and liquid
                                                                                    chromatography on a chiral colunm: Application to pharmacokinet-
  (22)    Filed:          Mar. 21, 2006                                             ics", 676 (1996) 95-105.*

  (65)                      Prior Publication Data                                                                    (Continued)
          US 2006/0228809 Al                 Oct. 12, 2006
                                                                                    Primary Examiner - Jill Warden
                     Related U.S. Application Data
                                                                                    Assistant Examiner - M. Cole
  (63)    Continuation-in-part of application No. 11/101,166,
          filed on Apr. 6, 2005, now Pat. No. 7,745,226.                            (74) Attorney, Agent, or Firm - Foley & Lardner LLP

  (51)    Int. Cl.
                                                                                    (57)                             ABSTRACT
          GOIN 24/10                     (2006.01)
  (52)    U.S. Cl. ........................................ 436/173; 436/131        Provided are methods of detecting the presence or amount of
  (58)    Field of Classification Search .................. 436/131,                a vitamin D metabolite in a sample using mass spectrometry.
                                                                     436/173        The methods generally comprise ionizing a vitamin D
          See application file for complete search history.                         metabolite in a sample and detecting the amount of the ion to
                                                                                    determine the presence or amount of the vitamin D metabolite
  (56)                      References Cited
                                                                                    in the sample. Also provided are methods to detect the pres-
                     U.S. PATENT DOCUMENTS                                          ence or amount of two or more vitamin D metabolites in a
                                                                                    single assay.
         5,772,874    A      6/ 1998     Quinn et al.
         5,795,469    A      8/ 1998     Quinn et al.
         5,919,368    A      7I 1999     Quinn et al.
         5,968,367    A     10/ 1999     Quinn et al.                                                   31 Claims, 4 Drawing Sheets



                                                    Linearity of Two Pools and Three Samples
                                                                         250HD2
                                                                                                               +High QC
                                    180 , - - - - - - - - - - - - - - - - - - - ~                              •Med QC
                                    160 + - - - - - - - - - - - - - - - - - - - - - ;                          A Patient Sample #1
                                                                                                               X Patient Sample #2
                              -     140 + - - - - - - - - - - - - - - - - - - - - - - 1
                              ..J                                                                              )K   Patient Sample #3
                              E     120 + - - - - - - - - - - - - -
                              ci>
                              .:.   100 + - - - - - - - - - - -
                              8      80 + - - - - - - - - ~
                              :c                                                                                •     R2 = 0.997
                              0      60 + - - - - - - -
                              "'
                              N      40 + - - - - - _ e c , . . ::;a~;,=__,i,__--:=;_.,-"""':___-----j          •     R2 = 0.997
                                     20-!------;"~"""'aa-=-'"'"-""e:::.:'--------------1                              R2 = 0.993
                                                                                                                X
                                      o--=---~-----~-----~------1                                               X     R2 = 0.972
                                                        <- Increasing 2-fold Dilutions


                                                                    Joint Appendix 0024
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-3 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page25 of 20
                                                            3 of 514PageID
                                                                     PageID#:#:2337
                                                                                4448


                                                            US 7,972,867 B2
                                                                     Page 2


                   U.S. PATENT DOCUMENTS                                  extraction used as plasma sample preparation techniques for liquid
       7,348,137   B2      3/2008   Caulfield et al.                      chromatography-tandem mass spectrometry, J Chromatogr. A
       7,618,827   B2     11/2009   Steven et al.                         854:23-35 (1999).
       7,745,226   B2 *    6/2010   Clarke et al.             436/131     Coldwell et al., "Mass Fragmentographic Assay for
   2004/0235193    Al     11/2004   Soldin                                25-Hydroxyvitamin Din Plasma Without Derivatization: Enhanced
   2006/0054807    Al      3/2006   Picard et al.                         Sensitivity for Metabolites ofVitamins D2 and D3 After Pre-column
   2006/0094125    Al      5/2006   Singh et al.                          Dehydration", Journal of Mass Spectrometry, 30:348-356, 1995.
   2006/0228808    Al     10/2006   Clarke et al.
                                                                          Maunsell et al., "Routine Isotope-Dilution Liquid Chromatogra-
   2006/0228809    Al     10/2006   Clarke et al.
   2007/0139956    Al      6/2007   Sugimoto et al.                       phy-Tandem Mass Spectrometry Assay for Simultaneous Measure-
   2008/0241955    Al     10/2008   Purkayastha et al.                    ment of the 25-Hydroxy Metabolites ofVitamins D2 and D2", Clini-
   2009/0137056    Al      5/2009   Holmquist et al.                      cal Chemistry, 51:9 1683-1690, 2005.
                                                                          Odrzywolska et al., "Convergent Synthesis, Chiral HPLC, and Vita-
               FOREIGN PATENT DOCUMENTS                                   min     D      Receptor     Affinity      of   Analogs      of    1,25-
  WO         WO 96/18618              6/1996                              Dihydroxycholecalciferol", Chirality, 11 :249-255, 1999.
  WO       WO 2007/039193             4/2007                              Watson et al., "Analysis of Vitamin D and its Metabolites using
  WO       W0-2007 /139956           12/2007                              Thermospray Liquid Chromatography/Mass Spectrometry", Bio-
  WO       W0-2008/097246             8/2008
                                                                          medical Chromatography, vol. 5, 153-160, 1991.
                     OTHER PUBLICATIONS                                   Yeung et al., "Characterization of the Metabolic Pathway of 1,25-
                                                                          Dihydroxy-16-Ene Vitamin D3 in Rat Kidney by On-Line High
  Vogeser et al., Candidate reference method for the quantification of    Performance Liquid Chromatography-Electrospray Tandem Mass
  circulating 25-Hydroxyvitamin D 3 by liquid chromatography-tan-         Spectrometry", Biochemical Pharmacology, vol. 49, No. 8, pp. 1099-
  dem mass spectrometry. Clinical Chemistry, 50(8): 1415-1417, 2004.      1110, 1995.
  International Search report for PCT Patent Application No. PCT/         International Search Report for PCT Application PCT/US2006/
  US2008/084709.                                                          12539.
  Tsugawa et al., Determination of 25-hydroxyvitamin D in human           Aronov et al, Metabolic profiling of major vitamin D metabolites
  plasma using high-performance liquid chromatography-tandem              using Diels-Alder derivatization and ultra-performance liquid chro-
  mass spectrometry. Anal. Chem., 77:3001-3007, 2005.                     matography-tandem mass spectrometry, Anal Bioanal Chem, 2008,
  Jones et al., Biological activity of I,25-Dihydroxyvitamin D 2 in the
                                                                          391:1917-1930.
  Chick. Biochemistry, 15(3): 713-716, 1976.
                                                                          Bartolucci et al, Liquid chromatography tandem mass spectrometric
  Watson and Setchell, Analysis ofVitamin D and its metabolites using
                                                                          quantitation of sulfamethazine and its metabolites: direct analysis of
  thermospray liquid chromatography/Mass spectrometry. Biomedical
                                                                          swine urine by triple quadrupole and by ion trap mass spectrometry,
  Chromatography, 5: 153-160, 1991.
  Extended European Search Report for EPO Patent Application No.          Rapid Communications in Mass Spectrometry, 14: 967-973, 2000.
  06749272.8-2404 , (2009).                                               Busch, A Glossary for Mass Spectrometry, Mass Spectrometry,
  Armas et. al., Vitamin D2 Is Much Less Effective than Vitamijn D3 in    17(65):526-534, 2002.
  Humans, J. Clin. Endocrinol. Metab. 89:5387-5391 (2004).                Coldwell et al, Stable isotope-labeled vitamin D, metabolites and
  Higashi T, et al., Simultaneous Determination of25-Hydroxyvitamin       chemical analogs: synthesis and use in mass spectrometric studies,
  D 2 and25-Hydroxyvitamin D 3 in Human Plasma by Liquid Chroma-          Steroids, 55: 418-432, 1990.
  tography-Tandem Mass Spectrometry Employing Derivatization              Guo et al, Steroid profiles using liquid chromatography-Tandem
  with a Cookson-Type Reagent, Biol Pharm Bull. 24(7):738-43,             mass spectrometry with atmospheric pressure photoionization
  (2001).                                                                 source, Arch Pathol Lab Med., 128: 469-475, 2004.
  Higashi T, et al., Characterization of urinary metabolites of vitamin   Higashi et al, Liquid chromatography-tandem mass spectrometric
  D 3 in man under physiological conditions using liquid chromatogra-     method for the determination of salivary 25-hydroxyvitamin D 3 : a
  phy-tandem mass spectrometry, J Pharm Biomed Anal. 29(5):947-           noninvasive tool for the assessment of vitamin D status, Anal.
  55 (2002).                                                              Bioanal Chem, 2008, 391:229-238.
  Higashi T, et al., Characterization of new conjugated metabolites in    Interview Summary dated Jan. 28, 2009 for U.S. Appl. No.
  bile of rats administered 24,25-dihydroxyvitamin D 3 and                11/101,166.
  25-hydroxyvitamin D 3 Steroids. 65(5):281-94 (2000).                    Jemal, High-throughput quantitative bioanalysis by LC/MS/MS,
  Kissmeyer and Sonne, Sensitive analysis of la,25-dihydroxyvitamin       Biomedical Chromatography, 14:422-429, 2000.
  D 3 in biological fluids by liquid chromatography-tandem mass           Jones et al, Current understanding of the molecular actions of Vita-
  spectrometry, J Chromatogr A. 935(1-2):93-103 (2001).                   min D, Physiological Reviews, 78(4): 1193-1231, 1998.
  Merchant and Weinberger, Recent advancements in surface-en-             Jones et al, Vitamin Ds: Metabolites and Analogs, Chapter 2 in
  hanced laser desorption/ionization- time of flight-mass spectrom-       Modern Chromatographic Analysis ofVitamins, Third Edition, 2002,
  etry, Electrophoresis 21: 1164-77 (2000).                               79 pgs.
  Salm et al., The Quantification of Sirolimus by High-Performance        Kamao et al, C-3 Epimerization of Vitamin D 3 metabolites and fur-
  Liquid Chromatography-Tandem Mass Spectrometry and                      ther metabolism of C-3 epimers, The Journal of Biological Chemis-
  Microparticle Enzyme Immunoassay in Renal Transplant Recipients,        try, 279 (16):15897-15907, (2004).
  Clin. Therapeutics 22 Sup!. B:B71-B85 (2000).                           Kobayashi et al, Tandem immunoaffinity chromatography for plasma
  Taylor et al., Simultaneous Quantification of Tacrolimus and            la,25-dihydroxyvitamin D 3 utilizing two antibodies having different
  Sirolimus in Human Blood, by High-Performance Liquid Chroma-            specificities: A novel and powerful pretreatment tool for la,25-
  tography-Tandem Mass Spectrometry, Therapeutic Drug Monitor-            dihydroxyvitamin D 3 radioreceptor assays, I.Steroid Biochem.
  ing 22:608-12 (2000).                                                   Molec. Biol., 54(5/6): 217-226, 1995.
  Wright et al., Proteinchip® surface enhanced laser desorption/ion-      Miller et al, Genetic causes of rickets, Current Opinions in Pediatrics,
  ization (SELDI) mass spectrometry: a novel protein biochip technol-     11:333-339, 1999.
  ogy for detection of prostate cancer biomarkers in complex protein      Office Action dated Oct. 8, 2008 for U.S. Appl. No. 11/101,166.
  mixtures, Prostate Cancer and Prostatic Diseases 2:264-76 (1999).       Poison et al, Optimization of protein precipitation based upon effec-
  Yeung B, et al., Characterization ofviatmin D 3 metabolites using       tiveness of protein removal and ionization effect in liquid chroma-
  continuous-flow fast atom bombardment tandem mass spectrometry          tography-tandem mass spectrometry, Journal of Chromatography
  and high performance liquid chromatography, Chromatogr.                 B, 785:263-275 (2003).
  645( 1): 115-23 ( 1993).                                                Robb et al, Atmospheric Pressure Photoionization: An Ionization
  Zimmer et al., Comparison of turbulent-flow chromatography with         Method for Liquid Chromatography-Mass Spectrometry, Anal.
  automated solid-phase extraction in 96-well plates and liquid-liquid    Chem., 72(15): 3653-3659 (2000).
                                                               Joint Appendix 0025
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-3 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page26 of 20
                                                            4 of 514PageID
                                                                     PageID#:#:2338
                                                                                4449


                                                            US 7,972,867 B2
                                                                     Page 3


  Singh et al, C-3 epimers can account for a significant proportion of    International Preliminary Report on Patentability dated Oct. 9, 2007
  total circulating 25-hydroxyvitamin Din infants, complicating accu-     in application PCT/US2006/012539.
  rate measurement and interpretation of vitamin D status, The Journal    International Preliminary Report on Patentability dated Jun. 10, 2010
  of Clinical Endocrinology & Metabolism, 91(8): 3055-3061, 2006.         in application PCT/US2008/084709.
  US Notice of Allowance dated Dec. 15, 2009 for U.S. Appl. No.           US Office Action dated Jul. 7, 2010 in U.S. Appl. No. 12/630,796.
  11/101,166.                                                             Extended Search Report dated Dec. 22, 2010 in EP application
  US Notice of Allowance dated Aug. 19, 2009 for U.S. Appl. No.           08853843.
  11/101,166.                                                             International Search Report and Written Opinion dated Jan. 26, 2011
  Vieth et al, Age-related changes in the 25-hydroxyvitamin D versus
                                                                          in application PCT/US2010/056461.
  parathyroid hormone relationship suggest a different reason why
                                                                          International Search Report and Written Opinion dated Jan. 27, 2011
  older adults require more Vitamin D, The Journal of Clinical Endo-
                                                                          in application PCT/US2010/057627.
  crinology & Metabolism, 88(1): 185-191, 2003.
  Vieth, Vitamin D supplementation, 25-hydroxyvitamin D concentra-        International Search Report and Written Opinion dated Feb. 7, 2011
  tions, and safety, Am J Clin Nutr, 69:842-856, 1999.                    in application PCT/US2010/059765.
  Vreeken et al, On-line post-column Diels-Alder derivatization for the   International Search Report and Written Opinion dated Feb. 8, 2011
  determination of vitamin D 3 and its metabolites by liquid chroma-      in application PCT/US2010/059746.
  tography/thermo spray mass spectrometry, Biological Mass Spec-          International Search Report dated Jan. 14, 2011 in PCT/US2010/
  trometry, 22:621-632, (1993).                                           056886.
  Wharton et al, Rickets, The Lancet, 362: 1389-1400, 2003.               Kobayashi, et al, Production of a group-specific antibody to 1
  International Preliminary Report on Patentability dated Oct. 9, 2007    alpha,25-dihydroxyvitamin D and its derivatives having the 1 alpha,3
  in related application PCT/US2006/012539.                               beta-dihydroxylated A-ring structure, Steroids, (1994), 59(7):404-
  International Preliminary Report on Patentability dated Jun. 10, 2010   11.
  in related application PCT/US2008/084709.                               U.S. Office Action dated Dec. 17, 2010 in U.S. Appl. No. 11/946,765.
  US Office Action dated Jun. 24, 2010 in U.S. Appl. No. 11/946,765.      US Office Action dated Jan. 6, 2011 in U.S. Appl. No. 12/630,790.
  US Office Action dated Jun. 28, 2010 in U.S. Appl. No. 12/630,790.      US Office Action dated Dec. 17, 2010 in U.S. Appl. No. 12/630,796.
  Coldwell et al., Measurement of Vitamins D2 and D3 and Seven            Yeung, et al, The role of mass spectrometry in vitamin D research,
  Major Metabolites in a Single Sample of Human Plasma Using Gas          Mass Spec Reviews, (1995), 14(3):179-194.
  Chromatography/Mass Spectrometry, Biomedical and Environmen-            US Notice of Allowance dated Mar. 3, 2011 in U.S. Appl. No.
  tal Mass Spectrometry, 16:81-85 (1988).                                 11/946,765.
  Office Action dated Sep. 29, 2009 for EP Application No. 06749272.
  8.                                                                      * cited by examiner




                                                               Joint Appendix 0026
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-3 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page27 of 20
                                                            5 of 514PageID
                                                                     PageID#:#:2339
                                                                                4450


  U.S. Patent                    Jul. 5, 2011          Sheet 1 of 4                        US 7,972,867 B2




                                                     FIGURE 1


                             Linearity of Two Pools and Three Samples
                                                  250HD2
                                                                                       +High QC
             180 - - - - - - - - - - - - - - - - - - - -                               •Med QC
             160 _,___ _ _ _ _ _ _ _ _ _ _ __                                          t,. Patient Sample #1

       _ 140      - ! - - - - - - - - - - - - - - --------1
                                                                                       x Patient Sample #2
       ..J                                                                 ,,.. '      :t:: Patient Sample #3
        E 120
       --
       0>
                  -+-------------

       ..:. 100 - ! - - - - - - - - - -
                                                                 ,..-,;<


                                                 _.-'.;· ··----:"""""'-'-:J'"------1
       8 80 _,___ _ _ _ _ __
       :c                                                                              •    R2 = 0.997
       .,,
       0     60-1------
                                                                                       •    R2 = 0.997
       N     40 - o - - - - - - - / -
             20                                                                             R2 = 0.993
                                                                                       X
              0   ~~:::::::::=------..---.----.-----.--_J                              X    R2= 0.972
                                 <- Increasing 2-fold Dilutions




                                                Joint Appendix 0027
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-3 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page28 of 20
                                                            6 of 514PageID
                                                                     PageID#:#:2340
                                                                                4451


  U.S. Patent           Jul. 5, 2011          Sheet 2 of 4          US 7,972,867 B2




                                            FIGURE2


                    Linearity of Two Pools and Three Samples
                                     250HD3
                                                             •High QC
              120                                            •Med QC
                                                             6 Patient Sample #4
              100
       -
       ...J
                                                             x Patient Sample #5
                                                             x Patient Sample #6

       --
        E
        Cl
        C
       C")
              80

              60                                             •       R2 = 0.993
       0
       ::c
       0
                                                             •       R2 =0.999
       in
              40                                              ,'\
       N                                                             R2 = 0.998
                                                              X
              20
                                                              )I(    R2 = 0.975
                0
                        <- Increasing 2-fold Dilutions




                                       Joint Appendix 0028
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-3 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page29 of 20
                                                            7 of 514PageID
                                                                     PageID#:#:2341
                                                                                4452


  U.S. Patent                 Jul. 5, 2011           Sheet 3 of 4                  US 7,972,867 B2




                                             FIGURE3


                        Linearity of High Dose 250HD Standards




                                             R2 = 0.9970
       ::J'
       --
       C
        E 400 - - 1 - - - - - - - - - - - - - - J L . . ~ - - - - - - - 1
       C)
                                                                    R2 = 0.9996         A250HD2
       C
                                                                     •250HD3
       0 300 - + - - - - - - - - - - - - - - - - - - - - - - - - - '
       :c
       in
       N
       iii
       ::::s
       tS 200 - + - - - - - - - ~ - - - - - - - - - - - - - '
       <(




               o ......- - - - . . - - - ~ - - ~ - - - ~ - - - - - - "
                0       100        200         300         400        500         600
                                  Expected 250HD (ng/ml)




                                             Joint Appendix 0029
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-3 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page30 of 20
                                                            8 of 514PageID
                                                                     PageID#:#:2342
                                                                                4453


  U.S. Patent           Jul. 5, 2011          Sheet 4 of 4            US 7,972,867 B2




                                       FIGURE4




                         25-Hydroxyvitamin D Correlation
                                   (n = 1,057)                    y = 0.9684x
                                                                  R2 = 0.5082
              150


        -
        C
        :::c 120
        0
        It)
        N
        ..J

        --
        E
        C>
        C
        <(
              90


        ii:    60
        C
        ·;:
        0
        u,
        «I
        c      30


                0
                    0    30              60                  90    120          150
                                   LC-MS/MS (ng/ml 250HD)




                                       Joint Appendix 0030
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-3 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page31 of 20
                                                            9 of 514PageID
                                                                     PageID#:#:2343
                                                                                4454


                                                         US 7,972,867 B2
                                  1                                                                       2
       METHODS FOR DETECTING VITAMIN D                                         Measurement of 1,25(0H) 2 D is also used in clinical set-
      METABOLITES BY MASS SPECTROMETRY                                      tings, however, this metabolite has a more limited diagnostic
                                                                            usefulness than 250HD. Factors that contribute to limitations
        CROSS REFERENCE TO RELATED PATENT                                   of the diagnostic values of 1,25(0H)2 D as an index of vitamin
                  APPLICATIONS                                         5    D status include the precision of the endogenous regulation of
                                                                            renal production of the metabolite and its short half-life in
     This application claims priority under 35 U.S.C. §120 to               circulation. However, certain disease states such as kidney
  U.S. application Ser. No. 11/101,166, filed Apr. 6, 2005,                 failure can be diagnosed by reduced levels of circulating
  incorporated herein by reference in its entirety.                         1,25(0H)2 D and elevated levels of 1,25(0H) 2 D may be
                                                                       10
                                                                            indicative of excess parathyroid hormone or may be indica-
                  FIELD OF THE INVENTION                                    tive of certain diseases such as sarcoidosis or certain types of
                                                                            lymphoma.
     The invention relates to the detection of vitamin D metabo-               Detection of vitamin D metabolites has been accomplished
  lites. In a particular aspect, the invention relates to methods           by radioimmunoassay with antibodies co-specific for 25-hy-
                                                                       15
  for detecting vitamin D metabolites by mass spectrometry.                 droxyvitamin D 3 and 25-hydroxyvitamin D 2 . Because the
                                                                            current immunologically-based assays do not separately
            BACKGROUND OF THE INVENTION                                     resolve 25-hydroxyvitamin D 3 and 25-hydroxyvitamin D 2 ,
                                                                            the source of a deficiency in vitamin D nutrition camiot be
     Vitamin D is an essential nutrient with important physi-          20   determined without resorting to other tests. More recently,
  ological roles in the positive regulation of calcium (Ca2 +)              reports have been published that disclose methods for detect-
  homeostasis. Vitamin D can be made de nova in the skin by                 ing specific vitamin D metabolites using mass spectrometry.
  exposure to sunlight or it can be absorbed from the diet. There           For example Yeung B, eta!., J Chromatogr. 1993, 645(1):115-
  are two forms of vitamin D; vitamin D 2 (ergocalciferol) and              23; Higashi T, et al., Steroids. 2000, 65(5):281-94; Higashi T,
  vitamin D 3 ( cholecalciferol). Vitamin D 3 is the form synthe-      25   et al., Biol Phann Bull. 2001, 24(7):738-43; and Higashi T, et
  sized de nova by animals. It is also a common supplement                  al., JPharmBiomedAnal. 2002, 29(5):947-55 disclose meth-
  added to milk products and certain food products produced in              ods for detecting various vitamin D metabolites using liquid
  the United States. Both dietary and intrinsically synthesized             chromatography and mass spectrometry. These methods
  vitamin D 3 must undergo metabolic activation to generate                 require that the metabolites be derivatized prior to detection
  bioactive metabolites. In humans, the initial step of vitamin        30   by mass-spectrometry. Methods to detect underivatized 1,25
  D 3 activation occurs primarily in the liver and involves                 (OH) 2 D 3 by liquid chromatography/mass-spectrometry are
  hydroxylation to form the intermediate metabolite 25-hy-                  disclosed in Kissmeyer and Sonne, J Chromatogr A. 2001,
  droxyvitamin D 3 (25-hydroxycholecalciferol; calcifediol;                 935(1-2):93-103.
  250HD 3 ). Calcifediol is the major form of vitamin D 3 in the
  circulation. Circulating 250HD 3 is then converted by the            35               SUMMARY OF THE INVENTION
  kidney to 1,25-dihydroxyvitamin D 3 (calcitriol; 1,25(0H) 2
  D 3 ), which is generally believed to be the metabolite of vita-             The present invention provides methods for detecting the
  min D 3 with the highest biological activity.                             presence or amount of a vitamin D metabolite in a sample by
     Vitamin D 2 is derived from fungal and plant sources. Many             mass spectrometry, including tandem mass spectrometry.
  over-the-counter dietary supplements contain ergocalciferol          40   Preferably, the methods of the invention do not include
  (vitamin D 2 ) rather than cholecalciferol (vitamin D 3 ). Dris-          derivatizing the vitamin D metabolites prior to the mass spec-
  dol, the only high-potency prescription form of vitamin D                 trometry analysis.
  available in the United States, is formulated with ergocalcif-               In one aspect, the invention provides a method for deter-
  erol. Vitamin D 2 undergoes a similar pathway of metabolic                mining the presence or amount of a vitamin D metabolite in a
  activation in humans as vitamin D 3 , forming the metabolites        45   sample. The method may include: (a) ionizing the vitamin D
  25-hydroxyvitamin D 2 (250HD 2 ) and 1,25-dihydroxyvita-                  metabolite, if present in the sample; and (b) detecting the
  min D 3 (1,25(0H)P 2 ). Vitamin D 2 and vitamin D 3 have long             presence or amount of the ion by mass spectrometry and
  been assumed to be biologically equivalent in humans, how-                relating presence or amount of the detected ion to the pres-
  ever recent reports suggest that there may be differences in the          ence or amount of the vitamin D metabolite in the sample. In
  bioactivity and bioavailability of these two forms of vitamin        50   some preferred embodiments, the ionization step (a) may
  D (Armas et. al., (2004) J. Clin. Endocrinol. Metab. 89:5387-             include (i) ionizing the vitamin D metabolite, if present in the
  5391 ).                                                                   sample, to produce an ion of the vitamin D metabolite; (ii)
     Measurement of vitamin D, the inactive vitamin D precur-               isolating the ion of step (i) by mass spectrometry to provide a
  sor, is rare in clinical settings and has little diagnostic value.        precursor ion; and (iii) effecting a collision between the pre-
  Rather, serum levels of 25-hydroxyvitamin D 3 and 25-hy-             55   cursor ion and an inert collision gas to produce at least one
  droxyvitamin D 2 (total 25-hydroxyvitamin D; "250HD") are                 fragment ion detectable in a mass spectrometer. Preferably, at
  a useful index of vitamin D nutritional status and the efficacy           least one of the fragment ions is specific for the vitamin D
  of certain vitamin D analogs. Therefore, the measurement of               metabolite of interest. In certain embodiments of the inven-
  250HD is commonly used in the diagnosis and management                    tion, the fragment ions to be detected include at least one
  of disorders of calcium metabolism. In this respect, low levels      60   fragment ion other than that which results solely by a dehy-
  of 250HD are indicative of vitamin D deficiency associated                dration or deamination of the precursor ion. In some particu-
  with diseases such as hypocalcemia, hypophosphatemia, sec-                larly preferred embodiments, the precursor ion is a protonated
  ondary hyperparathyroidism, elevated alkaline phosphatase,                and dehydrated ion of the vitamin D metabolite. In certain
  osteomalacia in adults and rickets in children. In patients               embodiments the vitamin D metabolite is one or more vita-
  suspected of vitamin D intoxication, elevated levels of              65   min D metabolites selected from the group consisting of
  250HD distinguishes this disorder from other disorders that               25-hydroxyvitamin D 3 ; 25-hydroxyvitamin D 2 ; 1,25-dihy-
  cause hypercalcemia.                                                      droxyvitamin D 2 ; and 1,25-dihydroxyvitamin D 3 .
                                                            Joint Appendix 0031
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-3 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page32
                                                        10of
                                                          of514 PageID#:
                                                             20 PageID #:2344
                                                                          4455


                                                        US 7,972,867 B2
                                 3                                                                        4
     In a related aspect, the invention provides a method for                 As used herein, "liquid chromatography" (LC) means a
  determining the presence or amount of a vitamin D metabo-                process of selective retardation of one or more components of
  lite in a sample by tandem mass spectrometry. The method                 a fluid solution as the fluid uniformly percolates through a
  may involve (a) generating a protonated and dehydrated pre-              column of a finely divided substance, or through capillary
  cursor ion of the vitamin D metabolite if present in the            5    passageways. The retardation results from the distribution of
  sample; (b) generating one or more fragment ions of the                  the components of the mixture between one or more station-
  precursor ion; and (c) detecting the presence or amount of one           ary phases and the bulk fluid, (i.e., mobile phase), as this fluid
  or more of the ions generated in step (a) or (b) or both and             moves relative to the stationary phase( s). "Liquid chromatog-
  relating the detected ions to the presence or amount of the              raphy" includes reverse phase liquid chromatography
  vitamin D metabolite in the sample. In certain embodiments,         10   (RPLC), high performance liquid chromatography (HPLC)
  the method is used to detect the presence or amount of two or            and high turbulence liquid chromatography (HTLC).
  more vitamin D metabolites in a single assay. Preferably, the               As used herein, the term "HPLC" or "high performance
  method does not involve derivatizing the samples or the vita-            liquid chromatography" refers to liquid chromatography in
  min D metabolites prior to analysis by mass spectrometry. In             which the degree of separation is increased by forcing the
  certain embodiments the vitamin D metabolite is one or more         15   mo bile phase under pressure through a stationary phase, typi-
  vitamin D metabolites selected from the group consisting of              cally a densely packed column.
  25-hydroxyvitamin D 3 ; 25-hydroxyvitamin D 2 ; 1,25-dihy-                  As used herein, the term "gas chromatography" refers to
  droxyvitamin D 2 ; and 1,25-dihydroxyvitamin D 3 .                       chromatography in which the sample mixture is vaporized
     In another aspect the invention provides a method for deter-          and injected into a stream of carrier gas (as nitrogen or
  mining the presence or amount of two or more vitamin D              20   helium) moving through a column containing a stationary
  metabolites in a sample in a single assay. The method includes           phase composed of a liquid or a particulate solid and is sepa-
  ionizing the vitamin D metabolites, if present in the sample, to         rated into its component compounds according to the affinity
  generate ions specific for each of the vitamin D metabolites of          of the compounds for the stationary phase
  interest, detecting the presence or amount of the ions by mass              As used herein, "mass spectrometry" (MS) refers to an
  spectrometry, and relating the presence or amount of the ions       25   analytical technique to identify compounds by their mass. MS
  to the presence or amount of the vitamin D metabolites in the            technology generally includes (1) ionizing the compounds to
  sample. In certain embodiments the mass spectrometry                     form charged compounds; and (2) detecting the molecular
  analysis of the method is tandem mass spectrometry.                      weight of the charged compound and calculating a mass-to-
     As used herein, the term "vitamin D metabolite" refers to             charge ratio (m/z). The compound may be ionized and
  any chemical species that may be found in the circulation of        30   detected by any suitable means. A "mass spectrometer" gen-
  an animal which is formed by a biosynthetic or metabolic                 erally includes an ionizer and an ion detector. See, e.g., U.S.
  pathway for vitamin Dor a synthetic vitamin D analog. Vita-              Pat. No. 6,204,500, entitled "Mass Spectrometry From Sur-
  min D metabolites include forms of vitamin D that are gen-               faces;" U.S. Pat. No. 6,107,623, entitled "Methods andAppa-
  erated by a biological organism, such as an animal, or that are          ratus for Tandem Mass Spectrometry;" U.S. Pat. No. 6,268,
  generated by biotransformation of a naturally occurring form        35   144, entitled "DNA Diagnostics Based On Mass
  of vitamin D or a synthetic vitamin D analog. In certain                 Spectrometry;" U.S. Pat. No. 6,124,137, entitled "Surface-
  preferred embodiments, a vitamin D metabolite is formed by               Enhanced Photolabile Attachment And Release For Desorp-
  the biotransformation of vitamin D 2 or vitamin D 3 . In par-            tion And Detection Of Analytes;" Wright et al., Prostate
  ticularly preferred embodiments, the vitamin D metabolite is             Cancer and Prostatic Diseases 2:264-76 (1999); and Mer-
  one or more compounds selected from the group consisting of         40   chant and Weinberger, Electrophoresis 21: 1164-67 (2000).
  25-hydroxyvitamin D 3 , 25-hydroxyvitamin D 2 , 1,25-dihy-                  The term "electron ionization" as used herein refers to
  droxyvitamin D 3 and 1,25-dihydroxyvitamin D 2 .                         methods in which an analyte of interest in a gaseous or vapor
     As used herein, the term "purification" refers to a proce-            phase interacts with a flow of electrons. Impact of the elec-
  dure that enriches the amount of one or more analytes of                 trons with the analyte produces analyte ions, which may then
  interest relative to one or more other components of the            45   be subjected to a mass spectrometry technique.
  sample. Purification, as used herein does not require the iso-              The term "chemical ionization" as used herein refers to
  lation of an analyte from all others. In preferred embodi-               methods in which a reagent gas (e.g. ammonia) is subjected to
  ments, a purification step or procedure can be used to remove            electron impact, and analyte ions are formed by the interac-
  one or more interfering substances, e.g., one or more sub-               tion of reagent gas ions and analyte molecules.
  stances that would interfere with the operation of the instru-      50      The term "fast atom bombardment" as used herein refers to
  ments used in the methods or substances that may interfere               methods in which a beam of high energy atoms (often Xe or
  with the detection of an analyte ion by mass spectrometry.               Ar) impacts a non-volatile sample, desorbing and ionizing
     As used herein, "biological sample" refers to any sample              molecules contained in the sample. Test samples are dis-
  from a biological source. As used herein, "body fluid" means             solved in a viscous liquid matrix such as glycerol, thioglyc-
  any fluid that can be isolated from the body of an individual.      55   erol, m-nitrobenzyl alcohol, 18-crown-6 crown ether, 2-nitro-
  For example, "body fluid" may include blood, plasma, serum,              phenyloctyl ether, sulfolane, diethanolamine, and
  bile, saliva, urine, tears, perspiration, and the like.                  triethanolamine.
     As used herein, "derivatizing" means reacting two mol-                   The term "field desorption" as used herein refers to meth-
  ecules to form a new molecule. Derivatizing agents may                   ods in which a non-volatile test sample is placed on an ion-
  include isothiocyanate groups, dinitro-fluorophenyl groups,         60   ization surface, and an intense electric field is used to generate
  nitrophenoxycarbonyl groups, and/or phthalaldehyde                       analyte ions.
  groups.                                                                     The term "ionization" as used herein refers to the process
     As used herein, "chromatography" refers to a process in               of generating an analyte ion having a net electrical charge
  which a chemical mixture carried by a liquid or gas is sepa-             equal to one or more electron units. Negative ions are those
  rated into components as a result of differential distribution of   65   having a net negative charge of one or more electron units,
  the chemical entities as they flow around or over a stationary           while positive ions are those having a net positive charge of
  liquid or solid phase.                                                   one or more electron units.
                                                           Joint Appendix 0032
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-3 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page33
                                                        11of
                                                          of514 PageID#:
                                                             20 PageID #:2345
                                                                          4456


                                                        US 7,972,867 B2
                                 5                                                                         6
     The term "operating in negative ion mode" refers to those             two or more vitamin D metabolites in a single assay. In certain
  mass spectrometry methods where negative ions are detected.              embodiments, the vitamin D metabolite is one or more vita-
  Similarly, "operating in positive ion mode" refers to those              min D metabolites selected from the group consisting of
  mass spectrometry methods where positive ions are detected.              25-hydroxyvitamin D 3 ; 25-hydroxyvitamin D 2 ; 1,25-dihy-
     The term "desorption" as used herein refers to the removal       5    droxyvitamin D 2 ; and 1,25-dihydroxyvitamin D 3 .
  of an analyte from a surface and/or the entry of an analyte into            Suitable samples include any sample that might contain the
  a gaseous phase.                                                         analyte of interest and/or one or more metabolites or precur-
     The term "about" as used herein in reference to quantitative          sors thereof. For example, samples obtained during the manu-
  measurements, refers to the indicated value plus or minus                facture of an analyte can be analyzed to determine the com-
  10%.                                                                10   position and yield of the manufacturing process. In certain
                                                                           embodiments, a sample is a biological sample; that is, a
         BRIEF DESCRIPTION OF THE DRAWINGS                                 sample obtained from any biological source, such as an ani-
                                                                           mal, a cell culture, an organ culture, etc. Particularly preferred
     FIG.1 shows the linearity of the quantification of250HD 2             are samples obtained from a human, such as a blood, plasma,
  in serially diluted stock samples using an LC-MS/MS assay.          15   serum, hair, muscle, urine, saliva, tear, cerebrospinal fluid, or
  Details are described in Example 4.                                      other tissue sample. Such samples may be obtained, for
     FIG. 2 shows the linearity of the quantification of250HD 3            example, from a patient seeking diagnosis, prognosis, or
  in serially diluted stock samples using an LC-MS/MS assay.               treatment of a disease or condition. The vitamin D metabo-
  Details are described in Example 4.                                      lites may be derivatized prior to mass spectrometry, however,
     FIG. 3 shows the linearity of the quantification by LC-MS/       20   in certain preferred embodiments, sample preparation
  MS of serially diluted samples containing 250HD 2 and                    excludes the use of derivitization.
  250HD 3 to final concentrations of 512 ng/mL. Details are                   Samples may be processed or purified to obtain prepara-
  described in Example 4.                                                  tions that are suitable for analysis by mass spectrometry. Such
     FIG. 4 shows the correlation between detection of total               purification will usually include chromatography, such as
  25-hydroxyvitamin Dusing an LC-MS/MS assay and a com-               25   liquid chromatography, and may also often involve an addi-
  mercially available radioimmunoassay kit. Details are                    tional purification procedure that is performed prior to chro-
  described in Example 6.                                                  matography. Various procedures may be used for this purpose
                                                                           depending on the type of sample or the type of chromatogra-
      DETAILED DESCRIPTION OF THE INVENTION                                phy. Examples include filtration, extraction, precipitation,
                                                                      30   centrifugation, dilution, combinations thereof and the like.
      Disclosed are methods for detecting the presence or                  Protein precipitation is one preferred method of preparing a
  amount of one or more vitamin D metabolites in a sample. In              liquid biological sample, such as serum or plasma, for chro-
  certain aspects the method involves ionizing the vitamin D               matography. Such protein purification methods are well
  metabolite( s), detecting the ion( s) by mass spectrometry, and          known in the art, for example, Polson et al., Journal ofChro-
  relating the presence or amount of the ion( s) to the presence or   35   matography B 785:263-275 (2003), describes protein pre-
  amount of the vitamin D metabolite(s) in the sample. The                 cipitation methods suitable for use in the methods of the
  method may include (a) purifying a vitamin D metabolite, if              invention. Protein precipitation may be used to remove most
  present in the sample, (b) ionizing the purified vitamin D               of the protein from the sample leaving vitamin D metabolites
  metabolite and (c) detecting the presence or amount of the               soluble in the supernatant. The samples can be centrifuged to
  ion, wherein the presence or amount of the ion is related to the    40   separate the liquid supernatant from the precipitated proteins.
  presence or amount of the vitamin D metabolite in the sample.            The resultant supernatant can then be applied to liquid chro-
  In preferred embodiments, the ionizing step (b) may include              matography and subsequent mass spectrometry analysis. In
  (i) ionizing a vitamin D metabolite, if present in the sample, to        one embodiment of the invention, the protein precipitation
  produce an ion; (ii) isolating the vitamin D metabolite ion by           involves adding one volume of the liquid sample (e.g. plasma)
  mass spectrometry to provide a precursor ion; and (iii) effect-     45   to about four volumes of methanol. In certain embodiments,
  ing a collision between the isolated precursor ion and an inert          the use of protein precipitation obviates the need for high
  collision gas to produce at least one fragment ion detectable in         turbulence liquid chromatography ("HTLC") or on-line
  a mass spectrometer. In certain preferred embodiments the                extraction prior to HPLC and mass spectrometry. Accord-
  precursor ion is a protonated and dehydrated ion of the vita-            ingly in such embodiments, the method involves (1) perform-
  min D metabolite.                                                   50   ing a protein precipitation of the sample of interest; and (2)
      In a related aspect, the invention provides a method for             loading the supernatant directly onto the HPLC-mass spec-
  determining the presence or amount of a vitamin D metabo-                trometer without using on-line extraction or high turbulence
  lite in a test sample by tandem mass spectrometry. The                   liquid chromatography ("HTLC").
  method may involve (a) generating a protonated and dehy-                    The purification step may include chromatography, pref-
  drated precursor ion of the vitamin D metabolite; (b) gener-        55   erably liquid chromatography, more preferably high perfor-
  ating one or more fragment ions of the precursor ion; and (c)            mance liquid chromatography (HPLC). In some preferred
  detecting the presence or amount of one or more of the ions              embodiments the chromatography is not gas chromatogra-
  generated in step (a) or (b) or both and relating the detected           phy. Preferably, the methods of the invention are performed
  ions to the presence or amount of said vitamin D metabolite in           without subjecting the samples, or the vitamin D metabolites
  the sample.                                                         60   of interest, to gas chromatography prior to mass spectromet-
      In certain preferred embodiments of the invention, at least          ric analysis.
  one fragment ion is detected, wherein the presence or amount                Various methods have been described involving the use of
  of the precursor and/or at least one fragment ion is related to          HPLC for sample clean-up prior to mass spectrometry analy-
  the presence or amount of the vitamin D metabolite in the                sis. See, e.g., Taylor et al., Therapeutic Drug Monitoring
  sample. Preferably at least one fragment ion is specific for the    65   22:608-12 (2000) (manual precipitation of blood samples,
  vitamin D metabolite of interest. In some embodiments, the               followed by manual Cl 8 solid phase extraction, injection into
  methods of the invention can be used to detect and quantify              an HPLC for chromatography on a C18 analytical colunm,
                                                           Joint Appendix 0033
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-3 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page34
                                                        12of
                                                          of514 PageID#:
                                                             20 PageID #:2346
                                                                          4457


                                                        US 7,972,867 B2
                                 7                                                                      8
  and MS/MS analysis); and Salm et al., Clin. Therapeutics 22             Chiral HPLC. Accordingly, the invention also provides meth-
  Sup!. B:B71-B85 (2000) (manual precipitation of blood                   ods of detecting the presence, absence and/or amount of a
  samples, followed by manual C18 solid phase extraction,                 specific epimer of one or more vitamin D metabolites, pref-
  injection into an HPLC for chromatography on a C18 ana-                 erably vitamin D 3 metabolites, in a sample by (1) separating
  lytical colunm, and MS/MS analysis). One of skill in the art       5    one or more specific vitamin D metabolites by chiral chro-
  can select HPLC instruments and colunms that are suitable               matography, preferably chiral HPLC; and (2) detecting the
  for use in the invention. The chromatographic colunm typi-              presence and/or amount of one or more vitamin D metabolites
  cally includes a medium (i.e., a packing material) to facilitate        using mass spectrometry methods as described herein. The
  separation of chemical moieties (i.e., fractionation). The              chiral chromatography procedures described in Kamao et al.,
  medium may include minute particles. The particles include a       10   are suitable for the methods of the invention, however, one of
  bonded surface that interacts with the various chemical moi-            ordinary skill in the art understands that there are numerous
  eties to facilitate separation of the chemical moieties such as         other chiral chromatography methods that would also be suit-
  vitamin D metabolites. One suitable bonded surface is a                 able. In preferred embodiments the method includes, separat-
  hydrophobic bonded surface such as an alkyl bonded surface.             ing 25(0H)D 3 from 3-epi-25(0H)D3 , if present in a sample,
  Alkyl bonded surfaces may include C-4, C-8, or C-18 bonded         15   using chiral chromatography; and detecting the presence and/
  alkyl groups, preferably C-18 bonded groups. The chromato-              or amount of the 25(0H)D 3 and the 3-epi-25(0H)D3 in the
  graphic colunm includes an inlet port for receiving a sample            sample using mass spectrometry. In related embodiments, the
  and an outlet port for discharging an effluent that includes the        method includes separating la,25(0H) 2 D 3 from 3-epi-la,25
  fractionated sample. In the method, the sample (or pre-puri-            (OH) 2 D 3 , if present in a sample, using chiral chromatogra-
  fied sample) is applied to the colunm at the inlet port, eluted    20   phy; and detecting the presence and/or amount of the la,25
  with a solvent or solvent mixture, and discharged at the outlet         (OH)P 3 and the 3-epi-la,25(0H)P3 in the sample using
  port. Different solvent modes may be selected for eluting the           mass spectrometry. In certain embodiments of the invention,
  analytes ofinterest. For example, liquid chromatography may             chiral chromatography is used in conjunction with the HTLC
  be performed using a gradient mode, an isocratic mode, or a             methods described above.
  polytyptic (i.e. mixed) mode. In preferred embodiments,            25      Mass spectrometry is performed using a mass spectrometer
  HPLC is performed on a multiplexed analytical HPLC system               which includes an ion source for ionizing the fractionated
  with a Cl 8 solid phase using isocratic separation with 100%            sample and creating charged molecules for further analysis.
  methanol as the mobile phase.                                           For example ionization of the sample may be performed by
     Recently, high turbulence liquid chromatography                      electro spray ionization (ESI), atmospheric pressure chemical
  ("HTLC"), also called high throughput liquid chromatogra-          30   ionization (APCI), photoinonization, electron ionization, fast
  phy, has been applied for sample preparation prior to analysis          atom bombardment (FAB)/liquid secondary ionization
  by mass spectrometry. See, e.g., Zimmer et al., J. Chro-                (LSIMS), matrix assisted laser desorption ionization
  matogr. A 854:23-35 (1999); see also, U.S. Pat. Nos. 5,968,             (MALDI), field ionization, field desorption, thermospray/
  367; 5,919,368; 5,795,469; and 5,772,874. Traditional HPLC              plasmaspray ionization, and particle beam ionization. The
  analysis relies on colunm packings in which laminar flow of        35   skilled artisan will understand that the choice of ionization
  the sample through the colunm is the basis for separation of            method can be determined based on the analyte to be mea-
  the analyte of interest from the sample. The skilled artisan            sured, type of sample, the type of detector, the choice of
  will understand that separation in such columns is a diffu-             positive versus negative mode, etc.
  sional process. In contrast, it is believed that turbulent flow,           After the sample has been ionized, the positively charged
  such as that provided by HTLC colunms and methods, may             40   or negatively charged ions thereby created may be analyzed to
  enhance the rate of mass transfer, improving the separation             determine a mass-to-charge ratio (i.e., m/z). Suitable analyz-
  characteristics provided. In some embodiments, high turbu-              ers for determining mass-to-charge ratios include quadrapole
  lence liquid chromatography (HTLC), alone or in combina-                analyzers, ion traps analyzers, and time-of-flight analyzers.
  tion with one or more purification methods, may be used to              The ions may be detected using several detection modes. For
  purify the vitamin D metabolite of interest prior to mass          45   example, selected ions may be detected (i.e., using a selective
  spectrometry. In such embodiments samples may be                        ion monitoring mode (SIM)), or alternatively, ions may be
  extracted using an HTLC extraction cartridge which captures             detected using a scanning mode, e.g., multiple reaction moni-
  the analyte, then eluted and chromatographed on a second                toring (MRM) or selected reaction monitoring (SRM). Pref-
  HTLC colunm or onto an analytical HPLC column prior to                  erably, the mass-to-charge ratio is determined using a qua-
  ionization. Because the steps involved in these chromatogra-       50   drapole analyzer. For example, in a "quadrupole" or
  phy procedures can be linked in an automated fashion, the               "quadrupole ion trap" instrument, ions in an oscillating radio
  requirement for operator involvement during the purification            frequency field experience a force proportional to the DC
  of the analyte can be minimized. In certain embodiments of              potential applied between electrodes, the amplitude of the RF
  the method, samples are subjected to protein precipitation as           signal, and m/z. The voltage and amplitude can be selected so
  described above prior to loading on the HTLC colunm; in            55   that only ions having a particular m/z travel the length of the
  alternative embodiments, the samples may be loaded directly             quadrupole, while all other ions are deflected. Thus, quadru-
  onto the HTLC without being subjected to protein precipita-             pole instruments can act as both a "mass filter" and as a "mass
  tion.                                                                   detector" for the ions injected into the instrument.
     Recently, research has shown that epimerization of the                  One can often enhance the resolution of the MS technique
  hydroxyl group of the A-ring ofvitaminD 3 metabolites is an        60   by employing "tandem mass spectrometry," or "MS/MS." In
  important aspect of vitamin D 3 metabolism and bioactivation,           this technique, a precursor ion (also called a parent ion)
  and that depending on the cell types involved, 3-C epimers of           generated from a molecule of interest can be filtered in an MS
  vitamin D 3 metabolites (e.g., 3-epi-25(0H)D3 ; 3-epi-24,25             instrument, and the precursor ion is subsequently fragmented
  (OH) 2 D 3 ; and 3-epi-1,25(0H)2 D 3 ) are often major metabolic        to yield one or more fragment ions (also called daughter ions
  products. See Kamao et al.,J. Biol. Chem., 279: 15897-15907        65   or product ions) that are then analyzed in a second MS pro-
  (2004). Kamao et al., further provides methods of separating            cedure. By careful selection of precursor ions, only ions pro-
  various vitamin D metabolites, including 3-C epimers, using             duced by certain analytes are passed to the fragmentation
                                                          Joint Appendix 0034
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-3 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page35
                                                        13of
                                                          of514 PageID#:
                                                             20 PageID #:2347
                                                                          4458


                                                        US 7,972,867 B2
                                 9                                                                      10
  chamber, where collision with atoms of an inert gas to pro-             ecules with the mass to charge ratios of the specific vitamin D
  duce the daughter ions. Because both the precursor and frag-            metabolites to be analyzed. Precursor ions with the correct
  ment ions are produced in a reproducible fashion under a                rn/z ratios of the precursor ions of specific vitamin D metabo-
  given set of ionization/fragmentation conditions, the MS/MS             lites are allowed to pass into the collision chamber (Q2),
  technique can provide an extremely powerful analytical tool.       5    while unwanted ions with any other rn/z collide with the sides
  For example, the combination of filtration/fragmentation can            of the quadrupole and are eliminated. Precursor ions entering
  be used to eliminate interfering substances, and can be par-            Q2 collide with neutral Argon gas molecules and fragment.
  ticularly useful in complex samples, such as biological                 This process is called Collision Activated Dissociation
  samples.                                                                (CAD). The fragment ions generated are passed into quadru-
     Additionally, recent advances in technology, such as            10   pole 3 (Q3), where the fragment ions of the desired vitamin D
  matrix-assisted laser desorption ionization coupled with                metabolites are selected while other ions are eliminated.
  time-of-flight analyzers ("MALDI-TOF") permit the analysis                 The methods of the invention may involve MS/MS per-
  of analytes at femtomole levels in very short ion pulses. Mass          formed in either positive or negative ion mode. Using stan-
  spectrometers that combine time-of-flight analyzers with tan-           dard methods well known in the art, one of ordinary skill is
  dem MS are also well known to the artisan. Additionally,           15   capable of identifying one or more fragment ions of a par-
  multiple mass spectrometry steps can be combined in meth-               ticular precursor ion of a vitamin D metabolite that can be
  ods known as "MS/MSn ."Various other combinations may be                used for selection in quadrupole 3 (Q3). Preferably, at least
  employed, such as MS/MS/TOF, MALDI/MS/MS/TOF, or                        one fragment ion of the method is specific for the particular
  SELDI/MS/MS/TOF mass spectrometry.                                      vitamin D metabolite of which detection is desired. A specific
     The mass spectrometer typically provides the user with an       20   fragment ion for a particular vitamin D metabolite is one that
  ion scan; that is, the relative abundance of each ion with a            will not be formed in significant amounts by other molecules
  particularrn/z over a given range (e.g., lOOto 1000 amu). The           with similar molecular structures. In contrast a non-specific
  results of an analyte assay, that is, a mass spectrum, can be           fragment ion is one that is formed by related molecules other
  related to the amount of the analyte in the original sample by          than the desired analyte. Therefore, detection of non-specific
  numerous methods known in the art. For example, given that         25   fragment ions alone is not reliable for distinguishing the
  sampling and analysis parameters are carefully controlled,              desired vitamin D metabolite from other molecules that form
  the relative abundance of a given ion can be compared to a              the same or similar fragment ions. Specific fragment ions of a
  table that converts that relative abundance to an absolute              particular vitamin D metabolite can be identified by testing
  amount of the original molecule. Alternatively, molecular               various molecular standards (e.g. vitamin D metabolites other
  standards can be run with the samples, and a standard curve        30   than the metabolite to be detected) to determine whether
  constructed based on ions generated from those standards.               fragment ions formed by the vitamin D metabolite of interest
  Using such a standard curve, the relative abundance of a given          are also formed by other molecules with similar structures or
  ion can be converted into an absolute amount of the original            features. In certain particularly preferred embodiments, a
  molecule. In certain preferred embodiments, an internal stan-           specific fragment ion is identified by testing at least one
  dard is used to generate a standard curve for calculating the      35   molecular standard that forms a precursor ion with the same
  quantity of the vitamin D metabolite. Methods of generating             rn/z as the vitamin D metabolite to be detected.
  and using such standard curves are well known in the art and               If the precursor ion of a vitamin D metabolite of interest
  one of ordinary skill is capable of selecting an appropriate            includes an alcohol or amine group, fragment ions are com-
  internal standard. For example, an isotope of a vitamin D               monly formed that represent a dehydration or deamination of
  metabolite may be used as an internal standard, in preferred       40   the precursor ion, respectfully. In the case of precursor ions
  embodiments the vitamin D metabolite is a deuterated vita-              that include an alcohol group, such fragment ions formed by
  min D metabolite, for example 6 D-250HDy Numerous other                 dehydration are caused by a loss of one or more water mol-
  methods for relating the presence or amount of an ion to the            ecules from the precursor ion (i.e., where the difference inrn/z
  presence or amount of the original molecule will be well                between the precursor ion and fragment ion is about 18 for the
  known to those of ordinary skill in the art.                       45   loss of one water molecule, or about 36 for the loss of two
     One or more steps of the methods of the invention can be             water molecules, etc.). In the case of precursor ions that
  performed using automated machines. In certain embodi-                  include an amine group, such fragment ions formed by
  ments, one or more purification steps are performed on line,            deamination are caused by a loss of one or more ammonia
  and more preferably all of the purification and mass spec-              molecules (i.e. where the difference in rn/z between the pre-
  trometry steps may be performed in an on-line fashion.             50   cursor ion and fragment ion is about 17 for the loss of one
     In particularly preferred embodiments vitamin D metabo-              ammonia molecule, or about 34 for the loss of two ammonia
  lites are detected and/or quantified using LC-MS/MS as fol-             molecules, etc.). Likewise, precursor ions that include one or
  lows. The samples are subjected to liquid chromatography,               more alcohol and amine groups commonly form fragment
  preferably HPLC, the flow of liquid solvent from the chro-              ions that represent the loss of one or more water molecules
  matographic column enters the heated nebulizer interface of a      55   and/or one or more ammonia molecules (e.g., where the dif-
  LC-MS/MS analyzer and the solvent/analyte mixture is con-               ference in m/z between the precursor ion and fragment ion is
  verted to vapor in the heated tubing of the interface. The              about 35 for the loss of one water molecule and the loss of one
  analytes (i.e. vitamin D metabolites), contained in the nebu-           ammonia molecule). Generally, the fragment ions that repre-
  lized solvent, are ionized by the corona discharge needle of            sent dehydrations or deaminations of the precursor ion are not
  the interface, which applies a large voltage to the nebulized      60   specific fragment ions for a particular analyte. For example,
  solvent/analyte mixture. The ions, i.e. precursor ions, pass            MS/MS performed to detect 250HD 2 by selecting for a pre-
  through the orifice of the instrument and enter the first qua-          cursor ion at 413 rn/z (i.e. the protonated and hydrated ion)
  drupole. Quadrupoles 1 and 3 (Ql and Q3) are mass filters,              and detecting a fragment ion of 395 rn/z (representing a
  allowing selection of ions (i.e., "precursor" and "fragment"            dehydration of the 413 rn/z precursor ion) would not be able
  ions) based on their mass to charge ratio (rn/z). Quadrupole 2     65   to distinguish 250HD 2 from la(OH)D 2 which would form
  (Q2) is the collision cell, where ions are fragmented. The first        the same precursor and fragment ions. Therefore a 395 rn/z
  quadrupole of the mass spectrometer (Ql) selects for mo!-               fragment ion is not a specific fragment ion for 250HD 2 or
                                                          Joint Appendix 0035
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-3 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page36
                                                        14of
                                                          of514 PageID#:
                                                             20 PageID #:2348
                                                                          4459


                                                        US 7,972,867 B2
                                11                                                                      12
  la(OH)D 2 . Accordingly, in preferred embodiments of the                about 389.20 and the fragment ion(s) may include a fragment
  invention, MS/MS is performed such that at least one frag-              ion with a m/z of about 211.30.
  ment ion of a vitamin D metabolite is detected that does not               In other aspects, MS/MS is performed in positive ion mode
  represent only a loss of one or more water molecules and/or a           with the first quadruple (Q 1) tuned to select for precursor ions
  loss of one or more ammonia molecules from the precursor           5    with a mass charge ratio corresponding to protonated and
  10n.                                                                    hydrated ions of vitamin D metabolites. The mass/charge
     As ions collide with the detector they produce a pulse of            ratio (m/z) for the protonated and hydrated precursor vitamin
  electrons that are converted to a digital signal. The acquired          D metabolite ions are about 401 m/z for 25-hydroxyvitamin
  data is relayed to a computer, which plots counts of the ions           D 3 and about 413 m/z for 25-hydroxyvitamin D 2 . In certain
                                                                     10   preferred embodiments of the invention, the mass/charge
  collected versus time. The resulting mass chromatograms are
                                                                          ratio (m/z) for the 25-hydroxyvitamin D 3 precursor ion is
  similar to chromatograms generated in traditional HPLC
                                                                          about 401 and the 25-hydroxyvitamin D 3 fragment ion(s)
  methods. The areas under the peaks corresponding to particu-            include one or more ions selected from the group consisting
  lar ions, or the amplitude of such peaks, are measured and the          of ions with mass/charge ratios (m/z) of about 365 and about
  area or amplitude is correlated to the amount of the analyte            383 m/z; more preferably the fragment ions include an ion
  (vitamin D metabolite) of interest. In certain embodiments,        15
                                                                          with a m/z of about 365. In related embodiments, the m/z for
  the area under the curves, or amplitude of the peaks, for               the protonated and hydrated 25-hydroxyvitamin D 2 precursor
  fragment ion(s) and/or precursor ions are measured to deter-            ion is about 413 m/z, and the 25-hydroxyvitamin D 2 fragment
  mine the amount of a vitamin D metabolite. As described                 ion(s) include one or more ions with mass/charge ratios (m/z)
  above, the relative abundance of a given ion can be converted           of about 377 and about 395; more preferably the fragment
  into an absolute amount of the original analyte, i.e., vitaminD    20   ions include an ion with a mass charge ratio of about 3 77.
  metabolite, using calibration standard curves based on peaks               In particularly preferred embodiments of the invention, the
  of one or more ions of an internal molecular standard, such as          presence or absence or amount of two or more vitamin D
  6                                                                       metabolites in a sample are detected in a single assay using
    D-250HD 3 .
     In certain aspects of the invention, the quantity of various         the above described MS/MS methods.
  ions is determined by measuring the area under the curve or        25      Mass spectrometry instruments can vary slightly in deter-
  the amplitude of the peak and a ratio of the quantities of the          mining the mass of a given analyte. Thus, the term "about" in
  ions is calculated and monitored (i.e. "daughter ion ratio              the context of mass of an ion or the m/z of an ion refers to
  monitoring"). In certain embodiments of the method, the                 +/-0.5 atomic mass unit.
  ratio(s) of the quantity of a precursor ion and the quantity of            The following examples serve to illustrate the invention.
  one or more fragment ions of a vitamin D metabolite can be         30   These examples are in no way intended to limit the scope of
  calculated and compared to the ratio(s) of a molecular stan-            the invention.
  dard of the vitamin D metabolite similarly measured. In
  embodiments where more than one fragment ion of a vitamin                                        EXAMPLES
  D metabolite is monitored, the ratio(s) for different fragment
  ions may be determined instead of, or in addition to, the ratio                                   Example 1
                                                                     35
  of the fragment ion(s) compared to the precursor ion. In
  embodiments where such ratios are monitored, if there is a                      Determination of 25-Hydroxyvitamin D 3 and
  substantial difference in an ion ratio in the sample as com-                      25-Hydroxyvitamin D 2 by LC-MS/MS
  pared to the molecular standard, it is likely that a molecule in
  the sample is interfering with the results. To the contrary, if            Using a Perkin-Elmer MultiProbe II (SIN 432400) robotic
                                                                     40   liquid handler, human serum samples were first extracted
  the ion ratios in the sample and the molecular standard are
  similar, then there is increased confidence that there is no            using a protein precipitation method by adding 42.5 µl of
  interference. Accordingly, monitoring such ratios in the                serum to 170 µl of methanol (1 :4 ratio of serum:methanol) in
  samples and comparing the ratios to those of authentic                  a 96-well plate format. For validation-related experiments,
  molecular standards may be used to increase the accuracy of             the methanol was spiked with hexadeuterated 250HD 3 ( 6 D-
  the method.                                                        45   250HD 3 ) as an internal standard. The 96 well plates were
     In certain aspects of the invention, MS/MS is performed in           centrifuged to remove precipitated protein, leaving the vita-
  positive ion mode with the first quadruple (Q 1) tuned to select        min D metabolites in the supernatant. The supernatants were
  for precursor ions with a mass charge ratio corresponding to            then transferred to an HPLC autosampler for loading to the
  protonated and dehydrated ions of vitamin D metabolites.                LC-MS/MS analyzer.
  The mass/charge ratio (m/z) for the protonated and dehy-           50      LC-MS/MS was performed using a Thermo Finnigan LC-
  drated precursor vitamin D metabolite ions is about 383.16              MS/MS analyzer (Thermo Finnigan Quantum TSQ (S/N:
  m/z for 25-hydroxyvitamin D 3 and about 395.30 m/z for                  TQU00655)) with an atmospheric pressure chemical ioniza-
  25-hydroxyvitamin D 2 . In embodiments where the samples                tion (APCI) source as the detector. An auto sampler was used
  are spiked with hexadeuterated 250HD 3 ( 6 D-250HD 3 ) for              to inject 50 µL of extracted sample supernatant onto an HPLC
  use as an internal standard, the mass/charge ratio (m/z) of the         column. Liquid chromatography was performed with a Cohe-
  protonated and dehydrated 6 D-250HD 3 precursor ion is             55   sive Technologies Aria TX-4 (SIN: SJCTX409) LC system
  about 389.20. In certain preferred embodiments of the inven-            with Waters Symmetry Cl 8 5 µm 4.6x50 mm columns using
  tion, the mass/charge ratio (m/z) for the 25-hydroxyvitamin             100% methanol as the mobile phase. After the analytes eluted
  D 3 precursor ion is about 383.16 and the m/z for at least one          and the detector window completed acquisition, the system
  25-hydroxyvitamin D 3 fragment ion is about 211.35. In                  was washed with 85% Mobile phase A and then re-equili-
  related embodiments, the m/z for the 25-hydroxyvitamin D 2         60   brated with Mobile phase B for a run time of 5 minutes.
  precursor ion is about 395.30 and the 25-hydroxyvitamin D 2             Mobile phase A was 0.1 % formic acid in HPLC-grade water
  fragment ion(s) include one or more ions selected from the              and mobile phase B was 100% methanol.
  group consisting of ions with mass/charge ratios (m/z) of                  The flow of liquid solvent exiting the HPLC column
  about 179.10, about 209.20 and about 251.30. In embodi-                 entered the heated nebulizer interface of the Thermo Finnigan
  ments where the samples are spiked with 6 D-250HD 3 for use        65   LC-MS/MS analyzer. The solvent/analyte mixture was first
  as an internal standard the mass/charge ratio (m/z) for the             converted to vapor in the heated tubing of the interface. The
  protonated and dehydrated 6 D-250HD 3 precursor ion is                  analytes, contained in the nebulized solvent, were ionized (a
                                                          Joint Appendix 0036
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-3 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page37
                                                        15of
                                                          of514 PageID#:
                                                             20 PageID #:2349
                                                                          4460


                                                                   US 7,972,867 B2
                                      13                                                                               14
  positive charge added) by the corona discharge needle of the                                            TABLE 2-continued
  interface, which applies a large voltage to the nebulized sol-
  vent/analyte mixture. The ions pass through the orifice of the                           Intra-Assay Variation: 25-Hydroxyvitarnin D 2 (250HD 2 )

  instrument and enter the first quadrupole. Quadrupoles 1 and                                                 Low           Medium            High
  3 (Ql and Q3) are mass filters, allowing selection of ions                   5                             092804-L       092804-M         092804-H
  based on their mass to charge ratio (m/z). Quadrupole 2 (Q2)
                                                                                                6               25.1          54.4              98.5
  is the collision cell, where ions are fragmented.                                             7               25.9          54.6             100.0
     The first quadrupole of the mass spectrometer (Ql)                                         8               21.9          50.1             110.1
  selected for molecules with the mass to charge ratios of (pro-                                9               23.4          50.8              97.6
                                                                               10              10               23.5          53.2             105.1
  tonated and dehydrated) 250HD 2 , 250HD 3 and                                                11               22.2          52.9             105.9
  6
    D-250HD 3 . Ions with these m/z ratios (see table below)                                   12               24.0          54.6              94.5
  were allowed to pass into the collision chamber (Q2), while                                  13               26.2          49.4              93.4
  unwanted ions with any other m/z collide with the sides of the                               14               24.1          59.0             113.0
  quadrupole and are eliminated. Ions entering Q2 collide with                                 15               25.8          52.9             112.4
                                                                                               16               23.9          59.2             113.4
  neutral Argon gas molecules and fragment. The fragment ions                  15
                                                                                               17               29.5          52.4             107.7
  generated are passed into quadrupole 3 (Q3), where the frag-                                 18               24.2          50.0             115.5
  ment ions of 250HD 2 , 250HD 3 and 6 D-250HD 3 were                                          19               19.8          53.5             114.9
  selected (see table below) and other ions are eliminated. The                                20               26.3          60.2             126.6
  following mass transitions were used for detection and quan-                          Average (ng/mL)         24.3          52.7             105.9
                                                                                            Std Dev              2.2           3.6               8.6
  titation during validation:                                                  20
                                                                                            CV(%)                9.0           6.9               8.1

                                TABLE 1
             Mass transitions for selected vitamin D metabolites                                                TABLE3
      Compound          Precursor Ion (rn/z)      Fragment Ions (m/z)          25
                                                                                           Intra-Assay Variation: 25-Hydroxyvitarnin D 3 (250HD 3)
      250HD2                  395.30              179.10, 251.30, 209.20
                                                                                                               Low           Medium            High
      250HD 3                 383.16              211.35
      6                                                                                                      092804-L       092804-M         092804-H
        D-250HD 3             389.20              211.30
                                                                                                                22.7          43.6              99.1
                                                                               30               2               22.4          45.3              93.5
     As ions collide with the detector they produce a pulse of                                  3               22.4          50.7              98.2
  electrons that are converted to a digital signal. The acquired                                4               21.0          40.1              95.9
  data is relayed to a computer, which plots counts of the ions                                 5               21.8          41.5              82.0
  collected versus time. The resulting mass chromatograms are                                   6               20.8          42.2              97.4
  similar to chromatograms generated in traditional HPLC                                        7               22.9          50.1              96.0
                                                                                                8               19.0          42.0             106.7
  methods.                                                                     35
                                                                                                9               21.8          44.2              96.6
     Area ratios of the analyte and internal standard (Hexadeu-                                10               23.4          49.5              94.9
  terated 25-Hydroxyvitamin D3, 6 D-250HD 3 ) peaks were                                       11               21.8          46.5              97.9
  used to construct calibration curves, which were then used to                                12               20.7          49.9              87.1
  calculate analyte concentrations. Using the calibration                                      13               25.4          44.7              85.5
                                                                                               14               24.5          48.0             101.5
  curves, the concentrations of 250HD 2 and 250HD3 were                        40
                                                                                               15               25.1          45.8             101.5
  quantitated in the patient samples.                                                          16               22.5          52.0             104.7
                                                                                               17               29.2          45.9             107.7
                               Example 2                                                       18               19.5          49.3             107.6
                                                                                               19               18.1          49.6             109.4
                                                                                               20               24.8          49.3             116.1
              Intra-Assay and Inter-Assay Precision                            45       Average (ng/mL)         22.5          46.5              99.0
                                                                                            Std Dev              2.5           3.5               8.4
     Stock solutions of 250HD 2 and 250HD 3 were added to                                   CV(%)               11.2           7.5               8.5
  pooled serum to produce a Low Pool (20-25 ng/mL of each
  metabolite), a Medium Pool (45-55 ng/mL of each metabo-
  lite) and a High Pool (100-110 ng/mL). Pooled patient serum                          Each of the Low, Medium and High Pools described above
                                                                               50
  was used for the Medium and Low Pools, and stripped serum                         were also analyzed to determine inter-assay precision. Four
  from Golden West Biologicals, Product #SP 1070, was used                          aliquots from each pool were analyzed over five different
  for the Low Pool. Twenty aliquots from each of the Low,                           assays using the LC-MS/MS protocols described in Example
  Medium and High Pools were analyzed in a single assay using                       1. The following precision values were determined:
  the LC-MS/MS protocols described in Example 1. The fol-
  lowing precision values were determined:                                     55
                                                                                                                TABLE4
                                TABLE2                                                     Inter-Assay Variation: 25-Hydroxyvitarnin D 2 (250HD 2 )

          Intra-Assay Variation: 25-Hydroxyvitarnin D 2 (250HD 2 )                                             Low           Medium            High
                                                                                                             092804-L       092804-M         092804-H
                                                                               60
                               Low              Medium           High
                             092804-L          092804-M        092804-H                                         26.5          46.4             103.3
                                                                                               2                23.2          51.1              96.7
                               26.5              46.4            103.3                         3                23.1          52.4             107.8
               2               23.2              51.1             96.7                         4                21.6          50.3             104.5
               3               23.1              52.4            107.8                         5                26.3          47.5              96.2
               4               21.6              50.3            104.5         65              6                25.1          54.4              98.5
               5               26.3              47.5             96.2                         7                25.9          54.6             100.0


                                                                        Joint Appendix 0037
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-3 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page38
                                                        16of
                                                          of514 PageID#:
                                                             20 PageID #:2350
                                                                          4461


                                                                  US 7,972,867 B2
                                     15                                                                                        16
                        TABLE 4-continued                                         standard deviation were then calculated. The limit of detec-
                                                                                  tion was determined as 2 SD above the mean of the blank peak
         Inter-Assay Variation: 25-Hydroxyyitarnin D 2 (250HD 2 )                 area ratio based on a back calculation of peak area ratio
                             Low           Medium            High                 against the calibration curve. The limits of detection were as
                           092804-L       092804-M         092804-H          5    follows:
              8               21.9          50.1             110.1                    250HD 2 : 3.0 ng/mL
              9               23.4          50.8              97.6
             10               23.5          53.2             105.1
                                                                                      250HD 3 : 3.5 ng/mL
             11               22.2          52.9             105.9                  To determine the limit of quantitation, stock solutions of
             12               24.0          54.6              94.5           10
             13               26.2          49.4              93.4
                                                                                  250HD 2 and 250HD 3 were used to generate standard curves
             14               24.1          59.0             113.0                with the following concentrations: 0, 2, 4, 8, 16, 32, 64 and
             15               25.8          52.9             112.4                128 ng/mL. The diluted samples of the standard curve were
             16               23.9          59.2             113.4
                                                                                  analyzed in quadruplicate over five assays using the LC-MS/
             17               29.5          52.4             107.7
             18               24.2          50.0             115.5                MS assay described in Example 1. The results of the study
                                                                             15
             19               19.8          53.5             114.9                were as follows:
             20               26.3          60.2             126.6
      Average (nglmL)         24.3          52.7             105.9
          Std Dev              2.2           3.6               8.6                                                          TABLE6
          CV(%)                9.0           6.9               8.1
                                                                                      Limit ofQuantitation Study Results: 25-Hydroxyvitarnin D2 (250HD2 )
                                                                            20

                                                                                                 #1      #2          #3      #4       #5             Summary
                              TABLES
                                                                                    0            -1.2   -1.3         -0.5   -1.2    -1.1    Average (nglmL)       -1.0
         Inter-Assay Variation: 25-Hydroxyyitarnin D 3 (250HD 3 )
                                                                                  nglmL          -1.1   -1.4         -0.9   -1.3    -0.7    Standard Deviation     0.6
                                                                            25                   -1.1   -1.5         -0.8    NA     -2.6    C ofV(%)              59.0
                             Low           Medium            High
                           092804-L       092804-M         092804-H                               0.4   -1.7         -0.6   -0.5    -0.6    Accuracy(%)          NIA
                                                                                    2             3.1    2.3          2.0    2.1      3.3   Average (nglmL)        1.9
                              22.7          43.6              99.1                nglmL           2.1    2.7          2.1    2.4      1.9   Standard Deviation     0.6
              2               22.4          45.3              93.5
                                                                                                  1.1    1.9          1.9    0.9      1.3   C ofV(%)              33.7
              3               22.4          50.7              98.2
              4               21.0          40.1              95.9          30                    1.2    1.1          2.1    1.8      1.4   Accuracy(%)          103.9
              5               21.8          41.5              82.0                  4             3.5    3.9          5.0    4.5      4.8   Average (nglmL)        3.9
              6               20.8          42.2              97.4                nglmL           4.0    3.0          3.8    3.8      4.7   Standard Deviation     0.7
              7               22.9          50.1              96.0                                3.6    2.9          2.8    3.1      2.0* C ofV (%)              17.1
              8               19.0          42.0             106.7
              9               21.8          44.2              96.6                                4.1    4.6          4.5    4.4      3.7 Accuracy(%)            101.7
             10               23.4          49.5              94.9          35        8          10.2    9.1          9.1    8.8      9.8 Average (nglmL)          8.6
             11               21.8          46.5              97.9                nglmL           7.8    8.1          7.9    8.4      9.0 Standard Deviation       0.8
             12               20.7          49.9              87.1                                8.6    8.3          7.4    8.4      7.5 C ofV(%)                 9.3
             13               25.4          44.7              85.5
             14               24.5          48.0             101.5                               10.2    8.4          8.0    8.1      8.6 Accuracy(%)             93.2
             15               25.1          45.8             101.5                   16          16.0   14.8         14.4   16.7    18.3 Average (nglmL)          16.0
             16               22.5          52.0             104.7          40 nglmL             15.5   15.6         15.3   16.7    16.8 Standard Deviation        1.1
             17               29.2          45.9             107.7                               16.6   16.7         16.8   15.8    15.2 C ofV(%)                  7.1
             18               19.5          49.3             107.6
             19               18.1          49.6             109.4                               14.1   17.6         16.1   16.7    14.1 Accuracy(%)             100.1
             20               24.8          49.3             116.1                   32          31.3   39.9*        29.9   33.2    32.7 Average (nglmL)          31.8
      Average (nglmL)         22.5          46.5              99.0                nglmL          31.7   30.5         32.4   34.0    32.5 Standard Deviation        1.9
          Std Dev              2.5           3.5               8.4                               29.5   31.2         30.2   35.7    28.7 C ofV(%)                  6.0
          CV(%)               11.2           7.5               8.5          45
                                                                                                 32.9   34.7         32.4   30.8    29.2 Accuracy(%)             100.7
                                                                                     64          66.5   62.2         68.5   62.6    68.8 Average (nglmL)          64.6
                                                                                  nglmL          66.6   67.8         67.3   58.9    61.5 Standard Deviation        3.2
                              Example 3                                                          64.4   61.4         63.7   63.5    61.3 C ofV(%)                  4.9
                                                                            50                   63.7   60.7         65.4   70.8    65.9 Accuracy(%)              99.1
     Analytical Sensitivity: Limit of Detection and Limit                         128        125.1 128.2         123.4 127.8 124.1 Average (nglmL)               126.9
                   of Quantitation Studies                                        nglmL      127.6 134.4         127.3 128.4 132.1 Standard Deviation              3.5
                                                                                             128.9 124.5         128.5 126.5 131.7 C ofV(%)                        2.8
     To determine the limit of detection of the assay, blank                                 126.1 119.7         127.9 121.2 125.0 Accuracy(%)                   100.8
  diluent was analyzed 17 times within a single run using the
  LC-MS/MS protocols described in Example 1. The mean and

                                                                                             TABLE 7

                                                               Limit ofQuantitation Study Results: 25-Hydrox~itarnin D 3 (250HD 3 )

                                                          Day#!          Day#2           Day#3             Day#4               Day#5
                                                       (11119104-1)   (11119104-2)    (11122104-1)      (11123104-1)        (11123104-2)             Summary

                                          Ong/mL           -0.5          -0.9             -0.3                 0.2             -0.6         Average (nglmL)      -0.7
                                                           -0.7          -1.3              0.3                -1.1             -1.0         Standard Deviation    0.6
                                                            0.0          -1.0             -1.1                -1.3              0.6         CofV (%)             86.4
                                                           -0.3          -1.5             -1.1                -0.8             -1.0         Accuracy(%)          NIA


                                                                    Joint Appendix 0038
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-3 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page39
                                                        17of
                                                          of514 PageID#:
                                                             20 PageID #:2351
                                                                          4462


                                                                US 7,972,867 B2
                                   17                                                                                  18
                                             TABLE 7-continued
                      Limit ofOuantitation Study Results: 25-Hydroxyyitamin D 3 (250HD 3 )

                  Day #1        Day #2         Day #3         Day #4         Day #5
               (11/19/04-1)   (11/19/04-2)   (11/22/04-1)   (11/23/04-1)   (11/23/04-2)            Summary

    2ng/mL          2.6            1.5            2.4            2.5            1.7       Average (ng/mL)        1.9
                    1.7            0.9            3.2            2.2            1.9       Standard Deviation     0.6
                    1.8            1.8            2.0            1.1            2.2       C ofV (%)             31.4
                    1.3            2.4            1.5            1.1            2.5       Accuracy(%)          104.7
   4ng/mL           3.9            3.5            4.8            4.0            3.4       Average (ng/mL)        3.8
                    3.0            4.1            3.1            3.9            3.8       Standard Deviation     0.8
                    4.5            3.7            2.9            3.5            2.4       C ofV (%)             19.7
                    4.0            5.2            3.8            3.8            5.5       Accuracy(%)          104.1
    8ng/mL         10.3            9.3            7.2            8.4            8.6       Average (ng/mL)        8.7
                   10.6            8.5            7.2           10.0            9.6       Standard Deviation     1.1
                    7.4           10.3            9.0            9.4            8.4       C ofV (%)             13.1
                    9.3            7.7            8.5            7.6            6.8       Accuracy(%)           91.9
   16 ng/mL        15.9           15.6           16.2           18.6           17.1       Average (ng/mL)       16.0
                   13.8           16.3           14.0           17.2           15.3       Standard Deviation     1.4
                   15.6           16.1           15.1           18.8           16.1       C ofV (%)              8.5
                   14.8           17.2           17.0           14.3           15.3       Accuracy(%)           99.9
   32 ng/mL        31.1           35.8           29.6           32.8           28.0       Average (ng/mL)       31.7
                   30.8           29.9           31.8           33.0           32.8       Standard Deviation     1.9
                   31.6           30.9           29.5           35.7           31.2       C ofV (%)              6.2
                   31.0           34.2           31.8           30.6           31.7       Accuracy(%)          101.0
   64ng/mL         65.9           64.6           64.4           64.8           67.8       Average (ng/mL)       64.8
                   67.4           62.9           62.4           60.7           57.2       Standard Deviation     3.1
                   68.9           64.2           62.1           64.0           64.7       C ofV (%)              4.8
                   63.2           64.2           66.8           67.7           71.1       Accuracy(%)           98.8
  128 ng/mL       128.9          124.5          126.4          125.3          122.8       Average (ng/mL)      127.1
                  129.7          135.7          128.3          125.9          128.7       Standard Deviation     4.7
                  125.5          123.3          127.2          127.7          135.4       C ofV (%)              3.7
                  121.3          121.8          137.8          121.4          124.1       Accuracy(%)          100.7




                              Example 4                                           0.01M PBS were prepared and then serially diluted to 8
                                                                                  ng/mL. Each sample was extracted and run in duplicate using
              Assay Reportable Range and Linearity                                the LC-MS/MS protocols described in Example 1. As shown
                                                                                  in FIG. 3, each of these curves was linear (R2 >0.99).
                                                                             35
     To establish the linearity of the vitamin D metabolite LC-
                                                                                                                Example 5
  MS/MS assay, a MultiProbe automated liquid handler robot
  independently constructed two standard curves by serially                                   Accuracy of LC-MS/MS Vitamin D Assay
  diluting a stock solution containing 128 ng/mL 250HD 2 and
  128 ng/mL 250HD 3 in 250HD with a solution of5% Bovine                     40      The stock solutions of 250HD 2 and 250HD 3 were quan-
  Serum Albumin Fraction V dissolved in 0.01M PBS. The                            tified based upon the absorbance of the concentrated (10-50
  standard curve samples were analyzed using the LC-MS/MS                         µg/mL) stock solutions in the ultraviolet spectrum. The cis-
  protocols described in Example 1. This process routinely                        triene chromophore present in all vitamin D compounds has a
  produced standard curves with R 2 values of0.99 or higher for                   peak absorbance of 264 nm, which is dependent upon the
  each analyte for the range of 4-128 ng/mL.                                 45   analyte concentration. The molar extinction coefficient of
     To determine whether patient samples can also be diluted                     18.3 mM- 1 cm- 1 was determined using purified, dessicated
  in a linear fashion, a total of eight samples were serially                     ergocalciferol and cholecalciferol and was used to determine
  diluted with 250HD diluent. Two samples were patient pools                      the concentration of stock solutions for 250HD 2 and
  (Medium and High Control Pools), three were patient                             250HD 3 •
  samples with high 250HD 2 values and three were patient                    50      To determine the ability to recover vitamin D metabolites
  samples with high 250HD 3 values. All samples were ana-                         from spiked serum samples, three patient pools with known
  lyzed using the LC-MS/MS protocols described in Example                         levels of 250HD 2 , 250HD 3 were spiked with two levels of
  1. As shown in FIG. 1 and FIG. 2, each sample diluted in a                      250HD 2 , 250HD 3 and both 250HD 2 and 250HD 3 together.
  linear fashion (R2 >0.98), demonstrating the linear range of                    Each sample was extracted and run in duplicate using the
  the assay.                                                                 55   LC-MS/MS protocols described in Example 1. The recovery
     Additionally, solutions of 250HD 2 and 25HOD 3 at 512                        was calculated by dividing the expected result by the
  ng/mL in 5% Bovine Serum Albumin Fraction V dissolved in                        observed result.
                                                                                                             TABLES

                                                                            Recovery of 25-hydroxylated vitamin D metabolites from spiked samples.

                                                                                                     250HD2     250HD 3       250HD2          250HD 3
                                                                                                     (ng/mL)    (ng/mL)     (% Recovery)    (% Recovery)

                                                                  Pool#!                                58         51
                                                                  Pool#! + 20 ng/mL 250HD2              75         52           104


                                                                   Joint Appendix 0039
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-3 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page40
                                                        18of
                                                          of514 PageID#:
                                                             20 PageID #:2352
                                                                          4463


                                                                     US 7,972,867 B2
                                       19                                                                              20
                                     TABLE 8-continued
            Recovea of 25-hydroxylated vitamin D metabolites from s12iked sam12les.

                                     250HD2        250HD 3        250HD2           250HD 3
                                     (ng/mL)       (ng/mL)      (% Recovery)     (% Recovery)

  Pool#!   + 20 ng/mL   250HD 3         52            68                            105
  Pool#!   + 20 ng/mL   of both         72            68            109             105
  Pool#!   + 50 ng/mL   250HD 2        104            50            105
  Pool#!   + 50 ng/mL   250HD 3         56           109                                93
  Pool#!   + 50 ng/mL   of both        104           110            104                 92
  Pool#2                                53            47
  Pool#2   + 20 ng/mL 250HD 2           76            51             97
  Pool#2   + 20 ng/mL 250HD 3           52            66                            101
  Pool#2   + 20 ng/ml of both           70            65            105             103
  Pool#2   + 50 ng/mL 250HD 2          107            53             96
  Pool#2   + 50 ng/mL 250HD 3           57           109                                88
  Pool#2   + 50 ng/mL of both          100           105            103                 92
  Pool#3                                53            47
  Pool#3   + 20 ng/mL   250HD 2         69            44            106
  Pool#3   + 20 ng/mL   250HD 3         55            75                                90
  Pool#3   + 20 ng/mL   of both         74            69             98                 97
  Pool#3   + 50 ng/mL   250HD 2         96            48            107
  Pool#3   + 50 ng/mL   250HD 3         53           114                                85
  Pool#3   + 50 ng/mL   of both        105           113             98                 85




                                  Example 6                                                The contents of the articles, patents, and patent applica-
                                                                                  25    tions, and all other documents and electronically available
           Comparison LC-MS/MS Vitamin D Metabolite                                     information mentioned or cited herein, are hereby incorpo-
                   Assay and RIA Procedures                                             rated by reference in their entirety to the same extent as if each
                                                                                        individual publication was specifically and individually indi-
     A total of 1,057 patient samples were assayed using the                      30    cated to be incorporated by reference. Applicants reserve the
  LC-MS/MS methods described in Example 1 and a vitamin D                               right to physically incorporate into this application any and all
  radioimmunoassay commercially available from DiaSorin.                                materials and information from any such articles, patents,
  FIG. 4 shows the correlation between detection of total                               patent applications, or other physical and electronic docu-
  25-hydroxyvitamin Dusing the LC-MS/MS assay and a com-                                ments.
  mercially available radioimmunoassay kit; the R 2 value was                     35       The inventions illustratively described herein may suitably
  0.5082 with a slope of0.9684.                                                         be practiced in the absence of any element or elements, limi-
                                                                                        tation or limitations, not specifically disclosed herein. Thus,
                                  Example 7
                                                                                        for example, the terms "comprising", "including," contain-
                                                                                        ing", etc. shall be read expansively and without limitation.
                 Selectivity of the LC-MS/MS Assay                                40
                                                                                        Additionally, the terms and expressions employed herein
                                                                                        have been used as terms of description and not of limitation,
    Samples containing various commercially available vita-
                                                                                        and there is no intention in the use of such terms and expres-
  min D metabolites and analogues at a concentration of 100
                                                                                        sions of excluding any equivalents of the features shown and
  ng/mL were prepared. The samples were extracted and run in
                                                                                  45
                                                                                        described or portions thereof, but it is recognized that various
  duplicate using the LC-MS/MS methods described in
                                                                                        modifications are possible within the scope of the invention
  Example 1. None of the tested compounds exhibited detect-
                                                                                        claimed. Thus, it should be understood that although the
  able cross reactivity in the 250HD 2 and 250HD 3 assays.
                                                                                        present invention has been specifically disclosed by preferred
                                                                                        embodiments and optional features, modification and varia-
                                     TABLE9
                                                                                  50    tion of the inventions embodied therein herein disclosed may
             Cross-Reactivity of the LC-MS/MS method with various                       be resorted to by those skilled in the art, and that such modi-
                     vitamin D analogues and metabolites.                               fications and variations are considered to be within the scope
                                                        Cross-        Cross-            of this invention.
                                       Compound       Reactivity    Reactivity             The invention has been described broadly and generically
                                       Mass (Da)      (250HD2)      (250HD 3 )    55
                                                                                        herein. Each of the narrower species and subgeneric group-
  25-Hydroxyvitamin D2                       412       (100%)             ND            ings falling within the generic disclosure also form part of the
  (250HD2)
  25-Hydroxyvitamin D 3
                                                                                        invention. This includes the generic description of the inven-
                                             400           ND         (100%)
  (250HD 3 )                                                                            tion with a proviso or negative limitation removing any sub-
  Internal Standard (6 D-250HD 3 )           406           ND             ND       60   ject matter from the genus, regardless of whether or not the
  Vitamin D2 (Ergocalciferol)                396           ND             ND
                                                                                        excised material is specifically recited herein.
  Vitamin D 3 (Cholecalciferol)              384           ND             ND
  la,25(0HJoD2                               428           ND             ND               Other embodiments are within the following claims. In
  la,25(0H)oD 3                              416           ND             ND            addition, where features or aspects of the invention are
  25,26(0H)oD 3                              416           ND             ND
  la(OH)D2 (Doxercalciferol)                 412           ND             ND
                                                                                        described in terms ofMarkush groups, those skilled in the art
  la(OH)D 3 (Alfacalcidiol)                  400           ND             ND       65   will recognize that the invention is also thereby described in
                                                                                        terms of any individual member or subgroup of members of
                                                                                        the Markush group.
                                                                          Joint Appendix 0040
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-3 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page41
                                                        19of
                                                          of514 PageID#:
                                                             20 PageID #:2353
                                                                          4464


                                                       US 7,972,867 B2
                                21                                                                       22
     That which is claimed is:                                              15. The method of claim 12, wherein said purification step
     1. A method for determining the presence or amount of                comprises protein precipitation and does not include high
  25-hydroxyvitaminD 3 ina sample by tandem mass spectrom-                turbulence liquid chromatography.                             .
  etry, comprising:                                           .              16. The method of claim 11, wherein said sample or said
     (a) generating a protonated and dehydrated precursor 1~n        5    two or more vitamin D metabolites are not subjected to gas-
                                                                          chromatography prior to said ionization step.
        of 25-hydroxyvitamin D3 with a mass to charge rat10
                                                                             17. The method of claim 11, wherein the one or more
        (m/z) of383.16±0.5;                                               fragment ions for 25-hydroxyvitamin D 3 comprise an ion
     (b) generating one or more fragment ions of said precursor           with an m/z of383.16±0.5.
        ion; and                                                             18. The method of claim 11, wherein the one or more
     (c) detecting the presence or amount of one or more _of said
                                                                     10
                                                                                                                      J?
                                                                          fragment ions for 25-hydroxyvitamin 2 . comp~ise on~ or
        ions generated in step (a) or (b) or both and relatmg the         more ions selected from the group cons1stmg of 10ns with a
        detected ions to the presence or amount of 25-hydrox-             m/z of 179.10±0.5, 209.20±0.5, and 251.30±0.5.
        yvitamin D3 in said sample.                                          19. The method of claim 11, wherein said two or more
     2. The method of claim 1, wherein said sample is subjected           vitamin D metabolites further comprise one or more vitamin
                                                                     15
  to a purification step prior to ionization.                             D metabolites selected from the group consisting of 1,25-
     3. The method of claim 2, wherein said purification step             dihydroxyvitamin D3 and 1,25-dihydroxyvitamin D 2 .
  comprises chromatography.                                                  20. The method of claim 11, wherein said two or more
     4. The method of claim 3, wherein said chromatography                vitamin D metabolites further comprise 1,25-dihydroxyvita-
  comprises high performance liquid chromatography (HPLC).                min D3 and 1,25-dihydroxyvitamin D 2 .
                                                                     20
                                                                             21. A method for determining the presence or amount of
     5. The method of claim 2, wherein said purification step
                                                                          25-hydroxyvitaminD 2 ina sample by tandem mass spectrom-
  comprises protein precipitation.
                                                                          etry, comprising:                                           .
     6. The method of claim 5, wherein said purification step
                                                                             (a) generating a protonated and dehydrated precursor 10n
  does not include high turbulence liquid chromatography
                                                                                of said 25-hydroxyvitamin D 2 with a mass to charge
  (HTLC).                                .     .     .    .          25
                                                                                ratio (m/z) of395.30±0.5;
     7. The method of claim 2, wherem said punficat10n step
                                                                             (b) generating one or more fragment ions of said precursor
  comprises chiral chromatography.
     8. The method of claim 1, wherein said sample or 25-hy-                    ~~and                                                   .
                                                                             (c) detecting the presence or amount of one or more _of said
  droxyvitamin D3 is not subjected to gas-chromatography
                                                                                ions generated in step (a) or (b) or both and relatmg the
  prior to said ionization step.                                     30
                                                                                detected ions to the presence or amount of said 25-hy-
     9. The method of claim 1, wherein said one or more frag-
                                                                                droxyvitamin D 2 in said sample.
  ment ions comprise a fragment ion with an m/z of
                                                                             22. The method of claim 21, wherein said sample is sub-
  211.35±0.5.
                                                                          jected to a purification step prior to i~niza_tion. .   .
     10. The method of claim 1, 1,25-dihydroxyvitamin D 2 in
                                                                             23. The method of claim 22, wherem said punficat10n step
  the sample.                                                        35
                                                                          comprises chromatography.
     11. A method for determining the presence or amount of
                                                                             24. The method of claim 23, wherein said chromatography
  two or more vitamin D metabolites in a sample in a single
                                                                          comprises high performance liquid chromatography (HPLC).
  assay, said method comprising:                            .    .
                                                                             25. The method of claim 22, wherein said purification step
     (a) ionizing said two or more vitamin D metabolites, 1f
                                                                          comprises protein precipitation.
        present in said sample, to generate protonated ~nd dehy-     40
                                                                             26. The method of claim 25, wherein said purification step
        drated precursor ions specific for each of said two or
                                                                          does not include high turbulence liquid chromatography
        more vitamin D metabolites;
     (b) generating one or more fragment ions of each of said             (HTLC).                                  .   .      .   .
                                                                             27. The method of claim 22, wherem said punficat10n step
        precursor ions; and                                     .
                                                                          comprises chiral chromatography.                              .
     (c) detecting the presence or amount of one or more _of said    45
                                                                             28. The method of claim 21, wherein said sample or said
        ions generated in step (a) or (b) or both and relatmg the
                                                                          25-hydroxyvitamin D 2 is not subjected to gas-chromatogra-
        detected ions to the presence or amount of said two or
                                                                          phy prior to said ionization step.         .     .
        more vitamin D metabolites in said sample;
                                                                             29. The method of claim 21, wherem said one or more
     wherein said two or more vitamin D metabolites comprise
                                                                          fragment ions comprise one or more ions selected from the
        25-hydroxyvitamin D 3 and 25-hydroxyvitamin D 2 ; and        50
                                                                          group consisting of ions with a m/z of 179.10±0.5,
     wherein the precursor ion of 25-hydroxyvitamin D3 has a
                                                                          209.20±0.5, and 251.30±0.5.
        mass/charge ratio (m/z) of383.16±0.5 and the precursor
                                                                             30. The method of claim 29, wherein said one or more
        ion of 25-hydroxyvitamin D 2 has a mass/charge ratio
                                                                          fragment ions comprise two or more ions selected from the
        (m/z) of395.30±0.5.
                                                                          group consisting of ions with a m/z of 179.10±0.5,
     12. The method of claim 11, wherein said sample subjected       55
                                                                          209.20±0.5, and 251.30±0.5.
  to a purification step prior to said ionization step.
                                                                             31. The method of claim 21, further comprising determin-
     13. The method of claim 12, wherein said purification step
                                                                          ing the presence or amount of 1,25-dihydroxyvitamin D 2 in
  comprises chromatography.
                                                                          the sample.
     14. The method of claim 13, wherein said chromatography
  comprises high performance liquid chromatography (HPLC).                                       *   *   *    *   *




                                                          Joint Appendix 0041
     Case
     Case1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document87-1
                                    72-3 Filed
                                         Filed12/05/19
                                               09/25/19 Page
                                                        Page42
                                                             20of
                                                               of514 PageID#:
                                                                  20 PageID #:2354
                                                                               4465

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                    CERTIFICATE OF CORRECTION
PATENT NO.                  : 7,972,867 B2                                                                                         Page 1 of 1
APPLICATION NO.             : 11/386215
DATED                       : July 5, 2011
INVENTOR(S)                 : Clarke et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


                  Column 21, line 34, insert the phrase --further comprising determining the presence or
         amount of-- following the phrase "claim I,".




                                                                                       Signed and Sealed this
                                                                                    Fourth Day of October, 2011


                                                                                  f)w:.13:•k~
                                                                                                      David J. Kappos
                                                                                 Director of the United States Patent and Trademark Office

                                                           Joint Appendix 0042
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-4 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page43 of 21
                                                            1 of 514PageID
                                                                     PageID#:#:2355
                                                                                4466




                        EXHIBIT D




                                   Joint Appendix 0043
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-4 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page44 of 21
                                                            2 of 514PageID
                                                                     PageID#:#:2356
                                                                                4467
                                                                                               IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                                              US008101427B2


  c12)   United States Patent                                                                            (IO)   Patent No.:     US 8,101,427 B2
         Clarke et al.                                                                                   (45)   Date of Patent:     *Jan. 24, 2012

  (54)    METHODS FOR DETECTING VITAMIN D                                                                 6,204,500     Bl       3/2001       Whitehouse et al.
          METABOLITES BY MASS SPECTROMETRY                                                                6,268,144     Bl       7/2001       Koster
                                                                                                          6,787,660     Bl       9/2004       Armbruster et al.
                                                                                                          6,977,143     Bl      12/2005       Caulfield et al.
  (75)    Inventors: Nigel Clarke, Oceanside, CA (US);                                                    7,087,395     Bl       8/2006       Garrity et al.
                     Brett Holmquist, Mission Viejo, CA                                                   7,321,116     B2       1/2008       Picard et al.
                     (US); Kwang-Ja Lee, Irvine, CA (US);                                                 7,348,137     B2       3/2008       Caulfield et al.
                                                                                                          7,473,560     B2       1/2009       Soldin
                     Richard E. Reitz, San Clemente, CA
                                                                                                          7,618,827     B2      11/2009       Steven
                     (US)                                                                                 7,745,226     B2       6/2010       Clarke et al.
                                                                                                      2003/0171605      Al       9/2003       Reddy et al.
  (73)    Assignee: Quest Diagnostics Investments                                                     2004/0235193      Al      11/2004       Soldin
                    Incorporated, Wilmington, DE (US)                                                 2006/0054807      Al       3/2006       Picard et al.
                                                                                                      2006/0094125      Al       5/2006       Singh et al.
                                                                                                      2006/0228808      Al      10/2006       Clarke et al.
  ( *)    Notice:        Subject to any disclaimer, the term ofthis                                   2006/0228809      Al      10/2006       Clarke et al.
                         patent is extended or adjusted under 35
                                                                                                                                       (Continued)
                         U.S.C. 154(b) by O days.
                         This patent is subject to a terminal dis-                                                 FOREIGN PATENT DOCUMENTS
                         claimer.                                                                   WO             W0-95/33279                 12/1995
                                                                                                                                       (Continued)
  (21)    Appl. No.: 13/115,916
                                                                                                                          OTHER PUBLICATIONS
  (22)    Filed:         May 25, 2011
                                                                                                    Armas et. al, Vitamin D2 Is Much Less Effective than Vitamin D3 in
  (65)                          Prior Publication Data                                              Humans, J. Clin. Endocrinol. Metab. 89:5387-5391 (2004).

          US 2011/0220785 Al                            Sep. 15, 2011                                                                  (Continued)

  (51)    Int. Cl.                                                                                  Primary Examiner - Jill Warden
          GOIN 24/00                     (2006.01)                                                  Assistant Examiner - Monique Cole
  (52)    U.S. Cl. ........................................ 436/173; 436/131                        (74) Attorney, Agent, or Firm - Foley & Lardner LLP
  (58)    Field of Classification Search .................. 436/173,
                                                                     436/131                        (57)                           ABSTRACT
          See application file for complete search history.                                         Provided are methods of detecting the presence or amount of
                                                                                                    a vitamin D metabolite in a sample using mass spectrometry.
  (56)                          References Cited                                                    The methods generally comprise ionizing a vitamin D
                                                                                                    metabolite in a sample and detecting the amount of the ion to
                     U.S. PATENT DOCUMENTS
                                                                                                    determine the presence or amount of the vitamin D metabolite
         5,772,874   A           6/ 1998         Quinn et al.                                       in the sample. Also provided are methods to detect the pres-
         5,795,469   A           8/ 1998         Quinn et al.
         5,919,368   A           7I 1999         Quinn et al.                                       ence or amount of two or more vitamin D metabolites in a
         5,968,367   A          10/ 1999         Quinn et al.                                       single assay.
         6,107,623   A           8/2000          Bateman et al.
         6,124,137   A           9/2000          Hutchens et al.                                                        23 Claims, 4 Drawing Sheets



                                                                 Linearity of Two Pools and Three Samples
                                                                                           250HD2
                                                                                                                                 +High QC
                                180 -,-, ............................. .                                                         ,\'!Med QC
                                                                                                                                      Patient Sample #1
                                160     +i+----"---+H@F:·:·:--·:';-,,:{®iilfaiii+;,",: ...:,,~~e"\1%?8
                                                                                                                                      Patient Sample #2
                         - 140
                         ...J                                                                                                    ::i: Patient Sample #3
                         E 120
                         ! 100 ~:@@>,,i,---..,-:,;,,AAMNJ@,ii
                         l::      80 fAB\~~=,~S~
                                                                                                                                  •      R2 = 0.997
                         :c
                         ..,0     60     i~~"~~i~'""·'""'"'"~""''~
                                                                                                                                         R2 = 0.997
                         N        40 -hf~~f¢ffc++'·
                                  20                                                                                                     R2 = 0.993
                                                                                                                                  ir     R2 = 0.972
                                                                           <- Increasing 2-fold Dilutions




                                                                                        Joint Appendix 0044
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-4 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page45 of 21
                                                            3 of 514PageID
                                                                     PageID#:#:2357
                                                                                4468


                                                              US 8,101,427 B2
                                                                       Page 2


                   U.S. PATENT DOCUMENTS                                    International Search Report and Written Opinion dated Jan. 27, 2011
   2007/0139956 Al          6/2007 Sugimoto et al.                          in application PCT/US2010/057627.
   2008/0241955 Al         10/2008 Purkayastha et al.                       International Search Report and Written Opinion dated Feb. 7, 2011
   2009/0137056 Al          5/2009 Holmquist et al.                         in application PCT/US2010/059765.
                                                                            International Search Report and Written Opinion dated Feb. 8, 2011
               FOREIGN PATENT DOCUMENTS                                     in application PCT/US2010/059746.
  WO         W0-96/18618               6/1996                               International Search Report dated Feb. 24, 2009 in application PCT/
  WO       W0-2007 /039193             4/2007                               US2008/084709.
  WO       W0-2007 /139956            12/2007                               International Search Report dated Jan. 14, 2011 in PCT/US2010/
  WO       W0-2008/097246              8/2008                               056886.
                                                                            International Search Report dated Jan. 4, 2007 in application PCT/
                     OTHER PUBLICATIONS                                     US2006/012539.
                                                                            International Search Report dated Feb. 11, 2011 in application PCT/
  Aronov et al, Metabolic profiling of major vitamin D metabolites
                                                                            US2010/059771.
  using Diels-Alder derivatization and ultra-performance liquid chro-       Interview Sununary dated Jan. 28, 2009 in U.S. Appl. No.
  matography-tandem mass spectrometry, Anal Bioanal Chem, 2008,             11/101,166.
  391:1917-1930.                                                            Jemal, High-throughput quantitative bioanalysis by LC/MS/MS,
  Ascalone et al, Stereospecific determination of amisulpride, a new        Biomedical Chromatography, 14:422-429, 2000.
  benzamide derivative, in human plasma and urine by automated              Jones et al, Biological activity of I,25-Dihydroxyvitamin D2 in the
  solid-phase extraction and liquid chromatography on a chiral col-         Chick, Biochemistry, 15(3): 713-716, 1976.
  urnn. application to pharmacokinetics, Journal of Chromatography          Jones et al, Current understanding of the molecular actions of Vita-
  B., 676:95-105, 1996.                                                     min D, Physiological Reviews, 78(4): 1193-1231, 1998.
  Bartolucci, et al., Liquid chromatography tandem mass spectromet-         Jones et al, Vitamin Ds: Metabolites and Analogs, Chapter 2 in
  ric quantitation of sulfamethazine and its metabolites: direct analysis   Modern Chromatographic Analysis ofVitamins, Third Edition, 2002,
  of swine urine by triple quadrupole and by ion trap mass spectrom-        79 pgs.
                                                                            Kamao et al, C-3 Epimerization of Vitamin D3 metabolites and
  etry, Rapid Commun. Mass Spectrom, 14:967-73 (2000).
                                                                            further metabolism ofC-3 epimers, The Journal of Biological Chem-
  Busch, A Glossary for Mass Spectrometry, Mass Spectrometry,
                                                                            istry, 279 (16):15897-15907, (2004).
  17(65):526-534, 2002.                                                     Kissmeyer et al, Sensitive analysis of la,25-dihydroxyvitamin D3 in
  Capote et al, Identification and determination of fat-soluble vitamins    biological fluids by liquid chromatography-tandem mass spectrom-
  and metabolites in human serum by liquid chromatography/triple            etry, J Chromatogr A., 935(1-2):93-103 (2001).
  quadrupole mass spectrometry with multiple reaction monitoring,           Kobayashi et al, Tandem immunoaffinity chromatography for plasma
  Rapid Commun. Mass. Spectrom., 21:1745-1754, 2007.                        1a,25-dihydroxyvitamin D3 utilizing two antibodies having different
  Coldwell      et    al,   Mass     Fragmentographic       Assay     for   specificities: A novel and powerful pretreatment tool for la,25-
  25-Hydroxyvitamin Din Plasma Without Derivatization: Enhanced             dihydroxyvitamin D3 radioreceptor assays, I.Steroid Biochem.
  Sensitivity for Metabolites ofVitamins D2 and D3 After Pre-column         Molec. Biol., 54(5/6): 217-226, 1995.
  Dehydration, Journal of Mass Spectrometry, 30:348-356, (1995).            Kobayashi, et al, Production of a group-specific antibody to 1
  Coldwell et al, Stable isotope-labeled vitamin D, metabolites and         alpha,25-dihydroxyvitamin D and its derivatives having the 1 alpha,3
  chemical analogs: synthesis and use in mass spectrometric studies,        beta-dihydroxylated A-ring structure, Steroids, (1994), 59(7):404-
  Steroids, 55: 418-432, 1990.                                              11.
  Coldwell et al., Measurement of Vitamins D2 and D3 and Seven              Maunsell et al, Routine Isotope-Dilution Liquid Chromatography-
  Major Metabolites in a Single Sample of Human Plasma Using Gas            Tandem Mass Spectrometry Assay for Simultaneous Measurement
  Chromatography/Mass Spectrometry, Biomedical and Environmen-              of the 25-Hydroxy Metabolites of Vitamins D2 and D3, Clinical
  tal Mass Spectrometry, 16:81-85 (1988).                                   Chemistry, 51:9 1683-1690, (2005).
  Extended Search Report dated Feb. 2, 2009 in EP application               Merchant et al, Recent advancements in surface-enhanced laser
  06749272.                                                                 desorption/ionization-time        of      flight-mass    spectrometry,
  Extended Search Report dated Dec. 22, 2010 in EP application              Electrophoresis 21: 1164-1177 (2000).
  08853843.                                                                 Miller et al, Genetic causes of rickets, Current Opinions in Pediatrics,
  Guo et al, Steroid profiles using liquid chromatography-Tandem            11:333-339, 1999.
  mass spectrometry with atmospheric pressure photoionization               Odrzywolska et al, Convergent Synthesis, Chiral HPLC, and Vitamin
  source, Arch Pathol Lab Med., 128: 469-475, 2004.                         D Receptor Affinity of Analogs of 1,25-Dihydroxycholecalciferol,
  Higashi et al, Characterization of new conjugated metabolites in bile     Chirality, 11:249-255, (1999).
  of rats       administered     24,25-dihydroxyvitamin       D3     and    Office Action dated Sep. 29, 2009 for EP Application No. 06749272.
  25-hydroxyvitamin D3, Steroids, 65(5):281-94 (2000).                      8.
  Higashi et al, Characterization of urinary metabolites of vitamin D3      Polson et al, Optimization of protein precipitation based upon effec-
  in man under physiological conditions using liquid chromatography-        tiveness of protein removal and ionization effect in liquid chroma-
  tandem mass spectrometry, J Pharm Biomed Anal. 29(5):947-55               tography-tandem mass spectrometry, Journal of Chromatography B.
  (2002).                                                                   785:263-275 (2003).
  Higashi et al, Liquid chromatography-tandem mass spectrometric            Robb et al, Atmospheric Pressure Photoionization: An Ionization
  method for the determination of salivary 25-hydroxyvitamin D3: a          Method for Liquid Chromatography-Mass Spectrometry, Anal.
  noninvasive tool for the assessment of vitamin D status, Anal.            Chem., 72(15): 3653-3659 (2000).
  Bioanal Chem, 2008, 391:229-238.                                          Salm et al, The Quantification of Sirolimus by High-Performance
  Higashi et al, Simultaneous Determination of 25-Hydroxyvitamin            Liquid Chromatography-Tandem Mass Spectrometry and
  D2 and 25-Hydroxyvitamin D3 in Human Plasma by Liquid Chro-               Microparticle Enzyme Immunoassay in Renal Transplant Recipients,
  matography-Tandem Mass Spectrometry Employing Derivatization              Clin. Therapeutics 22 Sup!. B:B71-B85 (2000).
  with a Cookson-Type Reagent, Biol Pharm Bull., 24(7):738-43,              Singh et al, C-3 epimers can account for a significant proportion of
  (2001).                                                                   total circulating 25-hydroxyvitamin Din infants, complicating accu-
  International Preliminary Report on Patentability dated Oct. 9, 2007      rate measurement and interpretation of vitamin D status, The Journal
  in application PCT/US2006/012539.                                         of Clinical Endocrinology & Metabolism, 91(8): 3055-3061, 2006.
  International Preliminary Report on Patentability dated Jun. 1, 2010      Taylor et al, Simultaneous Quantification of Tacrolimus and
  in application PCT/US2008/084709.                                         Sirolimus in Human Blood, by High-Performance Liquid Chroma-
  International Search Report and Written Opinion dated Jan. 26, 2011       tography-Tandem Mass Spectrometry, Therapeutic Drug Monitor-
  in application PCT/US2010/056461.                                         ing 22:608-12 (2000).
                                                                 Joint Appendix 0045
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-4 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page46 of 21
                                                            4 of 514PageID
                                                                     PageID#:#:2358
                                                                                4469


                                                            US 8,101,427 B2
                                                                     Page 3


  Tsugawa et al, Determination of 25-hydroxyvitamin D in human            Watson et al, Analysis of Vitamin D and its metabolites using
  plasma using high-performance liquid chromatography-tandem              thermospray liquid chromatography/Mass spectrometry, Biomedical
  mass spectrometry, Anal. Chem., 77:3001-3007, 2005.                     Chromatography, 5:153-160, 1991.
  US Notice of Allowance dated Dec. 15, 2009 in U.S. Appl. No.            Wharton et al, Rickets. The Lancet, 362: 1389-1400, 2003.
                                                                          Wright et al, Proteinchip surface enhanced laser desorption/ioniza-
  11/101,166.
                                                                          tion (SELDI) mass spectrometry: a novel protein biochip technology
  US Notice of Allowance dated Mar. 2, 2011 in U.S. Appl. No.
                                                                          for detection of prostate cancer biomarkers in complex protein mix-
  11/386,215.                                                             tures, Prostate Cancer and Prostatic Diseases, 2:264-76, (1999).
  US Notice of Allowance dated Mar. 3, 2011 in U.S. Appl. No.             Yeung et al, Characterization of the Metabolic Pathway of 1,25-
  11/946,765.                                                             Dihydroxy-16-Ene Vitamin D3 in Rat Kidney By On-Line High
  US Notice of Allowance dated May 20, 2011 in U.S. Appl. No.             Performance Liquid Chromatography-Electrospray Tandem Mass
  12/630,790.                                                             Spectrometry, Biochemical Pharmacology, vol. 49, No. 8, pp. 1099-
  US Notice of Allowance dated Aug. 19, 2009 for U.S. Appl. No.           1110, (1995).
  11/101,166.                                                             Yeung et al, Characterization of vitamin D3 metabolites using con-
  US Office Action dated Apr. 12, 2010 in U.S. Appl. No. 11/386,215.      tinuous-flow fast atom bombardment tandem mass spectrometry and
  US Office Action dated Jan. 6, 2011 in U.S. Appl. No. 12/630,790.       high performance liquid chromatography, Chromatogr, 645(1):115-
  US Office Action dated Oct. 8, 2008 in U.S. Appl. No. 11/101,166.       123 (1993).
  US Office Action dated Oct. 5, 2010 in U.S. Appl. No. 11/386,215.       Yeung, et al, The role of mass spectrometry in vitamin D research,
  US Office Action dated Dec. 17, 2010 in U.S. Appl. No. 11/946,765.      Mass Spec Reviews, (1995), 14(3):179-194.
  US Office Action dated Dec. 17, 2010 in U.S. Appl. No. 12/630,796.      Zimmer et al, Comparison of turbulent-flow chromatography with
  US Office Action dated Jun. 24, 2010 in U.S. Appl. No. 11/946,765.      automated solid-phase extraction in 96-well plates and liquid-liquid
  US Office Action dated Jun. 28, 2010 in U.S. Appl. No. 12/630,790.      extraction used as plasma sample preparation techniques for liquid
  US Office Action dated Jul. 7, 2010 in U.S. Appl. No. 12/630,796.       chromatography-tandem mass spectrometry, J. Chromatogr. A
  Vieth et al, Age-related changes in the 25-hydroxyvitamin D versus      854:23-35 (1999).
  parathyroid hormone relationship suggest a different reason why         US Notice of Allowance dated Jul. 6, 2011 in U.S. Appl. No.
  older adults require more Vitamin D, The Journal of Clinical Endo-      12/630,796.
  crinology & Metabolism, 88(1): 185-191, 2003.                           US Notice of Allowance dated Aug. 4, 2011 in U.S. Appl. No.
  Vieth, Vitamin D supplementation, 25-hydroxyvitamin D concentra-        13/115,935.
  tions, and safety, Am J Clin Nutr, 69:842-856, 1999.                    US Office Action dated Jun. 29, 2011 in U.S. Appl. No. 13/115,935.
  Vogeser et al, Candidate reference method for the quantification of     US Office Action dated Jul. 21, 2011 in U.S. Appl. No. 13/165,685.
  circulating 25-Hydroxyvitamin D3 by liquid chromatography-tan-          US Office Action dated Jul. 29, 2011 in U.S. Appl. No. 13/117,997.
  dem mass spectrometry, Clinical Chemistry, 50(8): 1415-1417,            US Notice of Allowance dated Aug. 24, 2011 in U.S. Appl. No.
  (2004).                                                                 13/165,685.
  Vreeken et al, On-line post-column Diels-Alder derivatization for the   Examination Report dated Sep. 20, 2011 for EP Application No. 08
  determination of vitamin D3 and its metabolites by liquid chroma-       853 843.4.
  tography/thermo spray mass spectrometry, Biological Mass Spec-          International Search Report dated Dec. 1, 2011 in application EP
  trometry, 22:621-632, 1993.                                             11184151.6.




                                                               Joint Appendix 0046
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-4 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page47 of 21
                                                            5 of 514PageID
                                                                     PageID#:#:2359
                                                                                4470


  U.S. Patent                                             Jan.24,2012                  Sheet 1 of 4            US 8,101,427 B2




                                                                                     FIGURE t


                                                          Linearity of Two Pools and Three Samples
                                                                                  250HD2
                                                                                                      +High QC

                 180    -.,".•··,,·ec.w•·•····•"-'·'•·"·'·'·"·'                                       *-llMedQC
                                                                                                           Patient Sample #1
            160
          _ 140                                                                                       <Patient Sample #2
          ...J                                                                                        ll: Patient Sample #3
          E   120 t"l ,t;;hMfa#fubiftff§:h:tt?:fff:\tfifftsfaF:f'dA? '";xx;;t,;;;;,:;;;;_«i:?\M
          0)
          .:, 100
          S    80 +\'.44.;(C;,i.::.,~;.+.+,44;0;;;:@WWttUt
          :c                                                                                          •      R2 = 0.997
          O       60
          :!l     40 +'"if.<,,,c,+++;;;;:,,,,
                                                                                                      ru     R2 = 0.997
                  20    +HH,"'!((;                                                                           R2 = 0.993
                    0                                                                                 iK     R2=0.972
                                                                  <- Increasing 2-fold Dilutions




                                                                                Joint Appendix 0047
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-4 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page48 of 21
                                                            6 of 514PageID
                                                                     PageID#:#:2360
                                                                                4471


  U.S. Patent            Jan.24,2012           Sheet 2 of 4            US 8,101,427 B2




                                             FlGURE 2


                        Linearity of Two Pools and Three Samples
                                         250HD3
                                                              +High QC
                  120                                         ~   Med QC
                                                                  Patient Sample #4
                  100                                         < Patient Sample #5
           :::;                                               JIC Patient Sample #6
           -EC1   80
           C:

           M
           0
                  60                                           •     R2 = 0993
           :c                                                  ~     R2 = 0.999
           0
           U')
                  40
           ('I
                                                                     R2 = 0.998
                  20
                                                               ).'   R2   = 0.975

                           <- Increasing 2-fold Dilutions




                                        Joint Appendix 0048
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-4 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page49 of 21
                                                            7 of 514PageID
                                                                     PageID#:#:2361
                                                                                4472


  U.S. Patent                Jan.24,2012            Sheet 3 of 4               US 8,101,427 B2




                                            FIGURE 3


                             Linearity of High Dose 250HD Standards

                   600


                   500

           :J'
            E 400
           t7>
           s                                                                   .t.250HD2
           0
           ::t:    300                                                         m250HD3
           0
           It)
            N
            "iii
            ::s
            ti 200
           ct


                   100


                     0
                         0   100     200      300        400       500   600
                                    Expected 250HD (ng/ml)




                                           Joint Appendix 0049
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-4 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page50 of 21
                                                            8 of 514PageID
                                                                     PageID#:#:2362
                                                                                4473


  U.S. Patent              Jan.24,2012            Sheet 4 of 4             US 8,101,427 B2




                                           FIGURE4



                              25-Hydroxyvitamin D Correlation
                                        (n = 1,057)                 y = 0.9684x
                                                                     2
                                                                    R = 0.5082



           -c
           :c 120
            0
           It)
            N
            ..J
            .§    90
            Cl
            C:




                       0       30            60                90    120          150
                                         LC-MS/MS (ng/ml 250HD)




                                         Joint Appendix 0050
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-4 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page51 of 21
                                                            9 of 514PageID
                                                                     PageID#:#:2363
                                                                                4474


                                                         US 8,101,427 B2
                                  1                                                                       2
       METHODS FOR DETECTING VITAMIN D                                      suspected of vitamin D intoxication, elevated levels of
      METABOLITES BY MASS SPECTROMETRY                                      250HD distinguishes this disorder from other disorders that
                                                                            cause hypercalcemia.
        CROSS REFERENCE TO RELATED PATENT                                      Measurement of 1,25(0H) 2 D is also used in clinical set-
                  APPLICATIONS                                         5    tings, however, this metabolite has a more limited diagnostic
                                                                            usefulness than 250HD. Factors that contribute to limitations
     This application claims priority under 35 U.S.C. §120 to               of the diagnostic values of 1,25(0H)2 D as an index of vitamin
  U.S. application Ser. No. 11/101,166 (now U.S. Pat. No.                   D status include the precision of the endogenous regulation of
  7,745,226), filedApr. 6, 2005, and to U.S. application Ser. No.           renal production of the metabolite and its short half-life in
  11/386,215, filed Mar. 21, 2006, incorporated herein by ref-         10   circulation. However, certain disease states such as kidney
  erence in their entirety.                                                 failure can be diagnosed by reduced levels of circulating
                                                                            1,25(0H)2 D and elevated levels of 1,25(0H)P may be
                  FIELD OF THE INVENTION                                    indicative of excess parathyroid hormone or may be indica-
                                                                            tive of certain diseases such as sarcoidosis or certain types of
                                                                       15
     The invention relates to the detection of vitamin D metabo-            lymphoma.
                                                                               Detection of vitamin D metabolites has been accomplished
  lites. In a particular aspect, the invention relates to methods
                                                                            by radioimmunoassay with antibodies co-specific for 25-hy-
  for detecting vitamin D metabolites by mass spectrometry.
                                                                            droxyvitamin D 3 and 25-hydroxyvitamin D 2 . Because the
                                                                            current immunologically-based assays do not separately
            BACKGROUND OF THE INVENTION
                                                                       20   resolve 25-hydroxyvitamin D 3 and 25-hydroxyvitamin D 2 ,
                                                                            the source of a deficiency in vitamin D nutrition camiot be
     Vitamin D is an essential nutrient with important physi-               determined without resorting to other tests. More recently,
  ological roles in the positive regulation of calcium (Ca2 +)              reports have been published that disclose methods for detect-
  homeostasis. Vitamin D can be made de nova in the skin by                 ing specific vitamin D metabolites using mass spectrometry.
  exposure to sunlight or it can be absorbed from the diet. There      25   For example Yeung B, eta!., J Chromatogr. 1993, 645(1):115-
  are two forms of vitamin D; vitamin D 2 (ergocalciferol) and              23; Higashi T, et al., Steroids. 2000, 65(5):281-94; Higashi T,
  vitamin D 3 ( cholecalciferol). Vitamin D 3 is the form synthe-           et al., Biol Phann Bull. 2001, 24(7):738-43; and Higashi T, et
  sized de nova by animals. It is also a common supplement                  al., JPharmBiomedAnal. 2002, 29(5):947-55 disclose meth-
  added to milk products and certain food products produced in              ods for detecting various vitamin D metabolites using liquid
  the United States. Both dietary and intrinsically synthesized        30   chromatography and mass spectrometry. These methods
  vitamin D 3 must undergo metabolic activation to generate                 require that the metabolites be derivatized prior to detection
  bioactive metabolites. In humans, the initial step of vitamin             by mass-spectrometry. Methods to detect underivatized 1,25
  D 3 activation occurs primarily in the liver and involves                 (OH) 2 D 3 by liquid chromatography/mass-spectrometry are
  hydroxylation to form the intermediate metabolite 25-hy-                  disclosed in Kissmeyer and Sonne, J Chromatogr A. 2001,
  droxyvitamin D 3 (25-hydroxycholecalciferol; calcifediol;            35   935(1-2):93-103.
  250HD 3 ). Calcifediol is the major form of vitamin D 3 in the
                                                                                        SUMMARY OF THE INVENTION
  circulation. Circulating 250HD 3 is then converted by the
  kidney to 1,25-dihydroxyvitamin D 3 (calcitriol; 1,25(0H) 2
                                                                               The present invention provides methods for detecting the
  D 3 ), which is generally believed to be the metabolite of vita-
                                                                       40   presence or amount of a vitamin D metabolite in a sample by
  min D 3 with the highest biological activity.                             mass spectrometry, including tandem mass spectrometry.
     Vitamin D 2 is derived from fungal and plant sources. Many             Preferably, the methods of the invention do not include
  over-the-counter dietary supplements contain ergocalciferol               derivatizing the vitamin D metabolites prior to the mass spec-
  (vitamin D 2 ) rather than cholecalciferol (vitamin D 3 ). Dris-          trometry analysis.
  dol, the only high-potency prescription form of vitamin D            45      In one aspect, the invention provides a method for deter-
  available in the United States, is formulated with ergocalcif-            mining the presence or amount of a vitamin D metabolite in a
  erol. Vitamin D 2 undergoes a similar pathway of metabolic                sample. The method may include: (a) ionizing the vitamin D
  activation in humans as vitamin D 3 , forming the metabolites             metabolite, if present in the sample; and (b) detecting the
  25-hydroxyvitamin D 2 (250HD 2 ) and 1,25-dihydroxyvita-                  presence or amount of the ion by mass spectrometry and
  min D 3 (1,25(0H) 2 D 2 ). Vitamin D 2 and vitamin D 3 have long     50   relating presence or amount of the detected ion to the pres-
  been assumed to be biologically equivalent in humans, how-                ence or amount of the vitamin D metabolite in the sample. In
  ever recent reports suggest that there may be differences in the          some preferred embodiments, the ionization step (a) may
  bioactivity and bioavailability of these two forms of vitamin             include (i) ionizing the vitamin D metabolite, if present in the
  D (Armas et. al., (2004) J. Clin. Endocrinol, Metab. 89:5387-             sample, to produce an ion of the vitamin D metabolite; (ii)
  5391 ).                                                              55   isolating the ion of step (i) by mass spectrometry to provide a
     Measurement of vitamin D, the inactive vitamin D precur-               precursor ion; and (iii) effecting a collision between the pre-
  sor, is rare in clinical settings and has little diagnostic value.        cursor ion and an inert collision gas to produce at least one
  Rather, serum levels of 25-hydroxyvitamin D 3 and 25-hy-                  fragment ion detectable in a mass spectrometer. Preferably, at
  droxyvitamin D 2 (total 25-hydroxyvitamin D; "250HD") are                 least one of the fragment ions is specific for the vitamin D
  a useful index of vitamin D nutritional status and the efficacy      60   metabolite of interest. In certain embodiments of the inven-
  of certain vitamin D analogs. Therefore, the measurement of               tion, the fragment ions to be detected include at least one
  250HD is commonly used in the diagnosis and management                    fragment ion other than that which results solely by a dehy-
  of disorders of calcium metabolism. In this respect, low levels           dration or deamination of the precursor ion. In some particu-
  of 250HD are indicative of vitamin D deficiency associated                larly preferred embodiments, the precursor ion is a protonated
  with diseases such as hypocalcemia, hypophosphatemia, sec-           65   and dehydrated ion of the vitamin D metabolite. In certain
  ondary hyperparathyroidism, elevated alkaline phosphatase,                embodiments the vitamin D metabolite is one or more vita-
  osteomalacia in adults and rickets in children. In patients               min D metabolites selected from the group consisting of
                                                            Joint Appendix 0051
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-4 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page52
                                                        10of
                                                          of514 PageID#:
                                                             21 PageID #:2364
                                                                          4475


                                                        US 8,101,427 B2
                                 3                                                                       4
  25-hydroxyvitamin D 3 ; 25-hydroxyvitamin D 2 ; 1,25-dihy-              rated into components as a result of differential distribution of
  droxyvitamin D 2 ; and 1,25-dihydroxyvitamin Dy                         the chemical entities as they flow around or over a stationary
     In a related aspect, the invention provides a method for             liquid or solid phase.
  determining the presence or amount of a vitamin D metabo-                  As used herein, "liquid chromatography" (LC) means a
  lite in a sample by tandem mass spectrometry. The method           5    process of selective retardation of one or more components of
  may involve (a) generating a protonated and dehydrated pre-             a fluid solution as the fluid uniformly percolates through a
  cursor ion of the vitamin D metabolite if present in the                column of a finely divided substance, or through capillary
  sample; (b) generating one or more fragment ions of the                 passageways. The retardation results from the distribution of
  precursor ion; and (c) detecting the presence or amount of one          the components of the mixture between one or more station-
                                                                     10   ary phases and the bulk fluid, (i.e., mobile phase), as this fluid
  or more of the ions generated in step (a) or (b) or both and
                                                                          moves relative to the stationary phase( s). "Liquid chromatog-
  relating the detected ions to the presence or amount of the
                                                                          raphy" includes reverse phase liquid chromatography
  vitamin D metabolite in the sample. In certain embodiments,
                                                                          (RPLC), high performance liquid chromatography (HPLC)
  the method is used to detect the presence or amount of two or           and high turbulence liquid chromatography (HTLC).
  more vitamin D metabolites in a single assay. Preferably, the      15      As used herein, the term "HPLC" or "high performance
  method does not involve derivatizing the samples or the vita-           liquid chromatography" refers to liquid chromatography in
  min D metabolites prior to analysis by mass spectrometry. In            which the degree of separation is increased by forcing the
  certain embodiments the vitamin D metabolite is one or more             mobile phase under pressure through a stationary phase, typi-
  vitamin D metabolites selected from the group consisting of             cally a densely packed column.
  25-hydroxyvitamin D 3 ; 25-hydroxyvitamin D 2 ; 1,25-dihy-         20      As used herein, the term "gas chromatography" refers to
  droxyvitamin D 2 ; and 1,25-dihydroxyvitamin Dy                         chromatography in which the sample mixture is vaporized
     In another aspect the invention provides a method for deter-         and injected into a stream of carrier gas (as nitrogen or
  mining the presence or amount of two or more vitamin D                  helium) moving through a column containing a stationary
  metabolites in a sample in a single assay. The method includes          phase composed of a liquid or a particulate solid and is sepa-
  ionizing the vitamin D metabolites, if present in the sample, to   25   rated into its component compounds according to the affinity
  generate ions specific for each of the vitamin D metabolites of         of the compounds for the stationary phase
  interest, detecting the presence or amount of the ions by mass             As used herein, "mass spectrometry" (MS) refers to an
  spectrometry, and relating the presence or amount of the ions           analytical technique to identify compounds by their mass. MS
  to the presence or amount of the vitamin D metabolites in the           technology generally includes (1) ionizing the compounds to
  sample. In certain embodiments the mass spectrometry               30   form charged compounds; and (2) detecting the molecular
  analysis of the method is tandem mass spectrometry.                     weight of the charged compound and calculating a mass-to-
     As used herein, the term "vitamin D metabolite" refers to            charge ratio (m/z). The compound may be ionized and
  any chemical species that may be found in the circulation of            detected by any suitable means. A "mass spectrometer" gen-
  an animal which is formed by a biosynthetic or metabolic                erally includes an ionizer and an ion detector. See, e.g., U.S.
  pathway for vitamin Dor a synthetic vitamin D analog. Vita-        35   Pat. No. 6,204,500, entitled "Mass Spectrometry From Sur-
  min D metabolites include forms of vitamin D that are gen-              faces;" U.S. Pat. No. 6,107,623, entitled "Methods andAppa-
  erated by a biological organism, such as an animal, or that are         ratus for Tandem Mass Spectrometry;" U.S. Pat. No. 6,268,
  generated by biotransformation of a naturally occurring form            144, entitled "DNA Diagnostics Based On Mass
  of vitamin D or a synthetic vitamin D analog. In certain                Spectrometry;" U.S. Pat. No. 6,124,137, entitled "Surface-
  preferred embodiments, a vitamin D metabolite is formed by         40   Enhanced Photolabile Attachment And Release For Desorp-
  the biotransformation of vitamin D 2 or vitamin D 3 . In par-           tion And Detection Of Analytes;" Wright et al., Prostate
  ticularly preferred embodiments, the vitamin D metabolite is            Cancer and Prostatic Diseases 2:264-76 (1999); and Mer-
  one or more compounds selected from the group consisting of             chant and Weinberger, Electrophoresis 21: 1164-67 (2000).
  25-hydroxyvitamin D 3 , 25-hydroxyvitamin D 2 , 1,25-dihy-                 The term "electron ionization" as used herein refers to
  droxyvitamin D 3 and 1,25-dihydroxyvitamin D 2 .                   45   methods in which an analyte of interest in a gaseous or vapor
     As used herein, the term "purification" refers to a proce-           phase interacts with a flow of electrons. Impact of the elec-
  dure that enriches the amount of one or more analytes of                trons with the analyte produces analyte ions, which may then
  interest relative to one or more other components of the                be subjected to a mass spectrometry technique.
  sample. Purification, as used herein does not require the iso-             The term "chemical ionization" as used herein refers to
  lation of an analyte from all others. In preferred embodi-         50   methods in which a reagent gas (e.g. ammonia) is subjected to
  ments, a purification step or procedure can be used to remove           electron impact, and analyte ions are formed by the interac-
  one or more interfering substances, e.g., one or more sub-              tion of reagent gas ions and analyte molecules.
  stances that would interfere with the operation of the instru-             The term "fast atom bombardment" as used herein refers to
  ments used in the methods or substances that may interfere              methods in which a beam of high energy atoms (often Xe or
  with the detection of an analyte ion by mass spectrometry.         55   Ar) impacts a non-volatile sample, desorbing and ionizing
     As used herein, "biological sample" refers to any sample             molecules contained in the sample. Test samples are dis-
  from a biological source. As used herein, "body fluid" means            solved in a viscous liquid matrix such as glycerol, thioglyc-
  any fluid that can be isolated from the body of an individual.          erol, m-nitrobenzyl alcohol, 18-crown-6 crown ether, 2-nitro-
  For example, "body fluid" may include blood, plasma, serum,             phenyloctyl ether, sulfolane, diethanolamine, and
  bile, saliva, urine, tears, perspiration, and the like.            60   triethanolamine.
     As used herein, "derivatizing" means reacting two mol-                  The term "field desorption" as used herein refers to meth-
  ecules to form a new molecule. Derivatizing agents may                  ods in which a non-volatile test sample is placed on an ion-
  include isothiocyanate groups, dinitro-fluorophenyl groups,             ization surface, and an intense electric field is used to generate
  nitrophenoxycarbonyl groups, and/or phthalaldehyde                      analyte ions.
  groups.                                                            65      The term "ionization" as used herein refers to the process
     As used herein, "chromatography" refers to a process in              of generating an analyte ion having a net electrical charge
  which a chemical mixture carried by a liquid or gas is sepa-            equal to one or more electron units. Negative ions are those
                                                          Joint Appendix 0052
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-4 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page53
                                                        11of
                                                          of514 PageID#:
                                                             21 PageID #:2365
                                                                          4476


                                                        US 8,101,427 B2
                                 5                                                                         6
  having a net negative charge of one or more electron units,              sample. Preferably at least one fragment ion is specific for the
  while positive ions are those having a net positive charge of            vitamin D metabolite of interest. In some embodiments, the
  one or more electron units.                                              methods of the invention can be used to detect and quantify
     The term "operating in negative ion mode" refers to those             two or more vitamin D metabolites in a single assay. In certain
  mass spectrometry methods where negative ions are detected.         5    embodiments, the vitamin D metabolite is one or more vita-
  Similarly, "operating in positive ion mode" refers to those              min D metabolites selected from the group consisting of
  mass spectrometry methods where positive ions are detected.              25-hydroxyvitamin D 3 ; 25-hydroxyvitamin D 2 ; 1,25-dihy-
     The term "desorption" as used herein refers to the removal            droxyvitamin D 2 ; and 1,25-dihydroxyvitamin D 3 .
  of an analyte from a surface and/or the entry of an analyte into            Suitable samples include any sample that might contain the
  a gaseous phase.                                                    10   analyte of interest and/or one or more metabolites or precur-
     The term "about" as used herein in reference to quantitative          sors thereof. For example, samples obtained during the manu-
  measurements, refers to the indicated value plus or minus                facture of an analyte can be analyzed to determine the com-
  10%.                                                                     position and yield of the manufacturing process. In certain
                                                                           embodiments, a sample is a biological sample; that is, a
         BRIEF DESCRIPTION OF THE DRAWINGS                            15   sample obtained from any biological source, such as an ani-
                                                                           mal, a cell culture, an organ culture, etc. Particularly preferred
     FIG.1 shows the linearity of the quantification of250HD 2             are samples obtained from a human, such as a blood, plasma,
  in serially diluted stock samples using an LC-MS/MS assay.               seruni, hair, muscle, urine, saliva, tear, cerebrospinal fluid, or
  Details are described in Example 4.                                      other tissue sample. Such samples may be obtained, for
     FIG. 2 shows the linearity of the quantification of250HD 3       20   example, from a patient seeking diagnosis, prognosis, or
  in serially diluted stock samples using an LC-MS/MS assay.               treatment of a disease or condition. The vitamin D metabo-
  Details are described in Example 4.                                      lites may be derivatized prior to mass spectrometry, however,
     FIG. 3 shows the linearity of the quantification by LC-MS/            in certain preferred embodiments, sample preparation
  MS of serially diluted samples containing 250HD 2 and                    excludes the use of derivitization.
  250HD 3 to final concentrations of 512 ng/mL. Details are           25      Samples may be processed or purified to obtain prepara-
  described in Example 4.                                                  tions that are suitable for analysis by mass spectrometry. Such
     FIG. 4 shows the correlation between detection of total               purification will usually include chromatography, such as
  25-hydroxyvitamin Dusing an LC-MS/MS assay and a com-                    liquid chromatography, and may also often involve an addi-
  mercially available radioimmunoassay kit. Details are                    tional purification procedure that is performed prior to chro-
  described in Example 6.                                             30   matography. Various procedures may be used for this purpose
                                                                           depending on the type of sample or the type of chromatogra-
      DETAILED DESCRIPTION OF THE INVENTION                                phy. Examples include filtration, extraction, precipitation,
                                                                           centrifugation, dilution, combinations thereof and the like.
      Disclosed are methods for detecting the presence or                  Protein precipitation is one preferred method of preparing a
  amount of one or more vitamin D metabolites in a sample. In         35   liquid biological sample, such as serum or plasma, for chro-
  certain aspects the method involves ionizing the vitamin D               matography. Such protein purification methods are well
  metabolite( s), detecting the ion( s) by mass spectrometry, and          known in the art, for example, Polson et al., Journal ofChro-
  relating the presence or amount of the ion( s) to the presence or        matography B 785:263-275 (2003), describes protein pre-
  amount of the vitamin D metabolite(s) in the sample. The                 cipitation methods suitable for use in the methods of the
  method may include (a) purifying a vitamin D metabolite, if         40   invention. Protein precipitation may be used to remove most
  present in the sample, (b) ionizing the purified vitamin D               of the protein from the sample leaving vitamin D metabolites
  metabolite and (c) detecting the presence or amount of the               soluble in the supernatant. The samples can be centrifuged to
  ion, wherein the presence or amount of the ion is related to the         separate the liquid supernatant from the precipitated proteins.
  presence or amount of the vitamin D metabolite in the sample.            The resultant supernatant can then be applied to liquid chro-
  In preferred embodiments, the ionizing step (b) may include         45   matography and subsequent mass spectrometry analysis. In
  (i) ionizing a vitamin D metabolite, if present in the sample, to        one embodiment of the invention, the protein precipitation
  produce an ion; (ii) isolating the vitamin D metabolite ion by           involves adding one volume of the liquid sample (e.g. plasma)
  mass spectrometry to provide a precursor ion; and (iii) effect-          to about four volumes of methanol. In certain embodiments,
  ing a collision between the isolated precursor ion and an inert          the use of protein precipitation obviates the need for high
  collision gas to produce at least one fragment ion detectable in    50   turbulence liquid chromatography ("HTLC") or on-line
  a mass spectrometer. In certain preferred embodiments the                extraction prior to HPLC and mass spectrometry. Accord-
  precursor ion is a protonated and dehydrated ion of the vita-            ingly in such embodiments, the method involves (1) perform-
  min D metabolite.                                                        ing a protein precipitation of the sample of interest; and (2)
      In a related aspect, the invention provides a method for             loading the supernatant directly onto the HPLC-mass spec-
  determining the presence or amount of a vitamin D metabo-           55   trometer without using on-line extraction or high turbulence
  lite in a test sample by tandem mass spectrometry. The                   liquid chromatography ("HTLC").
  method may involve (a) generating a protonated and dehy-                    The purification step may include chromatography, pref-
  drated precursor ion of the vitamin D metabolite; (b) gener-             erably liquid chromatography, more preferably high perfor-
  ating one or more fragment ions of the precursor ion; and (c)            mance liquid chromatography (HPLC). In some preferred
  detecting the presence or amount of one or more of the ions         60   embodiments the chromatography is not gas chromatogra-
  generated in step (a) or (b) or both and relating the detected           phy. Preferably, the methods of the invention are performed
  ions to the presence or amount of said vitamin D metabolite in           without subjecting the samples, or the vitamin D metabolites
  the sample.                                                              of interest, to gas chromatography prior to mass spectromet-
      In certain preferred embodiments of the invention, at least          ric analysis.
  one fragment ion is detected, wherein the presence or amount        65      Various methods have been described involving the use of
  of the precursor and/or at least one fragment ion is related to          HPLC for sample clean-up prior to mass spectrometry analy-
  the presence or amount of the vitamin D metabolite in the                sis. See, e.g., Taylor et al., Therapeutic Drug Monitoring
                                                           Joint Appendix 0053
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-4 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page54
                                                        12of
                                                          of514 PageID#:
                                                             21 PageID #:2366
                                                                          4477


                                                        US 8,101,427 B2
                                 7                                                                      8
  22:608-12 (2000) (manual precipitation of blood samples,                products. See Kamao et al.,J. Biol. Chem., 279: 15897-15907
  followed by manual Cl 8 solid phase extraction, injection into          (2004). Kamao et al., further provides methods of separating
  an HPLC for chromatography on a C18 analytical colunm,                  various vitamin D metabolites, including 3-C epimers, using
  and MS/MS analysis); and Salm et al., Clin. Therapeutics 22             Chiral HPLC. Accordingly, the invention also provides meth-
  Sup!. B:B71-B85 (2000) (manual precipitation of blood              5    ods of detecting the presence, absence and/or amount of a
  samples, followed by manual C18 solid phase extraction,                 specific epimer of one or more vitamin D metabolites, pref-
  injection into an HPLC for chromatography on a C18 ana-                 erably vitamin D 3 metabolites, in a sample by (1) separating
  lytical colunm, and MS/MS analysis). One of skill in the art            one or more specific vitamin D metabolites by chiral chro-
  can select HPLC instruments and colunms that are suitable               matography, preferably chiral HPLC; and (2) detecting the
  for use in the invention. The chromatographic colunm typi-         10   presence and/or amount of one or more vitamin D metabolites
  cally includes a medium (i.e., a packing material) to facilitate        using mass spectrometry methods as described herein. The
  separation of chemical moieties (i.e., fractionation). The              chiral chromatography procedures described in Kamao et al.,
  medium may include minute particles. The particles include a            are suitable for the methods of the invention, however, one of
  bonded surface that interacts with the various chemical moi-            ordinary skill in the art understands that there are numerous
  eties to facilitate separation of the chemical moieties such as    15   other chiral chromatography methods that would also be suit-
  vitamin D metabolites. One suitable bonded surface is a                 able. In preferred embodiments the method includes, separat-
  hydrophobic bonded surface such as an alkyl bonded surface.             ing 25(0H)D 3 from 3-epi-25(0H)D3 , if present in a sample,
  Alkyl bonded surfaces may include C-4, C-8, or C-18 bonded              using chiral chromatography; and detecting the presence and/
  alkyl groups, preferably C-18 bonded groups. The chromato-              or amount of the 25(0H)D 3 and the 3-epi-25(0H)D3 in the
  graphic colunm includes an inlet port for receiving a sample       20   sample using mass spectrometry. In related embodiments, the
  and an outlet port for discharging an effluent that includes the        method includes separating la,25(0H) 2 D 3 from 3-epi-la,25
  fractionated sample. In the method, the sample (or pre-puri-            (OH) 2 D 3 , if present in a sample, using chiral chromatogra-
  fied sample) is applied to the colunm at the inlet port, eluted         phy; and detecting the presence and/or amount of the la,25
  with a solvent or solvent mixture, and discharged at the outlet         (OH) 2 D 3 and the 3-epi-la,25(0H) 2 D 3 in the sample using
  port. Different solvent modes may be selected for eluting the      25   mass spectrometry. In certain embodiments of the invention,
  analytes ofinterest. For example, liquid chromatography may             chiral chromatography is used in conjunction with the HTLC
  be performed using a gradient mode, an isocratic mode, or a             methods described above.
  polytyptic (i.e. mixed) mode. In preferred embodiments,                    Mass spectrometry is performed using a mass spectrometer
  HPLC is performed on a multiplexed analytical HPLC system               which includes an ion source for ionizing the fractionated
  with a Cl 8 solid phase using isocratic separation with 100%       30   sample and creating charged molecules for further analysis.
  methanol as the mobile phase.                                           For example ionization of the sample may be performed by
     Recently, high turbulence liquid chromatography                      electrospray ionization (EST), atmospheric pressure chemi-
  ("HTLC"), also called high throughput liquid chromatogra-               cal ionization (APCI), photoinonization, electron ionization,
  phy, has been applied for sample preparation prior to analysis          fast atom bombardment (FAB)/liquid secondary ionization
  by mass spectrometry. See, e.g., Zimmer et al., J. Chro-           35   (LSIMS), matrix assisted laser desorption ionization
  matogr. A 854:23-35 (1999); see also, U.S. Pat. Nos. 5,968,             (MALDI), field ionization, field desorption, thermospray/
  367; 5,919,368; 5,795,469; and 5,772,874. Traditional HPLC              plasmaspray ionization, and particle beam ionization. The
  analysis relies on colunm packings in which laminar flow of             skilled artisan will understand that the choice of ionization
  the sample through the colunm is the basis for separation of            method can be determined based on the analyte to be mea-
  the analyte of interest from the sample. The skilled artisan       40   sured, type of sample, the type of detector, the choice of
  will understand that separation in such columns is a diffu-             positive versus negative mode, etc.
  sional process. In contrast, it is believed that turbulent flow,           After the sample has been ionized, the positively charged
  such as that provided by HTLC colunms and methods, may                  or negatively charged ions thereby created may be analyzed to
  enhance the rate of mass transfer, improving the separation             determine a mass-to-charge ratio (i.e., m/z). Suitable analyz-
  characteristics provided. In some embodiments, high turbu-         45   ers for determining mass-to-charge ratios include quadrapole
  lence liquid chromatography (HTLC), alone or in combina-                analyzers, ion traps analyzers, and time-of-flight analyzers.
  tion with one or more purification methods, may be used to              The ions may be detected using several detection modes. For
  purify the vitamin D metabolite of interest prior to mass               example, selected ions may be detected (i.e., using a selective
  spectrometry. In such embodiments samples may be                        ion monitoring mode (SIM)), or alternatively, ions may be
  extracted using an HTLC extraction cartridge which captures        50   detected using a scanning mode, e.g., multiple reaction moni-
  the analyte, then eluted and chromatographed on a second                toring (MRM) or selected reaction monitoring (SRM). Pref-
  HTLC colunm or onto an analytical HPLC column prior to                  erably, the mass-to-charge ratio is determined using a qua-
  ionization. Because the steps involved in these chromatogra-            drapole analyzer. For example, in a "quadrupole" or
  phy procedures can be linked in an automated fashion, the               "quadrupole ion trap" instrument, ions in an oscillating radio
  requirement for operator involvement during the purification       55   frequency field experience a force proportional to the DC
  of the analyte can be minimized. In certain embodiments of              potential applied between electrodes, the amplitude of the RF
  the method, samples are subjected to protein precipitation as           signal, and m/z. The voltage and amplitude can be selected so
  described above prior to loading on the HTLC colunm; in                 that only ions having a particular m/z travel the length of the
  alternative embodiments, the samples may be loaded directly             quadrupole, while all other ions are deflected. Thus, quadru-
  onto the HTLC without being subjected to protein precipita-        60   pole instruments can act as both a "mass filter" and as a "mass
  tion.                                                                   detector" for the ions injected into the instrument.
     Recently, research has shown that epimerization of the                  One can often enhance the resolution of the MS technique
  hydroxyl group of the A-ring ofvitaminD 3 metabolites is an             by employing "tandem mass spectrometry," or "MS/MS." In
  important aspect of vitamin D 3 metabolism and bioactivation,           this technique, a precursor ion (also called a parent ion)
  and that depending on the cell types involved, 3-C epimers of      65   generated from a molecule of interest can be filtered in an MS
  vitamin D 3 metabolites (e.g., 3-epi-25(0H)D3 ; 3-epi-24,25             instrument, and the precursor ion is subsequently fragmented
  (OH) 2 D 3 ; and 3-epi-1,25(0H)2 D 3 ) are often major metabolic        to yield one or more fragment ions (also called daughter ions
                                                          Joint Appendix 0054
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-4 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page55
                                                        13of
                                                          of514 PageID#:
                                                             21 PageID #:2367
                                                                          4478


                                                      US 8,101,427 B2
                                9                                                                     10
  or product ions) that are then analyzed in a second MS pro-           ions) based on their mass to charge ratio (m/z). Quadrupole 2
  cedure. By careful selection of precursor ions, only ions pro-        (Q2) is the collision cell, where ions are fragmented. The first
  duced by certain analytes are passed to the fragmentation             quadrupole of the mass spectrometer (Ql) selects for mol-
  chamber, where collision with atoms of an inert gas to pro-           ecules with the mass to charge ratios of the specific vitamin D
  duce the daughter ions. Because both the precursor and frag-     5    metabolites to be analyzed. Precursor ions with the correct
  ment ions are produced in a reproducible fashion under a              m/z ratios of the precursor ions of specific vitamin D metabo-
  given set of ionization/fragmentation conditions, the MS/MS           lites are allowed to pass into the collision chamber (Q2),
  technique can provide an extremely powerful analytical tool.          while unwanted ions with any other m/z collide with the sides
  For example, the combination of filtration/fragmentation can          of the quadrupole and are eliminated. Precursor ions entering
  be used to eliminate interfering substances, and can be par-     10   Q2 collide with neutral Argon gas molecules and fragment.
  ticularly useful in complex samples, such as biological               This process is called Collision Activated Dissociation
  samples.                                                              (CAD). The fragment ions generated are passed into quadru-
     Additionally, recent advances in technology, such as               pole 3 (Q3), where the fragment ions of the desired vitamin D
  matrix-assisted laser desorption ionization coupled with              metabolites are selected while other ions are eliminated.
  time-of-flight analyzers ("MALDI-TOF") permit the analysis       15      The methods of the invention may involve MS/MS per-
  of analytes at femtomole levels in very short ion pulses. Mass        formed in either positive or negative ion mode. Using stan-
  spectrometers that combine time-of-flight analyzers with tan-         dard methods well known in the art, one of ordinary skill is
  dem MS are also well known to the artisan. Additionally,              capable of identifying one or more fragment ions of a par-
  multiple mass spectrometry steps can be combined in meth-             ticular precursor ion of a vitamin D metabolite that can be
  ods known as "MS/MSn ."Various other combinations may be         20   used for selection in quadrupole 3 (Q3). Preferably, at least
  employed, such as MS/MS/TOF, MALDI/MS/MS/TOF, or                      one fragment ion of the method is specific for the particular
  SELDI/MS/MS/TOF mass spectrometry.                                    vitamin D metabolite of which detection is desired. A specific
     The mass spectrometer typically provides the user with an          fragment ion for a particular vitamin D metabolite is one that
  ion scan; that is, the relative abundance of each ion with a          will not be formed in significant amounts by other molecules
  particularm/z over a given range (e.g., lOOto 1000 amu). The     25   with similar molecular structures. In contrast a non-specific
  results of an analyte assay, that is, a mass spectrum, can be         fragment ion is one that is formed by related molecules other
  related to the amount of the analyte in the original sample by        than the desired analyte. Therefore, detection of non-specific
  numerous methods known in the art. For example, given that            fragment ions alone is not reliable for distinguishing the
  sampling and analysis parameters are carefully controlled,            desired vitamin D metabolite from other molecules that form
  the relative abundance of a given ion can be compared to a       30   the same or similar fragment ions. Specific fragment ions of a
  table that converts that relative abundance to an absolute            particular vitamin D metabolite can be identified by testing
  amount of the original molecule. Alternatively, molecular             various molecular standards (e.g. vitamin D metabolites other
  standards can be run with the samples, and a standard curve           than the metabolite to be detected) to determine whether
  constructed based on ions generated from those standards.             fragment ions formed by the vitamin D metabolite of interest
  Using such a standard curve, the relative abundance of a given   35   are also formed by other molecules with similar structures or
  ion can be converted into an absolute amount of the original          features. In certain particularly preferred embodiments, a
  molecule. In certain preferred embodiments, an internal stan-         specific fragment ion is identified by testing at least one
  dard is used to generate a standard curve for calculating the         molecular standard that forms a precursor ion with the same
  quantity of the vitamin D metabolite. Methods of generating           m/z as the vitamin D metabolite to be detected.
  and using such standard curves are well known in the art and     40      If the precursor ion of a vitamin D metabolite of interest
  one of ordinary skill is capable of selecting an appropriate          includes an alcohol or amine group, fragment ions are com-
  internal standard. For example, an isotope of a vitamin D             monly formed that represent a dehydration or deamination of
  metabolite may be used as an internal standard, in preferred          the precursor ion, respectfully. In the case of precursor ions
  embodiments the vitamin D metabolite is a deuterated vita-            that include an alcohol group, such fragment ions formed by
  min D metabolite, for example 6 D-250HD 3 . Numerous other       45   dehydration are caused by a loss of one or more water mol-
  methods for relating the presence or amount of an ion to the          ecules from the precursor ion (i.e., where the difference inm/z
  presence or amount of the original molecule will be well              between the precursor ion and fragment ion is about 18 for the
  known to those of ordinary skill in the art.                          loss of one water molecule, or about 36 for the loss of two
     One or more steps of the methods of the invention can be           water molecules, etc.). In the case of precursor ions that
  performed using automated machines. In certain embodi-           50   include an amine group, such fragment ions formed by
  ments, one or more purification steps are performed on line,          deamination are caused by a loss of one or more ammonia
  and more preferably all of the purification and mass spec-            molecules (i.e. where the difference in m/z between the pre-
  trometry steps may be performed in an on-line fashion.                cursor ion and fragment ion is about 17 for the loss of one
     In particularly preferred embodiments vitamin D metabo-            ammonia molecule, or about 34 for the loss of two ammonia
  lites are detected and/or quantified using LC-MS/MS as fol-      55   molecules, etc.). Likewise, precursor ions that include one or
  lows. The samples are subjected to liquid chromatography,             more alcohol and amine groups commonly form fragment
  preferably HPLC, the flow of liquid solvent from the chro-            ions that represent the loss of one or more water molecules
  matographic colunm enters the heated nebulizer interface of a         and/or one or more ammonia molecules (e.g., where the dif-
  LC-MS/MS analyzer and the solvent/analyte mixture is con-             ference in m/z between the precursor ion and fragment ion is
  verted to vapor in the heated tubing of the interface. The       60   about 35 for the loss of one water molecule and the loss of one
  analytes (i.e. vitamin D metabolites), contained in the nebu-         ammonia molecule). Generally, the fragment ions that repre-
  lized solvent, are ionized by the corona discharge needle of          sent dehydrations or deaminations of the precursor ion are not
  the interface, which applies a large voltage to the nebulized         specific fragment ions for a particular analyte. For example,
  solvent/analyte mixture. The ions, i.e. precursor ions, pass          MS/MS performed to detect 250HD 2 by selecting for a pre-
  through the orifice of the instrument and enter the first qua-   65   cursor ion at 413 m/z (i.e. the protonated and hydrated ion)
  drupole. Quadrupoles 1 and 3 (Ql and Q3) are mass filters,            and detecting a fragment ion of 395 m/z (representing a
  allowing selection of ions (i.e., "precursor" and "fragment"          dehydration of the 413 m/z precursor ion) would not be able
                                                         Joint Appendix 0055
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-4 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page56
                                                        14of
                                                          of514 PageID#:
                                                             21 PageID #:2368
                                                                          4479


                                                        US 8,101,427 B2
                                11                                                                      12
  to distinguish 250HD 2 from la(OH)D 2 which would form                  group consisting of ions with mass/charge ratios (m/z) of
  the same precursor and fragment ions. Therefore a 395 m/z               about 179.10, about 209.20 and about 251.30. In embodi-
  fragment ion is not a specific fragment ion for 250HD 2 or              ments where the samples are spiked with 6 D-250HD 3 for use
  la(OH)D 2 . Accordingly, in preferred embodiments of the                as an internal standard the mass/charge ratio (m/z) for the
  invention, MS/MS is performed such that at least one frag-         5    protonated and dehydrated 6 D-250HD 3 precursor ion is
  ment ion of a vitamin D metabolite is detected that does not            about 389.20 and the fragment ion(s) may include a fragment
  represent only a loss of one or more water molecules and/or a           ion with a m/z of about 211.30.
  loss of one or more ammonia molecules from the precursor                   In other aspects, MS/MS is performed in positive ion mode
  10n.                                                                    with the first quadruple (Ql) tuned to select for precursor ions
     As ions collide with the detector they produce a pulse of       10   with a mass charge ratio corresponding to protonated and
  electrons that are converted to a digital signal. The acquired          hydrated ions of vitamin D metabolites. The mass/charge
  data is relayed to a computer, which plots counts of the ions           ratio (m/z) for the protonated and hydrated precursor vitamin
  collected versus time. The resulting mass chromatograms are             D metabolite ions are about 401 m/z for 25-hydroxyvitamin
  similar to chromatograms generated in traditional HPLC                  D 3 and about 413 m/z for 25-hydroxyvitamin D 2 . In certain
  methods. The areas under the peaks corresponding to particu-       15   preferred embodiments of the invention, the mass/charge
  lar ions, or the amplitude of such peaks, are measured and the          ratio (m/z) for the 25-hydroxyvitamin D 3 precursor ion is
  area or amplitude is correlated to the amount of the analyte            about 401 and the 25-hydroxyvitamin D 3 fragment ion(s)
  (vitamin D metabolite) of interest. In certain embodiments,             include one or more ions selected from the group consisting
  the area under the curves, or amplitude of the peaks, for               of ions with mass/charge ratios (m/z) of about 365 and about
  fragment ion(s) and/or precursor ions are measured to deter-       20   383 m/z; more preferably the fragment ions include an ion
  mine the amount of a vitamin D metabolite. As described                 with a m/z of about 365. In related embodiments, the m/z for
  above, the relative abundance of a given ion can be converted           the protonated and hydrated 25-hydroxyvitamin D 2 precursor
  into an absolute amount of the original analyte, i.e., vitaminD         ion is about 413 m/z, and the 25-hydroxyvitamin D 2 fragment
  metabolite, using calibration standard curves based on peaks            ion(s) include one or more ions with mass/charge ratios (m/z)
  of one or more ions of an internal molecular standard, such        25   of about 377 and about 395; more preferably the fragment
  as 6 D-250HD 3.                                                         ions include an ion with a mass charge ratio of about 3 77.
     In certain aspects of the invention, the quantity of various            In particularly preferred embodiments of the invention, the
  ions is determined by measuring the area under the curve or             presence or absence or amount of two or more vitamin D
  the amplitude of the peak and a ratio of the quantities of the          metabolites in a sample are detected in a single assay using
  ions is calculated and monitored (i.e. "daughter ion ratio         30   the above described MS/MS methods.
  monitoring"). In certain embodiments of the method, the                    Mass spectrometry instruments can vary slightly in deter-
  ratio(s) of the quantity of a precursor ion and the quantity of         mining the mass of a given analyte. Thus, the term "about" in
  one or more fragment ions of a vitamin D metabolite can be              the context of mass of an ion or the m/z of an ion refers
  calculated and compared to the ratio(s) of a molecular stan-            to +/-0.5 atomic mass unit.
  dard of the vitamin D metabolite similarly measured. In            35      The following examples serve to illustrate the invention.
  embodiments where more than one fragment ion of a vitamin               These examples are in no way intended to limit the scope of
  D metabolite is monitored, the ratio(s) for different fragment          the invention.
  ions may be determined instead of, or in addition to, the ratio
  of the fragment ion(s) compared to the precursor ion. In                                        EXAMPLES
  embodiments where such ratios are monitored, if there is a         40
  substantial difference in an ion ratio in the sample as com-                                      Example 1
  pared to the molecular standard, it is likely that a molecule in
  the sample is interfering with the results. To the contrary, if                 Determination of 25-hydroxyvitamin D 3 and
  the ion ratios in the sample and the molecular standard are                       25-hydroxyvitamin D 2 by LC-MS/MS
  similar, then there is increased confidence that there is no       45
  interference. Accordingly, monitoring such ratios in the                   Using a Perkin-Elmer MultiProbe II (SIN 432400) robotic
  samples and comparing the ratios to those of authentic                  liquid handler, human serum samples were first extracted
  molecular standards may be used to increase the accuracy of             using a protein precipitation method by adding 42.5 µl of
  the method.                                                             serum to 170 µl of methanol (1 :4 ratio of serum:methanol) in
     In certain aspects of the invention, MS/MS is performed in      50   a 96-well plate format. For validation-related experiments,
  positive ion mode with the first quadruple (Ql) tuned to select         the methanol was spiked with hexadeuterated 250HD 3 (6 D-
  for precursor ions with a mass charge ratio corresponding to            250HD3) as an internal standard. The 96 well plates were
  protonated and dehydrated ions of vitamin D metabolites.                centrifuged to remove precipitated protein, leaving the vita-
  The mass/charge ratio (m/z) for the protonated and dehy-                min D metabolites in the supernatant. The supernatants were
  drated precursor vitamin D metabolite ions is about 383.16         55   then transferred to an HPLC autosampler for loading to the
  m/z for 25-hydroxyvitamin D 3 and about 395.30 m/z for                  LC-MS/MS analyzer.
  25-hydroxyvitamin D 2 . In embodiments where the samples                   LC-MS/MS was performed using a Thermo Finnigan LC-
  are spiked with hexadeuterated 250HD 3 ( 6 D-250HD 3) for               MS/MS analyzer (Thermo Finnigan Quantum TSQ (S/N:
  use as an internal standard, the mass/charge ratio (m/z) of the         TQU00655)) with an atmospheric pressure chemical ioniza-
  protonated and dehydrated 6 D-250HD; precursor ion is              60   tion (APCI) source as the detector. An auto sampler was used
  about 389.20. In certain preferred embodiments of the inven-            to inject 50 µL of extracted sample supernatant onto an HPLC
  tion, the mass/charge ratio (m/z) for the 25-hydroxyvitamin             column. Liquid chromatography was performed with a Cohe-
  D 3 precursor ion is about 383.16 and the m/z for at least one          sive Technologies Aria TX-4 (SIN: SJCTX409) LC system
  25-hydroxyvitamin. D 3 fragment ion is about 211.35. In                 with Waters Symmetry Cl 8 5 µm 4.6x50 mm columns using
  related embodiments, the m/z for the 25-hydroxyvitamin D 2         65   100% methanol as the mobile phase. After the analytes eluted
  precursor ion is about 395.30 and the 25-hydroxyvitamin D 2             and the detector window completed acquisition, the system
  fragment ion(s) include one or more ions selected from the              was washed with 85% Mobile phase A and then re-equili-
                                                          Joint Appendix 0056
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-4 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page57
                                                        15of
                                                          of514 PageID#:
                                                             21 PageID #:2369
                                                                          4480


                                                                   US 8,101,427 B2
                                    13                                                                            14
  brated with Mobile phase B for a run time of 5 minutes.                                                   TABLE2
  Mobile phase A was 0.1 % formic acid in HPLC-grade water
  and mobile phase B was 100% methanol.                                                Intra-Assay Variation: 25-Hydroxyvitamin D 2 (250HD 2 )

     The flow of liquid solvent exiting the HPLC column                                                    Low          Medium            High
  entered the heated nebulizer interface of the Thermo Finnigan            5                             092804-L      092804-M         092804-H
  LC-MS/MS analyzer. The solvent/analyte mixture was first
                                                                                                           26.5           46.4            103.3
  converted to vapor in the heated tubing of the interface. The                             2              23.2           51.1             96.7
  analytes, contained in the nebulized solvent, were ionized (a                             3              23.1           52.4            107.8
  positive charge added) by the corona discharge needle of the                              4              21.6           50.3            104.5
                                                                           10               5              26.3           47.5             96.2
  interface, which applies a large voltage to the nebulized sol-                            6              25.1           54.4             98.5
  vent/analyte mixture. The ions pass through the orifice of the                            7              25.9           54.6            100.0
  instrument and enter the first quadrupole. Quadrupoles 1 and                              8              21.9           50.1            110.1
                                                                                            9              23.4           50.8             97.6
  3 (Ql and Q3) are mass filters, allowing selection of ions                               10              23.5           53.2            105.1
  based on their mass to charge ratio (m/z). Quadrupole 2 (Q2)             15
                                                                                           11              22.2           52.9            105.9
  is the collision cell, where ions are fragmented.                                        12              24.0           54.6             94.5
                                                                                           13              26.2           49.4             93.4
     The first quadrupole of the mass spectrometer (Ql)                                    14              24.1           59.0            113.0
  selected for molecules with the mass to charge ratios of (pro-                           15              25.8           52.9            112.4
  tonated and dehydrated) 250HD 2 , 250HD 3 and                                            16              23.9           59.2            113.4
  6                                                                                        17              29.5           52.4            107.7
    D-250HD 3 . Ions with these m/z ratios (see table below)               20
                                                                                           18              24.2           50.0            115.5
  were allowed to pass into the collision chamber (Q2), while                              19              19.8           53.5            114.9
  unwanted ions with any other m/z collide with the sides of the                           20              26.3           60.2            126.6
                                                                                    Average (ng/mL)        24.3           52.7            105.9
  quadrupole and are eliminated. Ions entering Q2 collide with                          Std Dev             2.2            3.6              8.6
  neutral Argon gas molecules and fragment. The fragment ions                           CV(%)               9.0            6.9              8.1
  generated are passed into quadrupole 3 (Q3), where the frag-             25
  ment ions of 250HD 2 , 250HD 3 and 6 D-250HD 3 were
  selected (see table below) and other ions are eliminated. The
                                                                                                            TABLE3
  following mass transitions were used for detection and quan-
  titation during validation:                                                          Intra-Assay Variation: 25-Hydroxyvitamin D 3 (250HD 3 )
                                                                           30
                                                                                                           Low          Medium            High
                                TABLE 1                                                                  092804-L      092804-M         092804-H
             Mass transitions for selected vitamin D metabolites                                           22.7           43.6             99.1
                                                                                            2              22.4           45.3             93.5
      Compound          Precursor Ion (rn/z)      Fragment Ions (m/z)                       3              22.4           50.7             98.2
                                                                           35
                                                                                            4              21.0           40.1             95.9
      250HD2                  395.30             179.10, 251.30, 209.20
                                                                                            5              21.8           41.5             82.0
      250HD 3                 383.16                     211.35
      6                                                                                     6              20.8           42.2             97.4
        D-250HD 3             389.20                     211.30
                                                                                            7              22.9           50.1             96.0
                                                                                            8              19.0           42.0            106.7
                                                                                            9              21.8           44.2             96.6
     As ions collide with the detector they produce a pulse of             40              10              23.4           49.5             94.9
  electrons that are converted to a digital signal. The acquired                           11              21.8           46.5             97.9
  data is relayed to a computer, which plots counts of the ions                            12              20.7           49.9             87.1
                                                                                           13              25.4           44.7             85.5
  collected versus time. The resulting mass chromatograms are                              14              24.5           48.0            101.5
  similar to chromatograms generated in traditional HPLC                                   15              25.1           45.8            101.5
                                                                           45              16              22.5           52.0            104.7
  methods.
                                                                                           17              29.2           45.9            107.7
     Area ratios of the analyte and internal standard (Hexadeu-                            18              19.5           49.3            107.6
  terated 25-Hydroxyvitamin D3, 6 D-250HD 3 ) peaks were                                   19              18.1           49.6            109.4
  used to construct calibration curves, which were then used to                            20              24.8           49.3            116.1
                                                                                    Average (ng/mL)        22.5           46.5             99.0
  calculate analyte concentrations. Using the calibration                  50           Std Dev             2.5            3.5              8.4
  curves, the concentrations of 250HD 2 and 250HD3 were                                 CV(%)              11.2            7.5              8.5
  quantitated in the patient samples.

                               Example 2                                           Each of the Low, Medium and High Pools described above
                                                                           55
                                                                                were also analyzed to determine inter-assay precision. Four
              Intra-Assay and Inter-Assay Precision                             aliquots from each pool were analyzed over five different
                                                                                assays using the LC-MS/MS protocols described in Example
     Stock solutions of 250HD 2 and 250HD 3 were added to                       1. The following precision values were determined:
  pooled serum to produce a Low Pool (20-25 ng/mL of each
  metabolite), a Medium Pool (45-55 ng/mL of each metabo-                  60                               TABLE4
  lite) and a High Pool (100-110 ng/mL). Pooled patient serum                          Inter-Assay Variation: 25-Hydroxyyitamin D 2 (250HD 2 )
  was used for the Medium and Low Pools, and stripped serum
  from Golden West Biologicals, Product #SP1070, was used                                                  Low          Medium            High
  for the Low Pool. Twenty aliquots from each of the Low,                                                092804-L      092804-M         092804-H

  Medium and High Pools were analyzed in a single assay using              65                              26.5           46.4            103.3
  the LC-MS/MS protocols described in Example 1. The fol-                                  2               23.2           51.1             96.7
  lowing precision values were determined:
                                                                    Joint Appendix 0057
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-4 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page58
                                                        16of
                                                          of514 PageID#:
                                                             21 PageID #:2370
                                                                          4481


                                                                US 8,101,427 B2
                                      15                                                                               16
                         TABLE 4-continued                                         250HD 2 : 3.0 ng/mL
                                                                                   250HD 3 : 3.5 ng/mL
          Inter-Assay Variation: 25-Hydroxyyitarnin D 2 (250HD 2 )
                                                                                   To determine the limit of quantitation, stock solutions of
                              Low           Medium            High
                            092804-L       092804-M         092804-H        5    250HD 2 and 250HD 3 were used to generate standard curves
                                                                                 with the following concentrations: 0, 2, 4, 8, 16, 32, 64 and
               3               23.1          52.4             107.8              128 ng/mL. The diluted samples of the standard curve were
               4               21.6          50.3             104.5
               5               26.3          47.5              96.2
                                                                                 analyzed in quadruplicate over five assays using the LC-MS/
               6               25.1          54.4              98.5              MS assay described in Example 1. The results of the study
               7               25.9          54.6             100.0         10   were as follows:
               8               21.9          50.1             110.1
               9               23.4          50.8              97.6
              10               23.5          53.2             105.1                                             TABLE6
              11               22.2          52.9             105.9
              12               24.0          54.6              94.5                Limit ofQuantitation Study Results: 25-Hydroxyvitarnin D2 (250HD2 )
              13               26.2          49.4              93.4
                                                                            15
              14               24.1          59.0             113.0
              15               25.8          52.9             112.4                             #1     #2       #3      #4        #5          Summary
              16               23.9          59.2             113.4
              17               29.5          52.4             107.7                 Ong/mL      -1.2   -1.3    -0.5     -1.2      -1.1 Average          -1.0
              18               24.2          50.0             115.5                                                                    (ng/mL)
              19               19.8          53.5             114.9
                                                                            20                  -1.1   -1.4    -0.9     -1.3      -0.7 Standard           0.6
              20               26.3          60.2             126.6
       Average (ng/mL)         24.3          52.7             105.9                                                                    Deviation
           Std Dev              2.2           3.6               8.6                             -1.1   -1.5    -0.8     NA        -2.6 C ofV(%)          59.0
           CV(%)                9.0           6.9               8.1                              0.4   -1.7    -0.6     -0.5      -0.6 Accuracy(%)      NIA
                                                                                    2ng/mL       3.1    2.3      2.0        2.1    3.3 Average            1.9
                                                                            25                                                         (ng/mL)
                                                                                                 2.1    2.7      2.1        2.4    1.9 Standard           0.6
                               TABLES
                                                                                                                                       Deviation
          Inter-Assay Variation: 25-Hydroxyyitarnin D 3 (250HD 3 )                               1.1    1.9      1.9        0.9    1.3 C ofV(%)          33.7
                                                                                                 1.2    1.1      2.1        1.8    1.4 Accuracy(%)      103.9
                              Low           Medium            High                  4ng/mL       3.5    3.9      5.0        4.5    4.8 Average            3.9
                                                                            30
                            092804-L       092804-M         092804-H
                                                                                                                                       (ng/mL)
                               22.7          43.6              99.1                              4.0    3.0      3.8        3.8    4.7 Standard           0.7
               2               22.4          45.3              93.5                                                                    Deviation
               3               22.4          50.7              98.2
                                                                                                 3.6    2.9      2.8        3.1    2.0* C ofV (%)        17.1
               4               21.0          40.1              95.9
               5               21.8          41.5              82.0         35                   4.1    4.6      4.5        4.4    3.7 Accuracy(%)      101.7
               6               20.8          42.2              97.4                 8ng/mL      10.2    9.1      9.1        8.8    9.8 Average            8.6
               7               22.9          50.1              96.0                                                                    (ng/mL)
               8               19.0          42.0             106.7
                                                                                                 7.8    8.1      7.9        8.4    9.0 Standard           0.8
               9               21.8          44.2              96.6
              10               23.4          49.5              94.9                                                                    Deviation
              11               21.8          46.5              97.9         40                   8.6    8.3      7.4        8.4    7.5 C ofV(%)           9.3
              12               20.7          49.9              87.1                             10.2    8.4      8.0        8.1    8.6 Accuracy(%)       93.2
              13               25.4          44.7              85.5
                                                                                   16ng/mL      16.0   14.8     14.4    16.7      18.3 Average           16.0
              14               24.5          48.0             101.5
              15               25.1          45.8             101.5                                                                    (ng/mL)
              16               22.5          52.0             104.7                             15.5   15.6     15.3    16.7      16.8 Standard           1.1
              17               29.2          45.9             107.7         45                                                         Deviation
              18               19.5          49.3             107.6
                                                                                                16.6   16.7     16.8    15.8      15.2 C ofV(%)           7.1
              19               18.1          49.6             109.4
              20               24.8          49.3             116.1                             14.1   17.6     16.1    16.7      14.1 Accuracy(%)      100.1
       Average (ng/mL)         22.5          46.5              99.0                32 ng/mL     31.3   39.9*    29.9    33.2      32.7 Average           31.8
           Std Dev              2.5           3.5               8.4                                                                    (ng/mL)
           CV(%)               11.2           7.5               8.5
                                                                            50                  31.7   30.5     32.4    34.0      32.5 Standard           1.9
                                                                                                                                       Deviation
                                                                                                29.5   31.2     30.2    35.7      28.7 C ofV(%)           6.0
                                                                                                32.9   34.7     32.4    30.8      29.2 Accuracy(%)      100.7
                               Example 3
                                                                                   64ng/mL      66.5   62.2     68.5    62.6      68.8 Average           64.6
                                                                            55                                                         (ng/mL)
      Analytical Sensitivity: Limit of Detection and Limit                                      66.6   67.8     67.3    58.9      61.5 Standard           3.2
                    of Quantitation Studies                                                                                            Deviation
                                                                                                64.4   61.4     63.7    63.5      61.3 C ofV(%)           4.9
                                                                                                63.7   60.7     65.4    70.8      65.9 Accuracy(%)       99.1
     To determine the limit of detection of the assay, blank                60    128 ng/mL    125.1 128.2     123.4 127.8 124.1 Average                126.9
  diluent was analyzed 17 times within a single run using the                                                                          (ng/mL)
  LC-MS/MS protocols described in Example 1. The mean and                                      127.6 134.4     127.3 128.4 132.1 Standard                 3.5
  standard deviation were then calculated. The limit of detec-                                                                         Deviation
  tion was determined as 2 SD above the mean of the blank peak                                 128.9 124.5     128.5 126.5 131.7 C ofV(%)                 2.8
  area ratio based on a back calculation of peak area ratio                 65                 126.1 119.7     127.9 121.2 125.0 Accuracy(%)            100.8
  against the calibration curve. The limits of detection were as
  follows:
                                                                     Joint Appendix 0058
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-4 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page59
                                                        17of
                                                          of514 PageID#:
                                                             21 PageID #:2371
                                                                          4482


                                                                 US 8,101,427 B2
                                    17                                                                                  18
                                                     TABLE 7
                       Limit ofOuantitation Study Results: 25-Hydroxyyitamin D 3 (250HD 3 )

                   Day #1        Day #2         Day #3         Day #4         Day #5
                (11/19/04-1)   (11/19/04-2)   (11/22/04-1)   (11/23/04-1)   (11/23/04-2)            Summary

     Ong/mL         -0.5           -0.9           -0.3            0.2           -0.6       Average (ng/mL)       -0.7
                    -0.7           -1.3            0.3           -1.1           -1.0       Standard Deviation     0.6
                     0.0           -1.0           -1.1           -1.3            0.6       C ofV (%)             86.4
                    -0.3           -1.5           -1.1           -0.8           -1.0       Accuracy(%)          NIA
     2ng/mL          2.6            1.5            2.4            2.5            1.7       Average (ng/mL)        1.9
                     1.7            0.9            3.2            2.2            1.9       Standard Deviation     0.6
                     1.8            1.8            2.0            1.1            2.2       C ofV (%)             31.4
                     1.3            2.4            1.5            1.1            2.5       Accuracy(%)          104.7
     4ng/mL          3.9            3.5            4.8            4.0            3.4       Average (ng/mL)        3.8
                     3.0            4.1            3.1            3.9            3.8       Standard Deviation     0.8
                     4.5            3.7            2.9            3.5            2.4       C ofV (%)             19.7
                     4.0            5.2            3.8            3.8            5.5       Accuracy(%)          104.1
     8ng/mL         10.3            9.3            7.2            8.4            8.6       Average (ng/mL)        8.7
                    10.6            8.5            7.2           10.0            9.6       Standard Deviation     1.1
                     7.4           10.3            9.0            9.4            8.4       C ofV (%)             13.1
                     9.3            7.7            8.5            7.6            6.8       Accuracy(%)           91.9
    16ng/mL         15.9           15.6           16.2           18.6           17.1       Average (ng/mL)       16.0
                    13.8           16.3           14.0           17.2           15.3       Standard Deviation     1.4
                    15.6           16.1           15.1           18.8           16.1       C ofV (%)              8.5
                    14.8           17.2           17.0           14.3           15.3       Accuracy(%)           99.9
    32 ng/mL        31.1           35.8           29.6           32.8           28.0       Average (ng/mL)       31.7
                    30.8           29.9           31.8           33.0           32.8       Standard Deviation     1.9
                    31.6           30.9           29.5           35.7           31.2       C ofV (%)              6.2
                    31.0           34.2           31.8           30.6           31.7       Accuracy(%)          101.0
    64ng/mL         65.9           64.6           64.4           64.8           67.8       Average (ng/mL)       64.8
                    67.4           62.9           62.4           60.7           57.2       Standard Deviation     3.1
                    68.9           64.2           62.1           64.0           64.7       C ofV (%)              4.8
                    63.2           64.2           66.8           67.7           71.1       Accuracy(%)           98.8
   128 ng/mL       128.9          124.5          126.4          125.3          122.8       Average (ng/mL)      127.1
                   129.7          135.7          128.3          125.9          128.7       Standard Deviation     4.7
                   125.5          123.3          127.2          127.7          135.4       C ofV (%)              3.7
                   121.3          121.8          137.8          121.4          124.1       Accuracy(%)          100.7




                               Example 4                                      35                                 Example 5

                                                                                               Accuracy of LC-MS/MS Vitamin D Assay
               Assay Reportable Range and Linearity
                                                                                      The stock solutions of 250HD 2 and 25HD 3 were quanti-
     To establish the linearity of the vitamin D metabolite LC-               40   fled based upon the absorbance of the concentrated (10-50
  MS/MS assay, a MultiProbe automated liquid handler robot                         µg/mL) stock solutions in the ultraviolet spectrum. The cis-
  independently constructed two standard curves by serially                        triene chromophore present in all vitamin D compounds has a
  diluting a stock solution containing 128 ng/mL 250HD 2 and                       peak absorbance of 264 nm, which is dependent upon the
  128 ng/mL 250HD 3 in 250HD with a solution of5% Bovine                           analyte concentration. The molar extinction coefficient of
  Serum Albumin Fraction V dissolved in 0.01M PBS. The                        45   18.3 mM- 1 cm- 1 was determined using purified, dessicated
  standard curve samples were analyzed using the LC-MS/MS                          ergocalciferol and cholecalciferol and was used to determine
  protocols described in Example 1. This process routinely                         the concentration of stock solutions for 250HD 2 and
  produced standard curves with R 2 values of0.99 or higher for                    250HD 3 •
  each analyte for the range of 4-128 ng/mL.                                          To determine the ability to recover vitamin D metabolites
                                                                              50   from spiked serum samples, three patient pools with known
     To determine whether patient samples can also be diluted                      levels of 250HD 2 , 250HD 3 were spiked with two levels of
  in a linear fashion, a total of eight samples were serially                      250HD 2 , 250HD 3 and both 250HD 2 and 250HD 3 together.
  diluted with 250HD diluent. Two samples were patient pools                       Each sample was extracted and run in duplicate using the
  (Medium and High Control Pools), three were patient                              LC-MS/MS protocols described in Example 1. The recovery
  samples with high 250HD 2 values and three were patient                     55   was calculated by dividing the expected result by the
  samples with high 250HD 3 values. All samples were ana-                          observed result.
  lyzed using the LC-MS/MS protocols described in Example
  1. As shown in FIG. 1 and FIG. 2, each sample diluted in a                                                      TABLES
  linear fashion (R2 >0.98), demonstrating the linear range of
                                                                                                      Recovery of25-hydroxylated vitamin D
  the assay.                                                                  60
                                                                                                        metabolites from spiked samples.
     Additionally, solutions of 250HD 2 and 25HOD 3 at 512
                                                                                                                                   250HD2      250HD 3
  ng/mL in 5% Bovine Serum Albumin Fraction V dissolved in                                                         250HD2 250HD 3     (%          (%
  0.01M PBS were prepared and then serially diluted to 8                                                           (ng/mL) (ng/mL) Recovery)   Recovery)
  ng/mL. Each sample was extracted and run in duplicate using                 65 Pool#!                                 58    51
  the LC-MS/MS protocols described in Example 1. As shown                        Pool#! + 20 ng/mL 250HD2               75    52        104
  in FIG. 3, each of these curves was linear (R2 >0.99).
                                                                    Joint Appendix 0059
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-4 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page60
                                                        18of
                                                          of514 PageID#:
                                                             21 PageID #:2372
                                                                          4483


                                                                      US 8,101,427 B2
                                       19                                                                              20
                            TABLE 8-continued                                              The contents of the articles, patents, and patent applica-
                                                                                        tions, and all other documents and electronically available
                    Recovery of 25-hydroxylated vitamin D                               information mentioned or cited herein, are hereby incorpo-
                       metabolites from s12iked sam12les.
                                                                                        rated by reference in their entirety to the same extent as if each
                                                     250HD2            250HD 3     5    individual publication was specifically and individually indi-
                                     250HD2 250HD 3     (%                (%            cated to be incorporated by reference. Applicants reserve the
                                     (ng/mL) (ng/mL) Recovery)         Recovery)        right to physically incorporate into this application any and all
  Pool#!   + 20 ng/mL   250HD 3         52          68                   105            materials and information from any such articles, patents,
  Pool#!   + 20 ng/mL   of both         72          68        109        105            patent applications, or other physical and electronic docu-
  Pool#!   + 50 ng/mL   250HD 2        104          50        105                  10   ments.
  Pool#!   + 50 ng/mL   250HD 3         56         109                     93
                                                                                           The inventions illustratively described herein may suitably
  Pool#!   + 50 ng/mL   of both        104         110        104          92
  Pool#2                                53          47                                  be practiced in the absence of any element or elements, limi-
  Pool#2   + 20 ng/mL   250HD 2         76          51           97                     tation or limitations, not specifically disclosed herein. Thus,
  Pool#2   + 20 ng/mL   250HD 3         52          66                   101            for example, the terms "comprising", "including," "contain-
  Pool#2   + 20 ng/mL   of both         70          65        105        103
                                                                                   15   ing", etc. shall be read expansively and without limitation.
  Pool#2   + 50 ng/mL   250HD 2        107          53         96
  Pool#2   + 50 ng/mL   250HD 3         57         109                     88           Additionally, the terms and expressions employed herein
  Pool#2   + 50 ng/mL   of both        100         105        103          92           have been used as terms of description and not of limitation,
  Pool#3                                53          47                                  and there is no intention in the use of such terms and expres-
  Pool#3   + 20 ng/mL   250HD 2         69          44        106                       sions of excluding any equivalents of the features shown and
  Pool#3   + 20 ng/mL   250HD 3         55          75                     90
  Pool#3   + 20 ng/mL   of both         74          69         98          97      20   described or portions thereof, but it is recognized that various
  Pool#3   + 50 ng/mL   250HD 2         96          48        107                       modifications are possible within the scope of the invention
  Pool#3   + 50 ng/mL   250HD 3         53         114                     85           claimed. Thus, it should be understood that although the
  Pool#3   + 50 ng/mL   of both        105         113           98        85           present invention has been specifically disclosed by preferred
                                                                                        embodiments and optional features, modification and varia-
                                  Example 6                                        25   tion of the inventions embodied therein herein disclosed may
                                                                                        be resorted to by those skilled in the art, and that such modi-
                                                                                        fications and variations are considered to be within the scope
           Comparison LC-MS/MS Vitamin D Metabolite
                                                                                        of this invention.
                   Assay and RIA Procedures
                                                                                           The invention has been described broadly and generically
                                                                                   30   herein. Each of the narrower species and subgeneric group-
     A total of 1,057 patient samples were assayed using the                            ings falling within the generic disclosure also form part of the
  LC-MS/MS methods described in Example 1 and a vitamin D                               invention. This includes the generic description of the inven-
  radioimmunoassay commercially available from DiaSorin.                                tion with a proviso or negative limitation removing any sub-
  FIG. 4 shows the correlation between detection of total                               ject matter from the genus, regardless of whether or not the
  25-hydroxyvitamin Dusing the LC-MS/MS assay and a com-                           35   excised material is specifically recited herein.
  mercially available radioimmunoassay kit; the R 2 value was                              Other embodiments are within the following claims. In
  0.5082 with a slope of0.9684.                                                         addition, where features or aspects of the invention are
                                                                                        described in terms ofMarkush groups, those skilled in the art
                                  Example 7
                                                                                        will recognize that the invention is also thereby described in
                                                                                   40   terms of any individual member or subgroup of members of
                 Selectivity of the LC-MS/MS Assay
                                                                                        the Markush group.
    Samples containing various commercially available vita-
                                                                                           That which is claimed is:
  min D metabolites and analogues at a concentration of 100
  ng/mL were prepared. The samples were extracted and run in                               1. A method for determining the amount of a vitamin D
  duplicate using the LC-MS/MS methods described in                                45   metabolite in a sample by tandem mass spectrometry, com-
  Example 1. None of the tested compounds exhibited detect-                             prising:
  able cross reactivity in the 250HD 2 and 250HD 3 assays.                                 (a) generating a protonated and dehydrated precursor ion
                                                                                              of said vitamin D metabolite;
                                     TABLE9                                                (b) generating one or more fragment ions of said precursor
                                                                                   50         ion; and
             Cross-Reactivity of the LC-MS/MS method with various                          (c) detecting the amount of one or more of said ions gen-
                     vitamin D analogues and metabolites.                                     erated in step (a) or (b) or both and relating the detected
                                                           Cross-       Cross-                ions to the amount of said vitamin D metabolite in said
                                        Compound         Reactivity   Reactivity              sample.
                                        Mass (Da)        (250HD2)     (250HD 3 )   55      2. The method of claim 1, wherein said sample is subjected
  25-Hydroxyvitamin D2                       412          (100%)         ND
                                                                                        to a purification step prior to ionization.
  (250HD2)                                                                                 3. The method of claim 2, wherein said purification step
  25-Hydroxyvitamin D 3                      400            ND         (100%)           comprises chromatography.
  (250HD 3 )                                                                               4. The method of claim 3, wherein said chromatography
  Internal Standard (6 D-250HD 3 )           406            ND           ND
  Vitamin D2 (Ergocalciferol)                396            ND           ND
                                                                                   60   comprises liquid chromatography.
  Vitamin D 3 (Cholecalciferol)              384            ND           ND                5. The method of claim 3, wherein said chromatography
  la,25(0HJoD2                               428            ND           ND             comprises high performance liquid chromatography (HPLC).
  la,25(0H)oD 3                              416            ND           ND                6. The method of claim 2, wherein said purification step
  25,26(0H)oD 3                              416            ND           ND
  la(OH)D2 (Doxercalciferol)                 412            ND           ND
                                                                                        comprises protein precipitation.
  la(OH)D 3 (Alfacalcidiol)                  400            ND           ND        65      7. The method of claim 6, wherein said purification step
                                                                                        does not include high turbulence liquid chromatography
                                                                                        (HTLC).
                                                                         Joint Appendix 0060
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-4 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page61
                                                        19of
                                                          of514 PageID#:
                                                             21 PageID #:2373
                                                                          4484


                                                         US 8,101,427 B2
                                 21                                                                       22
    8. The method of claim 2, wherein said purification step                   15. The method of claim 14, wherein said purification step
  comprises chiral chromatography.                                          comprises chromatography.
     9. The method of claim 1, wherein said sample or said                     16. The method of claim 15, wherein said chromatography
  vitamin D metabolite is not subjected to gas-chromatography               comprises liquid chromatography.
  prior to said ionization step.                                               17. The method of claim 15, wherein said chromatography
                                                                            comprises high performance liquid chromatography (HPLC).
     10. The method of claim 1, wherein said vitamin D metabo-
                                                                               18. The method of claim 14, wherein said purification step
  lite is 25-hydroxyvitamin D 3 •                                           comprises protein precipitation and does not include high
     11. The method of claim 1, wherein said vitamin D metabo-              turbulence liquid chromatography.
  lite is 25-hydroxyvitamin D 2 .                                              19. The method of claim 13, wherein said sample or said
                                                                       10
     12. The method of claim 1, wherein said vitamin D metabo-              two or more vitamin D metabolites are not subjected to gas-
  lite is 1,25-dihydroxyvitamin D 2 .                                       chromatography prior to said ionization step.
     13. A method for determining the amounts of two or more                   20. The method of claim 13, wherein said vitamin D
  vitamin D metabolites in a sample in a single assay, said                 metabolites comprise 25-hydroxyvitamin D3 and 25-hydrox-
  method comprising:                                                   15   yvitamin D 2 .
      (a) ionizing two or more vitamin D metabolites to generate               21. The method of claim 13, wherein said two or more
         protonated and dehydrated precursor ions specific for              vitamin D metabolites comprise one or more vitamin D
         each of said two or more vitamin D metabolites;                    metabolites selected from the group consisting of25-hydrox-
      (b) generating one or more fragment ions of each of said              yvitamin D3 , 25-hydroxyvitamin D 2 , 1,25-dihydroxyvitamin
         precursor ions; and                                           20   D3 and 1,25-dihydroxyvitamin D 2 .
      (c) detecting the amount of one or more of said ions gen-                22. The method of claim 13, wherein said two or more
         erated in step (a) or (b) or both and relating the detected        vitamin D metabolites comprise 1,25-dihydroxyvitamin D3
         ions to the amounts of said two or more vitamin D                  and 1,25-dihydroxyvitamin D 2 .
         metabolites in said sample.                                           23. The method of claim 1, wherein said vitamin D metabo-
                                                                       25   lite is 1,25-dihydroxyvitamin D3.
     14. The method of claim 13, wherein said sample is sub-
  jected to a purification step prior to said ionization step.                                    *   *   *    *   *




                                                            Joint Appendix 0061
     Case
     Case1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document87-1
                                    72-4 Filed
                                         Filed12/05/19
                                               09/25/19 Page
                                                        Page62
                                                             20of
                                                               of514 PageID#:
                                                                  21 PageID #:2374
                                                                               4485

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,101,427 B2                                                                                        Page 1 of 1
APPLICATION NO.             : 13/115916
DATED                       : January 24, 2012
INVENTOR(S)                 : Nigel Clarke et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         On the title page item (75) "Kwang-Ia Lee" should read --Gloria Kwang-Ia Lee--

         IN THE CLAIMS
         Claim 23, line 25 "D3" should read --Dr




                                                                                       Signed and Sealed this
                                                                                      Ninth Day of April, 2013



                                                                                                    Teresa Stanek Rea
                                                                            Acting Director of the United States Patent and Trademark Office



                                                           Joint Appendix 0062
     Case
     Case1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document87-1
                                    72-4 Filed
                                         Filed12/05/19
                                               09/25/19 Page
                                                        Page63
                                                             21of
                                                               of514 PageID#:
                                                                  21 PageID #:2375
                                                                               4486

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,101,427 B2                                                                                        Page 1 of 1
APPLICATION NO.             : 13/115916
DATED                       : January 24, 2012
INVENTOR(S)                 : Nigel Clarke et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         On the title page item (75) "Kwang-Ia Lee" should read --Gloria Kwang-Ia Lee--

         IN THE CLAIMS
         Claim 23, Column 22, line 25 "D3" should read --Dr




         This certificate supersedes the Certificate of Correction issued April 9, 2013.




                                                                                      Signed and Sealed this
                                                                                    Thirtieth Day of April, 2013



                                                                                                    Teresa Stanek Rea
                                                                            Acting Director of the United States Patent and Trademark Office



                                                           Joint Appendix 0063
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-5 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page64 of 14
                                                            1 of 514PageID
                                                                     PageID#:#:2376
                                                                                4487




                        EXHIBIT E




                                   Joint Appendix 0064
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-5 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page65 of 14
                                                            2 of 514PageID
                                                                     PageID#:#:2377
                                                                                4488




                                   Joint Appendix 0065
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-5 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page66 of 14
                                                            3 of 514PageID
                                                                     PageID#:#:2378
                                                                                4489




                                   Joint Appendix 0066
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-5 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page67 of 14
                                                            4 of 514PageID
                                                                     PageID#:#:2379
                                                                                4490




                                   Joint Appendix 0067
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-5 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page68 of 14
                                                            5 of 514PageID
                                                                     PageID#:#:2380
                                                                                4491




                                   Joint Appendix 0068
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-5 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page69 of 14
                                                            6 of 514PageID
                                                                     PageID#:#:2381
                                                                                4492




                                   Joint Appendix 0069
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-5 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page70 of 14
                                                            7 of 514PageID
                                                                     PageID#:#:2382
                                                                                4493




                                   Joint Appendix 0070
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-5 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page71 of 14
                                                            8 of 514PageID
                                                                     PageID#:#:2383
                                                                                4494




                                   Joint Appendix 0071
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document87-1
                                 72-5 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                       Page72 of 14
                                                            9 of 514PageID
                                                                     PageID#:#:2384
                                                                                4495




                                   Joint Appendix 0072
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-5 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page73
                                                        10of
                                                          of514 PageID#:
                                                             14 PageID #:2385
                                                                          4496




                                 Joint Appendix 0073
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-5 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page74
                                                        11of
                                                          of514 PageID#:
                                                             14 PageID #:2386
                                                                          4497




                                 Joint Appendix 0074
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-5 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page75
                                                        12of
                                                          of514 PageID#:
                                                             14 PageID #:2387
                                                                          4498




                                 Joint Appendix 0075
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-5 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page76
                                                        13of
                                                          of514 PageID#:
                                                             14 PageID #:2388
                                                                          4499




                                 Joint Appendix 0076
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-5 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page77
                                                        14of
                                                          of514 PageID#:
                                                             14 PageID #:2389
                                                                          4500




                                 Joint Appendix 0077
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page78  of437
                                                        1 of  514PageID
                                                                 PageID#:
                                                                        #:2390
                                                                           4501




                    EXHIBIT F




                                 Joint Appendix 0078
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page79  of437
                                                        2 of  514PageID
                                                                 PageID#:
                                                                        #:2391
                                                                           4502




                                               November 29, 21J18



      THIS IS TO CERTrFV THAT ANNEXED IS A TRUE COPY FROM THE
      RECORDS OF THIS OFFICE OF THE FfLE WRAPPER AND CONTENTS
      OF:



            APPLICATION NUMBER: 12/946,785
            FILING DATE: November 15, 2010
            PATENT NUMBER: 8409862
            ISSUE DATE: April 02, 2013




                                                        l!'ml{)l'" SccJmhti'V
                                                        1:01' lutcitoeh!lll ~1 .....,,.,,,1,,
                                                       and Dlrcl"lor of tile        StHtt'!i
                                                       l)lltcnt ~nd ·n·ade.nunk Ofl!cc




                                 Joint Appendix 0079

                                                                                                QUESTMS-00002598
       Case
       Case1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document87-1
                                      72-6 Filed
                                           Filed12/05/19
                                                 09/25/19 Page
                                                          Page80  of437
                                                               3 of  514PageID
                                                                        PageID#:
                                                                               #:2392
                                                                                  4503



                                                                                Atty. Dkt. No. 034827-9107


                      IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
       Applicants:         Caulfield et al.

       Title:              DETERMINATION OF
                           TESTOSTERONE BY MASS
                           SPECTROMETRY

       Prior Appl. No.:    12/607,905

       Prior Appl.
       Filing Date:         I 0/28/2009

       Examiner:           Unknown

       Art Unit:           Unknown

                                   CONTINUING PATENT APPLICATION
                                        TRANSMITTAL LETTER

       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450

       Sir:

                Transmitted herewith for filing under 37 C.F.R. § 1.53(b) is a:

                [X] Continuation     [ ] Division    [   J Continuation-In-Part (CIP)

       of the above-identified copending prior application in which no patenting, abandonment, or
       termination of proceedings has occurred. Priority to the above-identified prior application is
       hereby claimed under 35 U.S.C. § 120 for this continuing application. The entire disclosure of
       the above-identified prior application is considered as being part of the disclosure of the
       accompanying continuing application and is hereby incorporated by reference therein.

                [ ]     Applicant claims small entity status under 37 CFR 1.27.

        Enclosed are:


                                                           -1-
DLMR_835051.1


                                                    Joint Appendix 0080

                                                                                                        QUESTMS-00002599
       Case
       Case1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document87-1
                                      72-6 Filed
                                           Filed12/05/19
                                                 09/25/19 Page
                                                          Page81  of437
                                                               4 of  514PageID
                                                                        PageID#:
                                                                               #:2393
                                                                                  4504



                                                                                     Atty. Dkt. No. 034827-9107


                [X]    Description, Claim(s), and Abstract (30 pages).

                [ ]    Informal drawings (0 sheets).

                [X]    Copy of the Declaration and Power of Attorney from the parent application No.
                       12/607,905 (3 pages).

                [ ]    Assignment of the invention to Quest Diagnostics Investments Incorporated.

                [ ]    Assignment Recordation Cover Sheet.

                [ ]    Small Entity statement.

                [ ]    Request for application not to be published with certification under 35 USC
                       122(b)(2)(B)(i).

                IJ     Information Disclosure Statement.

                [ ]    Form PT0-1449 with copies of              listed reference( s).

                [X]    Preliminary Amendment ( 5 pages)

                [X]    Application Data Sheet (37 CFR 1.76).


       The adjustment to the number of sheets for EFS-Web filing follows:

       Number of                 EFS-Web               Number of Sheets for EFS-Web
       Sheets                    Adjustment
       30               X            75%               23

        The filing fcc is calculated below:

                        Number         Included        Extra                         Rate                 Fee
                        Filed                 m                                                          Totals
                                       Basic Fee
       Basic Filing                                                              $330.00              $330.00
       Fee
       Search Fee                                                                $540.00              $540.00
       Examination                                                               $220.00              $220.00
       Fee
       Size Fee             23            100          0            X            $270.00
       Total                16            20           0            X             $52.00
       Claims:


                                                           -2-
DLMR_835051.1


                                                   Joint Appendix 0081

                                                                                                            QUESTMS-00002600
 Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document87-1
                                72-6 Filed
                                     Filed12/05/19
                                           09/25/19 Page
                                                    Page82  of437
                                                         5 of  514PageID
                                                                  PageID#:
                                                                         #:2394
                                                                            4505




                                                                                  Atty. Dkt. No. 034827-9107


         I nclependents                                               X       $220.00

         If any Multiple Dependent Claim(s) present:               +          $390.00
         Surcharge under 37 CFR 1.16(e) for late filing of         +          $130.00
         Executed Declaration or late payment of filing fee
                                                                      SUBTOTAL:                                  090.00
                                                                                                       ••••~-·••••-~"~~n•-•~="~"w~•-w"~~M




               []                   Small  Entity Fees Apply (subtract y; of above):                                  0
                                Basic Filing Fee Reduction for Filing via EFS-Web
                                                             TOTAL FILING FEE:
         Assignment Recordation Fee:                           +              $40.00 ....   _,_...   _____      __::..::_ __ ,_.... .._..
                                                                                                                                   ,



         Processing Fee under 37 CFR 1.17(i) for Late Filing                $130.00
         of English Translation of Application:
         'T'Cri'AL FEE

                   The above-identified fees of $1090.00 are being paid by credit card via EFS- Web.

                   The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C.F.R § § 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
         card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
         incorrect credit card transaction, the Commissi.oner is authorized to charge the unpaid amount to
         Deposit Account No. 19-0741.

                   Please direct all correspondence to the undersigned attorney or agent at the address
         indicated below.


                                                                 Respectfully submitted,




                                                                 By

         FOLEY & LARDNER LLP                                     Barry S. Wilson, Reg. No. 39,431
         Customer Number: 30542                                  Anthony C. Kuhlmann, Reg. No. 57,147
         Telephone:  (858) 847-6722                              Attorneys for Applicant
         Facsimile:  (858) 792-6773




                                                           -3-
[)L.MH_835051, 1




                                                     Joint Appendix 0082

                                                                                                                                            QUESTMS-00002601
       Case
       Case1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document87-1
                                      72-6 Filed
                                           Filed12/05/19
                                                 09/25/19 Page
                                                          Page83  of437
                                                               6 of  514PageID
                                                                        PageID#:
                                                                               #:2395
                                                                                  4506



       Agplication Data Sheet


       Application Information


       Application Type::                             Regular
       Subject Matter::                               Utility
       Suggested classification::
       Suggested Group Art Unit::
       CD-ROM or CD-R?::                              None
       Computer Readable Form (CRF)?::                No
       Title::                                        DETERMINATION OF TESTOSTERONE BY
                                                      MASS SPECTROMETRY
       Attorney Docket Number::                       034827-9107
       Request for Early Publication?::               No
       Request for Non-Publication?::                 No
       Suggested Drawing Figure::                     None
       Total Drawing Sheets::                         None
       Small Entity?::                                No
       Petition included?::                           No
       Secrecy Order in Parent Appl. ?: :             No




       Applicant Information




       Applicant Authority Type::           Inventor
       Primary Citizenship Country::        UK
       Status::                             Full Capacity
       Given Name::                         Michael P.
       Family Name::                        Caulfield
       City of Residence::                  San Clemente


                                                  Page# 1                  Initial 11/15/1 0
DLMR_835061.1
                                                 Joint Appendix 0083

                                                                                         QUESTMS-00002602
       Case
       Case1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document87-1
                                      72-6 Filed
                                           Filed12/05/19
                                                 09/25/19 Page
                                                          Page84  of437
                                                               7 of  514PageID
                                                                        PageID#:
                                                                               #:2396
                                                                                  4507



        State or Province of            CA
        Residence::
        Country of Residence::          us
        Street of mailing address::     2805 Orense
        City of mailing address::       San Clemente
        State or Province of mailing    CA
        address::
        Postal or Zip Code of mailing   92673
        address::


        Applicant Authority Type::      Inventor
        Primary Citizenship Country::   US
        Status::                        Full Capacity
        Given Name::                    Darren A
        Family Name::                   Carns
        City of Residence::             Rancho Santa Margarita
        State or Province of            CA
        Residence::
        Country of Residence::          US
        Street of mailing address::     249 Seacountry Lane
        City of mailing address::       Rancho Santa Margarita
        State or Province of mailing    CA
        address::
        Postal or Zip Code of mailing   92688
        address::


        Applicant Authority Type::      Inventor
        Primary Citizenship Country::   US
        Status::                        Full Capacity
        Given Name::                    Richard E
        Family Name::                   Reitz


                                              Page# 2                 Initial 11/15/10
DLMR_835061. 1
                                             Joint Appendix 0084

                                                                                   QUESTMS-00002603
       Case
       Case1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document87-1
                                      72-6 Filed
                                           Filed12/05/19
                                                 09/25/19 Page
                                                          Page85  of437
                                                               8 of  514PageID
                                                                        PageID#:
                                                                               #:2397
                                                                                  4508



       City of Residence::               San Clemente
       State or Province of              CA
       Residence::
       Country of Residence::            US
       Street of mailing address::       3710 Calle Fino Clarete
       City of mailing address::         San Clemente
       State or Province of mailing      CA
       address::
       Postal or Zip Code of mailing     92673
       address::




       Correspondence Information


       Correspondence Customer Number::              30542
       E-Mail address::                              PTOMaiiSanDiegoNorth@foley.com


       Representative Information


                                         30542




       Domestic Priority Information


      Ap-plication::-----~Continuity Type::              Parent            Parent Filing
                                                         Application::     Date::
       This Application       Continuation of            12/607,905        10/28/2009
        12/607,905            Continuation of            12/053,325        3/21/2008
        12/053,325            Continuation of            11/247,409        10/11/2005
                                                                      ·-
        11/247,409            Continuation of            10/726,919        12/2/2003



                                                 Page# 3                        lnitial11/15/10
DLMR_835061.1
                                                Joint Appendix 0085

                                                                                            QUESTMS-00002604
       Case
       Case1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document87-1
                                      72-6 Filed
                                           Filed12/05/19
                                                 09/25/19 Page
                                                          Page86  of437
                                                               9 of  514PageID
                                                                        PageID#:
                                                                               #:2398
                                                                                  4509



      110/726919 -                 An application           60/501 ,255         19/8/2003
                                   claiming the benefit
                                   under 35 USC

               ___________ l119(e)


       Foreign Priority Information




                               ~:~:~i,on
       Country::                                               Filing Date::     Priority Claimed::



      '-----·"'·~-   ·-····-···-       .



       Assignee Information


       Assignee Name::                                    Quest Diagnostics Investments Incorporated




                                                     Page# 4                           Initial 11/15/10
DLMR_835061. 1
                                                    Joint Appendix 0086

                                                                                                    QUESTMS-00002605
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 87
                                                            10 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4510
                                                                                2399




              .\sa                   imenwr. l llEREBY                CLARE.
              .,
               i                                                   :md ·,::t!


                             en: lam the origi:1aL tirst, and sc~Ic: inv.:ntDr (ifon!y ('!le ir:'e~1k1r :s
              'f
               l

                              , tirsL and · nt ill\ emor (if plural inventors are named bdow or in an
                              1 c1rthe subject mutter which is claimed and for \\'hH.:h a patent is                on


                                                                                                        y



                         f                     one)

                                is attached hereto.

                                was filed on               :IS United Stmes Application Number or
                                PCT International Application ::\umber ........!..'e"-'·"""·"·'··~-'-.;,..::.._·

               THAT J do not know a..'1d do not beli~::ve that the same invention v..·as ewr known or used
         cllher:s in  Unitt:'ci           or
                                        .·\merica, or was patented or described !T1       printed publication
                               l( invented it;

                                                                 that thL' same invention was
          n                                                                       usc m on
                                                                                   of this


                         r~<H         do not
                                knov..'                     that the same invemion 'vas first patented or
made                    an inventor's C\:.'rti fie ate thar issued in any country foreign to the Cnited
Staks        Arneric:l hefon: the       dati:: of this United States application ifth~ fore1gn application
was fikd by me \US). tlr        my (our) legal representatives or assigns. more than t\velvc months
i::>t.'\ munths    ch:sign patents) priur to the filing dat-: of this L'nitcd Staks application:

                             rcvJewcd .md       un~..lcrstand   the· coment.s     the
1!1C i                                             any amendment specifically




                                                                 r of}

                                                            Joint Appendix 0087

                                                                                                                        QUESTMS-00002606
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 88
                                                               11 of
                                                                  of 514
                                                                     437 PageID
                                                                         PageID #:
                                                                                #: 4511
                                                                                   2400



                                                                                                                103


                                          sk1    in the art ro wh    Jt                             th wh    it is
                                  and use the invention. and sets forth the'
                                      and

        nfAT I acknowledge the duty w disclo;;e to the L    Patent and              Office
 infomunion known to me to be makrial to patentability as det!ned in Title 37, (\>de of Federal
 Regulations. § i .56.

          lT                 the benefit under Titk 35. Cnited           St:.n~:s    Code§ ll   e           Cnited
                                 ) lisT,~d be




          l !1EREBY APPOrVr the registered attorneys and agents at Customer Number

                                     Custmner Number: 30542
to          ll      to prosecute this upplication and any continwllions,                            reissues. and
reexaminations thcrc\1f. u receive the patent, and to transact all business                         Cnitd States
Patl:nt and       ark Office cormt.:cted therewith

          t   that                be directed to:

                                             S      !~on
                                             Y      LAHDNER
                                       Customer Number: 30542

                                       Telephone:       (858) 84
                                       Facsimile:       lO         ./.:.- 6"7"7~
                                                           ., () "707
                                                        rlH)0)              I I _)



        1 l..\:DERST:\:\0 AND ACREE THAT the fon:gc>ing attorneys and agents appointed by
me tn rwsccute         aplllication  not personally reprcsl'nt me or my legal interests.     instead
     sl'nt     mrert:sls    the     owner(s)   the im t:ntion described in this appl!c:Hicn.

                                  TH:\T all statements made herein of my c1\Vn
true                                              and belief are bdien:d t<)
                                                     that
                                                                                          f




                                                 Joint Appendix 0088

                                                                                                                      QUESTMS-00002607
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 89
                                                          12 of
                                                             of 514
                                                                437 PageID
                                                                    PageID #:
                                                                           #: 4512
                                                                              2401




                              willful       statt'ments                    idity
                            thereon.

                               Michael P. Caulfield
                               San Clement(!. CA
                               Great Britain
                              :::805 Orensc
                              San Clemente, CA 'J2673




       idt:ncc                Rancho
Citizen                       t!nitt:cl States
                              2-+9 Seacountry I .ane
                     ss
                                                               CA. 92688
Ir~ \'(·n




                 inventor     Richard E. Reitz
                              San Clemente, CalifcJmia
C1ti

                    .o:s




                                         Joint Appendix 0089

                                                                                   QUESTMS-00002608
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 90
                                                        13 of
                                                           of 514
                                                              437 PageID
                                                                  PageID #:
                                                                         #: 4513
                                                                            2402

                                                                          Atty. Dkt No.   034827~9107



                          DETERMINATION OF TESTOSTERONE
                                  BY MASS SPECTROMETRY


                 CROSS~REFERENCE         TO RELATED PATENT APPLICATIONS

        [0001] This application claims priority to U.S. Application Serial Number 12/607,905
filed October 28, 2009, which is a continuation of U.S. Application Serial Number 12/053,325
filed March 21, 2008 (now U.S. Patent Number 7,754,419 issued on July 13, 2010), which is a
continuation of U.S. Application Serial Number 11/247,409 filed October 11, 2005 (now U.S.
Patent Number 7,348,137 issued on March 25, 2008), which is a continuation of U.S.
Application Serial Number 10/726,919 filed December 2, 2003 (now U.S. Patent Number
6,977,143 issued on December 20, 2005), which claims the benefit of U.S. Application Serial
Number 60/501,255 filed September 8, 2003, all of which are incorporated herein by reference in
their entirety including all figures and tables.

                                   FIELD OF THE INVENTION
        [0002] The present invention relates to methods for analyzing testosterone and for
detecting testosterone in samples by mass spectrometry.

                              BACKGROUND OF THE INVENTION
        [0003] The following description ofthe background of the invention is provided simply
as an aid in understanding the invention and is not admitted to describe or constitute prior art to
the invention.
        [0004] Testosterone (4 androsten    17P~ol~3~one)     is a C19 steroid hormone with a
molecular weight of 288.4 daltons. Testosterone is the major androgen in males and is
controlled by luteinizing hormone (LH). LH is released from the anterior pituitary exerting the
primary control on testosterone production, and acting directly on the Leydig cells in the testes,
where testosterone is produced. Testosterone stimulates adult maturation of external genitalia
and secondary sex organs, and the growth of beard, axillary and pubic hair. In addition,
testosterone has anabolic effects leading to increased linear growth, nitrogen retention, and
muscular development Clinical evaluation of serum testosterone, along with serum LH, assists
in evaluation of hypo gonadal males. Major causes of lowered testosterone in males include




DLMR_834879.2
                                             Joint Appendix 0090

                                                                                                   QUESTMS~00002609
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 91
                                                        14 of
                                                           of 514
                                                              437 PageID
                                                                  PageID #:
                                                                         #: 4514
                                                                            2403

                                                                       Atty. Dkt. No. 034827-9107


hypogonadotropic hypogonadism, testicular failure, hyperprolactinemia, hypopituitarism, some
types of liver and kidney diseases, and critical illness.
        [0005] Testosterone levels are much lower in females compared to males. The major
sources of testosterone in females are the ovaries, the adrenal glands, and the peripheral
conversion of precursors, specifically the conversion of androstenedione to testosterone. In
females, the normal levels of androgens may provide a substrate for estrogen production.
Increased serum testosterone levels in females may be indicative of polycystic ovary syndrome
and adrenal hyperplasia, among other conditions. The clinical manifestations of excess
testosterone in females include infertility, hirsutism, amenorrhea, and obesity.
        [0006] Testosterone strongly binds to plasma proteins such as sex hormone-binding
globulin (SHBG) or testosterone-estradiol-binding globulin (TEBG). Testosterone also binds
with low affinity to CBG (cortisol-binding globulins) and albumin. Less than 2.5% of
testosterone circulates unbound to plasma proteins.
        [0007] Numerous assays for testosterone are known to those of skill in the art. See, e.g.,
Marcus and Durnford, Steroids 46: 975-86 (1985); Giraudi et al., Steroids 52: 423-4 (1988); Ooi
and Donnelly, Clin. Chern. 44: 2178-82 (1988); Dorgan et al., Steroids 67: 151-8 (2002); Choi et
al., Clin. Chern. 49: 322-5 (2003).


                                SUMMARY OF THE INVENTION
        [0008] In a first aspect, the present invention relates to methods for determining the
presence or amount of testosterone in a test sample, comprising ionizing all or a portion of the
testosterone present in the sample to produce one or more testosterone ions that are detectable in
a mass spectrometer operating in positive ion mode, and detecting the ion(s) so produced. The
presence or amount of one or more testosterone ions can be related to the presence or amount of
testosterone in the original test sample.
        [0009] Such methods may preferably comprise ionizing all or a portion of the
testosterone present in the sample to produce one or more testosterone ions, isolating the
testosterone ions by mass spectrometry to provide one or more precursor ions, fragmenting the
precursor ions to provide one or more daughter ions that are detectable in a mass spectrometer
operating in positive ion mode, and detecting the ion(s) so produced. The presence or amount of




                                                    2
DLMR_834879.2
                                             Joint Appendix 0091

                                                                                                   QUESTMS-0000261 0
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 92
                                                        15 of
                                                           of 514
                                                              437 PageID
                                                                  PageID #:
                                                                         #: 4515
                                                                            2404

                                                                           Atty. Dkt. No. 034827-9107


the testosterone daughter ion(s) can be related to the presence or amount of testosterone in the
original test sample. Such methods are known in the art as "tandem mass spectrometry."
        [0010] In preferred embodiments, a separately detectable internal testosterone standard is
provided in the sample, the presence or amount of which is also determined in said sample. In
these embodiments, all or a portion of both the endogenous testosterone and the internal standard
present in the sample is ionized to produce a plurality of ions detectable in a mass spectrometer
operating in positive ion mode, and one or more ions produced from each are detected by mass
spectrometry.
        [00 11] In preferred embodiments, the testosterone ions detectable in a mass spectrometer
include ions with a mass/charge ratio (m/z) of289.1 ± 0.5, 109.2 ± 0.5, and/or 96.9 ± 0.5, the
latter two being fragments of the larger ion. In particularly preferred embodiments, the precursor
ion has m/z of 289.1, while the fragment ions have an rnlz of I 09.2 and 96.9.
        [0012] A preferred internal testosterone standard is 2, 2, 4, 6, 6-d 5 testosterone. In
preferred embodiments, the internal testosterone standard ions detectable in a mass spectrometer
have a mass/charge ratio (m/z) of 294.1 ± 0.5, 113.2 ± 0.5 and/or 99.9 ± 0.5. ln particularly
preferred embodiments, a precursor ion of the internal testosterone standard has an rnlz of294.1,
and two fragment ions having an m/z of 113.2 and 99.9 are each detected.
        [00 13] In preferred embodiments, one may determine the specificity of testosterone
determination by mass spectrometry by calculating a ratio of the daughter ions for that sample
and comparing that ratio with that of a purified testosterone standard. The daughter ion ratio for
purified testosterone is 1.43 (i.e. 109 + 97) while the daughter ion ratio of the internal
testosterone standard (2, 2, 4, 6, 6-d 5 testosterone) is 1.07 (i.e. 113   99). Under experimental
conditions with multiple replicates, a median or mean and range derived from the standard
deviation, coefficent of variation (CV) or percentage for each daughter ion ratio also can be
calculated. In this way, the presence of an "unknown" compound (interfering substance) can be
detected by either an increase or decrease in the observed daughter ion ratio.
        [0014] In preferred embodiments, one may increase the signal to noise detection of
testosterone (or the internal standard) by summing the signal of the detectable daughter ions for
that sample. This has the effect of improving detection by increasing the signal and effectively
reducing the background, thus improving the signal to noise ratio. In addition, one can quantitate
the amount of testosterone in a sample by comparing the summed daughter ion signal of the


                                                    3
DLMR_834879.2
                                             Joint Appendix 0092

                                                                                                     QUESTMS-00002611
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 93
                                                        16 of
                                                           of 514
                                                              437 PageID
                                                                  PageID #:
                                                                         #: 4516
                                                                            2405

                                                                        Atty. Dkt. No. 034827-9107


unknown sample with a standard curve of summed daughter ion signals for known amounts of
testosterone.
        [0015] In certain embodiments, the testosterone present in a test sample can be purified
prior to ionization. Numerous methods are known in the art to purify testosterone, including
chromatography, particularly high performance liquid chromatography (HPLC), and thin layer
chromatography (TLC); electrophoresis, including capillary electrophoresis; extraction methods,
including ethyl acetate extraction, and methanol extraction; and affinity separations, including
immunoaffinity separations; or any combination of the above.
        [0016] Preferred embodiments utilize high turbulence liquid chromatography (HTLC),
alone or in combination with one or more purification methods, to purify testosterone in samples.
HTLC is a form of chromatography that utilizes turbulent flow of the material being assayed
through the column packing as the basis for performing the separation. HTLC has been applied
in the preparation of samples containing two unnamed drugs prior to analysis by mass
spectrometry. See, e.g., Zimmer et al., J Chromatogr. A 854: 23-35 (1999); see also, U.S.
Patents No. 5,968,367, 5,919,368, 5,795,469, and 5,772,874, which further explain HTLC and
are each hereby incorporated by reference in their entirety including all charts and drawings.
Persons of ordinary skill in the art understand "turbulent flow." When fluid flows slowly and
smoothly, the flow is called "laminar flow." For example, fluid moving through an HPLC
column at low flow rates is laminar. In laminar flow the motion of the particles of fluid is
orderly with particles moving generally in straight lines. At faster velocities, the inertia of the
water overcomes fluid frictional forces and turbulent flow results. Fluid not in contact with the
irregular boundary "outruns" that slowed by friction or deflected by an uneven surface. When a
fluid is flowing turbulently, it flows in eddies and whirls (or vortices), with more "drag" than
when the flow is laminar. Many references are available for assisting in determining when fluid
flow is laminar or turbulent (e.g., Turbulent Flow Analysis: Measurement and Prediction, P.S.
Bernard & J.M. Wallace, John Wiley & Sons, Inc., (2000); An Introduction to Turbulent Flow,
Jean Mathieu & Julian Scott, Cambridge University Press (2001 )).
        [0017] Because the steps involved in these HTLC procedures can be linked in an
automated fashion, the requirement for operator involvement during the purification of
testosterone can be minimized. This can result in savings of time and costs, and eliminate the
opportunity for operator error.


                                                   4
DLMR_834879.2
                                            Joint Appendix 0093

                                                                                                      QUESTMS-00002612
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 94
                                                        17 of
                                                           of 514
                                                              437 PageID
                                                                  PageID #:
                                                                         #: 4517
                                                                            2406

                                                                        Atty. Dkt. No. 034827-9107


       [0018] Purification in this context does not refer to removing all materials from the
sample other than the analyte(s) of interest. Instead, purification refers to a procedure that
enriches the amount of one or more analytes of interest relative to one or more other components
of the sample. In preferred embodiments, purification can be used to remove one or more
interfering substances, e.g., one or more substances that would interfere with detection of an
analyte ion by mass spectrometry.
        [0019] In various embodiments, the testosterone present in a test sample can be ionized
by any method known to the skilled artisan. These methods include, but are not limited to,
electron ionization, chemical ionization, fast atom bombardment, field desorption, and matrix-
assisted laser desorption ionization ("MALDI"), surface enhanced laser desorption ionization
("SELDI"), photon ionization, electrospray, and inductively coupled plasma. The skilled artisan
will understand that the choice of ionization method can be determined based on the analyte to
be measured, type of sample, the type of detector, the choice of positive versus negative mode,
etc.
        [0020] Suitable test samples can include any liquid sample that can contain one or more
testosterone. For example, samples obtained during the manufacture of synthetic testosterone can
be analyzed to dete1mine the composition and yield of the manufacturing process. In certain
embodiments, a sample is a biological sample; that is, a sample obtained from any biological
source, such as an animal, a cell culture, an organ culture, etc. Particularly preferred are samples
obtained from a mammalian animal, such as a dog, cat, horse, etc. Particular preferred
mammalian animals are primates, most preferably humans. Suitable samples include blood,
plasma, serum, hair, muscle, urine, saliva, tear, cerebrospinal fluid, or other tissue sample. Such
samples may be obtained, for example, from a patient; that is, a living person presenting
themselves in a clinical setting for diagnosis, prognosis, or treatment of a disease or condition.
        [0021] The mass spectrometer typically provides the user with an ion scan; that is, the
relative abundance of each m/z over a given range (e.g., 100 to 900). The results of an analyte
assay, that is, a mass spectrum, can be related to the amount of the analyte in the original sample
by numerous methods known in the art. For example, given that sampling and analysis
parameters are carefully controlled, the relative abundance of a given ion can be compared to a
table that converts that relative abundance to an absolute amount of the original molecule.
Alternatively, molecular standards can be run with the samples, and a standard curve constructed


                                                   5
DLMR_834879.2                               Joint Appendix 0094

                                                                                                     QUESTMS-00002613
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 95
                                                        18 of
                                                           of 514
                                                              437 PageID
                                                                  PageID #:
                                                                         #: 4518
                                                                            2407

                                                                      Atty. Dkt. No. 034827-9107


based on ions generated from those standards. Using such a standard curve, the relative
abundance of a given ion can be converted back into an absolute amount of the original
molecule. Numerous other methods for relating the presence or amount of an ion to the presence
or amount of the original molecule are well known to those of ordinary skill in the art.
       [0022] In other preferred embodiments, the purifYing step involves (i) applying the
sample to an HTLC extraction column, (ii) washing the HTLC extraction column under
conditions whereby testosterone is retained by the column, (iii) eluting retained testosterone from
the HTLC extraction column, (iv) applying the retained material to an analytical column, and (v)
eluting purified testosterone from the analytical column. In preferred embodiments, the HTLC
extraction column is a large particle C-18 extraction column, and the analytical column is a C-18
analytical column. The HTLC extraction column is preferably a large particle column.
       [0023] By "large particle" column is meant a column containing an average particle
diameter greater than about 35 Jlm. In the most preferred embodiment the column contains
particles of about 50 11m in diameter, and the C-18 analytical column comprises particles of
about 4 11m in diameter. As used in this context, the term "about" means ± 10%.
       [0024] The term "analytical column" as used herein refers to a chromatography column
having sufficient chromatographic "plates" to effect a separation of materials in a sample that
elute from the column sufficient to allow a determination of the presence or amount of an
analyte. Such colunms are often distinguished from "extraction columns," which have the
general purpose of separating or extracting retained material from non-retained materials in order
to obtain a purified sample for further analysis.
        [0025] In various embodiments, one of more steps of the methods can be performed in an
inline, automated fashion. For example, in one embodiment steps (i)-(v) are performed in an
inline, automated fashion. In another, the steps of ionization and detection are performed inline
following steps (i)-(v). The term "inline, automated fashion" as used herein refers to steps
performed without the need for operator intervention. For example, by careful selection of
valves and connector plumbing, two or more chromatography colunms can be connected as
needed such that material is passed from one to the next without the need for any manual steps.
In preferred embodiments, the selection of valves and plumbing is controlled by a computer pre-
programmed to perform the necessary steps. Most preferably, the chromatography system is also
connected in such an on-line fashion to the detector system, e.g., an MS system. Thus, an


                                                    6
DLMR_834879.2                               Joint Appendix 0095

                                                                                                  QUESTMS-00002614
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 96
                                                        19 of
                                                           of 514
                                                              437 PageID
                                                                  PageID #:
                                                                         #: 4519
                                                                            2408

                                                                       Atty. Dkt No. 034827-9107


operator may place a tray of samples in an autosampler, and the remaining operations are
performed under computer control, resulting in purification and analysis of all samples selected.
       [0026] In contrast, the term "off-line" as used herein refers to a procedure requiring
manual intervention of an operator. Thus, if samples are subjected to precipitation, and the
supernatants are then manually loaded into an autosampler, the precipitation and loading steps
are oti-line from the subsequent steps.
       [0027] In preferred embodiments, the purified testosterone is ionized by one or more of
the following methods: electrospray ionization, chemical ionization, photon ionization, matrix-
assisted la~er desorption ionization (MALDI), and surface enhanced laser desorption ionization
(SELDI). In the most preferred embodiment, the testosterone is ionized by electrospray
ionization. In preferred embodiments, the testosterone ion is in a gaseous state and the inert
collision gas is argon or nitrogen. The test sample is preferably obtained from a patient, for
example, blood serum. In other embodiments the test sample can be blood plasma, or another
liquid or biological fluid. In a most preferred embodiment the sample is de-proteinated prior to
the ionization step by exposing the test sample to formic acid. The high turbulence liquid
chromatography column most preferably contains a matrix of a C-12 carbon chain. [n various
embodiments, the mass spectroscopy is MS/MS/TOF mass spectroscopy, or
MALDI/MS/MS/TOF mass spectroscopy, or SELDIIMS/MS/TOF mass spectroscopy.
        [0028] In preferred embodiments, the presence or amount of the testosterone ion is
related to the presence or amount of testosterone in the test sample by comparison to a reference
2,2,4,6,6-dS testosterone sample.
        [0029] The summary of the invention described above is non-limiting and other features
and advantages of the invention will be apparent from the following detailed description ofthe
invention, and from the claims.

                       DETAILED DESCRIPTION OF THE INVENTION

        [0030] The present invention describes methods and compositions for unambiguously
detecting testosterone in a test sample. The methods utilize liquid chromatography (LC), most
preferably HTLC, to perform an initial purification of selected analytes, and combine this with
unique methods of mass spectrometry (MS), thereby providing a high-throughput assay system
for detecting and quantifYing testosterone in a liquid sample. The preferred embodiments are
particularly well suited for application in large clinical laboratories. Testosterone assays are

                                                  7
DLMR_834879.2                              Joint Appendix 0096

                                                                                                   QUESTMS-00002615
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 97
                                                        20 of
                                                           of 514
                                                              437 PageID
                                                                  PageID #:
                                                                         #: 4520
                                                                            2409




                                                                            Atty. Dkt. No. 034827-9107


    provided that have enhanced specit1city and are accomplished in less time and with less sample
    preparation than required in presently available testosterone assays. In various embodiments the
    methods of the invention accurately detect testosterone in samples where it is present in
    concentrations of less than 50 ng/dL, less than 25 ng/ dL, less than 10 ng/ dL, less than 5 ng/ dL,
    and even less than 1 ng/ dL. In various embodiments the concentration has a percent confidence
    of at lea'lt 90% or at least 93% or at least 95% or at least 97% or at least 98% or at least 99%.
    Persons of ordinary skill in the art understand statistical calculations and how to calculate a
    percent confidence for particular assays.
           [0031] In one embodiment, the assay involves the combination of LC with mass
    spectmmetry. In a preferred embodiment, the LC is HTLC. In another preferred embodiment,
    the mass spectrometry is tandem ma'ls spectrometry (MS/MS ).
            [0032] Liquid chromatography (LC) and high-performance liquid chromatography
    (HPLC) rely on relatively slow, laminar flow technology. HPLC has been successfully applied
    to the separation of compounds in biological samples. But a significant amount of sample
    preparation is required prior to the seJnu·ation <:md subsequent analysis with a mass spectrometer
    (MS), making this technique labor intensive. In addition, most HPLC systems do not utilize the
    mass spectrometer to its fullest potential, allowing only one HPLC system to be connected to a
    single MS instrument, resulting in lengthy time requirements for performing a large number of
    assays. High turbulence liquid chromatography (HTLC) methods that combine multiple
    separation.<; in one procedure lessen the need for lengthy san1ple preparation and operate at a
    significantly greater speed. Such methods also achieve a separation performance superior to
    lamimu· f1ow (HPLC) chromatography. HTLC allows for direct injection of biological samples
    (plasma, urine, etc.). This is dift1cult to achieve in traditional f(mns of chromatography because
    denatured proteins and other biological debris quickly block the separation columns.
            [0033] The terms "mass spectrometry" or "MS" as used herein refer to methods of
    filtering, detecting, and measuring ions based on their mass-to-charge ratio, or "mlz." ln general,
    one or more molecules of interest are ionized, and the ions are subsequently introduced into a
    mass spectrographic instrument where, due to a combination of magnetic and electric fields, the
    ions follow a path in space that is dependent upon mass ("m") and charge ("z"). See, e.g;, U.S.
    PatentNos. 6,204,500, entitled "Mass Spectrometry From Surf~tces;" 6,107,623, entitled
    "Methods and Apparatus for Tandem Mass Spectrometry;" 6,268, 144, entitled ''[)NA


                                                       8
    DLMR_834879.2




                                                Joint Appendix 0097

                                                                                                          QUESTMS-00002616
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 98
                                                        21 of
                                                           of 514
                                                              437 PageID
                                                                  PageID #:
                                                                         #: 4521
                                                                            2410




                                                                             Atty. Dkt No. 034827-9107

    Diagnostics Based On Mass Spectrometry;" 6,124,137, entitled "Surf~tce-Enhanced Photolabile
    Attachment And Release For [)esorption And Detection Of Analytes;" Wright eta!.,
    "Proteinchip surface emhanced laser desorption/ionization (SELDI) mass spectrometry: a novel
    protein biochip technology for detection of prostate cancer biomarkers in complex protein
    mixtures," Prostate Cancer and Prostatic Diseases 2: 264-76 (1999); and Merchant and
    Weinberger, "Recent advancements in surface-enhanced laser desorption/ionization-time of
    flight-mass spectrometry," Electrophoresis 21: 1164-67 (2000), each of which is hereby
    incorporated by reference in its entirety, including all tables, figures, and claims.
            [0034] For example, in a "quadrupole" or "quadrupole ion trap" instrument, ions in an
    oscillating radio frequency field experience a force proportional to the DC potential applied
    between electrodes, the amplitude of the RF signal, and m/z. 'I'he voltage and amplitude can be
    selected so that only ions having a particular rn/z travel the length of the quadrupole, while all
    other ions are deflected. Thus, quadrupole instnunents can act as both a "mass filter" and as a
    ''mass detector" for the ions injected into the instrument.
            [0035] Moreover, one can often enhance the resolution of the MS technique by
    employing "tandem mass spectrometry," or "MSIMS." In this technique, a precursor ion or
    group of ions generated from a molecule (or molecules) of interest may be filtered in an MS
    instrument, and these precursor ions subsequently fragmented to yield one or more fragment ions
    that are then fmalyzed in a second MS procedure. By careful selection of precursor ions, only
    ions produced by certain analytes of interest are passed to the fragmentation chamber, where
    collision with atoms of an inert ga.<:; occurs to produce the fragment ions. Because both the
    precursor and fragment ions are produced in a reproducible t~1shion under a given set of
    ionization/fragmentation conditions, the MS/MS technique can provide an extremely powerful
    analytical tool. For example, the combination of filtration/fragmentation can be used to
    eliminate interfering substances, and can be particularly useful in complex samples, such as
    biological samples.
            [0036] Additionally, recent advances in technology, such as matrix-assisted laser
    desorption ionization coupled with time-of-flight analyzers (...MALDI-TOF") permit the analysis
    of analytes at femtomole levels in very short ion pulses. Mass spectrometers that combine time-
    of-flight analyzers with tandem MS are also well known to the artisan. Additionally, multiple
    mass spectrometry steps can be combined in methods known as "MS/MS."


                                                       9
    DLMR_834879.2




                                               Joint Appendix 0098

                                                                                                         QUESTMS-00002617
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 99
                                                        22 of
                                                           of 514
                                                              437 PageID
                                                                  PageID #:
                                                                         #: 4522
                                                                            2411

                                                                        Atty. Dkt. No. 034827-9107


       (003 7] Jons can be produced using a variety of methods including, but not limited to,
electron ionization, chemical ionization, fast atom bombardment, field desorption, and matrix-
assisted laser desorption ionization ("MALDI"), surface enhanced laser desorption ionization
("SELDI"), photon ionization, electrospray ionization, and inductively coupled plasma.
       (0038] The term "electron ionization" as used herein refers to methods in which one or
more analytes of interest in a gaseous or vapor phase is/are interacted with a flow of electrons.
Impact of the electrons with the analyte(s) produces analyte ions, which may then be subjected to
a mass spectroscopy technique.
       [0039] The term "chemical ionization" as used herein refers to methods in which a
reagent gas (e.g. ammonia) is subjected to electron impact, and analyte ions are formed by the
interaction of reagent gas ions and analyte molecules.
       [0040] The term "fast atom bombardment" as used herein refers to methods in which a
beam ofhigh energy atoms (often Xe or Ar) impacts a non-volatile test sample, desorbing and
ionizing molecules contained in the sample. Samples are dissolved in a viscous liquid matrix,
such as glycerol, thioglycerol, m-nitrobenzyl alcohol, 18-crown-6 crown ether, 2-
nitrophenyloctyl ether, sulfolane, diethanolamine, and triethanolamine. The choice of an
appropriate matrix for a compound or sample is an empirical process.
        (0041] The term "field desorption" as used herein refers to methods in which a non-
volatile test sample is placed on an ionization surface, and an intense electric field is used to
generate analyte ions.
        [0042] The term "matrix-assisted laser desorption ionization," or "MALDI" as used
herein refers to methods in which a non-volatile sample is exposed to laser irradiation, which
desorbs and ionizes analytes in the sample by various ionization pathways, including photo-
ionization, protonation, deprotonation, and cluster decay. For MALDI, the sample is mixed with
an energy-absorbing matrix, which facilitates desorption of analyte molecules.
        [0043] The term "surface enhanced laser desorption ionization," or "SELDI" as used
herein refers to another method in which a non-volatile sample is exposed to laser irradiation,
which desorbs and ionizes analytes in the sample by various ionization pathways, including
photo-ionization, protonation, deprotonation, and cluster decay. For SELDI, the sample is
typically bound to a surface that preferentially retains one or more analytes of interest. As in
MALDI, this process may also employ an energy-absorbing material to facilitate ionization.


                                                   10
DLMR_834879.2
                                            Joint Appendix 0099

                                                                                                    QUESTMS-00002618
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page100 of437
                                                        23 of 514PageID
                                                                 PageID#:
                                                                        #:2412
                                                                          4523




                                                                            Atty. Dkt. No. 034827-9107


             [0044] The term "electrospray ionization," or "I::SI," as used herein refers to .methods in
    which a solution is passed along a short length of capillm·y tube, to the end of which is applied a
    high positive or negative electric potential. Solution reaching the end of the tube, is vaporized
    (nebulized) into ajet or spray ofvery small droplets of solution in solvent vapor. This mist of
    droplets flows through an evaporation chamber which is heated slightly to prevent condensation
    and to evaporate solvent. As the droplets get smaller the electrical surface charge density
    increases until such time that the natural repulsion between like charges causes ions as well as
    neutral molecules to be released.
             [0045] The term "Atmospheric Pressure Chemical Ionization," or "APCJ," as used
    herein refers to mass spectroscopy methods that are silnihu: to ESI; however, APCI produces ions
    by ion-molecule reactions that occur within a plasma at atmospheric pressure. The plasma is
    maintained by an electric discharge between the spray capillary and a counter electrode. Then
    ions are typically extracted into the mass analyzer by use of a set of difterentially pumped
    skimmer stages. A counterflow of dry and preheated N:~ gas may be used to improve removal of
    solvent. The gas-phase ionization in APCI can be more effective than ESI for analyzing less-
    polar species.
             [0046] The term ''Atmospheric Pressure Photoionization" ("APPI") as used herein refers
    to the form of mass spectroscopy where the mechanism fix the photoionization of molecule M is
     photon absorption and electron   ~jcction   to form the molecular :\1+. Because the photon energy
    typically is just above the ionization potential, the molecular ion is less susceptible to
    dissociation. In many cases it may be possible to analyze samples with<mt the need for
    chromatography, thus saving significant time and expense. In the presence of water vapor or
    protic solvents, the molecular ion can extract H to form MH+. This tends to occur ifM has a
    high proton affinity. This does not affect quantitation accuracy because the sum of M 1 and
    MH+ is constant. Drug compounds in protic solvents are usually observed as MH+, whereas
    nonpolar compounds such as naphthalene or testosterone usually form M+. Robb, D.B., Covey,
    T.R. and Bruins, A.P. (2000): See, e.g., Robb eta!., Atmospheric pressure photoionization: An
     ionization method for liquid chromatography-mass spectrometry. Anal. Chem. 72(15): 3653-
     3659.




                                                         11
     DLMR_834879.2




                                                  Joint Appendix 0100

                                                                                                           QUESTMS-00002619
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page101 of437
                                                        24 of 514PageID
                                                                 PageID#:
                                                                        #:2413
                                                                          4524




                                                                                                     Atty. Dkt. No. 034827-9107


              [004 7] 'I'he term "inductively coupled plasma" as used herein refers to methods in which
    a sample is interacted with a ptutially ionized gas at a sufficiently high temperature to atomize
    and ioniz.,e most clements.
              [0048] T'he term "ionization" and "ionizing" as used herein refers to the process of
    generating an analyte ion having a net electrical charge equal to one or more electron units.
    Negative ions are those ions having a net negative charge of one or more electron units, while
    positive ions are those ions having a net positive charge of one or more electron units.
              [0049] The term "desorption" as used herein refers to the removal of an analyte fi.·om a
    surface and/or the entry of an analyte into a gaseous phase.
              [0050] In those embodiments, such as MS/MS, where precursor ions are isolated for
    further fragmentation, collision-induced dissociation ("CID") is often used to generate the
    fragment ions for further detection. In CID, precursor ions gain energy through collisions with
    an inert gas, and subsequently fragment by a process referred to as "unimolecular
    decomposition." Sutlicicnt energy must be deposited in the precursor ion so that certain bonds
    within the ion can be bmken due to increased vibrational energy.
              Sample Preparation For Mass Spectro_metry
              [0051] Numerous methods have been described to purifY testosterone from samples prior
     to assay. For example, high performance liquid chromatography (HPLC) has been used to purify
    samples containing testosterone using C-18 column with an 8:2 mcthanol:water mixture at 1
    rnl/min. Mass spectrometry and gas chromatography has been used to analyze metabolites of
    anabo·1tc . . • ., s cs·•.. ee·.(....
           • sterol<                   ,h.01• eta..l , ;:J. 'd(''
                                                        \apt·  . . ommun. .wdlss
                                                                           Lf    s·•'.Pectrom 1"'"'' 174(\.1-::,·s (19(
                                                                                                                      · .1 8.) ; I;•
                                                                                                                         1
                                                                                                                                 r· uruta et

    al., J Chrom, Biomed Appl (1990), VoL 525: 15-23; Carignan et al., J C'hrom 301(1):292-96
    (1984); Minut et al., Int'l.JBiol. A:farkers, Vol. 14(3); 154-59 (1999)).
              [0052] Recently, high turbulence liquid chromatography (''IITLC") has been applied for
    sample preparation of samples containing two unnamed drugs prior to analysis by mass
    spectrometry. See, e.g., Zimmer et at., J. Chromatogr. A 854: 23-35 (1999); see also, U.S.
     Patents No. 5,968,367; 5,919,368; 5,795,469; and 5,772,874, each of which is hereby
     incorporated by reference in its entirety. Traditional IIPLC analysis relies on colmnn packings
     in which lmninar flow of the sample through the colunm is the basis for separation of the analyte
     of interest from the test sample. The skilled artisan will understand that separation in such
     columns is a diftb.sional process. In contrast, it is believed that turbulent now, such as that


                                                                       12
     DLMR_834879.2




                                                              Joint Appendix 0101

                                                                                                                                               QUESTMS-00002620
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page102 of437
                                                        25 of 514PageID
                                                                 PageID#:
                                                                        #:2414
                                                                          4525




                                                                            Atty. Dkt. No. 034827-9107


    provided by HT.LC columns and methods, may enhance the rate of mass transter, improving the
    separation characteristics provided.
            [0053] Additionally, the commercial availability ofliTLC apparatuses that permit
    multiplexing of columns and direct integration with MS instruments makes such instnunents
    particularly well suited to high-throughput applications.
            [0054] Numerous column packings are available for chromatographic separation of
    samples, and selection of an appropriate separation protocol is an empirical process that depends
    on the sample characteristics, the analyte of interest, the interfering substances present and their
    characteristics, etc. For HTLC, polar, ion exchange (both cation and anion), hydrophobic
     interaction, phenyl, C-2, C-8, and C-18 colmnns are commercially available. During
    chromatography, the separation of materials is effected by variables such as choice of eluant
    (also known as a "mobile phase"), choice of gradient elution and the gradient conditions,
     temperature, etc.
            [0055] In certain embodiments, an analyte may be purified by applying a sample to a
    column under conditions where the analyte of interest is reversibly retained by the column
    packing material, while one or more other materials are not retained. In these embodiments, a
     first mobile phase condition can be employed where the analyte of interest is retained by the
     colunm, and a second mobile phase condition can subsequently be employed to rem.ove retained
     material from the column, once the non-retained materials are washed through. The second
     mobile phase may be phased in gradually, usually under computer control directing the
     composition of mobile phase over time, or by an immediate change in the mobile phase. The
     retained materials may also be removed from the column by "backtlushing" the column, or
     reversing the direction of flow of the mobile phase. This may be particularly convenient for
     material that is retained at the top of the column. Alternatively, an analyte may be purified by
     applying a sample to a column under mobile phase conditions where the analyte of interest elutes
     at a differential rate in comparison to one or more other materials. As discussed above, such
     procedures may enrich the amount of one or more analytes of interest relative to one or more
     other components of the sample.
             [0056] The terms "phenyl," "C-2," "C-8," and "C-18" as used herein refer to functional
     groups present on a column packing material. For example, a phenyl column exposes the
     material tlowing through the column to unsubstituted phenyl groups, while a C-18 column


                                                      13
     DLMR_834879.2




                                               Joint Appendix 0102

                                                                                                           QUESTMS-00002621
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page103 of437
                                                        26 of 514PageID
                                                                 PageID#:
                                                                        #:2415
                                                                          4526




                                                                             Atty. Dkt. No. 034827-9107


    exposes the material .flowing through the column to unsubstituted straight or branched chain 18-
    carbon alkyl groups.
             [0057] The term "analytical column" as used herein refers to a chromatography column
    having sufficient chromatographic "plates" to effect a separation of materials in a sample that
    elute from a column sufficient to allow a determination of the presence or amount of an analyte
    without fmther purification on a chromatography column. However, tillther purification may
    occur by one or more other methods (e.g., mass spectrometry). Such columns are often
    distinguished from "extraction columns," which have the general purpose of separating or
    extracting retained material from non-retained materials.
              [0058] In preferred embodiments, one or more of the purification and/or analysis steps
    can be performed in an "inline" fashion. The term "inline" as used herein refers to steps
     performed without further need for operator intervention. For example, by careful selection of
    valves and connector plumbing, two or more chromatography columns can be connected such
    that material is passed ti·orn one to the next without the need fbr additional manual steps. In
    preferred embodiments, the selection of valves and plumbing is controlled by a computer pre-
    programmed to perform the necessary steps. Most preferably, the chromatography system is also
    connected in such an in-line fashion to the detector system, e.g., an MS system. Thus, an
    operator may place a tray of san1ples in an autosampler, and the remaining operations arc
    performed "in-line" under computer control, resulting in purification and analysis of all samples
    selected.
              [0059] In contrast, the term "off-line" as used herein refers to a procedure requiring
    manual intervention of an operator after the test sample is loaded onto the first column. Thus, if
    samples are subjected to precipitation, and the supernatants are then manually loaded into an
    autosampler, the precipitation and loading steps are off-line from the subsequent steps.
              [0060] Traditional HPLC analysis relies on the chemical interactions between sample
     components and column packings, where laminar f1ow of the sample through the column is the
     basis for separation of the analytc of interest from the test sample. The skilled artisan will
     understand that separation in such columns is a diffusional process. In contrast, it is believed
    that "turbulent flow," such as that provided by HTLC columns and methods, enhances the rate of
    mass transfer, thereby improving the separation characteristics provided by the separation
    system. I:lTL.C columns separate components by means of high chro.matographic flow rates


                                                       14
     DLMR __834879.2




                                                Joint Appendix 0103

                                                                                                          QUESTMS-00002622
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page104 of437
                                                        27 of 514PageID
                                                                 PageID#:
                                                                        #:2416
                                                                          4527




                                                                            Atty. Dkt. No. 034827-9107


    through a packed column containing rigid particles. By employing high tJ.ow rates (e.g., 3-4
    mllmin), turbulent flow occurs in the column that c~:mses nearly complete interaction between the
    stationary phase and the analytes. An additional advantage of Jffl ,C columns is that the
    macromolecular build-up associated with biological fluid matrices is avoided since the high
    molecular weight species are not retained under the turbulent flow conditions.
            [0061] Numerous column packings are available for chromatographic separation of
    samples, and selection of an appropriate separation protocol is an empirical process that depends
    on the sample characteristics, the analyte of interest, the interfering substances present and their
    characteristics, etc. In preferred embodiments the HTLC columns have a media composition of
    styrene~divinylbenzene   cross-linked copolymer with a median particle size of 601-un (nominal)
    and a median particle pore size of l 00   A.   In one embodiment the column di.mensions are 1.0
    nun ID x 50 nun length, and the wetted parts of the apparatus: are 316 stainless steel and styrene·
    divinylbenzene copolym.er in a preferred embodiment The preferred columns are silica-ba<;ed
    HTLC columns configured to offer rapid processing. Various packing chemistries can be used
    depending on the needs (e.g.,. structure, polarity, and solubility of compounds being purified).
            [0062J In various embodiments the columns are polar, ion exchange (both cation and
    anion), hydrophobic interaction, phenyl, C-2, C-8, C-18 columns, polar coating on porous
     polymer, and others are also conm1ercially available. For purit1cation of testosterone, it has been
    discovered that a column packed with a C-18 or C-8 matrix produces an advantageous
    separation. More preferably, the C-18 matrix contains bead sizes of about 50 urn, trifunctional,
    at about 200 mg of beads per 3 ml. The total surfilce area is about 500 m2/gm. Most preferably,
    the liTLC may be followed by HPLC on a C 18 column with a porous spherical silica. During
    chromatography, the separation of materials is effected by variables such as choice of eluant
    (also known as a "mobile phase"), choice of bll'adient elution and the gradient conditions,
     temperature, etc.
            [0063] In certain embodiments, an analyte may be purified by applying a sample to a
     column under conditions where the analyte of interest is reversibly retained by the column
     packing material, while one or more other materials are not retained. In these embodiments, a
     first mobile phase condition can he employed where the analyte of interest is retained by the
     column, and a second mobile phase condition can subsequently be employed to rernove retained
    .material from the column, once the non~retained .materials are washed through. Alternatively, an


                                                          15
     DLMR_834879.2




                                                   Joint Appendix 0104

                                                                                                           QUESTMS-00002623
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page105 of437
                                                        28 of 514PageID
                                                                 PageID#:
                                                                        #:2417
                                                                          4528




                                                                                      Atty. Dkt. No. 034827-9107


    analyte may he purified by applying a sample to a column tmder mobile phase conditions where
    the analyte of interest elutes at a difl'erential rate in comparison to one or more other materials.
    As discussed above, such procedures may enrich the amount of one or more analytes of interest
    relative to one or more other components of the sRmplc.
             Daughter iQ.Q_ ratiOc'ifor sp_99ificitx determinatiot!
             [0064] In preferred embodiments, one may determine the specificity of testosterone
    determination by mass spectrometry by calculating a ratio of the daughter ions for that sample
    and comparing that ratio with that of a purified testosterone standard. The daughter ion ratio for
    purified testosterone is 1.43 (i.e. 109 "!· 97) while the daughter ion ratio of the internal
     testosterone standard (2, 2, 4, 6, 6-d 5 testosterone) is 1.07 (i.e. 113 + 99). Under experimental
    conditions with multiple replicates, a median or mean and range derived from standard deviation,
    CV or percentage for each daughter ion ratio also c'm be calculated. ln this way, the presence of
    an "unknown" compound (interfering substance) can be detected by either an increase or
    decrease in the observed daughter ion ratio. Under experimental conditions with multiple
    replicates, a median and range and standard deviation for each daughter ion ratio also can be
    calculated. Automated rules can be programmed into the calculation/reporting program to look
    for these changes in ratios to help in identifying the presence of an 'interfering" substance.
             Jlg!lghter ion surnm<J.lion   t~2I   quanJitation and   ser!~itivity,.

             [0065[ In preferred embodiments, one may increase the signal to noise detection of
     testosterone (or the internal standard) by summing the signal of the detectable daughter ions for
     that sample. This has the etlect of improving detection by increasing the signal and effectively
     reducing the background, thus improving the signal to noise ratio. In addition, one can quantitate
     the amount of testosterone in a sample by comparing the summed daughter ion signal of the
     unknown sample with a standard curve of summed daughter ion signals for known amounts of
     testosterone. Automated rules can be programmed into the calculation/rep01ting program to sum
     the daughter ion values for each analysis.
             [0066] The following examples serve to illustrate the present invention. These examples
     are in no way intended to limit the scope of the invention.




                                                             16
     DLMR.,834879.2




                                                      Joint Appendix 0105

                                                                                                                   QUESTMS-00002624
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page106 of437
                                                        29 of 514PageID
                                                                 PageID#:
                                                                        #:2418
                                                                          4529




                                                                          Atty. Dkt. No. 034827-9107


                                                  EXAMPLES


            [0067] A blood serum sample is collected from a human patient. The serum is first de-
    proteinated using a 10% formic acid solution or a 1%) trichloroacetic acid solution (in methanol).
    The deproteination also acts to release testosterone from SHBG, albumin, and other binding
    proteins. In other embodiments proteins can be removed from the blood with other acids such as
    a solution of 1% trichloroacetic acid in methanol.
            [0068] Sex hormone-binding globulin (SHBG) is a glycoprotein synthesized by the liver.
    SHBG's has a high aftinity tor testosterone that impacts bioavailable testosterone levels because
    hormone molecules are inactive until they are released and become free. SHBG binds up to 98
    percent of the steroid hormones in the blood including 5a-dihydrotestosterone (DHI'),
    testosterone, and androstenediol with particularly high aftinity. The binding capacity of SJIBCI
    for testosterone is approximately 30,000 times greater than that of albumin.
            [0069] To understand the stability of testosterone in samples, two levels of sample pool
    were subjected to the follo\\':ing conditions:
            Fre~ze/Thaw:     1,2,3,4,and 5 cycles.

            RO.Q!11   TeQlperat1Jre: 0,8,24,48,96 and 168 hours.


            Refrigergt~..(2-8°{;;}~   0,1,2,4,7, and 14 days.
     Duplicate nms of samples were run on two separate days.

     Table 1 summarizes the stability of testosterone in samples:

                      Table 1: Sample Stability of Testosterone




                                                           Up to 5




                                                         17
     DLMR_834879.2




                                                  Joint Appendix 0106

                                                                                                         QUESTMS-00002625
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page107 of437
                                                        30 of 514PageID
                                                                 PageID#:
                                                                        #:2419
                                                                          4530




                                                                                                  Atty. Dkt. No. 034827-9107


               !~~ampJ~-~.~.§;;1n:W1.9.f'!:ttg,!Y...12l~
                [0070] This example provides a general description of a prden:ed embodiment of the
    methods for determining total testosterone in a sample.
                [0071] During the HTLC procedure sample contaminants arc eliminated through the
    turbulent flow regimen. As unbound and unwanted debris is swept through the extraction
    column at high velocity, the testosterone is captured and concentrated on the column. 'I11e
    extraction column is then backt1ushed and the sample is loaded onto an analytical column. The
    HTLC system is then subjected to an elution gradient. The analytical column is in-line and
    allows for the chromatographic separation of the components of interest. A gradient/step
    function of 60% to 1OO~Io methanol is useful fhr enhancing this step.
                [0072] [)etection was accomplished using TII'LC/MS/MS. The precursor ion, protonated
    m.olecule of interest, and any other ions of similar mass are isolated by the first MS (Ql). These
     ions enter a second chamber (Q2) where they collide with argon molecules. The collision-
     induced fragments difTcr for each molecular ion. Spcciftc fragments produced only by the
     analyte ion are isolated by the final MS (Q3). The quantitation is based on the abundance of the
    final fragment ions. Mass transitions used for testosterone and the internal standard, 2,2,4,6,6-ds
     testosterone, are shown in Table 2.


                Table 2: Testosterone and 2,2,4,6,6--ds Testosterone ion fragments
                                                           l)recursor Ion               Fragment Ions
                                                                                          .:J::   0.5 rn/z




                                                                                    99.9L 0.5 m!z


                [0073] After the removal of proteins from the serum, 90 f.tL of extracted sample was
     injected into the HTLC system using methanol and water in the mobile phase. The HTLC
     system is logically divided into two functions: 1) Solld phase extraction using a large particle
     size (e.g., 50 p.m) packed column and 2) HPI.C chromatography using a binary gradient and a 4
     I.Ull   reverse phase analytical column. In this example a C-18 polymer column was used for
     extraction, which was endcapped, trifuuctional, 500 m2/g, and had 50 pm particle size.


                                                                     18
     DLMR_834879.2




                                                              Joint Appendix 0107

                                                                                                                               QUESTMS-00002626
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page108 of437
                                                        31 of 514PageID
                                                                 PageID#:
                                                                        #:2420
                                                                          4531




                                                                            Atty. Dkt. No. 034827-9107


            [007 4] In the solid phase extraction mode of the HT'I,C system, the sample was first
    pumped through the extraction column at a high (greater than about 1.5 mllmin) flow rate using
    the lffi,C loading pump. The high flow rate creates turbulence inside the extraction coltttnn.
    This turbulence ensures optimized binding of testosterone to the large particles in the column and
    the passage of residual protein and debris to waste.
            [0075] After this loading step, the flow was reversed and the sample eluted off of the
    extraction column and transferred to the analytical HPLC column. The HPLC column was an
    all-purpose reverse phase column with a 4 ~tm, 80     A silica gel. The gel particles were C-12
    bonded phase with trimethyl chlorosilianc (TMS) endcapping suitable for moderately polar or
    non-polar analytes, acids, and bases over a broad pH range. Such liPLC columns are
    commercially available (e.g., MetaChe.m Polaris).
            [0076] In the analytical mode of the HTLC, the sample was first loaded onto the
    analytical column. A binary gradient of from 6()i% to 1oo•Yo methanol was used, resulting in the
    separation of testosterone from other analytes contained .in the sample. The separated sample
    was then transferred to the MS/MS for quantitation.
            Example 3 - Detection and Quantitation of Testosteron~ by MS/MS
            [0077] The flow of liquid solvent from the HTLC entered the heated nebulizer interface
    of the MS/MS analyzer. The solvent/analyte mixture was first converted to vapor in the heated
     tubing of the interface. The analytcs, contained in the nebulized solvent, were ionized and a
     positive charge added by the corona discharge needle of the interface, which applies a large
     voltage to the nebulized solvent/analyte mixture. The ions passed through the orifice of the
     instrument and entered the first quadrapole. Quadrapolcs 1 and 3 (Q I and QJ) were the mass
    filters, allowing selection of ions based on their mass to charge ratio (m/z). Quadrapole 2 (Q2)
     was the collision cell, where ions were fragmented.
            [0078] The first quadrapole of the MS/MS (Q 1) selected for molecules with the mass to
     charge ratio of testosterone (289). Ions with this m/z passed to the collision chamber (Q2), while
     ions with any other m/z collided with the sides of the quadrapolc and were destroyed. [ons
     entering Q2 collided with neutral gas molecules and fragment. This process is called
     Collisionally Activated Dissociation (CAD). The CAD gas used in this example was argon,
     resulting in the generation of different fragment ions than those obtained using nitrogen. The
     fragment ions generated were passed into quadrapole 3 (Q3), where the two fragment ions of


                                                     19
     DLMR_834879.2




                                              Joint Appendix 0108

                                                                                                          QUESTMS-00002627
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page109 of437
                                                        32 of 514PageID
                                                                 PageID#:
                                                                        #:2421
                                                                          4532




                                                                                  Atty. Dkt. No.   034827~9107



    testosterone to be measured (m/z 109.2 ± 0.5 m/z & 96.9             0.5 m/z) were sclt~cted for, while
    other ions were screened out. The selected fragment ions were collected by the detector. The
    same process was carried out for an internal standard, which was a 5-deuterated testosterone
    molecule. Thus, the ion pairs measured were those shown in Table 2:


    Selected MS/MS parameters were:

    Dwell time:              250 msec
    Res Ql:                  0.5 an1U
    Res Q2:                  0.7
    Curtain Gas:             4
    CAD Gas:                 1.5
    NC Temp.:                270°C
    Temp:                    350°C
     GSl:                    20
     GS2:                    0
     CE:                     20

            [0079] As ions collide with the detector, they produce a pulse of electrons. Tl1e pulse
     was converted to a digital signal, which was counted to provide an ion count. The acquired data
     was relayed to the computer, which plotted counts of the ions collected vs. time. Heights of the
     peaks generated were cmnputer-measured, response factors were generated from calibration
     material, and testosterone thereby quantitated in the sample.
            [0080] T'he HTLC system can be operated with 1 to 4 columns in parallel. Givem that a
     single assay requires about 4.75 minutes to traverse the column, by staggering the statt time on
     each column, a 4-fold multiplexed system can iqject tour times as many test samples into the
     MS/MS instmment than with a single colunm. Thus, a set of 200 samples may be assayed for
     testosterone in 230 minutes using HTLC 4 fold muliplexing, as opposed to 2000 minutes by
     HPLC which allows only for a single column. Furthermore, following transfer of samples to the
     autosampler, no further operator handling of samples is required, as the HTLC may be computer-
     controlled to perform the subsequent purification and analysis steps in a fully in-line
     configuration.
            E~.m1mlc   4;_L.Ql!_CLJmit oC!2~J.~:9_tiQ!!}
            [00811 Twenty one replicates of the zero standard (stripped serum; see below) were run
     to determine the reproducibility of the method. Statistical analysis was applitx.l to determine the
     mean counts per second. The. me.an plus three standard deviations was extrapolated into the

                                                           20
     DLMR_834879.2




                                                  Joint Appendix 0109

                                                                                                                 QUESTMS-00002628
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page110 of437
                                                        33 of 514PageID
                                                                 PageID#:
                                                                        #:2422
                                                                          4533




                                                                                Atty. Dkt No.   034827~9107



    standard curv~;~ and viewed to determine the LOD. The LOD for the IH'.LC/MS/MS assay was
    0.6 ng/dL. Th~;~ results were as follows:


                            Table 3: LOD Determination


                                                                        Serum




            !~xan.mJ~. . 5: l.,QQ.H"9lY.~LL:Jrni!i@\tarJ!jtati on)
            [0082] T'he LOQ is the point where measurements become quantitatively meaningful and
    concentration where C~V of the replicates is less than 20%. Standards for LOQ determination
    were prepared using an in-house pool of charcoal stripped serum. Biocell sennn was mixed with
    Activated Charcoal, centrifuged, and the supernatant removed and saved. Tbe newly prepared
    stripped serum was first rw1 to check for any endogenous testosterone, of which none was
    detected. Five pools of different testosterone concentrations were prepared by spiking the
    stripped serum with testosterone standard in methanol. The levels of pools prepared were: 0.25
     ng/dL, 0.5 ng/dL, 1.0 ng/dL, and 2.5 ng/dL Each standard was run 5 thnes. The LOQ fi.)r the
     HTLC/MS/MS was determined to be 1 ng/dL from this study. The summarized results were as
    follows:
                            Table 4: LOQ Determination




                           Mean




                                                         21
     DLMR_834879.2




                                                  Joint Appendix 0110

                                                                                                              QUESTMS-00002629
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page111 of437
                                                        34 of 514PageID
                                                                 PageID#:
                                                                        #:2423
                                                                          4534




                                                                          Atty. Dkt. No. 034827-9107




            [0083] Two levels of serum pools were.~ run 20 times each within one mn to obtain a
    measure of intra-assay precision. The results obtained arc summarized as follows:


                     Table 5: Intra-assay precision




            [0084] Three levels of serum pools wer~;~ run 14 times each over 6 separate days (13
    separate assays) to obtain a measure of inter-assay precision. The results obtained are
     summarized as follows:


                     Table 6: Inter-assay precision




            [00851 Total Testosterone results obtained from the HTLC/MS/MS assay were compared
     to those obtained using two other methodologies: Radioimmunoassay (RIA) and the Bayer Advia
     Centaur@ automated platform.


            [0086] Radioimmunoassay vs. HTLC/MS/MS:
            [0087] 140 Female samples were run on both RIA and HTLC/iviS/MS Testosterone
     assays. The results obtained are summarized as follows in Table 6:




                                                      22
     DLMR_834879.2




                                               Joint Appendix 0111

                                                                                                       QUESTMS-00002630
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page112 of437
                                                        35 of 514PageID
                                                                 PageID#:
                                                                        #:2424
                                                                          4535




                                                                                                            Atty. Dkt. No. 034827-9107


                          For 140 female adult samples:




            [0088] Bayer Advia Centaur vs. LC/MS/MS
            [0089] 243 adult samples (135 females and 108 males) were run on both Centaur and
    LC/MS/MS Testosterone assays. The results are summarized as follows in Tables 7, 8, and 9:


                          For all 243                                              and femal~;~):
                                                Female Samples
                                       Centaur          vs.
                          _,,. __,,,._, __.....__"'1._'""" ___HTLC/MS/MS
                                                              ,,,.1,....,.....................-·-······--

                          -'-""''----""~'"''""'
                                                R:
                                                 ___               ·---AA"'""---
                                                            M"""''·---'""~""""'
                                                                                           0.974
                              "'""'-"''"'"'_~[QRe --.--J--_,_.Q.:~~~---
                          -·· · --.. =-~·t-·-L··-···_:1~·3!. _



                          For 108 male adult




                                                                                  23
     DLMR_834879.2




                                                                   Joint Appendix 0112

                                                                                                                                         QUESTMS-00002631
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page113 of437
                                                        36 of 514PageID
                                                                 PageID#:
                                                                        #:2425
                                                                          4536

                                                                         Atty. Dkt. No. 034827-9107



        [0090] A serial dilution consisting of 6 levels (Back calculation of the standard curve)
 was run in 10 separate assays. Recovery was calculated for each level. The assay was linear to
 33333 pg/mL. The final results are summarized as follows:


        Table 7: Assay Linearity
                   Standard




                                             113%


        Example 8: Assay Specificity


            Compound                Retention Time (mins.)           Observed        %
          (Dose= 10J.tg/dL)        (Analyte w/ Interference)          (ng/Dl)    Interference
             5-AD-I7p                        1.22                     1500.0         15.0
                AD                           N/D                        ---          0.05
               17-HP                         NID                        ---          0.05
                 PT                          N/D                        ---          0.05
             ESTRIOL                         N/D                        ---          0.05
              PT-ONE                         0.88                      50.0           0.5
                5-PT                         1.13                     200.0          2.0
            CORTISOL                         NID                        ---         0.05
                 PD                          N/D                        ---         0.05
              5a-THA                         N/D                        ---         0.05
               ETIO                          N/D                        ---         0.05
             20a-DHE                         N/D                        ---         0.05
             20p-DHE                         NID -               -
                                                                        ---         0.05
             20a-DHF                         N/D                        ---         0.05
             20P-DHF                         N/D                        ---         0.05
              ANDRO                          N/D                        ---         0.05
              THDOC                          N/D                        ---         0.05
              5a-THB                         N/D                        ---         0.05
                THS                          N/D                        ---         0.05
               DHA                           N/D                 I      ---         0.05
                THE                          N/D                        ---         0.05
                THF                          N/D                        ---         0.05
              5a-THF                         N/D                        ---         0.05


                                                  24
 DLMR_834879.2
                                           Joint Appendix 0113

                                                                                                   QUESTMS-00002632
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page114 of437
                                                        37 of 514PageID
                                                                 PageID#:
                                                                        #:2426
                                                                          4537

                                                                        Atty. Dkt. No. 034827-9107


          A-CORTOLONE                         N/D                     ---            0.05-
            B-CORTOL                          N/D                     ---            0.05
           CORTO LONE                         N/D                     ---            0.05
            a-CORTOL                          NID                     ---            0.05
               THA                            N/D                     ---            0.05
               THB                            N/D                     ---            0.05
                                                                                       -··
              5a-THB                          N/D                     ---            0.05
          METHYL TESTO                        N/D                     ---            0.05


        Example 9: Atmospheric Pressure Photoionization
        [0091] This example describes an embodiment utilizing atmospheric pressure
 photoionization mass spectroscopy (APPI) in the present invention. As the information that
 follows indicates, APPT is a robust and sensitive triple quad MS system. The system offers
 improved ion transfer optics to enhance stability and sensitivity. An APPI system can be used
 either by itself or in combination with an APCI or APT source.
        [0092] The procedure is similar to that described in Example 2, but utilizes an APPI
 system, e.g. the Finnigan TSQ Quantum Discovery™ (ThermoFinnigan, San Jose, CA) or
 equivalent to assay for testosterone. This system is a robust and sensitive triple quadrupole mass
 spectrometry using photoionization. The assay offers enhanced specificity and reduced run-time
 and sample preparation. To this end two systems have been combined: HTLC and Tandem Mass
 Spectroscopy (e.g., the ThermoFinnigan system). Blood serum was used as the test sample for
 the assays described in this example, however, plasma samples are also acceptable. The mass
 transitions used where those in Table 2.
        [0093] Various parameters of the assay were investigated. The limit of detection (LOD)
 is the point at which a measured value is larger than the uncertainty associated with it and is
 defined arbitrarily as 3 standard deviations (SD) from zero concentration. 21 replicates ofthe
 zero standard were analyzed to determine the mean counts per second of the twenty-one
 replicates and 3 SD was added. The mean +3 SD was extrapolated back into the standard curve
 and used to determine the LOD. The LOD for the assay was determined to be 0.6 ng/dL.
        [0094] The lower limit of quantitation (LOQ) is the point where measurements become
 quantitatively meaningful and is set at the concentration where the CV of the replicates is <20%.
 Four low concentration pools were analyzed and the results statistically analyzed to determine
 the mean, standard deviation, and coefficient of variation. The LOQ for the assay was
 determined to be 1.0 ng/dL.

                                                   25
 DLMR_834879.2                              Joint Appendix 0114

                                                                                                   QUESTMS-00002633
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page115 of437
                                                        38 of 514PageID
                                                                 PageID#:
                                                                        #:2427
                                                                          4538




                                                                            Atty. Dkt. No. 034827-9107


            [0095] Intra~assay variation was measured to determine the precision of a sample value
     within an assay. The coefficient of variation (C:V) for 20 replicates of a sample was detem1ined
    and the precision was found to be acceptable (:<;;.1 5% CV). Two sample pools were     ust~d   to
    evaluate the intra-assay variation, a low concentration pool and a medium concentration pool.
     The low concentration pool (16~27 ng/dl) gave a CV of 13.1% with mean concentration of 21.7
     ng/dL, and the medium pool (131-189 ng/dl) gave a CV of 1 IJ% with a mean of 142.8 ng/dL.
            [0096] The inter-assay variation of a sample value was evaluated using a CV of <20% as
    acceptable. Three sample pools were analyzed in multiple assays. The low concentration pool
     ( 15-21 ng/dl) was found to have a CV of 11.5% with a me;:m concentration of 18.3 ng/dL.
            [0097] Sample recovery was analyzed using two patient samples of different
     concentrations. ·rhese samplt~s were diluted with mobile phast~ ( 1:1, 1    1:4, 1:8). Samplt~ #1
     had 24.5 ng/dl and was diluted in the stated ratios into #2, which had a concentration of 312.7
     ng/dl. Sample lt3 had a concentration of 20.5 ng/dl and was diluted at the stated ratios into
     Sample #4, which had a concentration of 293.0 ng/dl. '!11e samples were analyzed in singlet and
     the observed values (y) were compared to the expected values (x). Linecu: regression of the
     combined data showed that the mean percent recovery for all analytes was 103% for the two sets.
     The mean recovery was 99%.
            [0098] The correlation of the assay was analyzed by assaying 49 serum samples ior
     testosterone according to the APPI method against two commonly accepted testosterone assays
     the tt~stosterom~ radioimmunoassay and the ADVIA CENTAUR® assay (Bayer Diagnostics,
     'T'arrytown, NY). Linear regression analysis was pt~rformed on th1:1 combined data showing y
     0.87x + 15.67 with a r 2 of0.95.
            roo99l   The contents of the atiides, patents, and patent applications, and all other
     documents and electronically available information mentioned or cited herein, are hereby
     incorporated by reference in their entirety to the same extent as if each individual publication
     was specifkally and individually indicated to be incorporated by reference. Applicants reserve
     the right to physically incorporate into this application any and all materials and information
     from any such articles, patents, patent applications, or other physical and electronic documents.
            [00100] The inventions illustratively described herein may suitably be practiced in the
     absence of any element or elements, limitation or limitations, not specifically disclosed herein.
     'T'hus, for example, the terms "comprising", "including," containing", etc. shall be~ read


                                                       26
     DLMR_834879.2




                                                Joint Appendix 0115

                                                                                                         QUESTMS-00002634
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page116 of437
                                                        39 of 514PageID
                                                                 PageID#:
                                                                        #:2428
                                                                          4539




                                                                                 Atty. Dkt. No. 034827-9107


    expansively and without limitation. Additionally, the tem1s and cxpr<:~ssions employed herein
    have been used as terms of description and not of lirnitation, and there is no intention in the use
    of such terms and expressions of excluding any equivalents of the features shown and described
    or portions thereof, but it is recognized that various modifications are possible within the scope
    of the invention claimed. Thus, it should be understood that although the present invention has
    been specifically disclosed by preferred embodiments and optional features, modification and
    variation of the inventions embodied therein herein disclosed may be resorted to by those skilled
    in the art, and that such modifications <md variations are considered to be within the scope of this
    invention.
             [00101] The invention has been described broadly and generically herein. Each ofthl'.~
     narrower species and subgeneric groupings f~illing within the generic disclosure also form part of
     the invention. This includes the generic description of the invention with a proviso or negative
     limitation removing any subject matter from the genus, regardless of whether or not the excised
     material is specifically recited herein.
             [00102] Other embodiments are within the       folloV~-ing   claims. ln addition, where features
     or aspects of the invention are described in terms of Markush groups, those skilled in the art will
     recognize that the invention is also thereby described in terms of any individual member or
     subgroup of members of the Markush group.




                                                       27
     DLMR_834879,2




                                                Joint Appendix 0116

                                                                                                                QUESTMS-00002635
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page117 of437
                                                        40 of 514PageID
                                                                 PageID#:
                                                                        #:2429
                                                                          4540

                                                                       Atty. Dkt. No. 034827-9107


                                                  CLAIMS


        1.       A method for determining the amount of testosterone present in a test sample

when taken from a human comprising:


        (a) purifying testosterone from the test sample by subjecting the sample to an extraction

column and an analytical column to generate an eluent;


        (b) ionizing the eluent to produce one or more testosterone ions detectable by a mass

spectrometer; and

        (c) detecting the amount of one or more of the testosterone ion(s) by a mass spectrometer,

wherein the amount of one or more of the testosterone ion(s) is related to the amount of

testosterone in the test sample.


        2.       The method of claim 1, wherein the ionizing of step (b) comprises producing or

 more testosterone ions having a mass/charge ratio selected from the group consisting of 289.1 ±

 0.5, 109.2 ± 0.5, and 96.9 ± 0.5.


        3.       The method of claim 1, wherein the ionizing of step (b) comprises ionizing

 producing a testosterone precursor ion having a mass/charge ratio (m/z) of about 289.1 ± 0.5;


        isolating the precursor ion by mass spectrometry; and


        effecting a collision between the isolated precursor ion and an inert collision gas to

 produce one or more testosterone ions detectable by mass spectrometry having a mass/charge

 ratio selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.


        4.       The method of claim I, wherein the test sample is blood, serum, plasma, or urine.




                                                  28
 DLMR_834879.2
                                            Joint Appendix 0117

                                                                                                    QUESTMS-00002636
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page118 of437
                                                        41 of 514PageID
                                                                 PageID#:
                                                                        #:2430
                                                                          4541




                                                                          Atty. Dkt No. 034827-9107


           5.       'fhe method of claim I, wherein the tnass spectro.metry is triple quadrupole

    tandern mass spectrmnetry.

           6.       The method of claim I, wherein the method is capable of deted.ing testosterone

    concentrations of lc.ss than I 0 ng/dL in the test sample.

            7.      The method of claim I, wherein the method is capable of detecting testosterone

    concentrations of less than 5 ng/dL in the test sample.

            8.      The rnethod of claim 1, wherein the method is capable of detecting testosterone

    concentrations of less than 1 ng/dL in the test sample.

            9.      Tlw method of claim 1, wherein purification is achieved using a liquid

    chromatography system which is connected in-line to a mass spectrometer.

            I 0.    'The method of claim I, wherein the analytical column of step (a) comprises a

    high pressure liquid chromatography column.

            II.     The method of claim I, wherein the extraction column of step (a) comprises a

    solid phase extraction column.

            1')     The method of claim I, wherein the extraction column of step (a) comprises a

    high turbulence liquid chromatography column.




                                                      29
    DLMR_834879.2




                                                Joint Appendix 0118

                                                                                                      QUESTMS-00002637
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page119 of437
                                                        42 of 514PageID
                                                                 PageID#:
                                                                        #:2431
                                                                          4542

                                                                      Atty. Dkt. No. 034827-9107


                                  ABSTRACT OF THE DISCLOSURE


        Provided are methods for determining the presence or amount of testosterone in a test
sample, comprising ionizing all or a portion of the testosterone present in the sample to produce
one or more testosterone ions that are detectable in a mass spectrometer. All or a portion of the
testosterone present in the sample is ionized to produce one or more testosterone ions, which
may be isolated and fragmented to produce precursor ions. A separately detectable internal
testosterone standard can be provided in the sample. In a preferred embodiment, the reference is
2, 2, 4, 6, 6-d 5 testosterone.




                                                 30
DLMR_834879.2
                                           Joint Appendix 0119

                                                                                                    QUESTMS-00002638
     Case
     Case1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document87-1
                                    72-6 Filed
                                         Filed12/05/19
                                               09/25/19 Page
                                                        Page120 of437
                                                             43 of 514PageID
                                                                      PageID#:
                                                                             #:2432
                                                                               4543



                                                                                Atty. Dkt. No. 034827-9107


                     IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

       Applicant:       Caulfield et al.

       Title:           DETERMINATION OF
                        TESTOSTERONE BY MASS
                        SPECTROMETRY

       Appl. No.:       Unassigned

       FilingDate:      11/15/2010

       Examiner:        Unassigned

       Art Unit:        Unassigned

       Confirmation     Unassigned
       Number:

                           PRELIMINARY AMENDMENT UNDER 37 CFR 1.115



       Mail Stop Amendment
       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450



       Sir:
                Prior to examination please amend the application as follows:

                Amendments to the Claims are reflected in the listing of claims which begins on page 2
       of this document.

                Remarks/Arguments begin on page 5 of this document.

                Please amend the application as follows:




                                                        -1-
OLMR_834841.2


                                                  Joint Appendix 0120

                                                                                                       QUESTMS-00002639
      Case
      Case1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document87-1
                                     72-6 Filed
                                          Filed12/05/19
                                                09/25/19 Page
                                                         Page121 of437
                                                              44 of 514PageID
                                                                       PageID#:
                                                                              #:2433
                                                                                4544



                                                                                 Atty. Dkt. No. 034827-9107




        Amendments to the Claims:

        This listing of claims will replace all prior versions, and listings, of claims in the application:

        Listing of Claims:

                 1.-12. (Canceled)

                 13.    (New) A method for determining the amount oftestosterone in a sample when
        taken from a female human comprising:

                        (a) purifying testosterone from a sample from a female human;

                        (b) ionizing said purified testosterone to produce one or more testosterone ions
                        detectable by a mass spectrometer; and

                        (c) detecting the amount of one or more of the testosterone ion(s) by a mass
                        spectrometer, wherein the amount of one or more of the testosterone ion(s) is
                        related to the amount of testosterone in the sample.

               14.     (New) The method of claim 13, wherein said testosterone is not derivatized prior
        to mass spectrometry.

                 15.    (New) The method of claim 13, wherein purifying testosterone comprises
        extracting testosterone from said sample.

                 16.    (New) The method of claim 15, wherein said extracting comprises subjecting said
        sample to solid phase extraction (SPE).


                 17.    (New) The method of claim 15, wherein said extracting comprises subjecting said
        sample to high turbulence liquid chromatography (HTLC).

                 18.    (New) The method of claim 15, wherein said extracting comprises subjecting said
        sample to liquid extraction.


                                                          -2-
DLMR_834841 .2


                                                    Joint Appendix 0121

                                                                                                              QUESTMS-00002640
     Case
     Case1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document87-1
                                    72-6 Filed
                                         Filed12/05/19
                                               09/25/19 Page
                                                        Page122 of437
                                                             45 of 514PageID
                                                                      PageID#:
                                                                             #:2434
                                                                               4545



                                                                                 Atty. Dkt. No. 034827-9107


                19.   (New) The method of claim 13, wherein purifying testosterone comprises
       purifying testosterone by chromatography.

                20.   (New) The method of claim 19, wherein said chromatography comprises liquid
       chromatography.

                21.   (New) The method of claim 19, wherein said chromatography comprises high
       performance liquid chromatography (HPLC).

                22.   (New) The method of claim 13, wherein the method is capable of detecting
       testosterone at concentrations of less than 5 ng/dL in the test sample.

                23.   (New) The method of claim 13, wherein the method is capable of detecting
       testosterone at concentrations of less than I ng/dL in the test sample.

                24.   (New) The method of claim 13, wherein the ionizing of step (b) comprises
       producing a testosterone ion having a mass/charge ratio of289.1 ± 0.5.

                25.   (New) The method of claim 13, wherein the ionizing of step (b) comprises
       producing one or more testosterone fragment ions having a mass/charge ratio selected from the
       group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                26.   (New) The method of claim 13, wherein the ionizing of step (c) comprises:

                      producing a testosterone precursor ion having a mass/charge ratio (m/z) of about
                      289.1 ± 0.5;

                      isolating the precursor ion by mass spectrometry; and

                      effecting a collision between the isolated precursor ion and an inert collision gas
                      to produce one or more testosterone ions detectable by mass spectrometry having
                      mlz selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.



                                                         -3-
DLMR_834841.2


                                                  Joint Appendix 0122

                                                                                                       QUESTMS-00002641
      Case
      Case1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document87-1
                                     72-6 Filed
                                          Filed12/05/19
                                                09/25/19 Page
                                                         Page123 of437
                                                              46 of 514PageID
                                                                       PageID#:
                                                                              #:2435
                                                                                4546



                                                                          Atty. Dkt. No. 034827-9107


                 27.   (New) The method of claim 1, wherein said sample comprises urine, blood,
        plasma, or serum from a female human.

                 28.   (New) The method of claim 1, wherein said sample comprises blood, plasma, or
        serum from a female human.




                                                       -4-
DLMR_834841 .2


                                                 Joint Appendix 0123

                                                                                                  QUESTMS-00002642
      Case
      Case1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document87-1
                                     72-6 Filed
                                          Filed12/05/19
                                                09/25/19 Page
                                                         Page124 of437
                                                              47 of 514PageID
                                                                       PageID#:
                                                                              #:2436
                                                                                4547



                                                                                 Atty. Dkt. No. 034827-9107


                                                    REMARKS

                Applicant respectfully requests that the foregoing amendments be made prior to
       examination of the present application.

                Claims 1-12 have been canceled and claims 13-27 are newly added. The new claims are
       fully supported by the specification and original claims as filed. Exemplary support for the
       limitation of a sample taken from a female human can be found at Example 6, paragraphs
       [0085]-[0089]. Thus, no new matter is added by the instant amendments.

                Applicant reserves the right to pursue any subject matter that is canceled by the instant
       amendments in future prosecution of this application or in future divisional or continuation
       applications.

                The Examiner is invited to contact the undersigned by telephone if it is felt that a
       telephone interview would advance the prosecution ofthe present application.




                                                                Respectfully submitted,



                                                                By

       FOLEY & LARDNER LLP                                      Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                                   Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6722                               Attorneys for Applicant
       Facsimile:  (858) 792-6773




                                                          -5-
DLMR_834841 2


                                                    Joint Appendix 0124

                                                                                                            QUESTMS-00002643
    Case
    Case1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document87-1
                                   72-6 Filed
                                        Filed12/05/19
                                              09/25/19 Page
                                                       Page125 of437
                                                            48 of 514PageID
                                                                     PageID#:
                                                                            #:2437
                                                                              4548



                                   Electronic Patent Application Fee Transmittal

Application Number:


Filing Date:




Title of Invention:                                      DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




First Named Inventor/Applicant Name:                     Michael P. Caulfield


Filer:                                                   Anthony Charles Kuhlmann/Mercedes Dipasupil


Attorney Docket Number:                                  034827-9107


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                         Sub-Total in
                             Description                         Fee Code       Quantity       Amount
                                                                                                           USD($)


Basic Filing:


                        Utility application filing                  1011           1             330          330


                           Utility Search Fee                       1111           1             540          540


                        Utility Examination Fee                     1311           1             220          220


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:
                                                     Joint Appendix 0125

                                                                                                          QUESTMS-00002644
   Case
   Case1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document87-1
                                  72-6 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                      Page126 of437
                                                           49 of 514PageID
                                                                    PageID#:
                                                                           #:2438
                                                                             4549
                                                                                      Sub-Total in
                     Description                Fee Code       Quantity      Amount
                                                                                        USD($)

Post-Allowance-and-Post-Issuance:


Extension-of-Time:


Miscellaneous:


                                                          Total in USD ($)            1090




                                    Joint Appendix 0126

                                                                                       QUESTMS-00002645
   Case
   Case1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document87-1
                                  72-6 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                      Page127 of437
                                                           50 of 514PageID
                                                                    PageID#:
                                                                           #:2439
                                                                             4550
                                      Electronic Acknowledgement Receipt

                         EFSID:                        8841738


                  Application Number:                  12946785


         International Application Number:


                  Confirmation Number:                 1630




                    Title of Invention:                DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       First Named Inventor/Applicant Name:            Michael P. Caulfield


                   Customer Number:                    30542


                          Filer:                       Anthony Charles Kuhlmann/Mercedes Dipasupil


                   Filer Authorized By:                Anthony Charles Kuhlmann


                Attorney Docket Number:                034827-9107


                      Receipt Date:                    15-NOV-201 0


                       Filing Date:


                      TimeStamp:                       20:19:42


                    Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                 yes

Payment Type                                         Credit Card

Payment was successfully received in RAM              $1090

RAM confirmation Number                                6753

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description         Joint Appendix 0127
                                                            File Name                 File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                         (ifappl.)
  Number
                                               I                                  I   Message Digest       Part /.zip
                                                                                                                   QUESTMS-00002646
    Case
    Case1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document87-1
                                   72-6 Filed
                                        Filed12/05/19
                                              09/25/19 Page
                                                       Page128 of437
                                                            51 of 514PageID
                                                                     PageID#:
                                                                            #:2440
                                                                              4551
                                                                                                              107135
       1             Transmittal of New Application                034827-9107 _Trans.pdf                                                  no          3
                                                                                              8e7028cda 18c1361 d87fad6e053a382ca58
                                                                                                              5dd57


Warnings:

Information:

                                                                                                               91743
       2                 Application Data Sheet                    034827-9107 _ADS. pdf                                                   no          4
                                                                                              Oebffb3609 Sbd ad 321 f183 ed c0b3 09c70bd
                                                                                                                d4301


Warnings:

Information:

This is not an USPTO supplied ADS fillable form

                                                                                                              218416
       3                 Oath or Declaration filed                 034827-9107 _Decl.pdf                                                   no          3
                                                                                              5c581 dc4241930f007f38e024ddaac320e8
                                                                                                               ae98


Warnings:

Information:

                                                                                                             1593774
      4                                                            034827-9107 _Spec. pdf                                                  yes         30
                                                                                              8b94f6be4baacd bb28a5 33 e 2c01 c25 79d c6
                                                                                                                289b6


                                                     Multipart Description/PDF files in .zip description

                                         Document Description                                                  Start                             End


                                                  Specification                                                    1                              27



                                                     Claims                                                       28                              29



                                                     Abstract                                                     30                              30


Warnings:

Information:

                                                                                                              122282
       5                                                        0348727-9107 _PrelimAmd.pdf                                                yes         5
                                                                                              f53158aa838463f9993e9df5dba2e562a11b
                                                                                                              2617


                                                     Multipart Description/PDF files in .zip description

                                         Document Description                                                  Start                             End


                                          Preliminary Amendment                                                    1                              1



                                                     Claims                                                        2                              4



                          Applicant Arguments/Remarks Made in an Amendment                                         5                              5


Warnings:

Information:
                                                                Joint Appendix 0128

                                                                                                                                                 QUESTMS-00002647
   Case
   Case1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document87-1
                                  72-6 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                      Page129 of437
                                                           52 of 514PageID
                                                                    PageID#:
                                                                           #:2441
                                                                             4552
                                                                                                  33033
     6               Fee Worksheet (PT0-875)                fee-info. pdf                                                      no         2
                                                                                   4199c60db52fcfb2d53b3a44995ff1 08f822
                                                                                                    1c6


Warnings:
Information:
                                                     Total Files Size (in bytes)                                     2166383


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                    Joint Appendix 0129

                                                                                                                                    QUESTMS-00002648
 Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document87-1
                                72-6 Filed
                                     Filed12/05/19
                                           09/25/19 Page
                                                    Page130 of437
                                                         53 of 514PageID
                                                                  PageID#:
                                                                         #:2442
                                                                           4553



                UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                 Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                         PO Box 1450
                                                                                         Alexandria, Virgmia 22313-1450
                                                                                         W\Vw.uspto.gov

  APPLICATION      FILING or
    NUMBER        37l(c)DATE                FIL FEE REC'D                ATTY.DOCKET.NO
  12/946,785      11/15/2010                   1090                      034827-9107                        16      1
                                                                                                    CONFIRMATION N0.1630
30542                                                                            FILING RECEIPT
FOLEY & LARDNER LLP
P.O. BOX 80278                                                                  111111111111111111111111]~!1]~~~~~~~~~1~~11111~~~] 11111111111111111111111
SAN DIEGO, CA 92138-0278
                                                                                                           Date Mailed: 12/0 1/20 10




Receipt is acknowledged of this non-provisional patent application. The application will be taken up for examination
in due course. Applicant will be notified as to the results of the examination. Any correspondence concerning the
application must include the following identification information: the U.S. APPLICATION NUMBER, FILING DATE,
NAME OF APPLICANT, and TITLE OF INVENTION. Fees transmitted by check or draft are subject to collection.
Please verify the accuracy of the data presented on this receipt. If an error is noted on this Filing Receipt, please
submit a written request for a Filing Receipt Correction. Please provide a copy of this Filing Receipt with the
changes noted thereon. If you received a "Notice to File Missing Parts" for this application, please submit
any corrections to this Filing Receipt with your reply to the Notice. When the USPTO processes the reply
to the Notice, the USPTO will generate another Filing Receipt incorporating the requested corrections
Applicant( s)
                 Michael P. Caulfield, San Clemente, CA;
                 Darren A. Carns, Rancho Santa Margarita, CA;
                 Richard E. Reitz, San Clemente, CA;
Assignment For Published Patent Application
                 Quest Diagnostics Investments Incorporated
Power of Attorney: The patent practitioners associated with Customer Number 30542
Domestic Priority data as claimed by applicant
                  This application is a CON of 12/607,905 10/28/2009
                  which is a CON of 12/053,325 03/21/2008 PAT 7,754,419
                  which is a CON of 11/247,409 10/11/2005 PAT 7,348,137
                  which is a CON of 10/726,919 12/02/2003 PAT 6,977,143
                  which claims benefit of 60/501,255 09/08/2003
Foreign Applications



If Required, Foreign Filing License Granted: 11/29/2010
The country code and number of your priority application, to be used for filing abroad under the Paris Convention,
is US 12/946,785

Projected Publication Date: 03/10/2011
Non-Publication Request: No
Early Publication Request: No
                                                       page 1 of 3



                                                   Joint Appendix 0130

                                                                                                                                        QUESTMS-00002649
 Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document87-1
                                72-6 Filed
                                     Filed12/05/19
                                           09/25/19 Page
                                                    Page131 of437
                                                         54 of 514PageID
                                                                  PageID#:
                                                                         #:2443
                                                                           4554




Title
             DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY
Preliminary Class
             436

                PROTECTING YOUR INVENTION OUTSIDE THE UNITED STATES

Since the rights granted by a U.S. patent extend only throughout the territory of the United States and have no
effect in a foreign country, an inventor who wishes patent protection in another country must apply for a patent
in a specific country or in regional patent offices. Applicants may wish to consider the filing of an international
application under the Patent Cooperation Treaty (PCT). An international (PCT) application generally has the same
effect as a regular national patent application in each PCT-member country. The PCT process simplifies the filing
of patent applications on the same invention in member countries, but does not result in a grant of "an international
patent" and does not eliminate the need of applicants to file additional documents and fees in countries where patent
protection is desired.


Almost every country has its own patent law, and a person desiring a patent in a particular country must make an
application for patent in that country in accordance with its particular laws. Since the laws of many countries differ
in various respects from the patent law of the United States, applicants are advised to seek guidance from specific
foreign countries to ensure that patent rights are not lost prematurely.


Applicants also are advised that in the case of inventions made in the United States, the Director of the USPTO must
issue a license before applicants can apply for a patent in a foreign country. The filing of a U.S. patent application
serves as a request for a foreign filing license. The application's filing receipt contains further information and
guidance as to the status of applicant's license for foreign filing.


Applicants may wish to consult the USPTO booklet, "General Information Concerning Patents" (specifically, the
section entitled "Treaties and Foreign Patents") for more information on timeframes and deadlines for filing foreign
patent applications. The guide is available either by contacting the USPTO Contact Center at 800-786-9199, or it
can be viewed on the USPTO website at http://www.uspto.gov/web/offices/pac/doc/general/index.html.


For information on preventing theft of your intellectual property (patents, trademarks and copyrights), you may wish
to consult the U.S. Government website, http://www.stopfakes.gov. Part of a Department of Commerce initiative,
this website includes self-help "toolkits" giving innovators guidance on how to protect intellectual property in specific
countries such as China, Korea and Mexico. For questions regarding patent enforcement issues, applicants may
call the U.S. Government hotline at 1-866-999-HALT (1-866-999-4158).


                                 LICENSE FOR FOREIGN FILING UNDER
                                Title 35, United States Code, Section 184
                          Title 37, Code of Federal Regulations, 5.11 & 5.15
GRANTED

The applicant has been granted a license under 35 U.S.C. 184, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" followed by a date appears on this form. Such licenses are issued in all applications where
the conditions for issuance of a license have been met, regardless of whether or not a license may be required as
                                                       page 2 of 3



                                                   Joint Appendix 0131

                                                                                                               QUESTMS-00002650
 Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document87-1
                                72-6 Filed
                                     Filed12/05/19
                                           09/25/19 Page
                                                    Page132 of437
                                                         55 of 514PageID
                                                                  PageID#:
                                                                         #:2444
                                                                           4555




set forth in 37 CFR 5.15. The scope and limitations of this license are set forth in 37 CFR 5.15(a) unless an earlier
license has been issued under 37 CFR 5.15(b). The license is subject to revocation upon written notification. The
date indicated is the effective date of the license, unless an earlier license of similar scope has been granted under
37 CFR 5.13 or 5.14.

This license is to be retained by the licensee and may be used at any time on or after the effective date thereof unless
it is revoked. This license is automatically transferred to any related applications(s) filed under 37 CFR 1.53(d). This
license is not retroactive.

The grant of a license does not in any way lessen the responsibility of a licensee for the security of the subject matter
as imposed by any Government contract or the provisions of existing laws relating to espionage and the national
security or the export of technical data. Licensees should apprise themselves of current regulations especially with
respect to certain countries, of other agencies, particularly the Office of Defense Trade Controls, Department of
State (with respect to Arms, Munitions and Implements of War (22 CFR 121-128)); the Bureau of Industry and
Security, Department of Commerce (15 CFR parts 730-774); the Office of Foreign AssetsControl, Department of
Treasury (31 CFR Parts 500+) and the Department of Energy.

NOT GRANTED

No license under 35 U.S.C. 184 has been granted at this time, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" DOES NOT appear on this form. Applicant may still petition for a license under 37 CFR 5.12,
if a license is desired before the expiration of 6 months from the filing date of the application. If 6 months has lapsed
from the filing date of this application and the licensee has not received any indication of a secrecy order under 35
U.S.C. 181, the licensee may foreign file the application pursuant to 37 CFR 5.15(b).




                                                       page 3 of 3



                                                   Joint Appendix 0132

                                                                                                               QUESTMS-00002651
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page133 of437
                                                        56 of 514PageID
                                                                 PageID#:
                                                                        #:2445
                                                                          4556

                        PATENT APPLICATION FEE DETERMINATION RECORD                                                                   Application or Docket Number
                                                    Substitute for Form PT0-875                                                       12/946,785


                        APPLICATION AS FILED- PART I                                                                                                   OTHER THAN
                                          (Column 1)                    (Column 2)                         SMALL ENTITY                OR             SMALL ENTITY

              FOR                    NUMBER FILED                 NUMBER EXTRA                        RATE($)              FEE($)                 RATE($)            FEE($)

BASIC FEE
(37 CFR 1.16(a), (b), or (c))
                                              N/A                          N/A                          N/A                                         N/A               330
SEARCH FEE
(37 CFR 1.16(k), (i), or (m))
                                              N/A                          N/A                          N/A                                         N/A               540
EXAMINATION FEE
(37 CFR 1.16(o), (p), or (q))
                                              N/A                          N/A                          N/A                                         N/A               220
TOTAL CLAIMS
(37 CFR 1.16(i))
                                        16          minus 20=                                                                          OR     X      52       =      0.00
INDEPENDENT CLAIMS
(37 CFR 1.16(h))
                                         1          minus 3 =                                                                                 X     220       =      0.00
                                  If the specification and drawings exceed 1 00
APPLICATION SIZE                  sheets of paper, the application size fee due is
FEE                               $270 ($135 for small entity) for each additional                                                                                   0.00
(37 CFR U6(s))                    50 sheets or fraction thereof. See 35 U.S.C.
                                  41 (a)(1 )(G) and 37 CFR 1.16(s).

MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR U6(j))                                                                                                                      0.00
* If the difference in column 1 is less than zero, enter "0" in column 2.                              TOTAL                                       TOTAL             1090

                  APPLICATION AS AMENDED- PART II

                                                                                                                                                       OTHER THAN
                                 (Column 1)                  (Column 2)         (Column 3)                 SMALL ENTITY                OR             SMALL ENTITY
                                  CLAIMS                      HIGHEST
                                 REMAINING                    NUMBER               PRESENT                               ADDITIONAL                               ADDITIONAL
<(                                                                                                     RATE($)                                     RATE($)
                                   AFTER                    PREVIOUSLY              EXTRA                                  FEE($)                                   FEE($)
I-                              AMENDMENT                     PAID FOR
z
w               Total                             Minus
                                                           ..                  -
                                                                                                  X                =                   OR     X               =
~          (37 CFR 1.16(i))
0
z           Independent                           Minus
                                                           ...                                    X                =                   OR     X               =
           (37 CFR 1.16(h))
w
~
<(       Application Size Fee (37 CFR 1.16(s))

         FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                               OR

                                                                                                       TOTAL                                       TOTAL
                                                                                                                                       OR
                                                                                                      ADD'L FEE                                   ADD'L FEE

                                 (Column 1)                  (Column 2)         (Column 3)
                                  CLAIMS                      HIGHEST
                                 REMAINING                    NUMBER               PRESENT                               ADDITIONAL                               ADDITIONAL
Ill                                                                                                    RATE($)                                     RATE($)
                                   AFTER                    PREVIOUSLY              EXTRA                                  FEE($)                                   FEE($)
I-                              AMENDMENT                     PAID FOR
z
w               Total                             Minus    ..                  -                  X                =
                                                                                                                                       OR     X               =
~
0
z
           (37 CFR 1.16(i))

            Independent                           Minus    ...                 -
                                                                                                  X                =                   OR     X               =
w          (37 CFR 1.16(h))
~
<(       Application Size Fee (37 CFR 1.16(s))
                                                                                                                                       OR
         FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))

                                                                                                       TOTAL                                       TOTAL
                                                                                                                                       OR
                                                                                                     ADD'L FEE                                    ADD'L FEE
        * If the entry in column 1 is less than the entry in column 2, write "0" in column 3.
       ** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
      *** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
          The "Highest Number Previously Paid For" (Total or Independent) is the highest found in the appropriate box in column 1.




                                                                                   Joint Appendix 0133

                                                                                                                                                                  QUESTMS-00002652
 Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document87-1
                                72-6 Filed
                                     Filed12/05/19
                                           09/25/19 Page
                                                    Page134 of437
                                                         57 of 514PageID
                                                                  PageID#:
                                                                         #:2446
                                                                           4557



              UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                        Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                                        United States Patent and Trademark Office
                                                                                        Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                                 PO Box 1450
                                                                                                 Alexandria, Virgmia 22313-1450
                                                                                                 W\Vw.uspto.gov

    APPLICATION NUMBER            FILING OR 3 71 (C) DATE             FIRST NAMED APPLICANT                        ATTY. DOCKET NO./TITLE

        12/946,785                    11/15/2010                          Michael P. Caulfield                           034827-9107
                                                                                                            CONFIRMATION N0.1630
30542                                                                                  PUBLICATION NOTICE
FOLEY & LARDNER LLP
P.O. BOX 80278                                                                         111111111111111111111111]~!1]~~~~~~~~~1~U~~Ul111111111111111111111111
SAN DIEGO, CA 92138-0278




Title:DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY
Publication No.US-20 XX-XXXXXXX-A 1
Publication Date:03/1 0/2011



                             NOTICE OF PUBLICATION OF APPLICATION
The above-identified application will be electronically published as a patent application publication pursuant to 37
CFR 1.211, et seq. The patent application publication number and publication date are set forth above.
The publication may be accessed through the USPTO's publically available Searchable Databases via the
Internet at www.uspto.gov. The direct link to access the publication is currently http://www.uspto.gov/patft/.

The publication process established by the Office does not provide for mailing a copy of the publication to
applicant. A copy of the publication may be obtained from the Office upon payment of the appropriate fee set forth
in 37 CFR 1.19(a)(1 ). Orders for copies of patent application publications are handled by the USPTO's Office of
Public Records. The Office of Public Records can be reached by telephone at (703) 308-9726 or (800) 972-6382,
by facsimile at (703) 305-8759, by mail addressed to the United States Patent and Trademark Office, Office of
Public Records, Alexandria, VA 22313-1450 or via the Internet.
In addition, information on the status of the application, including the mailing date of Office actions and the
dates of receipt of correspondence filed in the Office, may also be accessed via the Internet through the Patent
Electronic Business Center at www.uspto.gov using the public side of the Patent Application Information and
Retrieval (PAIR) system. The direct link to access this status information is currently http://pair.uspto.gov/. Prior to
publication, such status information is confidential and may only be obtained by applicant using the private side of
PAIR.
Further assistance in electronically accessing the publication, or about PAIR, is available by calling the Patent
Electronic Business Center at 1-866-217-9197.



Office of Data Managment, Application Assistance Unit (571) 272-4000, or (571) 272-4200, or 1-888-786-0101




                                                            page 1 of 1



                                                       Joint Appendix 0134

                                                                                                                                             QUESTMS-00002653
     Case
     Case1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document87-1
                                    72-6 Filed
                                         Filed12/05/19
                                               09/25/19 Page
                                                        Page135 of437
                                                             58 of 514PageID
                                                                      PageID#:
                                                                             #:2447
                                                                               4558
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                UNITED STATES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria, Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.             CONFIRMATION NO.

       12/946,785               11115/2010              Michael P. Caulfield       034827-9107                          1630

       30542            7590             03/21/2011
                                                                                                   EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                 CORDERO GARCIA, MARCELA M
       SAN DIEGO, CA 92138-0278
                                                                                    ART UNIT                      PAPER NUMBER

                                                                                       1654



                                                                                    MAIL DATE                    DELIVERY MODE

                                                                                    03/2112011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




                                                      Joint Appendix 0135
PTOL-90A (Rev. 04/07)
                                                                                                                       QUESTMS-00002654
           Case
           Case1:18-cv-01436-MN
                1:18-cv-01436-MN Document
                                 Document87-1
                                          72-6 Filed
                                               Filed12/05/19
                                                     09/25/19 Page
                                                              Page136 of437
                                                                   59 of 514PageID
                                                                            PageID#:
                                                                                   #:2448
                                                                                     4559
                                                                                       Application No.                               Applicant(s)

                                                                                        12/946,785                                   CAULFIELD ET AL.
                       Office Action Summary                                           Examiner                                      Art Unit
                                                                MARCELA M. CORDERO                1654
                                                                GARCIA
                  -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
           A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 1 MONTH(S) OR THIRTY (30) DAYS,
           WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
             Extensions of time may be available under the provisions of 37 CFR t. t 36(a). In no event, however, may a reply be timely filed
             after SIX (6) MONTHS from the mailing date of this communication.
             If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
             Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § t33).
             Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
             earned patent term adjustment. See 37 CFR t .704(b).

  Status

           1)IZ! Responsive to communication(s) filed on 15 November 2010.
       2a)0 This action is FINAL.                                    2b)0 This action is non-final.
           3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.
  Disposition of Claims

           4)[8J Claim(s) 1-12 is/are pending in the application.
                  4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
           5)0 Claim(s) _ _ is/are allowed.
           6)0 Claim(s) _ _ is/are rejected.
           7)0 Claim(s) _ _ is/are objected to.
           8)[8J Claim(s) 1-12are subject to restriction and/or election requirement.

  Application Papers

           9)0 The specification is objected to by the Examiner.
       10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                  Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
  Priority under 35 U.S.C. § 119

       12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
              a)O All b)O Some * c)O None of:
                1.0 Certified copies of the priority documents have been received.
                  2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                  3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
              *See the attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1)   0    Notice of References Cited (PT0-892)                                                     4)   0   Interview Summary (PT0-413)
  2)   0    Notice of Draftsperson's Patent Drawing Review (PT0-948)                                          Paper No(s)/Mail Date. _ _ .
  3)   0    Information Disclosure Statement(s) (PTO/SB/08)                                          5)   0   Notice of Informal Patent Application
            Paper No(s)/Mail Date _ _ .                                                              6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
                                                                              Joint Appendix 0136
PTOL-326 (Rev. 08·06)                                                     Office Action Summary                                  Part of Paper No./Mail Date 20110317

                                                                                                                                                               QUESTMS-00002655
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page137 of437
                                                        60 of 514PageID
                                                                 PageID#:
                                                                        #:2449
                                                                          4560


  Application/Control Number: 12/946,785                                                   Page 2
  Art Unit: 1654

                                      DETAILED ACTION



                                     Election/Restrictions

         This application contains claims directed to the following patentably distinct

  species: the many and multiple methods for determining the amount of testosterone

  present in a test sample when taken from a human comprising: (a) purifying

  testosterone from the test sample by subjecting the sample to an extraction column and

  an analytical column to generate an eluent; (b) ionizing the eluent to produce one or

  more testosterone ions detectable by a mass spectrometer (e.g., 289.1 ± 0.5; 109.2 ±

  0.5, 96.9 ± 0.5); and (c) detecting the amount of one or more of the testosterone ions by

  a mass spectrometer, wherein the amount of one or more of the testosterone ions is

  related to the amount of testosterone in the test sample. The species are independent

  or distinct because each ion is drawn to a different and distinct molecular composition

  and/or ionization conditions. In addition, these species are not obvious variants of each

  other based on the current record.

         Applicant is required under 35 U.S. C. 121 to elect a single disclosed species, or

  a single grouping of patentably indistinct species, [i.e., elect a single and specific

  testosterone ion's m/z] for prosecution on the merits to which the claims shall be

  restricted if no generic claim is finally held to be allowable. Currently, claims 1-12 are

  generic.

         There is a search and/or examination burden for the patentably distinct species

  as set forth above because at least the following reason(s) apply:




                                         Joint Appendix 0137

                                                                                             QUESTMS-00002656
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page138 of437
                                                        61 of 514PageID
                                                                 PageID#:
                                                                        #:2450
                                                                          4561


  Application/Control Number: 12/946,785                                                   Page 3
  Art Unit: 1654

         A reference that would anticipate and/or make obvious one of the species does

  not necessarily anticipate and/or make obvious another species.

         Applicant is advised that the reply to this requirement to be complete must

  include (i) an election of a species or a grouping of patentably indistinct species

  to be examined even though the requirement may be traversed (37 CFR 1.143) and

  (ii) identification of the claims encompassing the elected species or grouping of

  patentably indistinct species, including any claims subsequently added. An argument

  that a claim is allowable or that all claims are generic is considered nonresponsive

  unless accompanied by an election.

         The election may be made with or without traverse. To preserve a right to

  petition, the election must be made with traverse. If the reply does not distinctly and

  specifically point out supposed errors in the election of species requirement, the election

  shall be treated as an election without traverse. Traversal must be presented at the time

  of election in order to be considered timely. Failure to timely traverse the requirement

 will result in the loss of right to petition under 37 CFR 1.144. If claims are added after

  the election, applicant must indicate which of these claims are readable on the elected

  species or grouping of patentably indistinct species.

         Should applicant traverse on the ground that the species, or groupings of

  patentably indistinct species from which election is required, are not patentably distinct,

  applicant should submit evidence or identify such evidence now of record showing them

  to be obvious variants or clearly admit on the record that this is the case. In either

  instance, if the examiner finds one of the species unpatentable over the prior art, the




                                         Joint Appendix 0138

                                                                                             QUESTMS-00002657
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page139 of437
                                                        62 of 514PageID
                                                                 PageID#:
                                                                        #:2451
                                                                          4562


  Application/Control Number: 12/946,785                                              Page 4
  Art Unit: 1654

  evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other

  species.

         Upon the allowance of a generic claim, applicant will be entitled to consideration

  of claims to additional species which depend from or otherwise require all the limitations

  of an allowable generic claim as provided by 37 CFR 1.141.

        Applicant is reminded that upon the cancellation of claims to a non-elected

  invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one

  or more of the currently named inventors is no longer an inventor of at least one claim

  remaining in the application. Any amendment of inventorship must be accompanied by

  a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

        Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

  number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

  for the organization where this application or proceeding is assigned is 571 -273-8300.

         Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic




                                        Joint Appendix 0139

                                                                                        QUESTMS-00002658
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page140 of437
                                                        63 of 514PageID
                                                                 PageID#:
                                                                        #:2452
                                                                          4563


  Application/Control Number: 12/946,785                                           Page 5
  Art Unit: 1654

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /MARCELA M CORDERO GARCIA/
 Primary Examiner, Art Unit 1654

  MMCG 03/2011




                                       Joint Appendix 0140

                                                                                      QUESTMS-00002659
      Case
      Case1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document87-1
                                     72-6 Filed
                                          Filed12/05/19
                                                09/25/19 Page
                                                         Page141 of437
                                                              64 of 514PageID
                                                                       PageID#:
                                                                              #:2453
                                                                                4564



                                                                              Atty. Dkt. No. 034827-9107


                       IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:        Caulfield et al.

        Title:            DETERMINATION OF TESTOSTERONE BY MASS
                          SPECTROMETRY

        Appl. No.:        12/946,785

        Filing Date:      November 15,2010

        Examiner:         Cordero Garcia, M.M.

        Art Unit:         1654

        Confirmation      1630
        Number:


                                         REPLY UNDER37 C.F.R. § 1.111


        Mail Stop Amendment
        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450

        Sir:
                  In response to the Restriction Requirement mailed March 21, 2011, please consider the
        following amendments and remarks.

                  Amendments to the Claims are reflected in the listing of claims which begins on page 2
        of this document.

                  Remarks/Arguments begin on page 5 ofthis document.

                  Please amend the application as follows:




DLMR_8826'18. 1                                            -1-

                                                    Joint Appendix 0141

                                                                                                      QUESTMS-00002660
     Case
     Case1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document87-1
                                    72-6 Filed
                                         Filed12/05/19
                                               09/25/19 Page
                                                        Page142 of437
                                                             65 of 514PageID
                                                                      PageID#:
                                                                             #:2454
                                                                               4565



                                                                                 Atty. Dkt. No. 034827-9107


       Amendments to the Claims:

       This listing of claims will replace all prior versions, and listings, of claims in the application:

       Listing of Claims:

                1.-12. (Canceled)

                13.    (Previously Presented) A method for determining the amount of testosterone in a
       sample when taken from a female human comprising:

                       (a) purifYing testosterone from a sample from a female human;

                       (b) ionizing said purified testosterone to produce one or more testosterone ions
                       detectable by a mass spectrometer; and

                       (c) detecting the amount of one or more ofthe testosterone ion(s) by a mass
                       spectrometer, wherein the amount of one or more of the testosterone ion(s) is
                       related to the amount oftestosterone in the sample.

               14.    (Previously Presented) The method of claim 13, wherein said testosterone is not
       derivatized prior to mass spectrometry.

                15.    (Previously Presented) The method of claim 13, wherein purifying testosterone
       comprises extracting testosterone from said sample.

                16.    (Previously Presented) The method of claim 15, wherein said extracting comprises
       subjecting said sample to solid phase extraction (SPE).

                17.    (Previously Presented) The method of claim 15, wherein said extracting comprises
       subjecting said sample to high turbulence liquid chromatography (HTLC).

                18.    (Previously Presented) The method of claim 15, wherein said extracting comprises
       subjecting said sample to liquid extraction.




DLMR_882618.1                                             -2-

                                                    Joint Appendix 0142

                                                                                                             QUESTMS-00002661
      Case
      Case1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document87-1
                                     72-6 Filed
                                          Filed12/05/19
                                                09/25/19 Page
                                                         Page143 of437
                                                              66 of 514PageID
                                                                       PageID#:
                                                                              #:2455
                                                                                4566



                                                                              Atty. Dkt. No. 034827-9107


                19.   (Previously Presented) The method of claim 13, wherein purifying testosterone
       comprises purifying testosterone by chromatography.

                20.   (Previously Presented) The method of claim 19, wherein said chromatography
       comprises liquid chromatography.

                21.   (Previously Presented) The method of claim 19, wherein said chromatography
       comprises high performance liquid chromatography (HPLC).

                22.   (Previously Presented) The method of claim 13, wherein the method is capable of
       detecting testosterone at concentrations of less than 5 ng/dL in the test sample.

                23.   (Previously Presented) The method of claim 13, wherein the method is capable of
       detecting testosterone at concentrations of less than 1 ng/dL in the test sample.

                24.   (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
       comprises producing a testosterone ion having a mass/charge ratio of289.1 ± 0.5.

                25.   (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
       comprises producing one or more testosterone fragment ions having a mass/charge ratio selected
       from the group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                26.   (Previously Presented) The method of claim 13, wherein the ionizing of step (c)
       compnses:

                      producing a testosterone precursor ion having a mass/charge ratio (m/z) of about
                      289.1 ± 0.5;

                      isolating the precursor ion by mass spectrometry; and

                      effecting a collision between the isolated precursor ion and an inert collision gas
                      to produce one or more testosterone ions detectable by mass spectrometry having
                      m/z selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.


DLMR_882618.1                                           -3-

                                                  Joint Appendix 0143

                                                                                                       QUESTMS-00002662
     Case
     Case1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document87-1
                                    72-6 Filed
                                         Filed12/05/19
                                               09/25/19 Page
                                                        Page144 of437
                                                             67 of 514PageID
                                                                      PageID#:
                                                                             #:2456
                                                                               4567



                                                                        Atty. Dkt. No. 034827-9107


                27.   (Currently Amended) The method of claim [I] U, wherein said sample comprises
       urine, blood, plasma, or serum from a female human.

                28.   (Currently Amended) The method of claim [1] U, wherein said sample comprises
       blood, plasma, or serum from a female human.




DLMR_882618.1                                         -4-

                                               Joint Appendix 0144

                                                                                               QUESTMS-00002663
      Case
      Case1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document87-1
                                     72-6 Filed
                                          Filed12/05/19
                                                09/25/19 Page
                                                         Page145 of437
                                                              68 of 514PageID
                                                                       PageID#:
                                                                              #:2457
                                                                                4568



                                                                                Atty. Dkt. No. 034827-9107


                                                    REMARKS

       Status of Claims

                 Applicant respectfully requests that the foregoing amendments be made prior to
       examination of the present application.

                 Claims 26-27 are amended to correct clerical errors in the stated dependencies. As such,
       no new matter is added by the instant amendments.

                 Applicant reserves the right to pursue any subject matter that is canceled by the instant
       amendments in future prosecution of this application or in future divisional or continuation
       applications.

        Species Election

                 As an initial matter, Applicant notes that the present Restriction Requirement is asserted
        relative to claims 1-12 as originally filed. However, claims 1-12 were canceled and replaced by
        claims 13-28 by way of Applicant's Preliminary Amendment filed on November 15,2010,
        simultaneously with the new application filing.

                 Notwithstanding the foregoing and in response to the requirement to elect species,
        Applicant hereby elects the ion having a mass/charge ratio (m/z) of about 109.2 ± 0.5 for
        examination. This election is made without traverse.

                 Claims 13-28 read on the elected invention.

                                                   CONCLUSION

                 Applicant respectfully submits that the claims are in condition for allowance. Prompt and
        favorable action on the application is respectfully requested.




DLMR_882618. 1                                             -5-

                                                    Joint Appendix 0145

                                                                                                             QUESTMS-00002664
      Case
      Case1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document87-1
                                     72-6 Filed
                                          Filed12/05/19
                                                09/25/19 Page
                                                         Page146 of437
                                                              69 of 514PageID
                                                                       PageID#:
                                                                              #:2458
                                                                                4569



                                                                                 Atty. Dkt. No. 034827-9107


                The Examiner is invited to contact the undersigned by telephone if it is felt that a
       telephone interview would advance the prosecution of the present application.

                The Commissioner is hereby authorized to charge any additional fees which may be
       required regarding this application under 3 7 C .F .R. §§ 1.16-1.1 7, or credit any overpayment, to
       Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
       card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
       incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
       Deposit Account No. 19-0741. If any extensions of time are needed for timely acceptance of
       papers submitted herewith, Applicant hereby petitions for such extension under 37 C.F.R. § 1.136
       and authorizes payment of any such extensions fees to Deposit Account No. 19-0741.

                                                                Respectfully submitted,




        FOLEY & LARDNER LLP                                     Barry S. Wilson, Reg. No. 39,431
        Customer Number: 30542                                  Anthony C. Kuhlmann, Reg. No. 57,147
        Telephone: (858) 847-6722                               Attorneys for Applicant
        Facsimile: (858) 792-6773




DLMR_882618.1                                             -6-

                                                    Joint Appendix 0146

                                                                                                         QUESTMS-00002665
   Case
   Case1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document87-1
                                  72-6 Filed
                                       Filed12/05/19
                                             09/25/19 Page
                                                      Page147 of437
                                                           70 of 514PageID
                                                                    PageID#:
                                                                           #:2459
                                                                             4570
                                     Electronic Acknowledgement Receipt

                       EFSID:                         9838548


                 Application Number:                  12946785


          International Application Number:


                Confirmation Number:                  1630




                  Title of Invention:                 DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




         First Named Inventor/Applicant Name:         Michael P. Caulfield


                  Customer Number:                    30542


                         Filer:                       Anthony Charles Kuhlmann/Mercedes Dipasupil


                 Filer Authorized By:                 Anthony Charles Kuhlmann


              Attorney Docket Number:                 034827-9107


                     Receipt Date:                    08-APR-2011


                     Filing Date:                     15-NOV-201 0


                     TimeStamp:                       14:46:52


                  Application Type:                   Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                            I   no

File Listing:
 Document                                                                                 File Size( Bytes)/                  Multi         Pages
                     Document Description                  File Name
  Number                                                                                  Message Digest                     Part /.zip   (ifappl.)

                                                                                                   169212
     1                                                034827-9107 _RRR.pdf                                                      yes           6
                                                                                     9806f916befa3f33fd906f2dd44219f39cde9
                                                                                                     Doe




                                                Joint Appendix 0147

                                                                                                                                      QUESTMS-00002666
   Case
   Case1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                   72-6   Filed
                                          Filed12/05/19
                                                 09/25/19     Page 148      of437
                                                                               514PageID
                                                                                  PageID#:
                                                                                         #:2460
                                                                                           4571
                             Multipart Description/PDF files in Page   71 of
                                                                .zip description

                                    Document Description                                Start                 End


                              Response to Election I Restriction Filed                    1                     1



                                              Claims                                      2                     4



                       Applicant Arguments/Remarks Made in an Amendment                   5                     6


Warnings:
Information:
                                                          Total Files Size (in bytes)              169212


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                        Joint Appendix 0148

                                                                                                              QUESTMS-00002667
          Case
          Case1:18-cv-01436-MN
               1:18-cv-01436-MN Document
                                Document87-1
                                         72-6 Filed
                                              Filed12/05/19
                                                    09/25/19 Page
                                                             Page149 of437
                                                                  72 of 514PageID
                                                                           PageID#:
                                                                                  #:2461
                                                                                    4572
                                                                                                                                                            PTO/SB/06 (07-06)
                                                                                                                         Approved for use through t/3t/2007. OMB 065t -0032
                                                                                                   U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                  Under the Paperwork Reduction Act of t 995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
    PATENT APPLICATION FEE DETERMINATION RECORD                                                        Application or Docket Number      Filing Date
                                      Substitute for Form PT0-875                                              12/946,785             11/15/2010            D To be Mailed
                                 APPLICATION AS FILED- PART I                                                                                          OTHER THAN
                                                      (Column t)                  (Column 2)               SMALL ENTITY       D       OR               SMALL ENTITY
                          FOR                        NUMBER FILED              NUMBER EXTRA               RATE($)        FEE($)              RATE($)            FEE($)

  D       BASIC FEE                                      N/A                          N/A                   N/A                                 N/A
          (37 CFR 1.16(a), (b), or (c))
  D        SEARCH FEE                                    N/A                          N/A                   N/A                                 N/A
           (37 CFR 116(k), (i), or (m))

  D        EXAMINATION FEE
           (37 CFR 1.16(o), (p), or (q))
                                                         N/A                          N/A                   N/A                                 N/A
  TOTAL CLAIMS
  (37 CFR 1.16(i))                                          minus 20 =     .                              X$      =                   OR     X $        =

  INDEPENDENT CLAIMS
  (37 CFR 1.16(h))                                             minus 3 =
                                                                           .                              X$      =                          X $        =

                                               If the specification and drawings exceed 100
                                               sheets of paper, the application size fee due
  0APPLICATION SIZE FEE
                                               is $250 ($125 for small entity) for each
    (37 CFR 1.16(s))
                                               additional 50 sheets or fraction thereof. See
                                               35 U.S.C. 41(a)(1)(G) and 37 CFR 1.16(s).
  D MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR 1.16(j))
  • If the difference in column 1 is less than zero, enter "0" in column 2.                                TOTAL                              TOTAL

                             APPLICATION AS AMENDED- PART II
                                                                                                                                                   OTHER THAN
                                        (Column 1)                   (Column 2)           (Column 3)           SMALL ENTITY           OR               SMALL ENTITY
                                    CLAIMS                         HIGHEST
                                    REMAINING                      NUMBER                 PRESENT                     ADDITIONAL                              ADDITIONAL
f--
            04/08/2011              AFTER                          PREVIOUSLY              EXTRA
                                                                                                          RATE($)
                                                                                                                      FEE($)
                                                                                                                                             RATE($)
                                                                                                                                                                FEE($)
z                                   AMENDMENT                      PAID FOR
w          Total
:;:;;:      1.16(i))
                       (37 CFR
                                    • 16                Minus      .. 20              =   0               X$      =                   OR     X $52=               0
0
z           Independent
           (37 CFR 1 .16(h))
                                    • 1                 Minus      ... 3              =   0               X$      =                   OR     X $220=              0
w
:;:;;:
<(
            D Application Size Fee (37 CFR 1.16(s))
            D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                         OR

                                                                                                          TOTAL                              TOTAL
                                                                                                          ADD'L                       OR     ADD'L                0
                                                                                                          FEE                                FEE

                                        (Column 1)                   (Column 2)           (Column 3)
                                      CLAIMS                        HIGHEST
                                     REMAINING                      NUMBER                PRESENT                     ADDITIONAL                              ADDITIONAL
                                                                                                          RATE($)                            RATE($)
                                       AFTER                       PREVIOUSLY              EXTRA                      FEE($)                                    FEE($)
                                    AMENDMENT                       PAID FOR
 z
 w
  f--
           Total
            1.16(i))
                       (37 CFR      .                   Minus      ..                 =                   X$      =                   OR     X $        =
 :;:;;:
 0
            Independent
           (37 CFR 1 .16(h))
                                    .                   Minus      ...                =                   X$      =                   OR     X $        =
 z          D Application Size Fee (37 CFR 1.16(s))
 w
 :;:;;:
 <(         D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                         OR

                                                                                                          TOTAL                              TOTAL
                                                                                                          ADD'L                       OR     ADD'L
                                                                                                          FEE                                FEE
  * If the entry in column        1 is less than the entry in column 2, write "0" in column 3.
                                                                                                          Legal Instrument Examiner:
  •• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
                                                                                                           !VIOLA ROGERS/
  ••• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
  The "Highest Number Previously Paid For" (Total or Independent) is the highest number found in the appropriate box in column 1.
Th1s collection of mformat1on 1s requ1red by 37 CFR 1.16. The mformat1on 1s requ1red to obta1n or reta1n a benefit by the public wh1ch 1s to f1le (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1 .14. This collection is estimated to take 12 minutes to complete, including gathering,
preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you
require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S.
Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                            If you need assistance in completing the form, ca/11-800-PT0-9199 and select option 2.




                                                                                    Joint Appendix 0149

                                                                                                                                                               QUESTMS-00002668
     Case
     Case1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document87-1
                                    72-6 Filed
                                         Filed12/05/19
                                               09/25/19 Page
                                                        Page150 of437
                                                             73 of 514PageID
                                                                      PageID#:
                                                                             #:2462
                                                                               4573
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                UNITED STATES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria, Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.             CONFIRMATION NO.

       12/946,785               11115/2010              Michael P. Caulfield       034827-9107                          1630

       30542            7590             06114/2011
                                                                                                   EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                 CORDERO GARCIA, MARCELA M
       SAN DIEGO, CA 92138-0278
                                                                                    ART UNIT                      PAPER NUMBER

                                                                                       1654



                                                                                    MAIL DATE                    DELIVERY MODE

                                                                                    06/14/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




                                                      Joint Appendix 0150
PTOL-90A (Rev. 04/07)
                                                                                                                       QUESTMS-00002669
             Case
             Case1:18-cv-01436-MN
                  1:18-cv-01436-MN Document
                                   Document87-1
                                            72-6 Filed
                                                 Filed12/05/19
                                                       09/25/19 Page
                                                                Page151 of437
                                                                     74 of 514PageID
                                                                              PageID#:
                                                                                     #:2463
                                                                                       4574
                                                                                       Application No.                               Applicant(s)

                                                                                        12/946,785                                   CAULFIELD ET AL.
                       Office Action Summary                                           Examiner                                      Art Unit
                                                                                       MARCELA M. CORDERO                            1654
                                                                                       GARCIA
                  -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
         A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J MONTH(S) OR THIRTY (30) DAYS,
         WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
             Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
             after SIX (6) MONTHS from the mailing date of this communication.
             If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
             Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
             Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
             earned patent term adjustment. See 37 CFR 1.704(b).

  Status

         1)[8J Responsive to communication(s) filed on 08 Apri/2011.
       2a)0 This action is FINAL.                                    2b)[8J This action is non-final.
         3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.
  Disposition of Claims

         4)[8J Claim(s) 13-28 is/are pending in the application.
                  4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
         5)0 Claim(s) _ _ is/are allowed.
         6)[8J Claim(s) 13-28 is/are rejected.
         7)0 Claim(s) _ _ is/are objected to.
         8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

         9)0 The specification is objected to by the Examiner.
       10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                  Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
  Priority under 35 U.S.C. § 119

       12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
               a)O All b)O Some * c)O None of:
                 1.0 Certified copies of the priority documents have been received.
                  2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                  3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
               * See the attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1)   [8J   Notice of References Cited (PT0-892)                                                    4) 0    Interview Summary (PT0-413)
  2) 0       Notice of Draftsperson's Patent Drawing Review (PT0-948)                                        Paper No(s)/Mail Date. _ _ .
  3) 0       Information Disclosure Statement(s) (PTO/SB/08)                                         5) 0    Notice of Informal Patent Application
             Paper No(s)/Mail Date _ _ .                                                             6) 0    Other: _ _ .
U.S. Patent and Trademark Off1ce
                                                                              Joint Appendix 0151
PTOL-326 (Rev. 08·06)                                                     Office Action Summary                                 Part of Paper No./Mail Date 20110610

                                                                                                                                                              QUESTMS-00002670
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page152 of437
                                                        75 of 514PageID
                                                                 PageID#:
                                                                        #:2464
                                                                          4575


  Application/Control Number: 12/946,785                                                                         Page 2
  Art Unit: 1654

                                              DETAILED ACTION

                                            Election/Restrictions

  1.     Applicant's election without traverse of m/z of about 109.2 ± 0.5 in the reply filed

  on 4/8/2011 is acknowledged. Examiner thanks Applicant for clarifying the most recent

  version of claims.

                                             Status of the claims

  2.     Claims 13-28 are pending in the application. Claims 13-28 are presented for

  examination on the merits.

                                    Claim Rejections - 35 USC § 102

  3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

  form the basis for the rejections under this section made in this Office action:

         A person shall be entitled to a patent unless-

         (a) the invention was known or used by others in this country, or patented or described in a printed
         publication in this or a foreign country, before the invention thereof by the applicant for a patent.

         (b) the invention was patented or described in a printed publication in this or a foreign country or in
         public use or on sale in this country, more than one year prior to the date of application for patent in
         the United States.

  4.     Claims 13, 15-16, 19, 27-28 are rejected under 35 U.S.C. 102(b) as being

  anticipated by Vierhapper et al. (J Clinical Endocrinology and Metabolism, 1997).

         Vierhapper et al. teach a method for determining the amount of testosterone in a

  sample when taken from a female human comprising:

         (a) purifying testosterone from a sample from a female human;

         (b) ionizing said purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer;




                                                  Joint Appendix 0152

                                                                                                                   QUESTMS-00002671
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page153 of437
                                                        76 of 514PageID
                                                                 PageID#:
                                                                        #:2465
                                                                          4576


  Application/Control Number: 12/946,785                                                                     Page 3
  Art Unit: 1654

           (c) detecting the amount of one or more of the testosterone ion(s) by mass

  spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

  the amount of testosterone in the sample (See, e.g., abstract, Tables 2A-2C, page

  1494).

           Vierhapper et al. teach purifying testosterone using solid phase extraction (Sep-

  Pak C18 cartridge, see page 1494). The sample comprises plasma (e.g., pages 1493

  and 1494). The Protocol of Vierhapper et al. 1124is suitable for clinical use in a routine

  setting to obtain analytically correct estimates of testosterone production in vivo.

           Therefore the reference is deemed to anticipate the instant claims above.


                                     Claim Rejections - 35 USC § 103

  5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

  obviousness rejections set forth in this Office action:

           (a) A patent may not be obtained though the invention is not identically disclosed or described as set
           forth in section 102 of this title, if the differences between the subject matter sought to be patented and
           the prior art are such that the subject matter as a whole would have been obvious at the time the
           invention was made to a person having ordinary skill in the art to which said subject matter pertains.
           Patentability shall not be negatived by the manner in which the invention was made.



           This application currently names joint inventors. In considering patentability of

  the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of

  the various claims was commonly owned at the time any inventions covered therein

 were made absent any evidence to the contrary. Applicant is advised of the obligation

  under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was

  not commonly owned at the time a later invention was made in order for the examiner to




                                                   Joint Appendix 0153

                                                                                                                 QUESTMS-00002672
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page154 of437
                                                        77 of 514PageID
                                                                 PageID#:
                                                                        #:2466
                                                                          4577


  Application/Control Number: 12/946,785                                               Page 4
  Art Unit: 1654

  consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g)

  prior art under 35 U.S.C. 103(a).

  6.     Claims 13-21, 24, 26-28 are rejected under 35 U.S.C. 103(a) as being

  unpatentable over Caraiman et al. (ASMS 2003, Poster Number 075, June 2003).

         Caraiman et al. disclose that there is an ever increasing burden on analytical

  laboratories to make high sensitivity measurements, and to make them as quickly as

  possible. For the LC/MS analysis of compounds of widely differing polarities the

  demands are even higher since compounds in the same sample can often only be

  ionized optimally with the use of entirely different ionization sources (most commonly

  either electrospray ionization or atmospheric pressure chemical ionization (APCI)). This

  study illustrates the use of a combined TIS/APCI ionization source to combat this type

  of problem: as a software-selectable source, the ionization mode can be changed on

  the fly, allowing the user to choose the best ionization mode for each resolved

  compound in one analytical run. Turbo Flow® Chromatography was used as a high

  throughput method to eliminate the time-consuming sample preparation procedures for

  biological samples. The samples are rat plasma samples (e.g., abstract). The gender of

  the rats is not expressly identified.

         Caraiman et al. teach the following conditions:

         Instrumentation used:- API 4000TM equipped with a DuoSprayTM ion source

  (Figure 1) -Cohesive® 2300 pump/valve interface module (Cohesive® Technologies,

  Franklin, MA, USA) and CTC PAL HTS autosampler (Cohesive® Technologies,

  Franklin, MA, USA) (Figure 2).




                                          Joint Appendix 0154

                                                                                          QUESTMS-00002673
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page155 of437
                                                        78 of 514PageID
                                                                 PageID#:
                                                                        #:2467
                                                                          4578


  Application/Control Number: 12/946,785                                                  Page 5
  Art Unit: 1654

         Sample Preparation:- Calibration standards were prepared by mixing 200 IJL of

  rat plasma with 200 IJL of standard solutions in 10% methanol; - Aliquots of 100 IJL

  plasma samples from separate pharmacokinetic studies on rats for Testosterone

  and Warfarin were mixed and diluted with 200 IJL 10% methanol;- Calibrators and

  unknowns were centrifuged at 16,600 g for 15 minutes. The supernatant was

  transferred to 300 IJL vials and loaded in the autosampler;

         Chromatographic Conditions:- Extraction Column: CycloneTM HTLC (1.0 x 50

  mm, 50 IJm)- Analytical column: Waters, C8 Nova Pak (4.6 x 20 mm, 4 IJm)- Mobile

  phase for loading pump and eluting pump A: Water (0.1% HCOOH) :Methanol (95:5

  v/v) B: Water (0.1% HCOOH) : Methanol (5:95 v/v) - Run time: 4.33 minutes

  - Details for loading, transfer and eluting steps of the LC method. The ion at 289.1 was

  selected to produce a 97.2 (see Table 1). The sensitivity is up to 1 ng/ml (Table 3).

  Caraiman et al. teach that a high-throughput method combining the advantages of using

  the dual ions source in combination with HTCL was developed for testosterone in vivo

  pharmacokinetic studies. The method has quantitation limits comparable with results for

  neat standards analyzed with conventional HPLC and ion sources and good precision

  and accuracy (e.g., page 4).

         Caraiman et al. do not expressly teach applying the method to plasma from a

  human female.

         It would have been obvious to one of ordinary skill in the art at the time the

  invention was made to apply the method of Caraiman et al. to female patients' plasma.

  One of ordinary skill in the art at the time the invention was made would have been




                                        Joint Appendix 0155

                                                                                            QUESTMS-00002674
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page156 of437
                                                        79 of 514PageID
                                                                 PageID#:
                                                                        #:2468
                                                                          4579


  Application/Control Number: 12/946,785                                               Page 6
  Art Unit: 1654

  motivated to do so in order to carry out in vivo pharmacokinetic studies in female

  subjects and because the method of Caraiman et al. is a high-throughput method

  combining the advantages of using the dual ions source in combination with HTCL.

  One of ordinary skill in the art at the time the invention was made would have had a

  reasonable expectation of success given that Caraiman et al. teach a method of

  detection of testosterone in general, not restricted to any specific gender and because,

  as taught by Caraiman et al., the method has testosterone quantitation limits

  comparable with results for neat standards analyzed with conventional HPLC and ion

  sources and good precision and accuracy (e.g., Table 3).

        Thus, the invention as a whole is prima facie obvious over the references,

  especially in the absence of evidence to the contrary.

  7.     Claims 13-16, 18-21, 24-28 are rejected under 35 U.S.C. 103(a) as being

  unpatentable over Shackelton et al. (Steroids, 1997).

         Shackelton et al. teach that injectable preparations of testosterone esters have

  become widely misused to increase muscle mass and improve performance in athletes.

  Proof of such administration is difficult to obtain, because testosterone is an

  endogenous compound, and the esters are rapidly hydrolyzed to this steroid. The

  accepted test for testosterone administration has been the urinary

  testosterone/epitestosterone ratio, a value of >6 being taken as the hallmark of drug

  misuse. However, rare false positives and many false negatives present a drawback to

  the universal use of such a discriminant. One technique used to prove the presence of

  synthetic testosterone or its metabolites in urine is combustion ratio mass spectrometry,




                                        Joint Appendix 0156

                                                                                          QUESTMS-00002675
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page157 of437
                                                        80 of 514PageID
                                                                 PageID#:
                                                                        #:2469
                                                                          4580


  Application/Control Number: 12/946,785                                              Page 7
  Art Unit: 1654

 which renders it possible to distinguish endogenous from synthetic testosterone by

  differing 13C content. Encouraging studies utilizing this technique have been described.

  Another potential method would be to characterize the intact testosterone esters in

  plasma, because the short-chain ones commonly used in drug preparations are not

  synthesized in the body, in contrast to long-chain fatty acid steroid esters. The major

  drawback in performing this type of assay relates to the fact that the esters are

  efficiently hydrolyzed following administration and only very low concentrations can be

  expected in blood plasma (e.g., page 523).

           Shackelton et al. teach testosterone acetate, propionate, enanthate, cypionate,

  benzoate and phenylpropionate were obtained from the Sigma Chemical company.

  Testosterone isocaporate and undecanoate were products of Organon, OSS. 19-Nor-

  testosterone acetate was synthesized by acetylation of the parent steroid obtained from

  Sigma.

           Plasma samples were obtained from volunteers following intramuscular

  administration of 25 mg testosterone propionate + 100 mg testosterone enathate or oral

  administration of 160 mg testosterone undecanoate. The gender of the volunteers is not

  expressly identified.

         The plasma samples analyzed were stored in the Barcelona laboratories where

  the initial work-up was undertaken. Plasma proteins were precipitated by adding 4 ml

  acetone:ethanol (1 :1 v/v) to 1 ml of plasma samples. After brief sonication, the proteins

 were pelleted by centrifugation at 360 rpm for 1 min. The solvent was decanted and

  evaporatively removed under nitrogen. On receipt in California, the samples were




                                        Joint Appendix 0157

                                                                                        QUESTMS-00002676
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page158 of437
                                                        81 of 514PageID
                                                                 PageID#:
                                                                        #:2470
                                                                          4581


  Application/Control Number: 12/946,785                                             Page 8
  Art Unit: 1654

  reconstituted in 2 ml water: glacial acetic acid and 10 mg Girard reagent Twas added.

  The reaction tubes were heated at 100 degrees for 0 min to allow formation of the

  Girard hydrazones. The mixture was extracted twice with 5 ml of isooctane :methylene

  chloride (2:1 v/v) and the solvent (containing the bulk of the plasma lipids and

  nonketonic steroids) was discarded. Girard hydrazones are water soluble and, therefore

  stay in the water phase. This water phase was extracted by C18 cartridge (Waters Sep-

  pak). The sample recovered from Sep-pak in 4 ml of methanol was dried in anticipation

  of mass spectrometric analysis (e.g., page 524).

        The analysis of testosterone ester Girard hydrazones was conducted on a

  Michrom microbore HPLC instrument interfaced to a Micromass (VG) BioQ triple

  quadrupole mass spectrometer. The column used was a Vydac C4 and the manual

  injector utilized a 100 ul loop. The solvent flow rate was 50 ul/min. Samples for direct

  infusion into the mass spectrometer were introduced at 10 ul per minute.

        The voltages of capillary and HV lens were 3.9 and 1 kV, respectively. The cone

  voltage was 35 V when maximum sensitivity and no fragmentation was desired, and 74

  V when fragmentation in the source was needed. Collision cell MS/MS was only

  conducted in association with direct infusion. The collision energy was ramped from 60

  at m/z 50 to 40 at m/z 640.

         All the underivatized testosterone esters gave simple mass spectra when

  analyzed by direct infusion ESMS (See, e.g., Figures 1, 2). MS/MS fragmentation of

  both source-produced m/z 289 and 271 resulted in formation of the ion at m/z 97 (e.g.,

  page 525).




                                        Joint Appendix 0158

                                                                                       QUESTMS-00002677
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page159 of437
                                                        82 of 514PageID
                                                                 PageID#:
                                                                        #:2471
                                                                          4582


  Application/Control Number: 12/946,785                                                  Page 9
  Art Unit: 1654

         The Girard hydrazones have excellent H PLC properties under reverse phase

  conditions. Figure 3 shows the separation of the 9 compounds, using in each case the

  molecular ion for detection. For achieving specificity in plasma analysis, Shackelton et

  al. chose to monitor three ions: the molecular ion and fragment ions m/z M-59 and M-

  87. The peaks in Figure 4 A represent about 100 ng injected. Figure 58 shows the

  equivalent data for 1 ng (e.g., page 528). Please note that this appears to correspond,

  based on the sample treatment above to 1 ng/1 0 ul, or 100 ng/ml.

         Shackelton et al. do not expressly teach the method wherein the plasma is

  extracted from women.

         It would have been obvious to one of ordinary skill in the art at the time the

  invention was made to apply the method of Schackelton et al. to female patients'

  plasma. One of ordinary skill in the art at the time the invention was made would have

  been motivated to do so in order to determine if synthetic testosterone is present in

  female subjects such as athletes (doping control). One of ordinary skill in the art at the

  time the invention was made would have had a reasonable expectation of success

  given that Shackleton et al. teach a method of detection of testosterone in general, not

  restricted to any specific gender for its application.

         Thus, the invention as a whole is prima facie obvious over the references,

  especially in the absence of evidence to the contrary.

  8.     Claims 17 and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable

  over Shackelton et al. (Steroids, 1997) in view of Quinn et al. (US 5,772,874) and

  Zimmer et al. (J Chrom 1999).




                                          Joint Appendix 0159

                                                                                            QUESTMS-00002678
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page160 of437
                                                        83 of 514PageID
                                                                 PageID#:
                                                                        #:2472
                                                                          4583


  Application/Control Number: 12/946,785                                            Page 10
  Art Unit: 1654

         Shackelton et al. are relied upon as above. Shackelton et al. teach that it would

  be desirable to improve sensitivity in the method.

         Shackelton et al. do not expressly teach detecting concentrations less than 5

  ng/dl or 1 ng/dl or using HTLC.

        Quinn et al. teach turbulent flow chromatography (columns 7-9) to provide

  improved chromatographic separation, capacity and resolution when combining with

  HPLC (e.g., col. 1) thus creating a useful and improved separation.

        Zimmer et al. teach that turbulent flow chromatography (TFC) combined with the

  high selectivity and sensitivity of tandem mass spectrometry (MS-MS) is a new

  technique for the fast direct analysis of drugs from crude plasma. TFC in the 96-well

  plate format reduces significantly the time required for sample clean-up in the

  laboratory. For example, for 100 samples the workload for a technician is reduced from

  about 8 h by a manual liquid-liquid extraction (LLE) assay to about 1 h in the ease of

  TFC. Sample clean-up and analysis are performed on-line on the same column. Similar

  chromatographic performance and validation results were achieved using HTLC Turbo-

  C18 columns (Cohesive Technologies) and Oasis HLB extraction

  columns (Waters). One 96-well plate with 96 plasma samples is analyzed within 5.25 h,

  corresponding to 3.3 min per sample. Compared to this LLE and analysis of 96 samples

  takes about 16 h. Two structurally different and highly protein bound compounds, drug

  A and drug B, were analyzed under identical TFC conditions and the assays were fully

  validated for the application to toxicokinetics studies (compliant with Good Laboratory

  Practices- GLP). The limit of quantitation was 1.00 ug/1 (0.1 ug/dl) and the linear




                                        Joint Appendix 0160

                                                                                          QUESTMS-00002679
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page161 of437
                                                        84 of 514PageID
                                                                 PageID#:
                                                                        #:2473
                                                                          4584


  Application/Control Number: 12/946,785                                              Page 11
  Art Unit: 1654

 working range covered three orders of magnitude for both drugs: In the case of drug A

  the quality of analysis by TFC was similar to the reference LLE assay and slightly better

  than automated solid-phase extraction in 96-well plates. The accuracy was -3.1 to 6.7%

  and the precision was 3.1 to 6.8% in the case of drug A determined for dog plasma by

  TFC-MS-MS. For drug B the accuracy was -3.7 to 3.5% and the precision was 1.6 to

  5.4% for rat plasma, which is even slightly better than what was achieved with the

  validated protein precipitation assay (e.g., abstract).

         It would have been obvious to one of ordinary skill in the art at the time the

  invention was made to modify the tandem mass spectrometric method for testosterone

  MS/MS analysis of Shackelton et al. (e.g. abstract) by extracting with an HTLC

  extraction step before the MS/MS step as taught by Zimmer et al. to quickly purify the

  plasma samples containing testosterone and to improve sensitivity in the method. The

  skilled artisan would have been motivated to do use Zimmer al.'s turbulent flow

  chromatographic method because it created a fast and high selectivity and sensitivity

  method down to 0.1 ug/dl when coupled to MS/MS (e.g., abstract) and therefore it

 would have been a desirable method to purify the biological samples comprising

  testosterone of Shackelton et al. There would have been a reasonable expectation of

  success, given that Zimmer et al. teaches that this kind of analysis provides direct

  analysis of protein bound drugs (e.g., page 35, columns 1-2) such as testosterone (e.g.

  page 2178). Further, one of ordinary skill in the art would have been motivated to

  decrease the detection limit by using this higher sensitivity and selectivity and thus

  determining the lower limit of detection based on the teachings of Zimmer et al.




                                         Joint Appendix 0161

                                                                                           QUESTMS-00002680
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page162 of437
                                                        85 of 514PageID
                                                                 PageID#:
                                                                        #:2474
                                                                          4585


  Application/Control Number: 12/946,785                                               Page 12
  Art Unit: 1654

  Furthermore, "[g]enerally, differences in concentration or temperature will not support

  the patentability of subject matter encompassed by the prior art unless there is evidence

  indicating such concentration or temperature is critical. "[W]here the general conditions

  of a claim are disclosed in the prior art, it is not inventive to discover the optimum or

 workable ranges by routine experimentation."" (See MPEP 2144.05).

         Thus the invention as a whole was clearly prima facie obvious to one of ordinary

  skill in the art at the time the invention was made.

  9.     Claims 13-21, 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable

  over Ong et al. (50ths ASMS Conference Abstract Viewer, June 2002).

         Ong et al. teach a method for determining the amount of testosterone present in

  a test sample,

         (a) purifying testosterone from the test sample by subjecting the sample to an

  extraction column (HTLC, Preliminary data section) and an analytical column (LC,

  Preliminary data section) to generate an eluent;

         (b) ionizing the purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

  spectrometry);

         (c) detecting the presence or amount of the testosterone ion(s) by a mass

  spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

  the presence or amount of testosterone in the test sample, wherein the method is

  capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

  ng/ml] in the test sample (e.g., last 2 paragraphs of Preliminary Data section).




                                         Joint Appendix 0162

                                                                                              QUESTMS-00002681
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page163 of437
                                                        86 of 514PageID
                                                                 PageID#:
                                                                        #:2475
                                                                          4586


  Application/Control Number: 12/946,785                                               Page 13
  Art Unit: 1654

         See entire abstract for the limitations drawn to HTLC separation (e.g., preliminary

  data section), serum/plasma (last paragraph), detection limit (last paragraph).

         Ong et al. do not expressly teach using the method in a human female

  plasma/tissue sample, teaching instead the use of the method in plasma/tissue samples

  obtained from animals for in vivo pharmacokinetic studies in animal models.

         It would have been obvious to one of ordinary skill in the art at the time the

  invention was made to use the method of Ong et al. with human female plasma/tissue

  samples. One of ordinary skill in the art at the time the invention was made would have

  been motivated to do so given the high routine sensitivity and inter-batch precision,

  simplified preparation and minimal carryover of the method. One of ordinary skill in the

  art at the time the invention was made would have had a reasonable expectation of

  success given that the method of Ong et al. was useful for the analysis of large number

  of samples in studies of structure-activity for lead optimization using in vitro metabolic

  stability to in vivo pharmacokinetic studies, because Ong et al. did not restrict the

  analysis results to specific genders of the animal samples and because the method of

  Ong et al. in a serial configuration for plasma/tissue matrices, has a limit of quantitation

  approaching 0.1 ng/ml, an accuracy< 10% relative error and a precision < 10% RSD.

         Thus the invention as a whole was clearly prima facie obvious to one of ordinary

  skill in the art at the time the invention was made.

                                       Double Patenting

  10.     The nonstatutory double patenting rejection is based on a judicially created
  doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
  unjustified or improper timewise extension of the "right to exclude" granted by a patent
  and to prevent possible harassment by multiple assignees. A nonstatutory



                                         Joint Appendix 0163

                                                                                           QUESTMS-00002682
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page164 of437
                                                        87 of 514PageID
                                                                 PageID#:
                                                                        #:2476
                                                                          4587


  Application/Control Number: 12/946,785                                              Page 14
  Art Unit: 1654

  obviousness-type double patenting rejection is appropriate where the conflicting claims
  are not identical, but at least one examined application claim is not patentably distinct
  from the reference claim(s) because the examined application claim is either anticipated
  by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140
  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
  USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.
  1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422
  F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163
  USPQ 644 (CCPA 1969).
          A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
  may be used to overcome an actual or provisional rejection based on a nonstatutory
  double patenting ground provided the conflicting application or patent either is shown to
  be commonly owned with this application, or claims an invention made as a result of
  activities undertaken within the scope of a joint research agreement.
           Effective January 1, 1994, a registered attorney or agent of record may sign a
  terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
  37 CFR 3.73(b).

  11.    Claims 13-28 are rejected on the ground of nonstatutory obviousness-type

  double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 7,754,419.

  Although the conflicting claims are not identical, they are not patentably distinct from

  each other because the instantly claimed invention and the invention claimed in US '419

  are both drawn to a method for determining the presence or amount of testosterone in a

  test sample utilizing steps encompassed or encompassed by the claimed method of US

  '419. US '419 claims a method for determining the presence or amount of testosterone

  in a test sample comprising,

         (a) purifying testosterone from the test sample by HTLC extraction and liquid

  chromatography;

         (b) ionizing the purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer having a mass/charge ratio selected from the group

  consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;




                                         Joint Appendix 0164

                                                                                             QUESTMS-00002683
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page165 of437
                                                        88 of 514PageID
                                                                 PageID#:
                                                                        #:2477
                                                                          4588


  Application/Control Number: 12/946,785                                              Page 15
  Art Unit: 1654

         (c) detecting the presence or amount of the testosterone ion(s) by a mass

  spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

  the presence or amount of testosterone in the test sample, wherein the method is

  capable of detecting testosterone concentrations of less than 1 ng/dl (see claim 32 of

  US "19. US '419 includes detection by MS/MS/TOF of the instantly claimed ions, which

  are made by ionization techniques such as SELDI, APPI, daughter ion summation for

  quantitation and HTLC (turbulent flow chromatography) including appropriate columns.

  The ions detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

         Although US '419 does not expressly teach the method to be applied to females,

  one of ordinary skill in the art would had been motivated to use the high sensitive

  method down to 1 ng/dl in determination of testosterone in samples from females,

 which routinely have lower concentrations than males. One of ordinary skill in the art at

  the time the invention was made would have had a reasonable expectation of success

  since the method of US '491 is drawn to determining testosterone in blood, serum,

  plasma or urine from a human, which includes both males and females.

         Thus, the invention as a whole is prima facie obvious over the patent, especially

  in the absence of evidence to the contrary.

  12.    Claims 13-28 are rejected on the ground of nonstatutory obviousness-type

  double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7,348, 137.

  Although the conflicting claims are not identical, they are not patentably distinct from

  each other because the instantly claimed invention and the invention claimed in US '137

  are both drawn to a method for determining the presence or amount of testosterone in a




                                         Joint Appendix 0165

                                                                                             QUESTMS-00002684
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page166 of437
                                                        89 of 514PageID
                                                                 PageID#:
                                                                        #:2478
                                                                          4589


  Application/Control Number: 12/946,785                                            Page 16
  Art Unit: 1654

  test sample utilizing steps encompassed or encompassed by the claimed method of US

  '137. US '137 teaches a method for determining the presence or amount of testosterone

  in a test sample comprising,

         (a) purifying testosterone from the test sample by HTLC extraction and liquid

  chromatography;

         (b) ionizing the purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer having a mass/charge ratio selected from the group

  consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;

         (c) detecting the presence or amount of the testosterone ion(s) by a mass

  spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

  the presence or amount of testosterone in the test sample, wherein the method is

  capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

  ng/ml] in the test sample (see all claims of US '137 and also the section regarding the

  limit of detection (LOD) in Example 4 which describes the LOD is 0.6 ng/dl). US '137

  includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

  ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

  and HTLC (turbulent flow chromatography) including appropriate columns. The ions

  detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

        Although US '137 does not expressly teach the method to be applied to females,

  one of ordinary skill in the art would had been motivated to use the high sensitive

  method down to 1 ng/dl in determination of testosterone in samples from females,

 which routinely have lower concentrations than males. One of ordinary skill in the art at




                                        Joint Appendix 0166

                                                                                         QUESTMS-00002685
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page167 of437
                                                        90 of 514PageID
                                                                 PageID#:
                                                                        #:2479
                                                                          4590


  Application/Control Number: 12/946,785                                              Page 17
  Art Unit: 1654

  the time the invention was made would have had a reasonable expectation of success

  since the method of US '137 is drawn to determining testosterone in blood, serum,

  plasma or urine from a human, which includes both males and females.

         Thus, the invention as a whole is prima facie obvious over the patent, especially

  in the absence of evidence to the contrary.

  13.    Claims 13-28 are rejected on the ground of nonstatutory obviousness-type

  double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 6,977, 143.

  Although the conflicting claims are not identical, they are not patentably distinct from

  each other because the instantly claimed invention and the invention claimed in US '143

  are both drawn to a method for determining the presence or amount of testosterone in a

  test sample utilizing steps encompassed or encompassed by the claimed method of US

  '143. US '143 teaches a method for determining the presence or amount of testosterone

  in a test sample comprising,

         (a) purifying testosterone from the test sample by HTLC extraction and liquid

  chromatography;

         (b) ionizing the purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer having a mass/charge ratio selected from the group

  consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;

         (c) detecting the presence or amount of the testosterone ion(s) by a mass

  spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

  the presence or amount of testosterone in the test sample, wherein the method is

  capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1




                                         Joint Appendix 0167

                                                                                             QUESTMS-00002686
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page168 of437
                                                        91 of 514PageID
                                                                 PageID#:
                                                                        #:2480
                                                                          4591


  Application/Control Number: 12/946,785                                            Page 18
  Art Unit: 1654

  ng/ml] in the test sample (see all claims of US '143 and also the section regarding the

  limit of detection (LOD) in Example 9 which describes the LOD is 0.6 ng/dl). US '143

  includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

  ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

  and HTLC (turbulent flow chromatography) and appropriate columns for HTLC. The ions

  detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

        Although US '143 does not expressly teach the method to be applied to females,

  one of ordinary skill in the art would had been motivated to use the high sensitive

  method down to 1 ng/dl in determination of testosterone in samples from females,

 which routinely have lower concentrations than males. One of ordinary skill in the art at

  the time the invention was made would have had a reasonable expectation of success

  since the method of US '143 is drawn to determining testosterone in blood, serum,

  plasma or urine from a human, which includes both males and females.

        Thus, the invention as a whole is prima facie obvious over the patent, especially

  in the absence of evidence to the contrary.

  14.    Claims 13-28 are provisionally rejected on the ground of nonstatutory

  obviousness-type double patenting as being unpatentable over claims 1-13 of

  copending Application No. 12/607,905. Although the conflicting claims are not

  identical, they are not patentably distinct from each other because both are drawn to

         (a) purifying testosterone from the test sample by subjecting the sample to an

  extraction column and an analytical column to generate an eluent;




                                        Joint Appendix 0168

                                                                                          QUESTMS-00002687
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page169 of437
                                                        92 of 514PageID
                                                                 PageID#:
                                                                        #:2481
                                                                          4592


  Application/Control Number: 12/946,785                                           Page 19
  Art Unit: 1654

         (b) ionizing the purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

  spectrometry);

         (c) detecting the presence or amount of the testosterone ion(s) by a mass

  spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

  the presence or amount of testosterone in the test sample, wherein the method is

  capable of detecting testosterone concentrations of less than 10 ng/dl such as 1 ng/dl.

         Although Application '905 does not expressly teach the method to be applied to

  females, one of ordinary skill in the art would had been motivated to use the high

  sensitive method down to 1 ng/dl in determination of testosterone in samples from

  females, which routinely have lower concentrations than males. One of ordinary skill in

  the art at the time the invention was made would have had a reasonable expectation of

  success since the method of Application '905 is drawn to determining testosterone in

  blood, serum, plasma or urine from a human, which includes both males and females.

         This is a provisional obviousness-type double patenting rejection because the

  conflicting claims have not in fact been patented.

                                         Conclusion

  15.    No claim is allowed.

         The prior art made of record and not relied upon is considered pertinent to

  applicant's disclosure.




                                        Joint Appendix 0169

                                                                                       QUESTMS-00002688
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page170 of437
                                                        93 of 514PageID
                                                                 PageID#:
                                                                        #:2482
                                                                          4593


  Application/Control Number: 12/946,785                                           Page 20
  Art Unit: 1654

  16.   Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

  number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

  for the organization where this application or proceeding is assigned is 571-273-8300.

        Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /MARCELA M CORDERO GARCIA/
 Primary Examiner, Art Unit 1654

  MMCG 06/2011




                                       Joint Appendix 0170

                                                                                       QUESTMS-00002689
             Case
             Case1:18-cv-01436-MN
                  1:18-cv-01436-MN Document
                                   Document87-1
                                            72-6 Filed
                                                 Filed12/05/19
                                                       09/25/19 Page
                                                                Page171 of437
                                                                     94 of 514PageID
                                                                              PageID#:
                                                                                     #:2483
                                                                                       4594
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      12/946,785                          CAULFIELD ET AL.
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                              Page 1 of 2
                                                                                      MARCELA M. CORDERO                  1654
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                                      Name                                     Classification

 *       A      US-5, 772,87 4                          06-1998           Quinn et al.                                                         210/198.2

 *       B      US-7,754,419                            07-2010           Caulfield et al.                                                        435/4

 *       c      US-7,348,137                            03-2008           Caulfield et al.                                                        435/4

 *       D      US-6,977, 143                           12-2005           Caulfield et al.                                                        435/4
         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                           Classification

         N

         0
         p

         Q

         R

         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                Vierhapper et al. Determination of Testosterone Production Rates in Men and Women Using Stable Isotope/Dilution and Mass
         u
                Spectrometry. Journal of Clinical Endocrinology and Metabolism. 1997. Vo. 82, No.5, pages 1492-1496.



                Shackelton et al. Electrospray mass spectrometry of testosterone esters: Potential for use in doping control. Steroids, 1997. Vol.
         v      62, pages 523-529.



                Ong et al. Integrated Bioanalytical Support Using Turbulent Flow Chromatography-Mass Spectrometry. 50th ASMS Conference,
         w
                June 2002, Poster 218, pages 1-2.


                Zimmer et al. Comparison of turbulent-flow chromatography with automated solid-phase extraction in 96 well plates and liquid-
         X      liquid extraction used as plasma sample preparation techniques for liquid chromatography-tandem mass spectrometry. J
                Chromatog. A. 1999. Vol. 854, pages 23-25.
*A copy of th1s reference 1s not be1ng furnished w1th th1s Off1ce act1on. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                  Notice of References Cited                        Part of Paper No. 20110610

                                                                               Joint Appendix 0171

                                                                                                                                                QUESTMS-00002690
             Case
             Case1:18-cv-01436-MN
                  1:18-cv-01436-MN Document
                                   Document87-1
                                            72-6 Filed
                                                 Filed12/05/19
                                                       09/25/19 Page
                                                                Page172 of437
                                                                     95 of 514PageID
                                                                              PageID#:
                                                                                     #:2484
                                                                                       4595
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      12/946,785                          CAULFIELD ET AL.
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                             Page 2 of 2
                                                                                      MARCELA M. CORDERO                  1654
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                                      Name                                    Classification

         A      US-

         B      US-

         c      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                          Classification

         N

         0
         p

         Q

         R

         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                Salameh et al. Validation of total testosterone assay using high-turbulence liquid chromatography tandem mass-spectrometry:
         u
                Total and free testosterone reference ranges. Steroids, 2010. Vol. 75, pages 169-175.



                Caraiman et al. Optimal Sensitivity and Increased Throughput Using a Dual TIS/APCI Ionization Source and TurboFiow
         v      Chromatography with LC/MS/MS. Poster Number 075. ASMS Conference, June 2003, pages 1-4.



         w



         X


*A copy of th1s reference 1s not be1ng furnished w1th th1s Off1ce act1on. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                  Notice of References Cited                          Part of Paper No. 20110610

                                                                               Joint Appendix 0172

                                                                                                                                               QUESTMS-00002691
    Case
    Case1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document87-1
                                   72-6 Filed
                                        Filed12/05/19
                                              09/25/19 Page
                                                       Page173 of437
                                                            96 of 514PageID
                                                                     PageID#:
                                                                            #:2485
                                                                              4596

                                        Application/Control No.              Applicant(s)/Patent Under
                                                                             Reexamination
           Search Notes                 12946785                             CAULFIELD ET AL.

                                        Examiner                             Art Unit

                                        MARCELA M CORDERO GARCIA             1654




                                                   SEARCHED

      Class           I                    Subclass                      I          Date       I Examiner
 none                 I none                                             I      6/10/2011      I MMCG

                                                  SEARCH NOTES

                                   Search Notes                                     Date              Examiner
 STN search by STIC (available via SCORE I PAIR)                                5/17/2011          MMCG
 EAST search (attached)                                                         6/1 0/2011         MMCG
 also ran PALM Inventor search                                                  6/1 0/2011         MMCG



                                          INTERFERENCE SEARCH

      Class           I                    Subclass                      I          Date       I     Examiner
                      I                                                  I                     I




U.S. Patent and Trademark Office                   Joint Appendix 0173                       Part of Paper No. : 2011 0610

                                                                                                             QUESTMS-00002692
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page174 of437
                                                        97 of 514PageID
                                                                 PageID#:
                                                                        #:2486
                                                                          4597


    SQ~h   ASMS Conference        Ab~~<Lct   Viewer                                                         Page 1 of7




                   50th ASMS Conference
                        Abstract Search and Schedule Generator
     To save your changes, click on a navigation button at the bottom of this page.                      oo NOT USE
     THE BACK BUTTON ON YOUR BROWSER!

     Abstracts are returned in sets of six. Press the Page buttons at the bottom to scroll.

     Number of Abstracts returned:           15
     You are        page:                    2
                                     .~~~~~~~~~~~----~~~~==~~~---~-----~~




    Session: LC/MS Sample Prep                        Code: ThPJ            Time Slot/Poster Number: 218
                                         D    Remove this Abstract from my Schedule.

       Integrated Bioanalytical Support Using Turbulent Flow Chromatography-Mass Spectrometry

                          Voon S-Ong'; Kevin Cook; Jeffrey Bernstein; William Brubaker
                                   Memory Pharmaceuticals, Montvale, NJ

    Novel Aspect: Turbulent flow chromatography-mass spectrometry for metabolic
    stability/pharmacokinetic screening
    Introduction:
    The bioanalytical challenges faced by a pharmaceutical company range from support of
    structure-activity relationship (SAR) studies for lead optimization using in vitro metabolic
    stability to in vivo pharmacokinetic studies in various animal models. Most often, particularly in
    a small pharmaceutical company, part or all of the above eHorts are outsourced due to the
    significant investment required to acquire, operate, and maintain the necessary analytical
    instrumentation. However, advantages gained from conducting these analyses in-house
    relative to outsourcing are enormous. In this presentation, we outline programs that are
    supported using a single LC/MS/MS system.
   Methods:
   The LC/MS/MS system consists of a Cohesive 2300 HTLC system equipped with 2 binary
   pumps and a CTC PAL autosampler interfaced to an AB-Sciex API 3000 triple quadrupole
   mass spectrometer. One pump is used for sample loading and extraction, while the second
   pump operates a generic gradient to facilitate analyte elution. The main advantage of the
   system is the capability for on-line solid-phase extraction obviating the need for any manual
   sample preparation prior to mass spectrometric analysis. The system is also capable of
   conducting parallel on-line extractions to increase throughput.
   Preliminary Data:
   A Tecan Genesis liquid handling workstation was utilized for metabolic stability screening,
   which is capable of preparing approximately 400 samples (in under 4 hours) for analysis. In
   this program, the percentage of parent compound remaining after 1-hour incubation is
   determined. To complete sample analysis in a single batch overnight, the HTLC system is
   configured with two on-line extraction columns in parallel followed by a single analytical
   column. Use of this extraction column-switching mode allows one extraction column to be
   rinsed and equilibrated while the other is used for on-line extraction. The analytical column is
   operated under generic fast gradient chromatography to facilitate elution of a range of
   analytes with diHering chemical characteristics. In this configuration, the cycle time is 2
   minutes per injection facilitated by the use of higher (> 1 mUm in} flow rates. Carryover is
             . .      .     ~-.  -- ~.    .                                           .      .


   d/www .inmerge.com/aspfolder/ASMS200 1Schedule2.asp                                                       5/9/2002

                                                      Joint Appendix 0174

                                                                                                                QUESTMS-00002693
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page175 of437
                                                        98 of 514PageID
                                                                 PageID#:
                                                                        #:2487
                                                                          4598


    SOlh ASMS Conference Absllact Viewer                                                                             Page 2 of7


       compound-dependent with 0.5% as the worst case encountemd. Testosterone ls used as a
       positive control (at 5 and 0.5 uM incubation concentrations) in this metabolic stability
       screening program. Within-batch precision of analysis as measured by percent testosterone
       remaining is typically not greater than 10% (N:::: 4) while inter-batch precision calculated from
       over 20 separate batches is not worse than 15%.                         · ~·-
       For analyses involving plasma/tissue matikes;in which lower limits of quantitation
       approaching 0. 1 ng/ml are routinely required, a serial configuration, consisting of a single
       extraction column with a single analytical column, is used. The main advantages of this
      configuration are simplified sample preparation (even for tissue samples) prior to on-line
      extraction and minimal carryover ( <0.05%), although a longer cycle time is encountered
      because extractions are carried out serially. Examination of the results from parallel and serial
      configurations following method validation experiments with spiked plasma samples for
      various ana!ytes revealed accuracy {<10% relative error) and precision          0% RSD) values
      that are


     Session: LC/MS Sample Prep                             Code: ThPJ        Time Slot/Poster Number: 220
                                                   0   Remove this Abstract from my Schedule.

          Evaluation of Different Online Extraction Approach Combined with a LC-MS/MS System for
                                     Sample Analysis in Biological Fluids.

                    Chenier Dodard; Lynda Letarte·; Genevieve Plante; Erick Tessier; Rudolf Guilbaud
                                       MDS Pharma Services, Montreal, Canada

     Novel Aspect: Automated online extraction tor high throughput samples analysis
     Introduction:
     Increased sample throughput has become a vital and necessary tool to adequately support
     drug development program. Online extraction technique provide a simple cost effective and
     reliable way for the quantification of compounds in biological fluids. Online extraction allow the
     combination of the sample preparation and the sample analysis on the LC-MS/MS system in a
     single step.

    ·tn this paper, we will compare 3 main approaches currently used in the pharmaceutical
     industry; turbulent flow chromatography using in house system (Switch valve) or an integrated
     system (Cohesive) and Prospekt We wi!l show results obtained for the analysis of different
     compounds and we will discuss the advantages and disadvantages of each technique.
    Methods:
    For all3 techniques the plasma samples were treated using the same procedure. Plasma
   samples were diluted with the internal standard filtered and transfer directly into the injection
   vials for the analysis. Each validation run contained a standard curve and 4 levels of quality
   control samples in 6 replicates. The online extraction assays were evaluated in terms of
   precision, accuracy and reproducibility. On the other hand each technique were compared to
   evaluate the ruggedness, the carry-over, the throughput and the ease of use.
   Preliminary Data:
    The precision and accuracy was evaluated using 3 batches for the inter assay results and with
    a single batch of 192 samples for the Intra results. Concentrations were determined by back
    calculation of their peak area ratios on a calibration curve. The variability observed in the
    results due to the use of online extraction is negligible. All QC levels results from between-
   batch and within batch in terms of precision and accuracy using the online extraction
   technique were better or were comparable to the conventional technique. The intra-batch
   precision and accuracy from the validation OC samples for all the tested drugs varies from
   1.5% to 15.9% (%CV) and from 88.6% to 114.2% (%,nominal) respectively. The between-
   batch precision and accuracy from the validation QC samples for all the tested drugs varies
   from 2.4% to 17.9% (%CV) and from 89.7% to 109.6%, (%nominal) respectively. The Online
   approach reduced the overall analysis time without compromising the accuracy and precision.
   However ease of use, ruggedness, throughput and carry over is different on each technique.
   Tho rl'lmn<>ri<:>f'ln will l'l!>rif" tho !>rhmnh:>noc: <>nrl tho rlic:.::orllt<>nt::.noc ,.,f o<>rh t<>rhnin11o



 http://www .inmerge.comJaspfolder/ASMS200 1Schedule2.asp                                                            5/9/2002

                                                               Joint Appendix 0175

                                                                                                                        QUESTMS-00002694
Case
Case1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document87-1
                               72-6 Filed
                                    Filed12/05/19
                                          09/25/19 Page
                                                   Page176 of437
                                                        99 of 514PageID
                                                                 PageID#:
                                                                        #:2488
                                                                          4599




       ABSTRACT
       A sensitive, selective and fast method was developed for the analysis of Testosterone and Warfarin in
       rat plasma from in vivo pharmacokinetic experiments. The instrumentation consisted of TurboFiow®
       Chromatography (TFC) coupled with an API 4000™ mass spectrometer equipped with a combined TIS
       (TurbolonSpray™)/APCI source. Total assay time is as short as 4.3 minutes including direct online
       injection of diluted plasma, HPLC separation and software-controlled switching of the ionization mode
       during the chromatographic run. For each compound the optimal ionization method was determined
       and set for the analytical run using the software. Limits of quantitation for Warfarin and Testosterone in
       rat plasma are comparable with LOQs obtained for neat standards using conventional ion sources and
       HPLC.

       INTRODUCTION
       There is an ever increasing burden on analytical laboratories to make high sensitivity measurements,
       and to make them as quickly as possible. For the LC/MS analysis of compounds of widely differing
       polarities the demands are even higher since compounds in the same sample can often only be ionized
       optimally with the use of entirely different ionization sources (most commonly either electrospray
       ionization or atmospheric pressure chemical ionization (APCI)). This study illustrates the use of a
       combined TIS/APCI ionization source to combat this type of problem: as a software-selectable source,
       the ionization mode can be changed on the fly, allowing the user to choose the best ionization mode for
       each resolved compound in one analytical run. TurboFiow® Chromatography was used as a high-
       throughput method to eliminate the time-consuming sample preparation procedures for biological
       samples.

       MATERIALS AND METHODS
       Instrumentation
        -API 4000™ equipped with a DuoSpray™ ion source (Figure 1)
       -Cohesive® 2300 pump/valve interface module (Cohesive® Technologies, Franklin, MA, USA) and
       CTC PAL HTS autosampler (Cohesive® Technologies, Franklin, MA, USA) (Figure 2)

       Sample Preparation
       - Calibration standards were prepared by mixing 200 1-1L of rat plasma with 200 1-1L of standard
       solutions in 10% methanol;
       - Aliquots of 100 1-1L plasma samples from separate pharmacokinetic studies on rats for Testosterone
       and Warfarin were mixed and diluted with 200 1-1L 10% methanol;
       - Calibrators and unknowns were centrifuged at 16,600 g for 15 minutes. The supernatant was
       transferred to 300 1-1L vials and loaded in the autosampler;

       Chromatografic Conditions
       -Extraction Column: Cyclone™ HTLC (1.0 x 50 mm, 50 1-1m)
       - Analytical column: Waters, C8 Nova Pak (4.6 x 20 mm, 4 1-1m)
       - Mobile phase for loading pump and eluting pump
           A: Water (0.1% HCOOH) : Methanol (95:5 v/v)
           8: Water (0.1% HCOOH) : Methanol (5:95 v/v)
       - Run time: 4.33 minutes
       - Details for loading, transfer and eluting steps of the LC method: Figures 3-6




                                                 Joint Appendix 0176

                                                                                                                QUESTMS-00002695
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 177
                                                        100 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4600
                                                                             2489


                                                                                                   Poster Number 075
       Figure 1. DuoSpray™ source for API-4000™                                     Figure 3. LC Methodology and Plumbing
                triple quadrupole mass spectrometer.                                Diagram: Loading Step

        TurbolonSprayTM
           (TIS) Inlet


                                                            APCI inlet
       TurbolonSpray™
            Heater




                                                      Corona Discharge             Figure 4. LC Methodology and Plumbing
                                                           Needle                  Diagram: Transfer Step



         The combined software-selectable TIS/APCI ionization
         system offers the ability to quickly switch between the
         TIS and APCI ionization techniques during a single
         chromatographic run. The best ionization technique can
         be chosen for each individual compound in a mixture of
         drugs with significantly different polarities. 1 Among the
         benefits offered are: increased sensitivity over a larger
         compound range, improved sample throughput and
         accelerated method development.
                                                                                    Figure 5. LC Methodology and Plumbing
                            Table 1. MS method                                      Diagram: Eluting Step
       Period   Compound      Duration   Ionization   Polarity       MRM
                                         Technique                transition
                 Warfarin       2.45        TIS       negat1ve   307.1 -7161 o




                Figure 2. Cohesive® 2300 System




                                                                                    Figure 6. LC Methodology and Plumbing
                                                                                    Diagram: Valve switching and Equilibration




       The Cohesive® system combines on-line sample
       preparation using TFC with analytical LC and has been
       successfully used for dextromethophan metabolite studies
       with direct injection of diluted rat plasma.2

       Sample preparation for TFC is fast and much less labor
       intensive compared to the traditional off-line sample
       preparations such as liquid/liquid or solid phase extraction.
       The dual column configuration was used to improve
       sensitivity and selectivity of the assay.




                                                                   Joint Appendix 0177

                                                                                                                            QUESTMS-00002696
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 178
                                                        101 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4601
                                                                             2490


                                                                                           Poster Number 075
       RESULTS

        Figure 7. Warfarin and Testosterone                               Figure 8. Warfarin and Testosterone
        in rat plasma - typical chromatogram                              in rat plasma - quantitation

                                              Switch ionEiaion mode
                                              and polarity

                                                inject next sampie                        1•.l.,_,, . . . . . . . . . .
                                                                                            LOQ (fg on column)
                      Warfarin               Testosterone                   Warfarin                    68
                  TIS negative               APCI positive                Testosterone                 630


                                                                          Figure 9. Warfarin in rat plasma
                                                                                    Calibration Curve




      Table 2. Warfarin in Plasma- Calibration
         Expected   Mean calculated Standard Precision Accuracy
       concentration concentralion Deviation C.V.(%)      (%)
          ng/mL       nglml (n=5)
               0.05     0.049        0.004     9.12     97.26
               0.10     0.106        0.002     2.09     106.44
               0.50       0.480      0.009     1.90     96.02
               5.00       5.014      0.067     1.33     100.27
              10.00       10.001     0.043     0.43     100.01




                                                                             Figure 10. Testosterone in rat plasma
                                                                                        Calibration Curve


       Table 3. Testosterone in plasma- Calibration
         Expected   Mean calculated Standard Precision Accuracy
       concentration concentration Deviation c.v. (%)    (%)
          ng/mL       ng/mL (n=5)
             1           0.908        0.074    8.13     90.82
            2            1.904        0.095    4.99     95.22         }
            10           9.768        0.218    2.23     97.68
           100          108.241       1.588    1.47     108.24
           200          219.841       3.847    1.75     109.92
           1000         990.004      16.427    1.66     99.00
           2000        1982.333       9.445    0.48     99.12




                                                       Joint Appendix 0178

                                                                                                                          QUESTMS-00002697
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 179
                                                        102 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4602
                                                                             2491


                                                                                                                   Poster Number 075
       Figure 11. Pharmacokinetic study:                                  Figure 12. Pharmacokinetic study:
       Warfarin i.v. 0.1 mg/kg and p.o. 0.2 mg/kg                         Testosterone i.v. 5 mg/kg and p.o. 10 mg/kg




                                                                                 Testooterone i,v. dose .s mg/kg
                                                                      ~


                                                                      i'1LO---
                                                                      ~



                                                                      ]



                                         ~(;0

                          Safl1lllngTI,..,,pos!dosa(mh.des)




       CONCLUSIONS
       Fast TIS/APCI switching allows TIS and APCI ionization for Warfarin and Testosterone, respectively
       in one single acquisition run. Switching the ionization mode and the polarity are performed so that the
       two peaks situated at less than 0.3 min apart in a chromatographic run can be baseline separated in
       two different periods.

       Cohesive® 2300 Turbo Flow® Chromatography system was used to reduce the sample preparation
       time for rat plasma samples from in vivo pharmacokinetic studies. Dual column focusing mode was
       used for optimum sensitivity.

       A high-throughput method combining the advantages of using the dual ion source in combination with
       HTLC was developed for analysis of Warfarin and Testosterone from in vivo pharmacokinetic studies.
       Quantitation limits comparable with results for neat standards analyzed with conventional HPLC
       and ion sources, good precision (C. V. < 10%) and accuracy were obtained.


       REFERENCES
       1.Haider, S., Alary, J.-F, Kovarik, P. and Covey, T., poster at the Montreux Conference, Montreux, Nov. 2002.
       2.Ynddal, L. and Hansen, S. H., accepted to J. Chromatography, 2003.



       ACKNOWLEDGEMENTS
       Many thanks to Cohesive Technologies for the loan of the Cohesive 2300 system and to Francois Espourteille and Sarah
       Vannozzi from Cohesive Technologies for useful discussions.



       TRADEMARKS/LICENSING
       TurbolonSpray, and API 4000 are trademarks owned by Applera Corporation or its subsidiaries in the United States and
       certain other countries and DuoSprayrM is a trademark owned by Applied Biosystems/MDS Sciex instruments. Applied
       Biosystems and ABare trademarks of the Applera Corporation. MDS Sciex is a trademark of MDS Inc. Cohesive Technologies
       is a registered trademark of Cohesive Technologies Inc. HTLC is a trademark of Cohesive Technologies Inc.




                                                              Joint Appendix 0179

                                                                                                                                 QUESTMS-00002698
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 180
                                                             103 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4603
                                                                                  2492
                                                                          Steroids 75 (2010) 169-175


                                                              Contents lists available at ScienceDirect


                                                                               Steroids




Validation of a total testosterone assay using high-turbulence liquid
chromatography tandem mass spectrometry: Total and free testosterone
reference ranges
Wael A. Salameh, Mildred M. Rector-Goldman, Nigel]. Clarke, Richard E. Reitz, Michael P. Caulfield*
Department of Endocrinology and Metabolism, Quest Diagnostics Nichols Institute, 33608 Ortega Highway, Sanjuan Capistrano, CA 92690, United States



ARTICLE               INFO                             ABSTRACT

Article history:                                       Accurate measurement of testosterone concentration is of critical importance when diagnosing and treat-
Received 12june 2009                                   ing male hypogonadism, congenital adrenal hyperplasia, premature or delayed puberty, and androgen
Received in revised form 2 October 2009                excess in polycystic ovary syndrome or other virilizing conditions. However, some assays have inher-
Accepted 9 November 2009
                                                       ent limitations and biases that affect measurement of low-testosterone values. Therefore, we developed
Available online 17 November 2009
                                                       a highly specific online mass spectrometry method. Sera were extracted online using high-turbulence
                                                       flow liquid chromatography coupled to analytical HPLC and atmospheric pressure chemical ionization
Keywords:
                                                       tandem mass spectrometry (HTLC-APCI-MS/MS). Analyte ions were monitored by multiple reaction
Testosterone
High-turbulence liquid chromatography                  monitoring (MRM). Total analysis time was 1.15 min per sample when using the multiplexing system.
tandem mass spectrometry (HTLC-MS/MS)                  Testosterone concentrations were measured directly from 150 fLL of serum or plasma without deri vatiza-
Male hypogonadism                                      tion or liquid-liquid extraction. The lower limit of quantification was 0.3 ng/dL, and the assay was linear
Congenital adrenal hyperplasia (CAH)                   up to 2000 ng/dL The method compared very well with an established RIA: y ~ 1 .02x + 1.5, r'2 ~ 0.994.
Premature or delayed puberty!                          Comparison with a platform immunoassay confirmed the previously reported ICMA positive bias at
Polycystic ovary syndrome (PCOS)                       low concentrations. Male and female adult and pediatric reference ranges were developed for this very
                                                       sensitive and accurate high-throughput LC-MS/MS method. This method is suitable for measuring the
                                                       expected low-testosterone concentrations seen in women, children, and hypogonadal males and for
                                                       monitoring testosterone suppressive therapy in prostate cancer patients.
                                                                                                                          © 2009 Elsevier Inc. All rights reserved.




1. Introduction                                                                          The specificity of these reference methods relies on completeness
                                                                                         ofthe separation of closely related steroids in the chromatography
   The importance of accurate total testosterone (TT) measure-                           step and the specificity of the primary antibody employed. Their
ments, especially of low concentrations, has been the subject of                         availability is now limited to a few reference laboratories owing to
much discussion in the literature [ 1-15]. Accurate measurements                         development of platform immunoassay methods. Although seen
are particularly critical in five clinical scenarios: (1) detection of                   as easy and rapid means of measuring TT concentrations, a grow-
the initial rise in testosterone at the onset of puberty [16,17 J: (2)                   ing body of literature unequivocally demonstrates that platform
diagnosis of polycystic ovary syndrome (PCOS), the most com-                             immunoassays lack the accuracy essential for the above clinical
mon endocrinopathy in women of reproductive age [18-20]; (3)                             scenarios [1,2,4-9].
diagnosis of hypoandrogenism in surgically induced menopause                                 Recently, the Endocrine Society has issued a position state-
[5,8,21,22]; (4) diagnosis of mild hypogonadism or waning testos-                        ment [15] detailing the limitation of TT platform immunoassys
terone concentrations in aging males [23,24]: and (5) dose titration                     and recommending use of either extraction chromatography RIA
of GnRH analogues used to achieve medical castration in men with                         or tandem mass spectrometry methods when TT concentration is
prostate cancer [25-27].                                                                 expected to be low as in the scenarios described above. LC-MS/MS
   Prior to mass spectrometry and over the past 30 years, the accu-                      has several advantages relative to extraction chromatography
rate measurement of testosterone and other steroids for clinical                         RIA. The liquid chromatography step lends itself to automation,
diagnostic purposes has required use of methods involving organic                        and MS/MS has an obvious advantage in accuracy and specificity
extraction, column chromatography, and radioimmunoassay (RIA).                           over immunoassays. Accuracy is gained through use of internal
                                                                                         standards that are stable isotopes of the same compound being
                                                                                         measured, giving accurate corrections for procedural losses. MS/MS
 *   Corresponding author. Tel.:+ 1 949 728 4427; fax:+ 1 949 728 4872.                  provides increased specificity owing to its ability to select for the
     E-mail address: michael.p.caulfield@questdiagnostics.com (M.P. Caulfield).          mass of the compound of interest (parent ion) and to fragment the

0039-128X/$ - see front matter© 2009 Elsevier Inc. All rights reserved.
doi: 10. 1016/j.steroids.2009.11.004


                                                                          Joint Appendix 0180

                                                                                                                                                     QUESTMS-00002699
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 181
                                                               104 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4604
                                                                                    2493
170                                                 W.A. Salameh et al. /Steroids 75 (2010) 169-175

parent ion into specific, smaller ions (daughter ions). Selecting one         to within ±0.5 mfz within the first quadrapole (Q1 ). In the second
or more specific daughter ion(s) permits positive identification of           quadrapole ((b), the parent ion collides with an inert gas (argon)
the compound being measured. On the other hand, quality of avail-             to generate daughter ions, and the appropriate daughter ion(s)
able RIA methods is highly dependent on the affinity and specificity          are selected in the third quadrapole (<23 ). Inclusion of deuterated
ofthe antibody used. Because of these limitations, the LC-MS/MS is            testosterone (d5 -2,2,4,6,6-testosterone) as an internal standard (IS)
rapidly becoming the preferred reference method for measurement               enabled absolute quantitation of testosterone by correcting for pro-
of steroids and other small molecules.                                        cedural losses or ion suppression caused by matrix effects in the
    Following improvements in the sensitivity and robustness of               atmospheric pressure chemical ionization (APCI) process. Detec-
MS/MS that have occurred in recent years, we undertook devel-                 tion of two daughter ions for both the endogenous testosterone
opment of a highly sensitive and accurate LC-MS/MS method                     and the IS increased the specificity by permitting ion-ratioing to
for measuring TT over a wide dynamic range. Our intent was to                 be employed, thereby reducing the risk of quantitating isobaric
address the inaccurate low concentrations that result from the plat-          interfering substances.
form assays. We report herein the total testosterone HTLC-MS/MS                  Testosterone was detected in the positive ionization mode. The
method validation, comparisons with RIA, an immunoassay plat-                 parent ions monitored were 289.1 and 294.2 mfz; daughter ions
form assay, and determination of new normal TT reference ranges               monitored were 109.1 and 97.1 mfz for testosterone and 113.1 and
for both children and adults. Furthermore, we report development              100.1 mfz for d 5 -testosterone, respectively.
of new normal reference ranges for free testosterone (equilibrium                TT was then quantitated against a standard curve, wherein the
dialysis method), since the accuracy of free testosterone (FT) con-           standards were processed in the same manner as the samples. Peak
centrations derived from equilibrium dialysis is entirely dependent           area ratio between testosterone and the internal standard was used
on accuracy ofthe TT measurement.                                             for quantification.
                                                                                 The whole process of extraction, separation, and detection
2. Materials and methods                                                      is automated and takes 4.5 min. With the use of the Aria TX-4
                                                                              system, which consists of a series of four extraction and sepa-
2.1. Subjects                                                                 ration systems that work in concert, the analytical time on the
                                                                              MS/MS can be reduced from 4.5 min per sample to 1.15 min per
   Serum samples were collected from 499 apparently normal vol-               sample.
unteers age 8-90 years at Quest Diagnostics Nichols Institute for
reference range determinations. Tanner staging was performed by
                                                                              2.4. Total testosterone by ICMA and RIA
self-reporting. Informed consent and IRB approval was obtained.
Anonymized remnant sera, submitted for routine laboratory test-
                                                                                  TT was determined in male serum samples using Bayer Advia
ing, was also used in the study.
                                                                              Centaur immunoassay (Siemens Healthcare Diagnostics, Tarry-
                                                                              town, NY). The Advia Centaur® testosterone assay measures T
2.2. Reagents
                                                                              concentration up to 1500 ngfdL with an analytical sensitivity of
                                                                              10ngfdL.
    Testosterone was purchased from Sigma-Aldrich Inc. (St. Louis,
                                                                                  TT was determined in female and pediatric serum samples
MO). Testosterone-2,2,4,6,6-ds was purchased from CON Isotopes
                                                                              using an independently validated extraction/chromatography/RIA
(Quebec, Canada). Both of these had a Certificate of Analysis indicat-
                                                                              method (Quest Diagnostics Nichols Institute, San juan Capistrano,
ing ::::98% purity. 1,2 3 H-testosterone, specific activity 45 Cifmmol
                                                                              CA). This assay employed 0.5 mL of serum to which a trace amount
was purchased from Perkin Elmer (Waltham, MA) and was repu-
                                                                              of tritiated testosterone was added to permit correction for proce-
rified by chromatography every 2 months. Testosterone-free sera
                                                                              dural losses. The serum was first extracted with a cocktail of ethyl
(double charcoal stripped, delipidated) was purchased form Golden
                                                                              acetate and hexane, and the organic phase was collected. This was
West Biologicals (Temecula, CA) and was tested for the presence
                                                                              then added to a Celite column, and, after washing with different
of detectable testosterone before use. All other chemicals were
                                                                              organic mixtures, the testosterone was eluted and collected in a
of reagent grade or better and were purchased from commercial
                                                                              15% ethyl acetatefiso-octane solution. The eluted testosterone solu-
sources.
                                                                              tion was then dried and reconstituted in RIA buffer. A portion was
                                                                              removed and used to determine recovery of the tracer. A second
2.3. Total testosterone by HTLC-MS/MS
                                                                              aliquot was then assayed in an RIA to obtain the TT concentration.
                                                                              This concentration was corrected for procedural losses. The limit of
   The sample was prepared by acidifying 150 j.LL of serum or
                                                                              quantitation is 2 ngfdL at 20% coefficient of variation (CV), and the
plasma with 10% formic acid to release testosterone from the
                                                                              assay is linear to 1800 ngfdL. Linearity is extended by extraction
binding proteins. The internal standard, prepared in deuterated
                                                                              of smaller volumes for samples with a concentration >200 ngfdL.
methanol, was then added. After vigorous mixing, the samples were
                                                                              The intra-assay CV is 11.8% at 2.5 ngfdL, while the inter-assay CV is
incubated at room temperature for 30 min prior to being placed in
                                                                              17.0%.
a refrigerated autosampler.
   The Aria TX-4 HTLC (Cohesive Technologies Inc.; Franklin, MA;
part of Thermo Fisher Scientific) injected the prepared sample                2.5. Sex hormone binding globulin (SHBG) and albumin
onto an extraction column at high flow rate. This created turbu-
lence inside the column, which allowed testosterone to bind to the               SHBG was determined using an automated immunoassay
large particles of the extraction column, while protein and other             (IMMULITE® 2000 SHBG) on the IMMULITE instrument (Siemens;
debris freely flowed through and were discarded. The flow was then            Los Angeles, CA). The IMMULITE SHBG assay was selected for use
reversed and slowed, and testosterone was eluted and transferred              in the calculation of free and bioavailable testosterone after an
to a reverse-phase C-12 analytical column (Synergi-Max RP® from               internal comparison of five commercial assays and an in-house
Phenomenex, Torrance, California).                                            RIA.
   TT was quantitated using a Finnigan TSQ Quantum Ultra (Ther-                  Albumin was determined using an automated bromocre-
moFisher; San jose, CA) tandem mass spectrometer. The tandem                  sol green dye-binding assay (Albumin/BCG) on the Hitachi 917
mass spectrometer permits the isolation of the parent compound                (Boehringer Mannheim; Indianapolis, IN).

                                                                 Joint Appendix 0181

                                                                                                                                      QUESTMS-00002700
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 182
                                                               105 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4605
                                                                                    2494
                                                                W.A. Salameh et al. /Steroids 75 (2010) 169-175                                                                                                   171

2.6. Free testosterone (tracer equilibrium dialysis)                                       constant ofT for albumin [3.6 x 104 Lfmol] and A= albumin), testos-
                                                                                           terone and protein concentrations are in mol/L [29].
    Samples were diluted 1:5 in a physiologic (pH 7.5) salt buffer
containing NaCI (90.0 mM), L-glutamic acid (3.8 mM), KCl (3.0 mM),                         2.8. Statistics
KH 2 P0 4 (1.3 mM), MgS04 (1.0 mM), urea (5.0 mM), DL-sodium lac-
tate (9.0 mM), CaC1 2 (2.5 mM), gelatin (0.05%, wfv), HEPES (52 mM),                          Descriptive statistics, bias plots, and Demming regressions of
antimycotic solution (1%, vfv), gentamycin sulfate (0.2%, vfv), NaN 3                      testosterone and free testosterone were used.
(7.7 mM), and tritiated testosterone.
    The diluted sample was placed on the sample side of the dialy-                         2.9. Reference range modeling
sis chamber, and the same physiological salt buffer without tracer
was placed on the other (buffer) side. The chamber was incubated                               The mean function was modeled by segmented regression with
for 20h at 37oc to allow the tracer to reach equilibrium with the                          a sigmoidal curve (anti-logistic function) over the interval 0-25 and
endogenous testosterone and binding proteins. Following incuba-                            with linear functions over the intervals 25-40, 40-60, and 60+. The
tion, a sample from each side of the membrane was removed, and                             standard deviation function was estimated by segmented regres-
the amount of tracer present in each was determined. Using the                             sion on the same family of functions with the absolute residuals
ratio of the radioactivity present ( dpm) on the sample side vs. buffer                    as the dependent variable, the mean function was re-estimated
side, combined with the TTthat was determined by one of the meth-                          by weighted regression. At each age, the gamma distribution was
ods outlined above, the percent free testosterone was calculated                           estimated from the mean and variance functions by the method
using the Vermeulen formula.                                                               of moments. The uncertainty bands for the 95% confidence bands
    Dialysis was performed in a custom-made chamber. The blocks                            were derived from a scaled chi-square distribution for the sum of
contain 10 x 10 chambers, each of which is divided equally into                            the squared weighted residuals. The choice of intervals, the identifi-
two by the dialysis membrane. Each side of the chamber holds a                             cation of outliers, and the choice of a gamma distribution in place of
volume greater than 0.5 mL. The free testosterone assay by dialysis                        a normal distribution were based on examination of residual plots
was validated using this chamber. Inter-assayvariation (CV) for the                        and other standard output.
3 H-testosterone ratios (as described above) was 4.3% and 11.3% at

ratios of8.12 (high free testosterone, male sera) and 0.97 (low free
                                                                                           3. Results
testosterone, third trimester sera), respectively.
                                                                                           3.1. Total testosterone by HTLC-MS/MS
2.7. Free and bioavailable (calculation)
                                                                                              The ion chromatograms of the 0.6 ngfdL testosterone standard
    Free testosterone and bioavailable (free plus albumin-bound)                           and the IS are shown in Fig. 1, Panels A and B, respectively. A typical
testosterone were calculated from the concentrations ofTT, SHBG,                           standard curve is shown in Fig. 1, Panel C. The standard curve is
and albumin present in each sample. We used a modification of                              quadratic in nature and weighted lfx. It contains 12 points with
the Sodergard formula, adjusted for the number of SHBG binding                             concentrations ranging from 2 to 2000 ngfdL. The fit of the curve
sites. The Sodergard [28] and Vermeulen [29,30] formulas are sim-                          typically gives a r 2 >0.999. The sensitivity of the assay (LOQ), set
ilar except for their estimation of the affinity constants ofT to both                     at a CV of :::20%, was 0.3 ngfdL (Fig. 2). Table 1 lists the intra-assay
SHBG and albumin. We used the same association constants in both                           and inter-assay reproducibility and accuracy data for four levels of
formulas. The formula used is:                                                             controls. The CV for all reproducibility data was <15% and ranged
                  [T] - (N[FT])                                                            from 7.6% to 10.8% for intra-assay and 9.8% to 13.4% for inter-assay.
[FT]   =    Kt{B[SHBG]- [T] +N[FT]}                                                            Assay linearity was tested by dilution studies using samples
                                                                                           with a known high concentration of testosterone. These samples
where Kt is the association constant ofT for SHBG (1 x 10 9 Lfmol),                        were diluted with testosterone-free sera. The observed concentra-
T= total testosterone, B =number of binding sites per SHBG dimer,                          tion was used to assess recovery. Over a wide range of dilutions
FT=free testosterone and N=1+Ka[A] (where Ka=association                                   (1:2 to 1:10), the mean recovery (observed over expected) was


                                                                                                                                Y-::                      noGilt5?1 £tX"'"3:.5371fia.oos~>:*2
                                                                                                                                       o.oo~.t!'i:Jfi.S;-.£1
                                                        (B)                                                       (C)                                   RA1 = Q 9933 w. 1«
                                                                                                                          2 2·:
                                                                100
                                                                                                                          2.0.
                                                                 90
                                                                                                                          1.8-
                                                                 80
                                                                                                                          1.6·:                                                                       ./
                                                         $       70                                                                                                                          _-li_/
                                                         "J;
                                                          <::                                                       0     1.4·:                                                        ...
                                                                                                                    ~           ~                                             ......
                                                         2 60                                                       0::   1.2
                                                         E
                                                                 50
                                                         <3)
                                                          >                                                         m1.0                                         ........./
                                                         ~ 40                                                       4:. 08·.
                                                         iii
                                                         0:: 30                                                           0.6·:
           20·.                                                  20                                                       0.4:
           10                                                    10                                                       0 2·
                                                                                                                                           ....··
                                                                                                                                           .
                                                                                                                                    ....
            o~~~~~~~~~~~~~·                                       0
                  0.7   08     0.9         1.0                             0.7       0.3      0.9       1.0                     0                   500          1000              1500                    2000
                        Time {min)                                                   Time (min)                                                                Time (min)

Fig. 1. Chromatograms with a 1.15-min collection window: (A) testosterone (0.6ng/dl); (B) internal standard; (C) calibration curve including 12 data points from 2 to
2000ngjdl.

                                                                         Joint Appendix 0182

                                                                                                                                                                                       QUESTMS-00002701
            Case
            Case 1:18-cv-01436-MN
                 1:18-cv-01436-MN Document
                                  Document 87-1
                                           72-6 Filed
                                                Filed 12/05/19
                                                      09/25/19 Page
                                                               Page 183
                                                                    106 of
                                                                        of 514
                                                                           437 PageID
                                                                               PageID #:
                                                                                      #: 4606
                                                                                         2495
172                                                                                                W.A. Salameh et al. /Steroids 75 (2010) 169-175

Table 1
Total testosterone by HTLC-MS/MS intra- and inter-assay variation.

 Testosterone (ng/dL)                          Intra-assay                                                                                                            Inter-assay

                                               Mean (ngjdL)                         0/(%)                        N                     Accuracy(%)                    Mean (ngjdL)           CV(%)              N               Accuracy(%)

    10                                           10                                   7.6                        10                    100                              10                     9.8              50               97
    50                                           44                                  10.7                        10                     88                              52                    13.4              50              104
   250                                          219                                  10.8                        10                     88                             254                    11.0              50              102
  1200                                         1126                                   9.1                        10                     94                            1218                    12.6              50              102
Quality control samples (spiked stripped sera) were measured 10 times in five different assays. A single set of 10 replicates at each level was used to generate the intra-assay
data. The combined data from the five assays were used to generate the inter-assay data.



 > 4000
     .                                                                                                                                       at the lower concentrations as well as across the entire range:
                                                                                                                                             slope= 1.03, r 2 = 0.945 across all concentrations and slope= 1.006,
 !::?.   35.00. t
  ~ 3[).00. ;                                                                                                                                r2 = 0.988 for the lower concentrations. Since low concentrations
                                                                                                                                             are of particular importance when evaluating females and prepu-
 -~      25 DfJ       \
                                                                                                                                             bertal boys, we performed another correlation between MS/MS and
 ~ 20.00· -~                                                                                                                                 the automated TT assay with samples from women, peripubertal
  i      15.00            ··'-··~.-.•..,                                                                                                     children, and adolescents. Fig. 4A shows the comparison for val-
  c: 10.00.
  ~
  t       5CIO
                                           '--.._,   _________                       -·····---·
                                                                               .......
                                                                                                                                             ues <40 ngfdL. In addition, we compared values ranging from 100
                                                                                                                                             to 500 ngfdL of TT to assess correlation in the range relevant to a
 a..                                                                                                                                         diagnosis of male hypogonadism (Fig. 4B).
                  0                2               4               6                     8                  10               12
                                    Testosterone Concentration (ng/dL)                                                                       3.3. Free and bioavailable testosterone

Fig. 2. Testosterone assay limit of quantitation (LOQ). Each sample was assayed                                                                 To test the hypothesis that multiplying dimeric SHBG values by
in duplicate on five separate occasions. The inter-assay coefficient of variation at                                                         2 correctly adjusts for the fact that each measured dimer has 2
0.3 ngjmL was 14.9% (n~ 10), while at 0.6ngjmL it was 11.5%.
                                                                                                                                             binding sites, we compared the values of FT obtained by calcula-
                                                                                                                                             tion using either one or two binding sites for SHBG dimers (data
88.5-112.2%. There were no trends over the concentration range                                                                               not shown) with FT concentrations measured by dialysis. The lin-
ofthe assay (data not shown).                                                                                                                ear regression of these comparisons (N = 161, range 0.6-177 pgfmL)
    Samples with low and high-testosterone concentrations were                                                                               gave a slope, intercept and r2 of: 1.51, 1.38, 0.98 and 1.02, 0.16 and
mixed in various proportions and then assayed to assess recovery                                                                             0.98 for one and two binding sites per SHBG dimer, respectively.
and matrix effects. The overall mean recovery was 98.2% (range                                                                               These data clearly demonstrate that when the number of SHBG
92.1-107.2%, data not shown).                                                                                                                dimer binding sites for testosterone is increased to two, the cal-
    The cross-reactivity between testosterone and 100 ngfdL of 34                                                                            culated and dialyzed free testosterone concentrations are almost
different steroids was assessed to determine the specificity of                                                                              identical.
the method. Steroids that have the same mass as testosterone
(e.g., DHEA, estriol, epitestosterone) and derivatives of testosterone                                                                       3.4. Reference ranges
were included in the assessment. None of the tested compounds
showed any interference with the measurement oftestosterone.                                                                                     Reference range determination was performed using 235 female
                                                                                                                                             and 264 male normal volunteers aged 8-90 years. Included individ-
3.2. Correlation of IT by HTLC-MS/MS with RIA and a platfonn                                                                                 uals had normal AST, ALT, and WBC and were apparently healthy,
immunoassay method                                                                                                                           non-medicated, ambulatory, community-dwelling. Excluded indi-
                                                                                                                                             viduals either failed to satisfy the inclusion criteria or had a history
   Fig. 3A shows the correlation between results obtained with the                                                                           of steroid use or endocrine related disease.
MS/MS and the RIA across the entire reference range. Fig. 3B shows                                                                               Reference ranges for TT (Table 2) and FT (Table 3) were deter-
the correlation observed with low concentrations (i.e., <45 ngfdL),                                                                          mined for both children and adults. The TT pediatric reference
covering the normal female reference range. Correlation was good                                                                             ranges were stratified chronologically as well as by pubertal stage


                              (A)        900                                                                         h)E:(•11tv l;ne         (B)        45                                           0
                                                                                                                                                                                                         ~d\.-0i:it'{ ~l:l\:'
                                                                                                                        q,_~r:;                                                                                l~o:;.";B
                                                                                                             0                                          40.
                                ·::r
                                         800·
                                                                                                        0    . cc·                             .:::;-
                               =-
                               <~>-c

                               e~ 600.
                              .!..::W
                                         700

                                                                                 0 0              %
                                                                                                   0                                         ~~
                                                                                                                                             em
                                                                                                                                              t::
                                                                                                                                             <I>
                                                                                                                                                        35
                                                                                                                                                        30·
                               trlfi!J
                              .s~
                                         500                           0
                                                                           o             8                                                   ~;;        25

                                                                       ~~0
                                                                                                                                             ..... :!
                               ~~~-
                               <I>CI)    400·                                                                                                 <II-      20
                                                                                                                                             <!>II)
                              ;au:iS
                              I-
                                   300
                                                             ~
                                                               ~0
                                                                           0                 y" 1.021x + 1.4997
                                                                                                                                             1-:::i:
                                                                                                                                             -<)   15
                                                                                                                                             s..~ 10
                              -..~
                              01- 200                                                                                                                                                y" 1 0064x + 0 0616
                              1-::t:                     <1) iaP                              2
                                                                                             ,·   " 0. 994                                   ~~--                              0     ~2 -;:; 0:995
                                                                                                                                               :I:                0
                                         100·        0   0                                                                                          5
                                           0~~--.------.----.~---..-~                                                                                    0
                                               0             200           400                    600            800                                         0                 20               40
                                                Total Testosterone, RIA {og/dL)                                                                                  Total Testostero11e, RIA (11gldL)

Fig. 3. Correlation of testosterone concentrations derived from RIA and HTLC-MS/MS across the normal reference range (Panel A) and for low concentrations (Panel B).


                                                                                                                        Joint Appendix 0183

                                                                                                                                                                                                                                QUESTMS-00002702
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 184
                                                             107 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4607
                                                                                  2496
                                                                  W.A. Salameh et al. /Steroids 75 (2010) 169-175                                                                                         173


                                                                                          (8)
                     {A) 2500                                                                           50

                     ~                                                                    ~                                      0                   00

                            2000       0
                                                                                           <II          40                            ()             0& 8

                                                                                                                            ~~~0
                      Ill                                                                  "C
                     "0                                                                    0
                     0                                                                    .l::          30
                                                                                                                             . o~o,cP
                                                                                                                                     0
                     ~      1500
                                                                                          '$

                                                                                                                                           (j)O~~0
                                                                                           E 20
                     E                                                                     t:
                     !::                                                                   w                              80                                           0   c9
                     g)
                            1000                                                           <I)
                                                                                                        10                        0        ~ 0.                            r
                     <11
                                                                                          ~                                  00              ~         dr!J            0000
                     ~
                     .a
                                                                                           <I)
                                                                                          .Q
                                                                                           <I)
                                                                                                          c                           0                          "f) ..
                                                                                                               ······································0·····......,··       0    Zero tnas

                     <11                                                                   IJ                             oO               ()
                                                                                                                                                       00 0
                     <.>                                                                   c:       -10
                     c
                     ~
                                                                                           e                             Oo
                     <11                                                                  .e
                                                                                          ....      -20                                                      0
                     ;:                                                                   i5
                     0                                                                              -30
                                   0          10     30  20 40    50                                       0          200        400        600
                               Total Testosterone (ngldL), HTLC-MS/MS                                     Total Testosterone (ng/dl), HTLC·MSiMS

    Fig. 4. Bias plots of testosterone values derived from an analogue assay and HTLC-MS/MS in the 0-40 ngfdL range (Panel A) and the 100-500 ngfdL range (Panel B).


Table 2                                                                                          (A) 1400                                                         Sex= Male
Reference ranges for total testosterone by HTLC- MS/MS.

 Age or Tanner stage                       Males (ngfdL)            Females (ng/dL)
                                                                                                 ::;      1200
                                                                                                 32
 1-5.9 years                               5 or less                8 or less                    s<I>""   1000
 6-7.9 years                               25 or less               20or less                     c           800
 8-10.9 years                              42 or less               35 or less                    e
                                                                                                  ll!
 11-11.9 years                             260 or less              40or less                    00           500-
 12-13.9years                              420 or less              40or less                    tl
 14-17.9 years                             1000or less              40or less                    ~            400
 Tanner stage 1                            5 or less                8 or less                    "ii5
                                                                                                              200
 Tanner stage 2                            167 or less              24or less                    ~
 Tanner stage 3                            21-719                   28 or less
 Tanner stage 4                            25-912                   31 or less                                  0·
 Tanner stage 5                            110-975                  33 or less                                       6
 18-29 years                               250-1200                 1-44
 30-39years                                250-1045                 4-39
 40-49years                                230-1030                 4-34
 50-59 years                               250-1020                 3-48                         (B) 200
 60-69years                                225-1045                 2-42
 70-79years                                120-840                  2-38                         ::J
 80-89years                                65-720                   2-38
                                                                                                 g
                                                                                                 Ol           1~·0
 18-69years                                250-1100                 2-45                         .s
 70-89years                                90-890                   2-40                         ll!
                                                                                                  c
                                                                                                 eQ)          100
                                                                                                 w
                                                                                                 0
(Tanner stage). Adults were grouped by decade to document the                                    00
                                                                                                 ~
expected decline in TI concentration with age. An overall range                                                !·0
was also determined for males and females aged 18-69 years.                                      "'
                                                                                                 ~
                                                                                                 w..
As expected and previously reviewed [31]. there is a statistically
significant decline in concentrations observed in the older male                                                     6       8        10        12     '14       16 18 20 30 40 50           60   70 80   90
population, most notably after age 60. Concentrations in females,                                                                                                Age {years}
on the other hand, remain fairly constant throughout adulthood.
Fig. SA shows the mean TI in males throughout the life span (8-90                              Fig. 5. Curve fitted reference ranges for males from ages 8 to 90 years for total
years) and the associated 95% confidence intervals. Fig. SB shows                              testosterone (Panel A) and free testosterone (Panel B). The mean is shown as the
                                                                                               single solid line between the upper and lower triads. The 95% confidence bands
the same for FT.                                                                               were derived by robust weighted adapted non-linear regression. Identified outliers
                                                                                               omitted from model fitting are plotted as black open circles. The gamma theory
                                                                                               confidence limits (upper and lower triads, solid and broken lines) are plotted with
Table3                                                                                         their 95% confidence limits plotted as dashed lines. For ages less than 20 years, log
Reference ranges for free testosterone by equilibrium dialysis.                                of age is computed, and the rescaled log of age is plotted.
  Age (years)                      Males (pgjmL)                   Females (pgfmL)
  5-9                              5.3 or less                      0.2-5.0
                                                                                               4. Discussion
 10-13                             0.7-52                           0.1-7.4
 14-17                             18-111                           0.5-3.9
 18-29                             42-160                           0.2-6.3                        Recently, there is a growing clinical concern that reported
 30-39                             31-160                           0.2-6.3                    testosterone concentrations, specifically in individuals with low
 40-49                             35-122                           0.2-6.2                    concentrations, are erroneous and do not reflect the true physi-
 50-59                             30-147                           0.2-6.6
 60-69                             40-145                           0.2-6.5
                                                                                               ologic or clinical status ofthe individual. The advent of automated
 70-79                             39-148                           0.1-3.9                    immunoassay systems, which are now utilized in most laborato-
 80-89                             20-127                           0.4-3.5                    ries across the nation, provided analytical tools whose accuracy is
 18-69                             35-155                           0.1-6.4                    limited to high-TI concentrations [2,5-9]. This phenomenon was
 70-89                             30-135                           0.2-3.7
                                                                                               confirmed in this study, which adds to the number of reports

                                                                              Joint Appendix 0184

                                                                                                                                                                                            QUESTMS-00002703
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 185
                                                               108 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4608
                                                                                    2497
174                                                    W.A. Salameh et al. /Steroids 75 (2010) 169-175

demonstrating the over- or underestimation of TI measured                        respectively. Similar results were obtained at low FT concentra-
by other automated immunoassays relative to either extrac-                       tions.
tion/chromatography/RIA or mass spectrometry methods [2,5-9].                        A word of caution needs to be given for physicians or others who
Conversely, the extraction/chromatography/RIA method is accu-                    use Internet-based FT calculators. They need to be aware that the
rate at both high and low-TT concentrations. However, only a few                 formulas used on the internet do not all use the same TI associa-
reference laboratories still offer this type of assay because it is              tion constants and most likely use a single testosterone binding site
labor intensive and requires special handling of radioactive mate-               per SHBG molecule. In addition, the assay used and form of SHBG
rial. Additionally, the RIA is prone, at least theoretically, to potential       measured, whether dimeric or monomeric, need to be known. We
interference from cross-reacting steroids.                                       went to great lengths to identify an accurate SHBG assay for which
    To overcome these shortfalls, we have developed an                           we knew the form of SHBG being measured. All of these factors can
HTLC-MS/MS method that is fast, efficient, and suitable for                      contribute to different FT concentrations when calculated via an
analyzing large numbers of samples and that provides an accurate                 Intenet program.
and specific determination of TI. The use of the HTLC system                         The concentrations oftestosterone measured in males from pre-
was chosen because it permits online extraction of samples and                   puberty to >70 years of age showed the expected distribution, i.e.,
negates the need for off-line extraction and/or derivitization.                  low concentrations in prepuberty, rising through adolescence and
Testosterone is released from its binding proteins, and the sample               the second decade, and declining after the sixties. The 250 ngfdL
is then passed through the turbulent flow column. The bound                      lower limit of our normal range in males (18-60 years) is slightly
testosterone is eluted at a low flow rate by reversing the direction             lower than the most quoted cutoff of320 ngfdL [31]. This is proba-
of flow and introducing a "slug" of an organic solvent from a loop               bly related to lack of interference in the LC-MS/MS assay from other
located close to the extraction column. The released testosterone                androgenic metabolites and avoidance of the positive bias intro-
is then transferred at a slow flow rate to an analytical HPLC                    duced by most antibody-based assays. It is noteworthy that while
column. Testosterone separates from other compounds on the                       we are reporting a substantial decline in testosterone concentra-
analytical column via an organic gradient and is detected in the                 tion in the elderly population, this observed reference range should
tandem mass spectrometer. One cycle of injection, extraction,                    not be construed as "normal." In a recent report of the Endocrine
separation, detection, and re-equilibration of both columns can                  Society's guidelines for treatment of hypogonadism, experts failed
be accomplished in less than 5 min. By using up to four systems                  to agree on a threshold for initiation of therapy [37]. There is,
in concert, depending on the analysis time required by the mass                  however, consensus that values between 200 and 300 ngfdL mea-
spectrometer, TI concentration can be quantified in as little as                 sured on more than one occasion and associated with symptoms
1.15 min thereby quadrupling the throughput.                                     of hypogonadism in the elderly male should prompt for counseling
    Our HTLC-MS/MS is accurate and precise over a linear range of                on the risk/benefits of androgen therapy. An outcome-based refer-
0.3-2000 ngfdL. This precludes the necessity of extracting multiple              ence range interval in males based on the Framingham cohort using
sample volumes as is required when measuring a broad range of                    LC-MS/MS methodology is forthcoming. Harmonization of testos-
TI concentrations in other methods. In addition, sample volumes                  terone measurements across laboratories and methods will allow
as low as 50 f.LL can be analyzed without off-line extraction and                adoption of a universal outcome-based reference range.
without dilution, simplifying the testing of pediatric samples.                      As expected, females had low concentrations throughout the age
    To ensure that the values obtained using the HTLC-MS/MS                      groups. These concentrations were lower than previously reported,
method relate accurately to the clinical situation, new reference                presumably a reflection of the improved accuracy of this new
ranges were determined forTI as well as for free and bioavailable                method. Our reference ranges for females suffer from the fact that
testosterone, which rely on TT for their calculation.                            the population studied is "normal" by self-report. It is conceiv-
    As with TI there are concerns that FT measurements made                      able that the population might be "contaminated" by women with
by different methods, including analog-based, generate different                 mild PCOS. The high prevalence of this condition in the general
results [32]. Reports by others [33] have stated that the Vermeulen              population made us seek an independent validation of the female
and Sodergard calculations may overestimate the free hormone                     reference range in clinically well-characterized normal and PCOS
concentration and that assumption-free, empirically derived for-                 individuals. The results of these studies with the recommended
mulas are more accurate in estimating FT values. One possible                    cutoffs for diagnosis of PCOS will be published separately.
explanation for this observation is the long held assumption in                      The availability of a TI assay with accurate low-end sensitivity
the community and acceptance in the design of the mass action                    will permit better clinical decisions to be made in the detection
equation that 1 mol of SHBG homodimer binds to 1 mol of testos-                  and diagnosis of the five conditions noted previously; detection
terone with a binding site at the dimerization interface [34]. This              of the initial rise in testosterone at the onset of puberty [16,17];
assumption has been challenged by recent crystallographic [35]                   diagnosis ofPCOS, future studies will help elucidate cutoff values;
and site-directed mutagenesis studies that clearly show the dimer-               diagnosis of hypoandrogenism in surgically induced menopause;
ization and steroid binding domains of SHBG are distinct [36].                   diagnosis of mild hypogonadism or waning testosterone concen-
Furthermore, dimerization-deficient SHBG variants show that each                 trations in aging males; dose titration of GnRH analogues used to
monomer binds testosterone with equal affinity and specificity.                  achieve medical castration in men with prostate cancer.
The authors conclude that the measurement of molar concentra-                        The high sensitivity of our assay has important ramifications for
tion of SHBG has been overestimated by 2-fold [36]. In the mass                  situations in which complete blockade of androgen production is
action equation, the assumption should then be that 0.5 mol of                   desirable such as the last condition listed above. The determination
dimeric SHBG binds 1 mol oftestosterone. This means that dimeric                 of complete suppression is limited by the sensitivity and accuracy of
SHBG concentrations should be multiplied by 2 to account for                     the assay.An attractive hypothesis is that assays with very high sen-
the ability of homodimers to bind 2 testosterone molecules. Cor-                 sitivity may allow for further suppression of testosterone leading
relation between the calculated FT and FT by dialysis with or                    to added intra prostatic testosterone reduction.
without a correction factor of 2 for SHBG concentration shows                        In conclusion, we have developed a sensitive and accurate
a comparable r2 of >0.98, but the slope and intercept without                    HTLC-MS/MS assay for total testosterone measurement that
correction were 1.5 and 1.38, respectively, indicating overestima-               requires small sample volume and improved analysis of samples
tion of free testosterone values. After correction for two binding               with low concentrations. Our method requires minimal labor and
sites per SHBG dimer the slope and intercept were 1.02 and 0.16,                 offers rapid throughput. The newly established total, free, and

                                                                    Joint Appendix 0185

                                                                                                                                        QUESTMS-00002704
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 186
                                                             109 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4609
                                                                                  2498
                                                                W.A. Salameh et al. /Steroids 75 (2010) 169-175                                                              175

bioavailable reference ranges for children and adults, along with                         [ 15] Rosner W, Auchus RJ, Azziz R, Sluss PM, RaffH. Position statement: utility, lim-
the forthcoming studies in well-characterized females, should per-                               itations, and pitfalls in measuring testosterone: an Endocrine Society position
                                                                                                 statement. J Clin Endocrinol Me tab 2007 ;92 :405-13.
mit better clinical evaluation of patients for precocious puberty,                        [16] Ankarberg C, Norjavaara E. Diurnal rhythm of testosterone secretion before
PCOS, hypogonadism, hirsutism, and other androgen-related dis-                                   and throughout puberty in healthy girls: correlation with 17beta-estradiol and
orders as well as better assessment of testosterone suppression in                               dehydroepiandrosterone sulfate. 1 Clin Endocrinol Me tab 1999;84:975-84.
                                                                                          [ 1 7] Albertsson-Wikland K, Rosberg S, Lannering B, Dunkel L, Selstam G, Norjavaara
men with prostate cancer.                                                                        E. Twenty-four-hour profiles of luteinizing hormone, follicle-stimulating hor-
                                                                                                 mone, testosterone, and estradiol levels: a semilongitudinal study throughout
Acknowledgements                                                                                 puberty in healthy boys.] Clin Endocrinol Metab 1997;82:541-9.
                                                                                          [18] Azziz R, CarminaE, Dewailly D, Diamanti-Kandarakis E, Escobar-Morreale HF,
                                                                                                 Futterweit W, et al. Positions statement: criteria for defining polycystic ovary
   Funding for this study was provided by Quest Diagnostcics Inc.                                syndrome as a predominantly hyperandrogenic syndrome: an Androgen Excess
We would like to thank Souchin Chen and Patricia M. Vendely,                                     Society guideline.] Clin Endocrinol Metab 2006;91 :4237-45.
                                                                                          [19] Revised 2003 consensus on diagnostic criteria and long-term health risks
Quest Diagnostics Nichols Institute, for help in the preparation of                              related to polycystic ovary syndrome. Fertil Steril 2004;81: 19-25.
this manuscript.                                                                          [20] Ehrmann DA, Rosenfield RL, Barnes RB, Brigell OF, Sheikh Z. Detection of func-
                                                                                                 tional ovarian hyperandrogenism in women with androgen excess. N Eng) J
                                                                                                 Med 1992;327:157-62.
References                                                                                [21] The role of testosterone therapy in postmenopausal women: posi-
                                                                                                 tion statement of The North American Menopause Society. Menopause
  Ill Cawood ML, Field HP, Ford CG, Gillingwater S, Kiernan A, Cowan D, et al. Testos-           2005;12:496-511.
      terone measurement by isotope-dilution liquid chromatography-tandem mass            [22] Miller KK, Rosner W, Lee H, Hier J, Sesmilo G, Schoenfeld D, et al. Measurement
      spectrometry: validation of a method for routine clinical practice. Clin Chern             of free testosterone in normal women and women with androgen deficiency:
      2005;51:1472-9.                                                                            comparison of methods. 1 Clin Endocrinol Me tab 2004;89:525-33.
  I2l Wang C, Catlin DH, Demers LM, Starcevic B, SwerdloffRS. Measurement of total        [23] Bhasin S, Wu F. Making a diagnosis of androgen deficiency in adult men: what
      serum testosterone in adult men: comparison of current laboratory methods                  to do until all the facts are in? Nat Clin Pract Endocrinol Metab 2006;2:529.
      versus liquid chromatography-tandem mass spectrometry. J Clin Endocrinol            [24] Romanelli F, Latini M. The laboratory assessment of partial androgen deficiency
      Metab 2004;89:534-43.                                                                      of the aging male.J Endocrinol Invest 2005;28:39-42.
  I3] Holownia P, Conway GS, Shrivastava U, Round ], Honour JW. A clinical                [25] Debruyne FM. Gonadotropin-releasing hormone antagonist in the manage-
      evaluation of a direct radioimmunoassay of testosterone. Clin Chim Acta                    ment of prostate cancer. Rev Uroi2004;6:S25-32.
      1993;214:31-43.                                                                     [26] Page ST, Lin OW, Mostaghel EA, Hess DL, True LD, Amory JK, et al. Persis-
  I4l WheelerMj. Measurement of androgens. Methods Mo1Biol2006;324:197-211.                      tent intra prostatic androgen concentrations after medical castration in healthy
  I5] Stanczyk FZ. Measurement of androgens in women. Semin Reprod Med                           men. J Clin Endocrinol Me tab 2006;91 :3850-6.
      2006;24:78-85.                                                                      [27] Weckermann D, Harzmann R. Hormone therapy in prostate cancer: LHRH
  I6] Chang YC, Li CM, Long SB, Liao PC, Chang LW. Quantitative measurement of                   antagonists versus LHRH analogues. Eur Ural 2004;46:279-83.
      male steroid hormones using automated on-line solid phase extraction-liquid         [28] Sodergard R, Backstrom T, Shanbhag V, Carstensen H. Calculation of free and
      chromatography-tandem mass spectrometry and comparison with radioim-                       bound fractions of testosterone and estradiol-17 beta to human plasma pro-
      munoassay. Analyst 2003;128:363-8.                                                         teins at body temperature. 1 Steroid Biochem 1982; 16:801-10.
  I71 Matsumoto AM, Bremner WJ. Serum testosterone assays-accuracy matters. J             [29] Vermeulen A, Verdonck L, Kaufman JM. A critical evaluation of simple meth-
      Clin Endocrinol Metab 2004;89:520-4.                                                       ods for the estimation of free testosterone in serum. J Clin Endocrinol Metab
  I8] Herold DA, Fitzgerald RL. lmmunoassays for testosterone in women: better                   1999;84:3666-72.
      than a guess? Clin Chern 2003;49:1250-1.                                            [30] Vermeulen A, Stoica T, Verdonck L. The apparent free testosterone concentra-
  I9] Taieb J, Mathian B, Millot F, Patricot M-C, Mathieu E, Queyrel N, et al.                   tion, an index of androgenicity.J Clin Endocrinol Metab 1971 ;33:759-67.
      Testosterone measured by 10 immunoassays and by isotope-dilution gas                [31] KaufmanJM, Vermeulen A. The decline of androgen levels in elderly men and
      chromatography-mass spectrometry in sera from 116 men, women, and chil-                    its clinical and therapeutic implications. Endocrinol Rev 2005;26:833-76.
      dren. Clin Chern 2003;49:1381-95.                                                   [32] Rosner W. Letters to the Editor: errors in the measurement of plasma free
[10] Fitzgerald RL, Herold DA. Serum total testosterone: immunoassay compared                    testosterone. J Clin Endocrinol Metab 1997;82:2014-5.
      with negative chemical ionization gas chromatography-mass spectrometry.             [33] Ly LP, Handelsman OJ. Empirical estimation of free testosterone from testos-
      Clin Chern 1996;42:749-55.                                                                 terone and sex hormone-binding globulin immunoassays. Eur J Endocrinol
[ 11] Sikaris K, McLachlan Rl, Kazlauskas R, deKretser D, Holden CA, Handels-                    2005;152:471-8.
      man OJ. Reproductive hormone reference intervals for healthy fertile young          [34] Bocchinfuso WP, Hammond GL. Steroid-binding and dimerization domains
      men: evaluation of automated platform assays. 1 Clin Endocrinol Metab                      of human sex hormone-binding globulin partially overlap: steroids and Ca 2 +
      2005;90:5928-36.                                                                           stabilize dimer formation. Biochemistry 1994;33:10622-9.
[12] GoncharovN, Katsya G, Dobracheva A, NizhnikA, Kolesnikova G, Todua T, etal.          [35] Grishkovskaya I, Avvakumov GV, Sklenar G, Dales D, Hammond GL, MullerYA.
      Serum testosterone measurement in men: evaluation of modern immunoassay                    Crystal structure of human sex hormone-binding globulin: steroid transport
      technologies. Aging Male 2005;8:194-202.                                                   by a laminin G-like domain. EMBO 1 2000; 19:504-12.
[ 13] Kushnir MM, Rockwood AL, Roberts WL, Pattison EG, Bunker AM, Fitzgerald RL,         [36] Avvakumov GV, Grishkovskaya I, Muller YA, Hammond GL. Resolution of the
      et al. Performance characteristics of a novel tandem mass spectrometry assay               human sex hormone-binding globulin dimer interface and evidence for two
      for serum testosterone. Clin Chern 2006;52: 120-8.                                         steroid-binding sites per homodimer. 1 Bioi Chern 2001 ;276:34453-7.
[14] Starcevic B, DiStefano E, Wang C, Catlin DH. Liquid chromatography-tandem            [37] Bhasin S, Cunningham GR, Hayes FJ, Matsumoto AM, Snyder PJ, Swerdloff
      mass spectrometry assay for human serum testosterone and trideuter-                        RS, et al. Testosterone therapy in adult men with androgen deficiency syn-
      ated testosterone. 1 Chromatogr B: Analyt Techno) Biomed Life Sci                          dromes: an Endocrine Society clinical practice guideline. J Clin Endocrinol
      2003;792: 197-204.                                                                         Metab 2006;91 :1995-2010.




                                                                          Joint Appendix 0186

                                                                                                                                                            QUESTMS-00002705
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 187
                                                          110 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4610
                                                                               2499




                                                                                                       JOURNAL OF
                                                                                                       CHROMATOGRAPHY A

ELSEVIER                                Journal of Chromatography A, 854 (1999) 23-35




   Comparison of turbulent-flow chromatography with automated
solid-phase extraction in 96-well plates and liquid-liquid extraction
      used as plasma sample preparation techniques for liquid
            chromatography-tandem mass spectrometry
              Dieter Zimmer*, Volker Pickard, Waldemar Czembor, Christoph Mtiller
                         Bayer AG, Preclinical Pharmncokinetics, PF 101709, 42096 Wuppertal, Germnny



Abstract

   Turbulent flow chromatography (TFC) combined with the high selectivity and sensitivity of tandem mass spectrometry
(MS-MS) is a new technique for the fast direct analysis of drugs from crude plasma. TFC in the 96-well plate format
reduces significantly the time required for sample clean-up in the laboratory. For example, for 100 samples the workload for
a technician is reduced from about 8 h by a manual liquid-liquid extraction (LLE) assay to about 1 h in the case of TFC.
Sample clean-up and analysis are performed on-line on the same column. Similar chromatographic performance and
validation results were achieved using HTLC Turbo-C 18 columns (Cohesive Technologies) and Oasis HLB extraction
columns (Waters). One 96-well plate with 96 plasma samples is analyzed within 5.25 h, corresponding to 3.3 min per
sample. Compared to this LLE and analysis of 96 samples takes about 16 h. Two structurally different and highly protein
bound compounds, drug A and drug B, were analyzed under identical TFC conditions and the assays were fully validated for
the application to toxicokinetics studies (compliant with Good Laboratory Practices - GLP). The limit of quantitation was
1.00 [Lgll and the linear working range covered three orders of magnitude for both drugs. In the case of drug A the quality of
analysis by TFC was similar to the reference LLE assay and slightly better than automated solid-phase extraction in 96-well
plates. The accuracy was -3.1 to 6.7% and the precision was 3.1 to 6.8% in the case of drug A determined for dog plasma
by TFC-MS-MS. For drug B the accuracy was -3.7 to 3.5% and the precision was 1.6 to 5.4% for rat plasma, which is
even slightly better than what was achieved with the validated protein precipitation assay. © 1999 Elsevier Science BV.
All rights reserved.

Keywords: Turbulent flow chromatography; Sample preparation; Validation; Pharmaceutical analysis



1. Introduction                                                    ceutical industry. Due to the high selectivity of
                                                                   MS-MS, sample run times of less than 5 min
  Liquid chromatography interfaced to tandem mass                  (mostly 2 to 3 min) are typically achieved which
spectrometry (LC-MS-MS) using atmospheric pres-                    gives rise to sample throughputs of 150-200 samples
sure chemical ionization (APCI) or electrospray                    during overnight runs. Sample preparation became
ionization (ESI) in its high-flow version (Tur-                    clearly the rate-limiting step in bioanalysis. In phar-
bolonspray) has led to a breakthrough in sensitivity,              macokinetics plasma samples are prepared using
selectivity and speed of bioanalysis in the pharma-                liquid-liquid extraction (LLE), solid-phase extrac-
                                                                   tion (SPE) (manually or on robotics), protein precipi-
*Corresponding author.                                             tation or different approaches for direct injection of

0021-9673/99/$- see front matter © 1999 Elsevier Science B.V All rights reserved.
PII: 80021-9673(99)00535-X


                                                      Joint Appendix 0187

                                                                                                                   QUESTMS-00002706
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 188
                                                          111 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4611
                                                                               2500


24                                D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35


crude plasma onto suitable sample extraction col-              Table l
                                                               Brief physiochemical characterization of drugs A and B
umns by column switching. For the latter approach
the LiChrospher RP-18 ADS column (Merck) had                                              Drug   A                      Drug B
been used in our laboratory for the determination of           Salt (form)                No (Betaine)                  HCl
                                                                                                         6
Azlocillin and its metabolites [1]. The analysis time          Water solubility           Insoluble (<l0- g/l)          35 g/l
was too long (6 min per sample) since 4 min were               Protein binding            99.8%                         94-95%
                                                              !,                          0.2%                          5-6%
required to get rid of the plasma constituents fol-
                                                               Log P (octanol-water)      6.3                           2.9
lowed by 2 min analysis on an analytical column.
   The analysis time can be significantly reduced
when chromatography is performed under turbulent               formed LC-MS-MS analysis of the extracts. We
flow conditions in open tubular columns [2].                   applied this technique to drug A before the intro-
   Turbulent flow chromatography (TFC) in packed               duction of TFC to our laboratory. The control of the
columns was recently introduced by Quinn and                   vacuum and the evaporation of the extracts were
Takarewski from Cohesive Technologies (Franklin,               critical and limiting factors.
MA, USA) in 1997 [3] as a fast method for direct                  This report describes fully validated assays which
injection of crude plasma onto special columns                 had been applied to toxicokinetics studies [Good
packed with 50 fJ-m spherical porous particles. These          Laboratory Practices (GLP)] with two of our de-
columns serve as extraction and analytical column at           velopment compounds, drug A and drug B which are
the same time, total analysis time is about 2 min with         highly protein bound. Some physiochemical parame-
high flow-rates of e.g., 4 to 6 ml/min on a 1 mm 1.0.          ters of drugs A and B are given in Table 1. The
column. While such high flow-rates are far outside             structures cannot be disclosed for commercial
the usual optimum conditions (reduced plate height,            reasons.
h, about 2) for laminar flow conditions, a second
optimum of the Van Deemter curve was found [3]
under turbulent flow conditions. Thus the chromato-            2. Experimental
graphic efficiency with turbulent flow at high flow-
rates is similar to laminar flow at the commonly used          2.1. Chemicals
much lower flow-rates. Under turbulent flow con-
ditions a fast and efficient separation of the small              Drugs A and B are development compounds of
drug from the large plasma proteins is thus achieved           Bayer (Leverkusen, Germany).
even in case of 99% protein bound drugs (see                      Ammonium acetate was supplied by Merck
below). Proteins are eluted as a sharp peak within 0.5         (Darmstadt, Germany), acetonitrile (gradient grade),
min using a pure water or buffer mobile phase,                 formic acid (analytical-reagent grade) and water
meanwhile the drug is retained on e.g., C 2 , C 8 , C 18       (gradient grade) were obtained from Riedel-de Haen
or phenyl chains inside the pores of the particles.            (Seelze, Germany).
The high flow-rate and the plug profile solvent front
allow for very steep changes in the mobile phase               2.2. Historic assays before the introduction of
composition from 100% water to e.g., 90% acetoni-              TFC
trile within typically 5 s which causes the drug(s) and
internal standard(s) to elute in a sharp peak.                    Since the main focus of this paper lies on TFC the
   The suitability of TFC-MS-MS for the analysis               formerly used techniques are not outlined in detail
of plasma samples was recently reported by Ayrton              here. Before the introduction of TFC drugs A and B
et al. [4]. They used a standard HP1090 liquid                 were analyzed in our laboratory using different
chromatograph for TFC and showed a brief valida-               (validated) approaches for sample preparation. In
tion for an isoquinoline drug. Other high-throughput           case of drug A two assays were in use before: ( 1)
sample preparation techniques are based on automat-            manual LLE of 0.2 ml plasma using a mixture of
ized SPE in the 96- or 384-well microplate format              ethyl acetate-n-heptane (70:30, v /v) followed by
using pipetting robots [5] followed by off-line per-           reconstitution of the dry extract in 0.2 ml mobile




                                                  Joint Appendix 0188

                                                                                                                  QUESTMS-00002707
 Case
 Case 1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document 87-1
                                72-6 Filed
                                     Filed 12/05/19
                                           09/25/19 Page
                                                    Page 189
                                                         112 of
                                                             of 514
                                                                437 PageID
                                                                    PageID #:
                                                                           #: 4612
                                                                              2501


                                D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35                              25

phase yielding a limit of quantitation (LOQ) of 0.100        solutions which were used to prepare an LS. spiking
J-Lgll and (2) automated SPE on a Packard Multip-            plasma pooL
robe 104 liquid handler (Packard, Meriden, CT,                  All stock and working solutions were stored in the
USA) using 96-well extraction plates filled with             refrigerator at about 5°C for no longer than eight
Waters Oasis (30 mg) or Whatman-C 18 (100 mg).               weeks. The LS. spiking plasma pools were freshly
The extract was not evaporated giving an end                 prepared on each analysis day.
volume of 1 ml and a LOQ of 1.00 J-Lg/1. One
96-well plate was processed within 60 min. The               2.4. Preparation of calibration and validation
general procedure of 96-well plate SPE on a Packard          samples and validation
Multiprobe liquid handler was earlier described in
Ref. [5]. Sample analysis was performed by LC-                  Calibration samples were prepared freshly in
MS-MS using either APCI or Turbolonspray.                    duplicates always on the day of sample analysis by
   For drug B a simple manual protein precipitation          spiking control rat or dog plasma with 10 J-Ll of
out of 0.2 ml plasma with 1.00 ml acetonitrile was           working solutions containing the analyte in appro-
done followed by evaporation of the supernatant and          priate concentration. In case of drug A the con-
reconstitution in 0.300 ml mobile phase. Analysis            centrations of the calibration samples were 1.00,
was performed by Turbolonspray-MS-MS with an                 2.00, 10.0, 100, 1000 and 2500 J-Lgll while for drug
LOQ of 0.500 J-Lg/1.                                         B samples were prepared at 0.500, 1.00, 2.50, 5.00,
                                                             25.0, 50.0, 250, 500, 1000 and 2500 J-Lg/1.
2.3. Preparation of stock and working solutions of              For pre-study validation two independent sets of
the analytes and internal standards                          validation samples were prepared on two days by
                                                             spiking control rat or dog plasma, each set consisting
   Two stock solutions denoted A and B were                  of four concentration levels with six replicates at
prepared for drug A by dissolving duplicate weigh-           each leveL For drug A the four levels were 5.00,
ings of 10 mg of the authentic analyte reference             50.0, 500 and 1500 J-Lg/1 and for drug B they were
standard in 10 ml of acetonitrile. Dilutions of the          2.00, 10.0, 100 and 1000 J-Lg/1. The samples were
stock were made with acetonitrile in order to yield          run independently on two validation days together
working solutions which were used for the prepara-           with calibration samples in duplicates and four
tion of calibration samples and quality control sam-         blanks.
ples. The stock solution of the internal standard               In case of drug A one set of validation samples
[ H~ N]drug A was prepared by dissolving 10 mg in
 2    5
                                                             was run twice on the same day: the first run was
10 ml acetonitrile. This solution was further diluted        performed on the HTLC Turbo-C 18 column, the
in acetonitrile to working solutions which were used         second run on the Waters Oasis HLB column.
to prepare an internal standard (I.S.) spiking plasma
pooL The concentration of the LS. in the spiking             2.5. Cross validation
plasma pool was 300 J-Lg/1.
   Two stock solutions denoted A and B were                     Since TFC is a new technique and chromato-
prepared for drug B by dissolving duplicate weigh-           graphic retention times are very short the assay was
ings of 10.7 mg of the authentic analyte reference           checked for its selectivity regarding possible interfer-
standard (hydrochloride) in 10 ml of a mixture of            ences from drug metabolites, drug formulation,
methanol-water (80:20). Dilutions of the stock were          sample matrix and other sources inherent to real
made with the same mixture in order to yield                 study samples. Therefore study samples which had
working solutions which were used for the prepara-           been analyzed previously using the fully validated
tion of calibration samples and quality control sam-         historic reference assays were reanalyzed by TFC.
ples. The stock solution of the internal standard            For example in case of drug A 42 study samples
 2
[ H 5 ]drug B was prepared by dissolving 10 mg in 10         obtained from three Beagle dogs, taken at time
ml of methanol-water (80:20). This solution was              points 5, 10, 15, 20, 30, 45 min, 1, 1.5, 2, 3, 5, 7, 9
further diluted in the same mixture to working               and 24 h after a single oral administration of 0.3




                                                Joint Appendix 0189

                                                                                                          QUESTMS-00002708
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 190
                                                          113 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4613
                                                                               2502


26                                D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35


mg/kg which were originally analyzed by the refer-             (Cohesive Technologies) which is a modified HP
ence LLE assay were re-analyzed by TFC-MS-MS.                  1100 modular liquid chromatograph (Hewlett-Pac-
These study samples and the corresponding quality              kard, Palo Alto, CA, USA) consisting of an isocratic
control samples were stored for four months at                 pump for clean-up and flush of liquid lines, a binary
-20°C between the first analysis and the re-analysis           pump for elution of retained analytes and a valve
by TFC.                                                        switching module with two Rheodyne six-port
                                                               valves. The autosampler was a CTC HTS PAL (CTC
2.6. Sample preparation for TFC                                Analytics, Zingen, Switzerland) equipped with a
                                                               100-J--Ll injection syringe. The 2300 HTLC system
     Sample preparation has been minimized to cen-             was controlled by the 2300 HTLC V 1.4.1 software
trifugation, LS. addition and aliquotation into a 96-          from Cohesive Technologies.
well plate (or HPLC vial). Centrifugation is essential            Either the 50 X 1.0 mm HTLC Turbo-C 18 columns
in order to protect the column from particles which            (Cohesive Technologies) packed with 50 J-Lm porous
might cause early plugging.                                    particles or the 50 X 1.0 mm Waters Oasis HLB
    Large plasma volumes like e.g., plasma pools used          extraction columns (Waters, Milford, MA, USA)
for the preparation of calibration and validation              filled with 30 J-Lm particles were used. These col-
samples were centrifuged in a Beckman centrifuge               umns serve as extraction and analytical column at the
type GS-6R at 3700 g for 10 min. Study samples and             same time, hence no other (analytical) column is
quality control samples (typically stored in Eppen-            needed. Identical chromatographic conditions were
dorf vessels) were centrifuged in an Eppendorf 5415            applied to both types of columns and to all com-
centrifuge at 17 500 g for 10 min. In the case of drug         pounds reported here. Furthermore in the meantime
A, after centrifugation of the plasma an aliquot ( 150         these conditions were applied after minor modi-
J--Ll) was transferred to a 96-well plate and mixed            fications to other drugs and drug candidates hence
with a 20-J--Ll aliquot of the LS. spiking plasma pool         they appear to be generic.
(resulting LS. concentration in the sample 35.3 J-Lgl              In the first load and clean-up step (duration 60 s)
1).                                                            20 J--Ll of the crude plasma sample were injected onto
  In the case of drug B, 0.100 ml plasma was mixed             the column, the mobile phase delivered by the
with 50 J--Ll of the LS. spiking plasma pool (resulting        isocratic pump at 4.0 ml/min was buffer (2 mM
LS. concentration in sample 1667 J--Lg/1).                     aqueous ammonium acetate, pH 6.8). The proteins
                                                               were flushed to the waste while the small molecules
2. 7. Waters Oasis HLB column ruggedness test                  were retained on the cl8 chains inside the porous
                                                               particles. During this step the binary pump delivered
   One hundred and sixty eight injections with an              acetonitrile-2 mM ammonium acetate (pH 6.8;
injection volume of 25 J--Ll of rat plasma, consisting         10:90) at a flow-rate of 1.5 ml/min to the mass
of six blanks and plasma samples spiked at 1.00                spectrometer. In the second step (duration 30 s) the
J-Lgll (LOQ) (118 samples) and 10.0 J-Lgll (44                 valves were switched and the isocratic pump flushed
samples) with drug A and with the stable-isotope-              the tubings and valves with buffer at a flow-rate of
labeled drug as LS. were made onto a Waters Oasis              6.0 ml/min to waste, while elution of the retained
HLB column. The peak height of the analyte and of              analytes (and LS.) was performed in forward-flush
the LS. was evaluated regarding the relative standard          with the binary pump at a flow-rate of 1.5 ml/ min by
deviation (RSD).                                               increasing the acetonitrile content in the mobile
   The ruggedness of the HTLC Turbo-C 18 columns               phase (buffer) within 5 s from zero to 95% which
was proven during the numerous validation runs with            was held for 25 s. In the third flush step the valves
both drugs.                                                    were switched back to the initial position and the
                                                               isocratic pump was re-connected to the column
2.8. Instrumentation and chromatographic                       (forward) flushing the column and tubings at 4.0
conditions for TFC                                             ml/ min with pure acetonitrile for 30 s while the
                                                               binary pump was delivering mobile phase
      TFC was performed using a 2300 HTLC System               (acetonitrile-2 mM ammonium acetate, pH 6.8,




                                                  Joint Appendix 0190

                                                                                                           QUESTMS-00002709
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 191
                                                          114 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4614
                                                                               2503


                                   D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35                                  27


10:90) to the mass spectrometer. In the last step                integrated with the PE-Sciex MacQuan processing
(duration 30 s) are-equilibration of the column was              software version 1.5. Calibration and concentration
performed with buffer at a flow-rate of 4.0 ml/min,              calculations were done by the laboratory-written
while the binary pump was instantly pumping mobile               software [6]. The calibration curves were calculated
phase to the mass spectrometer like in step 3. Thus              from the peak area ratios of drug A and drug B to
the whole run time was 2.5 min per sample.                       their corresponding internal standards using a 11/-
                                                                 weighted linear least-squares regression model.
2.9. Mass spectrometry and data evaluation

   Samples were analyzed by MS-MS using a                        3. Results and discussion
Perkin-Elmer Sciex API 365 triple quadrupole tan-
dem mass spectrometer (Concord, Canada). The                     3.1. Mass spectra and chromatograms of drug A
liquid flow from the TFC column was directed either              and the l.S.
directly to the APCI interface (analysis of drug A) or
after a 1:5 split to the TurboionSpray interface                   The pseudo molecular ion [M + H] + of the analyte
(analysis of drug B). The mass spectrometer was                 drug A was recorded at mlz 532.3. After collisional-
operated in positive-ion multiple reaction monitoring           ly induced dissociation (CID) of [M + H] + the
(MRM) mode with key parameter settings given in                 product ion spectrum shows two strong fragment
Table 2.                                                        ions at mlz 299.2 and 209.2. These two key frag-
   Nitrogen 5.0 grade was used for the auxiliary gas,           ment ions were used to monitor drug A in MRM
the nebulizer gas, the curtain gas and the collision            mode. Since the signal-to-noise ratio in plasma
gas. The required sensitivity was achieved by lens              samples was better in favor of the ion at ml z 299 this
voltage tuning and by additionally reducing mass                ion was used for quantitation (quantifier ion) whereas
resolution of the quadrupoles to 1.0 u (Q 1 ) and 1.5 u         the ion at m/ z 209 was used as a qualifier ion for
(Q 3 ) peak width at half height. The API 365 was               confirmation. The intensity ratio of the two MRM
equipped with a so called "Autobox" (made to our                signals at mlz 532.3/299.1 and at mlz 532.3/209.1
order by Mr. Moller from Perkin-Elmer, Langen,                  is usually about 1:1 to 1:0.8 in pure standards as well
Germany) with digital readouts for the ionization               as in spiked plasma samples or real samples, respec-
current (in f.LA), the interface temperature and with a         tively, as seen in Fig. 1. In cases where the quantifier
solenoid switching valve for gas 2 (auxiliary). Two             ion at ml z 299 was superimposed by chemical noise
Apple Macintosh Power PC 8500 computers were                    the quantitation was done using the ion at mlz 209.
used, one for data acquisition and one for data                    An I.S. is usually required for precise and accurate
processing. The peaks in the MRM traces were                    quantitative determinations in bioanalysis. It should

Table 2
Key parameters for the analysis of drugs A and B by LC-MS-MS in positive-ion MRM mode on a PE Sciex API 365 instrument

Analyte                                                   Drug A                                           DrugB

Interface                                                 APCI                                             Turbolonspray
Temperature                                               500°C                                            300°C
Ionization current/ voltage                               3 J.LA                                           4800 v
Orifice potential                                         48 v                                             44 v
Ring potential                                            270 v                                            220 v
Collision energy                                          44.5 eV                                          51 eV

MRM quantifier ions Q 1 I Q 3                             mlz 532.31299.1                                  mlz 489.31168.8
Dwell time                                                700 ms                                           500 ms

MRM qualifier ions Q 1 IQ 3                               mlz 532.31209.1                                  mlz 489.3/312.1
Dwell time                                                200 ms                                           500 ms

MRM ions for I.S. Q 1 /Q 3                                mlz 535.31209.1                                  mlz 494.4/168.8
Dwell time                                                100 ms                                           200 ms




                                                    Joint Appendix 0191

                                                                                                                QUESTMS-0000271 0
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 192
                                                             115 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4615
                                                                                  2504


28                                      D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35


                                                                                            intensity: 5393 cps




                                                                                 __./Drug A
                                                                                   Quantifier




                                       11
                                       0:31




                             [%]                                                            intenally;   ~50 q~a




                                                                                 __.-- I.S.




                                                                                              Intensity: 5006 cps




                                                                                ------Drug A
                                                                                   Qualifier




                                                                                                            Scan
                                                                                                            Time

Fig. 1. Drug A in a toxicity study sample 4 h after oral administration of 80 mg/kg to rats. Plasma concentration by 1FC: 56.5 J.Lg!l
(reference assay: 58.5 J.Lg/1). Monitored transitions: m/z 532.3-4299.1 (drug A quantifier), m/z 535.3-4299.1 (I.S.) and m/z 532.3-4209.1
(drug A qualifier). Time scale in min.




                                                          Joint Appendix 0192

                                                                                                                             QUESTMS-00002711
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 193
                                                          116 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4616
                                                                               2505


                                      D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35                                     29




                                                                                          ~}r~-~~ t~




            [o/o]




Fig. 2. Drug A: TFC-MS-MS chromatogram from the validation in dog plasma. Calibration sample at l.OO J.Lgll (LOQ), HTLC Turbo-C 18
column. Monitored transitions: m/z 532.3~299.1 (drug A) and mlz 535.3~299.1 (I.S.). Time scale in min.


match the structure of the analyte as closely as                    (or height) ratios of drug A and the coeluting I.S.
possible. The ideal I.S. used in mass spectrometric                 Typical chromatograms of a calibration sample at the
quantitation either by LC-MS or GC-MS is the                        LOQ (1.00 [.Lgll), and of a real study sample are
stable-isotope-labeled analyte. Amongst others the                  shown in Figs. 1 and 2. The peak area (or height)
most important reason to use the isotope-labeled                    ratios of drug A to the I.S. were linear from 1.00
analyte is its coelution with the analyte thus compen-              (LOQ) to 2500 [.Lg /l out of rat, dog and mouse
sating for ion suppression effects which are a                      plasma.
common observation in LC-ESI-MS-MS. Two-fold
                                   15
deuterium- and in one position N-labeled drug A                     3.2. Mass spectra and chromatograms of drug B
                    2   5
was used as I.S. ([ H; N]drug A). The fragmentation                 and the I.S.
pattern is similar to that of the analyte and therefore
the reaction mlz 535.3/299.1 was used to monitor                      The pseudo molecular ion [M + H] + of the analyte
the I.S.                                                            drug B was recorded at mlz 489.3. After CID of
   Quantitation was performed using the peak area                   [M + H] + the product ion spectrum shows two strong




                                                       Joint Appendix 0193

                                                                                                                      QUESTMS-00002712
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 194
                                                          117 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4617
                                                                               2506


30                                D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35


fragment ions at mlz 312.1 and mlz 168.8, respec-              volumes were used, consequently the LOQ was
tively. These two key fragment ions were used to               different. While in TFC only 25 f.Ll of crude plasma
monitor drug Bin the MRM mode. Since the signal-               was injected yielding an LOQ of 1.00 [.Lg/1, in
to-noise ratio in plasma samples was better in favor           automated 96-well plate SPE and in LLE 0.2 ml
of the ion at mlz 312.1 this ion was mainly used for           plasma was worked up. In LLE no dilution was
quantitation whereas the ion at mlz 168.8 was used             applied to the sample since 0.2 ml plasma were
as a qualifier ion for confirmation.                           extracted into 0.2 ml sample solvent, while in SPE a
   Five-fold deuterium-labeled drug B was used as              dilution to 1 ml solvent was done, consequently the
I.S. The fragmentation pattern is similar to that of the       LOQ was 0.100 [.Lgll by LLE and 1.00 [.Lgll by SPE.
analyte and the reaction mlz 494.41168.8 was used                 Regarding accuracy the best results were achieved
to monitor the I.S.                                            by LLE (-3.7 to 4.4%), closely followed by TFC
   Quantitation is performed using the peak area (or           (-3.1 to 6.7%) and automated SPE (-4.1 to 10.6%).
height) ratios of drug B and the coeluting I.S. A              In terms of precision TFC and LLE were similar (3 .1
typical chromatogram of a calibration sample at the            to 6.8% and 3.1 to 5.1 %) and automated SPE
LOQ (1.00 [.Lgll) is shown in Fig. 3. The peak area            showed a precision of 5.1 to 5.5%. Therefore TFC
(or height) ratios of drug B to the LS. were linear            compares well with LLE while automated SPE
from 1.00 (LOQ) to 2500 [.Lg/l out of rat plasma.              demonstrated slightly lower accuracy but still better
                                                               than 15%.
3.3. Drug A: Validation results                                   The key advantage of TFC is clearly the signifi-
                                                               cant reduction of working time needed in the labora-
   The validation results are given in Tables 3-6.             tory for sample preparation and the reduction of total
Rat, mouse and dog plasma samples were analyzed                run time per sample. By the example of drug A, in
on the HTLC Turbo-C 18 column (Tables 3-5). The                the case of LLE 8 h were needed for sample
dog plasma samples were additionally run on the                preparation including labeling of extraction tubes and
Oasis HLB column as well (Table 6). Inter-assay                vials, whereas for TFC and automated SPE (both in
accuracy of rat plasma was - 1.2 to 11.0% and                  96-well plates) only 1 h was needed (without evapo-
inter-assay precision was 2.1 to 8.2% (two validation          ration of extract in SPE). Automated SPE requires
days, three concentrations). In the case of mouse              about 1 h to process a 96-well plate where only some
plasma accuracy was -5.1 to 4.5% and precision                 minor intervention by the operator was needed
was 4.0 to 8.7% (one validation day, four con-                 (change of the extraction plate for the collection
centrations). For dog plasma, inter-assay accuracy             plate, supervision of vacuum). In total the whole
was -3.1 to 6.7% and inter-assay precision was 3.1             duration of one batch (96 samples) consisting of
to 6.8% (two validation days, four concentrations)             sample preparation and analysis takes 5.25 h (TFC),
for the HTLC Turbo-C 18 column. In case of the                 9 h (automated SPE) and 16 h (LLE). Thus the most
Oasis HLB column the results were similar (one                 efficient technique is TFC which has the additional
validation day, four concentrations), intra-assay ac-          advantage that it is on-line linked to the MS-MS
curacy was -5.2 to 3.8% and precision 2.8 to 4.6%.             analyzer hence saving additional time for manual
Peak shape and response were similar for both types            sample transfer from the sample preparation labora-
of column, the slope of the calibration curve was              tory to the MS laboratory.
0.016 with the HTLC Turbo-C 18 column and 0.012/
0.015 during the cross validation/validation using             3.5. Drug A: Cross validation results from real
the Oasis HLB column (dog plasma in each case).                study samples

3.4. Comparison of TFC with automated 96-well                    The re-analysis of 42 real study samples (dog,
SPE and manual LLE for drug A                                  drug A, 0.3 mg/kg single oral dose) by TFC-MS-
                                                               MS revealed very good agreement between the
  Comparing the three different techniques for dog             plasma concentrations measured by TFC-MS-MS
plasma one has to keep in mind that different plasma           and those measured earlier with the reference LLE-




                                                  Joint Appendix 0194

                                                                                                           QUESTMS-00002713
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 195
                                                          118 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4618
                                                                               2507


                                      D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35                                       31


                                [%]                                                      intensity: 600 cps




                                                                 Drug 8
                                                                 Qualifier




                                                                                                     Scan
                                                                                                     Time




                                                                                       intensity: 35093 cps




                                                             ,...-1.5.




                                                                                                     Scan
                                                                                                     Time




                                                                                          intensity: 39 cps




                                                             /,Drug 8
                                                                Quantifier



                                                                                                     Scan
                                                                                                     Time

Fig. 3. Drug B: TFC-MS-MS chromatogram from the validation in rat plasma. Calibration sample at 1.00 J.Lg/1 (LOQ), HTLC Turbo-C 18
column. Monitored transitions: m/z 489.3~312.1 (drug B, qualifier), mlz 494.4~168.8 (I.S.) and m/z 489.3~168.8 (drug B, quantifier).
Time scale in min.




LC-MS-MS assay (reference concentrations). The                           formed with 20 rat study samples. The deviations of
deviations of the data obtained by TFC-MS-MS                             the measured concentrations by TFC-MS-MS from
from the reference concentrations were between                           the reference concentrations were between -4.89
-17.8 and 15.5% (Fig. 4). The mean of the devia-                         and 15.4% (mean 7.77%). A chromatogram of a
tions of 42 values was - 1.84% with a RSD of                             plasma sample obtained during a toxicity study in
5.14% only. A similar cross validation was per-                          rats is shown in Fig. 1. The measured plasma




                                                        Joint Appendix 0195

                                                                                                                        QUESTMS-00002714
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 196
                                                          119 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4619
                                                                               2508


32                                           D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35

Table 3                                                                           Table 5
Drug A: Validation of TFC assay on a HTLC Turbo-C 18 column                       Drug A: Validation of TFC assay on a HTLC Turbo-C 18 column
by injection of 25 fLl crude rat plasma                                           by injection of 25 fLl crude dog plasma

                               Concentration (j.Lgll)                                                           Concentration (j.Lgll)

                               5.00       50.0      500      1.00 (LOQ)                                         5.00       50.0      500         1.500

n                              12         12         12      8                   n                                12       12         12           12
Student t value, p=95%          2.20       2.20       2.20   2.37                Student t value, p=95%            2.20     2.20       2.20         2.20
Mean (j.Lgll)                   5.55      52.4      494      1.00                Mean (j.Lgll)                     4.84    51.8      533         1456
SD (fLgll)                      0.187      4.27      10.5    0.025               SD (fLgll)                        0.329    2.52      16.6         97.9

Precision (%)                   3.4        8.2        2.1    2.5                 Precision(%)                     6.8       4.9         3.1             6.7
Accuracy(%)                    11.0        4.7      -1.2     0.4                 Accuracy(%)                    -3.1        3.7         6.7           -2.9

Upper limit of CI• (1-Lg/l)        5.67   55.1      500      1.03                Upper limit of CI• (fLgll)       5.05     53.5      544         1518
Lower limit of CI• (fLgll)         5.43   49.7      487      0.983               Lower limit of CI• (j.Lg/1)      4.63     50.2      523         1394
     a   CI=Confidence interval.                                                    a   CI=Confidence interval.


concentration in this sample was 56.5 J..Lgll (TFC-                               Table 6
MS-MS) or 58.5 J..Lgll (LLE-LC-MS-MS), respec-                                    Drug A: Combined of results obtained on a HTLC Turbo-C 18
tively.                                                                           column and on a Oasis HLB column by injection of 25 fLl crude
   The good agreement between the concentrations                                  dog plasma
measured by the two independent assays clearly                                                                  Concentration ( j.Lg I 1)
demonstrates that there were no interferences from                                                              5.00       50.0      500         1.500
drug metabolites, drug formulation or endogenous
                                                                                  n                               11       12         12           12
plasma constituents, therefore the TFC-MS-MS
                                                                                  Student t value, p=95%           2.23     2.20       2.20         2.20
assay is selective.                                                               Mean (j.Lg/1)                    4.85    50.3      524         1458
                                                                                  SD (fLgll)                       0.237    1.94      16.3         46.4
3. 6. Drug B: Validation results
                                                                                  Precision(%)                    4.9       3.9         3.1             3.2
                                                                                  Accuracy (%)                  -3.1        0.5         4.8           -2.8
   Drug B, although structurally completely different
from drug A, was run under the TFC conditions of                                  Upper limit of CI• (j.Lg/1)     5.00     51.5      534         1487
drug A using the HTLC Turbo-C 18 column as well                                   Lower limit of CI• (j.Lg/1)     4.68     49.0      513         1428
as the Oasis HLB column. The results are given in                                   a   CI=Confidence interval.


Table 4
Drug A: Validation of TFC assay on a HTLC Turbo-C 18 column by injection of 25 fLl crude mouse plasma

                                            Concentration (j.Lgll)

                                            5.00                     50.0                  500                  1.500                         1.0 (LOQ)

n                                           12                       12                     12                    12                          16
Student t value, p=95%                       2.20                     2.20                   2.20                  2.20                        2.13
Mean (j.Lgll)                                5.05                    51.4                  522                  1437                           0.957
SD (fLgll)                                   0.433                    4.25                  21.4                  49.0                         0.0712

Precision (%)                                8.6                      8.3                    4.1                    3.4                         7.4
Accuracy (%)                                 l.O                      2.8                    4.4                   -4.2                       -4.3

Upper limit of Cia (j.Lgll)                  5.33                    54.1                  536                  1468                           0.995
Lower limit of CI" (j.Lgll)                  4.78                    48.7                  508                  1406                           0.919
     " CI =Confidence interval.




                                                                     Joint Appendix 0196

                                                                                                                                               QUESTMS-00002715
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 197
                                                          120 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4620
                                                                               2509


                                          D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35                                                              33


             100.00


              80.00


              60.00


              40.00


              20.00-
    ~
    :.....             ------~-~---~--~~~------------------------
     =
     e                                 • •• •                  • • • •                             ••
                       ·-·-·-·-·····-·-·---·-·-·-·-·-·-·-·-·-·-·•·-···-·•·-·-----------···-·-·--------------
     .
    ;::::
    -~
                0.00
                        •• •                         •       •
                       ~--~--------~--------------~~-------~~-----
                                                                                   •
    =         -20.00                                                                                    • •• ••                             •••
              -40.00


              -60.00


              -80.00


             -100.00
                                               =                     ro            , ...,.    ~   =             r
                                                                                                                                            =    ....,.>
                                                                                                                                                 r
                                                                              "'"' '  1:'-?       -.!    ..          '
                                                                          Run No.
Fig. 4. Drug A: Cross Validation 1FC versus LLE reference method with study samples after oral administration of 0.3 mg/kg to dogs.
Deviation of concentration measured by TFC from results by LLE.



Tables 7 and 8. The results at four concentrations                         3.5% (Turbo-C 18 ), precisiOn 0.8 to 9.1 %, near the
from crude rat plasma were similar for both types of                       LOQ 20.6% (Oasis) and 1.6 to 5.4% (Turbo-C 18 ). A
columns except with poorer precision and accuracy                          comparison of the TFC results with the reference
for the Oasis near the LOQ (1.00 [.Lg/1): accuracy 3.7                     assay shows good agreement between TFC and
to 6.7%, near the LOQ -15.9% (Oasis) and -3.7 to                           protein precipitation (Table 9). Accuracy and preci-

Table 7                                                                    Table 8
Drug B: Validation of 1FC assay on a HTLC Turbo-C 18 column                Drug B: Validation of TFC assay on a Oasis HLB column by
by injection of 25 fLl crude rat plasma                                    injection of 25 fLl crude rat plasma

                               Concentration (fLg/1)                                                          Concentration (fLg/1)
                               2.00    10.0        100      1000                                              2.00       10.0     100           1000

n                              3        6            6        6            n                                     4        6         6              6
Student t value, p=95%         4.30     2.57         2.57     2.57         Student t value, p=95%                3.18     2.57      2.57           2.57
Mean (fLg/1)                   2.07    10.3         98.2    963            Mean (fLg/1)                          1.68    10.6     107           1037
SD (fLg/1)                     0.111    0.323        1.93    14.9          SD (fLgll)                            0.347    0.962     2.34           8.73

Precision (%)                  5.4      3.1         2.0       1.6          Precision (%)                        20.6      9.1         2.2             0.8
Accuracy (%)                   3.5      2.9        -1.8     -3.7           Accuracy (%)                       -15.9       6.3         6.7             3.7

Upper limit of Cia (j.Lgll)    2.35    10.6        100      978            Upper limit of CI' (j.Lg/1)           2.23    11.6     109           1046
Lower limit of CI' (fLgll)     1.79     9.95        96.1    947            Lower limit of CI" (fLg/1)            1.13     9.62    104           1028
  " CI =Confidence interval.                                                 "CI=Confidence interval.




                                                              Joint Appendix 0197

                                                                                                                                            QUESTMS-00002716
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 198
                                                             121 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4621
                                                                                  2510


34                                         D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35

Table 9
Drug B: Comparison of validation data - TFC assay versus manual protein precipitation

Nominal                          DrugB                      Turbulent flow chromatography                                       Reference,
concentration (j.Lg/l)                                                                                                          Protein precipitation
                                                            HJLC C 18 column                  Oasis column

2.00                             Replicates (n)                3                                 4                               8
                                 Precision (%)                 5.4                              20.6                            10.5
                                 Accuracy (%)                  3.5                            -15.9                              6.9

10.0                             Replicates (n)                6                                   6                            12
                                 Precision (%)                 3.1                                 9.1                           8.6
                                 Accuracy (%)                  2.9                                 6.3                           5.5

100                              Replicates (n)               6                                    6                            12
                                 Precision (%)                2.0                                  2.2                           3.6
                                 Accuracy (%)               -1.8                                   6.7                           2.8

1000                             Replicates (n)               6                                    6                            12
                                 Precision (%)                1.6                                  0.8                           3.9
                                 Accuracy(%)                -3.7                                   3.7                           0.0




         350



         300



         250                                                                                                                                          +20%



....
               . .• • • ... .. ...................
                                     •                             •       • ••• •••• • ••              •   •
                                                                                                 • .... •• • • • • .. .
..c:
-~
  tlJ)

..c:
..::.:
 = 150
 Gl
       200

               ••
                  .............. • • •••
                                •• •    .   •
                                                     •• •    ...    •.... • •• ...••• • • ••
                                                                      •••            •   • •• • •• +
                                                                                             • •
                                                                                                          •• • •
                                                                                                                            .6.




~

                                                                                                                                                      -20%
         100



          50



           0                                    ''                      ''   ''          .'        I   I   I   I

                                                                                                                     '.
                                                                                                                                        L   I   II


                                 '                                                            ''                          '''      ''



                                                                       Injection number
Fig. 5. Ruggedness test on Oasis column (118 injections). Peak height of drug A (1.00 j.Lg/1) in dog plasma analyzed by TFC-MS-MS.




                                                                   Joint Appendix 0198

                                                                                                                                                     QUESTMS-00002717
 Case
 Case 1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document 87-1
                                72-6 Filed
                                     Filed 12/05/19
                                           09/25/19 Page
                                                    Page 199
                                                         122 of
                                                             of 514
                                                                437 PageID
                                                                    PageID #:
                                                                           #: 4622
                                                                              2511


                                D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35                                        35


sion were better than 10% except near the LOQ with           validation results were achieved than with automated
the Oasis column, where accuracy was -15.9% and              96-well SPE and manual LLE.
precision 20.6%.                                                 The sensitivity of the assays with an LOQ of 1.00
                                                             J-Lg /l and the linear working range of three- up to
3. 7. Ruggedness and life-time of columns                    four-orders of magnitude fully met the demands of
                                                             preclinical    pharmacokinetic     and    toxicokinetic
  A ruggedness test was performed with drug A on a           studies. The quality of analysis by TFC measured in
Oasis HLB column (Fig. 5).                                   terms of accuracy and precision compares well with
  The ruggedness test with drug A demonstrated a             the reference LLE assay. Similar chromatographic
low variability of the peak areas and heights. The           performance and validation results were achieved
peak height of drug A showed a RSD of 7.3% from              using original Turbofiow columns (Cohesive Tech-
118 injections at 1.00 J-Lgll (LOQ) and a RSD of             nologies) and the Oasis columns (Waters). TFC-
9.0% from 44 injections at 10.0 J-Lg/l. The peak             MS-MS proved to be rugged and selective.
height of the I.S. had a RSD of 8.5 and 9.5%
calculated from the 1.00 J-Lgll and the 10.0 J-Lgll
samples (in total 162 injections), respectively.             Acknowledgements
  The columns lasted for about 400 to 600 injections
of 25 J-Ll of undiluted crude plasma.                           The authors thank Dr. Pleiss and Dr. Seidel (Bayer
                                                             AG, Department Metabolism and Isotope Chemistry,
                                                             Wuppertal, Germany) for the synthesis of the stable
4. Conclusions                                               isotope labeled internal standards.

   TFC is a pioneering technique for the direct
analysis of even highly protein bound drugs from
                                                             References
crude plasma. TFC eliminates the need for time-
consuming sample clean-up in the laboratory, instead
                                                              [1] D. Zimmer, W. Czembor, V Pickard, 1996, unpublished
of this one 96-well plate with 96 plasma samples is               results
analyzed by TFC-MS-MS within 5.25 h, corre-                   [2] V Pretorius, T. Smuts, Anal. Chern. 38 (1966) 274-280.
sponding to 3.3 min per sample (which can be                  [3] H.M. Quinn, J.J. Takarewski, Int. Pat. WO 97 I 16724 (1997).
shortened by reduction of the autosampler duty                [4] J. Ayrton, G.J. Dear, W.J. Leavens, D.N. Mallett, R.S. Plumb,
                                                                  Rapid Commun. Mass Spectrom. 11 (1997) 1953-1958.
cycle). Two structurally completely different com-
                                                              [5] J. Allanson, R.A. Biddlecombe, A.E. Jones, S. Pleasance,
pounds were analyzed under identical TFC con-                     Rapid Commun. Mass Spectrom. 10 (1996) 811-816.
ditions and one assay was fully validated for the             [6] Concalc Software version 1.23, Bayer, Wuppertal, Germany,
application to GLP studies. With TFC even better                  1995.




                                                Joint Appendix 0199

                                                                                                                   QUESTMS-00002718
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 200
                                                          123 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4623
                                                                               2512

0021-972X/97/$03.00/0                                                                                                                        Vol. 82. No.5
Journal of Clinical Endocrinology and Metabolism                                                                                          Printed in U.S.A.
Copyright© 1997 by The Endocrine Society




Determination of Testosterone Production Rates in
Men and Women Using Stable Isotope/Dilution and
Mass Spectrometry*
H. VIERHAPPER, P. NOWOTNY,                         AND   W. WALDHAUSL
Clinical Division of Endocrinology and Metabolism, Clinic for Internal Medicine III, A-1090 Wien,
Austria


ABSTRACT                                                                       tively. Blood samples were obtained at 20-min intervals during the
   Production rates of testosterone were determined in healthy men             last 12 h (0800-2000 h) of the observation period. In accordance with
and women during the follicular phase of their menstrual cycle using           results obtained by others using radioactive tracers, estimated pro-
the stable isotope dilution technique and analysis by gas chromatog-           duction rates were 147 :±: 31 J.Lglh (3.7 :±: 2.2 mg/dayinmen) and 1.8 :±:
raphy/mass spectrometry. In an initial series of experiments, 0.07             0.6 J.Lg/h (0.4 :±: 0.1 mg/day in women). To reduce both the duration of
mg/h (men) or 0.01 mg/h (women) 1,2-d-testosterone was infused for             the experiment and the number of samples to be processed, we sub-
36 h. After an equilibration period of 12 h, blood samples were ob-            sequently demonstrated that similar production rates may be ob-
tained at 20-min intervals throughout 24 h. In men, no diurnal rhyth-          tained when the equilibration period before blood sampling is reduced
micity of testosterone production was observed, whereas in women,              to 6 h and the period of blood sampling is reduced to 4 h. This protocol
testosterone production rates were largest from 0400-1200 h. In a              is suitable for clinical use in a routine setting to obtain analytically
second series of experiments, the infused dose of 1,2-d-testosterone           correct estimates of testosterone production in vivo. (J Clin Endo-
was reduced to 0.015 mg/h (men) and 0.0001 mg/h (women), respec-               crinol Metab 82: 1492-1496, 1997)




G      AS CHROMATOGRAPHY /MASS spectrometry (GC/
        MS) and stable isotope-labeled analogs of testosterone
are used to determine concentrations (1-3) and MCRs of
                                                                               by adsorption and determination of actual infusion rates by GC/MS
                                                                               analysis. After an equilibration period of 12 h (Exp 1 and 2) or 6 h (Exp
                                                                               3), a second indwelling catheter was inserted into the contralateral arm,
                                                                               and blood samples (5 mL) were obtained at 20-min intervals until the end
testosterone and its conversion rates into its main metabolic                  of the respective experimental protocol. Blood samples were subse-
products (4-6). This technique is superior to the use of ra-                   quently pooled for periods of 4 h. In addition, one sample was pooled
dioactive tracers, both analytically (7) and ethically. In the                 for the entire period of blood sampling (24, 12, or 4 h, respectively).
present series of experiments we used infusions of deuteri-
um-labeled testosterone and analysis by GC/MS to deter-                        Exp 1
mine the production rates of testosterone in healthy men and
                                                                                  Six healthy men and five healthy women participated in this protocol.
women and to establish a protocol suitable for clinical use in                 The infusion of 1,2-d-testosterone was started at 0800 h (13 mL/h) to
patients with potentially abnormal testosterone production                     provide a theoretical infusion rate of 0.2 mg/h (men) or 0.04 mg/h
rates.                                                                         (women), respectively. However, due to losses by adsorption, mean
                                                                               actual infusion rates during this protocol were only 0.07 mg/h (men) and
                                                                               0.01 mg/h (women). Starting at 2000 h, blood samples (5.0 mL) were
                Materials and Methods                                          obtained at 20-min intervals for the next 24 h.
Experimental protocol
   Twelve healthy nonobese men, aged 22-34 yr, and 10 healthy nono-            Exp 2
bese women, aged 19-32 yr (in the follicular phase of the menstrual
cycle), who had been carefully informed about the aims and the possible           Seven healthy men and seven healthy women participated in this
risks of the study gave their written consent to participate in 1 or several   protocol. The infusion of 1,2-d-testosterone (20 mL/h) was started at
parts of this investigation. On the day of the experiments, an indwelling      2000 h to provide a theoretical infusion rate of 0.02 mg/h (men) or 0.0004
catheter was inserted into an antecubital vein, and 1,2-d-testosterone (in     mg/h (women). However, due to losses by adsorption, mean actual
500 mL 0.9% saline also containing 2 mL of the individual's own blood)         infusion rates during this protocol were only 0.015 mg/h in six of the
was infused iv and continuously (Infusomat, Braun-Melsungen, Ger-              seven men. The seventh male volunteer received only one tenth of this
many) until the end of the respective experimental protocol. At the            dose, i.e. 0.0015 mg/h. In five of the seven healthy women, the mean
beginning and end of each infusion, a sample of the infusate was ob-           actual infusion rate was 0.0001 mg/h. The remaining two women re-
tained from the end of the infusion line to permit for correction of losses    ceived an approximately 7-fold smaller dose (17 and 14 ng/h, respec-
                                                                               tively). Starting at 0800 h on the following morning, blood samples were
                                                                               obtained at 20-min intervals for the next 12 h.
  Received November 19, 1996. Revision received January 30, 1997.
Accepted February 13, 1997.                                                    Exp 3
  Address all correspondence and requests for reprints to: H.
Vierhapper, M.D., Clinical Division of Endocrinology and Metabolism,              The five healthy men and five healthy women participating in this
University Clinic for Internal Medicine III, Wahringer Gurtel 18-20,           protocol had been part of Exp 2. The infusion of 1,2-d-testosterone (40
A-1090 Wien, Austria.                                                          mL/h) was started at 0800 h with the attempted infusion rates as in Exp
  *This work was supported by Grant 4628 from the Jubilaumsfonds               2 (men, 0.02 mg/h; women, 0.0004 mg/h). Starting at 1400 h, blood
der Osterreichischen Nationalbank.                                             samples were obtained at 20-min intervals for one 4-h period.

                                                                           1492
                                                                Joint Appendix 0200

                                                                                                                                      QUESTMS-00002719
 Case
 Case 1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document 87-1
                                72-6 Filed
                                     Filed 12/05/19
                                           09/25/19 Page
                                                    Page 201
                                                         124 of
                                                             of 514
                                                                437 PageID
                                                                    PageID #:
                                                                           #: 4624
                                                                              2513

                                  DETERMINATION OF TESTOSTERONE PRODUCTION RATES                                                                      1493

TABLE IA. Plasma concentrations of native T as determined by GC-MS and calculated production rates ofT (2000-2000 h) in six
healthy men
Exp 1
 Infusion rate of 1, 2-d-T (36 h; 13 mL!h):
   Theoretical: 0.2 mg/h
   Actual: 0.07 mg/h (mean), equivalent to 168 J.Lg/24 h

                                                  2                   3                  4                5               6               Mean± sn
    2000-2400 h
      T (ng/mL)             3.74           3.74           2.63                         4.08             5.19             7.70            4.51 :±: 1.76
      PRT (J.Lglh)          232             47              84                         105               63               72              101 :±: 67
    0000-0400 h
      T (ng/mL)             4.59           3.04           2.89                         4.15             4.51             6.69            4.31 :±: 1.37
      PRT (J.Lglh)          130             51              84                          71               63               61               76 :±: 28
    0400-0800 h
      T (ng/mL)             3.84           3.91           5.42                         5.53             3.72             6.72            4.86 :±: 1.22
      PRT (J.Lglh)           89             51              95                          76               63               69               74 :±: 16
    0800-1200 h
      T (ng/mL)             3.90           2.48           4.71                         4.63             3.48             3.92            3.85 :±: 0.82
      PRT (J.Lglh)          111             42            108                           71               62               55               75 :±: 28
    1200-1600 h
      T (ng/mL)             4.05           2.45           3.20                         2.23             3.95             4.24            3.35 :±: 0.86
      PRT (J.Lglh)          114             43              83                          95               50               54               73 :±: 28
    1600-2000 h
      T (ng/mL)             3.01           2.23           3.22                         2.99             3.35             3.51            3.05 :±: 0.45
      PRT (J.Lglh)           88             40              99                          63               43               49               64 :±: 25
    2000-2000 h (mean values calculated from above figures)
      T (ng/mL)             3.86           2.98           3.67                         3.94             4.03             5.46            3.99 :±: 0.81
      PRT (J.Lglh)          127             46              92                          80               57               60               77 :±: 30
    2000-2000 h (estimated from additional sample by GC-MS analysis)
      T (ng/mL)             3.80           2.95           3.72                         3.95             3.97             5.36            3.96 :±: 0.78
      PRT (J.Lglh)          119             50              97                          80               58               60               77 :±: 33

TABLE lB. Plasma concentrations of native T as determined by GC-MS and calculated production rates ofT in seven healthy men
Exp 2
 Infusion rate of 1, 2-d-T (24 h; 20 mL!h)
    Theoretical: 0.02 mg/h
    Actual: 0.015 mg/h (mean of subjects 1-6; subject 7, 0.0015 mglh)

                                              2              3                 4                  5                6            7          Mean± sn
   0800-1200 h
     T (ng/mL)           7.81         6.81         6.19        9.21                           5.84             5.87        13.93          7.96 :±: 2.90
     PR T (J.Lglh)       149          115          161         329                             56              266          76             165 :±: 100
   1200-1600 h
     T (ng/mL)           9.71         6.94         7.45        9.59                           8.07             3.98        12.86          8.37 :±: 2.76
     PR T (J.Lglh)        91          108          164         247                             72              336          63             154 :±: 39
   1600-2000 h
     T (ng/mL)           9.55         6.81         5.55       4.85                            10.79            5.62        9.66           7.54 :±: 2.40
     PR T (J.Lglh)        95           92          160         188                             86              328          67            145 :±: 92
   0800-2000 h (mean values calculated from above figures)
     T (ng/mL)           9.02         6.85         6.40        7.88                           8.23             5.16        12.15          7.96 :±: 2.24
     PR T (J.Lglh)       112          105          162         255                             71              310          69             155 :±: 94
   0800-2000 h (estimated by GC-MS from additional pooled plasma sample)
     T (ng/mL)          8.72          7.10         6.48       8.06                            8.19             4.93        12.7           8.03 :±: 2.43
     PR T (J.Lglh)       111          103          150         241                             70              281          71             147 :±: 31

TABLE IC. Plasma concentrations of native T as determined by GC-MS and calculated production rates ofT in five healthy men during
a 12-h infusion of 1,2-d

                                          2             3                  4                  5                6              7            Mean± sn
    1400-1800 h
      T (ng/mL)                                       8.61                5.91               9.77             5.78        9.76            7.97 :±: 1.99
      PR T (J.Lglh)                                   160                 188                 86              328          67              166 :±: 103


Materials                                                                          ment, 99.0%) were purchased from New England Nuclear (Boston, MA)
                                                                                   and CIL (Andover, MA), respectively.
   All organic solvents were of high performance liquid chromatogra-
phy grade and purchased from Baker Chemicals (Phillipsburg, NJ).                   Sample preparation and analysis by GC-MS
Nonactive testosterone (17{3-hydroxy-4-androsten-3-one) was obtained
from Steraloids (Wilton, NH). Radioactive [3 H]1,2,6,7-testosterone (SA,              Plasma samples (5.0 mL) supplemented with 20,000 dpm [3 H]testos-
100 Ci/mmol) and stable labeled 1,2-d-testosterone (isotopic enrich-               terone for later control of recovery and with 20 mL 0.5% trifluoroacetic


                                                                 Joint Appendix 0201

                                                                                                                                         QUESTMS-00002720
 Case
 Case 1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document 87-1
                                72-6 Filed
                                     Filed 12/05/19
                                           09/25/19 Page
                                                    Page 202
                                                         125 of
                                                             of 514
                                                                437 PageID
                                                                    PageID #:
                                                                           #: 4625
                                                                              2514

1494                                         VIERHAPPER, NOWOTNY, AND WALDHAUSL                                                              JCE & M
                                                                                                                                               Vol 82
                                                                                                                                                        o
                                                                                                                                                        o
                                                                                                                                                            1997
                                                                                                                                                            No 5


TABLE 2A. Plasma concentrations of native T as determined by GC-MS and calculated production rates ofT in 5 healthy women
Exp 1
  Infusion rate of 1,2-D-T (36 h: 13 mL/H):
    Theoretical: 0.4 mg/h
    Actual: 0.01 mg/h (mean), equivalent to 0.24 mg/24 h

                                                          2                    3                      4                 5               Mean:+: sn
     2000-2400 h
       T (ng/mL)              0.184            0.100           0.150                                0.124             0.124           0.136 :+: 0.032
       PR T (JLglh)              6               4               7                                    3                 2               4.4 :±: 2.1
     0000-0400 h
       T (ng/mL)              0.164            0.110           0.147                                0.125             0.162           0.142 :±: 0.024
       PR T (JLglh)              5                5              3                                    2                 3                3.6 :±: 1.3
     0400-0800 h
       T (ng/mL)              0.146            0.106           0.138                                0.160             0.175           0.144 :±: 0.026
       PR T (JLglh)              8                6              9                                    2                 4               5.8 :±: 2.9
     0800-1200 h
       T (ng/mL)              0.208            0.097           0.142                                0.090             0.145           0.136 :±: 0.047
       PR T (JLglh)             10                3              7                                    2                 8                6.0 :±: 3.4
     1200-1600 h
       T (ng/mL)              0.117            0.107           0.107                                0.126             0.176           0.127 :±: 0.029
       PR T (JLglh)              4                5              5                                    2                 4               4.0 :±: 1.2
     1600-2000 h
       T (ng/mL)              0.174            0.076           0.089                                0.110             0.186           0.127 :±: 0.050
       PR T (JLglh)              6                3              5                                    2                 4               4.0 :±: 1.6
     0800-2000 h (mean values calculated from above figures)
       T (ng/mL)              0.166            0.099           0.129                                0.123             0.161           0.136 :±: 0.028
       PR T (JLglh)              7               4               6                                    2                 4               4.6 :±: 1.9
     0800-2000 h (estimated by GC/MS from additional pooled plasma sample)
       T (ng/mL)              0.185            0.102           0.129                                0.121             0.161           0.140 :±: 0.033
       PR T (JLglh)             14               11              9                                    5                 9                9.6 :±: 1.5

TABLE 2B. Plasma concentrations of native T as determined by GC-MS and calculated production rates ofT in seven healthy women
Exp 2
  Infusion rate of 1,2-d-T (24 h; 20 mL/h)
    Theoretical: 0.0004 mg/h
    Actual: 0.0001 mg/h (mean of patients 1-5, patient 6, 14 ng/h; patient 7, 14 ng/h)

                                             2                3                4                5                 6               7       Mean± sn
   0800-1200 h
     T (ng/mL)         0.136         0.138        0.276       0.186                           0.197           0.206           0.128     0.181 :±: 0.053
     PR T (JLg/h)        1.0          2.1          2.3         2.8                             2.5             2.0             1.3        2.0 :±: 0.6
   1200-1600 h
     T (ng/mL)         0.127         0.130        0.203       0.147                           0.150           0.157           0.136     0.150 :±: 0.026
     PR T (JLg/h)        0.9          2.9          2.1         2.4                             1.6             1.6             1.0         1.8 :±: 0.7
   1600-2000 h
     T (ng/mL)         0.121         0.099        0.218       0.126                           0.118           0.138           0.109     0.133 :±: 0.040
     PR T (JLg/h)        1.0          2.1          2.3         2.0                             1.8             1.5             0.9         1.7 :±: 0.6
   0800-2000 h (mean values calculated from above figures)
     T (ng/mL)         0.128         0.122        0.232       0.153                           0.155           0.167           0.124     0.154 :±: 0.038
     PR T (JLg/h)        1.0          2.2          2.2         2.5                             2.0             1.7             1.0         1.8 :±: 0.6
   0800-2000 h (estimated by GC-MS from additional pooled plasma sample)
     T (ng/mL)         0.127         0.121        0.235       0.160                           0.161           0.171           0.118     0.156 :±: 0.041
     PR T (JLg/h)        1.0          2.2          2.2         2.5                             2.0             1.7             1.0         1.8 :±: 0.6


TABLE 2C. Plasma concentrations of native T as determined by GC-MS and calculated production rates ofT in five healthy women
during a 12-h infusion of 1,2-d-T

                             1          2             3                  4                5                   6               7          Mean± sn
    1400-1800 h
      T (ng/mL)                                     0.185              0.202            0.224               0.221           0.135      0.193 :±: 0.036
      PR T (JLglh)                                   4.9                4.3              4.2                 5.1             1.2         3.9 :±: 1.6


acid (TFA) were applied to Sep-Pak C 18 cartridges (500 mg; Waters/                rified by thin layer chromatography (chloroform-acetone, 70:30). The
Millipore, Milford, MA) pretreated with successive application of 5.0 mL           zone containing testosterone was eluted (twice, 2.5 mL methanol) and
methanol, 5.0 mL ethyl acetate, 20 mL water, and 5.0 mL TFA (0.5%,                 supplemented with 10 ng dehydrotestosterone (1,4-androstadien-17 {3-
wt/vol). After sample application, the cartridges were first treated with          ol-3-one) as an internal standard for GC/MS analysis. Derivatization
three doses of 5.0 mL TFA (0.5%, wt/vol). Testosterone was subse-                  was subsequently performed with heptafluorobutyric anhydride-ace-
quently eluted by ethyl acetate (two doses, 1.0 mL), dried under a stream          tone (1:4; 60 min) at room temperature. Recovery of [3 H]testosterone
of nitrogen at 37 C, reconstituted in 100 JLl CH2 Cl2, and further prepu-          from the derivatized samples was 38.5 :±: 5.0% (n = 40). Analysis by


                                                                  Joint Appendix 0202

                                                                                                                                        QUESTMS-00002721
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 203
                                                          126 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4626
                                                                               2515

                                    DETERMINATION OF TESTOSTERONE PRODUCTION RATES                                                      1495

GC-MS (Finnigan MAT95 equipped with a 25-m CBS fused silica col-              rates were 0.37 and 0.27 mg/ day, respectively. Using the
u~, San Jose, CA) was then performed using the selected ion moni-             same technology, later investigators reported testosterone
tormg mode and electric ionization (resolution, 6000). The tracer ions
~ere [m/e 678 (dehydrotestosterone; internal standard), m/e 680 (na-
                                                                              production rates ranging from 3.0-7.0 mg/day (10, 11) in
hve testosterone), and m/ e 682 (1,2-d-testosterone)]. The sensitivity at a   healthy men and around 0.3 mg/ day (12) in healthy women.
peak to noise ratio of 10:1 was less than 100 fg.                                The advantages of stable labeled radioactive tracers com-
                                                                              pare~ to r~dioactive ~aterials include (13) the ability of long
Calculation of testosterone production rate                                   term mfuswns to ach1eve steady state conditions, the avoid-
                                                                              ance of incomplete recovery of the tracer and the tracee from
  Production rates of testosterone (PR[T]) were calculated from the
product of the known infusion rate (Rt) and the ratio of tracer infusate      biological materials, and the fact that both labeled and en-
enrichment (Et) to tracer dilution in the plasma (Es): (PR[T] = Rt X          ~oge~ous materials are simultaneously analyzed using an
(Et/Es - 1) (8).                                                              1dentical technology. In addition, ethical considerations pre-
                                                                              clude infusions of radioactive materials causing some coun-
                                Results                                       tries, including Austria, to prohibit by law the use of radio-
   The plasma concentrations of unlabeled (native) testos-                    active tracers in healthy volunteers.
terone and the testosterone production rates for Exp 1, 2, and                   The aim of this study was first to determine the production
3 are summarized in Tables 1 and 2 for men and women                          rates of testosterone in healthy men and women throughout
respectively. In men, production rates of testosterone ranged                 24 h for 4-h periods using a stable labeled compound and
from 64 ::'::: 25 to 101 ::'::: 67 J.Lg/h during a 24-h period when           GC/MS analysis under steady state conditions, i.e. after a
                                                                              12-h preequilibration period. The analytical precision of the
1,2-d-testosterone was infused in a comparatively large dose
(Exp 1). No diurnal rhythmicity was apparent. The average                     method used is demonstrated by the fact that average tes-
production rate, determined as the mean of six individual                     tosterone production rates throughout 24 h, mathematically
samples obtained in each volunteer, was 77 ::'::: 30 J.Lg/h,                  calculated as the mean value of these six individual samples,
which was identical (77 ::'::: 33 J.Lg/h) to the value obtained by            were similar to an analytically obtained value obtained from
analysis of an additional sample pooled throughout the 24 h.                  an additional plasma sample pooled for 24 h.
Thus, daily testosterone production based on this experiment                  . During 1,2-d-testosterone infusions of 0.07 and 0.01 mg/h
                                                                              ~ men and women, respectively, mean estimated produc-
was 1.8 ::'::: 0.7 mg/ day, a quantity roughly 10-fold larger than
the amount of infused 1,2-d-testosterone during this period                   tion rates were 77 J.Lg/h (1.8 mg/ day) in men and 4.6 J.Lg/h
(Table 1A).                                                                   (0.1 mg/ day) in women. For both sexes, these values are
                                                                              below those previously reported by others (10-12) and un-
   .In.h~~lthy ':omen, testosterone production rates during
th1s m1tial senes of experiments ranged from 3.6 ::'::: 1.3 to                comfortably close to the testosterone infusion rates em-
6.0 ::'::: 3.4 J.Lg/h. The largest production rates were seen from            ployed. The question, therefore, arose whether such a com-
0400-0800 hand from 0800-1200 h. The average production                       paratively large amount of exogenous testosterone could
rate, determined as the mean of six individual samples ob-                    have suppressed its endogenous production rate.
tained in each female volunteer, was 4.6 ::'::: 1.9 J.Lg/h. Ana-                 Therefore, in a second series of experiments the infused
lyzing an additional sample pooled throughout the 24 h                        tracer dose was reduced to 0.015 mg/h in men and 0.0001
resulted in a value of 9.6 ::'::: 1.5 J.Lg/h. Thus, daily testosterone        mg/h in women, amounts equivalent to about 10% (men) or
production rates during this experiment ranged from 0.1-0.2                   5% (women) of the potential testosterone production rates.
mg/ day, a quantity in the same order as the amount of                        Mean production rates of testosterone during this second
infused 1,2-d-testosterone during this period (Table 2A).                     series of experiments were 147 J.Lg/h in men and 1.8 J.Lg/h in
   By reducing the dose of infused 1,2-d-testosterone by a                    women. One man (no. 7) and two women (no. 5 and 6)
factor of 5 to 0.015 mg/h in men and by a factor of 100 to                    received even smaller tracer doses (1.5 and 0.015 J.Lg/h, re-
0.0001 mg/h in women (Exp 2), we ascertained the total                        spectively), stretching the currently available limits of de-
infused amount of 1,2-d-testosterone to be far below the                      tection to their extreme. Nevertheless, production rates of
expect~d ~roduction rate of the hormone, thus excluding any
                                                                              testosterone in these three individuals were in the same
potential mterference by exogenous testosterone with its en-                  range as those in the remaining subjects. Based on these
dogenous production. In this setting, the calculated mean                     results, it is unlikely that the smaller doses of testosterone
production rates of testosterone were 155 ::'::: 94 J.Lg/h (3.7 ::':::        employed have some impact on its endogenous production
2.2 mg/ day in men; Table lB) and 1.8 ::'::: 0.6 J.Lg/h (0.4 ::'::: 0.1       rate, although we cannot exclude this possibility with cer-
mg/ day in women; Table 2B). Similar mean production rates                    tainty. Rather, we feel justified to conclude that the mean
of testosterone were found using an identical infusion rate of                production rates of testosterone determined during this sec-
1,2-d-testosterone, but reducing the equilibration period                     ond series of experiments (men, 3.7 ::'::: 2.2 mg/ day; women,
from 12 to 6 h (Exp 3; men, 166 ::'::: 103 J.Lg/h; women, 3.9 ::':::          0.43 ::'::: 0.14 mg/ day) represent accurate endogenous testos-
1.6 J.Lg/h; Tables 1C and 2C).                                                terone production rates, in line with estimates in young
                                                                              healthy men reported by researchers using radioactive trac-
                                                                              ers (10, 11), whereas those in healthy women were slightly
                             Discussion
                                                                              lower than rates previously reported (12). Additional intra-
   Using short (70-min) infusions of a radioactive tracer, Ri-                individually conducted experiments, described below, led us
varola et al. (9) 30 yr ago found the production rates of                     to suggest that testosterone production rates in females up to
testoste.rone in two healthy men to be 6.4 and 5.5 mg/ day,                   at least 0.3 ::'::: 0.4 mg/ day must be regarded as normal, as
respectively. In two healthy women, testosterone production                   previously described by Samoljik et al. (12) for healthy nono-


                                                               Joint Appendix 0203

                                                                                                                             QUESTMS-00002722
 Case
 Case 1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document 87-1
                                72-6 Filed
                                     Filed 12/05/19
                                           09/25/19 Page
                                                    Page 204
                                                         127 of
                                                             of 514
                                                                437 PageID
                                                                    PageID #:
                                                                           #: 4627
                                                                              2516

1496                                  VIERHAPPER, NOWOTNY, AND WALDHAUSL                                                             JCE & M
                                                                                                                                        Vol 82
                                                                                                                                                 o
                                                                                                                                                 o
                                                                                                                                                     1997
                                                                                                                                                     No 5


bese women. Production rates of cortisol obtained by              way to evaluate testosterone secretion rates in various patho-
GC/MS analysis appear to be lower than hitherto assumed           logical situations.
(13). In regard to testosterone production rates, however,
results obtained using this more advanced technology are in                                  Acknowledgments
keeping with data obtained by means of the radiotracer
                                                                    The technical assistance of Ms. A. Furst, Ms. A. Hofer, and Ms. E.
technique.                                                        Nowotny is gratefully acknowledged.
   Production rates of testosterone in men failed to show any
diurnal variation during either series 1 (24-h observation                                        References
period) or series 2 (12-h observation period). In women,
                                                                   1. Baba S, Shonohara Y, Kasuya Y. 1980 Differentiation between endogenous
however, testosterone production was higher after 0400 h. As          and exogenous testosterone in human plasma and urine after oral adminis-
both male and female volunteers were studied under the                tration of deuterium-labeled testosterone by mass fragmentography. J Clin
same experimental conditions in the largely stress-free set-          Endocrinol Metab. 50:889-894.
                                                                   2. Shinohara Y, Baba S, Kasuya Y. 1980 Absorption, metabolism and excretion
ting of a metabolic ward, it is unlikely that methodological          of oral testosterone in humans by mass fragmentography. J Clin Endocrinol
differences should account for these sex-specific differences.        Metab. 51:1459-1462.
Apparently, the diurnal rhythm of ACTH is of inadequate            3. Fujioka M, Shinohara Y, Baba S, Irie M, Inoue K. 1986 Pharmacokinetic
                                                                      properties of testosterone propionate in normal men. J Clin Endocrinol Metab.
importance in healthy men, in whom the main share of                  63:1361-1364.
testosterone is of testicular origin, but influences adrenal       4. Johnson DW, McEnvoy M, Seamark RF, Cox LW, Phillipou G. 1985 Deu-
                                                                      terium labelled steroid hormones: tracers for the measurement of androgen
testosterone secretion in women.                                      plasma clearance rates in women. J Steroid Biochem. 22:349-353.
   The results discussed above were supposed to provide the        5. Vierhapper H, Nowotny P, Waldhausl W. 1988 Estimation by gas chroma-
basis for future studies in patients with disorders of andro-         tography-mass spectrometry with selected ion monitoring of urinarz excretion
                                                                      rates of 3a-androstanediol during/after i.v. administration of 1 C-labelled
gen secretion. Thus, to permit routine estimation of testos-          testosterone in man. J Steroid Biochem. 29:105-109.
terone production rates 1,2-d-testosterone infusion was re-        6. Vierhapper H. 1990 Formation of androstanediol from 13C-labelled testoster-
                                                                      one in humans. Steroids. 55:177-180.
duced to 6 hand subsequent blood sampling to 4 h, as a 36-h
                                                                   7. Bier DM. 1987 The use of stable isotopes in metabolic investigation. Baillieres
or even a 24-h experimental protocol represents a logistical          Clin Endocrinol Metab. 1:817-836.
challenge for any semiroutine investigation and de facto pre-      8. Wootton R, Ford GC, Cheng KN, Halliday D. 1985 Calculation of turnover
                                                                      rates in stable-isotope studies. Phys Med Bioi. 30:1143-1149.
cludes its use on an out-patient basis. This also reduced the      9. Rivarola MA, Saez JM, Meyer WJ, Jenkins ME, Migeon CJ. 1966 Metabolic
number of samples to be analyzed by GC/MS to one per                  clearance rate and blood production rate of testosterone and androst-4.-ene-
individual. To demonstrate the validity of this approach,             3,17-dione under basal conditions, ACTH and hCG stimulation. Comparison
                                                                      with urinary production rate of testosterone. J Clin Endocrinol Metab.
experiments were performed in the same group of volunteers            26:1208-1218.
who had taken part in protocol 2, employing identical 1,2-        10. Kley HK, Niederau C, Stremmel W, Lax R, Strohmeyer G, Kriiskemper HL.
d-testosterone infusion rates (men, 0.015 mg/h; women,                1985 Conversion of androgens to estrogens in idiopathic hemochromatosis:
                                                                      comparison with alcoholic liver cirrhosis. J Clin Endocrinol Metab. 61:1-6.
0.0001 mg/h). Using this approach in healthy men, both            11. Meikle AW, Stringham JD, Bishop DT, West DW. 1988 Quantitating genetic
plasma concentrations of endogenous testosterone and its              and nongenetic factors influencing androgen production and clearance rates
                                                                      in men. J Clin Endocrinol Metab. 67:104-109.
estimated production rates were in the same range as those        12. Samojlik E, Kirschner MA, Silber D, Schneider G, Ertel NH. 1984 Elevated
determined after a more prolonged tracer infusion. In regard          production and metabolic clearance rates of androgens in morbidly obese
to healthy women, the production rates of testosterone dur-           women. J Clin Endocrinol Metab. 59:949-953.
                                                                  13. Esteban NV, Loughlin T, Yergey AL, Zawadzki JK, Booth JD, Winterer JC,
ing this series were higher, although in a comparable range.          Loriaux DL. 1991 Daily cortisol production rate in man determined by stable
This protocol, therefore, provides a comparatively simple             isotope dilution/mass spectrometry. J Clin Endocrinol Metab. 71:39-45.




                                                    Joint Appendix 0204

                                                                                                                                QUESTMS-00002723
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 205
                                                          128 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4628
                                                                               2517


!t
ELSEVIER


           Electrospray mass spectrometry of
           testosterone esters: Potential for use in
           doping control
           Cedric H.L. Shackleton,* Hans Chuang,* John Kim,* Xavier de Ia Torre, t and
           Jordi Segurat
           *Children's Hospital Oakland Research Institute. Oakland, California, USA; and tDrug Abuse
           Research Unit, Institut Municipal d'Investigaci6 Medica (IMIM), Barcelona, Spain


           The study described involves an attempt to identify 17(3~fatty acid esters of testosterone in blood plasma following
           administration of such agents. These drugs are therapeutic but are increasingly misused by athletes in an attempt
           to improve sports performance. The mass spectral properties of testosterone esters under electrospray ionization
           are described. These esters (testosterone acetate, propionate, isocaproate, benzoate, enanthate, cypionate,
           phenylpropionate, decanoate, and undecanoate) essentially give only a protonated molecular ion (MH+) under
           "optimum sensitivity" mass spectrometric conditions but could be induced to fragment in the source or collision
           cell of a triple quadrupole mass spectrometer. The underivatized steroid esters were analyzed by direct infusion
           because development of solvent systems compatible with high-performance liquid chromatography (HPLC) was
           not achieved for these nonpolar compounds. HPLCIMS (mass spectrometry) was possible when the steroids were
           converted to polar, water soluble, Girard hydrazones, and almost all compounds were separated by microbore
           C4 HPLC using a water, acetonitrile, TFA gradient. The mass spectra under optimal ionization conditions
           essentially comprised only a molecular ion (M+ ), but source fragmentation gave major ions at M- 59 and M-
           87 for all compounds. The molecular ion and these fragment ions were monitored in a selected-ion-recording
           (SIR) method developed for detecting the steroids in plasma. Using this methodology, testosterone enanthate and
           undecanoate could he detected after intramuscular injection or oral administration of the drugs. Further
           development of the technique could form the basis of a protocol for confirming the misuse of testosterone in sport,
           especially if sensitivity could be improved.   (Steroids 62:523-529, 1997) © 1997 by Elsevier Science Inc.


           Keywords: doping control; testosterone esters; high-performance liquid chromatography/electrospray mass spectrometry
           (HPLCIESMS)




Introduction                                                                Encouraging studies utilizing this techniq111e have been de-
                                                                            scribed.2-4 Another potential method would be to charac-
Injectable preparations of testosterone esters have become                  terize the intact testosterone esters in plasma, because the
widely misused to increase muscle mass and improve per-
                                                                            short-chain ones commonly used in drug preparations are
formance in athletes. Proof of such administration is diffi-
                                                                            not synthesized in the body, in contrast to long-chain fatty
cult to obtain, because testosterone is an endogenous com-
                                                                            acid steroid esters. 5·6 The major drawback in performing
pound, and the esters are rapidly hydrolyzed to this steroid.
                                                                            this type of assay relates to the fact that the esters
The accepted test for testosterone administration has been
                                                                            are efficiently hydrolyzed following administration and
the urinary testosterone/epitestosterone ratio, 1 a value of >6
                                                                            only very low concentrations can be expected in blood
being taken as the hallmark of drug misuse. However, rare
                                                                            plasma.
false positives and many false negatives present a drawback                     In a previous study, we reported the gas chromatog-
to the universal use of such a discriminant. One technique
                                                                            raphy-mass spectrometric (GC/MS) analysis of testosterone
used to prove the presence of synthetic testosterone or its                 esters in plasma and found that levels down to l ng/ml could
metabolites in urine is combustion isotope ratio mass spec-                 be detected. 7 An alternate mass spectrometric technique to
trometry, which renders it possible to distinguish endoge-                  GC/MS is HPLC/electrospray MS which has been used for
nous from synthetic testosterone by differing 13C content.
                                                                            characterizing steroids esterfied with long-chain fatty ac-
                                                                            ids.5 This communication details the electrospray mass
Address reprint requests to Cedric H.L. Shackleton, Children's Hospital     spectrometric properties of testosterone esters and the de-
Oakland Research Institute, 747 52nd Street, Oakland, CA 94609, USA.        velopment of a potential method for testosterone ester char-
Received December 16, 1996; accepted February 17, 1997.                     acterization utilizing the technology.
Steroids 62:523-529, 1997
© 1997 by Elsevier Science Inc. All rights reserved.                                                                       0039-128XJ97/$17.00
655 Avenue of the Americas, New York. NY 10010                                                                       PII S0039-128X(97)00004-4


                                                                Joint Appendix 0205

                                                                                                                                   QUESTMS-00002724
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 206
                                                          129 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4629
                                                                               2518
Papers

Experimental                                                           eter. Solvent A was 98% water, 2% acetonitrile, and 0.1% TFA.
                                                                       Solvent B was 10% water, 90% acetonitrile, and 0.0975% TFA.
Source of steroid esters                                               The following elution profile was utilized. Between 0 and I min.
Testosterone acetate, propionate, enanthate, cypionate, benzoate,      the proportion of A was decreased from 65 to 45%; by 9 min, A
and phenylpropionate were obtained from the Sigma Chemical             was 20%; by I 0 min, 2%, where it remained for I 0 min. Samples
Company, St. Louis, Missouri, USA. Testosterone isocaproate and        for direct infusion into the mass spectrometer were introduced at
undecanoate were products of Organon, OSS, The Netherlands.            I 0 M-L per minute.
19-Nor-testosterone acetate was synthesized by acetylation of the
parent steroid obtained from Sigma.                                    Mass spectrometric conditions
                                                                       The voltages of capillary and HV lens were 3.9 and I kv, respec-
Plasma samples                                                         tively. The cone voltage was 35 v when maximum sensitivity and
Plasma samples were obtained from volunteers following intra-          no fragmentation was desired, and 75 v when fragmentation in the
muscular administration of 25 mg testosterone propionate + II 0        source was needed. Typically between 9 and 26 ions were recorded
mg testosterone enanthate (Testoviron® depot, Schering, Berlin)        by selected ion monitoring using dwell times of 0.5 and 0.2 s.
or oral administration of 160 mg testosterone undecanoate              respectively.
(Androxon®, Organon, Netherlands). These experiments were ap-              Collision cell MS/MS was only conducted in association with
proved by the Institutional Review board of IMIM (lnstitut Mu-         direct infusion. Capillary and HV lens voltages were kept as before
nicipal d'Investigaci6 Medica, Barcelona), and the volunteers gave     and cone voltages of 35 or 75 v were utilized. The collision energy
informed consent.                                                      was ramped from 60 at mlz 50 to 40 at mlz 650.


Extraction of plasma                                                   Results and discussion
The plasma samples analyzed were stored in the Barcelona labo-         ESMS of underivatized testosterone esters
ratories where the initial work-up was undertaken. Plasma proteins
were precipitated by adding 4 mL acetone : ethanol (1 : 1 v/v) to      All the underivatized testosterone esters gave simple mass
1 mL of plasma samples. After brief sonication, the proteins were      spectra when analyzed by direct infusion ESMS, the proto-
pelleted by centrifugation at 3600 rpm for 1 min. The solvent was      nated molecular ion (MH)+ dominating; namely, testoster-
decanted and evaporatively removed under nitrogen. On receipt in       one acetate m/z 331, propionate m/z 345, isocaproate m!z
California, the samples were reconstituted in 2 mL water : glacial     387, benzoate m/z 393, enanthate m/z 401, cypionate m!z
acetic acid (1 : l v/v) and 10 mg Girard reagent Twas added.s The      413, phenylpropionate mlz 421, decanoate m!z 443, and
reaction tubes were heated at 100° for 30 min to allow formation
                                                                       undecanoate m/z 457. Attempts to develop a mass spectro-
of the Girard hydrazones. The mixture was extracted twice with 5
mL isooctane : methylene chloride (2 : I v/v), and the solvent         metric compatible HPLC system for their separation proved
(containing the bulk of the plasma lipids and "nonketonic" ste-        futile because of their extreme non-polar properties.
roids) was discarded. Girard hydrazones are water soluble and,
therefore, stay in the water phase. This water phase was extracted     MS/MS of underivatized esters
by C 18 cartridge (Waters Sep-pak) according to the method of
Shackleton and Whitney .9                                              Many collision cell-induced fragmentations of the molecu-
    The sample recovered from Sep-pak in 4 mL of methanol was          lar ions were common to all the esters and can be illustrated
dried in anticipation of mass spectrometric analysis.                  by the spectrum of testosterone enanthate (Figure 1). The
                                                                       fragment ion of highest mass present in all testosterone ester
HPLCIESMS analysis                                                     spectra represented a 41 or 42 mass unit loss from the
                                                                       protonated molecular ion, illustrated for testosterone enan-
The analysis of testosterone ester Girard hydrazones was con-
ducted on a Michrom microbore HPLC instrument interfaced to a
                                                                       thate by the ion at mlz 360. When this ion was produced by
Micromass (VG) BioQ triple quadrupole mass spectrometer. The           source fragmentation and further cleaved in the collision
column used was a Vydac C4 (150 X 1.0 mm), and the manual              cell the products formed by B ring fission (m/z 109, 123,
injector utilized a 100 M-L loop. The solvent flow rate was 50         discussed below) were not obtained, providing evidence for
M-Limin, although the eluant was split 7 : 1 after passing through     A-ring fission with loss of the 3-carbonyl. It is probable that
an ultraviolet cell, so only 7 M-Limin entered the mass spectrom-      the loss is related to the ketene fragment ( -42 mass units)
                                                                       produced from underivatized testosterone during electron
                                                                       impact fragmentation. 10 Loss of enanthate ion C 6 H 13 CO is
                                                                       illustrated by fragment ion at m/z 113 and loss of 112 mass
                                                                       units ( 113 - H) from the protonated molecular ion. A prom-
                                                                       inent ion is seen at MH+ - 130 (mlz 271 ), probably repre-
                                                                       senting loss of protonated C 6 H 13 COOH. The m/z 271 ion is
                                                                       found in all spectra of testosterone esters, and further loss of
                                                                       water gives rise to the mlz 253 ion, representing the funda-
                                                                       mental steroid ring structure.
                                                                           Among the low mass ions common to all the testosterone
                                                                       esters, the one at m/z 123 is readily explained by the
                                                                       well-known cleavage of9-10 and 6-7 bonds. Similarly, the
Structure 1 Chemical structure of testosterone enanthate Gi-           m/z 109 ion is probably formed by fission of9-10 and 5-6
rard hydrazone.                                                        bonds. 10 MS/MS fragmentation of the m/z 123 ion does not


524    Steroids, 1997, vaL 62, July

                                                           Joint Appendix 0206

                                                                                                                               QUESTMS-00002725
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 207
                                                          130 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4630
                                                                               2519
                                                          Mass spectrometry of testosterone esters: Shackleton et a/.
100"'2   97   ~109
                                                    MH+
                                                    401
                     Testosterone Enanthate




                                                     l
              113



 %




                                                                                         Figure 1 MS/MS mass spectra of testoster-
                                                                                         one enanthate. The upper Jilanel shows the
                                                                                         collision cell-induced fragmentation of the
                                                                                         protonated molecular ion of the underivat-
                                                                                         ized ester, and the bottom panel attempts to
                                                                                         rationalize the fragmentations.




give rise to the ion at m/z 109. Testosterone esters with               was not formed by fragmentation of 19-nor-testosterone
phenyl containing fatty acids (testosterone benzoate and                acetate so presumably the C-19 methyl group forms part of
testosterone phenylpropionate) have very intense ions (usu-             the structure. Although clearly important, we have failed to
ally the base peak) at m/z 105, an ion representing the                 determine the genesis of this ion component
phenylic group.
    One of the two major low mass ions common to all
testosterone esters was at m/z 97. MS/MS fragmentation of
                                                                        ESMS of Girard hydrazones of testosterone esters
both source produced mlz 289 and m/z 271 resulted in                    Failure of attempts to develop HPLC methods for separating
formation of the ion but fragmentation of mlz 253 failed to             unmodified testosterone esters necessitated <development of
generate it suggesting an intact A-ring requirement. The ion            polar and ionizable derivatives more compatible with water/

                                                                                                                           514 M+


                                                                             Testosterone Enanthate GH
                                                                       163                                          M·59
                                                                                                                    455
                                                                  151
                                                                                                             M-87
                                                %            12J 135                                         427


                                                           108




Figure 2 Daughter ion mass spectrum and
proposed MS/MS fragmentation of testoster-
one enanthate Girard hydrazone.




                                                                                            Steroids, 1997, vol. 62, July           525

                                                      Joint Appendix 0207

                                                                                                                            QUESTMS-00002726
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 208
                                                            131 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4631
                                                                                 2520
Papers

100             7.13


    :~~~~~·~·~ll~~~~.~~ce~ta~~re~G~H~1 ~~~~~~~~~~~~~~M,+~,~nV~z~44~·~•
10·~~~~~~~8~·~36~~~~~~~~~~~~~~~~~~~~
  ~      fl~-P~;oo~              ~:          GH
                                                  0
                                                      "                         '              45B


100
 J~~~~~~~~~~~1~0.T83~~~~~~~~~~~~~~~
                /j T-:~:moJ~GH   -''~

1~1-t~ ~ ·~·~· ~·~·, ~ ~ 9.~6~3~T~· B~e~,~ z~ a~ ~ ~ ~HT'~"~'~'r•·~·~·~·~ ·~· ~·~ ~,~,~ ~•r~•~ O~·~•
                                              12.13
                                                                      ..
                                                                                                         Figure 3 HPLC/ESMS separation of nine
1                                                                                                        testosterone ester Girard hydrazones. These


 ~·~~~~~~~~~~~~~~·~~~T~~~~~na~.~.:~ha~,t~e,1G~.~ ·r•·~·~· ~·~·~ ~ .,~ .~ ~ ~•
                                                                                                         were scanned data; the plots represent the
                                                                                                         molecular ions of each compound. The small
                                                                                                         peak or shoulder ahead of main component
                                                                                                         suggests that syn- and anti-forms of the de-
                                                                                                         rivative are at least partially resolved.


 ~,~~~~·~·•~·~,~·••~·~•r••~"~'~~·~•·~·~~~~·~,~ -C~y~p1iro~n~at'~ .~ ~ ·~•~ ~•Ti~nV~z~52~6
1                                                     2 43




                                                                       16.03


j~~~~~~~·~~~"~I~'~"M'oi~~~~~T~-~~e~C~ao~~~aMot~~TIGMo~~Jj,~~o~~~~nV~z~5~5~6
100                                                                          16.93
                                                          T-Undecanoate GH                nVZ 570
    %




methanol or water/acetonitrile type solvent systems, and we                            can be obtained by source or collision cell fragmentation,
chose Girard hydrazones. These derivatives add 113 mass                                only the former is practical under our HPLC conditions,
units to the mass of the testosterone esters. Under ESMS                               partly because of prohibitive cost of collision gas required
conditions for maximizing sensitivity (low cone voltage),                              to pass through the cells continuously, and partly because of
the spectra of the steroids was essentially comprised only of                          compromised sensitivity.
the molecular ion (M+), as follows: testosterone acetate mlz                              Similar daughter spectra were obtained for source and
444, propionate mlz 458, isocaproate mlz 500, benzoate mlz                             collision cell fragmentation, and all the testosterone esters
506, enanthate mlz 514, cypionate mlz 526, phenylpropi-                                gave spectra with fragmentations in common, the example
onate mlz 506, decanoate mlz 556, and undecanoate mlz 570.                             of testosterone enanthate Girard hydrazone (TEGH) being
                                                                                       given in Figure 2. The molecular ion (M+ of TE was at m/z
MSIMS fragmentation of Girard hydrazones                                               514, and prominent ions are found at m/z 455 (M 59) and
MS/MS was carried out both by source induced cleavage                                  m/z 427 (M - 87). The 59 and 87 mass unit losses are
achieved by increasing the nozzle-skimmer voltage and by                               common to all the esters, and the latter almost certainly
collision cell fragmentation. One of the requirements for                              represents a 28 mass unit loss from the former. The M - 59
potential detection methods for testosterone ester misuse is                           loss is readily explained by loss of (CH 3 hN from the Girard
high specificity, usually achievable by monitoring more                                derivative, and a corresponding strong fragment ion is seen
than one ion per steroid component. Although daughter ions                             at m/z 60, (CH 3 hNH. Loss of (CH 3 hN must involve a


526     Steroids, 1997, vol. 62, July

                                                                       Joint Appendix 0208

                                                                                                                                           QUESTMS-00002727
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 209
                                                          132 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4632
                                                                               2521
                                                            Mass spectrometry of testosterone esters: Shackleton et a/.
                                                                                                12.38
                                              1
                                                  ~     A: Testosterone Enanthate                          M+
                                                             Standard 1OOng                              mlz 514


                                              1001
                                                  %~
                                                  O·~~~~~~~~~~~~~~
                                                                                                .l        M-59
                                                                                                         m/z455




                                              100
                                                 ) 8: Standard 1ng                                       mlz 514
                                                  %~
                                                  Q             •   I   I     I   I                        :I   ; :




Figure 4 HPLC/ESMS analysis of testos-        100
terone enanthate Girard hydrazone
(TEGH). Panel A shows the three ions
(m/z 514, 455 and 427) monitored for 100
                                                  ~L~;;;~.
ng of standard injected, and panel B gives    100
equivalent data for 1 ng. Panel C shows           0,]   C: Plasma 1mL
TEGH isolated from plasma, and panel D            ~~~       rl~
a plasma blank.




                                                  ~J
                                                  0)4
                                              1
                                                        0: Plasma Blank
                                                               -(:';-;=; 7



                                              1
                                                  ~~~                                                   m/z427
                                                  o·~~~~~~~~~~~~57~~~~cc~~~~~~~~~~r~~r77
                                                  6. o   a.bo   10.00  '12.00 14.oo  16.00
                                                                                           ..~~~~.Time
                                                                                                1a.oo



rearrangement, because direct cleavage would give the un-                    C - 19 must form part of the ion structure. As in the spectra
stable primary ion +cH 2 CONH -. A six-membered inter-                       of the unmodified steroid esters, low intensity ions corre-
mediate is likely formed, which readily loses CO ( -28).                     sponding to losses of fatty acid (RCOOH) and fatty acid
   Major low mass ions are seen in all esters at mlz 60, 123,                anhydride (RCO) are also present.
135, 151, 163, and 177. MS/MS studies showed that m/z
151, 163, and 177 can be generated by fragmentation ofM+
and M 59, and corresponding ions (less 28 mass units) are
                                                                             HPLC/ESMS analysis of testosterone ester
formed from dissociation of M- 87 (i.e., m/z 123, 135, and                   Girard hydrazones
149). A well-known steroid fission breaks the 9-10 and 7-8                   The Girard hydrazones have excellent HPLC properties
bonds and this gives rise to identifiable ions at m/z 177 and                under reverse phase conditions. Figure 3 shows the separa-
m/z 149 (mlz 177-28). The mlz 163 and related m/z 135                        tion of each of the nine compounds, using in each case the
(163-28) ions are likely formed by cleavage across 9-10                      molecular ion for detection. Virtually all peaks seem to have
and 5-6 bonds. The major ions mlz 151 and its "-28"                          a separable component or a shoulder ahead of the major
derivative M- 123 have yet to be rationalized. The mlz 151                   peak, which is probably caused by full or partial separation
ion corresponds to the prominent mlz 97 ion in the spectrum                  of the syn- and anti- forms of the hydrazone$, both of which
of underivatized TE that was also not characterized (mlz                     are presumably formed in the reaction, but apparently to
151 = 97 + 113-59). These ions were not found in 19-nor-                     different extent. Chromatographic separation, although not
testosterone acetate giving further evidence that C- 13 and                  necessary in a selected-ion-recording method, was achieved


                                                                                                 Steroids, 1997, vol. 62, July       527

                                                           Joint Appendix 0209

                                                                                                                               QUESTMS-00002728
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 210
                                                                133 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4633
                                                                                     2522
Papers

100                                                                                      16.85
            A: Testosterone Undecanoate                                                            M+
    ~~~~~S~ta~n~d~ar~d~1~o,o~n~g~~~~~~~~~~~~~~ITV~z~5~70~~~




100
        ]   8: Standard 1ng
    %~
     0                I   I 7   I   I • ,c;--, I ,...,.....-;:-;.9   =r,   : I   1   I




                                                                                                                          Figure 5 HPLC/ESMS analysis of testoster-
                                                                                                                          one undecanoate Girard hydrazone (TUGH).
                                                                                                                          Panel A shows the three ions (m/z 570, 511,
                                                                                                                          and 483) monitored for 100 ng standard;
1
    ~] C: Plasma 1mL                                                                                                      panel 8 equivalent data for 1 ng; panel C

     Q~               I                                     ~.                                                            shows TUGH isolated from plasma, and
                                                                                                                          panel D is a plasma blank.




                                                                                                 ITVZ 570




100
    0
    ~l~;,,;,;:;~
    8. 0 10.00 12.00 14.00 16.00 18.00
                                         1 Tinie
                                       20.00




for all compounds, except the T-benzoate and phenylpropi-                                               intramuscular administration of 110 mg testosterone enan-
onate pair and the T -enanthate and cypionate pair.                                                     thate and 25 mg propionate (Testoviron depot, Schering,
    For achieving specificity in plasma analysis, we chose to                                           Berlin, Germany). While there are many more components
monitor three ions: the molecular ion and fragment ions mlz                                             present and a high background, the presence of TEGH is
M- 59; and M- 87. In the samples we intended to analyze:                                                clearly indicated. The steroid was not quantified, but pre-
i.e., those following testosterone ester administration, only                                           vious analysis of the sample by GC MS/MS 7 indicated that
testosterone enanthate, testosterone propionate, and testos-                                            the concentration was 0.8 ng/mL. Figure 4D indicates anal-
terone undecanoate could be present, so our SIR methodol-                                               ysis of a sample collected 12 h before drug administration.
ogy was only directed toward identification of these com-                                               Equivalent data for analysis of testosterone undecanoate
pounds. Analysis of other esters would only require                                                     GH(TUGH) is shown in Figure SA-D. The plasma sample
variation in the choice of ions monitored.                                                              analyzed was obtained I h after oral administration of 80
    Figure 4A illustrates the HPLC/MS chromatography of                                                 mg testosterone undecanoate (Androxon, Organon, Nether-
reference TEGH with monitoring of M+, M - 59 and M - 87.                                                lands). Once again, peaks appropriate for the TUGH are
Under the conditions used TEGH has a retention time of                                                  represented, but the amount, estimated about 1 ng, is clearly
about 12.4 min. The peaks represent about 100 ng injected.                                              at the borderline of method sensitivity. Improvements in
Figure 5B shows the equivalent data for 1 ng, which rep-                                                sensitivity could be achieved either by sample clean-up to
resents about the maximum sensitivity, and Figure SC illus-                                             remove the major part of nonsteroidal contaminants and
trates TEGH isolated from plasma collected 96 h after                                                   background or by employing a more sensitive chromato-


528          Steroids, 1997, vol. 62, July

                                                                                         Joint Appendix 0210

                                                                                                                                                           QUESTMS-00002729
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 211
                                                          134 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4634
                                                                               2523
                                                       Mass spectrometry of testosterone esters: Shackleton et a/.
graphic technique, such as capillary HPLC. Sampling a             References
greater proportion of the extract would also help, because
                                                                   I.    Catlin DH, Cowan DA, De Ia Torre R, Donike M, Fraisse D,
under the current conditions, only 14% of the eluant from                Oftegro H, Hatton CK, Starcevic B, Becchi M, de Ia Torre X. Norli
the microbore column reaches the mass spectrometer. This                 H, Geyer H, Walker CJ (1996). Urinary testosterone (T) to epites-
is necessary to achieve the desired sampling rate of 7                   tosterone (E) ratios by GC/MS. I. Initial comparison of uncorrected
p.Limin into the mass spectrometer.                                      TIE in six international laboratories. J Mass Spectrum 31:397--402.
                                                                   2.    Becchi M, Aguilera R, Farizon Y, Flament IM-M, Casabianca H.
                                                                         James P (1994 ). Gas chromatography/combustion/isotope-ratio
Conclusion                                                               mass spectrometry analysis of urinary steroids to detect misuse of
                                                                         testosterone in sport. Rapid Commun Mass Spe~·trom 8:301~308.
We describe here a straightforward method for extracting           3.    Aguilera R, Becchi M, Casabianca H, Haltom CK, Catlin DH,
and analyzing intact testosterone esters by preparing their              Starcevic B, Pope J, HG (1996). Improved method of detection of
Girard hydrazones. Excellent HPLC properties and simple                  testosterone abuse by gas chromatography/combustion/isotope ratio
but informative MS/MS spectra allow accurate character-                  mass spectrometry analysis of urinary steroids. 1 Mass Spectrom
                                                                         31:169~176.
ization of such esters extracted from plasma, although im-
                                                                   4.    Shackleton CHL, Phillips A, Chang T. Li Y (1997). Confinning
provement of sensitivity is desirable. With further develop-             testosterone administration by isotope ratio mas' spectrometric
ment, a method may be established suitable for routine use               analysis of urinary androstanediol. Steroids 62:379-·387.
in sports doping control, although it must be noted that           5.    Lamer JM, Pahuja SL, Shackleton CH. McMurray WJ. Giordano G.
ESMS instruments are much more costly to purchase and                    Hochberg RB (1993 ). The isolation and characterization of
maintain as compared to their GC/MS equivalent. Such                     estradiol-fatty acid esters in human ovarian follicular tluid . .I Bioi
                                                                         Chem 268:13893-13899.
routine use would also depend upon blood samples being
                                                                   6.    Borg W, Shackleton CHL, Pahuja SL. Hochberg RB ( 1995). Long-
regularly collected during athletic events or during random              lived testosterone esters in the rat. Proc Narl Acad Sci USA 92:
inter-event testing. Trial blood sampling during athletic                1545~1549.
events has been undertaken by the IAAF and routine sam-            7.    de Ia Torre X, Segura J, Polettini A, Montagna M ( 1995). Detection
pling was done at the 1994 winter Olympics for detection of              of testosterone esters in human plasma . .I Mass Spectrom 30: 1393~
homologous blood transfusions. 1 1                                       1404.
                                                                   8.    Girard A, Sandulesco G ( 1936). Sur une nouvelle serie de reactif du
                                                                         groupe carbonyle, leurs utilisation a I' extraction des substances
Acknowledgments                                                          cetoniques et a Ia characterisation microchimique des aldehydes et
                                                                         cetones. Helv Chim Acta 19:1095~1107.
The California authors acknowledge financial support from          9.    Shackleton CHL, Whitney JO (1980). Use of Sep-pak® cartridges
the U.S. Olympic Committee and the NIH through whose                     for urinary steroids extraction: Evaluation of the method for use
grant (RR06505) the electrospray mass spectrometer was                   prior to gas chromatographic analysis. Clin Chim Acta 107:231~
purchased. The Spanish authors acknowledge the financial                 143.
                                                                  I 0.   Zaretskii ZV ( 1996). Mass Spectrometry of' Steroids. Wiley. New
support of CIRIT (Generalitat de Catalunya, Grants FI93!77               York, pp. 28~31.
and 95-SGR-432, and Ministerio de Sanidad y Consumo               II.    Lillehammer Olympic Organizing Committee (LOOC) ( 1994).
FIS 96/1050). CHLS is grateful to Fred McLafferty for                    Guidelines j(Jr Doping Control (Blood Tesrint; Procedures). (Inter-
helpful suggestions on mass spectrometric fragmentation.                 nal work), LOOC. Lillehammer, Norway.




                                                                                            Steroids, 1997, vol. 62, July                  529

                                                      Joint Appendix 0211

                                                                                                                                   QUESTMS-00002730
      Case
      Case 1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document 87-1
                                     72-6 Filed
                                          Filed 12/05/19
                                                09/25/19 Page
                                                         Page 212
                                                              135 of
                                                                  of 514
                                                                     437 PageID
                                                                         PageID #:
                                                                                #: 4635
                                                                                   2524

EAST Search History




                   EAST Search History

                   EAST Search History (Prior Art)
                                                   _ _ _,. .,. ,. .,. ,. ._,_._,_._._,_._,_._ ._,_._,_._ ._,_._,_._ _.,_._,_.j.l. . .,...,.....,.. ..,.....,....,....,J,.:_ _ _ ,_ _ ,_ _ ,_ _ ,_ _ :B----:--,. .,. .,.....,,J. .:
                              r
                   ~~r~~~r




                   I~:~, ~,~~:J ~:,:::~--~~,::~                                                                                       ~,~:                                 9;,~~~,~~,~J ~~,~,::,~,:J ~!~;e
                   ln
                   I          !
                                             itestostecooe same "mass
                                             ! spectrometry" and (woman or
                                                                                                                                  i U&fGPUB;
                                                                                                                                  ! USPAT; USOCR; !
                                                                                                                                                                         'D"                      rFF
                                                                                                                                                                                                  !
                                                                                                                                                                                                                      1201!/06/10
                                                                                                                                                                                                                      I 18:40
                   !          !              ! female) and (quantitate or                                                         ! FPRS; EPO; JPO; !                                             !                   !
                   1          !              ! quantification or analysis) and                                                    ! DERWENT;        !                                             !                   I
                   I ·--·----J --... --.. J 9.~.r9.f!1<:tt.99~~E~t ... --... --... --... --... --... --... --... --... --...i 1.§~~~~§. ·--· ·--· ·--· ...! ·--···--···--···--···--.i~.. ·""·- ""·· ·:...:.·:::.:.·--·~J.::==::.:=c:=:;
                                                                                                                                                                                                           :
                   IL7        !28            !testosteronesame"mass                                                                   U&PGPUB;                           !OR                      !OFF                12011/06/10
                   1          ·              I spectrometry" and (woman or                                                            USPAT; USOCR;                      I                        I                   I 18:41
                   I                         ! female) and (quantitate or                                                             FPRS; EPO; JPO;                    !                        !                   !
                   I                         ! quantification or analysis) and                                                        DERWENT;                           !                        !                   !
                   I                         ! chromatography and                                                                     IBM_TDB                            !                        !                   !
                   i          ,              I testosterone.clm.                                                                                                         I                        I                   I
                   IILB
                   I
                              r m i testostemoe same "mass
                              j              I
                                     spectrometry" same (woman or
                                                                                                                                      U&FBPUBmmm
                                                                                                                                      USPAT; USOCR; j
                                                                                                                                                                         r)R          mmml)FFmmi~2;,;,c0::.;.:11""/""o6;,;,:;/:;,;,;1"'iOI
                                                                                                                                                                                                 j                ! 18:41                 j
                   I          !    ! female) same (quantitate or                                                                      FPRS; EPO; JPO; !                                           !                   I                              !
                   I          !    ! quantification or analysis)                                                                      DERWENT;        !                                           !                  !                            !
                   I. . . . ..! ......... ...!                                                                                    ' !.§~.-,-!P§ .................. ..i ....................... ..! ................. J ...........................!
                   il9            26             testosteronesame"mass                                                            !U&PGPUB;                                OR                         OFF                 2011/06/10!
                   I                             spectrometry" and (woman or                                                      ! USPAT; USOCR;                                                                         18:43     !
                   I                             female) and (quantitate or                                                       I FPRS; EPO; JPO;                                                                                                  I
                   I                             quantification or analysis)and                                                   I DERWENT;                                                                                                         I
                   I                             chromatography and (turbulent or                                                 j I BM_TDB                                                                                                         j
                   I                             .~!~.9! ...................................................................... ..!                                                                                       ........................ ..!
                   EAST Search History (Interference)

                   <This search history is empty>

                   6/10/2011 6:43:45 PM
                   C:\ Users\ mgarcia\ Documents\ EAST\ Workspaces\ 12396266· b.w sp




file:///CI/U sers/mgarcia/Documents/e- Red%20f'older/ l2946785/EASTSearchHistory. l2946785_AccessibleVersion.htm[6/ L0/20 ll 6:43:4 7 PM]
                                                                                                                  Joint Appendix 0212

                                                                                                                                                                                                                                                         QUESTMS-00002731
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 213
                                                                136 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4636
                                                                                     2525
                                                                                                                                PTO/SB/08 (09-06)
                                                                                          Approved for use through 03/31/2007. OMB 0651-0031
                                                                      U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

       ~
        OMB control number.
                         Substitute for form 1449/PTO                                                           Complete if Known
                                                                                                                                                                          ..,
                      INFORMATION DISCLOSURE                                   Application Number                       12/946,785
                      STATEMENT BY APPLICANT                                   Filing Date                              11/15/2010
                                                                               First Named Inventor                     Michael P. Caulfield
                                                                               Art Unit                                 1654
                    (use as many sheets as necessary)                          Examiner Name                            Cordero Garcia, Marcela M.
       \._Sheet     11                     I ot I 5                            Attorney Docket Number                   034827-9107                                       ~


                                                                      U.S. PATENT DOCUMENTS

        Exam in                     Document Number                                                                                           Pages, Columns, Lines,
                      Cite                                             Publication Date           Name of Patentee or Applicant of               Where Relevant
        er                                              2
                      No. 1       Number-Kind Code (if                  MM-DD-YYYY                       Cited Document                        Passages or Relevant
        Initials*                          known)                                                                                                 Figures Appear
                     A1       2004/0235193                         11-25-2004                     SOLD IN
                     A2       5,772,874                            06-30-1998                     QUINN ET AL.
                     A3       5,795,469                            08-18-1998                     QUINN ET AL.
                     A4       5,919,368                            07-06-1999                     QUINN ET AL.
                     A5       5,968,367                            10-19-1999                     QUINN ET AL.
                     A6       6107,623                             08-22-2000                     BATEMAN ET AL.
                     A7       6,124,137                            09-26-2000                     HUTCHENS ET AL.
                     A8       6,204,500                            03-20-2001                     WHITEHOUSE ET AL.
                     A9       6,410,913                            06-25-2002                     BREKENFELD ET AL.
                     A10      6,855,703                            02-15-2005                     HILL ET AL.
                     A11      7,473,560                            01-06-2009                     SOLD IN



                                                  UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                U.S. Patent Application                                                                                       Pages, Columns, Lines,
                                                                        .Filing Date of
        Examiner      Cite             Document                                                   Name of Patentee or Applicant of               Where Relevant
                                                                       Cited Document
        Initials*     No. 1    Serial Number-Kind Code~                                                  Cited Document                        Passages or Relevant
                                                                        MM-DD-YYYY
                                          (if known)                                                                                              Figures Appear



                                                                   FOREIGN PATENT DOCUMENTS
                                                                                                                                             Pages, Columns, Lines,
        Examiner      Cite      Foreign Patent Document                Publication Date                 Name of Patentee or                     Where Relevant
        Initials*     No. 1     Country Code,..Number""                 MM-DD-YYYY                  Applicant of Cited Documents              Passages or Relevant
                                  Kind Code 5 {if known)                                                                                         Flgures Appear          rs


                                                                NON PATENT LITERATURE DOCUMENTS
                                Include name of the author (in CAPITAL LEITERS), title of the article (when appropriate), title of the
        Examiner
        Initials*
                     Cite
                     No. 1
                                    item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                         rs
                                                    number(s), publisher, city and/or country where published.




      [Examiner I
        Signature
                                                                                                               Date
                                                                                                               Considered                                                     )
      *EXAMINER: Initial if reference considered, whether or not citation is in confom1ance with MPEP 609. Draw line through citation if not in confom1ance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The infom1ation is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application fom1 to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                              If you need assistance in completing the form, call 1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1                                                                Joint Appendix 0213

                                                                                                                                                             QUESTMS-00002732
           Case
           Case 1:18-cv-01436-MN
                1:18-cv-01436-MN Document
                                 Document 87-1
                                          72-6 Filed
                                               Filed 12/05/19
                                                     09/25/19 Page
                                                              Page 214
                                                                   137 of
                                                                       of 514
                                                                          437 PageID
                                                                              PageID #:
                                                                                     #: 4637
                                                                                        2526
                                                                                                                                   PTO/SB/08 (09-06)
                                                                                             Approved for use through 03/31/2007. OMB 0651-0031
                                                                         U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
           Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
           OMB control number.
       r                Substitute for form 1449/PTO                                              Complete if Known                                 ~

                         INFORMATION DISCLOSURE                                 Application Number                      12/946,785
                         STATEMENT BY APPLICANT                                 Filing Date                             11/15/2010
                                                                                First Named Inventor                    Michael P. Caulfield
                                                                                Art Unit                                1654
                       (use as many sheets as necessary)                        Examiner Name                           Cordero Garcia, Marcela M.
       ~heet           12                     I of I s                          Attorney Docket Number                  034827-9107                                       ~


                                                                   NON PATENT LITERATURE DOCUMENTS
                                   Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
           Examiner      Cite
           Initials*     No. 1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                      Tl
                                                       number(s), publisher, city and/or country where published.
                        A12      CARAIMAN et al, Optimal sensitivity and increased throughout using a dual TIS/APCI ionization
                                 source and turbo flow chromatography with LC/MS/MS, Poster number 075, 51st conference on mass
                                 spectrometry and allied topics, American Society for Mass Spectrometry, Montreal, Quebec, June
                                 2003, 4 pages
                        A13      Carignan et al., High-performance liquid chromatographic analysis of estradiol valerate-testosterone
                                 enanthate in oily formulations, J Chrom 301 (1):292-96 (1984)

                        A14      Chang et al., Quantitative measurement of male steroid hormones using automated on-line solid
                                 phase extraction-liquid chromatography-tandem mass spectrometry and comparison with
                                 radioimmunoassay. Analyst, 123:363-368, 2003.
                        A15      Choi et al., Determination of Four Anabolic Steroid Metabolites by Gas Chromatography/Mass
                                 Spectrometry with Negative lon Chemical Ionization and Tandem Mass Spectrometry, Rapid Commun.
                                 Mass Spectrom 12 1749-55 (1998}
                        A16      Choi et al., Rapid HPLC-Eiectrospray Tandem Mass Spectrometric Assay for Urinary Testosterone and
                                 Dihydrotestosterone Glucuronides from Patients with Benign Prostate Hyperplasia. Clin. Chern. 49:
                                 322-5 (2003)
                        A17      Corrected Notice of Allowance dated 12/17/2007 US Application No. 11/247,409 (034827-9104)


                        A18      Dorgan et al., Measurement of steroid sex hormones in serum: a comparison of radioimmunoassay
                                 and mass spectrometry, Steroids, 67: 151-8 (2002).

                        A19      Draisci et al., Confirmatory analysis of 171!-boldenone, 17alpha-boldenone and androsta-1 ,4-diene-
                                 3,17-dione in bovine urine by liquid chromatography-tandem mass spectrometry. Journal of
                                 Chromatography B, 789:219-226, 2003.
                        A20      Draisci et al., Quantitation of anabolic hormones and their metabolites in bovine serum and urine by
                                 liquid chromatography-tandem mass spectrometry, Journal of Chromatography A, 2000, Vol. 870,
                                 pages 511-522.
                        A21      Furuta et al., Simultaneous Measurements of Endogenous and Deuterium-Labelled Tracer Variants of
                                 Androstenedione and Testosterone by Capillary Gas Chromatography-Mass Spectrometry, J Chrom,
                                 Biomed Appl Vol. 525: 15-23, (1990f
                        A22      Giraudi et al., Effect of Tracer Binding to Serum Proteins on the Reliability of a Direct Free
                                 Testosterone Assay. Steroids 52:423-4 (1988)

                        A23      Griffiths et al., Derivatisation for the characterisation of neutral oxosteroids by electrospray and matrix-
                                 assisted laser desorption/ionisation tandem mass spectrometry: the Girard P derivative, Rapid
                                 Commun Mass Spectrom 2003:17, 924-935.


      [Examiner
        Signature
                         I                                                                                      Date
                                                                                                                Considered
      *EXAMINER: Initial If reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
                                                                                                                                                                              1
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique' citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST. 16 if possible. 6 Applicant is to place a check mark here if English language Translation Is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application, Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450, DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                                 If you need assistance in completing the form, caii1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1                                                                  Joint Appendix 0214

                                                                                                                                                             QUESTMS-00002733
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 215
                                                          138 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4638
                                                                               2527


                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMS 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB co.ntrol number.
       r               Substitute for form 1449/PTO                                             Complete if Known
                   INFORMATION DISCLOSURE                         Application Number                   12/946,785
                    STATEMENT BY APPLICANT                        Filing Date                          11/15/2010
                                                                  First Named Inventor                 Michael P. Caulfield
                                                                  Art Unit                             1654
                 (use as many sheets as necessary)                Examiner Name                        Cordero Garcia, Marcela M.
       \.Sheet 13                          I
                                          of      is              Attorney Docket Number               034827-9107                               ~


                                                                NON PATENT LITERATURE DOCUMENTS
                                Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
        Examiner     Cite
        Initials•    No. 1          item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                         -rs
                                                    number(s), publisher, city and/or country where published.
                     A24      Herman et al., Generic method for on-line extraction of drug substances in the presence of biological
                              matrices using turbulent flow chromatography. Rapid Communications in Mass Spectrometry, 16:412-
                              426 2002.
                     A25      Kiernan et al., Human chorionic gonadatrophin and sport, Br J Sp Med, 25(2):73-80, 1991


                     A26      Lewis et al., DOT/FAAIAM-00/20 A Novel Method for the Determination of Sildenafil (Viagra) and Its
                              Metabolite (UK-103,320) in Postmortem Specimens Using LCIMS/MS and LC/MS/MSIMS National
                              Technical Information Service, 2000, 3 cover pages and
                              pages 1-12.
                     A27      Magnusson et al:, Quantitative analysis of eight testosterone metabolites using column switching and
                              liquid chromatography/tandem mass spectrometry. Rapid Commun. Mass Spectrom, 30 May 2004,
                              18:1089-1094.
                     A28      Marcus and Durnford, A Simple Enzyme-Linked lmmunosorbent Assay for Testosterone. Steroids 46:
                              975-86 (1985)

                     A29 'Merchant and Weinberger, Recent advancements in surface-enhanced laser desorption/ionization-
                          time of flight-mass spectrometry. Electrophoresis 21: 1164-67 (2000)

                     A30      Minut et al., Urinary 5alpha-androstanediol and 51'!.-androstanediol measurement by gas
                              chromatography after solid-phase extraction and high-performance liquid chromatography. lnt 191 J
                              Bioi. Markers, Vol. 14(3); 154-59 (1999)
                     A31      Notice of Allowance dated 04/12/2010 for US Application No. 12/053,325 (034827-9105)

                                                                                                                                                                         ..   _
                     A32      Notice of Allowance dated 08/18/2005 for US Application No. 10/726,919 (034827-91 03)


                     A33      Notice of Allowance dated 11/05/2007 US Application No. 11/247,409 (034827-9104)


                     A34      Office Action dated 01/10/2007 for US Application No. 10n26,919 (034827-9104)


                     A35      Office Action dated 02/18/2010 for US Application No. 12/053,325 (034827-9105)

                                                                                          -                             -

        Examiner
      [ Signature
                     I                                                                                         Date
                                                                                                               Considered
                                                                                                                                                                               J
      *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation If not in conformance and not
      considered. Include copy of this form with next communication to applicant. 1Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as Indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant Is to place a check mark here if English language Translation is attached.
      This collection of information Is required by 37 CFR 1.97 and.1.98. The Information Is required to obtain or reteln a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                             If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1



                                                                           Joint Appendix 0215

                                                                                                                                                                     QUESTMS-00002734
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 216
                                                          139 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4639
                                                                               2528


                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number.
       r              Substitute for form 1449/PTO                                              Complete if Known                                ~

                       INFORMATION DISCLOSURE                                    Application Number                        12/946,785
                       STATEMENT BY APPLICANT                                    Filing_ Date                              11/15/2010
                                                                                 First Named Inventor                      Michael P. Caulfield
                                                                                 Art Unit                                  1654
                     (use as many sheets as necessary)                           Examiner Name                             Cordero Garcia, Marcela M.
       ~heet         14                     I of I 5                             Attorney Docket Number                    034827-9107                                        ..J

                                                                  NON PATENT LITERATURE DOCUMENTS
                                 Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner      Cite
         Initials*     No. 1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                            'fl
                                                     number(s), publisher, city and/or country where published.
                      A36      Office Action dated .03/04/2005 for US Application No. 10/726,919 (034827 -91 03)

       --
                      A37      Office Action dated 04/29/2009 for US Application No. 12/053,325 (034827-9105)


                      A38      Office Action dated 09/05/2008 for US Application No. 12/053,325 (034827-9105)


                      A39      Ong et al, Integrated bioanalytical support using turbulent flow chromatography-mass spectrometry,
                               Powerpoint Presentation, Memory Pharmaceuticals Corp., ASMS 2002,03/01/2001, pp.1-39

                      A40      Ooi and Donnelly, More on the Analog Free-Testosterone Assay, Clin. Chem. 45: 714-715 (1999).


                      A41      Peng et al., Plasma and urinary markers of oral testosterone undecanoate misuse. Steroids, 67: 39-
                               50,2002.
       r---
                      A42      Plumb et al., Quantitative analysis of pharmaceuticals in biological fluids using high-performance liquid
                               chromatography coupled to mass spectrometry: a review, Xenobiotica, 2001, 31 (8/9):599-617.

                      A43      Robb et al., Atmospheric Pressure Photoionization: An Ionization Method for Liquid Chromatography-
                               Mass Spectrometry, Anal. Chem., 72:3653-3659 (2000)

                      A44      Ropero-Miller et al., Simultaneous Quantitation of Opioids in Blood by GC-EI-MS Analysis Following
                               Deproteination, Detautomerizati- Keto Analytes, Solid-Phase Extraction, and Trimethylsilyl
                               Derivatization, J of Anal Tox 2002 Vol. 26 pages 524-528.
                      M5       SALAMEH et al, Validation of a total testosterone assay using high-turbulence liquid chromoatography
                               tandem mass spectrometry, Steroids, (2010), pp 169-175

                      A46      SHACKELTON et al, Electrospray mass spectrometry of testosterone ester: potential for use in doping
                               control, Steroids, (1997), 62(78):523-529

                      A47      Starcevic, et al., Liquid Chromatography 14tandem Mass Spectrometry Assay For Human Serum
                               Testosterone And Trideuterated Testosterone, Journal of Chromatography, 792:197-204 '(2003)




          Examiner
      [ Signature
                       I                                                                                           Date .
                                                                                                                   Considered                                                    \
                                                                                                                                                                                   J
        *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation If not In conformance and not
        considered. Include copy of this form with next communication to applicant. 1Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
        Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that Issued the document, by the tWo-letter code (WIPO Standard ST.3). 4 For Japanese patent
       .documents, the Indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
        symbols as indicated on the document under WIPO Standard ST.16 if possible. e Applicant is to place a check mark here if English language Translation is attached.
        This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
        USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, Including
        gathering, preparing. and submitting the completed application form to the USPTO. Time will vary depending upon the Individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
        P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SENO TO: Commissioner for Patents, P.O.
        Box 1450, Alexandria, VA 22313-1450.
                               If you need assistance in completing the form, ca/11-800-PT0-9199 (1-B00-786-9199) and select option 2.
DLMR_900598.1



                                                                             Joint Appendix 0216

                                                                                                                                                                         QUESTMS-00002735
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 217
                                                                140 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4640
                                                                                     2529
                                                                                                                                PTO/SB/08 (09-06)
                                                                                          Approved for use through 03/31/2007. OMB 0651-0031
                                                                      U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

      , OMB control number
                         Substitute for form 1449/PTO                                                          Complete if Known                                         ~

                      INFORMATION DISCLOSURE                                 Application Number                       12/946,785
                      STATEMENT BY APPLICANT                                 Filing Date                              11/15/2010
                                                                             First Named Inventor                     Michael P. Caulfield
                                                                             Art Unit                                 1654
                    (use as many sheets as necessary)                        Examiner Name                            Cordero Garcia, Marcela M.
       \,.Sheet     I5                    I of I 5                           Attorney Docket Number                   034827-9107                                       ~


                                                               NON PATENT LITERATURE DOCUMENTS

                                Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
        Examiner
        Initials*
                      Cite
                          1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                       ,-e
                      No.
                                                    number(s), publisher, city and/or country where published.
                     A48      Tiller et al. Drug quantitation on a benchtop liquid chromatography-tandem mass spectrometry system.
                              Journal of Chromatography A, 1997, Vol. 771, pages 119-125.

                     A49      US Office Action dated 6/8/2011 in application 12/607,905 (034827-9106)


                     A 50     Williams, et al., Electrospray Collision-induced Dissociation of Testosterone and Testosterone Hydroxy
                              Analogs, Journal of Mass Spectrometry 34:206-216 (1999)

                     A51      Winterset al., The analog free testosterone assay: are the results in men clinically useful?, Clin.
                              Chern. 44:2178-2182, (1998).

                     A52      Yoon and Lee, Gas chromatographic and mass spectrometic analysis of conjugated steroids in urine,
                              J.Biosci. 2001; 26:627-634

                     A 53     Zimmer et al., Comparison of turbulent-flow chromatography with automated solid-phase extraction in
                              96-well plates and liquid-liquid extraction used as plasma sample preparation techniques for liquid
                              chromatography-tandem mass spectrometry, J. Chromatoar. A 854: 23-35 (1999)




        ~xaminer I
      [ ?ignature
                                                                                                             Date                                                            ]
                                                                                                             Considered
      *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in confomance and not
      considered. Include copy of this fom1 with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of infomation is required by 37 CFR 1.97 and 1.98. The infomation is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application fom1 to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief lnfomation Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                              If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1                                                               Joint Appendix 0217

                                                                                                                                                            QUESTMS-00002736
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 218
                                                           141 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4641
                                                                                2530
                                     Electronic Acknowledgement Receipt

                       EFSID:                         10318377


                 Application Number:                  12946785


          International Application Number:


                Confirmation Number:                  1630




                  Title of Invention:                 DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




         First Named Inventor/Applicant Name:         Michael P. Caulfield


                  Customer Number:                    30542


                         Filer:                       Anthony Charles Kuhlmann/Teresa Joel


                 Filer Authorized By:                 Anthony Charles Kuhlmann


              Attorney Docket Number:                 034827-9107


                     Receipt Date:                    16-JUN-2011


                     Filing Date:                     15-NOV-201 0


                     TimeStamp:                       13:53:09


                  Application Type:                   Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                            I   no

File Listing:
 Document                                                                                 File Size( Bytes)/                 Multi         Pages
                     Document Description                  File Name
  Number                                                                                  Message Digest                    Part /.zip   (ifappl.)

                                                                                                   483586
     1                                                        9107.pdf                                                         yes           7
                                                                                     ae66bbdc8b2167bd611 ddd0e61890cl ed7
                                                                                                   505abd




                                                Joint Appendix 0218

                                                                                                                                     QUESTMS-00002737
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1   Filed
                                         Filed 12/05/19
                                  72-6Description/PDF
                                                09/25/19      Page 219
                                                                     142 ofof 514
                                                                              437 PageID
                                                                                  PageID #:
                                                                                         #: 4642
                             Multipart                files inPage
                                                               .zip description             2531

                                    Document Description                                Start                 End


                                        Transmittal Letter                                1                     2



                        Information Disclosure Statement (IDS) Form (SB08)                3                     7


Warnings:
Information:
                                                        Total Files Size (in bytes)                483586


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                       Joint Appendix 0219

                                                                                                              QUESTMS-00002738
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 220
                                                            143 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4643
                                                                                 2532


                                                                              Atty. Dkt. No. 034827-9107


                       IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:       Caulfield et al.

        Title:           DETERMINATION OF
                         TESTOSTERONE BY MASS
                         SPECTROMETRY

        Appl. No.:        12/946,785

        Filing Date:      11/15/2010

        Examiner:        Cordero Garcia, Marcela M.

        Art Unit:        1654

        Confirmation     1630
        Number:

                                · INFORMATION DISCLOSURE STATEMENT
                                          UNDER 37 CFR §1.56

        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450

        Sir:

                 Submitted herewith on Form PTO/SB/08 is a listing of the documents cited by or
        submitted to the U.S. PTO in parent application Serial Nos.: 12/607,905 filed on 10/28/2009;
        12/053,325 filed on 3/21/2008; 11/247,409 filed on 10/11/2005; and 10/726,919 filed on
        12/02/2003. As provided in 37 CFR §1.98(d), copies of the documents are not being provided
        since they were previously submitted to the United States Patent & Trademark Office in the
       above-identified parent application.

                 The submission of any document herewith, which is not a statutory bar, is not intended as
       an admission that such document constitutes prior art against the claims of the present
       application or that such document is considered material to patentability as defined in 37 CFR



DLMR_900599.1                                            -1-

                                                 Joint Appendix 0220

                                                                                                     QUESTMS-00002739
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 221
                                                            144 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4644
                                                                                 2533


                                                                                 Atty. Dkt. No. 034827-9107


        §1.56(b). Applicants do not waive any rights to take any action which would be appropriate to
        antedate or otherwise remove as a competent reference any document which is determined to be a
       prima facie art reference against the claims of the present application.



                                       TIMING OF THE DISCLOSURE


                The listed documents are being submitted in compliance with 37 CFR §1.97(b), before
        the mailing date of the first Office Action on the merits.



                                    RELEVANCE OF EACH DOCUMENT


                All of the documents are in English.

                Applicants respectfully request that each listed document be considered by the Examiner
        and be made of record in the present application and that an initialed copy of Form PTO/SB/08
        be returned in accordance with MPEP §609.


                Although Applicant believes that no fee is required, the Commissioner is hereby
       authorized to charge any additional fees which may be due to Deposit Account No. 19-0741.
                                                                Respectfully submitted,



       Date--~~_!5- +/. . . :. Ltl_ _ __                        By~------
       FOLEY & LARDNER LLP                                      Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                                   Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6776                               Attorneys for Applicant
       Facsimile:  (858) 792-6773




DLMR_900599.1                                             -2-

                                                  Joint Appendix 0221

                                                                                                     QUESTMS-00002740
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 222
                                                                145 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4645
                                                                                     2534


                                                                                 Atty. Dkt. No. 034827-9107


                         IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:         Caulfield et al.

         Title:             DETERMINATION OF
                            TESTOSTERONE BY MASS
                            SPECTROMETRY

         Appl. No.:         12/946,785

         Filing Date:       11115/20 10

         Examiner:          Cordero Garcia, M.M.

         Art Unit:          1654

         Confirmation       1630
         Number:

                                AMENDMENT AND REPLY UNDER 37 CFR 1.111

         Mail Stop Amendment
         Commissioner for Patents
         PO Box 1450
         Alexandria, Virginia 22313-1450

         Sir:
                    In response to the Office Action mailed June 14, 2011, please enter the following
         amendments and consider the following remarks.

                    Amendments to the Claims are reflected in the listing of claims which begins on page 2
         of this document.

                    Remarks/ Arguments begin on page 6 of this document.

                    Please amend the application as follows:




                                                            -1-
4830-3950-183 7.1


                                                       Joint Appendix 0222

                                                                                                        QUESTMS-00002741
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 223
                                                                146 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4646
                                                                                     2535


                                                                                        Atty. Dkt. No. 034827-9107


         Amendments to the Claims:

         This listing of claims will replace all prior versions, and listings, of claims in the application:

         Listing of Claims:

                   1.-12. (Canceled)

                   13.   (Currently Amended) A method for determining the amount of testosterone in a
         sample when taken from a female human,_ comprising:

                         (a) purifYing testosterone from a sample from a female human;

                         (b) ionizing said purified testosterone to produce one or more testosterone ions
                         detectable by a mass spectrometer; and

                         (c) detecting the amount of one or more of the testosterone ion( s) by a mass
                         spectrometer, wherein the amount of one or more of the testosterone ion(s) is
                         related to the amount of testosterone in the         sample~


                         wherein said testosterone is not derivatized prior to mass spectrometry.

                   14.   (Canceled)

                   15.   (Previously Presented) The method of claim 13, wherein purifYing testosterone
         comprises extracting testosterone from said sample.

                   16.   (Previously Presented) The method of claim 15, wherein said extracting comprises
         subjecting said sample to solid phase extraction (SPE).

                   17.   (Previously Presented) The method of claim 15, wherein said extracting comprises
         subjecting said sample to high turbulence liquid chromatography (HTLC).

                   18.   (Previously Presented) The method of claim 15, wherein said extracting comprises
         subjecting said sample to liquid extraction.

                                                             -2-
4830-3950-1837.1


                                                        Joint Appendix 0223

                                                                                                               QUESTMS-00002742
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 224
                                                                147 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4647
                                                                                     2536


                                                                                 Atty. Dkt. No. 034827-9107


                   19.   (Previously Presented) The method of claim 13, wherein purifying testosterone
         comprises purifying testosterone by chromatography.

                   20.   (Previously Presented) The method of claim 19, wherein said chromatography
         comprises liquid chromatography.

                   21.   (Previously Presented) The method of claim 19, wherein said chromatography
         comprises high performance liquid chromatography (HPLC).

                   22.   (Previously Presented) The method of claim 13, wherein the method is capable of
         detecting testosterone at concentrations of less than 5 ng/dL in the test sample.

                   23.   (Previously Presented) The method of claim 13, wherein the method is capable of
         detecting testosterone at concentrations of less than 1 ng/dL in the test sample.

                   24.   (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
         comprises producing a testosterone ion having a mass/charge ratio of 289.1 ± 0.5.

                   25.   (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
         comprises producing one or more testosterone fragment ions having a mass/charge ratio selected
         from the group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                   26.   (Previously Presented) The method of claim 13, wherein the ionizing of step (c)
         comprises:

                         producing a testosterone precursor ion having a mass/charge ratio (m/z) of about
                         289.1 ± 0.5;

                         isolating the precursor ion by mass spectrometry; and

                         effecting a collision between the isolated precursor ion and an inert collision gas
                         to produce one or more testosterone ions detectable by mass spectrometry having
                         mlz selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.
                                                          -3-
4830-3950-1837.1



                                                     Joint Appendix 0224

                                                                                                           QUESTMS-00002743
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 225
                                                                148 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4648
                                                                                     2537


                                                                                Atty. Dkt. No. 034827-9107


                   27.   (Previously Presented) The method of claim 13, wherein said sample comprises
         urine, blood, plasma, or serum from a female human.

                   28.   (Previously Presented) The method of claim 13, wherein said sample comprises
         blood, plasma, or serum from a female human.

                   29.   (New) A method for determining the amount of testosterone in a sample when
         taken from a female human, comprising:

                         (a) purifYing testosterone from a sample from a female human by subjecting said
                         sample to liquid chromatography;

                         (b) ionizing said purified testosterone to produce one or more testosterone ions
                         detectable by a mass spectrometer; and

                         (c) detecting the amount of one or more of the testosterone ion( s) by a mass
                         spectrometer, wherein the amount of one or more of the testosterone ion(s) is
                         related to the amount of testosterone in the sample.

                30.     (New) The method of claim 29, wherein said testosterone is not derivatized prior
         to mass spectrometry.

                   31.   (New) The method of claim 29, wherein purifYing testosterone further comprises
         extracting testosterone from said sample.

                   32.   (New) The method of claim 31, wherein said extracting comprises subjecting said
         sample to solid phase extraction (SPE).

                   33.   (New) The method of claim 31, wherein said extracting comprises subjecting said
         sample to high turbulence liquid chromatography (HTLC).

                   34.   (New) The method of claim 31, wherein said extracting comprises subjecting said
         sample to liquid extraction.

                                                          -4-
4830-3950-1837.1


                                                     Joint Appendix 0225

                                                                                                            QUESTMS-00002744
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 226
                                                                149 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4649
                                                                                     2538


                                                                                 Atty. Dkt. No. 034827-9107


                35.    (New) The method of claim 31, wherein said liquid chromatography comprises
         high performance liquid chromatography (HPLC).

                   36.   (New) The method of claim 31, wherein the ionizing of step (b) comprises
         producing a testosterone ion having a mass/charge ratio of 289.1 ± 0.5.

                   37.   (New) The method of claim 31, wherein the ionizing of step (b) comprises
         producing one or more testosterone fragment ions having a mass/charge ratio selected from the
         group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                   38.   (New) The method of claim 31, wherein the ionizing of step (c) comprises:

                         producing a testosterone precursor ion having a mass/charge ratio (m/z) of about
                         289.1 ± 0.5;

                         isolating the precursor ion by mass spectrometry; and

                         effecting a collision between the isolated precursor ion and an inert collision gas
                         to produce one or more testosterone ions detectable by mass spectrometry having
                         m/z selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.

                   39.   (New) The method of claim 31, wherein said sample comprises urine, blood,
         plasma, or serum from a female human.

                   40.   (New) The method of claim 31, wherein said sample comprises blood, plasma, or
         serum from a female human.




                                                           -5-
4830-3950-1837.1


                                                     Joint Appendix 0226

                                                                                                           QUESTMS-00002745
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 227
                                                                150 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4650
                                                                                     2539


                                                                                    Atty. Dkt. No. 034827-9107


                                                       REMARKS

         Status of the Claims

                   This paper amends claim 13, adds new claims 29-40, and cancels claim 14. Applicants
         reserve the right to prosecute canceled subject matter in related applications. After the
         amendments set forth above are entered, claims 13 and 15-40 are pending and under
         examination.

                   Claim 13 has been amended to include the limitation of claim 14. Claim 13 has also been
         amended to correct a clerical informality.

                   New claim 29 is original claim 20, rewritten in independent form. Claims 30-40 are
         various original dependant claims rewritten to depend from new independent claim 29.

                   Thus, no new matter is introduced by the instant amendments.

                   A detailed listing of all claims that are, or were, in the application, irrespective of whether
         the claim(s) remain under examination in the application, is presented, with an appropriate
         defined status identifier.

         Rejections under 35 U.S.C. § 102 (b)

                   Claims 13, 15-16, 19, and 27-28 stand rejected as allegedly anticipated by Vierhapper et
         al (J. Clinical Endocrinology and Metabolism, 1997, hereafter 'Vierhapper'). Claim 13, from
         which the remaining rejected claims depend, has been amended to include the limitation of
         unrejected claim 14; namely that in the claimed methods, testosterone is not derivatized prior to
         mass spectrometry.

                   Applicant submits that amendment of claim 13 to include the limitations of previously
         unrejected claim 14 renders rejection over Vierhapper moot and respectfully requests withdrawal.




                                                             -6-
4830-3950-1837.1



                                                        Joint Appendix 0227

                                                                                                              QUESTMS-00002746
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 228
                                                                151 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4651
                                                                                     2540


                                                                                 Atty. Dkt. No. 034827-9107


                   New claims 29-40 is also not anticipated by Vierhapper. New claim 29 is previously
         unrejected claim 20 rewritten in independent form. New claims 30-40 all depend from new
         claim 29. Thus, this rejection should also not apply to new claims 29-40.

         Rejections under 35 U.S.C. § 103 (a)

                   Caraiman et al (ASMS 2003)

                   Claims 13-21, 24, and 26-28 stand rejected over Caraiman et al. (ASMS 2003, Poster
         Number 075, June 2003). Applicants respectfully traverse as the present invention was reduced
         to practice prior to publication of Caraiman.

                   Applicant herewith submits a declaration under 3 7 CFR 1.131 executed by inventor Dr.
         Michael P. Caulfield demonstrating reduction to practice prior to publication of the Caraiman
         reference. Exhibits 1 and 2 accompanying the declaration are excerpts from a Validation
         Summary Report demonstrating application of the claimed method for quantitation of
         testosterone in human serum and plasma samples.

                   Dr. Caulfield attests that the data shown in Exhibit 2 were collected by the method
         described in Exhibit 1 prior to June 2003, the publication date of Caraiman et al.

                   Thus, Applicant respectfully submits that the subject matter of claims 1-13 was invented
         prior to the publication of Caraiman et al. As such, Caraiman et al. is not prior art against the
         pending claims. Applicant respectfully requests withdrawal of this rejection.

                   Shackelton et al (Steroid'i, 1997) alone or in combination with Quinn et al. (US.
         5, 772,874) and Zimmer et al. (J Chrom, 1999)

                   Claims 13-16, 18-21, and 24-28 are rejected as allegedly obvious over Shackelton.
         Claims 17 and 22-23 are rejected as allegedly obvious over Shackelton in view of Quinn and
         Zimmer. Applicants respectfully traverse. Claim 13, from which the remaining rejected claims
         depend, has been amended to include the limitation of claim 14; namely that testosterone is not

                                                           -7-
4830-3950-1837.1



                                                      Joint Appendix 0228

                                                                                                             QUESTMS-00002747
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 229
                                                                152 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4652
                                                                                     2541


                                                                                 Atty. Dkt. No. 034827-9107


         derivatized prior to mass spectrometry. Also, claim 20 has been canceled and rewritten as
         independent claim 29, thus the comments that follow apply equally to claims 29-40.

                   The instant claims are directed to methods of determining the amount of testosterone in a
         sample when taken from a female human. The methods include purifying testosterone from a
         sample from a female human and ionizing the purified testosterone. Claims 13 and 15-28 have
         amended to specify that the testosterone is not derivatized prior to mass spectrometry. Claims
         29-40 lack this limitation but require that the sample testosterone is purified by liquid
         chromatography.

                   Shackelton

                   Shackelton is deficient as a primary reference on which to base an obviousness rejection
         for all pending claims because Shackelton is not concerned with the same analyte. Shackelton is
         concerned only with quantitation of testosterone-esters, not testosterone as required by the
         present claims. Shackelton reports MS detection ofunderivatized testosterone esters, and
         quantitation of Girard hydrazone-derivatives of testosterone esters in human plasma. See, e.g.,
         Extraction from Plasma, p. 524 left col.; HPLC/ESMS, p. 524, left col.; and ESMS of
         underivatized testosterone esters, p. 524, right col. Testosterone esters detected and quantitated
         by Shackelton include: testosterone acetate, testosterone propionate; testosterone isocaproate;
         testosterone benzoate; testosterone enanthate; testosteronecypionate; testosterone
         phenylpropionate; testosterone decanoate; and testosterone undecanoate. These esters are
         different chemical species from testosterone and can be expected to behave differently with
         respect to purification and ionization. Shackelton makes no mention of quantitating, detecting,
         or ionizing testosterone. Thus, Shackelton does not disclose, teach, or suggest a method for
         quantitating testosterone in female patient samples. For this reason alone, the present claims are
         distinct from Shackelton, mandating withdrawal of the present rejection.

                   Additionally, with respect to claims 13, 15-16, 18-21, and 24-28, Shackelton teaches
         away from methods which do not include a derivatization step. Shackelton describes purifying

                                                           -8-
4830-3950-1837.1


                                                      Joint Appendix 0229

                                                                                                           QUESTMS-00002748
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 230
                                                                153 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4653
                                                                                     2542


                                                                                Atty. Dkt. No. 034827-9107


         derivatized testosterone esters using a combination of protein precipitation, solid phase
         extraction, and HPLC. See, Extraction from Plasma, p. 524, left col. However, Shackelton
         reports that attempts to develop a mass spectrometry compatible HPLC system for preparation of
         underivatized testosterone esters were futile, and instead merely indicates that the underivatized
         testosterone esters were ionized and detected by MS/MS by direct infusion into the mass
         spectrometer (i.e., not purified from a patient sample). See, ESMS of underivatized testosterone
         esters, p. 524, right col.

                   Thus, even accepting arguendo that methods of analyzing testosterone esters are
         somehow informative regarding methods of analyzing testosterone, Shackelton teaches away
         from methods which do not include derivatization, such as those methods recited in claims 13,
         15-16, 18-21, and 24-28. Shackelton's teaching away from the purification of underivatized
         analytes as presently claimed is a second independent basis for traversal of this rejection for
         claims 13, 15-16, 18-21, and 24-28.

                   Shackelton, in combination with Quinn and Zimmer

                   Quinn and Zimmer are cited as secondary references in the rejection of claims 17 and 22-
         23. Neither Quinn nor Zimmer cure Shackelton's defects, nor are they alleged to do so. Rather,
         Quinn is cited as allegedly teaching turbulent flow chromatography as an improved means of
         achieving chromatographic separation, capacity, and resolution when combined with HPLC.
         Quinn is cited as a generic teaching and provides no specific information about the suitability of
         the technique to purification of testosterone from samples from a human.

                   Similarly, Zimmer compares HTLC-MS/MS versus solid-phase extraction LC-MS/MS
         versus liquid-phase extraction LC-MS/MS in the single case of two drugs, referred to simply as
         drug A and drug B. Zimmer's reported comparison is a purely academic exercise in that it
         withholds the identity and chemical nature of the two tested drugs "for commercial reasons."
         Zimmer et al., p. 24, column 2.



                                                          -9-
4830-3950-1837.1


                                                     Joint Appendix 0230

                                                                                                           QUESTMS-00002749
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 231
                                                                154 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4654
                                                                                     2543


                                                                                  Atty. Dkt. No. 034827-9107


                   The Examiner asserts that the skilled artisan would have been motivated to incorporate
         Zimmer's TFLC method because it created a fast and high selectivity and sensitivity down to 0.1
         ~g/dL     when coupled to MS/MS. Zimmer, however, does not support such a broad assertion.
         First, Zimmer only discloses results of studies of two unidentified analytes. This meager
         demonstration of two unidentified analytes does not provide a sufficient basis to establish a
         reasonable expectation of success of all potential species within the genus (i.e., that all potential
         analytes could be expected to be detected at similarly low levels). Second, Zimmer provides no
         structural or chemical information (such as polarity of drug A and drug B, strength of protein
         binding, the nature and extent of interaction of an analyte with the column packing material, etc.)
         on which to base a prediction of analyte behavior. In sum, Applicant respectfully traverses the
         reading of Zimmer as disclosing and enabling TFLC extraction coupled to MS/MS to achieve
         detection at levels down to 0.1   ~g/dL   for all analytes. One cannot predict with any reasonably
         certainty the level at which a specific analyte (such as testosterone) could be quantitated via
         Zimmer's method because Zimmer simply does not provide enough information to base a
         prediction.

                   Finally, the Examiner cites MPEP 2144.05 in asserting that difierences in concentration
         or temperature will not support the patentability of subject matter encompassed by the prior art
         unless there is evidence that such concentration is critical. Specifically, the Examiner asserts that
         it is not inventive to discover optimum or workable ranges by routine experimentation.
         Applicant respectfully submits that the cited MPEP section is being misapplied. The pending
         claims require quantitation of testosterone in samples when taken from a female human. At the
         time of Applicant's invention, the ability to measure testosterone at levels present in female
         human samples was not simply a matter of routine optimization of prior art methods, but rather
         was unobtainable by prior art methods. For example, Starcevic et al. (J Chromatog B, 2003,
         submitted in IDS dated June 15, 2011) reports a limit of quantitation for testosterone from male
         plasma samples as being 50 ng/dL. Starcevic, p. 201, right column. Comparison of this limit of
         quantitation to the reference intervals provided in Table 3 of Kushnir et al. (Clinical Chemistry,
         2006, submitted herewith as Exhibit 1) demonstrates the futility of applying the prior art methods
                                                            -I 0-
4830-3950-1837.1


                                                       Joint Appendix 0231

                                                                                                              QUESTMS-00002750
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 232
                                                                155 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4655
                                                                                     2544


                                                                                Atty. Dkt. No. 034827-9107


         to quantitation of female serum samples. Kushnir lists reference intervals for testosterone in
         female human serum as falling within the range of2 to 64 ng/dL (with some sub-ranges defined
         according to age). Thus, the majority of the normal reference range for total testosterone in
         female human serum is at a level that was undetectable by methods of the prior art. All pending
         claims specifically recite quantitation of testosterone in samples from female humans via mass
         spectrometry, and nothing in the prior art provides a reasonable expectation that such analyses
         could be conducted.

                   In sum, Applicant respectfully submits that Shackelton, alone or in combination with
         Quinn and Zimmer, fail to teach or suggest at least two elements of the present claims. Further,
         none of Shackelton, Quinn, and Zimmer provide a reasonable expectation of success for the
         successful quantitation of testosterone in samples from female humans according to methods of
         the instant claims. The rejection of claims 13-16, 18-21, and 24-28, based solely on Shackelton,
         and the rejection of claims 17 and 22-23, based on the combination of Shackelton, Quinn, and
         Zimmer, are therefore traversed and should be withdrawn.

                   Ong et al (50 1h ASMS Conference Abstract, 2001)

                   Claims 13-21, and 27-28 are rejected as allegedly obvious over the Ong Abstract. Claim
         14 has been canceled, rendering rejection of that claim moot. Further original claim 20 has been
         rewritten in independent form as claim 29. Applicants respectfully traverse.

                   The Ong Abstract is asserted to allegedly teach a mass spectrometric method for
         determining testosterone levels in animal samples such as plasma samples. Applicant
         respectfully disagrees. First, Ong merely describes mass spectrometric detection oftestosterone
         as an internal standard in an unknown matrix. Second, even if the unknown matrix is assumed to
         be plasma or serum (which applicant does not concede), the levels of testosterone used by Ong
         are in vast excess of testosterone levels found in female human samples and there is no indication
         that Ong's method could be successfully employed to quantitate testosterone at the requisite
         levels.

                                                          -I 1-
4830-3950-1837.1


                                                     Joint Appendix 0232

                                                                                                           QUESTMS-00002751
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 233
                                                                156 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4656
                                                                                     2545


                                                                                  Atty. Dkt. No. 034827-9107


                   The Ong Abstract presents two instrumental configurations for conducting metabolic
         stability screening by high turbulent t1ow liquid chromatography (HTLC)-mass spectrometry.
         The first configuration utilizes parallel extraction columns with a single analytical column (i.e.,
         the parallel configuration), while the second configuration utilizes a serial configuration of a
         single extraction column and a single analytical column (i.e., the serial configuration). The only
         reference to testosterone in the Ong Abstract is found in the description of the parallel
         configuration, which indicates that testosterone was used as a positive assay control. Ong
         Abstract, second to last paragraph. No sample matrix is recited in the parallel configuration
         studies. Further, Ong reports that a d~fferent column configuration is required for analysis of
         unspecified analytes in plasma/tissue samples. Ong Abstract, last paragraph. Thus, it can be
         inferred that Ong's parallel configuration studies (the only studies where testosterone is
         mentioned) were not conducted with plasma or tissue samples.

                   In describing analysis involving plasma/tissue matrices, Ong makes no indication that
         testosterone was detected. Instead, Ong merely indicates that analysis of "various analytes" by
         the parallel and serial configurations were compared during method validation experiments. Ong
         Abstract, last paragraph.

                   Additionally, the levels of testosterone used by Ong are far greater than those typically
         found in human samples. Ong used testosterone as a positive assay control at concentrations of
         5 !lM and 0.5 !lM. Ong Abstract, second to last paragraph. Using testosterone's molecular
         weight of about 288.42 g/mol, Ong's 5 !lM and 0.5 !lM testosterone concentrations correspond to
         concentrations of over 140,000 ng/dL and 14,000 ng/dL, respectively. These concentrations are
         in vast excess of the about 2 to about 63 ng/dL normal range oftotal testosterone in female
         humans. See Table 3 of Exhibit 1 (Kushnir et al., attached hereto, indicating normal ranges of
         total testosterone in female humans).

                   Applicant respectfully submits that due to well known unpredictability of ion suppression
         effects across different sample matrices, Ong's use of testosterone as a positive assay control in
         analysis of non-plasma/tissue matrix samples is simply not predictive of an ability either to
                                                            -12-
4830-3950-1837.1



                                                       Joint Appendix 0233

                                                                                                               QUESTMS-00002752
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 234
                                                                157 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4657
                                                                                     2546


                                                                                 Atty. Dkt. No. 034827-9107


         quantitate testosterone in a female human sample or to perform that quantitation at testosterone
         levels present when taken from the female human. The instant claims are not obvious over Ong
         without some express application of an MS method to quantitate testosterone in female human
         samples, and an indication of a reasonable likelihood of success. Applicant respectfully requests
         reconsideration and withdrawal ofthis rejection.

         Double Patenting Rejections

                   Claims 13-28 stand rejected as on the ground of nonstatutory obviousness-type double
         patenting as allegedly obvious over claims 1-32 ofU.S. Patent 7,754,419, claims 1-50 of U.S.
         Patent No. 7,348, 137, and claims 1-39 of U.S. Patent 6,977, 142.

                   All three of U.S. Patent 7,754,419, U.S. Patent No. 7,348,137 and U.S. Patent No.
         6, 977, 14 3 are commonly owned with this application and terminal disclaimers signed by
         Assignee's representative are submitted herewith. As such, Applicant respectfully requests
         withdrawal of the obviousness-type double patenting rejections.

                   Claims 13-28 also stand provisionally rejected on the ground of nonstatutory
         obviousness-type double patenting as allegedly obvious over claims 1-13 of copending
         Application No. 12/607,905.

                   With respect to the provisional rejection over claims 1-13 of Application 12/607,905,
         Applicant requests that the provisional rejection be held in abeyance until otherwise allowable
         subject matter is identified. Applicant will address any address any provisional double patenting
         rejections at that time, should this rejection remain.

                                                   CONCLUSION

                   Applicant respectfully submits that the pending claims are in condition for allowance. In
         the event that any matters remain to be resolved in view of this communication, the Examiner is
         encouraged to call the undersigned so that a prompt disposition of this application can be
         achieved.
                                                           -13-
4830-3950-1837.1



                                                      Joint Appendix 0234

                                                                                                           QUESTMS-00002753
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 235
                                                                158 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4658
                                                                                     2547


                                                                                 Atty. Dkt. No. 034827-9107


                   The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by a check or
         credit card payment form being in the wrong amount, unsigned, post-dated, otherwise improper
         or informal or even entirely missing, the Commissioner is authorized to charge the unpaid
         amount to Deposit Account No. 19-0741. If any additional extensions of time are needed for
         timely acceptance of papers submitted herewith, Applicant hereby petitions for such extension
         under 37 C.F.R. §1.136 and authorizes payment of any such extensions fees to Deposit Account
        No. 19-0741.




                                                                Respectfully submitted,


                        11
         Date _                         ! _ _ __
                      _____._/_/4-+-l-'-'--/

         FOLEY & LARDNER LLP                                    Barry S. Wilson, Reg. No. 39,431
         Customer Number: 30542                                 Anthony C. Kuhlmann, Reg. No. 57,147
         Telephone:  (858) 847-6722                             Attorneys for Applicant
         Facsimile:  (858) 792-6773




                                                         -14-
4830-3950-1837.1


                                                    Joint Appendix 0235

                                                                                                         QUESTMS-00002754
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 236
                                                        159 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4659
                                                                             2548




                               Exhibit 1




                                  Joint Appendix 0236

                                                                           QUESTMS-00002755
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 237
                                                                 160 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4660
                                                                                      2549



Clinical Cilemistry 52:1
120-128           (2006)                                                                                                     Endocrinology and
                                                                                                                             Metabolism




     Performance Characteristics of a Novel Tandem
           Mass Spectrometry Assay For Serum
                      Testosterone
                                        1                                          1                                                                                          1
MARK M. KusHNIR, * ALAN                                 L.   RocKwooD,                 WILLIAM           L.    RoBERTs/ ELIZABETH                  G.       PATTISON,
                                                             1                                             3                                            2
                       AsHLEY M. BuNKER,                         RoBERT       L.    FITZGERALD,                and   A. WAYNE MEIKLE A




Backgrotmd: Commercial immunoassays for testoster-                                             Testosterone (Tef is the major androgen in males and is
one (Te) may give inaccurate results for samples from                                          involved in development and maintenance of the male
women and children, leading to misdiagnosis and inap-                                          phenotype. In women, Te is also the predominant bioac-
propriate treatment. We developed a sensitive and spe-                                         tive androgen, and circulating concentrations are 5%-lO'Y,,
cific tandem mass spectrometric assay for measurement                                          of those in men. Te is important for many non-sex-
of Te at the concentrations encountered in women and                                           specific functions, including growth, bone metabolism,
children.                                                                                      and bone remodeling.
Methods: Te was extracted with methyl tert-butyl ether                                            A sensitive and specific assay for measurement of Te is
from 100 ~-tL of serum or plasma, derivatized to form an                                       needed in many clinical applications. In women, Te is
oxime, and reextracted by solid-phase extraction. Instru-                                      frequently measured in cases of alopecia, acne, and hir-
mental analysis was performed on an API 4000 HPLC                                              sutism; for detection of androgen-secreting tumors of
tandem mass spectrometer in the multiple-reaction                                              ovarian and adrenal origin; and to determine the mini-
monitoring (MRM) mode. The MRM transitions (m/z)                                               mum drug dose required to suppress androgen secretion
were 304-->124 and 304->112 for Te and 307-->124 and                                           in hyperandrogenic women (1-6). In children, the circu-
307->112 for d 3 -Te.                                                                          lating Te concentration is determined for sex assignment
Results: Within- and between-run CVs were <12'X, and                                           of newborns and young infants with ambiguous genitalia,
7.9%, respectively. The limit of quantification was                                            and in follow-up of children with precocious or delayed
0.0346 nmoiiL (1 ng/dL). Reference intervals for sex                                           puberty (7-13). Te is also closely monitored in the fol-
hormone- binding globulin and total, free, and bioavail-                                       low-up of patients with congenital adrenal hyperplasia
able Te were established for children of Tanner stages 1                                       resulting from deficiency of 21-hydroxylase or other en-
through 5 and adult males and females.                                                         zymes (14 ). Other clinical applications of Te measurement
Conclusions: The sensitivity and specificity of the                                            include evaluation of inborn errors of sex-steroid metab-
method are adequate for analysis of Te in samples from                                         olism, disorders of puberty, and Te deficiency and thera-
women and children. The method requires small sample                                           peutic drug monitoring in cases of low-dose female hor-
volumes, has adequate precision, and is not subject to                                         mone replacement therapy or antiandrogen treatment in
interferences.                                                                                 some fom1s of cancer (5, 9, 71-15).
© 2006 American Association for Clinical Chemistry                                                lmmunoassays forTe have acceptable performance for
                                                                                               concentrations characteristic of healthy men but lack
                                                                                               specificity and precision at concentrations characteristic of
     1
         /\I{ UP ln~titutt• furl 'Jinical .1nd Experimental Pathology, Salt Lake City,         women and children (16-18). Even high-sensitivity Te
UT
    lJ1.'partments of 2 Pathology and .f ML•dicint>, University of Utilh, Salt Lakl'
City, UT.
    J Departnwnt of Pathology, VA S..1n Diego He~lltlKare Systen1, University                     '• Nonstandard abbreviations: Te, testosterone; MS,       tndSS   spectrometry;
of California, ~an Diego, CA.                                                                  CC, gas chromatography; LC-MS/MS, liquid chromHtography-tandL•m mass
     *Address correspond I! nee to this <1uthor at: ARUP lnstitut(• for Clinical and           spectrometry; MTBE, methyl lerl-butyl ether; SI'E, "olid-phase extractinn;
Experimental Pathology, 500 Chipeta Way, Salt J.ake City, UT MlO~. Fax                         LOD, limit of detection; J.OQ, limit ,,f quantificdtion; SI!BC, s<>x hormOiw-
HOl-584-5207; e-n1ail kushnn1m®arup!ab.corn.                                                   binding globulin; ESI, elt!ctrospray ionization; APCI atmospheric pressuJ'l'
                                                                                                                                                    1

    Ren•ived April 7, :'.005; .1ccepted October 2H, 200~.                                      chemical ionization; APPI, atrnnsplwric prcs~un• photoionization; DHEA,
    l'n•vic>uslv publisllL'd online at[)()!: Jll. D73/clinclwm.20115.052167                    dehydroepiandrostL•ronL'; and TSJ Tam1l'r ~tdgt•.



                                                                                         120
                                                                                   Joint Appendix 0237

                                                                                                                                                                          QUESTMS-00002756
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 238
                                                            161 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4661
                                                                                 2550
                                               Clinical Chemiotry 52, No. 1, 2006                                         121




immunoassays are inadequate for testing samples from              We then extracted the samples with 1.5 mL of MTBE and
women and children because physiologic serum concen-              transferred the upper organic layer to clean glass tubes.
trations are typically <1.73 nmol/L (<50 ng/dL) in adult          After evaporating the solvent under nitrogen in a 35 oc
women and <0.346 nmol/L (<10 ng/dL) in infants and                water bath, we redissolved the dried residue for deriva-
children of both sexes. Taieb and coworkers (17, 18)              tization in 300 fLL of an aqueous hydroxylamine solution
reported that none of the commercially available auto-            (1.5 mol/L, pH 10), vortex-mixed the tubes, incubated
mated assays for Te has adequate specificity for the              them in a heating block at 60 oc for 5 min, and added 2
analysis of Te in the serum of children and women. In             mL of water to each tube. The derivatized Te was ex-
addition, there is often very poor agreement among the            tracted with SPE as follows. The SPE columns were
results obtained by different irnmunoassays, even assays          conditioned with methanol followed by water, and the
from the same manufacturer (17-26 ).                              samples were applied to the columns. After the columns
   Numerous studies found acceptable concordance be-              were washed with 200 mL/L acetonitrile in water and
tween immunoassay results for samples from men (27-               dried for 10 min, Te was eluted with MTBE. The solvent
29) but significant overestimation of the Te concentration        was evaporated and the residue reconstituted with 75 fLL
in samples from women and children (19, 25, 30-34 ). To           of mobile phase; the samples were then transferred to
eliminate interference from binding globulins and struc-          autosampler vials, sealed, and assayed.
turally related molecules, RIAs have been combined with
extraction and chromatographic separation, but these              LC-MS/MS
assays do not compare well with isotope-dilution mass             We validated the method on an API 4000™ triple-qua-
spectrometry (MS) (18, 32 ). Because interference is less         drupole mass spectrometer (Applied Biosystems/MDS
likely in gas chromatographic (GC)-MS than in nonchro-            Sciex) equipped with a V-spray ionization source oper-
matographic methods, GC-MS is often used as a reference           ated at 700 °C. The system included an Agilent series 1100
method for steroid analysis (35-38 ). GC-MS methods               HPLC pump and a Perkin-Elmer series 200 autosampler.
typically require at least 1 rnL of sample, however, and          The chromatographic separation was performed on a
their throughput is limited.                                      50 X 2.0 (i.d.) mm Phenomenex Luna C 18 column with
   We developed a sensitive and specific liquid chroma-           5-fLm particles. The oven temperah1re was 50 oc. The
tography-tandem MS (LC-MS/MS) assay to measure Te                 mobile phase consisted of methanol-0.22 mol/L aqueous
at the concentrations encountered in women and children           formic acid (70:30 by volume) and was delivered at a flow
and used isotope-dilution MS to establish reference inter-        rate of 0.25 mL/min. The injection volume was 15 fLL, and
vals for males and females of different Tanner stages and         the total instrumental analysis time was 3 min. Between
ages.                                                             injections, the autosampler injection syringe was washed
                                                                  12 times with methanol-water (4:1 by volume) containing
                   Materials and Methods                          1 mL/L trifluoroacetic acid. The quadrupoles Q1 and Q3
CALJBRATORS AND REAGENTS                                          were tuned for unit resolution, and the MS conditions
Te and d 3 -Te (both 98'X, purity) were purchased from            were optimized for maximum signal intensity. The instru-
Sigma. Stock solutions were prepared in methanol at               ment was operated in positive-ion mode with the follow-
concentrations of 3.46 mmol/L (1 g/L) and 0.346 mmol/L            ing optimized voltages: ion spray, 4200 V; declustering
(0.1 g/L) forTe and d:1-Te, respectively. Working calibra-        potential, 85 V; entrance potential, 10 V; collision energy,
tors and internal standards were prepared at concentra-           40 V; collision cell exit potential, 5 V. Nitrogen was the
tions of 8.65 and 17.3 nmol I L (2.5 and 5 fLg/L), respec-        collision gas. The data were acquired and processed with
tively. With every set of samples, Te calibrators were            Analyst 1.4™ software (Applied Biosystems/MDS Sciex).
prepared in 10 g/L bovine serum albumin at concentra-             We performed a quantitative calibration with every batch
tions of 0.346, 1.73, 3.46, and 6.92 nmol/L (10, 50, 100, and     of samples and used these results in conjunction with the
200 ng/dL). Controls analyzed with every batch of sam-            intensities of the transitions of internal standards to
pk>s were human plasma samples containing 0.415 and               calculate Te concentrations in unknown samples. We used
7.23 nmol/L (12 and 209 ng/dL) Te, respectively. HPLC-            an API 3000TM (Applied Biosystems/MDS Sciex) triple-
grade water, methanol, methyl tert-butyl ether (MTBE),            quadrupole mass spectrometer to study relative sensitiv-
and acetonitrile were obtained from Fisher Scientific.            ity among different ion sources and for initial evaluation
Hydroxylamine hydrochloride, sodium hydroxide, triflu-            of the method performance.
oroacetic acid, and formic acid were obtained from Sigma.
Strata X solid-phase extraction (SPE) columns were pur-           ASSAY PERFORMANCE CHARACTERISTICS
chased from Phenomenex.                                           Evaluation of the method performance included impreci-
                                                                  sion, limit of detection (LOD), limit of quantification
SAMPLE I'REI'ARATION                                              (LOQ), upper limit of linearity, and recovery. Method
We transferred 0.1-mL portions of calibrators, controls,          imprecision was determined from analysis of 2 human
and patient sera to microcentrifuge tubes and added               serum samples analyzed as controls [concentrations of
20 fLL of a working internal standard, d 3 - Te, to each tube.    0.415 and 7.23 nmol/L (12 and 209 ng/dL)]. The samples




                                                          Joint Appendix 0238

                                                                                                                        QUESTMS-00002757
      Case
      Case 1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document 87-1
                                     72-6 Filed
                                          Filed 12/05/19
                                                09/25/19 Page
                                                         Page 239
                                                              162 of
                                                                  of 514
                                                                     437 PageID
                                                                         PageID #:
                                                                                #: 4662
                                                                                   2551
122                                 Kushnir et al.: Testosterone Analysis by LC-MS/MS




were analyzed in duplicate on 20 consecutive days. In            ing informed consent. We excluded from the study
addition, the imprecision of the method was determined           women on oral contraceptives and those receiving female
by analyzing 3 replicates per run of 10 g/L bovine serum         hormone replacement therapy. We also collected samples
albumin samples containing Teat concentrations of 0.139,         from children of Tanner stages 1 through 5 (ages 7-17
0.866, 2.43, 10.38, and 20.18 nmoi/L (4, 25, 70, 300, and 700    years) after obtaining parental informed consent. The
ng/dL) over a 3-day period. The instrument imprecision           mean (median) ages of the adult volunteers were 32 (31.2),
was determined by repetitive injections of an extracted          52.5 (52), and 28.5 (37.5) years for pre- and postmeno-
patient sample containing 0.381 nmol/L (11 ng/ dL) Te            pausal females and males, respectively. After collection,
from the same vial. Method linearity was evaluated by            the samples were stored at -70 ac and thawed once
analyzing samples prepared at 0.35, 28, 55.6, 83.2, 110.8,       before the analysis. The samples from volunteers were
and 138.4 nmol/L (10, 80(), 1600, 2400, 3200, and 4000           tested for sex hormone-binding globulin (SHBG) on an
ng/ dL). Method sensitivity was determined by analyzing          lMMULITE 2000 analyzer (DPC). Concentrations of free
calibrators containing progressively lower concentrations        and bioavailable Te were calculated based on binding
of Te. To determine the upper limit of linearity, we used        constants with SHBG and albumin (40). Samples from 2
the criteria of maintaining accuracy within 15'}(:,, impreci-    volunteers were tested forTe stability. Samples sets were
sion (CV) <20'X,, and a branching ratio of the mass              stored at ambient temperature, 4 oc, and -20 °C. The
transitions within 30% of the value set by the calibration.      samples were analyzed every 4-7 days during 1 month of
The branching ratio is the ratio of peak intensities of 2        storage. To assess specimen-type suitability, we collected
transitions of Te (304~112/304->124) and d 3-Te                  blood samples from volunteers into serum separator,
(307~112/307~124), used to assure specificity of the             sodium EDT A, and sodium heparin tubes. All studies
detection (39 ). The branching ratios were compared with         with samples from human participants were approved by
the ratios of the same transitions in the calibrator contain-    the Institutional Review Board of the University of Utah.
ing 1.73 nmol/L (50 ng/ dL) Te. The LOQ was the lowest
concentration at which Te peaks were present in both             METHOD COMPARISON
transitions at the expected retention time with a branch-        The LC-MS/MS method was compared with a high-
ing ratio within established limits and the observed             sensitivity automated immunoassay for Te (Vitros ECi;
concentration was within ±20'X, of the expected concen-          Ortho-Clinical Diagnostics), LC-MS/MS at a commercial
tration. The LOD was the lowest concentration at which           reference laboratory (Esoterix Inc., Austin, TX), and
Te peaks were present in both transitions at the expected        GC-MS (27 ). For method comparison with the immuno-
retention time. Each calibrator was analyzed in duplicate        assay, we analyzed all samples collected for the adult
over a 2-day period. Recovery of the sample preparation          reference interval studies. For the comparison with the
was determined by analyzing a patient sample containing          LC-MS/MS and GC-MS methods, we analyzed subsets of
1.21 nmol/L (35 ng/dL) endogenous Te enriched with               20 and 15 serum samples, respectively. To account for
1.73 nmol/L (50 ng/dL) Te. The observed difference in            imprecision in both the reference and the evaluated
the concentrations was compared with the expected con-           methods, we evaluated the results with Deming regres-
centration.                                                      sion (41 ).
   To determine cross-reactivity, we analyzed steroids
with structures similar to that of Te, derivatized and                                     Results
extracted according to the method. We also assayed more          We studied the ionization efficiency of nonderivatized Te
than 3000 random patient samples to detect potential             in positive-ion mode with mobile phases containing var-
drug- or disease-related interferences. A branching ratio        ious solvents and buffers with electrospray ionization
of the transitions outside of established limits, broadening     (EST), heated nebulizer [atmospheric pressure chemical
of the Te peak, split peaks, or a significant increase in        ionization (APCI)], and atmospheric pressure photoion-
background were interpreted as potential interferences.          ization (APPI) ion sources on an API 3000 tandem mass
   We evaluated ion suppression by analyzing extracted           spectrometer. Samples containing 34.7 nmol/L (1000 ng/
samples from females, injected in the flow of a solution of      dL) Te were injected in mobile phase (flow rate, 250
derivatized Te prepared at a concentration of 14 nmol/L          J.LL/min). TI1e [M+H]' molecular ion of underivatized Te
(400 ng/dL) and infused with a syringe at flow rate of 1.2       was observed with each ionization method. The absolute
mL/h. The patient samples were prepared by the method            signal intensity did not change significantly in the exper-
outlined above. A decrease in the intensity of the baseline      iments with different ion sources, but the signal-to-noise
in the mass transitions of Te was considered a criterion for     ratio of the [M + Hr molecular ion of Te was highest with
evaluation of ion suppression.                                   the APPI, followed by the APCI and ESI ion sources (Fig.
                                                                 1). In experiments with the APPT ion source, we used
REFERENCE INTERVALS, SPECIMEN-TYPE SUITABILITY,                  toluene as a dopant in an amount that was 10°/c, relative to
AND STABILITY                                                    the other mobile phase components.
For the reference interval study, we collected serum                Evaluation of the method sensitivity with the APPI ion
samples from apparently healthy volunteers after obtain-         source showed insufficient sensitivity for the intended




                                                         Joint Appendix 0239

                                                                                                                       QUESTMS-00002758
      Case
      Case 1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document 87-1
                                     72-6 Filed
                                          Filed 12/05/19
                                                09/25/19 Page
                                                         Page 240
                                                              163 of
                                                                  of 514
                                                                     437 PageID
                                                                         PageID #:
                                                                                #: 4663
                                                                                   2552
                                                             Clinical Chernistry 52, No. 1, 2001i                                                                                                                         123




      ·~
                                                                                          A                     1~0   cps                           B                                           !20cps

      ~    0.75                                                                                                 s n 6.6                                                                         S/1-7.4




             0

                  ~~·s1
                           2
                          !li'Cf
                                     3
                                   .11'1'1
                                             I-4
                                             /~;)'/
                                                       5
                                                      APC!
                                                              I
                                                               6
                                                              !11'1'/
                                                                         7
                                                                        tcSJ
                                                                                                  Time, min
                                                                                                           J                 3
                                                                                                                                              -·   ~-~··   ..   ~---·.....-


                                                                                                                                                                            2
                                                                                                                                                                         Time, min
                                                                                                                                                                                       \J
                                                                                                                                                                              ...............   ~--   .......-.-·....   ··-···
                                                                                                                                                                                                                                 3
Fig. 1. Relative magnitude of the signal-to-noise ratio for the molecular
ions of testosterone (mjz 289; 0), and testosterone oxime (mjz 304;
•J. with Turbolonspray (experiments 1, 4, and 7), APCI (experiments 2                       C                  9.8 x   10" cps                      D                                  8.0 X l(f '-"PS
and 5). and APPI (experiments 3 and 6) ion sources.                                                                                                                                     S/1~5300
                                                                                                               sn-5700
Experiments 1-6 were performed by flow injection analysis with mobile phase
consisting of methanol-5 rnrnoi/L ammonium formate (50:50 by volume); in
experiment 7. the mobile phase consisted of methanol-22 mmoi/L aqueous
formic acid (50:50 by volume).


clinical application of measuring Te in samples from
women and children. We therefore evaluated various
derivatizing reagents to improve the ionization efficiency
and decrease the LOD. The oximation reaction with
hydroxylamine greatly increased sensitivity and was                                                        2                 3                                                                                               3
                                                                                                  Time..\ min                                                            Tinw, min
adopted for the method. Hydroxylamine reacts with keto
groups to fom1 oxime derivatives. Comparison of the detec-
tion sensitivity for the derivatized Te in positive-ion mode                                                                                                                                    13S(,q)s
                                                                                                                 1576 ~ps
showed the highest sensitivity with the ESI, followed by the                                E     I,             sr1   ::6
                                                                                                                                                      F                                         S·f1=]3
APPI and APCI ion sources (Fig. 1). Evaluation of the                                             H
method performance on API 3000 and API 4000 tandem                                                i\
mass spectrometers (using conditions optimal for each in-
strument and the oxime derivative of Te) revealed that the
assay performed on the API 4000 was ~8-fold more sensi-
                                                                                                 II
tive. Ionization was more efficient when the ammonium
formate buffer was replaced with formic acid (Fig. 1).
                                                                                                       I
    Because the sample preparation is specific to neutral                                                                    I                                       I
                                                                                                                                                                         /\
molecules containing keto groups, LC separation plays a                                                    1                 3                                                j                                              3
lesser role in the method. We evaluated the potential for                                         Time, min                                                              1'ilut!, min

ion suppression by injecting extracted samples with Te                                Rg. 2. Multiple-reaction monitoring chromatograms of extracted sam-
concentrations <0.346 nmol/L (10 ng/dL) in the flow of                                ples containing 0.104 nmoi/L (3 ng/dl) Te (A and 8), 138.4 nmoi/L
Te oxime derivative infused with a syringe pump at                                    (4000 ngjdl) Te (C and 0), and extracted female serum sample
constant flow rate. We observed a decrease in the baseline                            containing 0.381 nmoljl ( 11 ngjdl) Te (£and F).
in the samples at a retention time of 0.5 min; the baseline                           MS/MS transitions: (A, C. and E),          mjz 304~112; (B. D, and                  F), 304-•124.                                    s;n.
                                                                                      signal-to-noise ratio.
recovered by 0.8 min, and no ion suppression was ob-
served at the retention time of Te (1.8 min). The chromato-
grams of 2 multiple-reaction monitoring transitions of Te                             <8'Yc, at concentrations >0.346 nmol/L (10 ng/dL). The
for calibrators and a patient sample are presented in Fig.                            total CV for the controls analyzed with routine batches of
2. We used the calibrator containing 1.73 nmol/L (50                                  samples (n = 20) was 9.9%, at a concentration of 0.415
ng/dL) Te to set a threshold for the branching ratio of the                           nmol/L (12 ng/dL) and 5.1% at 7.23 nmol/L (209 ng/dL).
Te mass transitions. The acceptance limit for the branch-                             Method imprecision was comparable to methods for other
ing ratio was established in every batch of samples as                                steroids present at similar concentrations (36, 37, 42 ). For
 ~:30'X, of the value observed in the 1.73 nmol/L (50                                 a sample containing 0.346 nmol/L (10 ng/ dL) Te, 1.5 pg
ng/ dL) calibrator.                                                                   was injected on the column, and the corresponding mean
    Within-run, between-run, and total imprecision data                               (SD) signal-to-noise ratio (n = 8) was 32 (5). The overall
are shown in Table 1. The CV at the lowest concentration                              method recovery was 98%. The assay was linear up to 138
evaluated, 0.139 nmol/L (4 ng/dL), was 13% and was                                    nmol/L (4000 ng/dL) with inaccuracy <5% at the highest




                                                                               Joint Appendix 0240

                                                                                                                                                                                                               QUESTMS-00002759
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 241
                                                               164 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4664
                                                                                    2553
124                                              Kushnir et al.: Testosterone Analysis by LC-MS/MS




                                                                                               (r = 0.976; Sylx = 5.0 ng/ dL). The results (Fig. 4) showed
                         Table 1. Method imprecision.
                                                                                               substantial disagreement between the methods at concen-
                                                     CV,%
Concentration, nmoljl                                                                          trations <1.73 nmol/L (50 ng/ dL). Agreement between
      (ngjdl)                      Within-run     Between-run/ day                 Total       the methods was better for results with higher Te concen-
       0.139   (4)a                  12                     5.9                    13          n·ations. The branching ratio of the 2 mass transitions for
       0.866   (25) 8                 5.3                   5.3                     7.5        Te and d 3 - Te in >98'~/,_, of the patient samples was within
        2.43   (70)a                  2.4                   4.7                     5.3        the acceptance limits established by the calibrators ana-
       10.38   (300)a                 3.3                   3.9                     5.1        lyzed with each batch of samples
       20.18   (700)"                 1.9                   2.5                     3.1            Structurally related compounds [methyltestosterone,
       0.415   (12)b                  6.2                   7.9                     9.9        nandralone, dihydrotestosterone, trans-dehydrotestoster-
        7.23   (209) 6                2.3                   4.5                     5.1
                                                                                               one, trans-androsterone, dehydroepiandrosterone (DHEA),
  "Three replicates per run over 3 days.                                                       and androstenedione] were evaluated for potential inter-
  ''Two replicates per run over 20 days.
                                                                                               ference with the method. The steroids were added to a
                                                                                               concentration of 500 000 ng/ dL in human serum contain-
concentration (r = 0.998). The LOQ of the method was                                           ing 0.345 nmol/L (1 0 ng/ dL) Te. Nandralone produced a
0.0345 nmol/L (1 ng/dL), and the LOD was 0.0173                                                peak that eluted earlier than Te but did not affect the Te
nmoi/L (0.5 ng/dL).                                                                            result. DHEA is an isomer of Te that is different from Te
   A set of 20 serum samples from female volunteers was                                        by the positions of the keto and hydroxyl groups. DHEA
analyzed by our method and by an LC-MS/MS method of                                            produced peaks at both mass transitions of Teat a relative
Esoterix Inc., and a set of 15 samples was analyzed by a                                       retention time of 0.88 and did not interfere with the
GC-MS method (27) (Fig. 3). Deming regression analysis                                         method. The branching ratio of the transitions of DHEA
gave a regression line with the equation: y = 1.01x- 0.09                                      was 8 (0.5) vs 1 (0.1) forTe. Androstenedione has 2 keto
ng/ dL (r = 0.953; S"l' = 2.86 ng/ dL).                                                        groups and produced single (m/z 302) and double (m/z
   We also compared the method performance with that                                           317) oxime derivatives. A second isotopic peak (A + 2) of
of the Vitros ECi immunoassay. A total of 216 split patient                                    the molecular ion of androstenedione monooxime is an
samples (150 samples from females and 66 samples from                                          isobar of Te that has the same product ions as Te and
males) were analyzed by the methods (in groups of 10 to                                        increased the apparent concentration of Te by ~0.4%.
35 samples per batch), and the results were compared.                                          Hemolyzed and lipemic samples were analyzed by the
When all of the results (samples from men and women)                                           method and did not interfere with the method perfor-
were included in the method comparison with the Vitros                                         mance. No differences in Te concentrations or recovery
ECi method, the Deming regression equation, correlation                                        were observed for different collection tubes (serum sepa-
coefficient, and standard error of the residuals were as                                       rator tubes, EDTA, heparin). No degradation of Te was
follows: Vitros ECi = 1.15 X LC-MS/MS + 11.2 ng/ dL                                            observed after 4 weeks at refrigerator temperah1res and
                                                                                               after 12 months at -20 oc. In evaluating carryover poten-
                                                                                               tial, we did not detect Te in the negative control analyzed
        50 '
                                                                                               after a sample containing 173 nmoi/L (5000 ng/ dL) Te.
                               A    LC-MS/MS                                                       The LC-MS/MS method was used to establish refer-
                               e GC-MS                                                         ence intervals for total, free, and bioavailable Te in vol-
                                                                                               unteers of different age and Tanner stage groups (Tables
        25
-.!
~              I                                                                 2SD                50
 01
 c:            1- - - ~ ; ; -; -£" :  -         -t- -   -    -.- -   -   -   -     .                                      •
         0 .    .•i~:..~&:"·--o:J·····            . . . . . ···--·---··- ·-

                                                                                                         .. .,,t..;: '· .·.
 Q)'
 (.)                                                                                                         •    ••               2 SD
 c:
 @               •  t:2CP • ~e  6o    so                                                        :525 '-------~----------~---------
                                                                                                                 •• ,         •
~
Q
                ----------------------· so                                    -2
                                                                                                ~m       t   •            4   ~~·     ~                      •
                                                                                                g                ~ .~ •             ~ ~ ..... •·
                                                                                                                               . . . •.
        -25                                                                                          Q : .;                     ;                  I   •

                                                                                                ~        0            •       20:.. • •        ~                    60
                                                                                                ·-Q_25   .
                                                                                                         :"" - - - - - - - - - - - - - - - - - - .. - - - - "l- .a ~ 2 SD

        -50
                                                                                                                              LC-MSIMS, ngldL
                          Comparative methods, ngldL                                              -50
Fig. 3. Plot of differences between the LC-MS/MS method and the                                Fig. 4. Plot of differences between the LC-MS/MS method and the
reference LC-MS/MS and GC·MS methods with samples from females.                                Vitros ECi method for samples with concentration <.50 ngjdl (1.73
The mean difference was 0.2 ngjdl (0.007 nmoljL). The hatchecf lines represent                 nmoi/L: n = 150).
2 SD.                                                                                          The mean difference was 4.1 ngjdl (0.142 nmoi/L).




                                                                                       Joint Appendix 0241

                                                                                                                                                                   QUESTMS-00002760
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 242
                                                           165 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4665
                                                                                2554
                                                  Clinical Chemistry 52, No. !, 2006                                                   125




          Table 2. Summary of reference interval data for SHBG and total, free, and bioavailable Te by Tanner stage.
                                                                                          Testosterone

                   n       SHBG, nmolfL             Total, nmolfL (ngjdL)             Free, pmoljL (pg/mL)      Bioavallable, nmolfl (ngjdL)
Females
  TS 1            147          25-144                  <0.588 (17)                       <7.63 (2.2)             0.010-0.190    (0.3-5.5)
  TS 2             66          13-106              0.138-1.35 (4-39)                1.39-15.61 (0.4-4.5)         0.042-0.519    (1.2-15)
  TS 3             85          10-82               0.346-2.07 (10-60)               4.51-26.02 (1.3--7.5)        0.131-0.969    (3.8-28)
  TS 4             77          12-147              0.277-2.18 (8-63)                3.82-53.78 (1.1-15.5)         0.097-1.35    (2.8-39)
  TS 5            123          15-150              0.346-2.07 (10-60)               2.77-31.92 (0.8-9.2)         0.076-0.796    (2.2-23)
Males
  TS 1            143          21-144                  <0.657 (19)                       <12.84 (3.7)           0.0104-0.450    (0.3-13)
  TS 2             66          18-141              0.069-5.16 (2-149)               1.04-72.87 (0.3-21)           0.010-2.04    (0.3-59)
  TS 3             65          11-87              0.242-26.37 (7-762)                 3.47-340 (1-98)            0.066-10.24    (1.9-296)
  TS 4             98           9-50               5.71-29.54 (165-854)               121-586 (35-169)            1.38-16.78    (40-485)
  TS 5             42           9-59               6.71-27.09 (194-783)               142-829 (41-239)            4.29-20.62    (124-596)


2 and 3). Nonparametric reference intervals were deter-                     and elimination of ion suppression. Because high sensi-
mined based on the central 95'/c, interval.                                 tivity is required, a large number of coextracted com-
                                                                            pounds could potentially produce background noise and
                         Discussion                                         affect method performance. One class of compounds
Published LC-MS/MS methods for measurement of Te                            present in biological samples that may cause ion suppres-
have sufficient sensitivity and accuracy for analyzing                      sion is phospholipids. An efficient way of purifying
samples from healthy adult men, but are not sufficiently                    biological samples that does not coextract phospholipids
sensitive for measurement of the low concentrations char-                   is liquid-liquid extraction with MTBE (44, 45 ). A combi-
acteristic of females and children (43). Recently, Cawood                   nation of liquid-liquid extraction, formation of the Te
et al. (32) published an LC-MS/MS method for the                            oxime derivative, and SPE on polymer adsorbent allowed
routine analysis of Te that had an LOD of 0.3 nmol/L (8.6                   high-sensitivity, selective analysis of Te. Our sample
ng/ dL), which is adequate for the analysis of majority of                  preparation procedure thus removed the majority of
female specimens but not sufficiently sensitive for mea-                    compounds that may potentially cause ion suppression
surement of Te in children. We improved the sensitivity                     and interference.
of the assay through optimization of the sample prepara-                        Preliminary experiments for evaluation of the method
tion, analysis of derivatized Te vs nonderivatized TE [as                   with nonderivatized Te (mass transitions of m/z 289->109
in Ref. (32)], finding conditions for efficient ionization,                 and 289->97) using an ESI ion source demonstrated a


              Table 3. Summary of reference interval data for SHBG and total, free, and bioavailable Te by age.
                                                                                             Testosterone

     Age, years            n       SHBG, nmoljl           Total, nmoljl (ng/dl)          Free, pmoi/L (pg/mL)   Bloavallable, nmoljl (ngjdl)
Females
  7-9                     103           31-143              <0.519 (15)                     <6.25 (1.8)         0.0104-0.173    (0.3-5.0)
  10-11                    69           15-145          0.069-1.45 (2-42)              0.347-12.14 (0.1-3.5)     0.014-0.332    (0.4-9.6)
  12-13                    69           10-108          0.208-2.21 (6-64)               3.12-23.60 (0.9-6.8)     0.059-0.650    (1. 7-18.8)
  14-15                    70           11-106          0.311-1.70 (9-49)               4.16-26.02 (1.2-7.5)     0.104-0.782    (3.0-22.6)
  16-17                    70           16-160          0.277-2.18 (8-63)               4.16-34.35 (1.2-9.9)     0.114-0.990    (3.3-28.6)
  18-30                    55           18-203          0.381-2.04 (11-59)              2.78-25.68 (0.8-7.4)     0.076-0.713    (2.2-20.6)
  31-40                    43           20-126          0.381-1.94 (11-56)              4.51-31.92 (1.3--9.2)    0.142-0.882    (4.1-25.5)
  41-51                    18           26-110          0.311-1.90 (9-55)               3.82-20.13 (1.1-5.8)     0.097-0.571    (2.8-16.5)
  50-62 (menopause)        16           18-97          0.208-0.865 (6-25)               2.08-13.19 (0.6-3.8)     0.052-0.325    (1.5-9.4)
Males
  7-9                     105           24-170               <0.311 (9)                      <3.12 (0.9)         0.010-0.097    (0.3-2.8)
  10-11                    68           20-133          0.069-1.97 (2-57)               0.35-21.86 (0.1-6.3)     0.003-0.619    (0.1-17 .9)
  12-13                    69           15-144         0.242-25.85 (7-747)                1. 73-340 (0.5-98)      0.048-9.96    (1.4-288)
  14-15                    70            8-71           1.14-20.24 (33-585)             10.41-4 79 (3-138)       0.329-11.66    (9.5-337)
  16-17                    70            8-50           6.40-30.66 (185-886)               132-600 (38-173)       1.21-17.61    (35-509)
  18-30                    20            8-54           6.88-27.13 (199-784)              236-770 (68-222)        5.85-19.10    (169-552)
  31-52                    19           12-49           7.58-22.35 (219-646)              194-489 (56-141)        4.81-12.25    (139-354)




                                                                Joint Appendix 0242

                                                                                                                                     QUESTMS-00002761
      Case
      Case 1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document 87-1
                                     72-6 Filed
                                          Filed 12/05/19
                                                09/25/19 Page
                                                         Page 243
                                                              166 of
                                                                  of 514
                                                                     437 PageID
                                                                         PageID #:
                                                                                #: 4666
                                                                                   2555
126                                 Kushnir et al.: Testosterone Analysis by LC-MS/MS




LOQ similar to that described by Cawood et al. [0.346            most immunoassays for samples from women and chil-
nmoi/L (10 ng/dL)] (32). Because sensitivity was insuf-          dren are inaccurate because of insufficient method speci-
ficient for our intended clinical applications, we evaluated     ficity at low Te concentrations (16-18, 27 ). Because inter-
derivatization as a means to improve the ionization effi-        fering substances and the degree of interference vary
ciency and sensitivity. Derivatization with hydroxylamine        among assays from different manufacturers, results ob-
was highly effective; the reaction is fast, quantitative, and    tained with different immunoassays often do not agree
goes to completion, and the derivative is stable. Data for       with each other and cannot be used interchangeably. To
the comparison of the intensity of the molecular ion with        address this issue, we recommend using the isotope-
different ionization techniques for nonderivatized Te and        dilution LC-MS/MS method for measurement of Te in
the Te oxime are shown in Fig. 1. Derivatization with            women and children.
formation of Te oxime improved the ionization efficiency             Some potential pitfalls of the method are cross-contam-
considerably; this improvement is likely related to the          ination between samples during sample preparation and
tertiary amine moiety present within Te oxime. The               carryover during instrumental analysis. The large varia-
derivative was efficiently ionized at relatively low volt-       tion in Te concentrations attributable to sex and age can
age. Evaluation of different mobile phase additives              contribute to this potential problem. This is why success-
showed that ionization was most efficient with an EST ion        ful implementation of the LC-MS/MS method requires
source and a mobile phase consisting of methanol and             strict adherence to quality control, evaluation of system
0.022 moi/L aqueous formic acid. The LOQ and precision           performance, and batch acceptance criteria.
of the <lSsay incorporating oxime derivatization were
adequate for Te measurement in clinical samples from             CHANGES IN SHBG AND      Te   CONCENTRATIONS IN
women and children.                                              MALES AND FEMALES BY TANNER STAGE AND AGE
   Chromatographic separation on a short reversed-phase          Results of the analysis of samples from volunteers of
LC column provides sufficient specificity, prevents ion          different Tanner stages are summarized in Table 2. Boys
suppression, and allows selective detection of Te. The           and girls at Tanner stage (TS) 1 had comparable SHBG
method has high specificity, which is assured through            reference intervals. After TS 1, the SHBG concentrations
monitoring of 2 unique mass transitions forTe and d~-Te.         decreased. In females, the lowest reference limits were
Use of 2 transitions and branching ratios forTe and d 3 -Te      observed at TS 3, followed by an increase through TS 4
enables evaluation of the specificity of the analysis for        and TS 5 back to the values characteristic of TS 1. Sl1BC
every sample (39, 44-46) and rejection of resulL<; for           concentrations in males gradually decreased between TS 1
which interference is detected.                                  and TS 4 to adult reference limits. The reference limits for
                                                                 total Te in females increased starting from TS 1, reached
METHOD I'ERFORMANCE                                              concentrations characteristic of adult females by TS 3, and
Method comparison with the Vitros ECi immunoassay                then decreased to prepubertal concentrations at meno-
(Fig. 4) for samples with concentrations <1.73 nmoi/L (50        pause. In males, the greatest increase in total Te reference
ng/ dL) indicated 53'X, overestimation of the concentration      limits was observed between TS 2 and TS 3 (--5-fold),
by the immunoassay. In addition to a significant differ-         followed by a 15%, increase between TS 3 and TS 4 and a
ence in the slope, at concentrations <1.73 nmol/L (50            15'Yr, decrease between TS 4 and TS 5. The highest refer-
ng/dL), the results were more disperse and the methods           ence limits for free Te in females were observed at TS 4,
correlated poorly with each other. The method compari-           followed by a decrease of --50% by TS 5 and an additional
son with LC-MS/MS using a subset of samples showed               decrease to prepubertal concentrations at menopause. The
good agreement between the methods (Fig. 3), except for          highest increase in free Te concentrations in males ( ~3.5
1 sample, which was considered as an outlier with prob-          fold) was observed between TS 2 and TS 3, followed by an
ability greater than 99% based on the Mahalanobis dis-           ~70% increase between TS 3 and TS 4 and an additional
tance test (47 ). Combined data for the comparison with          ~40'X, increar:;e between TS 4 and TS 5. The highest
the LC-MS/MS and GC-MS tests (Fig. 3) showed good                reference limits for bioavailable Te in females were ob-
agreement of the results. The results of the comparison          served at TS 4, followed by decreases of ~50'Yo by TS 5 and
were consistent with observations by Fitzgerald and              ~60% at menopause. The greatest increase of the bioavail-
Herold (27) and Taieb et a!. (18 ): Immunoassay results          able Te reference limits in males (-5-fold) was between
agreed with an MS-based method for samples from                  TS 2 and TS 3, followed by steady increase of an addi-
healthy men, but in samples from women, the methods              tional ~sou;., by TS 5.
correlated poorly with each other. Possible reasons for the          The results of analysis of samples from volunteers of
lack of agreement between the results obtained with the          different age groups are summarized in Table 3. In
immunoassays are matrix effects and cross-reactivity of          females, SHBG reference limits decreased by --30% be-
the antibody with structurally related steroids (17-27 ).        tween ages 10 and 13, followed by an increase in reference
Low physiologic concentrations of Te in women and                limits to the peak values observed in the 18- to 30-year age
children and limited sample size for pediatric samples           group and an ~30% decrease in the 31- to 40-year age
challenge method sensitivity. The results obtained by            group back to the concentrations observed in teenagers.




                                                         Joint Appendix 0243

                                                                                                                       QUESTMS-00002762
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 244
                                                            167 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4667
                                                                                 2556
                                                      Clinical Chemistry 52, No. 1, 2006                                                        127




Total Te concentrations in females started to increase at                   5. Rittmaster RS, Arab DM, Lehman L. Dose·response effect of depot
age 10-11 years, reached reference limits characteristic of                    leuprolide acetate on serum androgens in hirsute women. Fertil
adult women by age 12-13 years, and remained at these                          Steril 1996;65:912-5.
                                                                            6. Escobar·Morreale HF, San Millan JL, Smith RR, Sancho J. Witchel
concentrations until menopause, when they decreased, on
                                                                               SF. The presence of the 21-hydroxylase deficiency carrier status in
average, by -·60%,. The concentration of bioavailable Te in                    hirsute women: phenotype-genotype correlations. Fertil Steril
females increased starting from age 10-11 years and                            1999;72:629-38.
reached adult concentrations by age 16-17 years, with a                     7. New Ml, White PC, Pang S, Dupont B, Speiser PW. The adrenal
parallel increase in free Te concentrations in females from                    hyperplasias. In: Scriver CR, Beaudet AL, Sly ws. Valle D, eds. The
age 7 through 17 years. The concentrations of bioavailable                     metabolic bases of inherited disease. New York: McGraw·Hill.
and free Te in women peaked between ages 17 and 40                             1989:1881-917.
                                                                            8. Migeon CJ, Berkovitz GD. Congenital defects of the external
years, followed by a decrease to prepubertal concentra-
                                                                               genitalia in the newborn and prepubertal child. In: Carpenter SE,
tions at menopausal.                                                           Rock JA, eds. Pediatric and adolescent gynecology. New York:
   In males 7-13 years of age, SHBG concentrations were                        Raven Press. 1992:77-94.
stable and then decreased by -50')\, to concentrations                      9. lughetti L, Predieri B. Ferrari M, Gallo C, Livio L, Milioli S, et al.
characteristic of adult males. The total Te reference limits                   Diagnosis of central precocious puberty: endocrine assessment.
increased at age 10-11 years, then increased to the con-                       J Pediatr Endocrinol Metab 2000;13:709-15.
centrations characteristic of adult men by age 16-17 years.                10. Traggiai C. Stanhope R. Delayed puberty. Best Pract Res Clin
                                                                               Endocrinol Metab 2002;16:139-51.
The total Te concentrations did not differ significantly
                                                                           11. Migeon CJ, Berkovitz GD. Brown TR. Sexual differentiation and
among the 16-17, 18-30, and 31-52 age groups. Concen-                          ambiguity. In: Kappy MS. Blizzard RM, Migeon CJ, eds. The
trations of free and bioavailable Te in males started to                       diagnosis and treatment of endocrine disorders in childhood and
increase at age 10, reached maximum values at age 16-17                        adolescence. Springfield, IL: Charles C. Thomas, 1994:573-715.
years, and decreased, on average, by ~30% in the 31-52                     12. Lee PA. Laboratory monitoring of children with precocious puberty.
age group.                                                                     Arch Pediatr Adolesc Med 1994;1.48:369-76.
                                                                           13. Kulin HE, Finkelstein JW, D"Arcangelo MR, Susman EJ, Chinchilli
                                                                               V, Kunselman S, et al. Diversity of pubertal testosterone changes
In conclusion, we have developed a highly sensitive and
                                                                               in boys: constitutional delay in growth and/or adolescence. J Pe-
specific LC-MS/MS method suitable for analysis of Te in                        diatr Endocrinol Metab 1.997;10:395- 400.
children and pre- and postmenopausal women and estab-                      14. Summers RH, Herold DA, Seely BL. Hormonal and genetic analy-
lished reference intervals for total, free, and bioavailable                   sis of a patient with congenital adrenal hyperplasia. Clin Chern
Te and SHBG for males and females of different Tanner                          1996;42:1.483-7.
stages and age groups. Measurement ofTe by LC-MS/MS                        15. Choi HH, Gray PB. Storer TW, Calof OM, Woodhouse L, Singh AB,
was precise and accurate down to 0.0346 nmol/L (1                              et al. Effects of testosterone replacement in human immunodefi-
                                                                               ciency virus-infected women with weight loss. J Clin Endocrinol
ng/ dL). With a 3-min run time, the assay is a good
                                                                                Metab 2005;90:1.531-41.
alternative to immunoassays in clinical reference labora-                  16. Herold DA, Fitzgerald RL. lmmunoassays for testosterone in
tories because it is free of interference and cross-reactivity                 women: better than a guess? Clin Chern 2003;49:1250-1.
with stmcturally related compounds. Compared with                          17. Taieb J, Benattar C, Birr AS, Lindenbaum A. Limitations of steroid
GC-MS methods forTe analysis, the LC-MS/MS method                              determination by direct immunoassay. Clin Chern 2002;48:
offers better sensitivity along with higher throughput.                        583-5.
The small sample volume required for this test may                         18. Taieb J, Mathian B. Millot F, Patricot MC, Mathieu E, Queyre N. et
                                                                                al. Testosterone measured by 10 immunoassays and by isotope-
reduce the volume of blood drawn from patients, a useful
                                                                               dilution gas chromatography-mass spectrometry in sera from
feature for pediatric testing.                                                 116 men, women, and children. Clin Chern 2003;49:1381-95.
                                                                           19. Wheeler MJ, Lowry C. Warning on serum testosterone measure·
                                                                               ment. Lancet 1987;2:514-5.
We thank the ARUP Institute for Clinical and Experimen-                    20. Dorgan JF, Fears TR, McMahon RP, Aronson Friedman L, Patter-
tal Pathology for financial support, John Simmons for                          son BH, et al. Measurement of steroid sex hormones in serum: a
assistance with determining Tanner stages of the children,                     comparison of radioimmunoassay and mass spectrometry. Ste-
                                                                               roids 2002;67:151-8.
and William Owen for assistance with the reference
                                                                           21. Middle J. Standardization of steroid hormone assays. Ann Clin
interval sh1dy.                                                                Biochem 1998;35:354-63.
                                                                           22. Valdes R Jr, Jortani S. Unexpected suppression of immunoassay
                             References                                         results by cross-reactivity: now a demonstrated cause for concern.
 1. Mauvais-Jarvis P, Kuttenn F, Mowszowicz I. Hirsutism. Berlin:              Clin Chern 2002;48:405-6.
    Springer-Verlag. 1981:110pp.                                           23. Luppa P, Neumeier D. Effect of sex-hormone globulin on no-
 2. Rosenfield RL. Pilosebaceous physiology in relation to hirsutism           extraction immunoassays for testosterone. Clin Chern 1990;36:
    and acne [Review]. Clin Endocrinol Metab 1986;15:341-62.                   172-3.
 3. Bergfeld WF. Hirsutism in women. Effective therapy that is safe for    24. Sabot JF, Deruaz D. Dechaud H, Bernard P, Pinatel H. Determina-
    long-term use. Postgrad Med 2000;93:99-104.                                tion of plasma testosterone by mass fragmentography using
 4. Waggoner W, Boots LR, Azziz R. Total testosterone and DHEAS                [3.4-13C] testosterone as internal standard. J Chromatogr 1985;
    levels as predictors of androgen-secreting neoplasms: a popula-            339:233-42.
    tional study. Gynecol Endocrinol 1999;16:394-400.                      25. Wheeler MJ, D'Souza A. Matadeen J, Croos P. Ciba Corning




                                                                   Joint Appendix 0244

                                                                                                                                              QUESTMS-00002763
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 245
                                                               168 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4668
                                                                                    2557
128                                          Kushnir et al.: Testosterone Analysis by LC-MS/MS




       ACS:180 testosterone assay evaluated. Clin Chern 1996;42:             37. Becchi M, Aguilera R, Farizon Y. Flarnent M-M, Casabianca H.
       1445-9.                                                                   James P. Gas chromatography/combustion/isotope-ratio mass
26.    Boots LR, PotterS, Potter D, Azziz R. Measurement of total serum          spectrometry analysis of urinary steroids to detect misuse of
       testosterone levels using commercially available kits: high degree        testosterone in sport. Rapid Cornrnun Mass Spectrorn 1994;8:
       of between-kit variability. Fertil Steril 1998;69:286-92.                 304-8.
27.    Fitzgerald R, Herold DA. Serum total testosterone: immunoassay        38. Aguilera R, Catlin DH, Becchi M, Phillips A, Wang C, Swerdloff RS,
       compared with negative chemical ionization gas chromatography-            et al. Screening urine for exogenous testosterone by isotope ratio
       mass spectrometry. Clin Chern 1996;42:749-55.                             mass spectrometric analysis of one pregnanediol and two andro-
28.    Levesque A. Letellier M. Swirski C, Lee C, Grant A. Analytical            stanediols. J Chrornatogr B 1999;727:95-105.
       evaluation of the testosterone assay on the Bayer lmmuno-1
                                                                             39. Kushnir MM. Rockwood AL, Nelson GJ, Yue B, Urry FM. Assessing
       system. Clin Biochern 1998;31:23-8.
                                                                                 analytical specificity in quantitative analysis using tandem mass
29.    Sanchez-Carbayo M, Mauri M. Alfayate R, Miralles C, Soria F.
                                                                                 spectrometry. Clin Biochem 2005;38:319-27.
       Elecsys testosterone assay evaluated. Clin Chern 1998;44:
       1744-6.                                                               40. Vermeulen A, Verdonck L, Kaufman JM. A critical evaluation of
30.    Fuqua JS. Sher ES, Migeon CJ, Berkovitz GO. Assay of plasma               simple methods for the estimation of free testosterone in serum.
       testosterone during the first six months of life: importance of           J Clin Endocrinol Metab 1999;84:3666-72.
       chromatographic purification of steroids. Clin Chern 1995;41:         41.. Cornbleet PJ. Gochman N. Incorrect least-squares regression
       1146-9.                                                                    coefficients in method-comparison analysis. Clin Chern 1979;25:
31..   Wudy SA, Wachter UA, Hornoki J, Teller WM. 17-Hydroxyprogest-              432-8.
       erone. 4-androstenedione, and testosterone profiled by routine        42. Nelson RE. Grebe SK, O'Kane OJ, Singh RJ. Liquid chromatogra-
       stable isotope dilution/gas chromatography-mass spectrometry in           phy-tandem rnass spectrometry assay for simultaneous measure-
       plasma of children. Pediatr Res 1995;38:76-80.                            ment of estradiol and estrone in human plasma. Clin Chern
32.    Cawood ML. Field HP, Ford CG, Gillingwater S, Kiernan A. Cowan            2004;50:373-84.
       D. et al. Testosterone measurement by isotope-dilution liquid         43. Gillingwater SD, Morris MR. High throughput analysis of plasma
       chromatography-tandem mass spectrometry: validation of a                  testosterone using LC-MS/MS. Proceedings 49th ASMS Confer-
       method for routine clinical practice. Clin Chern 2005;51:1472-9.          ence on Mass Spectrometry and Allied Topics. June 3-6, 2002,
33.    Slaats EH, Kennedy JC, Kruijswijk H. Interference of sex-hormone          Orlando, FL.
       binding globulin in the "Coat-A-Count" testosterone no-extraction
                                                                             44. Kushnir MM. Kornaromy-Hiller G. Shushan B, Urry FM, Roberts WL.
       radioimmunoassay. Clin Chern 1987;33:300-2.
                                                                                 Analysis of dicarboxylic acids by tandem mass spectrometry. High
34.    Lashansky G, Saenger P. Fishman K. Gautier T, Mayes D, Berg G.
                                                                                 throughput quantitative measurement of methylmalonic acid in
       Normative data for adrenal steroidogenesis in a healthy pediatric
                                                                                 serum, plasma and urine. Clin Chern 2001;47:1993-2002.
       population: age- and sex-related changes after adrenocortico-
       tropin stimulation. J Clin Endocrinol Metab 1991;73:674-86.           45. Kushnir MM, Neilson R, Roberts WL, Rockwood AL. Cortisol and
35.    Aguilera R, Becchi M, Casablanca H, Hatton CK, Catlin DH,                 cortisone analysis in serum and plasma by atmospheric pressure
       Starcevic B, et al. Improved method of detection of testosterone          photoionization tandem mass spectrometry. Clin Biochem 2004;
                                                                                 37:357-62.
       abuse by gas chromatography/combustion/isotope ratio mass
       spectrometry analysis of urinary steroids. J Mass Spectrorn           46. Kushnir MM, Rockwood AL, Nelson GJ, Terry AH, Meikle AW.
       1996;31:169-76.                                                           Analysis of cortisol in urine by LC-MS/MS. Clin Chern 2002;49:
36.    Shackleton CHL, Phillips A. Chang T, Li Y. Confirming testosterone        965-7.
       administration by isotope ratio mass spectrometric analysis of        47. Hart MK. Hart RF. Statistical process control for health care.
       urinary androstanediols. Steroids 1997;62:379-87.                         Pacific Grove, CA: Duxbury. 2002:343pp.




                                                                     Joint Appendix 0245

                                                                                                                                            QUESTMS-00002764
               Case
               Case 1:18-cv-01436-MN
                    1:18-cv-01436-MN Document
                                     Document 87-1
                                              72-6 Filed
                                                   Filed 12/05/19
                                                         09/25/19 Page
                                                                  Page 246
                                                                       169 of
                                                                           of 514
                                                                              437 PageID
                                                                                  PageID #:
                                                                                         #: 4669
                                                                                            2558
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number
       r                      Substitute for form 1449/PTO                                                        Complete if Known                                        ~


                        INFORMATION DISCLOSURE                                   Application Number                      12/946,785
                        STATEMENT BY APPLICANT                                   Filing Date                             11/15/2010
                                                                                 First Named Inventor                    Michael P. Caulfield
                       Date Submitted: November 2, 2011
                                                                                 Art Unit                                1654
                       (use as many sheets as necessary)                         Examiner Name                           Cordero Garcia, Marcela M.
       \,.Sheet        I1                     I of I 1                           Attorney Docket Number                  034827-9107                                       ~



                                                                         U.S. PATENT DOCUMENTS
       t----~-                                                 ··--

                                         Document Number                                                                                         Pages, Columns, Lines,
         Exam in
                         Cite                   ----~--~                  Publication Date          Name of Patentee or Applicant of                Where Relevant
         er                  1                             2
                         No.         Number-Kind Code (if                  MM-DD-YYYY                      Cited Document                         Passages or Relevant
         Initials*                            known)
                       -------   -~      -----~-------
                                                                                                                                                     Fiqures Appear
        ---·--         r----     t----   ---~~---~~~--




                                                     UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                 ----~~~----~                                                                                                            .   -~--~~---




                                    U.S. Patent Application                                                                                       Pages, Columns, Lines,
                                                                           Filing Date of
         Examiner        Cite              Document                                                 Name of Patentee or Applicant of                 Where Relevant
                             1                                            Cited Document
         Initials*       No.       Seriai Number-Kind -Code2      -                                        Cited Document                          Passages or Relevant
                                                                           MM-DD-YYYY
                                  _ _ _ _ (i!_i(_nown)                                                                                      --        Figures A~~ear -~



                                                                       FOREIGN PATENT DOCUMENTS
                                                                                                                                                 Pages, Columns, Lines,
           Examiner      Cite r-- For~n Patent3 DocumenJ__                Publication Date                Name of Patentee or                       Where Relevant
           Initials*     No.
                             1    Country Code -Number4 •                  MM-DD-YYYY                 Applicant of Cited Documents                Passages or Relevant
                                             5
                                    Kind Code (if known)                                                                                             Figures Appear       -rs


                                                                      NON PATENT LITERATURE DOCUMENTS

                                    Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
           Examiner
           Initials*
                         Cite
                         No. 1
                                        item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                      r
                                                        number(s), publisher, city and/or country where published.

                         A1       Office Action dated 09/07/2011 for US Application No. 13/118180 (034827-91 08)




       1--~             ~~---




       [Examiner
         Signature
                                                                                                                 Date
                                                                                                                 Considered
       *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
                                                                                                                                                                                )
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.
                                  If you need assistance in completing the form, caJ/1-800-PT0-9199 (1-800-786-9199) and select option 2.
4842-0950-0685.1                                                                    Joint Appendix 0246

                                                                                                                                                                     QUESTMS-00002765
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 247
                                                                 170 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4670
                                                                                      2559
                    UNITED STATES       PA11~NT AND TRADEMARK 0:f·FICE
                                                                                     ONITED STATES DEPARTMENT OF COMMERCE
                                                                                     !Jnited States Patent and Trademark Office
                                                                                     Address: COMMISSIONER FOR PATENTS
                                                                                           P.O. Box 1450
                                                                                           Alexandria, Virginia 22313-1450
                                                                                           www.uspto.gov




    APPLICATION NO.            FILING DATE                FIRST NAMED INVENTOR      ATTORNEY DOCKET NO.              CONFIRMATION NO.

       13/118,180               05/27/2011                  Michael P. Caulfield        034827-9108                          9065

       30542            7590                 09/0712011
                                                                                                         EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        CORDERO GARCIA, MARCELA M
       SAN DIEGO, CA 92138-0278
                                                                                          ART UNIT                      PAPER NUMBER

                                                                                             1654




                                                                                         MAIL DATE                     Dm.JVERY MODE

                                                                                          09/07/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)                                         Joint Appendix 0247

                                                                                                                               QUESTMS-00002766
               Case
               Case 1:18-cv-01436-MN
                    1:18-cv-01436-MN Document
                                     Document 87-1
                                              72-6 Filed
                                                   Filed 12/05/19
                                                         09/25/19 Page
                                                                  Page 248
                                                                       171 of
                                                                           of 514
                                                                              437 PageID
                                                                                  PageID #:
                                                                                         #: 4671
                                                                                            2560
                                                                                    Application No.                               Applicant(s)

                                                                                     13/118,180                                    CAULFIELD ET AL.
                      Office Action Summary                                         Examiner                                      Art Unit
                                                                                    MARCELA M. CORDERO                             1654
                                                                                    GARCIA
                 -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address -
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
        - Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
          after SIX (6) MONTHS from the mailing date of this communication,
          If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
        - Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S. C.§ 133).
          Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
          earned patent term adjustment. See 37 CFR 1.704(b).

 Status

           1)[8J Responsive to communication(s) filed on 27 Mav 2011.
       2a)0 This action is FINAL                                   2b)[8J This action is non-final.
        3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
                  _ _ ; the restriction requirement and election have been incorporated into this action.
        4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.
  Disposition of Claims
           5)1Zl Claim(s) 1-12 is/are pending in the application.
                 Sa) Of the above claim(s) _ _ is/are withdrawn from consideration.
           6)0 Claim(s) _ _ is/are allowed.
           7)[8J Claim(s) 1-12 is/are rejected.
           8)0 Claim(s) _ _ is/are objected to.
           9)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers
       10)0 The specification is objected to by the Examiner.
       11 )0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                  Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       12)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
  Priority under 35 U.S.C. § 119
       13)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
              a)O All b)O Some* c)O None of:
                1.0 Certified copies of the priority documents have been received.
                  2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                  3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
              * See the attached detailed Office action for a list of the certified copies not received.


  Anachment{s)
  1)   [8J   Notice of References Cited (PT0-892)                                                  4) 0   Interview Summary (PT0-413)
  2)   0     Notice of Draftsperson's Patent Drawing Review (PT0-948)                                     Paper No(s)/Mail Date. _ _ .
  3)   [8J   Information Disclosure Statement(s) (PTO/SB/08)                                       5) 0   Notice of Informal Patent Application
             Paper No(s)/Mail Date 712112011.                                                      6) 0   Other: _ _.
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 03-11)                                                          Joint Appendix
                                                                        Office Action Summary 0248                            Part of Paper No./Mail Date 20110901

                                                                                                                                                                QUESTMS-00002767
 Case
 Case 1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document 87-1
                                72-6 Filed
                                     Filed 12/05/19
                                           09/25/19 Page
                                                    Page 249
                                                         172 of
                                                             of 514
                                                                437 PageID
                                                                    PageID #:
                                                                           #: 4672
                                                                              2561


Application/Control Number: 13/118,180                                                                         Page 2
Art Unit: 1654

                                                 DETAILED ACTION

                                                 Status of the claims

 1.    Claims 1-15 are pending in the examination. Claims 1-15 are presented for

 examination on the merits.

                                   Claim Rejections - 35 USC§ 102

 2.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

form the basis for the rejections under this section made in this Office action:

       A person shall be entitled to a patent unless-

       (a) the invention was known or used by others in this country, or patented or described in a printed
       publication in this or a foreign country, before the invention thereof by the applicant for a patent.

       (b) the invention was patented or described in a printed publication in this or a foreign country or in public
       use or on sale in this country, more than one year prior to the date of application for patent in the United
       States.

3.     Claims 1-3, 5-7, 9-11 are rejected under 35 U.S.C. 102(a) as being anticipated

 by Chang et al. (Analyst, 13 March 2003, citation A 14 in the IDS dated 6/16/2011 ).

       Chang et al. teach a method for determining the amount of testosterone present

 in a test sample when taken from a human comprising,

        (a) purifying testosterone from the test sample by subjecting the sample to an

 extraction column (on line solid-phase extraction SPE, Section 2.2, page 364) and an

 analytical column (HPLC, Section 2.3, page 364) to generate an eluent; (e.g., Section

2.3, page 364);

        (b) ionizing (Eiectrospray ionization tandem mass spectrometry EI-MS-MS,

 Section 2.4, page 364) the eluent to produce one or more testosterone ions detectable

 by a mass spectrometer; (See ions 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5; in Figure 1

 and Figure 2);



                                                     Joint Appendix 0249

                                                                                                                        QUESTMS-00002768
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 250
                                                        173 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4673
                                                                             2562


Application/Control Number: 13/118,180                                              Page 3
Art Unit: 1654

      (c) detecting the amount of one or more of the testosterone ion(s) by a mass

spectrometer, wherein the amount of one or more of testosterone ion(s) is related to the

amount of testosterone in the test sample. (e.g., concentrations of less than 10 ng/dl

[equivalent to 0.1 ng/ml and less than 5 ng/dl (such as 0.02 ng/ml)] in the test sample,

see Section 3.3, page 364; Tables 1-2).

       Therefore, the reference is deemed to anticipate the instant claims above.

4.    Claims 1-5, 9-12 are rejected under 35 U.S. C. 102(a) as being anticipated by

Caraiman et al. (ASMS 2003, Poster Number 075, June 2003).

      Caraiman et al. disclose that there is an ever increasing burden on analytical

laboratories to make high sensitivity measurements, and to make them as quickly as

possible. For the LC/MS analysis of compounds of widely differing polarities the

demands are even higher since compounds in the same sample can often only be

ionized optimally with the use of entirely different ionization sources (most commonly

either electrospray ionization or atmospheric pressure chemical ionization (APCI)). This

study illustrates the use of a combined TIS/APCI ionization source to combat this type

of problem: as a software-selectable source, the ionization mode can be changed on

the fly, allowing the user to choose the best ionization mode for each resolved

compound in one analytical run. TurboFiow® Chromatography was used as a high

throughput method to eliminate the time-consuming sample preparation procedures for

biological samples.

      Caraiman et al. teach the following conditions:




                                          Joint Appendix 0250

                                                                                         QUESTMS-00002769
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 251
                                                        174 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4674
                                                                             2563


Application/Control Number: 13/118,180                                            Page4
Art Unit: 1654

       Instrumentation used:- API 4000TM equipped with a DuoSprayTM ion source

(Figure 1) -Cohesive® 2300 pump/valve interface module (Cohesive® Technologies,

Franklin, MA, USA) and CTC PAL HTS autosampler (Cohesive® Technologies,

Franklin, MA, USA) (Figure 2).

      Sample Preparation:- Calibration standards were prepared by mixing 200 !JL of

rat plasma with 200 !JL of standard solutions in 10% methanol; - Aliquots of 100 !JL

plasma samples from separate pharmacokinetic studies on rats for Testosterone

and Warfarin were mixed and diluted with 200 !JL 10% methanol;- Calibrators and

unknowns were centrifuged at 16,600 g for 15 minutes. The supernatant was

transferred to 300 !JL vials and loaded in the autosampler;

       Chromatografic Conditions:- Extraction Column: CycloneTM HTLC (1.0 x 50

mm, 50 1-1m)- Analytical column: Waters, C8 Nova Pak (4.6 x 20 mm, 4 !Jm)- Mobile

phase for loading pump and eluting pump A: Water (0.1% HCOOH) :Methanol (95:5

v/v) B: Water (0.1% HCOOH) : Methanol (5:95 v/v) - Run time: 4.33 minutes

- Details for loading, transfer and eluting steps of the LC method. The ion at 289.1 was

selected to produce a 97.2 (see Table 1). The sensitivity is up to 1 ng/ml.

      Therefore the reference is deemed to anticipate the instant claims above.

5.     Claims 1-5,10-12 are rejected under 35 U.S.C. 102(b) as being anticipated

Shackelton et al. (Steroids, 1997).

       Shackelton et al. teach that injectable preparations of testosterone esters have

become widely misused to increase muscle mass and improve performance in athletes.

Proof of such administration is difficult to obtain, because testosterone is an




                                         Joint Appendix 0251

                                                                                           QUESTMS-00002770
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 252
                                                        175 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4675
                                                                             2564


Application/Control Number: 13/118,180                                              Page 5
Art Unit: 1654

endogenous compound, and the esters are rapidly hydrolyzed to this steroid. The

accepted test for testosterone administration has been the urinary

testosterone/epitestosterone ratio, a value of >6 being taken as the hallmark of drug

misuse. However, rare false positives and many false negatives present a drawback to

the universal use of such a discriminant. One technique used to prove the presence of

synthetic testosterone or its metabolites in urine is combustion ratio mass spectrometry,

which renders it possible to distinguish endogenous from synthetic testosterone by

differing 13C content. Encouraging studies utilizing this technique have been described.

Another potential method would be to characterize the intact testosterone esters in

plasma, because the short-chain ones commonly used in drug preparations are not

synthesized in the body, in contrast to long-chain fatty acid steroid esters. The major

drawback in performing this type of assay relates to the fact that the esters are

efficiently hydrolyzed following administration and only very low concentrations can be

expected in blood plasma (e.g., page 523).

         Shackelton et al. teach testosterone acetate, propionate, enanthate, cypionate,

benzoate and phenylpropionate were obtained from the Sigma Chemical company.

Testosterone isocaporate and undecanoate were products of Organon, OSS. 19-Nor-

testosterone acetate was synthesized by acetylation of the parent steroid obtained from

Sigma.

         Plasma samples were obtained from volunteers following intramuscular

administration of 25 mg testosterone propionate + 100 mg testosterone enathate or oral

administration of 160 mg testosterone undecanoate.




                                         Joint Appendix 0252

                                                                                           QUESTMS-00002771
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 253
                                                        176 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4676
                                                                             2565


Application/Control Number: 13/118,180                                             Page 6
Art Unit: 1654

      The plasma samples analyzed were stored in the Barcelona laboratories where

the initial work-up was undertaken. Plasma proteins were precipitated by adding 4 ml

acetone:ethanol (1 :1 v/v) to 1 ml of plasma samples. After brief sonication, the proteins

were pelleted by centrifugation at 360 rpm for 1 min. The solvent was decanted and

evaporatively removed under nitrogen. On receipt in California, the samples were

reconstituted in 2 ml water: glacial acetic acid and 10 mg Girard reagent Twas added.

The reaction tubes were heated at 100 degrees for 0 min to allow formation of the

Girard hydrazones. The mixture was extracted twice with 5 ml of isooctane : methylene

chloride (2:1 v/v) and the solvent (containing the bulk of the plasma lipids and

nonketonic steroids) was discarded. Girard hydrazones are water soluble and, therefore

stay in the water phase. This water phase was extracted by C18 cartridge (Waters Sep-

pak). The sample recovered from Sep-pak in 4 ml of methanol was dried in anticipation

of mass spectrometric analysis (e.g., page 524).

       The analysis of testosterone ester Girard hydrazones was conducted on a

Michrom microbore HPLC instrument interfaced to a Micromass (VG) BioQ triple

quadrupole mass spectrometer. The column used was a Vydac C4 and the manual

injector utilized a 100 ul loop. The solvent flow rate was 50 uUmin. Samples for direct

infusion into the mass spectrometer were introduced at 10 ul per minute.

       The voltages of capillary and HV lens were 3.9 and 1 kV, respectively. The cone

voltage was 35 V when maximum sensitivity and no fragmentation was desired, and 74

V when fragmentation in the source was needed. Collision cell MS/MS was only




                                         Joint Appendix 0253

                                                                                          QUESTMS-00002772
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 254
                                                        177 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4677
                                                                             2566


Application/Control Number: 13/118,180                                                                   Page 7
Art Unit: 1654

conducted in association with direct infusion. The collision energy was ramped from 60

at m/z 50 to 40 at m/z 640.

       All the underivatized testosterone esters gave simple mass spectra when

analyzed by direct infusion ESMS (See, e.g., Figures 1, 2). MS/MS fragmentation of

both source-produced m/z 289 and 271 resulted in formation of the ion at m/z 97 (e.g.,

page 525).

       The Girard hydrazones have excellent HPLC properties under reverse phase

conditions. Figure 3 shows the separation of the 9 compounds, using in each case the

molecular ion for detection. For achieving specificity in plasma analysis, Shackelton et

al. chose to monitor three ions: the molecular ion and fragment ions m/z M-59 and M-

87. The peaks in Figure 4 A represent about 100 ng injected. Figure 58 shows the

equivalent data for 1 ng (e.g., page 528). Please note that this appears to correspond,

based on the sample treatment above to 1 ng/1 0 ul, or 100 ng/ml.

       Therefore the reference is deemed to anticipate the instant claims above.


                                 Claim Rejections - 35 USC§ 103

6.     The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

obviousness rejections set forth in this Office action:

       (a) A patent may not be obtained though the invention is not identically disclosed or described as set
       forth in section 102 of this title, if the differences between the subject matter sought to be patented and
       the prior art are such that the subject matter as a whole would have been obvious at the time the
       invention was made to a person having ordinary skill in the art to which said subject matter pertains.
       Patentability shall not be negatived by the manner in which the invention was made.



       This application currently names joint inventors. In considering patentability of

the claims under 35 U.S. C. 103(a), the examiner presumes that the subject matter of



                                                  Joint Appendix 0254

                                                                                                                QUESTMS-00002773
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 255
                                                        178 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4678
                                                                             2567


Application/Control Number: 13/118,180                                               Page 8
Art Unit: 1654

the various claims was commonly owned at the time any inventions covered therein

were made absent any evidence to the contrary. Applicant is advised of the obligation

under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was

not commonly owned at the time a later invention was made in order for the examiner to

consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g)

prior art under 35 U.S. C. 103(a).

7.     Claims 1, 4-6, 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable

over Ong et al. (50ths ASMS Conference Abstract Viewer, ASMS 2001, citation A39 in

the IDS dated 6/16/2011 ).

       Ong et al. teach a method for determining the amount of testosterone present in

a test sample,

       (a) purifying testosterone from the test sample by subjecting the sample to an

extraction column (HTLC, Preliminary data section) and an analytical column (LC,

Preliminary data section) to generate an eluent;

       (b) ionizing the purified testosterone to produce one or more testosterone ions

detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

spectrometry);

       (c) detecting the presence or amount of the testosterone ion(s) by a mass

spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

the presence or amount of testosterone in the test sample, wherein the method is

capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

ng/ml] in the test sample (e.g., last 2 paragraphs of Preliminary Data section).




                                         Joint Appendix 0255

                                                                                            QUESTMS-00002774
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 256
                                                        179 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4679
                                                                             2568


Application/Control Number: 13/118,180                                                  Page 9
Art Unit: 1654

       See entire abstract for the limitations drawn to HTLC separation (e.g., preliminary

data section), serum/plasma (last paragraph), detection limit (last paragraph).

       Ong et al. do not expressly teach using the method in a human sample, teaching

instead the use of the method in animal samples such as plasma.

       It would have been obvious to one of ordinary skill in the art at the time the

invention was made to use the method of Ong et al. with human samples. One of

ordinary skill in the art at the time the invention was made would have been motivated

to do so given the high routine sensitivity and inter-batch precision, simplified

preparation and minimal carryover of the method. One of ordinary skill in the art at the

time the invention was made would have had a reasonable expectation of success

given that the method of Ong et al. was useful for the analysis of large number of

samples in studies of structure-activity for lead optimization using in vitro metabolic

stability to in vivo pharmacokinetic studies in various animal models.

       Thus the invention as a whole was clearly prima facie obvious to one of ordinary

skill in the art at the time the invention was made.

9.     Claims 6-9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable

over Shackelton et al. (Steroids, 1997) in view of Quinn et al. (US 5,772,874, cited in the

IDS dated 2/23/201 0) and Zimmer et al. (J Chrom 1999, citation A53 in the IDS dated

6/16/2011 ).

       Shackelton et al. teach that injectable preparations of testosterone esters have

become widely misused to increase muscle mass and improve performance in atheltes.

Proof of such administration is difficult to obtain, because testosterone is an




                                          Joint Appendix 0256

                                                                                            QUESTMS-00002775
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 257
                                                        180 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4680
                                                                             2569


Application/Control Number: 13/118,180                                              Page 10
Art Unit: 1654

endogenous compound, and the esters are rapidly hydrolyzed to this steroid. The

accepted test for testosterone administration has been the urinary

testosterone/epitestosterone ratio, a value of >6 being taken as the hallmark of drug

misuse. However, rare false positives and many false negatives present a drawback to

the universal use of such a discriminant. One technique used to prove the presence of

synthetic testosterone or its metabolites in urine is combustion ratio mass spectrometry,

which renders it possible to distinguish endogenous from synthetic testosterone by

differing 13C content. Encouraging studies utilizing this technique have been described.

Another potential method would be to characterize the intact testosterone esters in

plasma, because the short-chain ones commonly used in drug preparations are not

synthesized in the body, in contrast to long-chain fatty acid steroid esters. The major

drawback in performing this type of assay relates to the fact that the esters are

efficiently hydrolyzed following administration and only very low concentrations can be

expected in blood plasma (e.g., page 523).

         Shackelton et al. teach testosterone acetate, propionate, enanthate, cypionate,

benzoate and phenylpropionate were obtained from the Sigma Chemical company.

Testosterone isocaporate and undecanoate were products of Organon, OSS. 19-Nor-

testosterone acetate was synthesized by acetylation of the parent steroid obtained from

Sigma.

         Plasma samples were obtained from volunteers following intramuscular

administration of 25 mg testosterone propionate + 100 mg testosterone enathate or oral

administration of 160 mg testosterone undecanoate.




                                         Joint Appendix 0257

                                                                                           QUESTMS-00002776
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 258
                                                        181 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4681
                                                                             2570


Application/Control Number: 13/118,180                                             Page 11
Art Unit: 1654

      The plasma samples analyzed were stored in the Barcelona laboratories where

the initial work-up was undertaken. Plasma proteins were precipitated by adding 4 ml

acetone:ethanol (1 :1 v/v) to 1 ml of plasma samples. After brief sonication, the proteins

were pelleted by centrifugation at 360 rpm for 1 min. The solvent was decanted and

evaporatively removed under nitrogen. On receipt in California, the samples were

reconstituted in 2 ml water: glacial acetic acid and 10 mg Girard reagent Twas added.

The reaction tubes were heated at 100 degrees for 0 min to allow formation of the

Girard hydrazones. The mixture was extracted twice with 5 ml of isooctane : methylene

chloride (2:1 v/v) and the solvent (containing the bulk of the plasma lipids and

nonketonic steroids) was discarded. Girard hydrazones are water soluble and, therefore

stay in the water phase. This water phase was extracted by C18 cartridge (Waters Sep-

pak). The sample recovered from Sep-pak in 4 ml of methanol was dried in anticipation

of mass spectrometric analysis (e.g., page 524).

       The analysis of testosterone ester Girard hydrazones was conducted on a

Michrom microbore HPLC instrument interfaced to a Micromass (VG) BioQ triple

quadrupole mass spectrometer. The column used was a Vydac C4 and the manual

injector utilized a 100 ul loop. The solvent flow rate was 50 uUmin. Samples for direct

infusion into the mass spectrometer were introduced at 10 ul per minute.

       The voltages of capillary and HV lens were 3.9 and 1 kV, respectively. The cone

voltage was 35 V when maximum sensitivity and no fragmentation was desired, and 74

V when fragmentation in the source was needed. Collision cell MS/MS was only




                                         Joint Appendix 0258

                                                                                          QUESTMS-00002777
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 259
                                                        182 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4682
                                                                             2571


Application/Control Number: 13/118,180                                            Page 12
Art Unit: 1654

conducted in association with direct infusion. The collision energy was ramped from 60

at m/z 50 to 40 at m/z 640.

      All the underivatized testosterone esters gave simple mass spectra when

analyzed by direct infusion ESMS (See, e.g., Figures 1, 2).

      The Girard hydrazones have excellent H PLC properties under reverse phase

conditions. Figure 3 shows the separation of the 9 compounds, using in each case the

molecular ion for detection. For achieving specificity in plasma analysis, Shackelton et

al. chose to monitor three ions: the molecular ion and fragment ions m/z M-59 and M-

87. Previous analysis of the samples by GC NS/MS indicated that the concentration

was 0.8 ng/ml or 80 ng/dl (e.g., page 528).

      Shackelton et al. do not expressly teach detecting concentrations less than 10

ng/dl, 5 ng/dl or 1 ng/dl or using HTLC.

      Quinn et al. teach turbulent flow chromatography (columns 7-9) to provide

improved chromatographic separation, capacity and resolution when combining with

HPLC (e.g., col. 1) thus creating a useful and improved separation.

      Zimmer et al. teach that turbulent flow chromatography (TFC) combined with the

high selectivity and sensitivity of tandem mass spectrometry (MS-MS) is a new

technique for the fast direct analysis of drugs from crude plasma. TFC in the 96-well

plate format reduces significantly the time required for sample clean-up in the

laboratory. For example, for 100 samples the workload for a technician is reduced from

about 8 h by a manual liquid-liquid extraction (LLE) assay to about 1 h in the ease of

TFC. Sample clean-up and analysis are performed on-line on the same column. Similar




                                        Joint Appendix 0259

                                                                                           QUESTMS-00002778
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 260
                                                        183 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4683
                                                                             2572


Application/Control Number: 13/118,180                                             Page 13
Art Unit: 1654

chromatographic performance and validation results were achieved using HTLC Turbo-

C18 columns (Cohesive Technologies) and Oasis HLB extraction

columns (Waters). One 96-well plate with 96 plasma samples is analyzed within 5.25 h,

corresponding to 3.3 min per sample. Compared to this LLE and analysis of 96 samples

takes about 16 h. Two structurally different and highly protein bound compounds, drug

A and drug B, were analyzed under identical TFC conditions and the assays were fully

validated for the application to toxicokinetics studies (compliant with Good Laboratory

Practices- GLP). The limit of quantitation was 1.00 ug/1 (0.1 ug/dl) and the linear

working range covered three orders of magnitude for both drugs: In the case of drug A

the quality of analysis by TFC was similar to the reference LLE assay and slightly better

than automated solid-phase extraction in 96-well plates. The accuracy was -3.1 to 6.7%

and the precision was 3.1 to 6.8% in the case of drug A determined for dog plasma by

TFC-MS-MS. For drug B the accuracy was -3.7 to 3.5% and the precision was 1.6 to

5.4% for rat plasma, which is even slightly better than what was achieved with the

validated protein precipitation assay (e.g., abstract).

       It would have been obvious to one of ordinary skill in the art at the time the

invention was made to modify the tandem mass spectrometric method for testosterone

MS/MS analysis of Shackelton et al. (e.g. abstract) by extracting with an HTLC

extraction step before the MS/MS step as taught by Zimmer et al. to quickly purify the

plasma samples containing testosterone. The skilled artisan would have been

motivated to do use Zimmer al.'s turbulent flow chromatographic method because it

created a fast and high selectivity and sensitivity method down to 0.1 ug/dl when




                                          Joint Appendix 0260

                                                                                          QUESTMS-00002779
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 261
                                                        184 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4684
                                                                             2573


Application/Control Number: 13/118,180                                                 Page 14
Art Unit: 1654

coupled to MS/MS (e.g., abstract) and therefore it would have been a desirable method

to purify the biological samples comprising testosterone of Shackelton et al. There

would have been a reasonable expectation of success, given that Zimmer et al. teaches

that this kind of analysis provides direct analysis of protein bound drugs (e.g., page 35,

columns 1-2) such as testosterone (e.g. page 2178). Further, one of ordinary skill in the

art would have been motivated to decrease the detection limit by using this higher

sensitivity and selectivity and thus determining the lower limit of detection based on the

teachings of Zimmer et al. Furthermore, "[g]enerally, differences in concentration or

temperature will not support the patentability of subject matter encompassed by the

prior art unless there is evidence indicating such concentration or temperature is critical.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not

inventive to discover the optimum or workable ranges by routine experimentation.""

(See MPEP 2144.05).

       Thus the invention as a whole was clearly prima facie obvious to one of ordinary

skill in the art at the time the invention was made.

                                     Double Patenting

10.     The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory
obviousness-type double patenting rejection is appropriate where the conflicting claims
are not identical, but at least one examined application claim is not patentably distinct
from the reference claim(s) because the examined application claim is either anticipated
by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140
F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422




                                          Joint Appendix 0261

                                                                                             QUESTMS-00002780
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 262
                                                        185 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4685
                                                                             2574


Application/Control Number: 13/118,180                                             Page 15
Art Unit: 1654

F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163
USPQ 644 (CCPA 1969).
        A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the conflicting application or patent either is shown to
be commonly owned with this application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement.
        Effective January 1, 1994, a registered attorney or agent of record may sign a
terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
37 CFR 3.73(b).

11.    Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double

patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7, 754,419 (citation

A16 in the IDS dated 6/16/2011 ). Although the conflicting claims are not identical, they

are not patentably distinct from each other because the instantly claimed invention and

the invention claimed in US '419 are both drawn to a method for determining the

presence or amount of testosterone in a test sample utilizing steps encompassed or

encompassed by the claimed method of US '419. US '419 teaches a method for

determining the presence or amount of testosterone in a test sample comprising,

       (a) purifying testosterone from the test sample by HTLC extraction and liquid

chromatography;

       (b) ionizing the purified testosterone to produce one or more testosterone ions

detectable by a mass spectrometer having a mass/charge ratio selected from the group

consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;

       (c) detecting the presence or amount of the testosterone ion(s) by a mass

spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

the presence or amount of testosterone in the test sample, wherein the method is

capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1



                                         Joint Appendix 0262

                                                                                            QUESTMS-00002781
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 263
                                                        186 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4686
                                                                             2575


Application/Control Number: 13/118,180                                              Page 16
Art Unit: 1654

ng/ml] in the test sample (see all claims of US '419 and also the section regarding the

limit of detection (LOD) in Example 9 which describes the LOD is 0.6 ng/dl). US '419

includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

and HTLC (turbulent flow chromatography) including appropriate columns. The ions

detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

       Thus, the invention as a whole is prima facie obvious over the patent, especially

in the absence of evidence to the contrary.

12.    Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double

patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7,348,137 (citation

A 13 iln the IOS dated 6/16/2011 ). Although the conflicting claims are not identical, they

are not patentably distinct from each other because the instantly claimed invention and

the invention claimed in US '137 are both drawn to a method for determining the

presence or amount of testosterone in a test sample utilizing steps encompassed or

encompassed by the claimed method of US '137. US '137 teaches a method for

determining the presence or amount of testosterone in a test sample comprising,

       (a) purifying testosterone from the test sample by HTLC extraction and liquid

chromatography;

       (b) ionizing the purified testosterone to produce one or more testosterone ions

detectable by a mass spectrometer having a mass/charge ratio selected from the group

consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;




                                         Joint Appendix 0263

                                                                                           QUESTMS-00002782
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 264
                                                        187 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4687
                                                                             2576


Application/Control Number: 13/118,180                                             Page 17
Art Unit: 1654

       (c) detecting the presence or amount of the testosterone ion(s) by a mass

spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

the presence or amount of testosterone in the test sample, wherein the method is

capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

ng/ml] in the test sample (see all claims of US '137 and also the section regarding the

limit of detection (LOD) in Example 4 which describes the LOD is 0.6 ng/dl). US '137

includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

and HTLC (turbulent flow chromatography) including appropriate columns. The ions

detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

       Thus, the invention as a whole is prima facie obvious over the patent, especially

in the absence of evidence to the contrary.

13.    Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double

patenting as being unpatentable over claims 1-39 of U.S. Patent No. 6,977,143 (citation

A 12 i/n the IDS dated 6/16/2011 ). Although the conflicting claims are not identical, they

are not patentably distinct from each other because the instantly claimed invention and

the invention claimed in US '143 are both drawn to a method for determining the

presence or amount of testosterone in a test sample utilizing steps encompassed or

encompassed by the claimed method of US '143. US '143 teaches a method for

determining the presence or amount of testosterone in a test sample comprising,

       (a) purifying testosterone from the test sample by HTLC extraction and liquid

chromatography;




                                         Joint Appendix 0264

                                                                                          QUESTMS-00002783
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 265
                                                        188 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4688
                                                                             2577


Application/Control Number: 13/118,180                                           Page 18
Art Unit: 1654

       (b) ionizing the purified testosterone to produce one or more testosterone ions

detectable by a mass spectrometer having a mass/charge ratio selected from the group

consisting of 289.1 ± 0.5, 109.2 ± 0.'5 and 96.9 ± 0.5;

       (c) detecting the presence or amount of the testosterone ion(s) by a mass

spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

the presence or amount of testosterone in the test sample, wherein the method is

capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

ng/ml] in the test sample (see all claims of US '143 and also the section regarding the

limit of detection (LOD) in Example 9 which describes the LOD is 0.6 ng/dl). US '143

includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

and HTLC (turbulent flow chromatography) and appropriate columns for HTLC. The ions

detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

       Thus, the invention as a whole is prima facie obvious over the patent, especially

in the absence of evidence to the contrary.

14.    Claims 1-12 are provisionally rejected on the ground of nonstatutory

obviousness-type double patenting as being unpatentable over claims 13-28 of

copending Application No. 12/946,785. Although the conflicting claims are not

identical, they are not patentably distinct from each other because both are drawn to

       (a) purifying testosterone from the test sample by subjecting the sample to an

extraction column and an analytical column to generate an eluent;




                                         Joint Appendix 0265

                                                                                           QUESTMS-00002784
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 266
                                                        189 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4689
                                                                             2578


Application/Control Number: 13/118,180                                           Page 19
Art Unit: 1654

       (b) ionizing the purified testosterone to produce one or more testosterone ions

detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

spectrometry);

       (c) detecting the presence or amount of the testosterone ion(s) by a mass

spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

the presence or amount of testosterone in the test sample, wherein the method is

capable of detecting testosterone concentrations of less than 10 ng/dl such as 1 ng/dl.

      This is a provisional obviousness-type double patenting rejection because the

conflicting claims have not in fact been patented.

15.    Claims 1-12 are provisionally rejected on the ground of nonstatutory

obviousness-type double patenting as being unpatentable over claims 1-13 of

copending Application No. 12/607,905. Although the conflicting claims are not

identical, they are not patentably distinct from each other because both are drawn to

       (a) purifying testosterone from the test sample by subjecting the sample to an

extraction column and an analytical column to generate an eluent;

       (b) ionizing the purified testosterone to produce one or more testosterone ions

detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

spectrometry);

       (c) detecting the presence or amount of the testosterone ion(s) by a mass

spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

the presence or amount of testosterone in the test sample, wherein the method is

capable of detecting testosterone concentrations of less than 10 ng/dl such as 1 ng/dl.




                                         Joint Appendix 0266

                                                                                         QUESTMS-00002785
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 267
                                                        190 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4690
                                                                             2579


Application/Control Number: 13/118,180                                           Page 20
Art Unit: 1654

       This is a provisional obviousness-type double patenting rejection because the

conflicting claims have not in fact been patented.

                                       Conclusion

16.    No claim is allowed.

       The prior art made of record and not relied upon is considered pertinent to

applicant's disclosure.

17.    Any inquiry concerning this communication or earlier communications from the

examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

for the organization where this application or proceeding is assigned is 571-273-8300.

       Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for

published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

USPTO Customer Service Representative or access to the automated information

system, call800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                         Joint Appendix 0267

                                                                                          QUESTMS-00002786
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 268
                                                        191 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4691
                                                                             2580


Application/Control Number: 13/118,180                               Page 21
Art Unit: 1654

/MARCELA M CORDERO GARCIA/
Primary Examiner, Art Unit 1654

MMCG 09/2011




                                     Joint Appendix 0268

                                                                           QUESTMS-00002787
               Case
               Case 1:18-cv-01436-MN
                    1:18-cv-01436-MN Document
                                     Document 87-1
                                              72-6 Filed
                                                   Filed 12/05/19
                                                         09/25/19 Page
                                                                  Page 269
                                                                       192 of
                                                                           of 514
                                                                              437 PageID
                                                                                  PageID #:
                                                                                         #: 4692
                                                                                            2581
                                                                                     Application/Control No.             Applicant(s)/Patent Under
                                                                                                                         Reexamination
                                                                                     13/118,180                          CAULFIELD ET AL.
                  Notice of References Cited
                                                                                     Examiner                            Art Unit
                                                                                                                                             Page 1 of 1
                                                                                     MARCELA M. CORDERO                  1654
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                    Date
    *            Country Code-Number-Kind Code           MM-YYYY                                        Name                                  Classification

         A      US-

         B      US-

         c     US-

         D      US-

         E      US-

         F      US-

         G      US-

         H     US-

         I     US-

         J     US-

         K     US-

         L      US-

         M     US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                    Date
    *            Country Code-Number-Kind Code           MM-YYYY                  Country                      Name                           Classification

         N

         0
         p

         Q

         R
         s
         T
                                                                          NON-PATENT DOCUMENTS

    *                                          Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)

               Caraiman et al. Optimal Sensitivity and Increased Throughput Using a Dual TIS/APCIIonization Source and TurboFiow
         u     Chromatography with LC/MS/MS. Poster Number 075. 51 5 Conference on Mass Spectrometry and Allied Topics, American
               Society for Mass Spectrometry, Montreal, Quebec, June 2003, 4 pages.


               Salameh et al. Validation of a total testosterone assay using high-turbulence liquid chromatography tandem mass spectrometry:
         v     Total and free testosterone reference ranges. Steroids. 2010, pages 169-175.



               Shackelton et al. Electrospray of mass spectrometry of testosterone esters: potential for use in doping control. Steroids. 1997.
        w      Vol. 62, Nol. 78, pages 523-529.



         X


.
A copy of thrs reference rs not berng furnrshed wrth thrs Offrce actron. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

US. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                 Notice of References Cited                        Part of Paper No. 20110901

                                                                                  Joint Appendix 0269

                                                                                                                                                  QUESTMS-00002788
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 270
                                                            193 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4693
                                                                                 2582


                                 Electronic Patent Application Fee Transmittal
Application Number:                                  12946785


Filing Date:                                         15-Nov-201 0




Title of Invention:                                  DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




First Named Inventor/Applicant Name:                 Michael P. Caulfield


Filer:                                               Anthony Charles Kuhlmann/Mercedes Dipasupil


Attorney Docket Number:                              034827-9107


Filed as Large Entity

Utility under 35 USC 111 (a) Filing Fees

                                                                                                     Sub-Total in
                            Description                      Fee Code       Quantity       Amount
                                                                                                       USD($)

Basic Filing:


Pages:


Claims:

                        Claims in excess of 20                  1202           7              60          420



Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:                               Joint Appendix 0270

                                                                                                      QUESTMS-00002789
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 271
                                                           194 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4694
                                                                                2583
                                                                                                      Sub-Total in
                          Description                           Fee Code       Quantity      Amount
                                                                                                        USD($)

             Extension- 2 months with $0 paid                      1252           1           560         560


Miscellaneous:


                 Statutory or terminal disclaimer                  1814           3           160         480


                                                                          Total in USD ($)            1460




                                                    Joint Appendix 0271

                                                                                                       QUESTMS-00002790
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 272
                                                           195 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4695
                                                                                2584
                                      Electronic Acknowledgement Receipt

                         EFSID:                        11404443


                  Application Number:                  12946785


         International Application Number:


                  Confirmation Number:                 1630




                    Title of Invention:                DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       First Named Inventor/Applicant Name:            Michael P. Caulfield


                   Customer Number:                    30542


                          Filer:                       Anthony Charles Kuhlmann/Mercedes Dipasupil


                   Filer Authorized By:                Anthony Charles Kuhlmann


                Attorney Docket Number:                034827-9107


                      Receipt Date:                    14-NOV-2011


                       Filing Date:                    15-NOV-201 0


                      TimeStamp:                       19:59:47


                    Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                 yes

Payment Type                                         Credit Card

Payment was successfully received in RAM              $1460

RAM confirmation Number                                7540

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description         Joint Appendix 0272
                                                            File Name                 File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                         (ifappl.)
  Number
                                               I                                  I   Message Digest       Part /.zip
                                                                                                                   QUESTMS-00002791
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 273
                                                           196 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4696
                                                                                2585
                                                                                                 84036
     1            Extension of Time                     034827-9107 _EOT.pdf                                                  no          3
                                                                                55 9f6bcd0 7 672e9c4d efOb 1bd bbbc8e949c
                                                                                                  73ce1


Warnings:

Information:

                                                                                                1484449
     2                                                  034827-9107 _Resp.pdf                                                 yes         24
                                                                                7 cOS f9b0 7 35 04a34 52e8a3 d 12b6be90728c
                                                                                                  04f88


                                           Multipart Description/PDF files in .zip description

                               Document Description                                               Start                             End


                Amendment/Req. Reconsideration-After Non-Final Reject                                 1                              1



                                           Claims                                                     2                              5



                Applicant Arguments/Remarks Made in an Amendment                                      6                              14



                                  Non Patent Literature                                              15                              24


Warnings:

Information:

                                                                                                  72548
     3         Terminal Disclaimer Filed              034827-9107 _TD-137.pdf                                                 no          1
                                                                                e7 e37 e403e696a38a6a0136edd918807dfd
                                                                                                 c81ea


Warnings:

Information:

                                                                                                  72690
     4         Terminal Disclaimer Filed              034827-9107 _TD-142.pdf                                                 no          1
                                                                                b3c94cae2c02266e 781 d47 e 77d61 el da861
                                                                                               b1a60


Warnings:

Information:

                                                                                                  72845
     5         Terminal Disclaimer Filed              034827-9107 _TD-419.pdf                                                 no          1
                                                                                8968b 1a8666422376e5fb845f40aa7f84075
                                                                                                5cd9


Warnings:

Information:

                                                                                                 125572
     6                                                  034827-9107 _IDS. pdf                                                 yes         3
                                                                                bcf5fca23c58996bdddb5fdb 1996ec462c11
                                                                                                4492


                                           Multipart Description/PDF files in .zip description

                               Document Description                                               Start                             End


                                   Transmittal Letter                                                 1                              2


                                                    Joint Appendix 0273

                                                                                                                                    QUESTMS-00002792
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 274
                                                           197 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4697
                                                                                2586
                         Information Disclosure Statement (IDS) Form (SB08)                               3                              3


Warnings:
Information:

                                                                                                     949945
     7                 Non Patent Literature              US-OA_dated-9-7-ll.pdf                                                   no        23
                                                                                       30bbea9e913448999d 175607901 c7436bf1
                                                                                                      5bab4


Warnings:
Information:

                                                                                                      33914
     8                Fee Worksheet (SB06)                      fee-info. pdf                                                      no         2
                                                                                       340aa9ede4efa8e6ab989d 11326833d 14b8
                                                                                                      877d8


Warnings:
Information:
                                                         Total Files Size (in bytes)                                     2895999


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                        Joint Appendix 0274

                                                                                                                                        QUESTMS-00002793
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 275
                                                                 198 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4698
                                                                                      2587


                                                                                Atty. Dkt. No. 034827-9107


                         IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:          Caulfield et al.

         Title:             DETERMINATION OF
                            TESTOSTERONE BY MASS
                            SPECTROMETRY

         Appl. No.:          12/946,785

         Filing Date:        11/15/2010

         Examiner:           Cordero Garcia, Marcela M.

         Art Unit:           1654

        Confirmation         1630
        Number:

                                            AMENDMENT TRANSMITTAL

         Mail Stop Amendment
         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-1450

         Sir:

                    Transmitted herewith is an amendment in the above-identified application.

                ]   Small Entity status under 37 C.F.R. § 1.9 and§ 1.27 has been established by a previous
                    assertion of Small Entity status.

         Enclosed are:

         [X]        Three (3) Terminal Disclaimers over U.S. Patent Nos. 7,754,419, 7,348,137 and
                    6,977,142.

         [X]        Information Disclosure Statement and Form PTO/SB/08.




4831-6521-4990.1                                            -1-


                                                        Joint Appendix 0275

                                                                                                             QUESTMS-00002794
          Case
          Case 1:18-cv-01436-MN
               1:18-cv-01436-MN Document
                                Document 87-1
                                         72-6 Filed
                                              Filed 12/05/19
                                                    09/25/19 Page
                                                             Page 276
                                                                  199 of
                                                                      of 514
                                                                         437 PageID
                                                                             PageID #:
                                                                                    #: 4699
                                                                                       2588


                                                                                        Atty. Dkt. No. 034827-9107


                      [X]     The fee required for additional claims is calculated below:

                                                                           Extra
                                    Claims
                                      As           Previously             Claims                        Additional
                                   Amended          Paid For              Present           Rate        Claims Fee
                                                                                             -
               Total Claims:          27               20                     7     X       $60.00          $420.00


                Independent            2                3        =            0     X     $250.00             $0.00
                    Claims:
                            First presentation of any Multiple Dependent Claims: +        $450.00             $0.00

                                                                            CLAIMS FEE TOTAL                $420.00


         [X]          Applicant hereby petitions for an extension oftime under 37 C.F.R. § 1.136(a) for the
                      total number of months checked below:

          [         ] Extension for response filed within the first month:                  $150.00          $0.00
          [X] Extension for response filed within the second month:                         $560.00        $560.00
          l         ] Extension for response filed within the third month:                $1,270.00          $0.00
          [           Extension for response filed within the fourth month:               $1,980.00          $0.00
                      Extension for response filed within the fifth month:                $2,690.00          $0.00
                                                                       EXTENSION FEE TOTAL:                $560.00
          [X J Statutory Disclaimer Fee under 37 C.F.R. 1.20(d):  $160.00                                  $480/00
                            CLAIMS, EXTENSION AND DISCLAIMER FEE TOTAL:                                  $1,460.00
              [ ]                                 Small Entity Fees Apply (subtract Yz of above):            $0.00
                                                                  Extension Fees Previously Paid:            $0.00
                                                                                    TOTAL FEE:           $1,460.00

                      The above-identified fees of$1,460.00 are being paid by credit card via EFS-Web.

                      The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 3 7 C.F .R. §§ 1.16-1.1 7, or credit any overpayment, to



4831-6521-4990. 1
                                                                -2-

                                                            Joint Appendix 0276

                                                                                                                QUESTMS-00002795
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 277
                                                                 200 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4700
                                                                                      2589


                                                                                       Atty. Dkt. No. 034827-9107


        Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
        card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
        incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
        Deposit Account No. 19-0741.

                   If any extensions of time are needed for timely acceptance of papers submitted herewith,
        applicant hereby petitions for such extension under 3 7 C.F.R. § 1.136 and authorizes payment of
        any such extensions fees to Deposit Account No. I 9-0741.

                   Please direct all correspondence to the undersigned attorney or agent at the address
        indicated below.

                                                                  Respectfully submitted,



                          I
                    I/ I 'i     /11
         Date -------+.---+,~---------------

        FOLEY & LARDNER LLP                                                   Anthony C. Kuhlmann
        Customer Number: 30542                                                Attorney for Applicant
        Telephone:  (858) 847-6776                                            Registration No. 57,147
        Facsimile:  (858) 792-6773




4831-6521-4990.1                                            -3-

                                                        Joint Appendix 0277

                                                                                                               QUESTMS-00002796
 Case
 Case 1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document 87-1
                                72-6 Filed
                                     Filed 12/05/19
                                           09/25/19 Page
                                                    Page 278
                                                         201 of
                                                             of 514
                                                                437 PageID
                                                                    PageID #:
                                                                           #: 4701
                                                                              2590

                                                                                                                                            PTO/SB/26 (07-09)
                                                                                                          Approved for use through 07/31/2012. OMB 0651-0031
                                                                                      U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE



                   REJECTION OVER A "PRIOR" PATENT
                                                                                                                      I
      Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it di~~s a valid OMB control number.
          TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING                                                             Docket Number (Optional)
                                                                                                                        034827-9107

In reApplication of: Michael P. Caulfield, Darren A Carns and Richard E Reitz

Application No.: 12/946,785

Filed: 11/15/2010

For: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY


The owner*, Ouest DiaQnostjcs Investments Incorporated             , of    100       percent interest in the instant application hereby disclaims,
except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond
the expiration date of the full statutory term prior patent No. 7 348 137            as the term of said prior patent is defined in 35 U.S.C. 154
and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so
granted on the instant application shall be enforceable only for and during such period that it and the prior patent are commonly owned. This
agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

In making the above disclaimer, the owner does not disclaim the terminal part of the term of any patent granted on the instant application that
would extend to the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of the prior patent, "as the term of said prior
patent is presently shortened by any terminal disclaimer," in the event that said prior patent later:
     expires for failure to pay a maintenance fee;
     is held unenforceable;
     is found invalid by a court of competent jurisdiction;
     is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321;
     has all claims canceled by a reexamination certificate;
     is reissued; or
     is in any manner terminated prior to the expiration of its full statutory term as presently shortened by any terminal disclaimer.

Check either box 1 or 2 below, if appropriate.

1.   D    For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency,
          etc.), the undersigned is empowered to act on behalf of the business/organization.

          I hereby declare that all statements rna de herein of my own knowledge are true and that all statements made on in formation and
belief are believed to be true; a nd further that these statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such      willful false
statements may jeopardize the validity of the application or any patent issued thereon.

2.   0    Tho oodo~igood 0'" ·~~'9· No. 57,147



                                                                                                                                             11-14-2011
                                                                          Signature                                                              Date


                                                                                   Anthony C. Kuhlmann
                                                                                    Typed or printed name


                                                                                                                                   (858) 847-6776
                                                                                                                                 Telephone Number

     0      Terminal disclaimer fee under 37 CFR 1.20(d) included.

                         WARNING: Information on this form may become public. Credit card information should not
                         be included on this form. Provide credit card information and authorization on PT0-2038.


*Statement under 37 CFR 3.73(b) is required if terminal disclaimer is signed by the assignee (owner).
Form PTO/SB/96 may be used for making this certification. See MPEP § 324.

Th1s collect1on of informatiOn IS required by 37 CFR 1.321. The mformat1on 1s requ1red to obtain or retam a benefit by the public wh1ch 1s to f1le (and by the USPTO
to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments
on the amount oft ime you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent
and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.


                                     If you need assistance in completing the form, call 1-800-PT0-9199 and select option 2.




                                                                         Joint Appendix 0278

                                                                                                                                                               QUESTMS-00002797
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 279
                                                             202 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4702
                                                                                  2591

                                                                                                                                                PTO/SB/26 (07-09)
                                                                                                           Approved for use through 07/31/2012. OMB 0651-0031
                                                                                       U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
      Under the Paperwork Reduction Act of 1995, no_persons are re_guired to respond to a collection of information unless it displays a valid OMB control number.
          TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING
                   REJECTION OVER A "PRIOR" PATENT
                                                                                                                    I   Docket Number (Optional)
                                                                                                                        034827-9107

In reApplication of: Michael P. Caulfield, Darren A Carns and Richard E Reitz

Application No.: 12/946,785

Filed: 11/15/2010

For: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY


The owner*, Ouest Dia~;~nostics Investments Incorporated           , of    100       percent interest in the instant application hereby disclaims,
except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond
the expiration date of the full statutory term prior patent No. 6 977 142            as the term of said prior patent is defined in 35 U.S.C. 154
and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so
granted on the instant application shall be enforceable only for and during such period that it and the prior patent are commonly owned. This
agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

In making the above disci aimer, the owner does not disclaim the terminal part of the term of any patent granted on the instant application that
would extend to the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of the prior patent, "as the term of said prior
patent is presently shortened by any terminal disclaimer," in the event that said prior patent later:
     expires for failure to pay a maintenance fee;
     is held unenforceable;
     is found invalid by a court of competent jurisdiction;
     is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321;
     has all claims canceled by a reexamination certificate;
     is reissued; or
     is in any manner terminated prior to the expiration of its full statutory term as presently shortened by any terminal disclaimer.

Check either box 1 or 2 below, if appropriate.

1.   D    For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency,
          etc.), the undersigned is empowered to act on behalf of the business/organization.

          I hereby declare that all statements rna de herein of my own knowledge are true and that all statements made on in formation and
belief are believed to be true; a nd further that th ese statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such       willful false
statements may jeopardize the validity of the application or any patent issued thereon.

2.   0    The undersigned is an attorney or agent of record. Reg. No._5::.7'-' '-'1'-'4.:...7_ _ _ _ __
                                                                         /"



                                                   .! 1//-~1
                                                  4~-----    .                                                                             11-14-2011
                                                                         Signature                                                             Date


                                                                                  Anthony C. Kuhlmann
                                                                                   Typed or printed name


                                                                                                                                  (858) 847-6776
                                                                                                                                Telephone Number

      0     Terminal disclaimer fee under 37 CFR 1.20(d) included.

                        WARNING: Information on this form may become public. Credit card information should not
                        be included on this form. Provide credit card information and authorization on PT0-2038.


*Statement under 37 CFR 3.73(b) is required if terminal disclaimer is signed by the assignee (owner).
Form PTO/SB/96 may be used for making this certification. See MPEP § 324.

Th1s collect1on of mformat1on 1s reqUired by 37 CFR 1.321. The mformatlon 1s requ1red to obtam or retam a benefit by the public wh1ch 1s to file (and by the USPTO
to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments
on the amount oft ime you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent
and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.


                                     If you need assistance in completing the form, caii1-800-PT0-9199 and select option 2.




                                                                         Joint Appendix 0279

                                                                                                                                                             QUESTMS-00002798
 Case
 Case 1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document 87-1
                                72-6 Filed
                                     Filed 12/05/19
                                           09/25/19 Page
                                                    Page 280
                                                         203 of
                                                             of 514
                                                                437 PageID
                                                                    PageID #:
                                                                           #: 4703
                                                                              2592

                                                                                                                                               PTO/SB/26 (07-09)
                                                                                                          Approved for use through 07/31/2012. OMB 0651-0031
                                                                                      U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
      Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
         TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING
                  REJECTION OVER A "PRIOR" PATENT
                                                                                                                    I   Docket Number (Optional)
                                                                                                                        034827-9107

In reApplication of: Michael P. Caulfield, Darren A Carns and Richard E Reitz

Application No.: 12/946,785

Filed: 11115/2010

For: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY


The owner*, Ouest Diagnostics Investments lncoroorated             , of    100       percent interest in the instant application hereby disclaims,
except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond
the expiration date of the full statutory term prior patent No. 7 754 419            as the term of said prior patent is defined in 35 U.S.C. 154
and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so
granted on the instant application shall be enforceable only for and during such period that it and the prior patent are commonly owned. This
agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

In making the above disci aimer, the owner does not disclaim the terminal part of the term of any patent granted on the instant application that
would extend to the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of the prior patent, "as the term of said prior
patent is presently shortened by any terminal disclaimer," in the event that said prior patent later:
     expires for failure to pay a maintenance fee:
     is held unenforceable:
     is found invalid by a court of competent jurisdiction;
     is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321:
     has all claims canceled by a reexamination certificate;
     is reissued; or
     is in any manner terminated prior to the expiration of its full statutory term as presently shortened by any terminal disclaimer.

Check either box 1 or 2 below, if appropriate.

1.   0    For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency,
          etc.), the undersigned is empowered to act on behalf of the business/organization.

          I hereby declare that all statements made herein of my own knowledge are true and that all statements made on in formation and
belief are believed to be true: a nd further that these statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such     willful false
statements may jeopardize the validity of the application or any patent issued thereon.

2.0       The undersigned is an attorney or a. gent of re~crd.
                                                            R~ ;.. No. 57,147


                                                  ~-
                                                      . f~y; / /
                                               --.L      .. - -                                                                            11-14-2011
                                                                         Signature                                                             Date


                                                                                  Anthony C. Kuhlmann
                                                                                   Typed or printed name


                                                                                                                                 (858) 847-6776
                                                                                                                               Telephone Number

     0      Terminal disclaimer fee under 37 CFR 1.20(d) included.

                        WARNING: Information on this form may become public. Credit card information should not
                        be included on this form. Provide credit card information and authorization on PT0-2038.


*Statement under 37 CFR 3.73(b) is required if terminal disclaimer is signed by the assignee (owner).
Form PTO/SB/96 may be used for making this certification. See MPEP § 324.

Th1s collect1on of mformat1on 1s requ1red by 37 CFR 1.321. The mformatlon 1s requ1red to obtam or retam a benefit by the public wh1ch 1s to file (and by the USPTO
to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments
on the amount of I ime you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent
and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.


                                     If you need assistance in completing the form, caii1-800-PT0-9199 and select option 2.




                                                                         Joint Appendix 0280

                                                                                                                                                             QUESTMS-00002799
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 281
                                                                204 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4704
                                                                                     2593


                                                                                Atty. Dkt. No. 034827-9107


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:        Caulfield et al.

         Title:            DETERMINATION OF
                           TESTOSTERONE BY MASS
                           SPECTROMETRY

         Appl. No.:        12/946,785

         Filing Date:      11/15/2010

         Examiner:         Cordero Garcia, Marcela M.

         Art Unit:         1654

        Confirmation       1630
        Number:

                                  INFORMATION DISCLOSURE STATEMENT
                                          UNDER 37 CFR §1.56

         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA22313-1450

         Sir:

                   Submitted herewith on Form PTO/SB/08 is a listing of a document known to Applicants
         in order to comply with Applicants' duty of disclosure pursuant to 37 CFR § 1.56.

                   The submission of any document herewith, which is not a statutory bar, is not intended as
         an admission that such document constitutes prior art against the claims of the present
         application or that such document is considered material to patentability as defined in 37 CFR
         § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to
         antedate or otherwise remove as a competent reference any document which is determined to be a
        prima fizcie art reference against the claims of the present application.




4815-2494-9517.1
                                                           -1-

                                                      Joint Appendix 0281

                                                                                                          QUESTMS-00002800
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 282
                                                                205 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4705
                                                                                     2594


                                                                                       Atty. Dkt. No. 034827-9107


                                          TIMING OF THE DISCLOSURE
                   The listed document is being submitted in compliance with 37 CFR §1.97(b), within three
         (3) months ofthe filing date ofthe application.

                                      RELEVANCE OF EACH DOCUMENT
                   All of the documents are in English.

                   Applicants respectfully request that each listed document be considered by the Examiner
         and be made of record in the present application and that an initialed copy of Form PTO/SB/08
         be returned in accordance with MPEP §609.


                   Although Applicant believes that no fee is required, the Commissioner is hereby
         authorized to charge any additional fees which may be due to Deposit Account No. 19-0741.



                                                                 Respectfully submitted,

                                                                                  /          (
                                                                                             .


                                                                      --+-e--'-/~--"--'~~1/c..=...i
                                                                                              _-,_-~ -~- -_-~_- ~- -_ _
                                                                                         .




         Date _ _{       l,t-/1~--+-L__._I{_ __                  By
                                                                           ,
         FOLEY & LARDNER LLP                                                Anthony C. Kuhlmann
         Customer Number: 30542                                             Attorney for Applicant
         Telephone:  (858) 847-6776                                         Registration No. 57,147
         Facsimile:  (858) 792-6773




4815-2494-9517.1
                                                           -2-

                                                      Joint Appendix 0282

                                                                                                                      QUESTMS-00002801
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 283
                                                               206 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4706
                                                                                    2595
                                                                                                                                                         PTO/SB/06 (07-06)
                                                                                                                      Approved for use through 1/31/2007. OMB 0651-0032
                                                                                                U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
    PATENT APPLICATION FEE DETERMINATION RECORD                                                       Application or Docket Number    Filing Date
                                    Substitute for Form PT0-875                                               12/946,785             11/15/2010          D To be Mailed
                                APPLICATION AS FILED- PART I                                                                                        OTHER THAN
                                                     (Column 1)                  (Column 2)               SMALL ENTITY       D       OR             SMALL ENTITY

                       FOR                          NUMBER FILED              NUMBER EXTRA               RATE($)        FEE($)            RATE($)            FEE($)

 D     BASIC FEE                                        N/A                          N/A                   N/A                               N/A
       (37 CFR 1.16(a), (b), or (c))
 D      SEARCH FEE                                      N/A                          N/A                   N/A                               N/A
        (37 CFR 1 16(k), (i), or (m))

 D      EXAMINATION FEE
        (37 CFR 1.16(o), (p), or (q))
                                                        N/A                          N/A                   N/A                               N/A

 TOTAL CLAIMS
 (37 CFR 1.16(i))                                          minus 20 =     .                              X$      =                   OR   X$         =

 INDEPENDENT CLAIMS
 (37 CFR 1.16(h))                                             minus 3 =
                                                                          .                              X$      =                        X$         =

                                              If the specification and drawings exceed 100
                                              sheets of paper, the application size fee due
 0APPLICATION SIZE FEE
                                              is $250 ($125 for small entity) for each
   (37 CFR 1.16(s))
                                              additional 50 sheets or fraction thereof. See
                                              35 U.S.C. 41(a)(1)(G) and 37 CFR 1.16(s).

 D MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR 1.16(j))
 • If the difference in column 1 is less than zero, enter "0" in column 2.                                TOTAL                            TOTAL

                              APPLICATION AS AMENDED- PART II
                                                                                                                                               OTHER THAN
                                       (Column 1)                   (Column 2)           (Column 3)           SMALL ENTITY           OR             SMALL ENTITY
                                   CLAIMS                         HIGHEST
                                   REMAINING                      NUMBER                 PRESENT                     ADDITIONAL                            ADDITIONAL
f--      11/14/2011                AFTER                          PREVIOUSLY              EXTRA
                                                                                                         RATE($)
                                                                                                                     FEE($)
                                                                                                                                          RATE($)
                                                                                                                                                             FEE($)
z                                  AMENDMENT                      PAID FOR
w       Total
~        1.16(1))
                    (37 CFR
                                   • 27                Minus      •• 20              =   7               X$      =                   OR   X $60=              420
0
z        Independent
         37CFR1.16hll
                                   •2                  Minus      ···3               =   0               X$      =                   OR   X $250=              0
w
~
<(
         D Application Size Fee (37 CFR 1.16(s))
         D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                           OR

                                                                                                         TOTAL                            TOTAL
                                                                                                         ADD'L                       OR   ADD'L               420
                                                                                                         FEE                              FEE
                                       (Column 1)                   (Column 2)           (Column 3)
                                     CLAIMS                        HIGHEST
                                    REMAINING                       NUMBER               PRESENT                     ADDITIONAL                            ADDITIONAL
                                                                                                         RATE($)                          RATE($)
                                      AFTER                       PREVIOUSLY              EXTRA                      FEE($)                                  FEE($)
                                   AMENDMENT                       PAID FOR
 f--
 z
 w
        Total
         1.161111
                    (37 CFR        .                   Minus      ..                 =                   X$      =                   OR   X$         =
 ~
 0
         Independent
        (37CFR 1.16(h))
                                   .                   Minus      ...                =                   X$      =                   OR   X$         =
 z       D Application Size Fee (37 CFR 1.16(s))
 w
 ~
 <(      D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                           OR

                                                                                                         TOTAL                            TOTAL
                                                                                                         ADD'L                       OR   ADD'L
                                                                                                         FEE                              FEE
 * If the entry in column        1 is less than the entry in column 2, write "0" in column 3.
                                                                                                         Legal Instrument Examiner:
 •• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
                                                                                                          /BRUCE HARRISON/
 ••• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
 The "Highest Number Previously Paid For" (Total or Independent) is the highest number found in the appropriate box in column 1.
Th1s collection of 1nformat1on 1s requ1red by 37 CFR 1.16. The 1nformat1on 1s requ1red to obta1n or reta1n a benefit by the publ1c wh1ch 1s to f1le (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering,
preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you
require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S.
Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                            If you need assistance in completing the form, call 1-800-PT0-9199 and select option 2.




                                                                                   Joint Appendix 0283

                                                                                                                                                            QUESTMS-00002802
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 284
                                                               207 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4707
                                                                                    2596


                                                                           Atty. Dkt. No. 034827-9107


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:        Caulfield et al.

         Title:           DETERMINATION OF
                          TESTOSTERONE BY MASS
                          SPECTROMETRY

         Appl. No.:        12/946,785

         Filing Date:      11/15/2010

         Examiner:         Cordero Garcia, M.M.

         Art Unit:         1654

         Confirmation      1630
         Number:

                                         SUPPLEMENTAL AMENDMENT

         Mail Stop Amendment
         Commissioner for Patents
         PO Box 1450
         Alexandria, Virginia 22313-1450

         Sir:
                   This reply supplements the Amendment filed on November 14, 2011

                   Remarks/Arguments begin on page 2 of this document.




                                                         -1-
4848-2819-2782.1



                                                   Joint Appendix 0284

                                                                                                 QUESTMS-00002803
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 285
                                                               208 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4708
                                                                                    2597


                                                                                 Atty. Dkt. No. 034827-9107


                                                      REMARKS

                   Applicant herewith submits a declaration under 3 7 CFR 1.131 executed by inventor Dr.
         Michael P. Caulfield demonstrating reduction to practice prior to publication of the Caraiman
         reference. Exhibits 1 and 2 accompanying the declaration are excerpts from a Validation
         Summary Report demonstrating application of the claimed method for quantitation of
         testosterone in human serum and plasma samples. Dr. Caulfield attests that the data shown in
         Exhibit 2 were collected by the method described in Exhibit I prior to June 2003, the publication
         date of Caraiman et al.

                   Applicants respectfully request that the declaration be considered along with the
         Amendment and Reply filed November 14, 2011, which references the instant declaration.


                                                    CONCLUSION

                   Applicant respectfully submits that the pending claims are in condition for allowance. In
         the event that any matters remain to be resolved in view of this communication, the Examiner is
         encouraged to call the undersigned so that a prompt disposition of this application can be
         achieved.

                   The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C.F .R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by a check or
         credit card payment form being in the wrong amount, unsigned, post-dated, otherwise improper
         or informal or even entirely missing, the Commissioner is authorized to charge the unpaid
         amount to Deposit Account No. 19-0741. If any additional extensions of time are needed for
         timely acceptance of papers submitted herewith, Applicant hereby petitions for such extension
         under 37 C.F.R. § 1.136 and authorizes payment of any such extensions fees to Deposit Account
         No. 19-0741.




                                                            -2-
4848-2819-2782.1



                                                      Joint Appendix 0285

                                                                                                         QUESTMS-00002804
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 286
                                                               209 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4709
                                                                                    2598


                                                                        Atty. Dkt. No. 034827-9107




                                                       Respectfully submitted,



                                  ! _ __
         Date _ _/_1/_15--L-)-'----J

         FOLEY & LARDNER LLP                           Barry S. Wilson, Reg. No. 39,431
         Customer Number: 30542                        Anthony C. Kuhlmann, Reg. No. 57,147
         Telephone:  (858) 847-6722                    Attorneys for Applicant
         Facsimile:  (858) 792-6773




                                                 -3-
4848-2819-2782.1



                                           Joint Appendix 0286

                                                                                              QUESTMS-00002805
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 287
                                                                 210 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4710
                                                                                      2599


                                                                                 Atty. Dkt. No. 034827-9107


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:         Caulfield et al.

        Title:             DETERMINATION OF
                           TESTOSTERONE BY MASS
                           SPECTROMETRY

        Appl. No.:         12/946,785

        Filing Date:       11/15/2010

        Examiner:          Cordero Garcia, M.M.

        Art Unit:          1614

        Conf. No.:         1630

                     DECLARATION OF MICHAEL P. CAULFIELD UNDER 37 CFR 1.131

        Mail Stop Amendment
        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450

        Sir:
                   I, Michael P. Caulfield, being duly warned, declare as follows:

         1.        I was educated in biochemistry and microbiology at Sussex University and Bristol
         University, both in England, where I received a B.S. degree and a PhD. degree, respectively.

        2.         I was a research fellow at Harvard Medical School, Boston Massachusetts and a
        postdoctoral associate at the Massachusetts Institute of Technology. I have been a Scientific
         Director in Endocrinology & Metabolism at Quest Diagnostics/Nichols Institute since 1997. I
         am the author or co-author of over 100 published scientific articles and abstracts in the field of
         Biochemistry, Endocrinology and Metabolism.




                                                            -1-
4849-0513-0510.1


                                                       Joint Appendix 0287

                                                                                                              QUESTMS-00002806
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 288
                                                                 211 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4711
                                                                                      2600


                                                                                 Atty. Dkt. No. 034827-9107


        3.         I am a co-inventor of the above-referenced patent application and the subject matter
        described and claimed therein.

        4.         I have read the Office Action dated June 14, 2011 for the above-referenced application,
        and I understand that June 2003 is the date of a reference cited by the Examiner (i.e., Caraiman et
        a/., ASMS 2003, Poster Number 075, June 2003), which allegedly discloses or renders obvious
        my invention.

        5.         Prior to June 2003, the inventors put into practice the method described in the above-
        referenced application for determining the levels testosterone in a sample when taken from a
        human. The method includes purifying testosterone from a sample by subjecting the sample to
        an extraction column and an analytical column to generate an eluent; ionizing the eluent to
        produce one or more testosterone ions detectable by a mass spectrometer; and (c) detecting the
        amount of one or more of the testosterone ion(s) by a mass spectrometer, wherein the amount of
        one or more of the testosterone ion(s) is related to the amount of testosterone in the test sample.
        In some embodiments, the ionizing comprises producing a testosterone ion having a mass/charge
        ratio of 289.1 ± 0.5; isolating the precursor ion by mass spectrometry; and effecting a collision
        between the isolated precursor ion and an inert collision gas to produce one or more testosterone
        ions detectable by mass spectrometry having a mass/charge ratio of96.9 ± 0.5. In some
        embodiments the sample comprises serum. In some embodiments, the extraction column
        comprises a high turbulence liquid chromatography column. This invention is reflected in the
        specification and claims of the above mentioned application.

         6.        Exhibits 1 and 2 contain excerpts from a laboratory Validation Summary Report for Total
        Testosterone (HTLC/MS/MS TSQ Quantum ThermoFinnigan). Exhibit 1 is a photocopy of p. 4
        of the Report, describing the method employed to collect data for validation of the method.
        Exhibit 2 is a photocopy of p. 18 of the Report with data resulting from execution of the method.
        The data in Exhibit 2 were collected at the laboratories of Quest Diagnostics Incorporated, San
        Juan Capistrano, CA. Exhibits 1 and 2 are true and complete copies of the above-mentioned



                                                            -2-
4849-0513-0510.1


                                                       Joint Appendix 0288

                                                                                                             QUESTMS-00002807
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 289
                                                                 212 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4712
                                                                                      2601


                                                                                 Atty. Dkt. No. 034827-9107


        Validation Summary Report pages, except that the date has been redacted. I attest that the
        redacted date is earlier than June 2003.

        7.         As seen in Exhibit 1, the inventors performed the method by first purifying testosterone
        from human plasma and serum with a high turbulence liquid chromatography (HTLC) extraction
        column, followed by further purification with a high performance liquid chromatography (HPLC)
        analytical column. Eluent from the analytical column was ionized, and testosterone precursor
        ions with rnlz of289.1 ± 0.5 were generated. These testosterone precursor ions were then
        isolated by mass spectrometry and fragmented to generate fragment ions comprising a fragment
        ion with rnlz of96.9 ± 0.5. Quantitation of testosterone present in the plasma and serum samples
        was based on the abundance of fragment ions.

        8.         As seen in Exhibit 2, the above method was performed on samples ofboth human plasma
        and serum, and the results compared to determine the consistency of the method across both
        sample types.

                   I hereby declare that all statements made herein of my own knowledge are true and that
        all statements made on information and belief are believed to be true; and further, that these
         statements are made with the knowledge that willful false statements are so made punishable by
        fine or imprisonment, or both, under Section 101 of Title ·18 of the United States Code and that
        such willful false statements may jeopardize the validity of the application or any patent issuing
        thereon.




         Attachments:
             •     Exhibit 1: True and complete copy of p. 4 of Validation Summary Report for Total
                   Testosterone (HTLC/MS/MS TSQ Quantum ThermoFinnigan), dated prior to June 2003.



                                                            -3-
4849-0513-0510.1


                                                       Joint Appendix 0289

                                                                                                              QUESTMS-00002808
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 290
                                                                 213 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4713
                                                                                      2602


                                                                             Atty. Dkt. No. 034827-9107


             •     Exhibit 2: True and complete copy ofp. 18 ofValidation Summary Report for Total
                   Testosterone (HTLC/MS/MS TSQ Quantum ThermoFinnigan), dated prior to June 2003.




                                                          -4-
4849-0513-0510.1


                                                     Joint Appendix 0290

                                                                                                     QUESTMS-00002809
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 291
                                                             214 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4714
                                                                                  2603



                                                                    Atty. Dkt. No. 034827-9106


           Exhibit 1: True and complete copy ofp. 4 of Validation Summary Report for Total
        Testosterone (HTLC/MS/MS TSQ Quantum ThermoFinnigan), dated prior to June 2003.




                                                  -5-
DLMR_937367.1




                                              Joint Appendix 0291

                                                                                                 QUESTMS-0000281 0
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 292
                                                        215 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4715
                                                                             2604


   ""~Quest
                                                                                                  Nichols Institute
  ~Diagnostics


 II. PRINCIPLE
     1. Methodology:
        The overall design of this assay is to have enhanced specificity, a reduced run-time and
        sample preparation. To achieve this, two systems have been combined. The first is the
        High Throughput Liquid Chromatography system (HTLC) by Cohesive Technologies and
        the second is the Tandem Mass Spectrometer (LC/MS/MS) by ThermoFinnigan.

           When operating the HTLC system, the elimination of unwanted sample components
           occurs in a turbulent flow regime.. As the unbound and unw<i.nted debris is swept through
           the extraction column at high velocity, the components of interest are captured and
           concentrated on the column. The extraction column is then backflushed and the sample is
           placed onto an analytical column. The next step is the gradient regime of the HTLC
           system. The analytical column is in-line and allows chromatographic separation of the
           components of interest. A gradient/step function of 60% to 100% methanol is used to
           enhance this step.

           The detection is carried out by LC/MS/MS. The precursor ion, protonated molecule of
           interest, and any other ions of similar mass, are isolated by the first MS (Ql). These ions
           enter a second chamber (Q2) where they collide with Argon molecules. The collision-
           induced fragments differ for each molecular ion. Specific fragments produced only by
           the analyte ion are isolated by the final MS (Q3). The quantitation is based on the
           abundance of the final fragment ions. The following mass transitions are used:

                                                      Positive Mode
                                     Analyte           Precursor Ion               Fragment Ions
                                 Testosterone           289.1 rnlz                96.8 & 109.3 rnlz
                               d 5- Testosterone        294.1 rnlz                99.8 & I 13.3 rnlz



      2. Intended Use:
          C1irucal evaluation of serum testosterone, along with serum LH, assists in evaluation of
          hypo gonadal males. Major causes of lowered testosterone in males include
          hypogonadotropic hypogonadism,, testicular failure, hyperprolactinemia, hypopituitarism,
          some types of liver and kidney diseases, and critical illness.
          Increased serum testosterone levels in females may be indicative of polycystic ovary
          syndrome and adrenal hyperplasia, among other conditions. The clinical manifestations
          of excess testosterone include infertility, hirsutism, amenorrhea, and obesity.




                                                            Page 4 of21
 •. Tutal Testosterone by HTLC/MS/MS Validation Summai"'J



                                                            Joint Appendix 0292

                                                                                                                      QUESTMS-00002811
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 293
                                                             216 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4716
                                                                                  2605



                                                                      Atty. Dkt. No. 034827-9106


           Exhibit 2: True and complete copy of p. 18 of Validation Summary Report for Total
        Testosterone (HTLC/MS/MS TSQ Qlllantum ThermoFinnigan), dated prior to June 2003.




                                                   -6-
DLMR_937367.1




                                               Joint Appendix 0293

                                                                                                   QUESTMS-00002812
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 294
                                                        217 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4717
                                                                             2606

                                 ... >-------- :..·._

    ~Quest                                                                                          Nichols Institute
 ~ Diagnostics
     Figure 4: Specimen Type




                             Total Testosterone HTLC/MS/MS
                                                        Serum vs. Plasma
                    1000 ...-------------------~



                    800
                                                                                                0
                                                                                                0
         ,.......
         ...J       600
         ..._
         "0
           0.0
          r:::
         '-'
          =
          E
          "'
          ~
                    400
         i5:::


                                                                            y   = 1.0936x- 36.573
                    200                                                            R2 = 0.902




                      0 +.----~----~----~~----~----~----~--~
                        0   100  200   300  400  500  600  700

                                                           Serum (ngldL)




                                                             Page 18 of21
 - Total Testosterone by IITLCfMS/MS VMiidation Summary.



                                                             Joint Appendix 0294

                                                                                                                        QUESTMS-00002813
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 295
                                                           218 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4718
                                                                                2607
                                     Electronic Acknowledgement Receipt

                       EFSID:                         11411372


                 Application Number:                  12946785


          International Application Number:


                Confirmation Number:                  1630




                  Title of Invention:                 DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




         First Named Inventor/Applicant Name:         Michael P. Caulfield


                  Customer Number:                    30542


                         Filer:                       Anthony Charles Kuhlmann/Mercedes Dipasupil


                 Filer Authorized By:                 Anthony Charles Kuhlmann


               Attorney Docket Number:                034827-9107


                     Receipt Date:                    15-NOV-2011


                     Filing Date:                     15-NOV-201 0


                     TimeStamp:                       19:17:04


                  Application Type:                   Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                            I   no

File Listing:
 Document                                                                                  File Size( Bytes)/                       Multi         Pages
                     Document Description                  File Name
  Number                                                                                   Message Digest                          Part /.zip   (ifappl.)

                                                                                                      279386
                    Supplemental Response or
     1                                          023716-0502_SuppAmd.pdf                                                               no            11
                    Supplemental Amendment
                                                                                     25 7 e 7 cb667 34e 7487 6923e 34ceabb5e83 2
                                                                                                       467e0


Warnings:

Information:                                    Joint Appendix 0295

                                                                                                                                           QUESTMS-00002814
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6  Filed
                                        Filed    12/05/19 PagePage 296
                                                                   219 of
                                                                       of 514
                                                                          437 PageID #:
                                                                                     #: 4719
                                     Total Files 09/25/19
                                                 Size (in bytes)              PageID
                                                                              279386
                                                                                        2608

This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New Applications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Application under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International Application Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                    Joint Appendix 0296

                                                                                                              QUESTMS-00002815
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 297
                                                           220 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4720
                                                                                2609

                                   Application/Control No.                  Applicant(s)/Patent Under
     Application Number                                                     Reexamination
                                   12946785                                 CAULFIELD ET AL.




 Document Code- DISQ                                  Internal Document- DO NOT MAIL


 TERMINAL
 DISCLAIMER
                                   D APPROVED                                ~     DISAPPROVED


                                     This patent is subject

 DateFiled: 11/14/2011                     to a Terminal
                                              Disclaimer




 Approved/Disapproved by:
   Rugenia Logan                                       3 TD- 2 TO's approved, 1 TD disapproved.
                                                       Patent no. 6,977,142 is incorrect, should be
                                                       6,977,143.


U.S. Patent and Trademark Office




                                              Joint Appendix 0297

                                                                                                      QUESTMS-00002816
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 298
                                                             221 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4721
                                                                                  2610
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                UNITED STATES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria, Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.             CONFIRMATION NO.

       12/946,785               11115/2010              Michael P. Caulfield       034827-9107                          1630

       30542            7590             01/13/2012
                                                                                                   EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                 CORDERO GARCIA, MARCELA M
       SAN DIEGO, CA 92138-0278
                                                                                    ART UNIT                      PAPER NUMBER

                                                                                       1654



                                                                                    MAIL DATE                    DELIVERY MODE

                                                                                    01113/2012                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




                                                      Joint Appendix 0298
PTOL-90A (Rev. 04/07)
                                                                                                                       QUESTMS-00002817
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 299
                                                                 222 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4722
                                                                                      2611
                                                                                     Application No.                               Applicant(s)

                                                                                      12/946,785                                   CAULFIELD ET AL.
                      Office Action Summary                                          Examiner                                      Art Unit
                                                               MARCELA M. CORDERO                1654
                                                               GARCIA
                 -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;2 MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           Extensions of time may be available under the provisions of 37 CFR t. t 36(a). In no event, however, may a reply be timely filed
           after SIX (6) MONTHS from the mailing date of this communication.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § t33).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
           earned patent term adjustment. See 37 CFR t .704(b).

  Status

        1)[8J Responsive to communication(s) filed on 11/14/2011 and 11/15/2011.
      2a)IZ! This action is FINAL.                                 2b)0 This action is non-final.
        3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
                 _ _ ;the restriction requirement and election have been incorporated into this action.
        4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.
  Disposition of Claims

        5)[8J Claim(s) 13 and 15-40 is/are pending in the application.
                 5a) Of the above claim(s) _ _ is/are withdrawn from consideration.
        6)0 Claim(s) _ _ is/are allowed.
        7)[8J Claim(s) 13. 15-40 is/are rejected.
        8)0 Claim(s) _ _ is/are objected to.
        9)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

      10)0 The specification is objected to by the Examiner.
      11 )0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
      12)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
  Priority under 35 U.S.C. § 119

      13)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)O All         b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
             *See the attached detailed Office action for a list of the certified copies not received.


  Attachment{s)
  1) 0 Notice of References Cited (PT0-892)                                                        4)   0   Interview Summary (PT0-413)
  2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                             Paper No(s)/Mail Date. _ _ .
  3) [8Jinformation Disclosure Statement(s) (PTO/SB/08)                                            5)   0   Notice of Informal Patent Application
         Paper No(s)/Mail Date 6/16/2011 and 1111412011.                                           6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 03·11)                                                       Joint Appendix 0299
                                                                        Office Action Summary                                  Part of Paper No./Mail Date 20120110
                                                                                                                                                             QUESTMS-00002818
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 300
                                                        223 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4723
                                                                             2612


  Application/Control Number: 12/946,785                                                                         Page 2
  Art Unit: 1654

                                              DETAILED ACTION

  1.     This Office Action is in response to the reply received on 11/15/2011.

         Any rejection from the previous office action, which is not restated here, is

  withdrawn.

                                            Election/Restrictions

  2.     Applicant's election without traverse of m/z of about 109.2 ± 0.5 in the reply filed

  on 4/8/2011 was previously acknowledged.

                                             Status of the claims

  3.     Claims 13-28 were pending in the application. Claim 13 has been amended.

  Claims 29-40 are new claims. Claim 14 has been cancelled. Claims 13, 15-40 are now

  pending. Claims 13, 15-40 are presented for examination on the merits.

                                    Claim Rejections - 35 USC § 102

  4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

  form the basis for the rejections under this section made in this Office action:

         A person shall be entitled to a patent unless -

         (a) the invention was known or used by others in this country, or patented or described in a printed
         publication in this or a foreign country, before the invention thereof by the applicant for a patent.

         (b) the invention was patented or described in a printed publication in this or a foreign country or in
         public use or on sale in this country, more than one year prior to the date of application for patent in
         the United States.

  5.     Claims 13, 15-16, 19, 27-28 were previously rejected under 35 U.S.C. 102(b) as

  being anticipated by Vierhapper et al. (J Clinical Endocrinology and Metabolism, 1997).

         This rejection is withdrawn in view of Applicant's amendments to the claims

  because Vierhapper et al. teaches derivatizing testosterone before mass spectrometric

  analysis (e.g., pages 1494-1495).



                                                  Joint Appendix 0300

                                                                                                                   QUESTMS-00002819
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 301
                                                        224 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4724
                                                                             2613


  Application/Control Number: 12/946,785                                                  Page 3
  Art Unit: 1654

  6.          Claims 13, 15-16, 18-22, 24-32, 34-40 are rejected under 35 U.S.C. 102(e) as

  being anticipated by Soldin (US 7,473,560, citation A 11 in the IDS dated 6/16/2011 ).

              Soldin discloses a method for determining the amount of testosterone in a

  sample when taken from a female human (e.g., cols. 1-5), comprising:

              (a) purifying testosterone from the sample by subjecting the sample to an

  extraction column and an analytical column to generate an eluent;

              (b) ionizing testosterone from the eluent to produce one or more testosterone

  ions detectable by a mass spectrometer; and

              (c) detecting the amount of one or more of the testosterone ion(s) by a mass

  spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

  the amount of testosterone in the test sample;

              wherein said testosterone is not derivatized prior to mass spectrometry.

              Soldin teaches that the invention produces a fast and accurate method of

  hormone analysis and quantification using a mass spectrometer. The procedure allows

  for as little as 700 ul of a sample to be analyzed. In addition, minimal sample

  preparation time is required. Soldin teaches analysis of hormones including

  testosterone in a number of complex matrices as they might be found in nature, e.g., the

  human body. For example, hormone analysis can be performed on samples of blood,

  saliva, serum, plasma and urine. The limit of detection of testosterone is 5 pg/ml (e.g.,

  col. 4 ).

              The hormones are then introduced into a mass spectrometer. Optionally, the

  separation step and step of introducing the hormones into a mass spectrometer can be




                                            Joint Appendix 0301

                                                                                              QUESTMS-00002820
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 302
                                                        225 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4725
                                                                             2614


  Application/Control Number: 12/946,785                                              Page 4
  Art Unit: 1654

  combined using a combined liquid chromatography spectrometry apparatus (LC/MS).

  This procedure is based on an online extraction of the injected sample with subsequent

  introduction into the mass spectrometer using a built-in switching valve. LC/MS and

  liquid chromatography-tandem mass spectrometry (LC-MS-MS) are specific and offer

  simple approaches to sample preparation without sample derivation steps.

        The hormones are subjected to ionization. Various ionization techniques can be

  used. For example, photoionization, electrospray ionization (ESI), atmospheric pressure

  chemical ionization (APCI), and electron capture ionization may be used. Preferably,

  photoionization is used when analyzing steroid hormones. It is presently preferred that

  an atmospheric pressure photoionization (APPI) source be used when analyzing steroid

  hormones.

         Ionization may be performed by utilizing the mass spectrometer in the negative

  or the positive mode. Factors such as a particular analyte's tendency to give rise to a

  particular ion form, as is known to those skilled in the art, may make either the negative

  mode or the positive mode more preferable. For example, analysis in the positive mode

  is typically made for DHEA, Aldosterone, Cortisol, 11 -Deoxycortisol, Androstenedione,

  Testosterone, Estradiol, 17-0H Progesterone, Progesterone, Allopregnalone, and

  Vitamin D whereas analysis in the negative mode is typically made for 16-0H Estrone,

  2-0H Estrone. Estriol and DHEAS. However, it is possible to analyze any of the

  hormones in either positive or negative mode.

        A sample of 800 ul of plasma was used. Proteins were precipitated with 1.2 ml

  of acetonitrile, containing deuterated internal standard, and vortexed. The sample was




                                        Joint Appendix 0302

                                                                                         QUESTMS-00002821
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 303
                                                        226 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4726
                                                                             2615


  Application/Control Number: 12/946,785                                               Page 5
  Art Unit: 1654

  centrifuged, and 1.7 ml of the supernatant was injected onto a C-18 column coupled to

  a LC/MS/MS. The column was washed with 2% methanol in 5 mM ammonium acetate

  for 3 minutes. The valve on the column was switched and the sample was eluted in a

  methanol gradient of 2 to 100%. The total run time was 12 minutes. Slight adjustments

  to the volumes, concentrations and times described can be made, as is known to those

  skilled in the art.

          1.7 ml of the eluant was introduced into the mass spectrometer and the sample

  was ionized by photoionization and analyzed in an API-3000.TM. mass spectrometer, in

  the negative or positive mode as described above. FIGS. 1 and 2 show the analysis of

  steroid hormones in the positive and negative modes.

          Simultaneous measurement of 9 steroids in a 760 ul of serum or plasma

  sample, without derivatization and with minimal sample workup-acetonitrile protein

  precipitation was carried out. The reliability of the method has been evaluated by

  correlation with currently used immunoassays, and assessment of within-day and

  between-day imprecision, recovery and accuracy. The method described allows for the

  simultaneous quantitation of 9 steroids in positive ion mode by tandem mass

  spectrometry within 18 minutes. The method is based on isotope dilution and unlike

  immunoassays is very specific for the analytes of interest. The method possesses

  adequate sensitivity (due to use of the APPI source, with the lower level of sensitivity

  being 100 pg/ml [which corresponds to 1 ng/dl] for each steroid) and precision to be

  used in the routine clinical laboratory. The method has been used for the measurement

  of steroid concentrations in patient samples.




                                        Joint Appendix 0303

                                                                                         QUESTMS-00002822
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 304
                                                        227 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4727
                                                                             2616


  Application/Control Number: 12/946,785                                                                   Page 6
  Art Unit: 1654

         Therefore the reference is deemed to anticipate the instant claims above.


                                   Claim Rejections - 35 USC § 103

  7.     The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

  obviousness rejections set forth in this Office action:

         (a) A patent may not be obtained though the invention is not identically disclosed or described as set
         forth in section 102 of this title, if the differences between the subject matter sought to be patented and
         the prior art are such that the subject matter as a whole would have been obvious at the time the
         invention was made to a person having ordinary skill in the art to which said subject matter pertains.
         Patentability shall not be negatived by the manner in which the invention was made.



         This application currently names joint inventors. In considering patentability of

  the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of

  the various claims was commonly owned at the time any inventions covered therein

  were made absent any evidence to the contrary. Applicant is advised of the obligation

  under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was

  not commonly owned at the time a later invention was made in order for the examiner to

  consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g)

  prior art under 35 U.S.C. 103(a).

  8.     Claims 13-21, 24, 26-28 were rejected under 35 U.S.C. 103(a) as being

  unpatentable over Caraiman et al. (ASMS 2003, Poster Number 075, June 2003).

         The declaration filed on 11/15/2011 under 37 CFR 1.131 is sufficient to

  overcome this rejection.

  9.     Claims 13-16, 18-21,24-28 were rejected under 35 U.S.C. 103(a) as being

  unpatentable over Shackelton et al. (Steroids, 1997).




                                                 Joint Appendix 0304

                                                                                                               QUESTMS-00002823
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 305
                                                        228 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4728
                                                                             2617


  Application/Control Number: 12/946,785                                             Page 7
  Art Unit: 1654

        This rejection is withdrawn in view of Applicant's amendments to the claims

  because Shackelton et al. teaches mass spectrometric analysis of testosterone esters.

  10.    Claims 17 and 22-23 were rejected under 35 U.S.C. 103(a) as being

  unpatentable over Shackelton et al. (Steroids, 1997) in view of Quinn et al. (US

  5,772,874) and Zimmer et al. (J Chrom 1999).

        This rejection is withdrawn in view of Applicant's amendments to the claims

  because Shackelton et al. teaches mass spectrometric analysis of testosterone esters.

  11.    Claims 13, 15-21, 27-40 are rejected under 35 U.S.C. 103(a) as being

  unpatentable over Ong et al. (50ths ASMS Conference Abstract Viewer, June 2002).

         Ong et al. teach a method for determining the amount of testosterone present in

  a test sample,

         (a) purifying testosterone from the test sample by subjecting the sample to an

  extraction column (HTLC, Preliminary data section) and an analytical column (LC,

  Preliminary data section) to generate an eluent;

         (b) ionizing the purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

  spectrometry);

         (c) detecting the presence or amount of the testosterone ion(s) by a mass

  spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

  the presence or amount of testosterone in the test sample, wherein the method is

  capable of detecting concentrations of less than 10 ng/dl [equivalent to 0.1 ng/ml] in

  the test sample (e.g., last 2 paragraphs of Preliminary Data section).




                                        Joint Appendix 0305

                                                                                          QUESTMS-00002824
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 306
                                                        229 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4729
                                                                             2618


  Application/Control Number: 12/946,785                                                  Page 8
  Art Unit: 1654

         See entire abstract for the limitations drawn to HTLC separation (e.g., preliminary

  data section), serum/plasma (last paragraph), detection limit (last paragraph).

         Ong et al. do not expressly teach using the method in a human female

  plasma/tissue sample, teaching instead the use of the method in plasma/tissue samples

  obtained from animals for in vivo pharmacokinetic studies in animal models.

         It would have been obvious to one of ordinary skill in the art at the time the

  invention was made to use the method of Ong et al. with human female plasma/tissue

  samples. One of ordinary skill in the art at the time the invention was made would have

  been motivated to do so given the high routine sensitivity and inter-batch precision,

  simplified preparation and minimal carryover of the method and because testosterone is

  used as a control which necessarily implies that testosterone is intended to be

  measured. One of ordinary skill in the art at the time the invention was made would

  have had a reasonable expectation of success given that the method of Ong et al. was

  useful for the analysis of large number of samples in studies of structure-activity for lead

  optimization using in vitro metabolic stability to in vivo pharmacokinetic studies, because

  Ong et al. did not restrict the analysis results to specific genders of the animal samples

  and because the method of Ong et al. in a serial configuration for plasma/tissue

  matrices, has a generic limit of quantitation approaching 0.1 ng/ml, an accuracy< 10%

  relative error and a precision< 10% RSD.

         Thus the invention as a whole was clearly prima facie obvious to one of ordinary

  skill in the art at the time the invention was made.

                                       Applicant's arguments




                                         Joint Appendix 0306

                                                                                            QUESTMS-00002825
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 307
                                                        230 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4730
                                                                             2619


  Application/Control Number: 12/946,785                                                Page 9
  Art Unit: 1654

  12.    The Ong Abstract is asserted to allegedly teach a mass spectrometric method for

  determining testosterone levels in animal samples such as plasma samples. Applicant

  respectfully disagrees. First, Ong merely describes mass spectrometric detection of

  testosterone as an internal standard in an unknown matrix. Second, even if the

  unknown matrix is assumed to be plasma or serum (which applicant does not concede),

  the levels of testosterone used by Ong are in vast excess of testosterone levels found in

  female human samples and there is no indication that Ong's method could be

  successfully employed to quantitate testosterone at the requisite levels.

         The Ong Abstract presents two instrumental configurations for conducting

  metabolic stability screening by high turbulent flow liquid chromatography (HTLC)-mass

  spectrometry. The first configuration utilizes parallel extraction columns with a single

  analytical column (i.e., the parallel configuration), while the second configuration utilizes

  a serial configuration of a single extraction column and a single analytical column (i.e.,

  the serial configuration). The only reference to testosterone in the Ong Abstract is found

  in the description of the parallel configuration, which indicates that testosterone was

  used as a positive assay control. Ong Abstract, second to last paragraph. No sample

  matrix is recited in the parallel configuration studies. Further, Ong reports that a different

  column configuration is required for analysis of unspecified analytes in plasma/tissue

  samples. Ong Abstract, last paragraph. Thus, it can be inferred that Ong's parallel

  configuration studies (the only studies where testosterone is mentioned) were not

  conducted with plasma or tissue samples.




                                         Joint Appendix 0307

                                                                                            QUESTMS-00002826
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 308
                                                        231 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4731
                                                                             2620


  Application/Control Number: 12/946,785                                             Page 10
  Art Unit: 1654

         In describing analysis involving plasma/tissue matrices, Ong makes no indication

  that testosterone was detected. Instead, Ong merely indicates that analysis of "various

  analytes" by the parallel and serial configurations were compared during method

  validation experiments. Ong Abstract, last paragraph.

         Additionally, the levels of testosterone used by Ong are far greater than those

  typically found in human samples. Ong used testosterone as a positive assay control at

  concentrations of 5 uM and 0.5 uM. Ong Abstract, second to last paragraph. Using

  testosterone's molecular weight of about 288.42 g/mol, Ong's 5 uM and 0.5 uM

  testosterone concentrations correspond to concentrations of over 140,000 ng/dl and

  14,000 ng/dl, respectively. These concentrations are in vast excess of the about 2 to

  about 63 ng/dl normal range of total testosterone in female humans. See Table 3 of

  Exhibit 1 (Kushnir et al., attached hereto, indicating normal ranges of total testosterone

  in female humans).

         Applicant respectfully submits that due to well known unpredictability of ion

  suppression effects across different sample matrices, Ong's use of testosterone as a

  positive assay control in analysis of non-plasma/tissue matrix samples is simply not

  predictive of an ability either to quantitate testosterone in a female human sample or to

  perform that quantitation at testosterone levels present when taken from the female

  human. The instant claims are not obvious over Ong without some express application

  of an MS method to quantitate testosterone in female human samples, and an indication

  of a reasonable likelihood of success. Applicant respectfully requests reconsideration

  and withdrawal of this rejection.




                                        Joint Appendix 0308

                                                                                         QUESTMS-00002827
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 309
                                                        232 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4732
                                                                             2621


  Application/Control Number: 12/946,785                                               Page 11
  Art Unit: 1654

                                      Response to arguments

  13.   Applicant's arguments have been carefully considered, but are not deemed

  persuasive for the reasons of record, for the reasons set forth above, and for the

  following reasons: It has been held that under KSR that "obvious to try" may be an

  appropriate test under 103 The Supreme Court stated in KSR:


        When there is motivation "to solve a problem and there are a finite number of
        identified, predictable solutions, a person of ordinary skill has good reason to
        pursue the known options within his or her technical grasp. If this      leads to
        anticipated success, it is likely the product not of innovation but of ordinary skill
        and common sense. In that instance the fact that a combination was obvious to
        try might show that it was obvious under§ 103." KSR lnt'l Co. v. Teleflex Inc.,
        127 S. Ct. 1727, _ , 82 USPQ2d 1385, 1397 (2007).

        The "problem" facing those in the art was the measurement of testosterone in

  female humans, and there were a limited number of methodologies available to do so

  having generic detection limits of less than 10 ng/dl (0.1 ng/ml). The skilled artisan

  would have had reason to try these methodologies with the reasonable expectation that

  at least one would be successful. In the instant case Ong teaches analysis involving

  plasma/tissue matrices using serial configurations having generic detection limits of less

  than 10 ng/dl (0.1 ng/ml) which would be able to detect testosterone levels in women,

  with the main advantages of simplified sample preparation (even for tissue samples)

  prior to on-line extraction and minimal carryover. Ong Abstract, last paragraph. Thus,

  determining testosterone in female blood/plasma is a "the product not of innovation but

  of ordinary skill and common sense," leading to the conclusion that invention is not

  patentable as it would have been obvious.




                                        Joint Appendix 0309

                                                                                           QUESTMS-00002828
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 310
                                                        233 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4733
                                                                             2622


  Application/Control Number: 12/946,785                                             Page 12
  Art Unit: 1654

         In addition, KSR forecloses the argument that a specific teaching, suggestion or

  motivation is required to support a finding of obviousness.

         See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd.

  Patt. App. & lnterf. June 25, 2007) (citing KSR, 82 USPQ2s at 1396) (available at

  httg://www.usgto.gov/web/offices/dcom/bQai/Qrec/fd071925 ..Qdf).

  14.    Claims 13, 16-17, 19-21, 25-30, 35-40 are rejected under 35 U.S.C. 103(a) as

  being unpatentable over Tiller et al. (J ChromA, 1997, citation A48 in the IDS dated

  6/12/2011 ).

         Tiller et al. teach a method for determining the amount of testosterone in a

  sample when taken from a human comprising:

         (a) purifying testosterone from the sample by subjecting the sample to an

  extraction column and an analytical column to generate an eluent;

         (b) ionizing testosterone from the eluent to produce one or more testosterone

  ions detectable by a mass spectrometer; and

         (c) detecting the amount of one or more of the testosterone ion(s) by a mass

  spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

  the amount of testosterone in the test sample (e.g., pages 119-122);

         wherein the testosterone is not derivatized prior to mass spectrometry.

         Tiller et al. teach human plasma aliquots were extracted using C8 extraction

  columns, the disc was conditioned with 0.2 ml of methanol followed by elution of the

  steroids with 1 ml of ethyl acetate. The eluate was evaporated to dryness, spiked with

  steroids (testosterone was spiked at the level of 94 pg/ml to 12088 pg/ml and the




                                        Joint Appendix 0310

                                                                                         QUESTMS-00002829
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 311
                                                        234 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4734
                                                                             2623


  Application/Control Number: 12/946,785                                              Page 13
  Art Unit: 1654

  internal standards 2H3 testosterone at a level of 10000 pg/ml) and reconstituted with

  200 ul of mobile phase and 100 ul injected on-column.

         A HP 1050 modular system was used with a flow of methanol water through a

  Supelcosil LC-18-DB column. The LC was operated using APCI and full scan MS/MS

  data were obtained for testosterone m/z 289->80-305; and deuterated testosterone m/z

  292-> 80-305. Human plasma was used for the analysis (e.g., pages 122-125). See

  also Figure 3.

         It would have been obvious to one of ordinary skill in the art at the time the

  invention was made to use the method of Tiller et al. with female human plasma. One of

  ordinary skill in the art at the time the invention was made would have been motivated

  to do so because the reference does not teach the gender of the subject from where the

  plasma in obtained, and females form about half of the human population. One of

  ordinary skill in the art at the time the invention was made would have had a reasonable

  expectation of success given that it is noted that the internal standard was at 94 pg/ml

  for testosterone and because, as claimed, the instant method do not preclude from

  preconcentration of the sample.

         Thus, the invention as a whole is prima facie obvious over the references,

  especially in the absence of evidence to the contrary.

                                      Double Patenting

  15.     The nonstatutory double patenting rejection is based on a judicially created
  doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
  unjustified or improper timewise extension of the "right to exclude" granted by a patent
  and to prevent possible harassment by multiple assignees. A nonstatutory
  obviousness-type double patenting rejection is appropriate where the conflicting claims
  are not identical, but at least one examined application claim is not patentably distinct



                                         Joint Appendix 0311

                                                                                          QUESTMS-00002830
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 312
                                                        235 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4735
                                                                             2624


  Application/Control Number: 12/946,785                                             Page 14
  Art Unit: 1654

  from the reference claim(s) because the examined application claim is either anticipated
  by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140
  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
  USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.
  1985); In re VanOrnum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422
  F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163
  USPQ 644 (CCPA 1969).
          A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
  may be used to overcome an actual or provisional rejection based on a nonstatutory
  double patenting ground provided the conflicting application or patent either is shown to
  be commonly owned with this application, or claims an invention made as a result of
  activities undertaken within the scope of a joint research agreement.
           Effective January 1, 1994, a registered attorney or agent of record may sign a
  terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
  37 CFR 3.73(b).

  16.    Claims 13-28 are rejected on the ground of nonstatutory obviousness-type

  double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 7, 754,419.

         The terminal disclaimer filed on 11/14/2011 disclaiming the terminal portion of

  any patent granted on this application which would extend beyond the expiration date of

  US 7,754,419 has been reviewed and is accepted. The terminal disclaimer has been

  recorded.

  17.    Claims 13-28 were rejected on the ground of nonstatutory obviousness-type

  double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7,348, 137.

         The terminal disclaimer filed on 11/14/2011 disclaiming the terminal portion of

  any patent granted on this application which would extend beyond the expiration date of

  US 7,348,137 has been reviewed and is accepted. The terminal disclaimer has been

  recorded.

  18.    Claims 13, 15-40 are rejected on the ground of nonstatutory obviousness-type

  double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 6,977, 143.




                                        Joint Appendix 0312

                                                                                         QUESTMS-00002831
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 313
                                                        236 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4736
                                                                             2625


  Application/Control Number: 12/946,785                                              Page 15
  Art Unit: 1654

  Although the conflicting claims are not identical, they are not patentably distinct from

  each other because the instantly claimed invention and the invention claimed in US '143

  are both drawn to a method for determining the presence or amount of testosterone in a

  test sample utilizing steps encompassed or encompassed by the claimed method of US

  '143. US '143 teaches a method for determining the presence or amount of testosterone

  in a test sample comprising:

         (a) purifying testosterone from the test sample by HTLC extraction and liquid

  chromatography;

         (b) ionizing the purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer having a mass/charge ratio selected from the group

  consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;

         (c) detecting the presence or amount of the testosterone ion(s) by a mass

  spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

  the presence or amount of testosterone in the test sample, wherein the method is

  capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

  ng/ml] in the test sample (see all claims of US '143 and also the section regarding the

  limit of detection (LOD) in Example 9 which describes the LOD is 0.6 ng/dl). US '143

  includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

  ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

  and HTLC (turbulent flow chromatography) and appropriate columns for HTLC. The ions

  detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.




                                         Joint Appendix 0313

                                                                                             QUESTMS-00002832
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 314
                                                        237 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4737
                                                                             2626


  Application/Control Number: 12/946,785                                             Page 16
  Art Unit: 1654

        Although US '143 does not expressly teach the method to be applied to females,

  one of ordinary skill in the art would had been motivated to use the high sensitive

  method down to 1 ng/dl in determination of testosterone in samples from females,

  which routinely have lower concentrations than males. One of ordinary skill in the art at

  the time the invention was made would have had a reasonable expectation of success

  since the method of US '143 is drawn to determining testosterone in blood, serum,

  plasma or urine from a human, which includes both males and females.

         Thus, the invention as a whole is prima facie obvious over the patent, especially

  in the absence of evidence to the contrary.

         The terminal disclaimer filed on 11/14/2011 disclaiming the terminal portion of

  any patent granted on this application which would extend beyond the expiration date of

  US 6,977,143 has been reviewed and has not been accepted. The TO received for this

  patent had an incorrect patent number (US 6,977,142 instead of US 6,977, 143).

  Appropriate correction is required.

  19.    Claims 13, 15-40 are provisionally rejected on the ground of nonstatutory

  obviousness-type double patenting as being unpatentable over claims 1-13 of

  copending Application No. 12/607,905. Although the conflicting claims are not

  identical, they are not patentably distinct from each other because both are drawn to

         (a) purifying testosterone from the test sample by subjecting the sample to an

  extraction column and an analytical column to generate an eluent;




                                        Joint Appendix 0314

                                                                                          QUESTMS-00002833
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 315
                                                        238 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4738
                                                                             2627


  Application/Control Number: 12/946,785                                                Page 17
  Art Unit: 1654

         (b) ionizing the purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

  spectrometry);

         (c) detecting the presence or amount of the testosterone ion(s) by a mass

  spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

  the presence or amount of testosterone in the test sample, wherein the method is

  capable of detecting testosterone concentrations of less than 10 ng/dl such as 1 ng/dl.

         Although Application '905 does not expressly teach the method to be applied to

  females, one of ordinary skill in the art would had been motivated to use the high

  sensitive method down to 1 ng/dl in determination of testosterone in samples from

  females, which routinely have lower concentrations than males. One of ordinary skill in

  the art at the time the invention was made would have had a reasonable expectation of

  success since the method of Application '905 is drawn to determining testosterone in

  blood, serum, plasma or urine from a human, which includes both males and females.

         This is a provisional obviousness-type double patenting rejection because the

  conflicting claims have not in fact been patented.

                                      Applicant's arguments

  20.    With respect to the provisional rejection over claims 1-13 of Application

  12/607,905, Applicant requests that the provisional rejection be held in abeyance until

  otherwise allowable subject matter is identified. Applicant will address any address any

  provisional double patenting rejections at that time, should this rejection remain.

                                      Response to arguments




                                        Joint Appendix 0315

                                                                                           QUESTMS-00002834
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 316
                                                        239 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4739
                                                                             2628


  Application/Control Number: 12/946,785                                              Page 18
  Art Unit: 1654

  21.    This provisional ODP rejection is therefore maintained.

                                          Conclusion

  22.    No claim is allowed.

         The prior art made of record and not relied upon is considered pertinent to

  applicant's disclosure.

  23.    Applicant's amendment necessitated the new ground(s) of rejection presented in

  this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP

  § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37

  CFR 1.136(a).

  24.    A shortened statutory period for reply to this final action is set to expire THREE

  MONTHS from the mailing date of this action. In the event a first reply is filed within

  TWO MONTHS of the mailing date of this final action and the advisory action is not

  mailed until after the end of the THREE-MONTH shortened statutory period, then the

  shortened statutory period will expire on the date the advisory action is mailed, and any

  extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of

  the advisory action. In no event, however, will the statutory period for reply expire later

  than SIX MONTHS from the date of this final action.

  23.    Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

  number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.




                                         Joint Appendix 0316

                                                                                            QUESTMS-00002835
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 317
                                                        240 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4740
                                                                             2629


  Application/Control Number: 12/946,785                                           Page 19
  Art Unit: 1654

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

  for the organization where this application or proceeding is assigned is 571 -273-8300.

         Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



  /MARCELA M CORDERO GARCIA/
  Primary Examiner, Art Unit 1654

  MMCG 01/2012




                                       Joint Appendix 0317

                                                                                       QUESTMS-00002836
               Case
               Case 1:18-cv-01436-MN
                    1:18-cv-01436-MN Document
                                     Document 87-1
                                              72-6 Filed
                                                   Filed 12/05/19
                                                         09/25/19 Page
                                                                  Page 318
                                                                       241 of
                                                                           of 514
                                                                              437 PageID
                                                                                  PageID #:
                                                                                         #: 4741
                                                                                            2630
  Receipt date: 11/14/2011                                                                                                                       12946785 - GAU: 1654
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number
       r                      Substitute for form 1449/PTO                                                        Complete if Known                                        ~


                        INFORMATION DISCLOSURE                                   Application Number                      12/946,785
                        STATEMENT BY APPLICANT                                   Filing Date                             11/15/2010
                                                                                 First Named Inventor                    Michael P. Caulfield
                       Date Submitted: November 2, 2011
                                                                                 Art Unit                                1654
                       (use as many sheets as necessary)                         Examiner Name                           Cordero Garcia, Marcela M.
       \,.Sheet        I1                      I of I 1                          Attorney Docket Number                  034827-9107                                       ~



                                                                         U.S. PATENT DOCUMENTS
       t----~-                                                 ··--

                                         Document Number                                                                                         Pages, Columns, Lines,
         Exam in
                         Cite                   --~-~--~                  Publication Date          Name of Patentee or Applicant of                Where Relevant
         er                  1                             2
                         No.         Number-Kind Code (if                  MM-DD-YYYY                      Cited Document                         Passages or Relevant
         Initials*                             known)
                       -------   -~      -----~----~--
                                                                                                                                                     Fiqures Appear
        ---·--         r-----    t----   ---~~---~~~--




                                                     UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                 ----~~~----~                                                                                                            .   -~--~~---




                                    U.S. Patent Application                                                                                       Pages, Columns, Lines,
                                                                           Filing Date of
         Examiner        Cite              Document                                                 Name of Patentee or Applicant of                 Where Relevant
                             1                                            Cited Document
         Initials*       No.       Seriai Number-Kind -Code2      -                                        Cited Document                          Passages or Relevant
                                                                           MM-DD-YYYY
                                  _ _ _ _ (i!_i(_nown)                                                                                      --        Figures A~~ear -~



                                                                       FOREIGN PATENT DOCUMENTS
                                                                                                                                                 Pages, Columns, Lines,
           Examiner      Cite r-- For~n Patent3 DocumenJ_                 Publication Date                Name of Patentee or                       Where Relevant
           Initials*     No.
                             1    Country Code -Number4 •                  MM-DD-YYYY                 Applicant of Cited Documents                Passages or Relevant
                                             5
                                    Kind Code (if known)                                                                                             Figures Appear       -rs


                                                                      NON PATENT LITERATURE DOCUMENTS

                                    Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
           Examiner
           Initials*
                         Cite
                         No. 1
                                        item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                      r
                                                        number(s), publisher, city and/or country where published.

                         A1       Office Action dated 09/07/2011 for US Application No. 13/118180 (034827-91 08)




       I--~             ~~---
                                     AU REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M)'v1.C.G./




           Examiner                                                                                              Date
           Signature              /~v1arceia   Cordero Garcia/                                                   Considered
                                                                                                                                                  01/12/2012
                         ..
       *EXAMINER. lmt1al 1f reference considered, whether or not cJta!Jon IS m conformance w1th MPEP 609. Draw l1ne through cJtatJon 1f not m conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.
                                  If you need assistance in completing the form, caJ/1-800-PT0-9199 (1-800-786-9199) and select option 2.
4842-0950-0685.1                                                                    Joint Appendix 0318

                                                                                                                                                                     QUESTMS-00002837
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 319
                                                                242 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                   #: 4742
                                                                                       2631
Receipt date: 06/16/2011                                                12946~fb';s 810\?t&!d~ 1654
                                                                                          Approved for use through 03/31/2007. OMB 0651-0031
                                                                      U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

       ~
        OMB control number.
                         Substitute for form 1449/PTO                                                           Complete if Known
                                                                                                                                                                          ..,
                      INFORMATION DISCLOSURE                                   Application Number                       12/946,785
                      STATEMENT BY APPLICANT                                   Filing Date                              11/15/2010
                                                                               First Named Inventor                     Michael P. Caulfield
                                                                               Art Unit                                 1654
                    (use as many sheets as necessary)                          Examiner Name                            Cordero Garcia, Marcela M.
       \._Sheet     11                     I ot I 5                            Attorney Docket Number                   034827-9107                                       ~


                                                                      U.S. PATENT DOCUMENTS

        Exam in                     Document Number                                                                                           Pages, Columns, Lines,
                      Cite                                             Publication Date           Name of Patentee or Applicant of               Where Relevant
        er                                              2
                      No. 1       Number-Kind Code (if                  MM-DD-YYYY                       Cited Document                        Passages or Relevant
        Initials*                          known)                                                                                                 Figures Appear
                     A1       2004/0235193                         11-25-2004                     SOLD IN
                     A2       5,772,874                            06-30-1998                     QUINN ET AL.
                     A3       5,795,469                            08-18-1998                     QUINN ET AL.
                     A4       5,919,368                            07-06-1999                     QUINN ET AL.
                     A5       5,968,367                            10-19-1999                     QUINN ET AL.
                     A6       6107,623                             08-22-2000                     BATEMAN ET AL.
                     A7       6,124,137                            09-26-2000                     HUTCHENS ET AL.
                     A8       6,204,500                            03-20-2001                     WHITEHOUSE ET AL.
                     A9       6,410,913                            06-25-2002                     BREKENFELD ET AL.
                     A10      6,855,703                            02-15-2005                     HILL ET AL.
                     A11      7,473,560                            01-06-2009                     SOLD IN



                                                  UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                U.S. Patent Application                                                                                       Pages, Columns, Lines,
                                                                        .Filing Date of
        Examiner      Cite             Document                                                   Name of Patentee or Applicant of               Where Relevant
                                                                       Cited Document
        Initials*     No. 1    Serial Number-Kind Code~                                                  Cited Document                        Passages or Relevant
                                                                        MM-DD-YYYY
                                          (if known)                                                                                              Figures Appear



                                                                   FOREIGN PATENT DOCUMENTS
                                                                                                                                             Pages, Columns, Lines,
        Examiner      Cite      Foreign Patent Document                Publication Date                 Name of Patentee or                     Where Relevant
        Initials*     No. 1     Country Code,..Number""                 MM-DD-YYYY                  Applicant of Cited Documents              Passages or Relevant
                                  Kind Code 5 {if known)                                                                                         Flgures Appear          -rs


                                                                NON PATENT LITERATURE DOCUMENTS
                                Include name of the author (in CAPITAL LEITERS), title of the article (when appropriate), title of the
        Examiner
        Initials*
                     Cite
                     No. 1
                                    item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                         -rs
                                                    number(s), publisher, city and/or country where published.




      [Examiner I
        Signature
                                                                                                               Date
                                                                                                               Considered                                                      )
      *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                              If you need assistance in completing the form, call 1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1                                                                Joint Appendix 0319

                         ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. iM.M.C.G./                                                                    QUESTMS-00002838
           Case
           Case 1:18-cv-01436-MN
                1:18-cv-01436-MN Document
                                 Document 87-1
                                          72-6 Filed
                                               Filed 12/05/19
                                                     09/25/19 Page
                                                              Page 320
                                                                   243 of
                                                                       of 514
                                                                          437 PageID
                                                                              PageID #:
                                                                                     #: 4743
                                                                                        2632
Receipt date: 06/16/2011                                                   12946~fb?ssto9&~~ 1654
                                                                                             Approved for use through 03/31/2007. OMB 0651-0031
                                                                         U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
           Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
           OMB control number.
       r                Substitute for form 1449/PTO                                              Complete if Known                                ~

                         INFORMATION DISCLOSURE                                 Application Number                      12/946,785
                         STATEMENT BY APPLICANT                                 Filing Date                             11/15/2010
                                                                                First Named Inventor                    Michael P. Caulfield
                                                                                Art Unit                                1654
                       (use as many sheets as necessary)                        Examiner Name                           Cordero Garcia, Marcela M.
       ~heet           12                     I of I s                          Attorney Docket Number                  034827-9107                                       ~


                                                                   NON PATENT LITERATURE DOCUMENTS
                                   Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
           Examiner      Cite
           Initials*     No. 1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                      Tl
                                                       number(s), publisher, city and/or country where published.
                        A12      CARAIMAN et al, Optimal sensitivity and increased throughout using a dual TIS/APCI ionization
                                 source and turbo flow chromatography with LC/MS/MS, Poster number 075, 51st conference on mass
                                 spectrometry and allied topics, American Society for Mass Spectrometry, Montreal, Quebec, June
                                 2003, 4 pages
                        A13      Carignan et al., High-performance liquid chromatographic analysis of estradiol valerate-testosterone
                                 enanthate in oily formulations, J Chrom 301 (1):292-96 (1984)

                        A14      Chang et al., Quantitative measurement of male steroid hormones using automated on-line solid
                                 phase extraction-liquid chromatography-tandem mass spectrometry and comparison with
                                 radioimmunoassay. Analyst, 123:363-368, 2003.
                        A15      Choi et al., Determination of Four Anabolic Steroid Metabolites by Gas Chromatography/Mass
                                 Spectrometry with Negative lon Chemical Ionization and Tandem Mass Spectrometry, Rapid Commun.
                                 Mass Spectrom 12 1749-55 (1998}
                        A16      Choi et al., Rapid HPLC-Eiectrospray Tandem Mass Spectrometric Assay for Urinary Testosterone and
                                 Dihydrotestosterone Glucuronides from Patients with Benign Prostate Hyperplasia. Clin. Chern. 49:
                                 322-5 (2003)
                        A17      Corrected Notice of Allowance dated 12/17/2007 US Application No. 11/247,409 (034827-9104)


                        A18      Dorgan et al., Measurement of steroid sex hormones in serum: a comparison of radioimmunoassay
                                 and mass spectrometry, Steroids, 67: 151-8 (2002).

                        A19      Draisci et al., Confirmatory analysis of 171!-boldenone, 17alpha-boldenone and androsta-1 ,4-diene-
                                 3,17-dione in bovine urine by liquid chromatography-tandem mass spectrometry. Journal of
                                 Chromatography B, 789:219-226, 2003.
                        A20      Draisci et al., Quantitation of anabolic hormones and their metabolites in bovine serum and urine by
                                 liquid chromatography-tandem mass spectrometry, Journal of Chromatography A, 2000, Vol. 870,
                                 pages 511-522.
                        A21      Furuta et al., Simultaneous Measurements of Endogenous and Deuterium-Labelled Tracer Variants of
                                 Androstenedione and Testosterone by Capillary Gas Chromatography-Mass Spectrometry, J Chrom,
                                 Biomed Appl Vol. 525: 15-23, (1990f
                        A22      Giraudi et al., Effect of Tracer Binding to Serum Proteins on the Reliability of a Direct Free
                                 Testosterone Assay. Steroids 52:423-4 (1988)

                        A23      Griffiths et al., Derivatisation for the characterisation of neutral oxosteroids by electrospray and matrix-
                                 assisted laser desorption/ionisation tandem mass spectrometry: the Girard P derivative, Rapid
                                 Commun Mass Spectrom 2003:17, 924-935.


      [Examiner
        Signature
                         I                                                                                      Date
                                                                                                                Considered
      *EXAMINER: Initial If reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
                                                                                                                                                                              1
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique· citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST. 16 if possible. 6 Applicant is to place a check mark here if English language Translation Is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                                 If you need assistance in completing the form, caii1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1                                                                  Joint Appendix 0320
                          ALL REFERENCES CONSiDERED EXCEPT WHERE UNED THROUGH. /M.M.C.G.i
                                                                                                                                                             QUESTMS-00002839
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 321
                                                          244 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4744
                                                                               2633


Receipt date: 06/16/20"11                                                                                                                 12946~~ 8,~&!oti 1654
                                                                                           Approved for use through 03/31/2007. OMB 0651·0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB co.ntrol number.
       r               Substitute for form 1449/PTO                                             Complete if Known
                   INFORMATION DISCLOSURE                         Application Number                   12/946,785
                    STATEMENT BY APPLICANT                        Filing Date                          11/15/2010
                                                                  First Named Inventor                 Michael P. Caulfield
                                                                  Art Unit                             1654
                 (use as many sheets as necessary)                Examiner Name                        Cordero Garcia, Marcela M.
       \.Sheet     3I                     ofI       is            Attorney Docket Number               034827-9107                               ~


                                                                  NON PATENT LITERATURE DOCUMENTS
                                  Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
        Examiner        Cite
        Initials•       No. 1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                       -rs
                                                      number(s), publisher, city and/or country where published.
                        A24     Herman et al., Generic method for on-line extraction of drug substances in the presence of biological
                                matrices using turbulent flow chromatography. Rapid Communications in Mass Spectrometry, 16:412-
                                426 2002.
                        A25     Kiernan et al., Human chorionic gonadatrophin and sport, Br J Sp Med, 25(2):73-80, 1991


                        A26     Lewis et al., DOT/FAAIAM-00/20 A Novel Method for the Determination of Sildenafil (Viagra) and Its
                                Metabolite (UK-103,320) in Postmortem Specimens Using LCIMS/MS and LC/MS/MSIMS National
                                Technical Information Service, 2000, 3 cover pages and
                                pages 1-12.
                        A27     Magnusson et al:, Quantitative analysis of eight testosterone metabolites using column switching and
                                liquid chromatography/tandem mass spectrometry. Rapid Commun. Mass Spectrom, 30 May 2004,
                                18:1089-1094.
                        A28     Marcus and Durnford, A Simple Enzyme-Linked lmmunosorbent Assay for Testosterone. Steroids 46:
                                975-86 (1985)

                        A29 'Merchant and Weinberger, Recent advancements in surface-enhanced laser desorption/ionization-
                             time of flight-mass spectrometry. Electrophoresis 21: 1164-67 (2000)

                        A30     Minut et al., Urinary 5alpha-androstanediol and 51'!.-androstanediol measurement by gas
                                chromatography after solid-phase extraction and high-performance liquid chromatography. lnt 191 J
                                Bioi. Markers, Vol. 14(3); 154-59 (1999)
                        A31     Notice of Allowance dated 04/1212010 for US Application No. 12/053,325 (034827-9105)

                                                                                                                                                                         ..   _
                        A32     Notice of Allowance dated 08/1812005 for US Application No. 10/726,919 (034827-91 03)


                        A33     Notice of Allowance dated 11/05/2007 US Application No. 11/247,409 (034827-9104)


                        A34     Office Action dated 01/10/2007 for US Application No. 10n26,919 (034827-9104)


                        A35     Office Action dated 02/18/2010 for US Application No. 12/053,325 (034827-9105)

                                                                                          -                             -

        Examiner
      [ Signature
                        I                                                                                    I Considered
                                                                                                               Date                                                            J
      *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation If not in conformance and not
      considered. Include copy of this form with next communication to applicant. 1Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Entar Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as Indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant Is to place a check mark here if English language Translation is attached.
      This collection of information Is required by 37 CFR 1.97 and.1.98. The Information Is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETEO FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                                If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1
                         ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.M.C.G.I

                                                                            Joint Appendix 0321

                                                                                                                                                                     QUESTMS-00002840
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 322
                                                          245 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4745
                                                                               2634


Receipt date: 06/16/20"11                                                                                                                  12946~fbiss,&\&~~ 1654
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number.
       r              Substitute for form 1449/PTO                                              Complete if Known                                ~

                       INFORMATION DISCLOSURE                                    Application Number                        12/946,785
                       STATEMENT BY APPLICANT                                    Filing_ Date                              11/15/2010
                                                                                 First Named Inventor                      Michael P. Caulfield
                                                                                 Art Unit                                  1654
                     (use as many sheets as necessary)                           Examiner Name                             Cordero Garcia, Marcela M.
       ~heet         14                     I of I 5                             Attorney Docket Number                    034827-9107                                        ..J

                                                                  NON PATENT LITERATURE DOCUMENTS
                                 Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner      Cite
         Initials*     No. 1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                            'fl
                                                     number(s), publisher, city and/or country where published.
                      A36      Office Action dated .03/04/2005 for US Application No. 10/726,919 (034827 -91 03)

       --
                      A37      Office Action dated 04/29/2009 for US Application No. 12/053,325 (034827-9105)


                      A38      Office Action dated 09/05/2008 for US Application No. 12/053,325 (034827-9105)


                      A39      Ong et al, Integrated bioanalytical support using turbulent flow chromatography-mass spectrometry,
                               Powerpoint Presentation, Memory Pharmaceuticals Corp., ASMS 2002,03/01/2001, pp.1-39

                      A40      Ooi and Donnelly, More on the Analog Free-Testosterone Assay, Clin. Chem. 45: 714-715 (1999).


                      A41      Peng et al., Plasma and urinary markers of oral testosterone undecanoate misuse. Steroids, 67: 39-
                               50,2002.
       r---
                      A42      Plumb et al., Quantitative analysis of pharmaceuticals in biological fluids using high-performance liquid
                               chromatography coupled to mass spectrometry: a review, Xenobiotica, 2001, 31 (8/9):599-617.

                      A43      Robb et al., Atmospheric Pressure Photoionization: An Ionization Method for Liquid Chromatography-
                               Mass Spectrometry, Anal. Chem., 72:3653-3659 (2000)

                      A44      Ropero-Miller et al., Simultaneous Quantitation of Opioids in Blood by GC-EI-MS Analysis Following
                               Deproteination, Detautomerizati- Keto Analytes, Solid-Phase Extraction, and Trimethylsilyl
                               Derivatization, J of Anal Tox 2002 Vol. 26 pages 524-528.
                      M5       SALAMEH et al, Validation of a total testosterone assay using high-turbulence liquid chromoatography
                               tandem mass spectrometry, Steroids, (2010), pp 169-175

                      A46      SHACKELTON et al, Electrospray mass spectrometry of testosterone ester: potential for use in doping
                               control, Steroids, (1997), 62(78):523-529

                      A47      Starcevic, et al., Liquid Chromatography 14tandem Mass Spectrometry Assay For Human Serum
                               Testosterone And Trideuterated Testosterone, Journal of Chromatography, 792:197-204 '(2003)




          Examiner
      [ Signature
                       I                                                                                       I   Date
                                                                                                                   Considered                                                    \
                                                                                                                                                                                   J
        *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation If not In conformance and not
        considered. Include copy of this form with next communication to applicant. 1Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
        Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the tWo-letter code (WIPO Standard ST.3). 4 For Japanese patent
       .documents, the Indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
        symbols as indicated on the document under WIPO Standard ST.16 if possible. e Applicant is to place a check mark here if English language Translation is attached.
        This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
        USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, Including
        gathering, preparing. and submitting the completed application form to the USPTO. Time will vary depending upon the Individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
        P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETEO FORMS TO THIS ADDRESS. SENO TO: Commissioner for Patents, P.O.
        Box 1450, Alexandria, VA 22313-1450.
                               If you need assistance in completing the form, ca/11-BOO-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1

                            ALL PtEFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.fvLC.G./
                                                                             Joint Appendix 0322

                                                                                                                                                                         QUESTMS-00002841
          Case
          Case 1:18-cv-01436-MN
               1:18-cv-01436-MN Document
                                Document 87-1
                                         72-6 Filed
                                              Filed 12/05/19
                                                    09/25/19 Page
                                                             Page 323
                                                                  246 of
                                                                      of 514
                                                                         437 PageID
                                                                             PageID #:
                                                                                    #: 4746
                                                                                       2635
Receipt date: 06/16/2011                                                                                                                  12946~fb';s 8,0~~!d~ 1654
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

      ,   OMB control number
                           Substitute for form 1449/PTO                                                           Complete if Known                                      ~

                        INFORMATION DISCLOSURE                                    Application Number                   12/946,785
                        STATEMENT BY APPLICANT                                    Filing Date                          11/15/2010
                                                                                  First Named Inventor                 Michael P. Caulfield
                                                                                  Art Unit                             1654
                      (use as many sheets as necessary)                           Examiner Name                        Cordero Garcia, Marcela M.
       \,.Sheet       I5                     I of I 5                             Attorney Docket Number               034827-9107                                      ~


                                                                   NON PATENT LITERATURE DOCUMENTS

                                   Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
          Examiner
          Initials*
                        Cite
                            1          item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                    ,-e
                        No.
                                                       number(s), publisher, city and/or country where published.
                        A48      Tiller et al. Drug quantitation on a benchtop liquid chromatography-tandem mass spectrometry system.
                                 Journal of Chromatography A, 1997, Vol. 771, pages 119-125.

                        A49      US Office Action dated 6/8/2011 in application 12/607,905 (034827-9106)


                        A 50    Williams, et al., Electrospray Collision-induced Dissociation of Testosterone and Testosterone Hydroxy
                                Analogs, Journal of Mass Spectrometry 34:206-216 (1999)

                        A51     Winterset al., The analog free testosterone assay: are the results in men clinically useful?, Clin.
                                Chern. 44:2178-2182, (1998).

                        A52     Yoon and Lee, Gas chromatographic and mass spectrometic analysis of conjugated steroids in urine,
                                J.Biosci. 2001; 26:627-634

                       A 53     Zimmer et al., Comparison of turbulent-flow chromatography with automated solid-phase extraction in
                                96-well plates and liquid-liquid extraction used as plasma sample preparation techniques for liquid
                                chromatography-tandem mass spectrometry, J. Chromatoar. A 854: 23-35 (1999)




          Examiner                  /Marcela Cordero Garcia/                                                      Date
          Signature                                                                                               Considered                 09/01/2011
      . EXAMINER.
                         ..
                       lntt1al1f reference considered, whether or not Citation 1s 1n conformance With MPEP 609.
                                                                                                              Draw line through ettat1on 1f not 1n confomance and not
      considered. Include copy of this fom1 with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of infomation is required by 37 CFR 1.97 and 1.98. The infomation is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application fom1 to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief lnfomation Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                                If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1                                                                   Joint Appendix 0323
                        ALL REFERENCES CONSIDERED EXCEPT WHERE                                   Llf~ED    THROUGH. /M.M.C.G./
                                                                                                                                                            QUESTMS-00002842
      Case
      Case 1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document 87-1
                                     72-6 Filed
                                          Filed 12/05/19
                                                09/25/19 Page
                                                         Page 324
                                                              247 of
                                                                  of 514
                                                                     437 PageID
                                                                         PageID #:
                                                                                #: 4747
                                                                                   2636

EAST Search History




                   EAST Search History

                   EAST Search History (Prior Art)




                   EAST Search History (Interference)

                   <This search history is empty>

                   6/10/2011 6:43:08 PM
                   C:\ Users\ mgarcia\ Documents\ EAST\ Workspaces\ 12396266· b.w sp




file:///CI/U sers/mgarcia/Documents/e- Red%20f'older/ l2946785/EASTSearchHistory.l2946785_AccessibleVersion.htm[6/ L0/20 ll 6:43: l 0 PM]
                                                                    Joint Appendix 0324

                                                                                                                                            QUESTMS-00002843
      Case
      Case 1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document 87-1
                                     72-6 Filed
                                          Filed 12/05/19
                                                09/25/19 Page
                                                         Page 325
                                                              248 of
                                                                  of 514
                                                                     437 PageID
                                                                         PageID #:
                                                                                #: 4748
                                                                                   2637

EAST Search History




                   EAST Search History

                   EAST Search History (Prior Art)




                   EAST Search History (Interference)

                   <This search history is empty>

                   1/12/2012 7:44:42 PM




file:///CI/U sers/mgarcia/Documents/e- Red%20f'older/ l2946785/EASTSearchHistory.l2946785_AccessibleVersion.htm[ l/ l2/20 12 7:44:50 PM]
                                                                    Joint Appendix 0325

                                                                                                                                           QUESTMS-00002844
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 326
                                                            249 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4749
                                                                                 2638

                                   Application/Control No.              Applicant( s)/Patent Under
                                                                        Reexamination
           Search Notes            12946785                             CAULFIELD ET AL.

                                   Examiner                             Art Unit

                                   MARCELA M CORDERO GARCIA             1654




                                              SEARCHED

    Class             I               Subclass                      I         Date        I Examiner
 none                 I none                                        I      6/1 0/2011     I MMCG

                                           SEARCH NOTES

                             Search Notes                                     Date              Examiner
 STN search by STIC (available via SCORE I PAIR)                           5/17/2011          MMCG
 EAST search (attached)                                                    6/1 0/2011         MMCG
 also ran PALM Inventor search                                             6/1 0/2011         MMCG



                                      INTERFERENCE SEARCH

      Class           I               Subclass                      I          Date       I      Examiner
                      I                                             I                     I




U.S. Patent and Trademark Office              Joint Appendix 0326                       Part of Paper No. : 20t t 06t 0

                                                                                                         QUESTMS-00002845
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 327
                                                                 250 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4750
                                                                                      2639


                                                                                 Atty. Dkt. No. 034827-9107


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:             Caulfield et al.

        Title:                 DETERMINATION OF
                               TESTOSTERONE BY MASS
                               SPECTROMETRY

        Appl. No.:              12/946,785

        Appl. Filing Date:     11/15/2010

        Examiner:              Cordero Garcia, Marcela M.

        Art Unit:               1654

        Confirmation            1630
        Number:


                             REQUEST FOR CONTINUED EXAMINATION (RCE)
                                          TRANSMITTAL

        Mail Stop RCE
        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450

         Commissioner:

                   This is a Request for Continued Examination (RCE) under 37 C.F.R. § 1.114 ofthe
         above-identified application. This RCE and the enclosed items listed below are being filed prior
        to the earliest of: (1) payment of the issue fee (unless a petition under 37 C.F .R. § 1.313 is
         granted); (2) abandonment of the application; or (3) the filing of a notice of appeal to the U.S.
         Court of Appeals for the Federal Circuit under 35 U.S.C. §141, or the commencement of a civil
         action under 35 U.S.C. §145 or §146 (unless the appeal or civil action is terminated).

         1. Submission required under 37 C.F.R. §1.114: (check items that apply)

                   a. Previously submitted:

                                                          -I-
4811-9298-0751.1



                                                      Joint Appendix 0327

                                                                                                             QUESTMS-00002846
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 328
                                                                 251 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4751
                                                                                      2640


                                                                                      Atty. Dkt. No. 034827-9107


                   [ ]     Please enter and consider the amendment and/or reply previously filed on_.

                   [ ]     Please consider the Affidavit(s)/Declaration(s) previously filed on_ but not
                           considered.

                   [ ]     Please consider the arguments in the Appeal Brief or Reply previously filed on _.

                   [ ]     Other

                   b. Enclosed are:

                   [X]     Amendment/Reply (11 pages)

                   [X]     Declaration ofMichael P. Caulfield Under 37 CFR 1.131 (5 pages)

                   [X ]    Information Disclosure Statement.

                   [X]     Form PTO/SB/08 with copies of 6 listed reference(s).

                   [X]     Terminal Disclaimer over U.S. Patent No. 6,977,143 (1 page)

         Miscellaneous:

                   [ ]     Suspension of action of the above-identified application is requested under 37
                           C.P.R.§ 1.103(c) for a period of_ months.

         The filing fee is calculated below:


                                Claims as      Previously          Extra Claims        Rate
                                Amended        Paid For            Present                           Fee Totals
         RCE Fee 1.17(e):                                                               $930.00        $930.00

             Total Claims:            24            27             0              X       $60.00         $0.00

              Independents            2             3          = 0                X     $250.00          $0.00

                         First presentation of any Multiple Dependent Claims: +         $450.00          $0.00




                                                             -2-
4811-9298-0751.1



                                                         Joint Appendix 0328

                                                                                                              QUESTMS-00002847
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 329
                                                                 252 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4752
                                                                                      2641


                                                                                       Atty. Dkt. No. 034827-9107


                                                                           CLAIMS FEE TOTAL:       =     $930.00




         [ ]           Applicant hereby petitions for an extension oftime under 37 C.F.R. §1.136(a) for the
                                              total number of months checked below:


                   [ ] Extension for response filed within the first month:            $150.00 0         $0.00
                   [ ]      Extension for response filed within the second month:      $560.00           $0.00
                   [ ] Extension for response filed within the third month: $1,270.00                    $0.00
                   [ ] Extension for response filed within the fourth month: $1,980.00                   $0.00
                   [ ]      Extension for response filed within the fifth month:     $2,690.00           $0.00
                                                            EXTENSION FEE SUBTOTAL:                      $0.00
                                                       EXTENSION FEE ALREADY PAID: -                     $0.00
                                                                   EXTENSION FEE TOTAL                   $0.00
                                                 CLAIMS AND EXTENSION FEE TOTAL:                       $930.00
                   [ ]                        Small Entity Fees Apply (subtract Yz of above):            $0.00
                   [    ]          Suspension of action requested under 37 C.F .R. § 1.1 03(c)           $0.00
               [X]                                                    Terminal Disclaimer Fee          $160.00
                                                                                       Subtotal    $1,090.00
               [X]                             Less previously paid Terminal Disclaimer Fee            $160.00
                                                                                   TOTAL FEE:·         $930.00

                       The above-identified fees of$930.00 are being paid by credit card via EFS-Web.

                       The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
         card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
         incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
         Deposit Account No. 19-0741.



                                                                -3-
4811-9298-0751.1


                                                            Joint Appendix 0329

                                                                                                                 QUESTMS-00002848
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 330
                                                                 253 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4753
                                                                                      2642


                                                                                            Atty. Dkt. No. 034827-9107


                   Please direct all correspondence to the undersigned attorney or agent at the address
        indicated below.

                                                                  Respectfully submitted,


                                                                          ,_ j
                  ), [I Q /112--
        Dme _________~~v~,~~------------                          By
                                                                       ___-#,!~-
                                                                              -:"-

                                                                                     ~
                                                                                     •.r"       . . . --   -




        FOLEY & LARDNER LLP                                            Barry S. Wilson, Reg. No. 39,431
        Customer Number: 30542                                         Anthony C. Kuhlmann, Reg. No. 57,147
        Telephone:  (858) 847-6776                                     Attorneys for Applicant
        Facsimile:  (858) 792-6773




                                                            -4-
4811-9298-0751.1



                                                        Joint Appendix 0330

                                                                                                                    QUESTMS-00002849
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 331
                                                               254 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4754
                                                                                    2643


                                                                                Atty. Dkt. No. 034827-9107

                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:        Caulfield et al.

         Title:            DETERMINATION OF
                           TESTOSTERONE BY MASS
                           SPECTROMETRY

         Appl. No.:        12/946,785

         Filing Date:      11/15/2010

         Examiner:         Cordero Garcia, M.M.

         Art Unit:         1654

         Confirmation      1630
         Number:

                   REQUEST FOR CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114

         Mail Stop RCE
         Commissioner for Patents
         PO Box 1450
         Alexandria, Virginia 22313-1450

         Sir:
                   In response to the Office Action mailed January 13, 2012, please enter the following
         amendments and consider the following remarks.

                   Amendments to the Claims are reflected in the listing of claims which begins on page 2
         of this document.

                   Remarks/Arguments begin on page 6 of this document.

                   Please amend the application as follows:




                                                           -1-
4814-2117-6335.1


                                                     Joint Appendix 0331

                                                                                                          QUESTMS-00002850
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 332
                                                               255 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4755
                                                                                    2644


                                                                                  Atty. Dkt. No. 034827-9107


         Amendments to the Claims:

         This listing of claims will replace all prior versions, and listings, of claims in the application:

         Listing of Claims:

                   1.-12. (Canceled)

                   13.    (Currently Amended) A method for determining the amount of testosterone in a
         sample when taken from a female human, comprising:

                          (a) purifYing testosterone from a sample from a female human, wherein said
                          purifying comprises extracting testosterone from said sample;

                          (b) ionizing said purified testosterone to produce one or more testosterone ions
                          detectable by a mass spectrometer; and

                          (c) detecting the amount of one or more of the testosterone ion( s) by a mass
                          spectrometer, wherein the amount of one or more ofthe testosterone ion(s) is
                          related to the amount of testosterone in the sample;

                          wherein said testosterone is not derivatized prior to mass spectrometry, and
                          wherein the method is capable of detecting testosterone at concentrations of less
                          than 10 ng/dL in the sample.

                   14.-15. (Canceled)

                   16.    (Currently Amended) The method of claim [15] U, wherein said extracting
         comprises subjecting said sample to solid phase extraction (SPE).

                   17.    (Currently Amended) The method of claim [15] U, wherein said extracting
         comprises subjecting said sample to high turbulence liquid chromatography (HTLC).

                   18.    (Currently Amended) The method of claim [15] U, wherein said extracting
         comprises subjecting said sample to liquid extraction.
                                                            -2-
4814-2117-6335.1


                                                      Joint Appendix 0332

                                                                                                               QUESTMS-00002851
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 333
                                                               256 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4756
                                                                                    2645


                                                                                 Atty. Dkt. No. 034827-9107


                   19.   (Currently Amended) The method of claim 13, wherein purifying testosterone
         further comprises purifYing testosterone from said sample by chromatography.

                   20.   (Previously Presented) The method of claim 19, wherein said chromatography
         comprises liquid chromatography.

                   21.   (Previously Presented) The method of claim 19, wherein said chromatography
         comprises high performance liquid chromatography (HPLC).

                   22.   (Currently Amended) The method of claim 13, wherein the method is capable of
         detecting testosterone at concentrations of less than 5 ng/dL in the test sample.

                   23.   (Currently Amended) The method of claim 13, wherein the method is capable of
         detecting testosterone at concentrations of less than 1 ng/dL in the test sample.

                   24.   (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
         comprises producing a testosterone ion having a mass/charge ratio of289.1 ± 0.5.

                   25.   (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
         comprises producing one or more testosterone fragment ions having a mass/charge ratio selected
         from the group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                   26.   (Previously Presented) The method of claim 13, wherein the ionizing of step (c)
         compnses:

                         producing a testosterone precursor ion having a mass/charge ratio (m/z) of about
                         289.1 ± 0.5;

                         isolating the precursor ion by mass spectrometry; and

                         effecting a collision between the isolated precursor ion and an inert collision gas
                         to produce one or more testosterone ions detectable by mass spectrometry having
                         m/z selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.
                                                           -3-
4814-2117-6335.1



                                                     Joint Appendix 0333

                                                                                                          QUESTMS-00002852
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 334
                                                               257 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4757
                                                                                    2646


                                                                                   Atty. Dkt. No. 034827-9107


                   27.    (Previously Presented) The method of claim 13, wherein said sample comprises
         urine, blood, plasma, or serum from a female human.

                   28.    (Previously Presented) The method of claim 13, wherein said sample comprises
         blood, plasma, or serum from a female human.

                   29.    (Currently Amended) A method for determining the amount of testosterone in a
         sample when taken from a female human, comprising:

                          (a) purifying testosterone from a sample from a female human by extracting
                          testosterone from said sample by high turbulence liquid chromatography (HTLC)
                          and subjecting said sample the extracted testosterone to high performance liquid
                          chromatography (HPLC);

                          (b) ionizing said purified testosterone to produce one or more testosterone ions
                          detectable by a mass spectrometer; and

                          (c) detecting the amount of one or more of the testosterone ion( s) by a mass
                          spectrometer, wherein the amount of one or more ofthe testosterone ion(s) is
                          related to the amount of testosterone in the sample_;_

                          wherein the method is capable of detecting testosterone at concentrations of less
                          than 10 ng/dL in the test sample.

                   30.    (Previously Presented) The method of claim 29, wherein said testosterone is not
         derivatized prior to mass spectrometry.

                   31.-33. (Canceled)

                   34.    (Currently Amended) The method of claim 31, wherein said extracting further
         comprises subjecting said sample to liquid extraction.

                   35.    (Canceled)
                                                             -4-
4814-2117-6335.1


                                                       Joint Appendix 0334

                                                                                                             QUESTMS-00002853
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 335
                                                               258 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4758
                                                                                    2647


                                                                                 Atty. Dkt. No. 034827-9107


                   36.   (Currently Amended) The method of claim [31] 29, wherein the ionizing of step
        (b) comprises producing a testosterone ion having a mass/charge ratio of 289.1 ± 0.5.

                   37.   (Currently Amended) The method of claim [31] 29, wherein the ionizing of step
        (b) comprises producing one or more testosterone fragment ions having a mass/charge ratio
        selected from the group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                   38.   (Currently Amended) The method of claim [31] 22, wherein the ionizing of step
        (c) comprises:

                         producing a testosterone precursor ion having a mass/charge ratio (m/z) of about
                         289.1 ± 0.5;

                         isolating the precursor ion by mass spectrometry; and

                         effecting a collision between the isolated precursor ion and an inert collision gas
                         to produce one or more testosterone ions detectable by mass spectrometry having
                         m/z selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.

                   39.   (Currently Amended) The method of claim [31] 29, wherein said sample
         comprises urine, blood, plasma, or serum from a female human.

                   40.   (Currently Amended) The method of claim [31] 29, wherein said sample
         comprises blood, plasma, or serum from a female human.

                   41.   (New) The method of claim 31, wherein the method is capable of detecting
        testosterone at concentrations of less than 5 ng/dL in the sample.

                   42.   (New) The method of claim 31, wherein the method is capable of detecting
        testosterone at concentrations of less than 1 ng/dL in the sample.




                                                           -5-
4814-2117-6335.1


                                                     Joint Appendix 0335

                                                                                                          QUESTMS-00002854
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 336
                                                               259 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4759
                                                                                    2648


                                                                                 Atty. Dkt. No. 034827-9107


                                                     REMARKS

         Status of the Claims

                   This paper amends claims 13, 16-19,29, 34, and 36-40, adds claims 41-42, and cancels
         claims 15, 31-33, and 35. Applicants reserve the right to prosecute canceled subject matter in
        related applications. After the amendments set forth above are entered, claims 13, 16-30. and 36-
         40 are pending and under examination.

                   Claim 13 has been amended to include the limitation of canceled claim 15; namely that
        purifYing testosterone comprises extracting testosterone from the sample. Claim 13 has also
        been amended to specifY that the claimed methods are capable of detecting testosterone at
         concentrations of less than 10 ng/dL. Support for this detection limit is found, e.g., in the
         Specification at paragraph [0030].

                   Claims 16-18 have been amended to adjust dependencies necessitated by incorporation of
         the limitation of claim 15 into claim 13.

                   Claim 19 has been amended to specifY that purifying testosterone further comprises
         chromatography. This change was also necessitated by incorporation of the limitation of claim
         15 into claim 13.

                   Claims 22 and 23 have been amended to replace "test sample" with "sample", consistent
         with the language of the base claim from which they depend.

                   Claim 29 has been amended to incorporate the limitations of canceled claims 33 and 35;
         namely, that testosterone is purified by extracting from a sample by high turbulence liquid
         chromatography (HTLC) (claim 33) and subjecting the extracted testosterone to high
         performance liquid chromatography (HPLC) (claim 35). Claim 29 has also been amended to
         specifY that the claimed methods are capable of detecting testosterone at concentrations of less
         than 10 ng/dL. Support for these detection limits is found, e.g., in the Specification at paragraph
         l0030].
                                                           -6-
4814-2117-6335.1


                                                     Joint Appendix 0336

                                                                                                          QUESTMS-00002855
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 337
                                                               260 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4760
                                                                                    2649


                                                                                    Atty. Dkt. No. 034827-9107


                   Claims 36-40 have been amended to adjust dependencies necessitated by cancelation of
         claim 31 and incorporation of the limitations of canceled claims 33 and 35 into claim 29.

                   New claims 41 and 42 depend from claim 29 and further specify that the methods are
         capable of detecting testosterone in the sample at concentrations of less than 5 ng/dL (claim 41 ),
         and less than 1 ng/dL (claim 42). Support for these detection limits is found, e.g., in the
         Specification at paragraph [0030].

                   As such, no new matter is introduced by the instant amendments.

                   A detailed listing of all claims that are, or were, in the application, irrespective of whether
         the claim(s) remain under examination in the application, is presented, with an appropriate
         defined status identifier.

         Interview Summary

                   Applicant thanks Examiner Cordero for courtesies extended to Applicant's representative
         in the telephonic interview of March 27, 2012. During that interview, the prior art-based
         rejections over Soldin, Ong, and Tiller were discussed. The substance of the interview is
         reflected in the claim amendments and arguments presented herein.

        Rejections under 35 U.S.C. § 102 (e)

                   Claims 13, 15-16, 18-22,24-32, and 34-40 stand rejected as allegedly anticipated by
         Soldin (U.S. Pat. No. 7,473,560). Applicants respectfully traverse as the present invention was
         reduced to practice prior to Soldin's earliest filing date.

               · Applicant herewith submits a declaration under 37 CFR 1.131 executed by inventor Dr.
         Michael P. Caulfield demonstrating reduction to practice prior to the filing date of the Soldin
         patent application. Exhibits 1 and 2 accompanying the declaration are excerpts from a Validation
         Swnmary Report demonstrating application of the claimed method for quantitation of
         testosterone in human serum and plasma samples.

                                                              -7-
4814-2117-6335.1


                                                        Joint Appendix 0337

                                                                                                              QUESTMS-00002856
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 338
                                                               261 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4761
                                                                                    2650


                                                                                 Atty. Dkt. No. 034827-9107


                   Dr. Caulfield attests that the data shown in Exhibit 2 were collected by the method
         described in Exhibit 1 prior to April14, 2003, the filing date ofSoldin's earliest patent
         application.

                   Thus, Applicant respectfully submits that the subject matter of claims 13, 15-16, 18-22,
         24-32, and 34-40 was invented prior to the filing date of Soldin's earliest patent application. As
         such, Soldin is not prior art against the pending claims. Applicant respectfully requests
         withdrawal of this rejection.

         Rejections under 35 U.S.C. § 103 (a)

                   Ong et al (50 1h ASMS Conference Abstract, 2001)

                   Claims 13, 15-21, and 27-40 are rejected as allegedly obvious over the Ong Abstract.
         Claims 15, 31-33, and 35 have been canceled, rendering rejection ofthose claims moot. Claims
         13 and 29, from which all other rejected claims depend, have been amended to specifY that the
         claimed methods are capable of detecting testosterone at concentrations of less than 10 ng/dL.
         Applicants respectfully request reconsideration and withdrawal.

                   The Ong Abstract is asserted to allegedly teach a mass spectrometric method for
         determining testosterone in test samples, such as plasma samples, at concentrations of less than
         10 ng/dL. Applicant respectfully disagrees.

                   Ong describes use of testosterone as an internal standard and mass spectrometric
         detection in an unknown matrix at concentrations of over 14,000 ng/dL. This detection is
         conducted with a first instrumental configuration involving parallel extraction columns and a
         single analytical column (i.e., the parallel configuration). Ong Abstract, second to last paragraph.
         Ong also describes use of a second instrumental configuration involving single extraction column
         and a single analytical column (i.e., the serial configuration) for the detection of "various
         analytes" in plasma or tissue samples. Ong Abstract, last paragraph. Ong does not specifY
         analytes that were measured using the serial configuration, but rather generically suggests that for

                                                            -8-
4814-2117-6335.1



                                                      Joint Appendix 0338

                                                                                                          QUESTMS-00002857
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 339
                                                               262 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4762
                                                                                    2651


                                                                                  Atty. Dkt. No. 034827-9107


        analyses in biological matrices "in which lower limits of quantitation approaching 0.1 ng/mL are
        routinely required" (emphasis added) the serial configuration may be used. Ong Abstract, last
        paragraph.

                   Thus, even if it is assumed that the cited portion of Ong teaches detection of testosterone
        in biological samples lower limits of quantitation approaching 0.1 ng/mL (which Applicant does
        not concede), Ong still does not provide any reasonable expectation that testosterone could be
        detected in biological samples at levels below 0.1 ng/mL (or 10 ng/dL) as required in the instant
        claims.

                   As such, Applicant respectfully requests reconsideration and withdrawal.

                   Tiller eta! (J Chromatogr. A, 1997)

                   Claims 13, 16-17, 19-21,25-30, and 35-40 stand rejected over Tiller eta!. (J. chromatogr.
        A, (1997) 771: 119-125). Claim 13, from which claims 16-17, 19-21, and 25-28 depend, has
        been amended to include the limitation ofunrejected claim 15; namely that in the claimed
        methods, purifYing testosterone comprises extracting testosterone from the sample. Similarly,
         claim 29, from which claims 30 and 35-40 depend, has been amended to include the limitation of
         unrejected claim 33; namely that testosterone is purified by extracting from a sample by high
        turbulence liquid chromatography (HTLC).

                   Applicant submits that amendment of claim 13 to include the limitation of previously
         unrejected claim 15 and amendment of claim 29 to include the limitation of previously
         unrejected claim 33 renders rejection over Tiller moot and respectfully requests withdrawal.

         Double Patenting Rejections

                   Claims 13-28 stand rejected as on the ground of nonstatutory obviousness-type double
         patenting as allegedly obvious over claims 1-39 of U.S. Patent 6,977,143. The terminal
         disclaimer submitted with the last response to Office Action had a typographical error indicating


                                                             -9-
4814-2117-6335.1



                                                       Joint Appendix 0339

                                                                                                            QUESTMS-00002858
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 340
                                                               263 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4763
                                                                                    2652


                                                                                Atty. Dkt. No. 034827-9107


         an incorrect patent number. A new terminal disclaimer correcting this clerical error is submitted
         herewith. As such, Applicant respectfully requests withdrawal of the obviousness-type double
        patenting rejection.

                   Claims 13 and 15-40 also stand provisionally rejected on the ground of nonstatutory
        obviousness-type double patenting as allegedly obvious over claims 1-13 of copending
         Application No. 12/607,905. Applicant has requested that this provisional rejection be held in
         abeyance until otherwise allowable subject matter is identified. Applicant will address any
        address any provisional double patenting rejections at that time, should this rejection remain.

                                                   CONCLUSION

                   In the event that any matters remain to be resolved in view of this communication, the
        Examiner is encouraged to call the undersigned so that a prompt disposition of this application
         can be achieved.

                   The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C.F .R. §§ 1.16-1.1 7, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by a check or
         credit card payment form being in the wrong amount, unsigned, post-dated, otherwise improper
         or informal or even entirely missing, the Commissioner is authorized to charge the unpaid
         amount to Deposit Account No. 19-0741. If any additional extensions of time are needed for
         timely acceptance of papers submitted herewith, Applicant hereby petitions for such extension
         under 37 C.F.R. §1.136 and authorizes payment of any such extensions fees to Deposit Account
        No. 19-0741.




                                                           -I 0-
4814-2117-6335.1


                                                      Joint Appendix 0340

                                                                                                            QUESTMS-00002859
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 341
                                                               264 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4764
                                                                                    2653


                                                                              Atty. Dkt. No. 034827-9107


                                                             Respectfully submitted,



        Date _ _!JL_/A_?f_.._i-----'-/_2
                                      _ _ _ __

        FOLEY & LARDNER LLP                                  Barry S. Wilson, Reg. No. 39,431
        Customer Number: 30542                               Anthony C. Kuhlmann, Reg. No. 57,147
        Telephone:  (858) 847-6722                           Attorneys for Applicant
        Facsimile:  (858) 792-6773




                                                      -11-

4814-2117-6335.1



                                                 Joint Appendix 0341

                                                                                                     QUESTMS-00002860
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 342
                                                             265 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4765
                                                                                  2654



                                                                                 Atty. Dkt. No. 034827-9107

                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:        Caulfield et al.

         Title:            DETERMINATION OF
                           TESTOSTERONE BY MASS
                           SPECTROMETRY

         Appl. No.:        12/946,785

         Filing Date:       11/15/2010

         Examiner:         Cordero Garcia, M.M.

         Art Unit:         1614

         Conf. No.:        1630

                     DECLARATION OF MICHAEL P. CAULFIELD UNDER 37 CFR 1.131

        Mail Stop Amendment
        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450

         Sir:
                   I, Michael P. Caulfield, being duly warned, declare as follows:

         1.        I was educated in biochemistry and microbiology at Sussex University and Bristol
        University, both in England, where I received a B.S. degree and a PhD. degree, respectively.

         2.        I was a research fellow at Harvard Medical School, Boston Massachusetts and a
         postdoctoral associate at the Massachusetts Institute of Technology. I have been a Scientific
         Director in Endocrinology & Metabolism at Quest Diagnostics/Nichols Institute since 1997. I
         am the author or co-author of over 100 published scientific articles and abstracts in the field of
         Biochemistry, Endocrinology and Metabolism.




                                                            -1-
4814-3257-9855.1



                                                      Joint Appendix 0342

                                                                                                              QUESTMS-00002861
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 343
                                                             266 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4766
                                                                                  2655



                                                                                 Atty. Dkt. No. 034827-9107

         3.        I am a co-inventor of the above-referenced patent application and the subject matter
         described and claimed therein.

         4.        I have read the Office Action dated January 13,2012 for the above-referenced
         application, and I understand that April 14, 2003 is the earliest priority date for the Soldin patent
         cited by the Examiner (i.e., U.S. Patent No. 7,473,560), which allegedly discloses or renders
        obvious my invention.

         5.        Prior to April 14, 2003, the inventors put into practice the method described in the above-
         referenced application for determining the levels testosterone in a sample when taken from a
        human. The method includes purifying testosterone from a sample by subjecting the sample to
        an extraction column and an analytical column to generate an eluent; ionizing the eluent to
        produce one or more testosterone ions detectable by a mass spectrometer; and (c) detecting the
         amount of one or more of the testosterone ion(s) by a mass spectrometer, wherein the amount of
        one or more of the testosterone ion(s) is related to the amount of testosterone in the test sample.
         In some embodiments, the ionizing comprises producing a testosterone ion having a mass/charge
         ratio of 289.1 ± 0.5; isolating the precursor ion by mass spectrometry; and effecting a collision
        between the isolated precursor ion and an inert collision gas to produce one or more testosterone
         ions detectable by mass spectrometry having a mass/charge ratio of96.9 ± 0.5. In some
         embodiments the sample comprises serum. In some embodiments, the extraction column
        comprises a high turbulence liquid chromatography column. This invention is reflected in the
        specification and claims of the above mentioned application.

        6.         Exhibits 1 and 2 contain excerpts from a laboratory Validation Summary Report for Total
        Testosterone (HTLC/MS/MS TSQ Quantum Thermo Finnigan). Exhibit I is a photocopy of p. 4
        of the Report, describing the method employed to collect data for validation of the method.
         Exhibit 2 is a photocopy of p. 18 of the Report with data resulting from execution of the method.
        The data in Exhibit 2 were collected at the laboratories of Quest Diagnostics Incorporated, San
        Juan Capistrano, CA. Exhibits 1 and 2 are true and complete copies ofthe above-mentioned



                                                            -2-
4814-3257-9855.1




                                                      Joint Appendix 0343

                                                                                                             QUESTMS-00002862
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 344
                                                             267 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4767
                                                                                  2656



                                                                                 Atty. Dkt. No. 034827-9107


        Validation Summary Report pages, except that the date has been redacted. I attest that the
        redacted date is earlier than April 14, 2003.

        7.         As seen in Exhibit 1, the inventors performed the method by first purifying testosterone
        from human plasma and serum with a high turbulence liquid chromatography (HTLC) extraction
        column, followed by further purification with a high performance liquid chromatography (HPLC)
        analytical column. Eluent from the analytical column was ionized, and testosterone precursor
        ions with rnlz of289.1 ± 0.5 were generated. These testosterone precursor ions were then
        isolated by mass spectrometry and fragmented to generate fragment ions comprising a fragment
        ion with rnlz of96.9 ± 0.5. Quantitation oftestosterone present in the plasma and serum samples
        was based on the abundance of fragment ions.

        8.         As seen in Exhibit 2, the above method was performed on samples of both human plasma
        and serum, and the results compared to determine the consistency of the method across both
        sample types.

                   I hereby declare that all statements made herein of my own knowledge are true and that
        all statements made on information and belief are believed to be true; and further, that these
        statements are made with the knowledge that willful false statements are so made punishable by
        fine or imprisonment, or both, under Section 101 ofTitle 18 of the United States Code and that
        such willful false statements may jeopardize the validity of the application or any patent issuing
        thereon.



                          Mttrd- :U~           .:grt)__           f~(~p~
                   Date                                     /     ~ael P. Caulfield, Ph.D.

        Attachments:
             •     Exhibit 1: True and complete copy ofp. 4 of Validation Summary Report for Total
                   Testosterone (HTLC/MS/MS TSQ Quantum ThermoFinnigan), dated prior to April 14,
                   2003.

                                                            -3-
4814-3257-9855.1



                                                      Joint Appendix 0344

                                                                                                              QUESTMS-00002863
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 345
                                                        268 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4768
                                                                             2657

  ~Quest
 ~ Diagnostics                                                                     Nichols Institute



II. PRINCIPLE
    1. Methodology:
       The overall design of this assay is to have enhanced specificity, a reduced run-time and
       sample preparation. To achieve this, two systems have been combined. The first is the
       High Throughput Liquid Chromatography system (HTLC) by Cohesive Technologies and
       the second is the Tandem Mass Spectrometer (LC/MS/MS) by ThermoFinnigan.

       When operating the HTLC system, the elimination of unwanted sample components
       occurs in a turbulent flow regime. As the unbound and unwanted debris is swept through
       the extraction column at high velocity, the components of interest are captured and
       concentrated on the column. The extraction column is then backflushed and the sample is
       placed onto an analytical column. The next step is the gradient regime of the HTLC
       system. The analytical column is in-line and allows chromatographic separation of the
       components of interest. A gradient/step function of 60% to 100% methanol is used to
       enhance this step.

       The detection is carried out by LC/MS/MS. The precursor ion, protonated molecule of
       interest, and any other ions of similar mass, are isolated by the first MS (Q 1). These ions
       enter a second chamber (Q2) where they collide with Argon molecules. The collision-
       induced fragments differ for each molecular ion. Specific fragments produced only by
       the analyte ion are isolated by the fmal MS (Q3). The quantitation is based on the
       abundance of the final fragment ions. The following mass transitions are used:

                                          Positive Mode
                            Analyte        Precursor Ion              Fragment Ions
                        Testosterone        289.1 m/z                96.8 & 109.3 m/z
                       d5- Testosterone     294.1 m/z                99.8 & 113.3 m/z



   2. Intended Use:
       Clirucal evaluation of serum testosterone, along with serum LH, assists in evaluation of
       hypo gonadal males. Major causes of lowered testosterone in males include
       hypogonadotropic hypogonadism, testicular failure, hyperprolactinemia, hypopituitarism,
       some types of liver and kidney diseases, and critical illness.
       Increased serum testosterone levels in females may be indicative of polycystic ovary
       syndrome and adrenal hyperplasia, among other conditions. The clirucal marufestations
       of excess testosterone include infertility, hirsutism, amenorrhea, and obesity.




                                               Page 4 of21
~one by        HTLCIMS/MS Validation Summary

                                               Joint Appendix 0345

                                                                                                       QUESTMS-00002864
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                        Document 87-1  72-6 FiledFiled 12/05/19
                                                             09/25/19 Page
                                                                      Page 346
                                                                           269 of
                                                                               of 514
                                                                                  437 PageID
                                                                                      PageID #:
                                                                                             #: 4769
                                                                                                2658
                      :-. -·-- .:. ...
                                  .~   - .. .. ...-_-_.___'.  -. ·



  ..~Quest                                                                                       Nichols Institute
 ~ Diagnostics

    Figure 4: Specimen Type




                            Total Testosterone HTLC/MS/MS
                                               Serum vs. Plasma
                 1000 - - - - - - - - - - - - - - - - - - - - - - - . .



                 800-

                                                                                             0
                                                                                             0
        ,.-,.
        .J       600
        ...._
        '0
         Cll
        ..._,
          t::
         t"::
         s
        ,.;:"'   400
        Po.



                                                                           y = 1.0936x- 36.573
                 200                                                             R2 =0.902




                   0 +.----~----~----~----~----~----~----~
                       0       100         200        300            400        500    600       700

                                                    Serum (ng/dL)




_.
- Total Testosterone by HTLC!MS/MS Validation Summary .
                                                          Page 18 of21


                                                          Joint Appendix 0346

                                                                                                                     QUESTMS-00002865
               Case
               Case 1:18-cv-01436-MN
                    1:18-cv-01436-MN Document
                                     Document 87-1
                                              72-6 Filed
                                                   Filed 12/05/19
                                                         09/25/19 Page
                                                                  Page 347
                                                                       270 of
                                                                           of 514
                                                                              437 PageID
                                                                                  PageID #:
                                                                                         #: 4770
                                                                                            2659
                                                                                                                                    PTO/SB/08 (09-06)
                                                                                              Approved for use through 03/31/2007. OMB 0651-0031
                                                                          U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
            Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

        r
            OMB control number
                               Substitute for fonm 1449/PTO                                                        Complete if Known
                                                                                                                                                                            ,
                          INFORMATION DISCLOSURE                                   Application Number                     12/946,785
                          STATEMENT BY APPLICANT                                   Filing Date                            11/15/2010
                                                                                   First Named Inventor                   Michael P. Caulfield
                                                                                   Art Unit                               1654
                        (use as many sheets as necessary)                          Examiner Name                          Cordero Garcia, Marcela M.
        ~heet           j 1                    j of     j   2                      Attorney Docket Number                 034827-9107                                       ...J

                                                                             U.S. PATENT DOCUMENTS
                         ----,-------------
            Exam in                      Document Number                                  --        --------~ ~·Pages, Columns,                                    Lines,   .
                          Cite                                               Publication Date        N•me of P•teotoo "Appliooort of           .       Wh"e Relevoot
            er                1                                 2
                          No.           Number-Kind Code (if                  MM-DD-YYYY                       Cited Document                  Passages or Relevant
            Initials*                          known)
        ~-
                                                                                                                                              _ Figures_t\p_2ear
        -
                          A1       6,743,448                           06-01-2004                    K~Qer                              __
        --                                                                                                           ------                   ----------~




                                                      UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
        -----     ~------           --------                                                                        ---------.----                               ------
                                     U.S. Patent Application                                                                             Pages, Columns, Lines,
                                                                              Filing Date of
            Examiner      Cite              Document                                                 Name of Patentee or Applicant of        Where Relevant
                              1                                              Cited Document
            Initials*     No.     - seriai-Number-KindCod7                                                  Cited Document                Passages or Relevant
                                                                              MM-DD-YYYY
       1--- -            --~---   --    _____(if_I!!!()V!_n_)______
                                                                      r---                                    - - - - - - - - - - - - - - - - Figures AQQear




        ~---
                                                                        FOREIGN PATENT DOCUMENTS
                                                                                                                                              Pages, Columns, Lines,
            Examiner      Cite      Foreign Patent Document_                 Publication Date              Name of Patentee or                   Where Relevant
            Initials*     No.
                              1     Country Code:;:Number4•                   MM-DD-YYYY               Applicant of Cited Documents            Passages or Relevant
                                                5
                                      Kind Code (if known)                                                                                        Figures Appear          r
                                                                                                                                                                     --
                                                                                                                                                   .



                                                                      NON PATENT LITERATURE DOCUMENTS
                                       Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
            Examiner
            Initials*
                          Cite
                          No.
                              1            item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                   r
                                                           number(s), publisher, city and/or country where published.
                          A2       ALARY, "Comparative Study: LC-MS/MS Analysis of Four Steroid Compounds Using a New
                                   Photoionization Source and a Conventional APCI Source," Proceedings of the 49th ASMS Conference
                                   on Mass Spectrometry and Allied Topics, Chicago Illinois, May 27-31, 2001
                                                                                                                                                                        !------
                          A3       DRAISCI et al., "Quantitation of anabolic hormones and their metabolites in bovine serum and urine by -
                                   liquid chromatography-tandem mass spectrometry," J. of Chromatography A, (2000), 870:511-522
        - - - -- : - -
                          A4      -RClBB, etaf~"Atmospheric Pressure Photoionization: An                    Ionization Method for LiquTd ___________
                                   Chromatography-Mass Spectrometry," Anal. Chern., (2000) 72:3653-3559
            -------               --------- ---------------                                        --------------~-~----~--------                                      --f----
                          AS       TILLER, et al, "Drug quantitation on a benchtop liquid chromatography-tandem mass spectrometry
                                   system," J. Chromatography A, (1997), 771:119-125
        ----------                ~-----                                                           -----------




            ~ignature
       [Examiner                                                                                                  Date
                                                                                                                  Considered                                                    )
       *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3}. 4 For Japanese patent
       documents. the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.
                                   If you need assistance in completing the form. ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
4852-2841-2430.1                                                                    Joint Appendix 0347

                                                                                                                                                                  QUESTMS-00002866
              Case
              Case 1:18-cv-01436-MN
                   1:18-cv-01436-MN Document
                                    Document 87-1
                                             72-6 Filed
                                                  Filed 12/05/19
                                                        09/25/19 Page
                                                                 Page 348
                                                                      271 of
                                                                          of 514
                                                                             437 PageID
                                                                                 PageID #:
                                                                                        #: 4771
                                                                                           2660
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

        ,..
         OMB control number
                          Substitute for form 1449/PTO

                      INFORMATION DISCLOSURE
                      STATEMENT BY APPLICANT
                                                                                  Application Number
                                                                                                                 Complete if Known
                                                                                                                        12/946,785                                         "
                                                                                  Filing Date                           11/15/2010
                                                                                  First Named Inventor                  Michael P. Caulfield
                                                                                  Art Unit                              1654
                     (use as many sheets as necessary)                            Examiner Name                         Cordero Garcia, Marcela M.
        ~heet        12                         I   of   1   2                    Attorney Docket Number                034827-9107                                        ~


                                                                 NON PATENT LITERATURE DOCUMENTS

                                      Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner
         Initials*
                       Cite
                       No.
                           1              item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                    r
                                                          number(s), publisher, city and/or country where published.

                      A6        US Non-Final Office Action dated December 16, 2011 in related U.S. Patent Appl Serial No.
                                12/607,905 (034827-9106)
                                                                             ·-                                                                .
                 -~A7-
                               ~.-·



                                 US Non-Final Office Action dated November 17, 2011 in related U.S. Patent Appl. Serial No.
                                 13/118,180 (034827 -91 08)
                                           .   ----------~-----~




                       -------·




       [Examiner
         Signature
                                                                                                                Date
                                                                                                                Considered
       *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
                                                                                                                                                                              )
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.
                                If you need assistance in completing the form. ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
4852-2841-2430.1
                                                                                    Joint Appendix 0348

                                                                                                                                                                     QUESTMS-00002867
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 349
                                                            272 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4772
                                                                                 2661


                            Electronic Patent Application Fee Transmittal
Application Number:                             12946785


Filing Date:                                    15-Nov-201 0




Title of Invention:                             DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




First Named Inventor/Applicant Name:            Michael P. Caulfield


Filer:                                          Anthony Charles Kuhlmann


Attorney Docket Number:                         034827-9107


Filed as Large Entity

Utility under 35 USC 111 (a) Filing Fees

                                                                                                Sub-Total in
                        Description                     Fee Code       Quantity   Amount
                                                                                                  USD($)

Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:


                                            Joint Appendix 0349

                                                                                                 QUESTMS-00002868
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 350
                                                           273 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4773
                                                                                2662
                                                                                                   Sub-Total in
                       Description                           Fee Code       Quantity      Amount
                                                                                                     USD($)


Miscellaneous:


             Request for continued examination                  1801           1           930         930


                                                                       Total in USD ($)            930




                                                 Joint Appendix 0350

                                                                                                    QUESTMS-00002869
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 351
                                                           274 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4774
                                                                                2663
                                      Electronic Acknowledgement Receipt

                         EFSID:                        12417422


                  Application Number:                  12946785


         International Application Number:


                  Confirmation Number:                 1630




                    Title of Invention:                DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       First Named Inventor/Applicant Name:            Michael P. Caulfield


                   Customer Number:                    30542


                          Filer:                       Anthony Charles Kuhlmann/Mercedes Dipasupil


                   Filer Authorized By:                Anthony Charles Kuhlmann


                Attorney Docket Number:                034827-9107


                      Receipt Date:                    28-MAR-2012


                       Filing Date:                    15-NOV-201 0


                      TimeStamp:                       19:42:26


                    Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                 yes

Payment Type                                         Credit Card

Payment was successfully received in RAM              $930

RAM confirmation Number                                6550

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description         Joint Appendix 0351
                                                            File Name                 File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                         (ifappl.)
  Number
                                               I                                  I   Message Digest       Part /.zip
                                                                                                                   QUESTMS-00002870
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 352
                                                            275 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4775
                                                                                 2664
                                                                                                      252155
      1                   Non Patent Literature                   Alary2001.pdf                                                  no          2
                                                                                        9f992fef2bac4 77c7dc96272b55de0eb 15b5
                                                                                                          cb2a


Warnings:

Information:

                                                                                                       154219
      2                   Non Patent Literature                  Draisci2000.pdf                                                 no          12
                                                                                        7392c59bd44da283860cea54676020f7f1f8
                                                                                                       3eb9


Warnings:

Information:

                                                                                                      690140
      3                   Non Patent Literature                   Robb2000.pdf                                                   no          7
                                                                                        f560602c694cc802dc9066e0d41634 7be9e
                                                                                                       e5bf7


Warnings:

Information:

                                                                                                      389274
      4                   Non Patent Literature                   Tiller1997.pdf                                                 no          7
                                                                                        44157b85d0dd83739c14bcd8b88d5ed7 e8
                                                                                                      482c9e


Warnings:

Information:

                                                                                                      2241762
                                                          034827-91 06_0A_12-16-2011.
      5                   Non Patent Literature                                                                                  no          28
                                                                      pdf
                                                                                        180a 18ec08187905aa367fec7ecaa0044 782
                                                                                                         d66b


Warnings:

Information:

                                                                                                      1301681
                                                          034827-91 08_0A_11-17-2011.
      6                   Non Patent Literature                                                                                  no          22
                                                                      pdf
                                                                                        6c7fb0d6ada96a953dbed92d843bf06636b
                                                                                                       3487f


Warnings:

Information:

                                                                                                       107764
                   Request for Continued Examination
      7                                                     034827-9107 _RCETrans.pdf                                            no          4
                                 (RCE)
                                                                                        e3dc51 01850c42b602b167e3033111 c411c
                                                                                                        7841e


Warnings:

This is not a USPTO supplied RCE SB30 form.

Information:

                                                                                                      403209
      8                                                   034827-9107 _Amendment.pdf                                             yes         11
                                                                                        e8d227813eca6cca02b711374b7cf999818
                                                                                                       349ef


                                                  Multipart Description/PDF files in .zip description

                                        Document Description                                            Start                          End


                          Amendment Submitted/Entered with Filing of CPA/RCE                               1                            1


                                                          Joint Appendix 0352

                                                                                                                                       QUESTMS-00002871
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 353
                                                           276 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4776
                                                                                2665
                                             Claims                                                         2                                 5



                   Applicant Arguments/Remarks Made in an Amendment                                         6                                 11


Warnings:

Information:

                                                                                                       191951
     9         Rule 130, 131 or 132 Affidavits             034827-9107 _Decl.pdf                                                        no         5
                                                                                     8d 203 c7 e0f809e5 afaac 7b0e9 7 3c2f0c 7ad 7
                                                                                                          1c6


Warnings:

Information:

                                                                                                        75559
     10          Terminal Disclaimer Filed              034827-9107 _TD-143.pdf                                                         no         1
                                                                                     45b0e2fa2ddd8cdd75b6b53e30ad941363
                                                                                                    16976c


Warnings:

Information:

                                                                                                       195023
     11                                                    034827-9107 _IDS. pdf                                                     yes           4
                                                                                     178b673ef1 0146b97fb2fd 1ael b3277519a
                                                                                                      5834


                                             Multipart Description/PDF files in .zip description

                                  Document Description                                                  Start                                End


                                      Transmittal Letter                                                    1                                 2



                     Information Disclosure Statement (IDS) Form (SB08)                                     3                                 4


Warnings:

Information:

                                                                                                        30390
     12            Fee Worksheet (SB06)                         fee-info. pdf                                                           no         2
                                                                                     d9bfea39 3fc06e 5 3e644ca4 93 9c9e91 b800
                                                                                                        c380


Warnings:

Information:

                                                       Total Files Size (in bytes)                                            6033127




                                                      Joint Appendix 0353

                                                                                                                                             QUESTMS-00002872
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 354
                                                           277 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4777
                                                                                2666
This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New Applications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Application under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International Application Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                    Joint Appendix 0354

                                                                                                              QUESTMS-00002873
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 355
                                                        278 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4778
                                                                             2667


    Proceedings of the 49th ASMS Conference on Mass Spectrometry and Allied Topics, Chicago, Illinois, May 27-31,2001




         Comparative Study: LC-MS/MS Analysis of Four Steroid Compounds
         Using a New Photoionization Source and a Conventional APCI Source
         Jean-Franlj:ois Alary, Applied Biosystems/MDS SCIEX, 71 Four Valley Drive, Concord, Ontario,
         Canada, L4K 4V8
         INTRODUCTION
                                   1
         Robb, Covey and Bruins ) have recently described a new atmospheric-pressure photoionization
         (PI) source. The source uses 10.0 eV photons emitted by a krypton lamp to ionize large quantities
         of a dopant molecule added concurrently with the vaporized mobile phase. Analyte molecules get
         efficiently ionized through secondary reactions initiated by the charged dopant. Performance
         comparison between the photoionization source versus an APCI source have been performed for
         four steroids usually exhibiting dissimilar sensitivities and mass fragmentation pattern with a
         corona-discharge source. 2l TI1ree of the four steroids tested were :i:x-Androstan-3a,l7~-diol (I;
        MW 292.5), Sa-Androstan-17~-ol-3-one (II; MW 290.4) and testosterone (III; MW 288.4),
        showing a progression from a diol, to -one then to a conjugated -ene -one system with a parallel
        increase in sensitivity in APCL 2) Ethynyl Estradiol (IV; MW 296.4) is a steroid-like compounds
        having significant economical importance for its estrogenic effect. The objective of this study is
        to compare sensitivity of these steroids with the two sources in MS scan to evaluate relative
        ionization efficiency, and to measure LOD and LOQ using MRM transitions. A prototype
        photoionization source has been used for this evaluation.
        EXPERIMENTAL
        All steroids have been obtained from Sigma Chemical Co. (St-Louis, USA). The photoionization
        source has been installed on an API 3000™ LC!l'v!S/MS system. Toluene was used as dopant for
        the source at a typical flow rate of 20 11-Limin. Mobile phase composition used in nonnal phase
        mode was isocratic isooctane (94%)/ isopropyl alcohol (6%) and in reversed phase mode isocratic
        methanol (50%)/water (50%). TI1e mobile phase flow rate was 200 11-Limin and no additives were
        used throughout. The prototype photoionization source as illustrated in Figure 1 adapts at the end

                                        Figure 1. Pbotolonization Source.




                                                                                             block are kept

      RESULTS AND DISCOSSION
      In photoionization, steroids I, IJ and III generated similar MS scan spectra as in APCI; rue diol
      steroid (I) exhibiting major loss of water to form mostly the [M-35]+ ion whereas protonated ions
      dominated spectra of steroids II and 1II. Steroid IV was almost completely fragmented in the




                                                   Joint Appendix 0355


                                                                                                                  QUESTMS-00002874
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 356
                                                        279 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4779
                                                                             2668
 .
     Proceedings of the 49th ASMS Conference on Mass Spectrometry and Allied Topics, Chicago, Illinois, May 27-31,2001



          source to fonn a base peak at 279 amu. Similar in-source fragmentation pattern were observed in
          APCI. In single MS scan, steroid II exhibits similar sensitivity with both sources, however, the
          other steroids show signals enhanced by a factor of 3 to 10 with the photoionization source. In
          Figure 2 are illustrated the relative signal for the steroids 1li and IV in MRM mode, showing the
          important signal improvement generated by the photoionization source.

                                  Figure 2. Relative Signal Obtained by Photoionization and APCI.
                                                                                                                      _.,   __,._                    _,
                                                     .....                                                                                                     -···"
                           ·--
                                                             ---~:"'•'=>"',-.,~;   '¢,1''-"..0'..--.:.--:*'-"'""·<'                                                           ~···--       -~.·



                                                                                                                                       IV) E!hynyl Estradiol
                                                                                                                                                                        ,'   l'hG't<>kmb..t\.Qn



                           -
                          ·--
                         .;..
                                         Ill) Testosterone

                                                                                                                                                                        I'
                         -                                                                                                ..                                            jl
                         .•---                                                                                         -
                         ·-
                         ...•.•
                                                                                                                      ---
                         ·-                                                            jl\         """'               :
                                                                                                                                                          -
                                                                                                                                                                   L          ""''

         The addition of toluene as dopant appears to be essential in reversed phase conditions to obtain an
         intense signal. In contrast, the photoionization process occurs with a very good efficiency without
         any added dopant in the nom1al phase conditions investigated. The effect of the temperature of
         the heated nebulizer probe was investigated between 300°C and 400°C. It was observed that
        steroids I exhibited an increase in signal at higher temperature due to enhanced water loss in-
        source, whereas signal from the three other steroids !±:creased. Sensitivity for steroids I and III
        were higher in reversed phase conditions than in nonnal phase conditions. The other steroids
        exhibited similar sensitivity in both conditions. In Table 1 and 2 are listed the estimated limits of
        detection for each steroid as well as the relative improvement compared with APCI, in nom1al
        and reversed phase conditions. In MS scan and MRM mode, the signal obtained by
        photoionization was more intense by a factor of 3 to 10 when compared to APCI. This gain in
        signal when combined with a reduction in background noise, translated into gain factors from 3 to
        20 in signal-to-noise ratios.

                Table 1. LODs; Normal Phase                                                                                    Table 2. LODs; Reversed Phase
                Conditions                                                                                                     Conditions
                Steroid             LODs PI Ratio PIIAPCI                                                                      Steroid       LODs PI Ratio PI!APCJ

                   I                  9.8 pg         5.5                                                                         I              3.6pg             20.1
                   II                 2.3 pg         3.3                                                                         II             5.7pg             4.1
                   Ill                0.16 pg        7.5                                                                         Ill            0.08 pg           22.2
                   IV                 1.0 pg         5.0                                                                         IV             1.1 pg            8.1



        CONCLUSION
       Two steroids of the steroids selected for this study were them1ally fragmented in the
       photoionization source, very similarly as in APCI. However, the source appeared to ionize
                ions to a       extent and/or transfer them to the spectrometer more efficiently than in
                                         obtained for
                                                studied.



       REFERENCE
      1. Robb D. B., Covey T. R., Bruins A. P., Anal. Chern. 2000, 3653-3659.
      2. MaY-C., Kim H.-Y ., J. Am. Sac. Mass Spectrom. 1997, 8, 1010-1020.




                                                                                            Joint Appendix 0356


                                                                                                                                                                                                  QUESTMS-00002875
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 357
                                                        280 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4780
                                                                             2669




                                                                                                              jOURNAL OF
                                                                                                              CHROMATOGRAPHY A

   ELSEVIER                                Journal of Chromatography A, 870 (2000) 511-522
                                                                                                       www.elsevier.com/locate/ chroma




     Quantitation of anabolic hormones and their metabolites in bovine
         serum and urine by liquid chromatography-tandem mass
                                spectrometry
                     R. Draisci*, L. Palleschi, E. Ferretti, L. Lucentini, P. Cammarata
               Laboratorio di Medicina Veterinaria, Istituto Superiore di Sanita, Viale Regina Elena 299, 00161 Rome, Italy



   Abstract

      A specific and sensitive method based on tandem mass spectrometry with on-line high-performance liquid chromatog-
   raphy using atmospheric pressure chemical ionisation (LC-APCI-MS-MS) for the quantitation of anabolic hormone
   residues (17[3-19-nortestosterone, 17[3-testosterone and progesterone) and their major metabolites (l7a-l9-nortestosterone
                                                                     2
   and l7a-testosterone) in bovine serum and urine is reported. [ H 2 ] 17[3-Testosterone was used as internal standard. The
   analytes were extracted from urine (following enzymatic hydrolysis) and serum samples by liquid-liquid extraction and
   purified by C 18 solid-phase extraction. Ionisation was performed in a heated nebulizer interface operating in the positive ion
   mode, where only the protonated molecule, [M + H] +, was generated for each analyte. This served as precursor ion for
   collision-induced dissociation and two diagnostic product ions for each analyte were identified for the unambiguous hormone
   confirmation by selected reaction monitoring LC-MS-MS. The overall inter-day precision (relative standard deviation)
   ranged from 6.37 to 2.10% and from 6.25 to 2.01%, for the bovine serum and urine samples, respectively, while the
   inter-day accuracy (relative error) ranged from -5.90 to -3.18% and from -6.40 to -2.97%, for the bovine serum and
   urine samples, respectively. The limit of quantitation of the method was 0.1 ng/ml for all the hormones in bovine serum and
   urine. On account of its high sensitivity and specificity the method has been successfully used to confirm illegal hormone
   administration for regulatory purposes. © 2000 Published by Elsevier Science B.V: All rights reserved.

   Keywords: Food analysis; Hormones



   1. Introduction                                                      identified for a number of hormones, such as 17f3-
                                                                        testosterone and progesterone, as endocrine, develop-
       The use of natural and synthetic hormones for                    mental, immunological, neurobiological, immuno-
   growth promotion purposes in meat producing ani-                     toxic, genotoxic and carcinogenic effects could be
   mals is prohibited in the European Union (EU) [ 1] to                envisaged, particularly in prepubertal children [2]. In
   protect consumers from possible harmful effects due                  view of the intrinsic properties of the hormones and
   to the intake of hormone residues and their metabo-                  in consideration of the epidemiological findings, no
   lites.                                                               threshold level and therefore no acceptable daily
      Very recently, a risk to the consumer has been                    intake (ADI) can be established [2].
                                                                           On account of possible illegal uses of endogenous
   *Corresponding author. Tel.: + 39-06-4990-2327; fax:   + 39-06-      steroids, such as 17f3-testosterone and progesterone,
    4990-2327 or 4938-7077.                                             the Italian legislation [3] has fixed "action limits" in
   E-mail address: draisci@iss.it (R. Draisci)                          order to discriminate between the physiological

   0021-9673/00/$- see front matter   © 2000 Published by Elsevier Science BV All rights reserved.
   PII: S0021-9673(99)01293-5




                                                          Joint Appendix 0357

                                                                                                                                 QUESTMS-00002876
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 358
                                                        281 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4781
                                                                             2670




   512                               R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522


   concentrations in bovine plasma or serum and the                ionisation (APCI) source and a heated nebulizer
   hormone levels depending on illegal administrations.            (HN) interface, compatible with flow-rates of con-
   In order to check the compliance with regulations, an           ventional high-performance liquid chromatography
   enforcement system has been set up in each of the               (HPLC), for the quantitation of 17f3-estradiol m
   EU member States. The control may be either direct,             bovine serum [23].
   such as identification or quantitation of residues of              In this study we investigated the possibility of
   the parent compound or the metabolites in the                   using LC-MS-MS via HN interface for the de-
   muscle tissue or edible organs, or indirect, by their           tection and quantitation of 17f3-19-nortestosterone
   detection in injection sites, blood, urine and faeces.          ( 17f3-NT), 17f3-testosterone ( 17f3-T), progesterone
   The development of sensitive, specific and multi-               (P) and their major metabolites 17a-19-nortestos-
   residue analytical methods is therefore required for a          terone (17a-NT), 17a-testosterone (17a-T) in com-
   successful control of the illegal use of growth                 plex biological matrices, such as bovine serum and
                                                                                   2
   promoters in meat production.                                   urine, using [ H 2 ]17f3-testosterone (17f3-T-d 2 ) as
      Various methods for the detection of anabolic                deuterated internal standard (I.S.).
   agents in biological fluids have been proposed.
      Radioimmunoassay (RIA) has been widely used
   for routine screening [4-6] since this technique is             2. Experimental
   rapid and sensitive and permits inexpensive screen-
   ing of a large number of samples; however, its                  2.1. Chemicals and reagents
   reduced specificity depending on cross-reactivity and
   drawbacks due to the use of a radioactive agent led               Acetonitrile, methanol, ammonium acetate, so-
   to the proposal of enzyme immunoassay (EIA) as a                dium acetate and hydrochloric acid were HPLC-
   profitable alternative method [7,8]. On the other hand          grade and purchased from Carlo Erba (Milan, Italy).
   gas chromatography (GC) coupled to mass spec-                   Water was purified in a Milli-Q system (Millipore,
   trometry (MS) and tandem mass spectrometry (MS-                 Bedford, MA, USA). f3-Glucuronidase/ arylsulphat-
   MS) has been used as confirmatory method because                ase (Helix pomatia) from Boehringer Mannheim
   the information on the molecular structure of the               (Germany) were used as supplied. 17f3-NT, 17a-T,
   analyte, obtained by electron impact (EI) ionisation            17f3-T and P were provided by Sigma (St. Louis,
   [9-16] or negative chemical ionisation (NCI)                    MO, USA); 17a-NT was purchased from Steraloids
   [ 17, 18], result in higher specificity.                        (Wilton, NH, USA); deuterated internal standard
      The combination of liquid chromatography (LC)                17f3-T-d 2 (>95% isotopic purity) was obtained from
   with MS and MS-MS offers a rapid, simplified,                   RIVM (Bilthoven, The Netherlands). Individual hor-
   specific and sensitive alternative to GC-MS methods             mone standard stock solutions of 0.2 mg/ml were
   involving simple extraction procedures and removing             prepared in methanol. Individual and composite
   the need for derivatization reactions.                          working standard solutions were prepared daily by
      The development of soft ionisation techniques                appropriate dilution of the standard stock solutions
   employed in LC-MS and LC-MS-MS methods is                       with methanol. All solutions were stored at 4oC and
   of great interest to research groups for bovine                 were stable for at least 1 month.
   hormone residue determination purposes [19-23].
      In a previous paper [21] we reported the use of              2.2. Samples
   micro-LC-MS-MS with an atmospheric pressure
   ionisation (API) source and an ion spray (IS) inter-               Blank control samples of bovine serum and urine
   face for the specific direct detection of natural ( 17f3-       were collected, in compliance with the procedures
   testosterone and progesterone) and synthetic (17f3-             provided by the national program for residue control
   19-nortestosterone, methyltestosterone and medroxy-             in Italy, from cattle purposely born and fattened for
   progesterone) hormone residues in bovine blood.                 this study. Two independent pools of serum and
   Recently, we have shown the feasibility of using                urine, obtained from various bovine specimens, were
   LC-MS-MS with an atmospheric pressure chemical                  assayed by selected reaction monitoring (SRM) LC-




                                                      Joint Appendix 0358

                                                                                                                    QUESTMS-00002877
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 359
                                                        282 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4782
                                                                             2671




                                   R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522                           513


   MS-MS and the absence of the analyte under                    acetonitrile-water (70:30, v /v) contammg 2 mM
   investigation was verified.                                   ammonium acetate, and at a flow-rate of 150 [Ll/min.
      Eighteen serum and urine samples were collected                Mass spectral analyses were performed on a PE-
   from animals of both sexes at different farms and             Sciex API III plus triple-quadrupole (PE-Sciex,
   slaughterhouses as part of the national program for           Thornill, Canada) equipped with an APCI source and
   residue control in Italy. All samples were stored at          a HN operating in the positive ion mode. Ultra-high-
   - 20oC until assayed.                                         purity nitrogen was used as curtain gas (0.6 1/min),
                                                                 while air was used as nebulizer gas (400 kPa) and
   2.3. Sample preparation procedure                             auxiliary gas (1.5 1/min). The HN temperature was
                                                                 set at 350°C and the discharge current at 4 [LA. The
   2.3.1. Serum samples                                          orifice potential voltage (OR) was set at 90 V for all
      An aliquot (2.0 ml) of serum was fortified with 4          the analytes. Full-scan mass spectra were acquired in
   ng of I.S. and 15.0 ml of acetate buffer solutions            the positive ion mode from m/z 200-400. In the
   (ABS) 0.15 M, pH 5, and the mixture was sonicated             MS-MS experiments, product ion mass spectra were
   with an ultrasonic bath for 5 min. The sample was             acquired in positive ion mode by colliding quad-
   purified by solid-phase extraction (SPE) using a C 18         rupole 1 ( Q 1) selected precursor ion, with argon (gas
                                                                                    13               2
   cartridge (Baker C 18 , 500 mg, 3 ml cartridges) which        thickness 300·10 molecules/cm ) in quadrupole 2
   had previously been conditioned with 2.5 ml of                (Q2) operated in radio frequency (RF)-only mode,
   methanol and 5.0 ml of water. After sample loading,           and scanning the third quadrupole mass spectrome-
   the cartridge was washed with 5.0 ml of ABS, 10.0             ter, Q3, from m/z 50-350. The MS and MS-MS
   ml of water and 2.5 ml of methanol-water ( 40:60,             experiments were run with a resolution of 0.8 u
   vI v). Finally analytes were eluted with 4.0 ml of            measured at half peak height for both the mass-
   methanol, the solvent removed under nitrogen stream           resolving quadrupoles. A collision energy of 25 eV
   and the residue dissolved in 100 [Ll of methanol. A           was chosen for the collision-induced dissociation
   5-[Ll volume of the solution was injected into the            (CID) experiments. The protonated molecule, [M +
   LC-MS-MS system.                                              Ht, at m/z 275 for 17a-NT and 17f3-NT, m/z 289
                                                                 for 17a-T and 17f3-T, m/z 315 for P and m/z 291 for
   2.3.2. Urine samples                                          17f3-T-d 2 , was the precursor ion for CID and two
      An aliquot (2.0 ml) of urine was fortified with 10         product ions for each anabolic hormone were iden-
   ng of I. S. and added with 20 [Ll of the crude enzyme         tified for SRM LC-MS-MS analyses. The double
   solution (Helix pomatia) and the mixture was incu-            precursor-product ion combinations of m/z
   bated for 12 h at 37oC. The hydrolysate was cooled            275~109 and m/z 275~83 were used for both
   at room temperature and 15.0 ml of ABS 0.15 M, pH             17a-NT and 17f3-NT, m/z 289~109 and m/z
   5, was added. Analytes were then extracted as above           289~97 for both 17a-T and 17f3-T, m/z 315~109
   described for the serum samples.                              and m/z 315~97 for P, m/z 291~111 and m/z
                                                                 291 ~99 for 17f3-T -d 2 • The dwell time for each
   2.4. Liquid chromatography-mass spectrometry                  monitored transition was 150 ms. Peak-area ratios of
                                                                 the analyte to internal standard were computed using
      Analyses were carried out with a Phoenix 20 CU             MacQuan version 1.3 software from PE-Sciex.
   LC pump (Fisons, Milan, Italy) liquid chromato-
   graph. A Valco (Valco, Houston, TX, USA) injection            2.5. Calibration and quantitation
   valve equipped with a 5-[Ll internal loop was used
   for injection by flow injection analysis (FIA)-MS,               In order to evaluate the extraction efficiency of the
   FIA-MS-MS and LC-MS-MS. Chromatographic                       analytes, standard curves were prepared daily in the
   separations were obtained under isocratic conditions          range 2-600 ng/ml by plotting peak area ratios of
   using a reversed-phase Kingsorb C 18 column (Phe-             the analyte to I.S. versus hormone concentrations
   nomenex, Torrance, CA, USA) (250X2 mm I.D., 5                 using a least-squares linear regression model.
   J-Lm) at room temperature, with a mobile phase of                Calibration curves were prepared daily by spiking




                                                    Joint Appendix 0359

                                                                                                                    QUESTMS-00002878
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 360
                                                        283 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4783
                                                                             2672




   514                             R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522


   serum and urine control samples with mixtures of the          350) of the protonated molecules, [M + Ht, of 17a-
   anabolic compounds to obtain concentration in the             NT, 17f3-NT, 17a-T, 17f3-T, P and 17f3-T-d 2 • Com-
   range 0.1-30 ng/ ml. Estimates of the amount of the           parison of the spectra reveals the production of the
   analyte in fortified and real samples were interpo-           most abundant product ions at m/z 109 and 83 for
   lated from these calibration graphs, constructed in           17a-NT and 17f3-NT, at m/z 109 and 97 for 17a-T,
   the same way as standard curves.                              17f3-T and P, at m/z 111 and 99 for 17f3-T-d 2 •
      Three replicates of serum and urine blank control          Transitions of the respective protonated molecules to
   samples, fortified with mixtures of the hormones to           these product ions were therefore selected according
   obtain concentrations of 0.1, 2.0, 10.0 and 30.0              to the SRM technique.
   ng/ml, were prepared and analysed on each of three               In order to achieve targeted analyses and maxi-
   days for each concentration to evaluate extraction            mum sensitivity as well as for quantitative purposes
   efficiency, accuracy and precision of the method.             SRM LC-MS-MS analyses were finally performed
                                                                 using a reversed-phase Kingsorb C 18 column at room
                                                                 temperature, with a mobile phase of acetonitrile-
   3. Results and discussion                                     water (70:30, v /v) containing 2 mM ammonium
                                                                 acetate, at a flow-rate of 150 [Ll/min.
      Positive-ion FIA-MS was initially performed by                Under the adopted conditions, the separation of
   adopting a mixture of acetonitrile-water (70:30, v /v)        17f3-NT (5.6 min), 17f3-T and 17f3-T-d 2 (6.1 min),
   containing 2 mM ammonium acetate and at a flow-               17a-NT (6.4 min), 17a-T (7.2 min), and P (11.4
   rate of 150 [Ll/min. Representative HN full-scan              min) observed in SRM LC-MS-MS profiles of a
   (mass range m/z 200-400) mass spectra as obtained             standard mixture was not excellent (data not shown).
   by FIA in the MS positive ion mode for the analytes           However, the specificity of MS-MS reduces the
   under investigation are shown in Fig. 1. The forma-           need for complete chromatographic resolution of
   tion of the protonated molecule, [M + H] +, of 17a-           individual compounds and the focus in developing
   NT and 17f3-NT (m/z 275), 17a-T and 17f3-T (m/z               the confirmatory LC-MS-MS method was rather on
   289), P (m/z 315) and 17f3-T-d 2 (m/z 291), was               providing simple and fast treatment of samples and
   observed with negligible fragmentation.                       reducing the analytical run time by APCI-compatible
      Following experiments were performed to obtain             mobile phases. Specificity of the SRM LC-MS-MS
   spectra with maximum intensities of the protonated            method was also proved by processing and analysing
   molecular ion of each analyte by selected ion                 serum and urine blank (Figs. 3A and 4A) control
   monitoring (SIM) FIA-MS analyses at m/z 275,                  samples. No interference was noticed around the
   289, 291 and 315. The effect of varying orifice               hormones retention times either in serum or urine
   potential voltage was investigated between the range          samples.
   60-100 V An OR of 90 V was adopted for all the                   Calibration graphs were constructed by plotting
   hormones as the best compromise in terms of signal-           peak-area ratios versus hormone concentrations using
   to-noise ratio. Although the simplicity of the FIA-           a least-squares linear regression model; the linearity
   MS spectra is useful for the identification of the            was good for all analytes in the whole range of tested
   analytes based on their molecular-related ions, they          concentrations, as proved by the correlation coeffi-
                                                                           2
   do not provide further structural information. Tan-           cients (r ) greater than 0.995 for all curves.
   dem mass spectrometry was therefore used in order                Fortified bovine serum and urine samples were
   to obtain additional structural information by detect-        prepared at four different concentrations (0.1, 2.0,
   ing diagnostic product ions obtained by CID of the            10.0 and 30.0 ng/ml) and analysed to determine the
   precursor wn.                                                 extraction efficiency of the hormones and to evaluate
      The protonated molecule, [M + H] +, served as the          the intra- and inter-day precision and accuracy of the
   precursor ion for CID in the MS-MS experiments,               analytical method. Representative chromatograms of
   carried out by FIA-MS-MS on the individual                    serum and urine spiked control samples are reported
   hormone standard solutions. Fig. 2 shows the posi-            in Figs. 3B and 4B, respectively. The relative
   tive product ion mass spectra (mass range m/z 50-             retention time, for each analyte, corresponded to that




                                                    Joint Appendix 0360

                                                                                                                  QUESTMS-00002879
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 361
                                                        284 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4784
                                                                             2673




                                          R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522                                         515


                               100                                    17 a-19-N ortestosterone
                                                     [M+H]+
                                                          275              (MW=274)




                                  02~00~~==~~~~~~~---=----~~--~====~~
                                                                          mlz
                               100                    [M+H]+           17~-19-Nortestosterone
                                                                                (MW=274)
                                                          275




                                                                          (MW=288)




                                  0~~----~~~~~~--~--~----------~
                                  200            mlz           400
                                100
                                                                          17~-Testosterone
                                                          [M+H]+
                                                                          (MW=288)
                                                                289




                                                                        m/z

                               100
                                                                      [M+H]+
                                          Progesterone                  315
                                          (MW=314)




                                                                         [ 2 H 2 ]17~-Testosterone (I.S.)
                                100                                                                         OH
                                                           [M+H]+
                                                                         (MW=290)                    CH3         D2
                                                              291




   Fig. 1. Positive ion mass spectra of 17a-19-nortestosterone, 17[3-19-nortestosterone, 17a-testosterone, 17[3-testosterone, progesterone and
    2
   [ H ]17[3-testosterone. Conditions: FIA; mobile phase: acetonitrile-water (70:30, v/v) containing 2 mM ammonium acetate; flow-rate 150
       2
   1-11/min; OR was set at 90 V




                                                             Joint Appendix 0361

                                                                                                                                         QUESTMS-00002880
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 362
                                                        285 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4785
                                                                             2674




   Fig. 2. Positive product ion mass spectra of 17a-19-nortestosterone, 17[3-19-nortestosterone, 17a-testosterone, 17[3-testosterone, progester-
              2
   one and [ H 2 ]17[3-testosterone, with the [M+Hf ion as precursor, at mlz 275 for 17a-NT and 17[3-NT, at mlz 289 for 17a-T and 17[3-T,
   at mlz 315 for P, and at mlz 291 for 17[3-T-d,. Conditions: FIA; mobile phase: acetonitrile-water (70:30, v/v) containing 2 rnMammonium
   acetate; flow-rate 150 1-11/min; OR was set at 90 V Argon was used as the collision gas. CID was carried out with a collision energy of 25
   eV




                                                              Joint Appendix 0362

                                                                                                                                          QUESTMS-00002881
                         Case
                         Case 1:18-cv-01436-MN
                              1:18-cv-01436-MN Document
                                               Document 87-1
                                                        72-6 Filed
                                                             Filed 12/05/19
                                                                   09/25/19 Page
                                                                            Page 363
                                                                                 286 of
                                                                                     of 514
                                                                                        437 PageID
                                                                                            PageID #:
                                                                                                   #: 4786
                                                                                                      2675




                                                                                                                                           100
           100   1               I       17~-T-dz
                                                        A)
                                                                '()()

                                                                                 17~-T& 17~-T-dz
                                                                                                                                B)                                                  !p    C)
                                     /                                                                       17a-NT                                        17~-T-dz
                                                                                                     \

                                                                                                             ~rT
      ~ 75                                                          75                                                               ~ 75
      0                                                                                                                              0                17~-NT \
                                                                                                                                     ·;;;
      -~
                                                                                                                                      =                    \
      ] 50                                                          50                                                               ~50
                                                                                             17~-NT

      -~"'                                                                                       \                                    .,
                                                                                                                                      "'
                                                                                                                                     .>
                                                                                                                                     ~"' 25
                                                                                                                           p
      ~ 25                                                          25


                                         -~0                                                                                                 0                                                       ~
                                                               16        0                                    Tune(min)               16         0                     Tune(min)                16
                                           Tune(min)                                                                                                                                                 tl
                                                                                                                                                                                                     ;::;
                     1    ~                                              l           ~                                                           I   .J-      A
                                                                                                                                                                                                     c:;·
                                                         275/109                                                                275/109                                                   275/109
                                                                                                                                                                                                     "·
                                                                                                                                                                                                     ~
                                                                                                                                                                                                     !'?_
                     1    ~                               275/83         1           ~                                           275/83          I   ~                                     275/83
                                                                                                                                                                                                     :-..,

                     1     b                             289/~09         l             ...               U\                     289/109          k    L                             =     289'~.~
                                                                                                                                                                                                     Q
                                                                                                                                                                                                     2i
                                                                                                                                                                                                     Sl

                     1    ~               "'              ,2=            l                               U                       289/97                                                              ~
                                                                                                                                                                                                     ;,..

                     I     ~                              315/109        I           ,}-                                   A,   315/109          l   ==                             [\_   315/109
                                                                                                                                                                                                     Ca
                                                                                                                                                                                                     ~
                                                                                                                                                                                                     ~
                                                                                                                                                                                                     :5
                     I     ~                               315/97                                                                315/97
                                                                                                                                                 I   ~---                           1l     315/97    ~
                                                                                                                                                                                                     ~
                                                                                                                                                                                                     '-

                                                                                                                                                 I
                                                                                                                                                                                                      1

                     1     ~                        ,     291/111        1                               0                      291/111               ~                                   291/111    ~
                                                                                                                                                                                                     ~




                     1     ~                               291/99        l                               ~                       291/99          L _ __j..____                             291/99

                 0                        Tinle (min)           16           0                               Tinle (min)              16         0                    Tinle (min)               16



       Fig. 3. SRM LC-MS-MS chromatograms of (A) extract of blank control bovine serum spiked with 2 ng/ml of l7[3-T-d2 as I.S.; (B) extract of blank control bovine serum
       spiked with 2 ng/ml of 17[3-NT, 17[3-T, l7[3-T-d 2 , l7a-NT, l7a-T and P; (C) extract of a positive bovine serum sample (female>6 months old) containing 17[3-NT ( 4.2 ng/ml)
       and P (6.7 ng/ml). Precursor-product ion combinations used in SRM detection are shown. Conditions: isocratic HPLC analysis; column reversed-phase Kingsorb C 18 column
       (250X2 mm, 5 J.Lm); mobile phase: acetonitrile-water (70:30, v /v) containing 2 mM ammonium acetate; flow-rate 150 1-11/min; OR was set at 90 V Argon was used as the
       collision gas. CID was carried out with a collision energy of 25 eV
D                                                                                                                                                                                                    U>
c:                                                                                                                                                                                                   c::;
m
en
-1
sen
I
0
0
0                                                                                            Joint Appendix 0363
0

"'
00
00
                          Case
                          Case 1:18-cv-01436-MN
                               1:18-cv-01436-MN Document
                                                Document 87-1
                                                         72-6 Filed
                                                              Filed 12/05/19
                                                                    09/25/19 Page
                                                                             Page 364
                                                                                  287 of
                                                                                      of 514
                                                                                         437 PageID
                                                                                             PageID #:
                                                                                                    #: 4787
                                                                                                       2676




          1001                                                  A)                1001
                                                                                              I
                                                                                                    "0
                                                                                                    ~
                                                                                                        N

                                                                                                                                      B)           1001
                                                                                                                                                             I                               C)        -
                                                                                                                                                                                                       U>

                                                                                                                                                                                                       00

                                                                                                    c6.
                                                                                                    s:                                                           N          ~
                 I                                                                                  "'<l    ~
                                                                                                                                                                 "0
                                                                                                                                                                 ~          s:
                                                                            ~75




                                                                                                                                                              M~
      ~75                                                                                           E-<     6                                ~75                       ,I
      0                                                                     0                                                                0
                                                                            ·~                                                               -~

      150                                                                   .s" 50                £t (
                                                                                                   '
                                                                                                                e1::l                        :s" 50
                                                                            -~"
                                                                                                                r-
      -~"
                                                                                                  ca.
                                 ~                                                                s:        ,~                               ·~"
                                 ~
      "
      ~     25
                                 ~~                                         "
                                                                            ~     25                \
                                                                                                                         c..                 "
                                                                                                                                             ~     25


                                 -..__,
            0                                                                      00                                                               00
                 0                            Time (min)               20                                         Time (min)            20                                                        20   ~
                                                                                                                                                                             Time(minl
                                                                                                                                                                                                       tl
                                                                                                                                                                                                       ;::;
                     L_____)v\__                           275/1f'FJ                   I     ~                                  275/1f'FJ               l . Yv-...__                      275/1f'FJ    c:;·
                                                                                                                                                                                                       "·
                                                                                                                                                                                                       ~
                                                                                                                                                                                                       !'?_
                     I   _Y\__                              275/83                     I     ~                                   275/83                 I   jv\_                           275/83
                                                                                                                                                                                                       '-.,


                     l_______)v\_                          289/1f'FJ                   I     J!\dJ                              289/1f'FJ               I   ~                             289/1f'FJ
                                                                                                                                                                                                       Q
                                                                                                                                                                                                       2i
                                                                                                                                                                                                       Sl

                     L.N\__                                  289/97                    I     ~                                    289/97                I    ~                              289/97     ~
                                                                                                                                                                                                       ;,..
                                                                                                                                                                                                       Ca
                                                            315/1f'FJ                                                                                                                                  ~
                     I_L_                                                              I     ~                           -
                                                                                                                                 315/109
                                                                                                                                                        ~
                                                                                                                                                                                          315/109
                                                                                                                                                                                                       ~
                                                                                                                                                                                                       :5
                                                                                                                                                                                                       ~
                                                                                                                                                                                                       ~
                     I )/\___.                               315/97
                                                                                       I     )/\___                      A
                                                                                                                                  315/97
                                                                                                                                                        l____F~                    A.
                                                                                                                                                                                            315/97
                                                                                                                                                                                                       '-
                                                                                                                                                                                                        1

                                                                                                                                                                                                       ~
                     1                                      291/111                      I   ~                                   291/111                I   MJ                             291/111
                                                                                                                                                                                                       ~




                     I Y\__               A                 291/99                       I    ~                                  291/99                 0 I~                               291/99
                 0                            Time(min)                20              0                           Time (min)           20                                                        20
                                                                                                                                                                             Tune (min)


            Fig. 4. SRM LC-MS-MS chromatograms of (A) extract of blank control bovine urine spiked with 5 ng/ml of l7[3-T-d 2 as LS.; (B) extract of blank control bovine urine spiked
            with 5 ng/ml of 17[3-NT, 17[3-T, l7[3-T-d2 , l7a-NT, l7a-T and P; (C) extract of a bovine urine sample (male>6 months old) containing 17[3-T (1.6 ng/ml), l7a-T (10.2
            ng/ml) and P (2.1 ng/ml). Precursor-product ion combinations used in SRM detection are shown. Conditions: isocratic HPLC analysis; colunm reversed-phase Kingsorb C 18
            colunm (250X2 mm, 5 ftm); mobile phase: acetonitrile-water (70:30, v/v) containing 2 mM ammonium acetate; flow-rate 150 j.tllmin; OR was set at 90 V Argon was used as
D           the collision gas. CID was carried out with a collision energy of 25 eV
c:
m
en
-1
sen
I
0
0
0                                                                                                  Joint Appendix 0364
0

"'w
00
00
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 365
                                                        288 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4788
                                                                             2677




                                        R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522                           519


   of the calibration standard within a tolerance of                   and 75.4±6.2% for P, 82.4±5.5% and 87.9±4.7%
   ±0.4%.                                                              for 17f3-T-d 2 , for bovine serum and urine samples,
      The extraction efficiency of the analytes and the                respectively.
   I.S. were determined by comparing the peak areas of                    The inter-day precision and accuracy of the meth-
   fortified samples with those of the corresponding                   od were obtained by analysing three replicates at 0.1,
   standards and of I.S. Three replicates at each con-                 2.0, 10.0 and 30.0 ng/ml on each of 3 days for
   centration were analysed on each day for 3 days                     bovine serum and urine. Precision was determined
   (n =9) and the following mean percentages of ex-                    by calculating the relative standard deviation (RSD,
   traction efficiencies were estimated: 81.5±6.9% and                 %) for the repeated measurements and the accuracy
   83.9±5.8% for 17a-NT, 83.1 ±5.5% and 85.6±5.2%                      (relative error, RE, %) was calculated by the agree-
   for 17f3-NT, 81.8±6.9% and 84.1 ±5.8% for 17a-T,                    ment between the measured and the nominal con-
   82.8±6.1% and 85.3±5.8% for 17f3-T, 72.1±7.8%                       centrations of the fortified samples. For inter-day


   Table l
   Inter-day precision and accuracy for hormones in bovine serum samples
   Hormone                 Parameter                          Validation sample level (ng/ml)
                                                              0.1                   2.0             10.0               30.0
   l7a-NT                  Average (ng/ml)                      0.09                  1.88            9.61               28.93
                           SD (ng/ml)                           0.01                  0.10            0.21                0.68
                           Precision (RSD, %)                   6.37                  5.31            2.20                2.35
                           Accuracy (RE, %)                   -5.80                 -5.90           -3.87               -3.56
                           n                                    9                     9               9                   9

   17[3-NT                 Average (ng/ml)                      0.09                  1.90            9.55               28.89
                           SD (ng/ml)                           0.01                  0.09            0.20                0.66
                           Precision (RSD, %)                   6.24                  4.83            2.12                2.28
                           Accuracy (RE, %)                   -5.50                 -4.80           -4.46               -3.69
                           n                                    9                     9               9                   9

   l7a-T                   Average (ng/ml)                      0.09                  1.92            9.62               29.04
                           SD (ng/ml)                           0.01                  0.08            0.22                0.64
                           Precision (RSD, %)                   6.26                  4.37            2.30                2.21
                           Accuracy (RE, %)                   -5.80                 -3.95           -3.77               -3.19
                           n                                    9                     9               9                   9

   17[3-T                  Average (ng/ml)                      0.09                  1.89            9.65               28.99
                           SD (ng/ml)                           0.01                  0.08            0.20                0.63
                           Precision (RSD, %)                   6.12                  4.38            2.10                2.18
                           Accuracy (RE, %)                   -5.20                 -5.30           -3.46               -3.36
                           n                                    9                     9               9                   9

   p                       Average (ng/ml)                      0.09                  1.90            9.61               28.95
                           SD (ng/ml)                           0.01                  0.10            0.22                0.66
                           Precision (RSD, %)                   5.84                  5.36            2.31                2.28
                           Accuracy (RE, %)                   -5.90                 -4.85           -3.88               -3.50
                           n                                    9                     9               9                   9

   17[3-T-d,               Average (ng/ml)                      0.09                  1.91            9.68               29.02
                           SD (ng/ml)                           0.01                  0.09            0.20                0.69
                           Precision (RSD, %)                   6.35                  4.86            2.11                2.38
                           Accuracy (RE, %)                   -5.50                 -4.30           -3.18               -3.25
                           n                                    9                     9               9                   9




                                                          Joint Appendix 0365

                                                                                                                         QUESTMS-00002884
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 366
                                                        289 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4789
                                                                             2678




   520                                  R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522


   assays, the overall precisiOn ranged from 6.37 to                       investigation in both the biological fluids, which
   2.10% and from 6.25 to 2.01%, for the serum and                         makes the procedure described suitable for control
   urine samples, respectively, while the accuracy                         purposes.
   ranged from -5.90 to -3.18% and from -6.40 to                              The SRM LC-MS-MS method was then used to
   -2.97%, for the serum and urine samples, respec-                        analyse real samples collected from animals of both
   tively (Tables 1 and 2). These values were consid-                      sexes, as part of the national program for hormone
   ered satisfactory, on account of the complexity of the                  control in Italy (Table 3). 17f3-NT was found in 3/9
   biological matrices.                                                    of the serum samples, 17f3-T was detected in 6/9
      The limit of quantitation (LOQ), defined as the                      serum samples and P was present in 4/9 serum
   lowest concentration on the calibration graph at                        samples. For the urine samples 17f3-NT and 17a-NT
   which an acceptable accuracy and precision is ob-                       were detected in 2/9 samples, 17f3-T and 17a-T
   tained, was 0.1 ng/ ml for all the analytes under                       were detected in 7/9 samples and Pin 3/9 samples.


   Table 2
   Inter-day precision and accuracy for hormones in bovine urine samples
   Hormone                 Parameter                         Validation sample level (ng/ml)
                                                              0.1                   2.0               10.0               30.0
   l7a-NT                  Average (ng/ml)                      0.09                  1.90              9.66              29.09
                           SD (ng/ml)                           0.01                  0.10              0.20               0.62
                           Precision (RSD, %)                   6.16                  5.37              2.09               2.15
                           Accuracy (RE, %)                   -5.80                 -4.95             -3.37              -3.02
                           n                                    9                     9                 9                  9

   17[3-NT                 Average (ng/ml)                      0.09                  1.87              9.65              29.08
                           SD (ng/ml)                           0.01                  0.10              0.19               0.59
                           Precision (RSD, %)                   5.91                  5.40              2.01               2.04
                           Accuracy (RE, %)                   -5.30                 -6.40             -3.48              -3.07
                           n                                    9                     9                 9                  9

   l7a-T                   Average (ng/ml)                      0.09                  1.91              9.62              29.06
                           SD (ng/ml)                           0.01                  0.09              0.20               0.60
                           Precision (RSD, %)                   6.25                  4.81              2.10               2.07
                           Accuracy (RE, %)                   -5.60                 -4.45             -3.80              -3.12
                           n                                    9                     9                 9                  9

   17[3-T                  Average (ng/ml)                      0.09                  1.89              9.68              29.10
                           SD (ng/ml)                           0.01                  0.08              0.20               0.64
                           Precision (RSD, %)                   6.01                  4.44              2.11               2.19
                           Accuracy (RE, %)                   -5.10                 -5.35             -3.19              -2.99
                           n                                    9                     9                 9                  9

   p                       Average (ng/ml)                      0.09                  1.89              9.64              29.09
                           SD (ng/ml)                           0.01                  0.10              0.21               0.66
                           Precision (RSD, %)                   5.81                  5.45              2.21               2.26
                           Accuracy (RE, %)                   -5.40                 -5.45             -3.60              -3.03
                           n                                    9                     9                 9                  9

   17[3-T-d,               Average (ng/ml)                      0.09                  1.90              9.70              29.07
                           SD (ng/ml)                           0.01                  0.08              0.20               0.59
                           Precision (RSD, %)                   5.96                  4.47              2.08               2.04
                           Accuracy (RE, %)                   -6.10                 -4.85             -2.97              -3.10
                           n                                    9                     9                 9                  9




                                                          Joint Appendix 0366

                                                                                                                           QUESTMS-00002885
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 367
                                                        290 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4790
                                                                             2679




                                           R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522                                    521

   Table 3
   Hormone concentrations in real samples of bovine serum and urine provided by tbe national program for hormone control in Italy, assayed
   by LC-MS-MS
   Samples      17[3-NT (ng/ml)             17a-NT (ng/ml)    17[3-T (ng/ml)                17a-T (ng/ml)    P (ng/ml)
                Determined Maximum       Determined           Determined Maximum            Determined       Determined Maximum
                values     physiological values               values     physiological      values           values     physiological
                           limit a                                       limit•                                         limita

   Serum
    M>6m        1.9                                           n.d.            30.0                           n.d.           1.5
    M>6m        n.d.                                          2.4             30.0                           1.7            1.5
    M>6m        n.d.                                          1.4             30.0                           2.7            1.5
    M>6m        n.d.                                          2.2             30.0                           3.4            1.5
    M>6m        2.3                                           n.d.            30.0                           n.d.           1.5
    F>6 m       4.2                                           n.d.             0.5                           6.7           14.0
    F>6 m       n.d.                                          2.3              0.5                           n.d.          14.0
    F<6 m       n.d.                                          0.6              0.5                           n.d.           1.0
    F<6 m       n.d.                                          2.6              0.5                           n.d.           1.0

   Urine
    M>6m        n.d.                        n.d.              1.6                           10.2             2.1
    M>6m        0.5                         4.9               n.d.                          n.d.             n.d.
    M>6m        0.8                         8.4               n.d.                          n.d.             n.d.
    M<6m        n.d.                        n.d.              0.7                            6.2             0.3
    M<6m        n.d.                        n.d.              4.0                           24.1             1.4
    M<6m        n.d.                        n.d.              0.9                            8.1             n.d.
    F>6 m       n.d.                        n.d.              0.5                            4.8             n.d.
    F<6 m       n.d.                        n.d.              0.4                            4.2             n.d.
    F<6 m       n.d.                        n.d.              0.6                            5.9             n.d.
     a   From reference; M: male; m: montbs; F: female; n.d.: not detected.




      Representative SRM LC-MS-MS chromato-                                   4. Conclusion
   graphic profiles of a bovine serum sample (female>
   6 months old) (Fig. 3C) show presence of 17f3-NT                              The aim of this research was to develop a specific,
   (4.2 ng/ml) and P (6.7 ng/ml). The level of 17f3-                          sensitive and reliable LC-APCI-MS-MS method for
   NT, as determined by the SRM LC-MS-MS, con-                                the measurement of anabolic hormone residues (17f3-
   firmed an illegal administration of this synthetic                         NT, 17f3-T and P) and their metabolites (17a-NT
   anabolic compound, whereas the concentration of                            and 17a-T) in bovine serum and urine.
   progesterone was considered in compliance with the                            The unambiguous confirmation of the presence of
   maximum physiological limits [3]. Representative                           the hormones both in bovine serum and urine in the
   SRM LC-MS-MS chromatograms of a bovine urine                               proposed method results from the retention time
   sample (male>6 months old) containing P (2.1 ng/                           information, the presence of the protonated molecule
   ml), 17f3-T (1.6 ng/ml) and 17a-T (10.2 ng/ml) are                         of the analyte, and the employment of a double
   shown in Fig. 4C. Unsurprisingly, 17a-T, the main                          precursor-product ion reaction, thus achieving a
   metabolite of 17f3-T in cattle urine, was found to                         confidence in identification higher than 99.99% [24].
   have a higher concentration (i.e., 10.2 ng/ml) than                           The developed method complies with the criteria
   the precursor compound.                                                    proposed by the recent revision of the Commission
      Importantly, the suitability of the SRM LC-MS-                          Decision 93 /256/EEC [25] for confirmatory meth-
   MS to assess physiological concentrations of                               ods of substances listed in Group A of Annex I of
   anabolic hormones in bovine urine was shown.                               Council Directive 96/23/EC [26], such as anabolic




                                                             Joint Appendix 0367

                                                                                                                                     QUESTMS-00002886
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 368
                                                        291 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4791
                                                                             2680




   522                                  R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522


   steroids, requmng the identification of the analyte                  [9] L.A. Van Ginkel, R.W. Stephany, H.J. Van Rossum, H.M.
                                                                            Steinbuch, G. Zomer, E. Van De Heeft, A.P.J.M. De Jong, J.
   based on the presence of at least one precursor and
                                                                            Chromatogr. 489 ( 1989) 111.
   two transition product ions for LC-MS-MS.                          [10] M. Vandenbroeck, G. Van Vyncht, P. Gaspar, C. Dasnois, P.
      The ability to perform multi-residue analyses                         Delahaut, G. Pelzer, J. De Graeve, G. Maghuin-Rogister, J.
   involving simple extraction procedures and highly                        Chromatogr. 564 (1991) 405.
   selective and sensitive determination by SRM LC-                   [11] E. Daeseleire, A. De Guesquiere, C. Van Peteghem, J.
   MS-MS, along with the widespread presence of                             Chromatogr. 562 (1991) 673.
                                                                      [12] E. Daeseleire, A. De Guesquiere, C. Van Peteghem, J.
   benchtop LC-MS n apparatus in laboratories, makes
                                                                            Chromatogr. Sci. 30 ( 1992) 409.
   this analytical method particularly valuable for                   [13] B. Le Bizec, M.P. Montrade, F. Monteau, F. Andre, Anal.
   routine control of the illegal use of anabolic hor-                      Chim. Acta 275 (1993) 123.
   mones and their potentially toxic metabolites m                    [14] G. Casademont, B. Perez, J.A. Garcia Regueiro, J. Chroma-
   livestock production.                                                    togr. B 686 (1996) 189.
                                                                      [15] E. Daeseleire, R. Vandeputte, C. Van Peteghem, Analyst 123
      Research activities by our group are ongoing in
                                                                            (1998) 2595.
   order to obtain more detailed profiles of the hor-                 [16] T.P. Samuels, A. Nedderman, M.A. Seymor, E. Houghton,
   mones here investigated and of their metabolites in                      Analyst 123 (1998) 2401.
   the biological fluids of interest, which would allow               [17] R. Bagnati, R. Fanelli, J. Chromatogr. 547 (1991) 325.
   further development in the control strategies of                   [18] C. Legrand, B. Dousset, H. Tronel, F. Belleville, P. Nabet, J.
                                                                            Chromatogr. B 663 (1995) 187.
   illegal treatments.
                                                                      [19] S. Hsu, T.R. Covey, J.D. Henion, J. Liq. Chromatogr. 10
                                                                            (1987) 30-33.
                                                                      [20] S.A. Hewiyy, W.J. Blanchfiower, W.J. McCaughey, C.T.
   References                                                               Elliott, D.G. Kennedy, J. Chromatogr. 639 (1993) 185.
                                                                      [21] R. Draisci, L. Giannetti, L. Lucentini, L. Palleschi, I.
    [1] Commission of the European Communities, Council Direc-              Purificato, G. Moretti, J. High Resolut. Chromatogr. 20
        tive 96/22/EC, Off. J. Eur. Communities: Legis. Ll25                (1997) 421.
        (1996) 3.                                                     [22] B. Le Bizec, M.P. Montrade, F. Monteau, I. Gaudin, F.
    [2] Report of the Assessment of Potential Risks to Human                Andre, Clin. Chern. 44 (1998) 973.
        Health from Hormone Residues in Bovine Meat and Meat          [23] R. Draisci, L. Palleschi, E. Ferretti, C. Marchiafava, L.
        Products, Scientific Committee on Veterinary Measures Re-           Lucentini, P. Cammarata, Analyst 123 (1998) 2605.
        lating to the Public Health, 30 April 1999.                   [24] S. Porter, R. Patel, I. Kay, Residue of Veterinary Drugs in
    [3] Gazzetta Ufficiale della Repubblica Italiana, No. 24, 30            Food, in: N. Haagsma, A. Ruiter (Eds.), Proceedings of the
        January 1997.                                                       EuroResidue III, Veldhoven, Utrecht University, Faculty of
    [4] W.R. Jondorf, D.F. Macdougall, Vet. Rec. 100 (1977) 56.             Veterinary Medicine, Utrecht, 6-8 May 1996, p. 795.
    [5] E.H.J.M. Jansen, R.H. van den Berg, G. Zomer, R.W.            [25] Revision of Commission Decision 93/256/EEC, European
        Stephany, J. Clin. Chern. Clin. Biochem. 23 (1985) 145.             Commission, Directorate General For Agriculture VI B II 2,
    [6] P. Evrard, P. Gaspar, G. Maghuin-Rogister, J. Immunoassay           in preparation.
        7 (1986) 353.                                                 [26] Commission of the European Communities, Council Direc-
    [7] G. Degand, P. Schmitz, G. Maghuin-Rogister, J. Chromatogr.          tive 96/23/EC, Off. J. Eur. Communities: Legis. Ll25
        489 (1989) 235.                                                     (1996) 3.
    [8] H.H.D. Meyer, D. Falckenberg, T. Janowsky, M. Rapp, E.F.
        Rosel, L. Van Look, H. Karg, Acta Endocrinol. 126 (1992)
        369.




                                                          Joint Appendix 0368

                                                                                                                                   QUESTMS-00002887
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 369
                                                        292 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4792
                                                                             2681


  Anal. Chem. 2000, 72, 3653-3659




  Atmospheric Pressure Photoionization: An
  Ionization Method for Liquid
  Chromatography-Mass Spectrometry
 Damon B. Robb,M Thomas R. Covey,§,ll and Andries P. Bruins•,t

  University Center for Pharmacy, University of Groningen, Antonius Oeusing/aan 1, 9713 AV Groningen, The Netherlands,
  and MDS SC!EX, 71 Four Valley Drive, Concord, Ontario, Canada, L4K 4VB



  Atmospheric pressure photoionization (APPI) has been                                        thereby generated are detected as current flowing through a
  successfully demonstrated to provide high sensitivity to                                   suitable collection electrode. A chromatogram can be obtained
  LC-MS analysis. A vacuum-ultraviolet lamp designed for                                     by plotting the current detected during a chromatographic run
 photoionization detection in gas chromatography is used                                     versus time. For PID-GC, the discharge lamp is normally selected
 as a source of I 0-e V photons. The mixture of samples and                                  such that the energy of the photons is greater than the IP of the
 solvent eluting from an HPLC is fully evaporated prior to                                   analyte but below that of the carrier gas. Most organic molecules
 introduction into the photoionization region. In the new                                    have IPs in the range of 7-10 e V, while the common GC carrier
 method, large quantities of an ionizable dopant are added                                   gases have higher values. Selective ionization of the analyte can
 to the vapor generated from the LC eluant, allowing for a                                   then occur, and low background currents may be achieved. The
 great abundance of dopant photoions to be produced.                                         few early investigations of PI coupled with LC also relied upon
 Because the ion source is at atmospheric pressure, and                                      direct detection of the photoion current without mass analysis. I-4
 the collision rate is high, the dopant photoions react to                                   Selective ionization was possible in these experiments, too,
 completion with solvent and analyte molecules present in                                    because the common LC solvents also have relatively high IPs.
 the ion source. Using APPI, at an LC flow rate of 200 pLI                                  Thus, the early PI-LC methods, particularly those that incorporated
 min, it is possible to obtain analyte signal intensities 8                                 a vaporization stage between the LC and the PI detector, were
 times as high as those obtainable with a commercially                                      substantially the same as PID-GC. (Note that one of the reported
 available corona discharge-atmospheric pressure chemi-                                     PI-LC studies utilized direct photoionization of the liquid-phase
 cal ionization source.                                                                     eluant. 2)
                                                                                                 As part of the introduction to the use of photoionization with
    The aim of this paper is to introduce atmospheric pressure                              LC-MS, any prior reports of APPI combined with mass spec-
photoionization (APPI) as a new ionization method for liquid                                trometry must also be considered. There has never been a widely
chromatography-mass spectrometry (LC-MS). To the best of                                    applied or studied mass spectrometry technique that utilized PI
our knowledge, there have been no prior publications regarding                              at atmospheric pressure, and, while there have been numerous
the combination of PI with LC-MS, and there have been very                                  examples of APPI coupled with ion mobility spectrometry (Pl-
few reports of PI combined with LC,H despite the longstanding                               IMS; for examples, see refs 8-1 0), we have found only two reports
use of photoionization detection (PID) with gas chromatography                             of true mass analysis of photoions created at atmospheric
(GC)H                                                                                      pressureH.IZ In these first APPI-MS experiments that demon-
    Photoionization detection in GC typically involves the use of a                        strated the feasibility of the combination, direct analysis was
discharge lamp that generates vacuum-ultraviolet (VUV) photons.                            performed of vaporized samples that were transported to the
If one of these photons is absorbed by a species in the column                             ionization region by a flow of helium carrier gas. A hydrogen
eluant with a first ionization potential (IP) lower than the photon                        discharge lamp (hv = 10.2 eV) was utilized to create ions for a
energy, then single-photon ionization may occur. The photoions                             quadrupole mass analyzer. Significantly, the relative abundance
                                                                                           of ions in the spectra obtained was found to depend on sample
     *Corresponding author: (phone) +31-50-363-3262: (fax) +31-50-363-3184:
(e-mail) A.P.Bruins@farm.rug.nl.                                                           concentration. At high sample concentrations, ion-molecule
    ' University of Groningen.                                                             reactions, particularly charge (electron) exchange, distorted the
    'E-mail: D.B.Robb@farm.rug.nl.
    § MDS SCIEX.                                                                            (8) Bairn, M.A.: Eatherton. R. L; Hill, H. H .. Jr. Anal. Chern. 1983.55. 1761-
    u (Phone) (905) 660-9005: (fax) (905) 660-2623: (e-maiJ) CovevTR®SCIEX.com.                 1766.
  (I) Schermund.]. T.: Locke, D. C. Anal. Lett. 1975. 8, 611::_625.                         (9) Leasure. C. S.: Fleischer, M. E.: Anderson, G. K.; Eiceman, G. A. Anal. Chem.
 (2) Locke. D. c.; Dhingra. 13. S., Baker, A. D. Anal. Chern. 1982. 54. 447-450.                1986. 58, 2142-2147.
 (3) Driscoll.]. N.: Conron. D. W.: Ferioli. P.: Krull, I. S.: Xie, K.-H. J Chromatogr.   (10) Spangler. G. E.: Roehl.]. E.: Patel. G. 13.: Dorman. A. U.S. Patent 5.338.931,
      1984, 302, 43-50.                                                                         1994.
 (4) De Wit.]. S.M.: Jorgenson.]. W. j Chromatogr. 1987. 11 I, 201-212.                   (11) Revel'skii. LA.; Yashin. Y. S.; Kurochkin, V. K.; Kostyanovskii. R. G. Chern.
 (5) Driscoll. J. N.: Spaziani, F. F. Res.!Dev. 1976. 50-54.                                    Physioc!Jem. Methods Anal. 1991. 243-248.
 (6) Driscoll. ]. N. Am Lab. 1976. 71-75.                                                 (12) Revel'skii. L A.; Yashin. Y. S.; VozneserL~kii. V. N.; Kurochkin, V. K.:
 (7) Langhorst, M. L J Chromatogr. Sci. 1981, 19. 98-103.                                       Kostyanovskii. R G. USSR Inventor's Certificate No. 1159412. 1985.

10.1021/ac0001636 CCC: $19.00          © 2000 American Chemical Society                          Analytical Chemistry, Vol. 72, No. 15, August 1, 2000                3653
Published on Web 07/07/2000


                                                                                Joint Appendix 0369

                                                                                                                                                                    QUESTMS-00002888
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 370
                                                        293 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4793
                                                                             2682


    appearance of the mass spectra: the majority of charge resided                                            Column    Heated nebulizer     APPI source housing
    on the species with the lowest IP. Another finding was that
    predominantly molecular or quasi-molecular ions are created by
    PI at atmospheric pressure, indicating that little fragmentation
    occurs during the ionization step. Finally, when an abundance of
    solvent vapor (water or methanol) was added to the sample
    mixture, a decrease in sensitivity for the method was observed.
       With regard to the prospect of combining APPI with LC- MS.
                                                                                                                             ~~~---- Nebulizer gas
   the finding that the presence of solvent vapor decreases the
   efficiency of ion formation is troublesome. (This effect was well-
                                                                                             y   LCpumpA      I          -----~---                  Syringe pump
   known to the last researchers to study PID-LC, who described                            Figure 1.       Schematic diagram of the complete APPI-LC-MS
   the various means by which vaporized solvent molecules can affect                       system.
   the ion current that is ultimately detected. 4) Another interesting
   observation from the early APPI-MS studies is the effect that
                                                                                           affinity.14 To the best of our knowledge, though, a dopant has
   charge-exchange reactions have on the final appearance of the
                                                                                           never before been used to enhance the production of photoions
   spectra. This reflects the obvious: the relative abundance of ions
                                                                                           from the eluant of a liquid chromatograph. In this paper, it will
   in an APPI spectrum will depend on the reactions that the original
                                                                                           be shown that the use of a dopant provides a means to overcome
   photoions undergo prior to mass analysis. As is generally true
                                                                                           the low sensitivity heretofore associated with PID-LC and that the
   for atmospheric pressure ionization methods, the high collision
                                                                                           atmospheric pressure photoionization method has the potential
   frequency ensures that species with high proton affinities and/ or
                                                                                           to provide significantly enhanced sensitivity to LC-MS.
   low ionization potentials tend to dominate the positive ion spectra
   acquired, unless special measures are taken to sample the ions
                                                                                            EXPERIMENTAL SECTION
   from the source before significant reactions occur. 13
                                                                                               A schematic of the experimental apparatus is provided in
       Postionization reactions may complicate the analysis of APPI
                                                                                            Figure 1. Descriptions of the operation of the individual compo-
   mass spectra, but it is also possible to exploit these reactions to
                                                                                           nents of the system can be found in their respective sections. All
  improve the sensitivity of the method. Consider the case of PI of
                                                                                           the experiments described herein utilized aPE SCIEX (Concord,
  vaporized LC eluant: the direct PI of an analyte molecule is a                           ON, Canada) API 365 triple-quadrupole mass spectrometer, two
  statistically unlikely event, in part because of the excess of solvent                   PE series 200 micro-LC pumps, and aPE series 200 autosampler.
  molecules that may also absorb the limited photon flux. The lamps                        A Harvard Apparatus (Holliston, MA) model 2400-001 syringe
  used to date for PI-LC have all had photon energies below the
                                                                                           pump was used to deliver the dopant to the APPI ion source. The
  IPs of the most commonly used LC solvents (water, IP = 12.6
                                                                                           APPI source was constructed in part from a heated nebulizer (HN)
  eV; methanol, IP        10.8 eV; acetonitrile, IP    12.2 eV); hence,                    APCI source supplied with the mass spectrometer. With the new
  the total ion production in these experiments has been quite low.                        ion source, experiments were performed to demonstrate the
  The number of ions produced by a discharge lamp can be greatly                           increase in APPI-LC-MS sensitivity that can be obtained for
  increased, however, if the percentage of ionizable molecules in
                                                                                           various sample types through the use of a dopant; two dopants,
  the vaporized LC eluant is raised to a significant fraction of the
                                                                                           toluene (IP = 8.83 eV) and acetone (IP = 9.70 eV), were tested
  total. One way to achieve this is to add a large quantity of an
                                                                                           for their utility in this regard. Further, to evaluate the relative
  ionizable dopant to the liquid eluant or to the vapor generated
                                                                                           sensitivity of the APPI method, the samples used for the APPI
  from the eluant. If the dopant is selected such that its photoions
                                                                                           experiments were also analyzed via an additional, unmodified,
 have a relatively high recombination energy, or a low proton
                                                                                           APCI source. And, because solvent composition is an important
 affinity, then the dopant photoions may react by charge exchange
                                                                                           variable that can affect ionization efficiency, the LC-MS experi-
 or proton transfer with species present in the ionization region.
                                                                                           ments were repeated with the two most commonly used solvent
 Because the ionization region is at atmospheric pressure, the high
                                                                                           combinations: methanol-water and acetonitrile-water. Last, an
 collision rate will ensure that the charge on the photoions is
                                                                                          additional series of compounds was analyzed by APPI, in both
 efficiently transferred to the analyte, provided that the thermo-
                                                                                          positive and negative full-scan mode, to further characterize the
 dynamics are favorable. Of course, any number of competing
                                                                                          range of compounds that the method may be applied to.
 reactions may also occur, depending upon the impurities present
                                                                                              APPI Source. When constructing the APPI source for LC-
 in the reaction region.
                                                                                          MS. it was convenient to modifY a standard HN-APCI source,
      The idea of using a dopant to increase the efficiency of ion
                                                                                          principally because it was anticipated that in order for APPI to be
formation by APPI is not entirely without precedent. as there have
                                                                                          effective, the LC eluant would require nebulization and vaporiza-
been several reported instances where dopants have been used
                                                                                          tion in the same manner as for corona discharge-APCI. A further
with atmospheric pressure ionization. For instance. the use of
                                                                                          benefit to this approach was that the new source could be directly
acetone as a dopant to enhance the sensitivity of PI-IMS has been
                                                                                          connected with the mass analyzer. without having to modifY the
described in a patent. 10 Also, charge-exchange reactions involving
                                                                                          vacuum interface. Comparisons between the new source and the
benzene have been successfully exploited to increase the sensitiv-
                                                                                          standard APCI source were also facilitated, because their housings
ity of corona discharge-APCI toward samples with low proton
                                                                                          were essentially identical.

(13) Carroll, D. I.: Dzidic. 1.: Horning. E. C.: Stillwell. R.N. Appl. Spectrosc. Rev.    (!4) Ketkar. S. N.; Dulak.]. G.; Dheandhanoo, S.: Fite. W. L. Anal. Chim. Acta
     1981. 17. 337-406.                                                                        1991. 245, 267-270.

3654    Analytical Chemistry, Vol. 72, No. 15, August 1, 2000


                                                                               Joint Appendix 0370

                                                                                                                                                               QUESTMS-00002889
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 371
                                                        294 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4794
                                                                             2683


                                                                             Current limiting resistor


                             Lamp current
                             power supply


                                                                                                              Lamp
                         HV power supply



                     Nebulizer gas




                      Auxiliary gas
                      (with dopant)

                                                      Quartz tube




                        I Vespel   ~I                                      Ionization Region
                                                                                                     Curtain gas - - - - '
 Figure 2. Schematic of the APPI ion source, including the heated nebulizer probe, photoionization lamp, and lamp mounting bracket.

      Figure 2 is a schematic of the APPI source used in the                 of the lamp's emission at the two ionizing wavelengths. The C200
  investigations described here. This ion source, like the unmodified        power supply was incorporated into a home-built device (Elec-
  APCI version, made use of a heated nebulizer, whose heater was             tronic Services, University of Groningen) that was insulated and
  maintained at 450 oc for all these experiments. Nitrogen was used          enabled the lamp power supply, along with the lamp and its
  to nebulize the liquid eluant (nebulizer gas) and also to transport        mounting bracket, to be floated at up to ±3 kV relative to ground.
  the finely dispersed sample drops through the heated quartz tube           A 1.0-MQ current-limiting resistor was inserted in series between
  in which they were vaporized (auxiliary gas). A tee was placed in          the negative lead of the C200 power supply and the cathode of
  the auxiliary gas line, so that a fused-silica capillary could be run      the lamp, yielding a lamp current of 0.7 rnA (without the extra
  into the HN to supply the dopant required for the APPI method,             resistor, the lamp could be driven at ~2.0 rnA).
 while the same auxiliary gas flow used for the unmodified APCI                  The sensitivity of the method was found to depend on the
  source was maintained. The fused-silica capillary was connected            electrical potential applied to the lamp and the mounting bracket,
  to the syringe pump. The high temperature inside the HN ensured            hereafter referred to as the offset potential. A separate high-voltage
 that the liquid dopant was vaporized immediately and then swept             power supply was used to provide the offset potential. In general,
 by the auxiliary gas through the heated quartz tube and into the           the optimum value for the offset potential appears to be directly
 photoionization region, along with the nebulized LC eluant.                related to the separation of the lamp bracket from the curtain plate,
      A bracket for the photoionization lamp, made of stainless steel       with the condition that its magnitude remain at least slightly above
 and Vespel (DuPont), was constructed (Machine Shop, University             that of the curtain plate (± 1.1 kV relative to ground, during normal
 of Groningen) so that it could be mounted directly to the end of           operation of the API 365 mass spectrometer, the polarity being
 the HN probe. Because the mounting bracket was to be held at               the same as that of the ions being analyzed). For the experiments
 a high potential, while the HN was grounded, a Vespel insulating           described here, where the tube protruding from the lamp bracket
 sleeve was inserted between it and the HN probe. It was necessary          was fixed at a position only a few millimeters in front of the curtain
 to make the walls of the sleeve fairly thick (3.5 mm) in order to          plate, the optimum offset potential was +1. 2 kV for positive ions,
prevent arcing and also to minimize the likelihood that thermal             i.e., 100 V above the potential of the curtain plate. In negative ion
degradation of the Vespel would cause deterioration of the                 mode, high sensitivity could be achieved by simply switching the
mechanical strength and/ or the insulating capacity of the insert.         polarity of the offset potential, after its magnitude had been
The mounting bracket was fixed in place by a Vespel thumbscrew.            optimized for positive ion analysis.
     The photoionization lamp used for these experiments was a                   Electrical connections to the lamp were made through the side
Cathodeon Ltd. (Cambridge, England) model PKS 100 krypton                  of the source housing. The original HV connection for the corona
discharge lamp. Once ignited, this lamp provides a continuous              discharge needle was replaced with a two-pin connector; one
output (i.e., the emission is not pulsed on and oft). The high             connection was made to the ring cathode of the lamp, and another
voltage required to ignite and maintain the discharge was supplied         was made to the body of the lamp bracket, which was in electrical
by a Cathodeon Ltd. model C200 power supply. The nominally                 contact with the anode at the base of the lamp. The new connector
10.0-eV lamp had a magnesium fluoride window that enabled                  was installed in a manner such that the source retained its seal,
transmission of the 10.0- and 10.6-eV photons emitted from the             so that ambient air was excluded from the ionization region.
discharge. The lamp was used as supplied by the vendor; no                      Mass Spectrometer. The PE SCI EX API 365 triple-quadrupole
attempt was made to determine the absolute or relative intensity           mass spectrometer used for these experiments was essentially
                                                                                Analytical Chemistry, Vol. 72, No. 15, August 1, 2000       3655


                                                                Joint Appendix 0371

                                                                                                                                         QUESTMS-00002890
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 372
                                                        295 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4795
                                                                             2684


   unmodified. with the only significant changes being those made               Liquid Chromatograph. For all the experiments described
   to one of the HN ion sources. as described above. System control         here, the total combined !low rate provided by the two PE micro-
   and data acquisition was accomplished using the MassChrom                LC pumps was 200 ,uL/min. Pump A was used to deliver water,
   version 1.0 data system. Single MS mode only was used for the            while pump B delivered the organic mobile phase, methanol or
   experiments described here. The mass spectrometer was tuned              acetonitrile. The LC solvents were sparged with helium before
   with the LC2Tune 1.3 instrument control and data acquisition             and during the experiments. No buffers or other solvent additives
   application to provide optimum sensitivity for each analyte using        were used. The column used had an inner diameter of 2 mm and
   direct sample infusion and selected-ion monitoring (SIM). Also           a length of 50 mm (Betabasic-18; 3-.um particle size; Keystone
   using the Tune application, full-scan spectra were obtained for          Scientific, Inc., Bellefonte, PA). A 5~11L loop was used in the injector
   each analyte using the instrument state files established during         of the autosampler. The dopant was delivered at 25 ,uL/min. by
   optimization. For the mixture analysis experiments, Sample               the Harvard Apparatus syringe pump.
   Control (version 1.3) software was used. In these experiments,               For the first full-scan experiments, the samples were injected
  SIM of each of four analytes was performed, with the dwell time          on-column and eluted using isocratic methods. Methanol was the
  at each mass being 200 ms; for each ion monitored, the voltages          organic mobile phase used in these experiments; the methanol!
  of the mass spectrometer were set to the optimum values that             water ratio for each analysis was set so that acceptable peak
  were predetermined using the Tune application. During the final          shapes and short retention times were achieved. For carbam-
  experiments, where an additional series of compounds was                 azepine, acridine, naphthalene, diphenyl sulfide, and 5-fluorouracil,
  analyzed qualitatively, a single generic Tune state file was used,       respectively, the methanol/water ratio used was 60/40, 70/30, 75/
  in which the voltages in the vacuum interface region were kept           25, 80/20, and 70/30. Gradient elution was employed for the
  low in order to prevent up-front collision-induced dissociation that     mixture analysis experiments. For the methanol-water experi-
  could complicate the desired analysis.                                   ments, the percentage of methanol was ramped from 60 to 90%
      During the experiments comparing the APPI and corona                 over 2 min, while for acetonitrile-water, the gradient was from
 discharge-APCI methods, the operating parameters of the mass              50 to 80% acetonitrile, also over 2 min. For the final full-scan flow
 spectrometer, including the temperature and gas flow settings for         injection experiments, of the second series of analytes, a column
 each heated nebulizer, were unchanged. The needle current for             was not used, and the LC solvent consisted of methanol and water
  the APCI experiments was set to 2.5 ,uA; this value was confirmed        (60/40).
 by direct measurement of the current generated by the ions
                                                                            RESULTS AND DISCUSSION
 impinging on the curtain plate. The ion current generated by the
                                                                                APPI Mass Spectra. Full-scan APPI mass spectra for the first
 APPI source, with the dopant and solvent flowing, was also
                                                                            series of analytes are presented in Figure 3. These spectra were
 measured at the curtain plate; this was found to be ~I 0 nA.               obtained by isocratic, on-column, flow injection analysis of single-
      Chemicals. Carbamazepine, acridine, naphthalene, diphenyl             component solutions. Toluene was used as the dopant. The
 sulfide, and 5-fluorouracil were used as standard test compounds           spectrum shown for each sample was taken from the top of the
 for the bulk of the experiments described here. These compounds            peak in its chromatogram and has been background subtracted.
 were selected, somewhat arbitrarily, on the basis of their differing      The mass range from 30 to 100 amu has been omitted from the
 functional groups, to illustrate the affect of proton affinity on APPI    figures, so that the analyte ions, and not incompletely subtracted
 sensitivity under various conditions. Fresh supplies of these             solvent ions, dominate the spectra.
 chemicals were purchased from Aldrich and used without further                Panels a and b of Figure 3 are spectra of carbamazepine (MW
 purification. Concentrated stock solutions were made for each of          236) and acridine (MW 179), respectively, that clearly show the
 these samples in methanoL For the full-scan experiments, where            MH+ ions of each sample. Carbamazepine is a relatively fragile
 each sample was to be analyzed individually, dilute methanol-             molecule which was subject to thermal degradation when analyzed
water solutions (50/50 by volume) were made for each of the                by APPI (or HN-APCI), as evidenced by the prominent signal from
samples. The same solutions were used for both the methanol-               its fragment at ml z 194. Hardly any signal is obtained for theM+
water and the acetonitrile-water LC- MS experiments. The                   radical cations of carbamazepine and acridine. Conversely, as
concentration of the carbamazepine solution was the same as that           displayed in panels c and d of Figure 3, the spectra of naphthalene
of acridine, 0.2 ,uM; the concentrations of the naphthalene and            (MW 128) and diphenyl sulfide (MW 186) show only M+ radical
diphenyl sulfide solutions were both 20 ,uM. The concentration            cations. Recall that the latter spectra were taken from samples
of the 5-fluorouracil solution was I ,uM. For the SIM mixture              100 times more concentrated than those of carbamazepine and
analysis experiments, another methanol-water solution (50/50)             acridine, though the signal intensities attributable to the various
containing all the above samples (with the exception of 5-!luo-           species are similar. It is clear from these data that the efficiency
rouracil) was prepared such that the concentration of each                of the APPI method, in it present form, is much lower for
component was the same as that of its single-component solution.          naphthalene and diphenyl sulfide than it is for carbamazepine and
     Stock solutions were also made for a second series of                acridine.
compounds: reserpine, caffeine, testosterone, anthracene, 2,6-                 To explain the discrepancies in ionization efficiencies observed
dimethylphenol, myristic acid, and benzoic acid. These were               for these species, it is first necessary to establish that ionization
diluted in 50/50 methanol-water to make I ,uM solutions for each          depends primarily upon reactions that are initiated by dopant
compound in the series.                                                   photoions. This knowledge stems from the observation that ion
     All solvents used, including the dopants toluene and acetone,        production without a dopant is very low (see Figures 4 and 5,
were of HPLC grade.                                                       along with the accompanying discussion). Thus, when a dopant
3656   Analytical Chemistry, Vol. 72, No. 15, August 1, 2000

                                                               Joint Appendix 0372

                                                                                                                                          QUESTMS-00002891
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 373
                                                        296 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4796
                                                                             2685


     (a) Ions/sec. (x105 )                                                          (d) Ions/sec. (x105 )
         3~--------------------------------------~

                             194     237, [M+HJ+


                                               OC)QJ
                                                 ~
                                                 y=D
                                                     t·                   ]194
                                                                         2H
                                                                                       3



                                                           NH2

                II                                                                     0~~~~~~~~~~~~~~--~~~~~~
          100        150      200        250   300   350         400   450    500          100      150       200   250   300   350   400    450     500
                                               mlz                                                                        mlz

     (b) Ions/sec. (x10 5)                                                          (e) Ions/sec. (x1 05 )
                           180, [M+Hj+
                                                                                                 129,[M-Hl'




          100        150      200        250   300   350         400   450    500       100         150       200   250   300   350   400    450     500
                                               m/z                                                                        mlz

     (c) Ions/sec. (x1 OS)
                 128, M+




         100         150     200         250   300   350         400   450   500
                                   mlz
Figure 3. Full-scan APPI spectra of five compounds: (a) carbamazepine; (b) acridine; (c) naphthalene; (d) diphenyl sulfide; (e) 5-fluorouracil.


 is used, differences in photoionization cross sections of the                       of the APPI source. and further discussion of this topic will be
 analytes can be discounted, and it can be surmised that ionization                  postponed until more information is available.
 efficiency is governed largely by the ion-molecule reactions                            The final spectrum in the series, Figure 3e, is from a negative
 occurring after photoionization of the dopant in the APPI source.                   ion scan of 5-fluorouracil (MW 130), and the prominent peak at
 With regard to the mechanism responsible for the preferential                      m/z 129 corresponds to (M H)·-. This figure has been included
 ionization of certain species, the most obvious difference between                  to illustrate that the APPI method presented here can also be used
 the molecules selected for analysis lies in their relative proton                  in negative ion mode. Thus far we have performed few investiga-
 affinities: carbamazepine and acridine both have at least one                      tions of this mode and have not begun to study the reactions that
nitrogen-containing functional group that can accept a proton.                      lead to the formation of the observed (M H) ions.
while naphthalene and diphenyl sulfide have no such basic site.                          APPI Chromatograms. The APPI chromatograms presented
Hence, the observation that relatively high proton affinity species                 in Figure 4 are composed of the sum of the ion current detected
are ionized preferentially points toward the empirical conclusion                   by SIM of ml z 237, 180, 128, and 186. The four peaks, in order of
that proton-transfer reactions are more prominent than charge-                      elution. correspond to the signals for carbamazepine (I pmol
exchange reactions in the APPI source. Preliminary investigations                   injected), acridine (I pmol), naphthalene (100 pmol), and diphenyl
(data not presented here) indicate that there may be several                        sulfide (100 pmol). Both of these chromatograms were obtained
reaction pathways responsible for the observed results; one                         without the benefit of an added dopant. Figure 4a shows a typical
important process involves the reaction of dopant photoions with                    chromatogram obtained when the LC solvent consisted of metha-
solvent molecules, which in turn may react by proton transfer with                  nol and water, while Figure 4b is representative of chromatograms
analytes having a high proton affinity. It is, however, beyond the                  obtained for the acetonitrile-water experiments. The composition
scope of this article to expound on the ion-molecule chemistry                      of the solvent has little effect here on the chromatograms, other
                                                                                             Analytical Chemistry, Vol. 72, No. 15, August 1, 2000   3657

                                                                         Joint Appendix 0373

                                                                                                                                                     QUESTMS-00002892
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 374
                                                        297 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4797
                                                                             2686


   (a) Ions/sec. (x1 04)                                                                                    (a) Ions/sec. (x106 )
       2.5,------------------------,                                                                         1.6..-------------------------,
                                                                                                                                                         acridine
                                                            naphthalene                                       1.4                                                                  APPI (toluene)
                   Methanol/water                                                                                         Methanol/water
                                                                                                                                                                                   APCI
                                                                                                              1.2
                                                    acridine
       1.5                                                                                                    1.0

                                                                                                             0.8
       1.0                                                                                                                            ca.rbamazepine
                                                                                                              0.8

                                                                                                             0.4
       0.5
                                                                                                             0.2
    0.0      -P:=~.::::::::::::::;:::-!_.:'::-!__:~_::::~,--_:_::;:::::=J                                    0.0
             0.0        0.5        1.0              1.5         2.0        2.5        3.0          3.5              0.0        0.5      1.0              1.5        2.0      2.5      3.0           3.5
                                                           Time (min.)                                                                                         Time (min.)


   (b)       Ions/sec. (xW')                                                                                (b) Ions/sec. (x106)
    25                                                                                                       1.6 , - - - - - - - - - - - - - - - - - - - - - - - - ,


    2.0
             j'    Acetonitrile/water                                                                        1.4          Acetonitrile/water
                                                                                                                                                                                   APPI (toluene)
                                                                                                                                                                                   APCI
                                                                                                             1.2
                                         acridina                                                                                             acridine
    1.5                                                                                                      1.0

                                                                                                             0.8
    1.0
                                                                                                             0.6
                                                                                                                                carbamazepine
                                                                                                             0.4
    0.5
                                                                                                             0.2
    0.0 -f.::~=::;:::~::::.._;:.~-.::::;::::........:::::::;:=~~==:=;==~                                     0.0
        0.0      0.5      1.0      1.5      2.0      2.5      3.0      3.5                                          0.0        0.5      1.0              1.5        2.0      2.5      3.0           3,5
                                                           Time (min.)                                                                                         nme(min.)

 Figure 4. Chromatograms of carbamazepine, acridine, naphthalene,                                         Figure 6. Comparison of APPI and corona discharge-APCL (a) The
 and diphenyl sulfide, obtained by APPI without the use of a dopant,                                      LC eluant is methanol-water. APPI is more sensitive than APCI,
 for eluants (a) methanol-water and (b) acetonitrile-water.                                               especially toward naphthalene and diphenyl sulfide. (b) For aceto-
                                                                                                          nitrile-water, APPI is still more sensitive, but APCI shows improved
    Ions/sec. (x106 )
   1.6-,.------------------------,                                                                        sensitivity toward the low proton affinity compounds.
                                               acridine
   1.4                                                                           APPI (toluene)
                  Methanol/water
                                                                                 APPI (acetone)
   1.2
                                                                                                           of direct photoionization as an ionization method for LC-MS is
   1.0
                                                                                                           quite low.
   0.8
                               carbamazepine                                                                   The chromatogram in Figure 5 was obtained from the same
   0.6
                                                                                                           sample solution analyzed to collect the data presented in Figure
   0.4
                                                                                                           4, and the organic solvent used for the gradient was methanol.
   0.2
                                                                                                          Similar results were obtained for acetonitrile-water. Two chro-
   0.0
         0.0           0.5      1.0            1.5             2.0        2.5       3.0           3,5     matograms have been overlaid in Figure 5: one was collected by
                                                          Time (min.)
                                                                                                          utilizing toluene as a dopant, and the other with acetone. First
Figure 5. APPI chromatograms obtained for the same solution                                               considering the toluene example, the increase in sensitivity (and
analyzed in Figure 4, showing the effects of the use of a dopant.
                                                                                                          signal-to-noise ratio) relative to the no-dopant case is striking: for
Toluene and acetone are compared for their utility as dopants, and
the LC eluant was methanol-water.                                                                         carbamazepine and acridine, the increase in peak area is ~ 100
                                                                                                          times. The increase for naphthalene and diphenyl sulfide is
                                                                                                          somewhat less pronounced, but still substantial at a factor of ~25.
 than the factor of 2-3 times increase in sensitivity observed for                                        These data illustrate that toluene used as dopant can enhance
 naphthalene and diphenyl sulfide when methanol is used for the                                           the sensitivity of APPI toward species of both high and low proton
 organic mobile phase. For both solvent systems, though, the                                             affinity, through either proton-transfer or charge-exchange reac-
 efficiency of ionization is again found to be much higher for                                            tions. Note again that proton-transfer reactions appear to be much
 carbamazepine and acridine than for the low proton affinity species                                     more prominent. The APPI chromatogram obtained using acetone,
 (note the sample load for each analyte). It is not clear that direct                                    on the other hand, illustrates that acetone is an effective dopant
photoionization is the sole, or even the principal, mechanism                                            only for those compounds having high proton affinity; acetone is
responsible for the ionization observed in this case, because it                                         not suitable as a dopant for the promotion of molecular ion
seems unlikely that there are such marked differences in the                                             formation of samples having a low proton affinity. Hence. the
photoionization cross sections of these four species (they all                                           choice of dopant is an important factor affecting the sensitivity
contain aromatic rings and have IPs below the photon energy). It                                         and selectivity of APPI.
may be then that analyte ionization occurs largely through                                                    Comparison between APPI and APCI. Results from the
photoion intermediates formed from trace amounts of impurities                                           experiments comparing APPI and the standard corona discharge-
in the solvent, which react in a manner similar to that observed                                         APe! source are presented in Figure 6. When methanol was the
for toluene. Though there is presently insufficient evidence                                             organic solvent, Figure 6a, the signals obtained for carbamazepine
available to say with certainty what the ionization mechanism is,                                        and acridine by APPI were at least 8 times as high as those
these data do serve, in any event, to illustrate that the efficiency                                     obtainable with the APCI source; the increase for naphthalene
3658         Analytical Chemistry, Vol. 72, No. 15, August 1, 2000

                                                                                             Joint Appendix 0374

                                                                                                                                                                                            QUESTMS-00002893
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 375
                                                        298 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4798
                                                                             2687


 Table 1. Additional Series of Compounds Analyzed by                            been successfully analyzed by APPI is presented in Table I, along
 APPI"                                                                          with the most prominent ions observed in their spectra. It is
                                                                                evident from this table that most of the species analyzed by APPI
                                             Base Peak                          to-date have yielded protonated molecules, while molecules
                 Compound                                       Assignment      containing acidic functional groups may be deprotonated and
                                         Positive   Negative
                                                                                detected in negative ion mode. In this regard, the APPI method
              reserpine, MW 6{)8                                                follows behavior similar to that of corona discharge-APCI; i.e., like




    ~
                                                                                APCI, APPI seems most suitable for samples having a high basicity
                                                                                or acidity in the gas phase.


    :: '~~~
                                           609       -6D7      [M+Hr. [M·Hl         Comment on the Importance of the Offset Potential. There
                                                                                is one additional feature of the APPI method presented here that
                                                                                has yet to be discussed: ion formation by APPI does not require
                                    o,                                         any element within the ionization region to be held at a high
              caffeine, MW 194                                                  potential; i.e., unlike electrospray and APCI, where the spray

                  =XI
                      0
                                                                               capillary and corona discharge needle are operated at several
                                           195        n.o.       [M+Hr
                 0~       )
                                                                               kilovolts, the APPI ionization region is essentially field free. This
                                                                               characteristic allows for the independent optimization of the offset
                      I
                                                                               potential of the APPI source, a parameter that has been found to
            testosterone, MW 288
                                                                               have a tremendous effect upon the sensitivity of the method (data



             ~
                                          289        n.o.        [M+Ht
                                                                               not presented here). It is believed that the careful control of the
                                                                               offset potential allows for optimization of the transport of ions
                                                                               toward the sampling orifice of the mass analyzer. Recall that the
                                                                               total ion production by APPI is relatively low (the ion current
             anthracene, MW 178
                                                                               measured at the curtain pia te for APPI is ~I 0 nA, as compared
               ©00                        179        n.o.        [M+Hr
                                                                               to 2.5 f1A for corona discharge-APCI), while the sensitivity of the
                                                                               method has been found to be high. Thus, we surmise that efficient
      2,6-dimethyl phenol, MW 122
                                                                               transport of ions toward the sampling orifice is likely a key factor


                 L6Y
                                          n.o.       -121         £M-Hr        responsible for the high sensitivity of APPI relative to APCI. More
                                                                               research must certainly be done to prove this point, however,
            myristic acid, MW 228
                                                                               because other factors, such as variations in reaction time, may
     0~                                   n.o.       -227        [M-H]"        also be important.
       OH


            benzoic acid, MW 122                                                CONCLUSION
                                                                                   Atmospheric pressure photoionization, through the use of a
                HO~                       n.o.       -121        [M-Hr
                  0
                                                                               dopant, has been shown to be capable of providing enhanced
                                                                               sensitivity to LC- MS. relative to that attainable through corona
   "n.o., not observed for I JiM solutions under full-scan conditions.         discharge-APCI. First indications are that the range of compounds
                                                                                that can be efficiently ionized by APPI closely follows that of APCI,
                                                                               a finding that points toward the conclusion that the ion-molecule
                                                                               reactions responsible for analyte ionization in each source
 and phenyl sulfide was much greater, since the sensitivity of APCI            ultimately follow similar pathways, despite the fact that the initial
 toward low proton affinity species in the presence of methanol                reagent ions are different. Accordingly. it is anticipated that the
 was found to be almost nil. When acetonitrile was used, Figure                APPI source may find utility in many areas of application where
 6b, the advantage of APPI over APCI was maintained for carbam-                the corona discharge-APCI method is presently employed, pro-
azepine and acridine, though the sensitivity of APCI toward                    vided that the increase in sensitivity demonstrated here can be
naphthalene and diphenyl sulfide was much improved and was                     maintained for real samples. Of course, robustness of the source
not much lower than that of APPI.                                              will also need to be demonstrated, if the method is to prove
    The chromatograms selected for display here provide a first                suitable for routine use.
indication of the type of performance that is attainable with APPI,
and they are representative of the data that were routinely obtained           ACKNOWLEDGMENT
over the course of these experiments. To more fully assess the                    Major funding and other support for this work was provided
potential utility of APPI though, it will be necessary to formally             by PE SCIEX as part of a collaborative research agreement with
validate a bioanalysis assay using APPI under strictly controlled              the University of Groningen.
and realistic conditions.
    Qualitative Analysis of a Second Series of Compounds.
The high sensitivity of the APPI method seems to be quite general              Received for review February 8, 2000. Accepted May 10,
and is not limited to those species chosen for the experiments                 2000.
described above. A selection of additional compounds that have                 AC0001636


                                                                                    Analytical Chemistry, Vol. 72, No. 15, August 1, 2000      3659


                                                                    Joint Appendix 0375

                                                                                                                                           QUESTMS-00002894
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 376
                                                        299 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4799
                                                                             2688
                                                                           PCT/US2009/059090 04.12.2009




                                                                                                              JOURNAL OF
                                                                                                              CHROMATO(;RAPHY A

     ELSEVIER                                1oumal of Chromatography A. 171 (1997) 119-125




        Drug quantitation on a benchtop liquid chromatography-tandem
                          mass spectrometry system 1
   ·P.R. Tillers·•, J. Cunniff", A.P. Land\ J. Schwartz\ I. Jardinea, M. Wakefield 8 , L. Lopez\
            J.F. Newtonb, R.D. Burtonb, B.M. Folkb, D.L. Buhnnanb, P. Priceb, D. Wub
                                   "Finnigan MAT. 355 River Oaks Partway, Smr Jou. CA 95134, USA
                               "Sanofi Research Division. 25 Great Valley Parkway. Ma/vem. PA 19355, USA

                             Received 20 Dc<:ember 1996; revised 8 February 1997; accepled 14 February 1997



    Abstnu:t

      The specificity and selectivity of LC-MS-MS is illusuated to explain why LC-MS-MS has become the method of
   choice for quantitation within the pharmaceutical industry. Two assays are described that demonstrate the facility with which
   new ion trap technology can utilize the selectivity and sensitivity of LC-MS-MS to quantitate trace level components within
   complex matrices, in particular human plasma. One assay undergoes a validation procedure and demonstrates the utility of
   this new technology for drug quantitation within a regulated environment.

    Keywords: Liquid chromatogrnphy-mass spectrometry; Detection, LC; Steroids; SR 27417


   1. Introduction                                                       of interest and this data will change if the eluent used
                                                                         is altered or if a different LC column is used. If a
      In recent years the application of liquid chroma-                  photodiode array detector is used the spectral in-
   tography-tandem mass spectrometry (LC-MS-MS)                          formation affords increased confidence in the conclu-
   has been used to an increasing degree for quantita-                   sions derived as the complete UV spectrum is
   tive analysis of drug compounds at trace levels. The                 generated. If only partial separation is achieved,
   reason for this is the facility with which LC-MS-                    quantitation of the two components can be proble-
   MS is able to analyze trace components in complex                    matic, particularly if they are analogues with similar
   matrices such as plasma. A comparison with LC-UV                     absorbance characteristics. When analyzing complex
   serves to illustrate the unique capabilities of tandem               matrices such as plasma, the non-specific nature of
   MS [ 1,2] and explains why its use is so prevalent                   UV detection means that extensive sample clean-up
   within the pharmaceutical industry (see Fig. 1).                     and LC separation is often required.
      An LC-UV analysis affords retention time data                        An LC-MS analysis affords retention time data
   based on the elution characteristics of the compound                 based on a summation of all the ions that are
                                                                        detected, referred to as the total ion chromatogram
                                                                        (TIC). Each data point along this chromatogram
   •corresponding author.
   1
     67C:\CAPD\CHROMA\3859\Prcsenled a! the 20th International          consists of a mass spectrum affording molecular
    Symposium on High-Performance Liquid Phase Separnlions and          mass data. A change of eluent or LC column will
    Relaled Techniques. San Fnmcisco. CA. 16-21 JuRe 1996.              result in a different retention time but will not alter

   0021-9673/97/$17.00 Copyrighl If) 1997 Elsevier Science B.V. All rights reserved
   PI/ S0021-9673(97)00l47-7




                                                          Joint Appendix 0376


                                                                                                                          QUESTMS-00002895
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 377
                                                        300 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4800
                                                                             2689
                                                                        PCT/US2009/059090 04.12.2009


   120                                P.R. Tiller eta/. I J. Chromatogr. A 771 (1997) /19-125


                     a)   LC-UV =           RT




                                     A
                    b) LC-MS = RT and mass spectrum

                               /fy                                            J<
                    c) LC-MS/MS = RT, mass spectrum and structural data
                                       (M:BJ   (M~] (1\'(+HJ

                                                         I
                                                          :        B
                                                                       I. •   .1\  --:
                                                                               l ""'.
            Fig. I. Schematic depiction of the info"m.ation content within (a) LC-UV, (b) LC-MS and (c) LC-MS-MS data.

   the mass spectrum obtained. Therefore LC-MS                      out by accelerating selected (parent) ions into a
   methods are inherently more robust. If two analogues             region that has a higher density of gas molecules.
   are partially resolved or even co-elute, the mass                The resultant collisions with the gas induce dissocia-
   spectra obtained will be different for the two species           tion of the parent molecule. Because the fragment
   (as most species have a different molecular mass).               (daughter) ions, reflect the structure of the parent ion,
   The mass spectra can be used to generate a recon-                CID affords structurally specific data.
   structed ion chromatogram (RIC) which will enable                   Complex matrices often afford interference from
   quantitation of two co-eluting analogues to be carried           the matrix across a wide retention time range. In an
   out. LC-MS analyses are still subject to interference            MS-MS experiment the mass for the parent ion of
   from complex matrices and this means that it is often            interest is specifically selected with the concomitant
   necessary to carry out sample clean-up and LC                    elimination of all ions of differing molecular mass. If
   separation to afford meaningful data.                            there is a contaminant with the same molecular mass
      An LC-MS-MS analysis, in common with J..C-                   (isobaric) that co-elutes with the parent of interest,
   UV and LC-MS, affords retention time data based                 then only those two ions are selected. After CID,
   on a summation of all the ions that are detected. In            only fragment ions derived from the analyte of
  addition to molecular mass information the MS-MS                 interest are selected, thus eliminating the CID frag-
  spectrum yields structurally specific data based on              ments from the contaminant. This two stage filtering
  the collisionally induced dissociation (CID) frag-               process allows very selective data to be derived from
  ments that are generated. These fragments are                    complex matrices in the presence of co-eluting.
  characteristic of the structural moieties present in the         isobaric contaminants.
  analyte. As a result, the MS-MS spectrum ensures                    Because LC-MS-MS is able to extract specific,
  highly specific data affording a very high confidence            quantitative data from gross sample mixtures the
  in the results obtained and is therefore inherently less         development of high-resolution LC methods has not
  susceptible to interference from complex matrices.               been necessary. For the same reason method de-
     CID is a process by which translational energy is             velopment and validation times for an LC-MS-MS
  imparted to an ionized molecule so that the molecule             assay are typically 1-2 weeks and analysis times are
  fragments into two or more ions [3). CID is carried              typically 2-5 min. resulting in a very high sample




                                                      Joint Appendix 0377

                                                                                                                         QUESTMS-00002896
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 378
                                                        301 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4801
                                                                             2690
                                                                           PCT/US2009/059090 04.12.2009


                                     P.R. Tillu   t!l   at. I J. Chronwrogr. A 771 (1997) /19-/25                           121

    throughput. These are the core reasons why the                       level of 94 pg/ml to 12 088 pg/ml and the internal
    application of LC-MS-MS, particularly in the phar-                   standards,             [ 2 H 3 ]testosterone       and
                                                                           2
    maceutical industry, has become the method of                        [ H 3 ]hydrocortisone, at a level of 10 000 pg/ml) and

    choice. The high cost of instrumentation capable of                  reconstituted with 200 j.LI of mobile phase and 100
    LC-MS-MS has been the reason for it not being                        j.LI injected on-column.
    utilized more widely.
       The recent developments in ion trap technology,
                                                                         2.1.3. LC-MS-MS
    including the use of external ionization, trivial MS
                                                                            A Hewlett-Packard (HP) 1050 modular LC system
   and MS-MS experimental setup and interfacing to
                                                                         was used with a flow of methanol-water (5% acetic
   atmospheric pressure ionization sources, now offers
                                                                         acid) (60:40) at 0.5 ml!min through a Supelcosil
   all the advantages and facility of LC-MS-MS [4-6]
                                                                        LC-18-DB (33X4.6 mm, 5 J.Lm) column. The LCQ
   at approximately half the cost of triple quadrupole
                                                                        (Finnigan MAT, San Jose, CA. USA) was operated
   systems. Also triple quadrupole systems have typi·
                                                                         using the atmospheric pressure chemical ionization
   cally required extensive training to operate optimally
                                                                        (APCI) probe in the positive ion selection mode,
   whereas that is not the case with modem ion traps.
                                                                        with the vaporizer set to 450°C and the heated
   They are physically smaller, truly benchtop, instru-
                                                                        capillary to 175°C. Full scan MS-MS data were
   ments and that serves to make the acceptance of this
                                                                        obtained for the four components as follows: testo-
   technology less daunting.
                                                                        sterone m/z 289,......80-305; [ 2 H 1 ]testosterone mlz
      It is the intention of this paper to demonstrate that
                                                                        292--+80-305; hydrocortisone m/z 363,......100-305
   this new technology is able to provide reliable                             2
                                                                        and ( H 1 ]hydrocortisone m/z 366--+ 100-305.
   validated quantitative data. To that end two analyses
                                                                            Under these LC conditions hydrocortisone and
   are described demonstrating quantitation of human
                                                                        testosterone have retention times of 2.04 and 4.97
   plasma samples and validation of one of those
                                                                        min, respectively. Therefore the mass spectrometer
   methods at the 25 pg/ml level.
                                                                        was      set   to    analyze   hydrocortisone       and
                                                                          2
                                                                        [ H 1 ]hydrocortisone between 0-3.5 min and then
                                                                        switched to analyze testosterone and [ 2 HJ)testos-
   2. Experimental                                                      terone between 3.5-6.0 min.

   2.1. Steroid assay
                                                                        2.2. SR 27417 assay

   2. I. 1. Reagents
       HPLC-grade methanol and water (Burdick and                       2.2.1. Reagents
   Jackson, Muskegon, MI, USA), acetic acid (Curtin                        HPLC-grade acetonitrile, hexane and water (Bur-
   Matheson Scientific, Houston, TX, USA), testoster-                   dick and Jackson), formic acid, ammonium acetate
   one, hydrocortisone, [ 2 H 3 )hydrocortisone (Sigma, St              (J.T. Baker, Phillipsburg, NJ, USA) and SR 27417
   Louis, MO, USA) and [ 2 H 1 )testosterone (Cambridge                 and the deuterated internal standard (obtained in-
   Isotope Labs., Andover, MA, USA) were used in                        house) were used throughout these analyses.
   these analyses.
                                                                        2.2.2. Sample preparation
  2.1.2. Sample preparation                                                A 1-ml volume of human plasma was spiked with
     Human plasma ( 1-ml aliquots) were extracted                       internal standard ( 100 pg/ml) and extracted with 6
  using SPECPLUS 3ML C 8 extraction columns                             ml of hexane by rotary mixing for 20 min, followed
  (ANSYS, Irvine, CA. USA). The disc was con-                           by centrifugation for 10 min. The organic layer was
  ditioned with 0.2 ml of methanol followed by elution                  transferred to a conical. tube and evaporated to
  of the steroids with I ml of ethyl acetate. The eluate                dryness under nitrogen at 45°C. The extract was
  was evaporated to dryness, spiked with steroids                       reconstituted with 200 J.Ll of acetonitrile-water
  (testosterone and hydrocortisone were spiked at a                     (50:50) and 50 J.LI injected on-column.




                                                          Joint Appendix 0378

                                                                                                                        QUESTMS-00002897
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 379
                                                        302 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4802
                                                                             2691
                                                                        PCT/US2009/059090 04.12.2009


    122                                P.R. Tiller et al. I J. Chromatogr. A 771 (1997) JJ9-12:5

    2.2.3. LC-MS-MS                                                   7000. The results of this comparison have been
        A Hewlett-Packard (HP) 1050 modular LC system                 published [5,7]. This is the reason why SRM and not
    was used with a flow-rate 0.5 ml/min through a                    full scan MS-MS was performed.
    Keystone BDS Hypersil C 18 (30X4.6 mm, 5 IJ.m)
    column. Gradient elution was performed with the
    first 2.8 min diverted to waste.
                                                                      3, Results and discussion
       Mobile phase A consisted of 2 mM ammonium
   acetate-0.2% formic acid in HPLC-grade water and
   mobile phase B consisted of 2 mM ammonium                          3./. Steroid assay
   acetate-0.2% formic acid in HPLC-grade acetoni-
   trile-water (98:2, v/v). Gradient was 50:50 A-B to                     A calibration curve was generated by making five
    100% B in 3.0 min, 1.0 min hold at 100% B, return                  injections of a series of nine standards over a period
   to 50:50 at 4.5 min, 7.0 min run time.                             of 5 h. Thus at each of the nine levels there were five
       The LCQ (Finnigan MAT) was operated using the                   replicates each injected l h apart. The zero level
   electrospray (ESI) probe in the positive ion selection             standards contained endogenous levels of hydrocor-
   mode, with the spray voltage set to 4.5 kV and the                 tisone and testosterone (Figs. 2 and 3) which caused
   heated capillary set to 250°C. Selected reaction                   an offset from zero to be observed in the calibration
   monitoring (SRM) data were obtained by monitoring                  curves. The calibration curve obtained for hydro-
   the two transitions: SR 27417 mlz 465--+420 and                    cortisone gave a R 2 =0.9934 (y=O.OOOlx+0.0917),
     1
   [ H 4 ]SR 27417 m/z 469--+424.                                     while the curve for testosterone afforded a R 2 =
       This assay was previously validated on a TSQ-                  0.9986 (y=O.OOOOix+O.l535).
   7000 triple quadrupole mass spectrometer and the                      The peak at a retention time of 1.50 min observed
   same samples were analyzed on the LCQ in order to                  in the hydrocortisone chromatogram is clearly not
   determine how the LCQ compares with the TSQ-                       simply an analogue as the full scan MS-MS spec-


                    uo     HYDROCORTISONE
                      2.

                              M,383




          Fig. 2. Chromatogram and full scan MS-MS spectrum for zero level s1andard or hydrocortisone (peak at 2.04 min).




                                                       Joint Appendix 0379

                                                                                                                            QUESTMS-00002898
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 380
                                                        303 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4803
                                                                             2692


                                                                                   PCT/US2009/059090 04.12.2009


                                            P.R.   Tillt~r   eta/. I J. Chromatogr. A   n1   (1997) 119-12$                        123


                            Testosterone               ._.,




                 f1g. 3. Chromalogram and full scan MS-MS spe<:trurn for zero level •wndard of testosterone (peak al 4.97 min).



        trum obtained is significantly different from that                      and 1000 pg/ml levels which were injected in
        obra.ined for hydroconisone (see Fig. 4 ).                              triplicate. Fig. 6 reproduces the mass chromatogram
           Tile use of full-scan MS-MS aids method de-                          for th.e I 0 pg SR 27417 standard and the internal
        velopment in that it allows the decision as to which                    standard. Since one quarter of the reconstituted
        product ion(s) to use for quantitation to be made after                 plasma extract was injected, this chromatogram
       a calibration curve has been acquired. It is then                        represents a 2.5-pg on-column injection.
       possible to perform the quantitation using different                        The data obtained afforded a quadratic l/X 2
        ions or combinations of ions so as to afford the best                  calibration curve with a correlation coefficient of
       results. In the case of hydroconisone, the ions at m/z                  0.9973.
       309 and 327 were used as the quantitation masses                            Having obra.ined the results certain criteria were
       and m/z 97, 109 and 2.53 were used for testosterone.                    tested lO determine if the LCQ generated data that
       Thus several ions can be monitored simultaneously                       can be validated. These criteria were divided into
       by the use of full-scan MS-MS. In addition full-scan                    two areas, within-day variability and between-day
       MS-MS allows matrix contaminants to be identified                       variability.
       immediately, as in the case of the peak at 1.50 min                         The within-day variability was tested by use of
       within the hydrocortisone chromatogram, based on                        quality control (QC) samples at levels of 10, 25. 400
       the spectral differences observed.                                      and 1000 pg/ml. Six replicates of the QC set were
                                                                               analyzed.
       3.2. SR 27417 a.ssay                                                        The between-day variability was tested by use of
                                                                               QC samples at levels of 10, 400 and 1000 pg/ml.
        A calibration curve for SR 27417 (Fig. 5) was                          This QC set was used on three separate occasions.
      generated using standards at 10, 25, 50, 100, 200,                           Validations were accepted by the following
      400, 600, 800 and 1000 pg/ml. A single injection                         criteria: no more than 33% of samples within a given
      was made at each concentration except for the 10                         concentration level were beyond :t 15% of nominal,




                                                                 Joint Appendix 0380

                                                                                                                                         QUESTMS-00002899
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 381
                                                        304 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4804
                                                                             2693
                                                                                    PCT/US2009/059090 04.12.2009


    124                                           P.R. Tiller el at. I J. Chromalogr. A 771 (1997) /19-12.5



                             1.150
               100
                                2.




                                                                       f
                                                                       J




                                 2       3
                                     Time("*')
                                                    •        5

                                                                                                                    -
      Fig. 4. Chromatogram and full scan MS-MS spectrum for matrix contaminant within the zero level standard (peak at 1.50 min).


   except at the minimum quantifiable level (MQL),                               3.2. J. Within-day validation
   where the acceptance criteria was :!:20% of nominal.                             The 10 pg/ml level afforded accuracy and preci-
   The accuracy and precision for each level were not                            sion data of :!: 15.54% and :!: 13.36%, respectively.
   greater than :!: 15% of nominal, except at the MQL,                           Though these data strictly speaking meet the criteria,
   where values were not beyond :!:20% of nominal.                               we prefer data sets to be no more than ::!:: 10% for
     Accuracy and precision were calculated as fol-                              both precision and accuracy during the method
   lows:                                                                         development stage to leave a sufficient margin so
                                                                                 that any minor variations during assay analysis are
                   (observed cone. - expected cone.)                             still within validated criteria.
   Accuracy=
                            expected cone.
                   . 100%                                                       3.2.2. Between-day validation
                                                                                   The 10 pg/ml level afforded accuracy and preci-
                   standard deviation                                           sion data of ::!: 12.69% and ::!:7.86%, respectively.
   Precision   =         mean
                                             · I 00%                            Again this data set met the criteria but the accuracy
                                                                                data are above the ::!: 10% level we prefer.
     The validation data are given in Tables I and 2.                              The within-day and between--day validation data,
                                                                                taken in combination, demonstrate that the LCQ is
                                                                                capable of validating this assay with a MQL of 25




            ~
                                     K'J_N,-Q                                   pg/ml.

                                          ~z420
                                             _.....N....._                      4. Conclusl~ns

                     Fig. :S. Structure of SR 27417.                               The intention of this paper was to demonstrate that




                                                                  Joint Appendix 0381

                                                                                                                                  QUESTMS-00002900
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 382
                                                        305 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4805
                                                                             2694
                                                                                           PCT/US2009/059090 04.12.2009


                                                P.R. Tiller er al. I J. Chramarogr. A 771 (1997) 119-125                                             125

                                                                                                   ....
                                                                                                                             --
                                                                                                                             Nl.:
                                                                                                                             1.22£4
                                   SR 27417                                                                                  11C~•c




                                                                                                                             -···
                                                                                                                             411.111·
                                                                                                                             421.1111




                                                                                                                             --
                                                                                                                             Nl:
                                                                                                                             URI
                                                                                                                             nc-•c
                                  d4 Internal Standard
                                                                                                                             ---·
                                                                                                                             4D.JO·
                                                                                                                             4211.:1111




                                  o.&    t.o    1.1     2.0   2.1     :a.o    a.a   4.0      4.5    s.o   1.1   11.0   1.1

                                                                             -~
            Fig. 6. Mass chromatograms of SR 27417 10 pglml (2.5 pg                 on~olumn)        and SR 27417 100 pglml (25 pg on-column).


   Table                                                                              Acknowledgments
   Within-day validation data for SR 27417
                     Nominal concentration (pglml) (n = 6)                              We would like to thank ·Gail Mueller and Dennis
                                                                                      Blevins of Ansys Inc. for providing the human
                     10             25            400               1000
                                                                                      plasma extract used for the steroid assay.
   Mean              11.5           25.37         408.02            1006.22
   S.D.               1.58           2.13          17.16              44.03
   R.S.D.(%)         13.36           8.41           4.21               4.38
   M%D"              15.54           1.47           2.00               0.62           References
   • mean percent deviation.
                                                                                           [I) K.L. Busch, G.L. Glish and S.A. McLuckey, Mass Spec·
                                                                                               trometryiMass Spectrometry: Tehniques and Applications of
   the LCQ offers a lower-cost ahemative for quantita-                                         Tandem Mass Spectrometry, VCH, New York, 1988.
   tive LC-MS-MS analysis of trace level components                                        [2) G. Rule, L.G. McLaughlin and J. Henion, Anal. Chern., 65
                                                                                               (1993) 857A.
   within complex matrices. The data are unequivocal,
                                                                                           [31 K. Levsen:and H. Schwartz Angew, Chern. Int. Ed. Engl., 15
   clearly this new technology affords the sensitivity,                                        ( 1976) 509.
   accuracy and precision necessary to generate val-                                      [4) J. Cunniff, P.R. Tiller, A.P. Land, T. Vasconcellos and M.
   idated quantitative data.                                                                   Wakefield, Pnx:eedings of the 44th ASMS Conference of
                                                                                               Mass Spectrometry and Allied Topics, Portland, OR, 1996,
   Table 2                                                                                     p. 623.
   Between-day validation data for SR 27417                                               [5) M. Wakefield, A.P. Land, 1. Newlon, R. Burton, B. Folk, D.
                                                                                               Burhnnan, P. Price and D. Wu, Pnx:eedings of the 44th
                          Nominal concentnltion (pg I ml) (n = 3)                              ASMS Conference of Mass Spectrometry and Allied Topics,
                          10                   400                  1000                       Portland, OR, 1996, p. 615.
                                                                                          [6) J. Paulson, J. Cunniff and J. Schwanz., Proceedings of the
   Mean                   11.27                430.66               999.63                     44th ASMS Conference of Mass Speclrometry and Allied
   S.D.                    0.89                 27.48                45.86                     Topics, Portland, OR, 1996, p. 1148.
   R.S.D.(%)               7.86                  6.38                 4.62                [7) M. Wakefield, L. Lopez, 1. Newton, R. Burton, B. Folk and
   M%D"                   12.69                  7.67               -0.84                      D. Burhrman, Applicalion report 258. Finnigan Corporalion.
   • Mean percent deviation.




                                                                    Joint Appendix 0382

                                                                                                                                                 QUESTMS-00002901
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 383
                                                           306 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4806
                                                                                2695


                     UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                  C!\ITED STATES DEPARTMENT OF COMMERCE
                                                                                  lJrutcd States Patent and Trademark Office
                                                                                  Addxtsso COMMISSIO~ER FOR PATENTS




                                FILING DATE            FIRST NA:\1ED ll'NENTOR   A1~roRNEY   DOCKET :\0.      CONFIR:\1ATIO:-i NO.

        12/607.905               10/28/2009               Michael P. Caulfield       034827·9106                       5433

        30542            7590             12/16/2011
                                                                                                    EXA.\11l"iER
        FOLEY & LARDNER LLP
        P.O. BOX 80278                                                                  CORDERO GARC:A. MARCELA M
        SAN DIEGO, CA 92138-0278
                                                                                      ART l;)I!T                   PAPER NuMBER

                                                                                         1654



                                                                                     MA!LDATE                  DELIVERY MODE

                                                                                      12/16/2011                      PAPER


 Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL·90A (Rev. 04107!
                                                       Joint Appendix 0383

                                                                                                                      QUESTMS-00002902
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 384
                                                             307 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4807
                                                                                  2696

                                                                                   Application No.                                Applicant(s)

                                                                                    12/607,905                                    CAULFIELD ET AL.
                    Office Action Summary                                          Examiner                                       Art Unit
                                                                                   MARCELA M. CORDERO                             1654
                                                                                   GARCIA
               •• The MAILING DATE of this communication appears on the cover sheet w;(h the correspondence address --
 Period for Reply
         A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE J. MONTH(S) OR THIRTY (30) DAYS,
         WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
                                                        mmrkinn~ of 37 CFR 1 136(a). In no even:. however. may a reply be tmely filed
                                      the mailing date        corpmunication
                             ts speciftec aocve. the maximum              period wdl        and wi;f expire S!X (6) MONTHS tram the           date of th1s communication
                              t/'le se: or extended       lor              statute. cause      application tc become ABANDONED (35              § 133)
                              :he O!ttce later tnan                        mailing date of this commun•cation. even if t1mely filed, may reduce any
                                            See 37 CFR 1.704(b)

 Status

         1)~ Responsive to communication(s) filed on 11 October 2011.
     2a)0 This action is FINAL.                                 2b)~ This action is non-final.
         3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
             _ _ ;the restriction requirement and election have been incorporated into this action.
         4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
               closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
 Disposition of Claims
         5)~ Claim(s) 1-13 is/are pending in the application.
               5a) Of the above claim(s) _ _ is/are withdrawn from consideration.
         6)0 Claim(s) _ _ is/are allowed.
         7)~ Claim(s) 1-13 is/are rejected.
         8)0 Claim(s) _ _ is/are objected to.
         9)0 Claim(s) _ _ are subject to restriction and/or election requirement.

Application Papers
     10)0 The specification is objected to by the Examiner.
     11 )0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
               Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
               Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
     12)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
Priority under 35 U.S.C. § 119
     13)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
           a)O All b)O Some • c)O None of:
             1.0 Certified copies of the priority documents have been received.
                      Certified copies of the                   documents have been received in Application No. _ _ .
                                           certified           of                                   have been received in                  National
                                     from the International Bureau                       Rule 1
           * See the attached detailed Office action for a list of the certified copies not received.



Attachment( s)
1)   ~   Notice of References Cited (PT0-892)                                                  4)   0   Interview Summary (PT0-413)
2)   0   Notice of Draftsperson's Patent                                                                Paper No(s)!Mail Date. _ _
3) ~ Information Disclosure StattAmAntls\ '"''"'·'"'o
     Paper No(s)/Mail Date"'-="'-""'""-".:..·

                                                                    Office Action Summary                                  Part of Paper No.!Mail Date 20111214
                                                                         Joint Appendix 0384

                                                                                                                                                             QUESTMS-00002903
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 385
                                                        308 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4808
                                                                             2697




   Application/Control Number: 12/607,905                                                                         Page 2
   Art Unit: 1654

                                               DETAILED ACTION

    1.    This Office Action is in response to the reply received on 10/11/2011.

          Any rejection from the previous office action, which is not restated here, is

   withdrawn.

                                              Election/Restrictions

   2.     Applicant's election without traverse of the following species:

          (I) Single mass/charge ratio for the testosterone ion is about 109.2 ± 0.5, in the

   reply filed on 3/18/2011 is acknowledged.

                                                   Status of the claims

   3.     Claims 1-13 are pending in the examination. Claims 1-13 read upon the elected

   species. Claims 1 and 4 have been amended. Claims 1-13 are presented for

   examination on the merits.

                                     Claim Rejections- 35 USC§ 102

   4.     The following is a quotation of the appropriate paragraphs of 35 U.S. C. 102 that

   form the basis for the rejections under this section made in this Office action:

          A person shall be entitled to a patent unless -

         (a) the invention was known or used by others in this country, or patented or described in a printed
         publication in this or a foreign country, before the invention thereof by the applicant for a patent.

         (b) the invention was patented or described in a printed publication in this or a foreign country or in public
         use or on sale in this country, more than one year prior to the date of application for patent in the United
         States.



                                                                               States before the
                                             an international           filed under the         defined in
         351      shall      the effects for purposes of this subsection of an application filed in the United States
         only if the international application designated the United States and was published under Article 21 (2)
         of such treaty in the English language.




                                                   Joint Appendix 0385

                                                                                                                          QUESTMS-00002904
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 386
                                                        309 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4809
                                                                             2698




    Application/Control Number: 12/607,905                                                   Page 3
    Art Unit: 1654

   5.      Claims 1-3,5-7,9-11 and 13 are rejected under 35 U.S.C. 102(a) as being

    anticipated by Chang et al. (Analyst, 13 March 2003, citation A 11 in the IDS dated

    5/20/201 0).

           Chang et al. teach a method for determining the amount of testosterone present

   in a test sample when taken from a human comprising,

           (a) purifying testosterone from the test sample by subjecting the sample to an

   extraction column (on line solid-phase extraction SPE, Section 2.2, page 364) and an

   analytical column (HPLC, Section 2.3, page 364) to generate an eluent; (e.g., Section

   2.3, page 364);

           (b) ionizing (Eiectrospray ionization tandem mass spectrometry EI-MS-MS,

   Section 2.4, page 364) the eluent to produce one or more testosterone ions detectable

   by a mass spectrometer; (See ions 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5; in Figure 1

   and Figure 2);

          (c) detecting the amount of one or more of the testosterone ion(s) by a mass

   spectrometer, wherein the amount of one or more of testosterone ion(s) is related to the

   amount of testosterone in the test sample. (e.g., concentrations of less than 10 ng/dl

   [equivalent to 0.1 ng/ml and less than 5 ng/dl (such as 0.02 ng/ml)] in the test sample,

   see Section 3.3, page 364; Tables 1-2).

          Please note that the sample was                     a human as it contains human

                     cancer                  2                                  1        bovine

   serum. Furthermore, please note that the method is claimed as "comprising" a set of

   steps, which do not preclude the method from having more steps including pretreatment




                                        Joint Appendix 0386

                                                                                               QUESTMS-00002905
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 387
                                                        310 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4810
                                                                             2699




    Application/Control Number: 12/607,905                                              Page 4
    Art Unit: 1654

    or dilution of the sample. The transitional term "comprising", which is synonymous with

    "including," ''containing," or "characterized by," is inclusive or open-ended and does not

   exclude additional, unrecited elements or method steps. See, e.g., MPEP 2111.03.

           Therefore, the reference is deemed to anticipate the instant claims above.

                                    Applicant's arguments

   6.     Chang fails to anticipate the present claims because Chang does not measure

   testosterone in "a sample when taken from a human." Chang reports detection of

   determination of steroid content in cell culture medium, and standard solutions of SPE

   loading buffer and fresh cell culture medium. See, e.g., Abstract, p. 363, and Section

   2.5, p. 364, left column. Chang describes initially maintaining human adrenocortical

   cancer cells in DMEM/F-12 medium supplemented with 10% fetal bovine serum. At 70-

   80% confluency, the cells were then transferred to serum-free medium with and without

   8-Br-cAMP for 24 hours. This second, serum-free, medium was then collected for

   testosterone analysis. Clearly, Chang's samples were not taken from a human. At page

   368 and Section 2.12, Chang does mention the potential application of the described

   method for analysis of human samples (including blood, serum, plasma); however,

   Chang does not describe any attempt to actually perform such an analysis. Therefore,

   Chang fails to anticipate the instant claims because each and every limitation of the

   claimed invention is not disclosed.

                                                                        no

   expectation of success in applying Chang's methodology to human samples. Human

   samples are more complex than Chang's cell culture media and it is therefore




                                         Joint Appendix 0387

                                                                                            QUESTMS-00002906
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 388
                                                        311 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4811
                                                                             2700




    Application/Control Number: 12/607,905                                                                 Page 5
    Art Unit: 1654

    reasonable to expect that human samples would have higher levels of potentially

   interfering species (such as proteins) which could result in a higher detection limit or

   failure of the method entirely due to ionization suppression effects. Fiehn et al. (Exhibit

    1) and Aguera et al. (Exhibit 2) evidence the known problems of ion suppression. Fiehn

   et al. stands for the proposition that ionization efficiencies for a particular analyte in

   complex sample matrices are unpredictable. For example, Fiehn et al. (Exhibit 1) states:

          The most difficult aspect of quantitation in LC/MS is the ionization process, .. [T]here are
          numerous fundamental publications showing the quenching effect of co-eluting compounds on
          the ionization efficiency of the target molecules. This phenomenon is called ion suppression and
          is fundamental to all 'soft" ionization techniques ... [P]rediction of the severity of ion suppression is
          impossible.

          Fiehn et al., Mass spectrometry: Quantitation. In: Encyclopedic Reference of

   Genomics and Proteomics in Molecular Medicine. Ganten 0, Ruckpaul K (eds.),

   Springer, New York/Heidelberg, ISBN: 3-540-44244-8, DOl 10.1007/3-540-29623-

   9_3550, part 13,1030-1034,1031-32. Emphasis added.

          Aguera et al. (Exhibit 2) further discusses the unpredictability of ion suppression

   as dependent on the type of sample being analyzed. Aguera et al. (Exhibit 2) states:

          Another limitation is the ion suppression effect, observed as a consequence of the presence of
          sample matrix during ionization of the target analytes that can reduce drastically the
          chromatographic signal and, thus, affect both quantitation and detectability of [analytes] in real
          samples. This problem has a more difficult solution because of its unpredictability and the high
          dependence on the kind of matrix considered.

          Aguera et al., J. Chromatog. A, 1045:125-35 (2004), p. 126, left column, second

   paragraph. Emphasis added.

                     it

   of ion suppression when changing from one sample matrix to another, and the artisan




                                                Joint Appendix 0388

                                                                                                                QUESTMS-00002907
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 389
                                                        312 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4812
                                                                             2701




    Application/Control Number: 12/607,905                                               Page 6
    Art Unit 1654

    would expect this phenomenon to be more pronounced with greater sample complexity

    (e.g., body fluids including serum and plasma relative to serum-free cell culture media).

           Finally, it is unclear whether Chang discloses any method for measuring

    testosterone in human serum. Section 2.12 of Chang contains discussion of a

    radioimmunoassay technique employed for comparison with the developed LC-MS/MS

    method. This section states that the radioimmunoassay technique is used to determine

   serum sample concentration of testosterone; however, comparative data presented in

   Tables 2 and 3 on p. 366 are indicated as being from measurement of testosterone in

   cell culture media. Given these contradictory descriptions of the use of the

   radioimmunoassay, it is unclear if Chang analyzed human serum by radioimmunoassay.

   Regardless, nowhere does Chang describe mass spectrometric analysis of a sample

   from a human for testosterone.

                                      Response to arguments

   7.      Applicant's arguments have been carefully considered but not deemed

   persuasive for the reasons of record, for the reasons set forth above and for the

   following reasons:

           Please note that the instant rejection does not encompass claim 4, which is

   drawn specifically to the sample comprising blood, serum, plasma or urine.

   Furthermore, it is noted that the sample used by Chang et al. was taken from a human

   as it                                cancer                DMEM/F~12


   with 10% fetal bovine serum. Moreover, the method as claimed comprises a set of

   steps, which do not preclude the method from having more steps including pretreatment




                                        Joint Appendix 0389

                                                                                           QUESTMS-00002908
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 390
                                                        313 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4813
                                                                             2702




    Application/Control Number: 12/607,905                                             Page 7
    Art Unit: 1654

    or dilution of the sample. The transitional term "comprising", which is synonymous with

    "including," "containing," or "characterized by," is inclusive or open-ended and does not

   exclude additional, unrecited elements or method steps. See, e.g., MPEP 2111.03.

          Therefore the 102 rejection over Chang et al. is maintained.

   8.     Claims 1-5,9-13 are rejected under 35 U.S.C. 102(a) as being anticipated by

   Caraiman et al. (ASMS 2003, Poster Number 075, June 2003).

          The declaration of Michael P. Caulfield under 37 CFR 1.131 has been

   considered and relied upon to withdraw this rejection.

   9.     Claims 1-5,10-11, 13arerejectedunder35 U.S.C.102(b)asbeinganticipated

   Shackelton et al. (Steroids, 1997).

          Applicant's arguments and amendments have been carefully considered and

   deemed persuasive. Therefore the rejection over Shackelton et al. has been withdrawn.

   10.    Claims 1-4,6-7, 11-12 are rejected under 35 U.S.C. 102(b) as being anticipated

   by Vierhapper et al. (J Clinical Endocrinology and Metabolism, 1997).

          Vierhapper et al. teach a method for determining the amount of testosterone in a

   sample when taken from a female human comprising:

          (a) purifying testosterone from the sample by subjecting the sample to an

   extraction column and an analytical column to generate an eluent;

          (b) ionizing testosterone from the eluent to produce one or more testosterone

                      a mass




                                         Joint Appendix 0390

                                                                                           QUESTMS-00002909
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 391
                                                        314 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4814
                                                                             2703




    Application/Control Number: 12/607,905                                                 Page 8
    Art Unit: 1654

           (c) detecting the amount of one or more of the testosterone ion(s) by a mass

    spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

    the amount of testosterone in the test sample.

           Vierhapper et al. teach purifying testosterone using solid phase extraction (Sep-

    Pak C18 cartridge, see page 1494). The sample comprises plasma (e.g., pages 1493-

    1494). The protocol of Vierhapper et al. is suitable for clinical use in a routine setting to

   obtain analytically correct estimates of testosterone production in vivo.

           Twelve healthy nonobese men, aged 22-34 yr, and 10 healthy nonobese women,

   aged 19-32 yr (in the follicular phase of the menstrual cycle), who had been carefully

   informed about the aims and the possible risks of the study gave their written consent to

   participate in i or several parts of this investigation. On the day of the experiments, an

   indwelling catheter was inserted into an antecubital vein, and 1,2-d-testosterone (in 500

   ml 0.9% saline also containing 2 ml of the individual's own blood) was infused iv and

   continuously (lnfusomat, Braun-Melsungen, Germany) until the end of the respective

   experimental protocol. At the beginning and end of each infusion, a sample of the

   infusate was obtained from the end of the infusion line to permit for correction of losses

   by adsorption and determination of actual infusion rates by GC/MS analysis. After an

   equilibration period of 12 h (Exp 1 and 2) or 6 h (Exp 3), a second indwelling catheter

   was inserted into the contralateral arm, and blood samples (5 ml) were obtained at 20-

                      the                                                 Blood           were

   subsequently pooled for periods of 4 h. In addition, one sample was pooled for the

   entire period of blood sampling (24, 12, or 4 h, respectively).




                                          Joint Appendix 0391

                                                                                                QUESTMS-0000291 0
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 392
                                                        315 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4815
                                                                             2704




    Application/Control Number: 12/607,905                                               Page 9
    Art Unit: 1654

             Plasma samples (5.0 ml) supplemented with 20,000 dpm [3H]testosterone for

   later control of recovery and with 20 ml 0.5% trifluoroacetic acid (TFA) were applied to

   Sep-Pak Cis cartridges (500 mg, Waters/ Millipore, Milford, MA) pretreated with

   successive application of 5.0 ml methanol, 5.0 ml ethyl acetate, 20 mL water, and 5.0

   ml TFA (0.5%, wt/vol). After sample application, the cartridges were first treated with

   three doses of 5.0 ml TFA (0.5%, wt/vol). Testosterone was subsequently eluted by

   ethyl acetate (two doses, 1.0 ml), dried under a stream of nitrogen at 37 C,

   reconstituted in 100/*1 CH2C12, and further prepurified by thin layer chromatography

   (chloroform-acetone, 70:30). The zone containing testosterone was eluted (twice, 2.5

   ml methanol) and supplemented with 10 ng dehydrotestosterone (1 ,4-androstadien-

   17/3- ol-3-one) as an internal standard for GC/MS analysis. Derivatization was

   subsequently performed with heptafluorobutyric anhydride-acetone (1 :4; 60 rain) at

   room temperature. Recovery of [3H]testosterone from the derivatized samples was 38.5

   ± 5.0% (n = 40).   Analysis by GC-MS (Finnigan MAT95 equipped [BE configuration] with

   a 25-m CBS fused silica column, San Jose, CA) was then performed using the selected

   ion monitoring mode and electric ionization (resolution, 6000). The tracer ions were [m/e

   678 (dehydrotestosterone; internal standard), m/e 680 (native testosterone), and m/e

   682 (1 ,2-d-testosterone)]. The sensitivity at a peak to noise ratio of 10:1 was less than

   100 fg.

                                                                               the

   testosterone production rates for Exp 1,     and 3 are summarized in Tables 1 and 2 for

   men and women, respectively. In men, production rates of testosterone ranged from 64




                                         Joint Appendix 0392

                                                                                                QUESTMS-00002911
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 393
                                                        316 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4816
                                                                             2705




    Application/Control Number: 12/607,905                                                      Page 10
    Art Unit: 1654

    ± 25 to   101   ± 67 ug/h during a 24-h   period when 1,2-d-testosterone was infused in a

    comparatively large dose (Exp 1). No diurnal rhythmicity was apparent. The average

    production rate, determined as the mean of six individual samples obtained in each

   volunteer, was 77      ± 30 ug/h, which was identical       (77   ± 33 ug/h) to the value obtained by
   analysis of an additional sample pooled throughout the 24 h. Thus, daily testosterone

   production based on this experiment was 1 .8 ± 0. 7 mg/day, a quantity roughly 10-fold

   larger than the amount of infused 1,2-d-testosterone during this period (Table 1A).

          In healthy women, testosterone production rates during this initial series of

   experiments ranged from 3.6      ± 1.3 to 6.0 ± 3.4 ug/h. The largest production rates were
   seen from 0400-0800 hand from 0800-1200 h. The average production rate,

   determined as the mean of six individual samples obtained in each female volunteer,

   was 4.6 + 1.9 ug/h. Analyzing an additional sample pooled throughout the 24 h resulted

   in a value of 9.6   ± 1.5 ug/h. Thus,    daily testosterone production rates during this

   experiment ranged from 0.1-0.2 mg/day, a quantity in the same order as the amount of

   infused 1,2-d-testosterone during this period (Table 2A).

          By reducing the dose of infused 1,2-d-testosterone by a factor of 5 to 0.015 mg/h

   in men and by a factor of 100 to 0.0001 mg/h in women (Exp 2), we ascertained the

   total infused amount of 1,2-d-testosterone to be far below the expected production rate

   of the hormone, thus excluding any potential interference by exogenous testosterone

                                       In                                   mean production rates

   testosterone were 155 ± 94/ug/h (3. 7 + 2.2 mg/day in men; Table 1B) and 1.8 ± 0.6 ug/h

   (0.4 + 0.1 mg/day in women; Table 2B). Similar mean production rates of testosterone




                                              Joint Appendix 0393

                                                                                                     QUESTMS-00002912
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 394
                                                        317 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4817
                                                                             2706




   Application/Control Number: 12/607,905                                                Page 11
   Art Unit: 1654

   were found using an identical infusion rate of 1,2-d-testosterone, but reducing the

   equilibration period from 12 to 6 h (Exp 3; men, 166 + 103/xg/h; women, 3.9       ± 1.6 ug/h;
   Tables 1C and 2C).

          Therefore the reference is deemed to anticipate the instant claims above.

   11.    Claims 1-7, 9-10, 13 are rejected under 35 U.S.C. 102(e) as being anticipated by

   Soldin (US 7,473,560, cited in the IDS dated 10/11/2011 ).

          Soldin discloses a method for determining the amount of testosterone in a

   sample when taken from a female human comprising:

          (a) purifying testosterone from the sample by subjecting the sample to an

   extraction column and an analytical column to generate an eluent;

          (b) ionizing testosterone from the eluent to produce one or more testosterone

   ions detectable by a mass spectrometer; and

          (c) detecting the amount of one or more of the testosterone ion(s) by a mass

   spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

   the amount of testosterone in the test sample.

          Soldin teaches that the invention produces a fast and accurate method of

   hormone analysis and quantification using a mass spectrometer. The procedure allows

   for as little as 700 ul of a sample to be analyzed. In addition, minimal sample

   preparation time is required. Soldin teaches analysis of hormones including

                in   a                              as                    in nature,

   human body. For example, hormone analysis can be performed on samples of blood,

   saliva, serum, plasma and urine.




                                        Joint Appendix 0394

                                                                                              QUESTMS-00002913
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 395
                                                        318 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4818
                                                                             2707




    Application/Control Number: 12/607,905                                             Page 12
    Art Unit: 1654

          The hormones are then introduced into a mass spectrometer. Optionally, the

    separation step and step of introducing the hormones into a mass spectrometer can be

    combined using a combined liquid chromatography spectrometry apparatus (LC/MS).

   This procedure is based on an online extraction of the injected sample with subsequent

   introduction into the mass spectrometer using a built-in switching valve. LC/MS and

   liquid chromatography-tandem mass spectrometry (LC-MS-MS) are specific and offer

   simple approaches to sample preparation without sample derivation steps.

          The hormones are subjected to ionization. Various ionization techniques can be

   used. For example, photoionization, electrospray ionization (ESI), atmospheric

   pressure chemical ionization (APCI), and electron capture ionization may be used.

   Preferably, photoionization is used when analyzing steroid hormones. It is presently

   preferred that an atmospheric pressure photoionization (APPI) source be used when

   analyzing steroid hormones.

          Ionization may be performed by utilizing the mass spectrometer in the negative

   or the positive mode. Factors such as a particular analyte's tendency to give rise to a

   particular ion form, as is known to those skilled in the art, may make either the negative

   mode or the positive mode more preferable. For example, analysis in the positive mode

   is typically made for DHEA, Aldosterone, Cortisol, 11-Deoxycortisol, Androstenedione,

   Testosterone, Estradiol, 17-0H Progesterone, Progesterone, Allopregnalone, and

           D                                              is               1

   2-0H Estrone. Estriol and DHEAS. However, it is possible to analyze any of the

   hormones in either positive or negative mode.




                                         Joint Appendix 0395

                                                                                             QUESTMS-00002914
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 396
                                                        319 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4819
                                                                             2708




    Application/Control Number: 12/607,905                                              Page 13
    Art Unit: 1654

           A sample of 800 ul of plasma was used. Proteins were precipitated with 1.2 ml

    of acetonitrile, containing deuterated internal standard, and vortexed. The sample was

    centrifuged, and 1. 7 ml of the supernatant was injected onto a C-18 column coupled to

   a LC/MS/MS. The column was washed with 2% methanol in 5 mM ammonium acetate

   for 3 minutes. The valve on the column was switched and the sample was eluted in a

   methanol gradient of 2 to 100%. The total run time was 12 minutes. Slight adjustments

   to the volumes, concentrations and times described can be made, as is known to those

   skilled in the art.

           1.7 ml of the eluant was introduced into the mass spectrometer and the sample

   was ionized by photoionization and analyzed in an API-3000.TM. mass spectrometer,

   in the negative or positive mode as described above.        FIGS. 1 and 2 show the analysis

   of steroid hormones in the positive and negative modes.

          Simultaneous measurement of 9 steroids in a 760 ul of serum or plasma

   sample, without derivatization and with minimal sample workup-acetonitrile protein

   precipitation was carried out. The reliability of the method has been evaluated by

   correlation with currently used immunoassays, and assessment of within-day and

   between-day imprecision, recovery and accuracy. The method described allows for the

   simultaneous quantitation of 9 steroids in positive ion mode by tandem mass

   spectrometry within 18 minutes. The method is based on isotope dilution and unlike



   adequate sensitivity (due to use of the APPI source, with the lower level of sensitivity

   being 100 pg/ml [which corresponds to 1 ng/dLJ for each steroid) and precision to be




                                         Joint Appendix 0396

                                                                                              QUESTMS-00002915
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 397
                                                        320 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4820
                                                                             2709




    Application/Control Number: 12/607,905                                              Page 14
    Art Unit: 1654

    used in the routine clinical laboratory. The method has been used for the measurement

    of steroid concentrations in patient samples.

          Therefore the reference is deemed to anticipate the instant claims above.

    12.   Claims 1-7, 9-11, 13 are rejected under 35 U.S. C. 102(b) as being anticipated by

   Tiller et al. (I J Chromatog, 1997).

          Tiller et al. teach a method for determining the amount of testosterone in a

   sample when taken from a female human comprising:

          (a) purifying testosterone from the sample by subjecting the sample to an

   extraction column and an analytical column to generate an eluent;

          (b) ionizing testosterone from the eluent to produce one or more testosterone

   ions detectable by a mass spectrometer; and

          (c) detecting the amount of one or more of the testosterone ion(s) by a mass

   spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

   the amount of testosterone in the test sample (e.g., pages 119-122).

          Tiller et al. teach human plasma aliquots were extracted using C8 extraction

   columns, the disc was conditioned with 0.2 ml of methanol followed by elution of the

   steroids with 1 ml of ethyl acetate. The eluate was evaporated to dryness, spiked with

   steroids (testosterone was spiked at the level of 94 pg/ml to 12088 pg/ml and the

   inernal standards 2H3                   a         of 10000 pg/ml) and reconstituted with



          A HP 1050 modular system was used with a flow of methanol water through a

   Supelcosil LC-18-DB column. The LC was operated using APCI and full scan MS/MS




                                          Joint Appendix 0397

                                                                                              QUESTMS-00002916
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 398
                                                        321 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4821
                                                                             2710




    Application/Control Number: 12/607,905                                                                 Page 15
    Art Unit: 1654

    data were obtained for testosterone m/z 289->80-305; and deuterated testosterone m/z

    292-> 80-305. Human plasma was used for the analysis (e.g., pages 122-125). See

    also Figure 3.

           Therefore the reference is deemed to anticipate the instant claims above.

                                         Claim Rejections· 35 USC§ 103

    13.   The following is a quotation of 35 U.S. C. 103(a) which forms the basis for all

   obviousness rejections set forth in this Office action:

          (a) A patent may not be obtained though the invention is not identically disclosed or described as set
          forth in section 102 of this title, if the differences between the subject matter sought to be patented and
          the prior art are such that the subject matter as a whole would have been obvious at the time the
          invention was made to a person having ordinary skill in the art to which said subject matter pertains.
          Patentability shall not be negatived by the manner in which the invention was made.



          This application currently names joint inventors. In considering patentability of

   the claims under 35 U.S. C. 103(a), the examiner presumes that the subject matter of

   the various claims was commonly owned at the time any inventions covered therein

   were made absent any evidence to the contrary. Applicant is advised of the obligation

   under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was

   not commonly owned at the time a later invention was made in order for the examiner to

   consider the applicability of 35 U.S. C. 103(c) and potential35 U.S.C. 102(e), (f) or (g)

   prior art under 35 U.S.C. 103(a).

   14.    Claims 1, 4-5, 9-13 are rejected under                U.S.      103(a) as being unpatentable

   over                                                                                     1   j     by

   Applicants).




                                                 Joint Appendix 0398

                                                                                                                  QUESTMS-00002917
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 399
                                                        322 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4822
                                                                             2711



    Application/Control Number: 12/607,905                                                 Page 16
    Art Unit: 1654

           Ong et al. teach a method for determining the amount of testosterone present in

    a test sample,

           (a) purifying testosterone from the test sample by subjecting the sample to an

   extraction column (HTLC, Preliminary data section) and an analytical column (LC,

    Preliminary data section) to generate an eluent;

          (b) ionizing the purified testosterone to produce one or more testosterone ions

   detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

   spectrometry);

          (c) detecting the presence or amount of the testosterone ion(s) by a mass

   spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

   the presence or amount of testosterone in the test sample, wherein the method is

   capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

   ng/ml] in the test sample (e.g., last 2 paragraphs of Preliminary Data section).

          See entire abstract for the limitations drawn to HTLC separation (e.g., preliminary

   data section), serum/plasma (last paragraph), detection limit (last paragraph).

          Ong et al. do not expressly teach using the method in a human sample, teaching

   instead the use of the method in animal samples such as plasma.

          It would have been obvious to one of ordinary skill in the art at the time the

   invention was made to use the method of Ong et aL with human samples. One of

                in                                     was      would

   to do so given the high routine sensitivity and inter-batch precision, simplified

   preparation and minimal carryover of the method. One of ordinary skill in the art at the




                                          Joint Appendix 0399

                                                                                              QUESTMS-00002918
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 400
                                                        323 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4823
                                                                             2712



    Application/Control Number: 12/607,905                                               Page 17
    Art Unit: 1654

    time the invention was made would have had a reasonable expectation of success

    given that the method of Ong et al. was useful for the analysis of large number of

    samples in studies of structure-activity for lead optimization using in vitro metabolic

   stability to in vivo pharmacokinetic studies in various animal models.

           Thus the invention as a whole was clearly prima facie obvious to one of ordinary

   skill in the art at the time the invention was made.

                                         Applicant's arguments

   15.    The Ong Abstract is asserted to allegedly teach a mass spectrometric method for

   determining testosterone levels in animal samples such as plasma samples. Applicant

   respectfully disagrees. First, Ong merely describes mass spectrometric detection of

   testosterone as an internal standard in an unknown matrix. Second, even if the

   unknown matrix is assumed to be plasma or serum (which applicant does not concede),

   the levels of testosterone used by Ong are in vast excess of testosterone levels found in

   humans. The Ong Abstract presents two instrumental configurations for conducting

   metabolic stability screening by high turbulent flow liquid chromatography (HTLC)-mass

   spectrometry. The first configuration utilizes parallel extraction columns with a single

   analytical column (i.e., the parallel configuration), while the second configuration utilizes

   a serial configuration of a single extraction column and a single analytical column (i.e.,

   the serial configuration). The only reference to testosterone in the Ong Abstract is found

                                                                                       was

   used as a positive assay control. Ong Abstract, second to last paragraph. No sample

   matrix is recited in the parallel configuration studies. Further, Ong reports that a different




                                          Joint Appendix 0400

                                                                                                QUESTMS-00002919
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 401
                                                        324 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4824
                                                                             2713




    Application/Control Number: 12/607,905                                              Page 18
    Art Unit: 1654

    column configuration is required for analysis of

    unspecified analytes in plasma-tissue samples. Ong Abstract, last paragraph. Thus, it

    can be inferred that Ong's parallel configuration studies (the only studies where

    testosterone is mentioned) were not conducted with plasma or tissue samples.

          In describing analysis involving plasma/tissue matrices, Ong makes no indication

    that testosterone was detected. Instead, Ong merely indicates that analysis of"various

    analytes" by the parallel and serial configurations were compared during method

    validation experiments. Ong Abstract, last paragraph.

          Additionally, the levels of testosterone used by Ong are far greater than those

   typically tbund in human samples. Ong used testosterone as a positive assay control at

   concentrations of 5 laM and 0.5 pM. Ong Abstract, second to last paragraph. Using

   testosterone's molecular weight of about 288.42 g/mol, Ong's 5 gM and 0.5 gM

   testosterone concentrations correspond to concentrations of over 140,000 ng/dl and

   14,000 ng/dl, respectively. These concentrations are in vast excess of the about 90 to

   about 1100 ng/dl normal range of total testosterone in adult male humans and the

   about 2 to about 45 ng/dl in adult female humans. See Exhibit 3, attached hereto,

   indicating normal range of total testosterone in adult male and female humans.

          Applicant respectfully submits that, for the reasons described above regarding

   the unpredictability of ion suppression effects across different sample matrices, Ong's

   use                 as a

   samples is simply not predictive of an ability either to quantitate testosterone in a human

   sample or to perform that quantitation at testosterone levels present when taken from




                                         Joint Appendix 0401

                                                                                             QUESTMS-00002920
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 402
                                                        325 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4825
                                                                             2714




    Application/Control Number: 12/607,905                                                  Page 19
    Art Unit: 1654

    the human. The instant claims are not obvious over Ong without some express

    application of an MS method to quantitate testosterone in human samples at levels

    present when taken from the human, and an indication of a reasonable likelihood of

   success. Applicant respectfully requests reconsideration and withdrawal of this

   rejection.

                                         Response to arguments

    16.   Applicant's arguments have been carefully considered and deemed persuasive

   with respect to claim 6 which is drawn to a concentration. However, the other rejected

   claims do not require any specific concentration or detection limit. It is noted that the

   methods are claimed as "comprising" a series of steps, which does not preclude the use

   of other steps such as, e.g., sample pre-concentration. The transitional term

   "comprising", which is synonymous with "including," "containing," or "characterized by,"

   is inclusive or open-ended and does not exclude additional, unrecited elements or

   method steps. See, e.g., MPEP 2111.03.

          Further, with regards to the use of LC system which is connected in-line to a

   mass spectrometer it has been held that under KSR that "obvious to try" may be an

   appropriate test under 103 The Supreme Court stated in KSR:

          When there is motivation "to solve a problem and there are a finite number of
          identified, predictable solutions, a person of ordinary skill has good reason to
          pursue the known options within his or her technical grasp. If this        leads to
          anticipated            it is likely the product not of innovation but of ordinary skill
               common sense.         that                         a               was obvious to
          try might show that it was obvious under§ 1            KSR lnt'l Co. v. Teleflex Inc.,
          127 S. Ct. 1727,         82 USPQ2d 1385, 1397 (2007).




                                           Joint Appendix 0402

                                                                                                    QUESTMS-00002921
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 403
                                                        326 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4826
                                                                             2715



    Application/Control Number: 12/607,905                                              Page 20
    Art Unit: 1654

           The "problem" facing those in the art was the measurement of testosterone in

    human samples, and there were a limited number of methodologies available to do so.

    The skilled artisan would have had reason to try these methodologies with the

    reasonable expectation that at least one would be successful. In the instant case the

   detection of testosterone was taught by the prior art as set forth above. Thus, detecting

   testosterone using combined LC and MS is a "the product not of innovation but of

   ordinary skill and common sense," leading to the conclusion that invention is not

   patentable as it would have been obvious.

           In addition, KSR forecloses the argument that a specific teaching, suggestion or

   motivation is required to support a finding of obviousness.

          See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd.

   Patt. App. & lnterf. June 25, 2007) (citing KSR, 82 USPQ2s at 1396) (available at

   httg://www.usgto.gov/web/offices/dcom/bgai/grec/fd071925.gdf).

          Therefore the obviousness rejection of record is maintained.

   17.    Claims 6-9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable

   over Shackelton et al. (Steroids, 1997) in view of Quinn et al. (US 5,772,874, cited in the

   IDS dated 2/23/201 0) and Zimmer et al. (J Chrom 1999, cited in the IDS dated

   2/23/201 0).

          This rejection is withdrawn in view of Applicant's arguments and amendments.

                                        Double Patenting

   18.     The nonstatutory double patenting rejection is based on a judicially created
   doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
   unjustified or improper timewise extension of the "right to exclude" granted by a patent
   and to prevent possible harassment by multiple assignees. A nonstatutory




                                          Joint Appendix 0403

                                                                                             QUESTMS-00002922
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 404
                                                        327 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4827
                                                                             2716



    Application/Control Number: 12/607,905                                              Page 21
    Art Unit: 1654

    obviousness-type double patenting rejection is appropriate where the conflicting claims
    are not identical, but at least one examined application claim is not patentably distinct
   from the reference claim(s) because the examined application claim is either anticipated
   by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140
    F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29
    USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.
    1985); In re VanOrnum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422
    F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163
   USPQ 644 (CCPA 1969).
            A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
   may be used to overcome an actual or provisional rejection based on a nonstatutory
   double patenting ground provided the conflicting application or patent either is shown to
   be commonly owned with this application, or claims an invention made as a result of
   activities undertaken within the scope of a joint research agreement.
            Effective January 1, 1994, a registered attorney or agent of record may sign a
   terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
   37 CFR 3.73(b).

   19.    Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double

   patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7,754,419.

   Although the conflicting claims are not identical, they are not patentably distinct from

   each other because the instantly claimed invention and the invention claimed in US '419

   are both drawn to a method for determining the presence or amount of testosterone in a

   test sample utilizing steps encompassed or encompassed by the claimed method of US

   '419. US '419 teaches a method for determining the presence or amount of testosterone

   in a test sample comprising,

          (a) purifying testosterone from the test sample by HTLC extraction and liquid

   chromatography;



   detectable by a mass spectrometer having a mass/charge ratio selected from the group

   consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;




                                         Joint Appendix 0404

                                                                                              QUESTMS-00002923
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 405
                                                        328 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4828
                                                                             2717




   Application/Control Number: 12/607,905                                               Page 22
   Art Unit: 1654

          (c) detecting the presence or amount of the testosterone ion(s) by a mass

   spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

   the presence or amount of testosterone in the test sample, wherein the method is

   capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

   ng/mLJ in the test sample (see all claims of US '419 and also the section regarding the

   limit of detection (LOD) in Example 9 which describes the LOD is 0.6 ng/dl). US '419

   includes detection by MS/MSrrOF of the instantly claimed ions, which are made by

   ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

   and HTLC (turbulent flow chromatography) including appropriate columns. The ions

   detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

          Thus, the invention as a whole is prima facie obvious over the patent, especially

   in the absence of evidence to the contrary.

   20.    Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double

   patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7,348, 137.

   Although the conflicting claims are not identical, they are not patentably distinct from

   each other because the instantly claimed invention and the invention claimed in US '137

   are both drawn to a method for determining the presence or amount of testosterone in a

   test sample utilizing steps encompassed or encompassed by the claimed method of US

   '137. US '137 teaches a method for determining the               or amount of testosterone

     a
         {a) purifying testosterone from the test sample by HTLC extraction and liquid

   chromatography;




                                         Joint Appendix 0405

                                                                                              QUESTMS-00002924
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 406
                                                        329 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4829
                                                                             2718




    Application/Control Number: 12/607,905                                              Page 23
    Art Unit: 1654

          (b) ionizing the purified testosterone to produce one or more testosterone ions

   detectable by a mass spectrometer having a mass/charge ratio selected from the group

   consisting of 289.1    ± 0.5,   109.2 ± 0.5 and 96.9     ± 0.5;
          (c) detecting the presence or amount of the testosterone ion(s) by a mass

   spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

   the presence or amount of testosterone in the test sample, wherein the method is

   capable of detecting testosterone concentrations of less than 10 ng/dl (equivalent to 0.1

   ng/ml] in the test sample (see all claims of US '137 and also the section regarding the

   limit of detection (LOD) in Example 4 which describes the LOD is 0.6 ng/dl). US '137

   includes detection by MS/MSffOF of the instantly claimed ions, which are made by

   ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

   and HTLC (turbulent flow chromatography) including appropriate columns. The ions

   detected are 289.1     ± 0.5,   109.2 ± 0.5, 96.9 ± 0.5.

          Thus, the invention as a whole is prima facie obvious over the patent, especially

   in the absence of evidence to the contrary.

   21.    Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double

   patenting as being unpatentable over claims 1-39 of U.S. Patent No. 6,977, 143.

   Although the conflicting claims are not identical, they are not patentably distinct from

   each other because the instantly claimed invention and the invention claimed in US '143

   are      drawn     a                                              or      testosterone in   a
   test sample utilizing steps encompassed or encompassed by the claimed method of US




                                              Joint Appendix 0406

                                                                                               QUESTMS-00002925
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 407
                                                        330 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4830
                                                                             2719




    Application/Control Number: 12/607,905                                            Page 24
    Art Unit: 1654

    '143. US '143 teaches a method for determining the presence or amount of testosterone

    in a test sample comprising,

           (a) purifying testosterone from the test sample by HTLC extraction and liquid

    chromatography;

           (b) ionizing the purified testosterone to produce one or more testosterone ions

    detectable by a mass spectrometer having a mass/charge ratio selected from the group

    consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;

          (c) detecting the presence or amount of the testosterone ion(s) by a mass

    spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

   the presence or amount of testosterone in the test sample, wherein the method is

   capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

   ng/mLJ in the test sample (see all claims of US '143 and also the section regarding the

   limit of detection (LOD) in Example 9 which describes the LOD is 0.6 ng/dl). US '143

   includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

   ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

   and HTLC (turbulent flow chromatography) and appropriate columns for HTLC. The ions

   detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

          Thus, the invention as a whole is prima facie obvious over the patent, especially

   in the absence of evidence to the contrary.

                  1- i 3 are                       on

   obviousness-type double patenting as being unpatentable over claims 13-28 of




                                         Joint Appendix 0407

                                                                                             QUESTMS-00002926
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 408
                                                        331 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4831
                                                                             2720




    Application/Control Number: 12/607,905                                              Page 25
    Art Unit: 1654

    copending Application No. 12/946,785. Although the conflicting claims are not

    identical, they are not patentably distinct from each other because both are drawn to

          (a) purifying testosterone from the test sample by subjecting the sample to an

   extraction column and an analytical column to generate an eluent;

          (b) ionizing the purified testosterone to produce one or more testosterone ions

   detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

   spectrometry);

          (c) detecting the presence or amount of the testosterone ion(s) by a mass

   spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

   the presence or amount of testosterone in the test sample, wherein the method is

   capable of detecting testosterone concentrations of less than 10 ng/dl such as 1 ng/dl.

          This is a provisional obviousness-type double patenting rejection because the

   conflicting claims have not in fact been patented.

                                          Conclusion

   22.    No claim is allowed.

          The prior art made of record and not relied upon is considered pertinent to

   applicant's disclosure.

   23.    Any inquiry concerning this communication or earlier communications from the

   examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

           is                                 can                      on M-F 8




                                        Joint Appendix 0408

                                                                                            QUESTMS-00002927
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 409
                                                        332 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4832
                                                                             2721




    Application/Control Number: 12/607,905                                           Page 26
    Art Unit: 1654

           If attempts to reach the examiner by telephone are unsuccessful, the examiner's

    supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

    for the organization where this application or proceeding is assigned is 571-273-8300.

          Information regarding the status of an application may be obtained from the

    Patent Application Information Retrieval (PAIR) system. Status information for

   published applications may be obtained from either Private PAIR or Public PAIR.

   Status information for unpublished applications is available through Private PAIR only.

   For more information about the PAl R system, see http://pair-direct.uspto.gov. Should

   you have questions on access to the Private PAIR system, contact the Electronic

   Business Center (ESC) at 866-217-9197 (toll-free). If you would like assistance from a

   USPTO Customer Service Representative or access to the automated information

   system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



   /MARCELA M CORDERO GARCIN
   Primary Examiner, Art Unit 1654

   MMCG 12/2011




                                        Joint Appendix 0409

                                                                                           QUESTMS-00002928
        Case
        Case 1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                              Document 87-1
                                       72-6 Filed
                                            Filed 12/05/19
                                                  09/25/19 Page
                                                           Page 410
                                                                333 of
                                                                    of 514
                                                                       437 PageID
                                                                           PageID #:
                                                                                  #: 4833
                                                                                     2722


                                                                                         Application/Control No.               Applicant(s)/Patent Under
                                                                                                                               Reexamination
                                                                                         12/607,905                            CAULFIELD ET AL.
                    Notice of References Cited
                                                                                         Examiner                              Art Unit
                                                                                                                                                   Page 1 of 1
                                                                                         MARCELA M. CORDERO                    1654
                                                                                 U.S. PATENT DOCUMENTS
                          Document Number                        Date
    *              Country Code-Number-Kind Code               MM·YYYY                                    Name                                     Classification

           A      us-
           8      US·
           c      US·
           D      US·
           E      US·
           F      US·

          G       US·

          H       US·
             I    US·




 =Hi      M      US·
                     .


                                                                             FOREIGN PATENT DOCUMENTS
                         Document Number                       Date
   *              Country Code-Number-Kind Code               MM·YYYY                 Country                       Name                          Classification

          N
          0
          p

          Q

          R
          s
          T
                                                                               NON-PATENT DOCUMENTS

  *                                                Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                 Draisci et al. Quantitation of anabolic hormones and their metabolites in bovine serum and urine by liquid chromatography·
         u
                 tandem mass spectrometry, Journal of Chromatography A, 870, pages 511-522.



                 Robb et al. Atmospheric Pressure Photolonization: An Ionization Method for Liquid Chromatography-Mass Spectrometry. Anal.
         v       Chem. 2000, 72, pages 3653-3659.



         w

                 Alary. Comparative Study: LC·MS/MS Analysis of Four Steroid Compounds Using a New Photoionization Source and a
         X       Conventional APCI Source. Proceedings of the 49th ASMS Conference on Mass Spectrometry and Allied Topics, Chicago,
                 Illinois, May 27-31, 2001.
• A copy of this reference is not being furnished with this Office action.
Dates in MM·YYYY format are publication dates. Classifications may

US. Patent and Trademark Office
PT0-892 (Rev 01 ·2001)                                                       Notice of References Ctted                     Part of Paper No. 20111214



                                                                                  Joint Appendix 0410

                                                                                                                                                    QUESTMS-00002929
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 411
                                                          334 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4834
                                                                               2723


                     UNITED STATES PArENT AND TRADEMARK Ol·'l:lcE
                                                                                      lll'\ITED STATES DEPARTME"'T OF COMlVIERCE
                                                                                      United States Patent and Trademark Office
                                                                                      Address; COMMISSIONER FOR PATENTS
                                                                                            P.O. Box l450
                                                                                            Alcxandna, Virginia 223l3-l450
                                                                                            www.nsplo.gov




    APPLICATI0:-1 NO.           FILING DATE            FIRST NAl\1ED ll'iVEl'•tfOR   ATTORNEY DOCKET !\"0.            CONFIH.MATI0:-1 NO.

        13/118,180               05/27/2011               Michael P. Caulfield           034827-9108                            9065

        30542            7590             11117/2011
                                                                                                            EXA:Vll:-.'ER
        FOLEY & LARDNER LLP
        P.O. BOX 80278                                                                       CORDERO GARCIA, MARCELA M
        SAN DIEGO, CA 92138-0278
                                                                                           ART 1J"'IIT                      PAPER NUMBER

                                                                                              1654



                                                                                          MAIL DATE                     DELIVERY MODE

                                                                                           ll/17/201 I                         PAPER

Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev 04!07)
                                                       Joint Appendix 0411

                                                                                                                               QUESTMS-00002930
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 412
                                                            335 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4835
                                                                                 2724

                                                                                  Application No.                                Applicant(s)

                                                                                   13/118,180                                    CAULFIELD ET AL,
                  Office Action Summary                                           Examiner                                       Art Unit
                                                                                  MARCELA M. CORDERO                             1654
                                                                                  GARCIA
             -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
      A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE J. MONTH(S) OR THIRTY (30) DAYS,
      WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
        Extensions of time may be avaiiable under the provisions of 37 CFR 1 t 36(a). In no evem, however. may a reply be timely filed
        after SIX (6) MONTHS from the mailing date of this communication.
        If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
        Failure to reply within these~ or extended period for reply will. by statute, cause the application to become ABANDONED (35 U.S.C. § t33).
        Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
        earned patent term adjustment See 37 CFR t 704(b)

  Status

      1)!ZI Responsive to communication(s) filed on 27 May2011.
     2a)0 This action is FINAL.             2b)!ZI This action is non-final.
      3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
             _ _ ;the restriction requirement and election have been incorporated into this action.
      4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
             closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
  Disposition of Claims

      5)!ZI Claim(s) 13-39 is/are pending in the application.
            5a) Of the above claim(s) _ _ is/are withdrawn from consideration.
      6)0 Claim(s) _ _ is/are allowed.
      ?)!ZI Claim(s) 13-39 is/are rejected.
      8)0 Claim(s) _ _ is/are objected to.
      9)0 Claim(s) _ _ are subject to restriction and/or election requirement.

 Application Papers
     10)0 The specification is objected to by the Examiner.
     11 )0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
             Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
             Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
     12)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
 Priority under 35 U.S.C. § 119
    13)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
         a)O All b)O Some * c)O None of:
           1.0 Certified copies of the priority documents have been received.
             2.0 Certified copies of the priority documents have been received in Application No. ______ .
                                 of the certified               of the             documents have been received                     this National
                                      from the International Bureau                      Rule 1
         * See the attached detailed Office action for a list of the certified copies not received.



 Attachment{s)
       Notice of References Cited (PT0-892)                                                    4)   0   Interview Summary (PT0-413)
                                                                                                        Paper No(s)/Mail Date. _ _ .




PTOL-326 (Rev. 03-11)                                              Office Action Summary                                  Part of Paper No/Mail Date 20111112
                                                                       Joint Appendix 0412

                                                                                                                                                           QUESTMS-00002931
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 413
                                                        336 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4836
                                                                             2725



    Application/Control Number: 13/118,180                                                                   Page 2
    Art Unit: 1654

                                              DETAILED ACTION

    1.    The previous Office Action dated 9/7/2011 is herein vacated and replaced by this

   Office Action in order to correct for the fact that examiner used the original set of claims

   rather than the amended one.

                                             Status of the claims

   2.     Claims 1-12 have been cancelled. Claims 13-39 are new claims. Claims 13-39

   are pending and are presented for examination on the merits.

                                    Claim Rejections - 35 USC § 103

   3.     The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

   obviousness rejections set forth in this Office action:

          (a) A patent may not be obtained though the invention is not identically disclosed or described as set
          forth in section 102 of this title, if the differences between the subject matter sought to be patented and
          the prior art are such that the subject matter as a whole would have been obvious at the time the
          invention was made to a person having ordinary skill in the art to which said subject matter pertains.
          Patentability shall not be negatived by the manner in which the invention was made.

   4.     This application currently names joint inventors. In considering patentability of

   the claims under 35 U.S. C. 103(a), the examiner presumes that the subject matter of

   the various claims was commonly owned at the time any inventions covered therein

   were made absent any evidence to the contrary. Applicant is advised of the obligation

   under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was

   not commonly owned at the time a later invention was made in order for the examiner to

   consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g)

   prior art under 35 U.          103(a).




                                                 Joint Appendix 0413

                                                                                                                 QUESTMS-00002932
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 414
                                                        337 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4837
                                                                             2726



    Application/Control Number: 13/118,180                                                      Page 3
    Art Unit: 1654

    5.       Claims 13, 15, 19-20, 23-25 are rejected under 35 U.S. C. 103(a) as being

    unpatentable over Ong et al. 501h ASMS Conference Abstract Viewer, ASMS 2001,

   citation A44 in the IDS dated 7/21/2011) in view of Kryger (US 6,743,448).

          Ong et al. teach a method for determining the amount of testosterone present in

   a plasma sample, the method comprising:

          (b) purifying testosterone by (a) high turbulence liquid chromatography ("HTLC");

          (c) further purifying testosterone in the processed sample by liquid

   chormatography;

          (d) ionizing testosterone obtained in (c) to produce one or more testosterone ions

   detectable by mass spectrometry; and

          (e) detecting the amount of one or more testosterone ion(s) by a mass

   spectrometer, wherein the amount of the testosterone ion(s) is related to the amount of

   testosterone in the plasma sample.

          Ong et al. teach that the bioanalytical challenges faced by a pharmaceutical

   company range from support of structure-activity relationship (SAR) studies for lead

   optimization using in vitro metabolic stability to in vivo pharmacokinetic studies in

   various animal models. Most often, particularly in a small pharmaceutical company, part

   or all of the above efforts are outsourced due to the significant investment required to

   acquire, operate, and maintain the necessary analytical instrumentation. However,

   advantages gained from conducting these analyses             in~house   relative to outsourcing are

   enormous. Ong et al. teach programs that are supported using a single LC/MS/MS

   system.




                                          Joint Appendix 0414

                                                                                                   QUESTMS-00002933
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 415
                                                        338 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4838
                                                                             2727



    Application/Control Number: 13/118,180                                                  Page 4
    Art Unit: 1654

           Ong et al. describe an LC/MS/MS system consisting of a Cohesive 2300 HTLC

   system equipped with 2 binary pumps and a CTC PAL autosampler interfaced to an AB-

    Sciex API 3000 triple quadrupole mass spectrometer. One pump is used for sample

   loading and extraction, while the second pump operates a generic gradient to facilitate

   analyte elution. The main advantage of the system is the capability for on-line solid-

   phase extraction obviating the need for any manual sample preparation prior to mass

   spectrometric analysis. The system is also capable of conducting parallel on-line

   extractions to increase throughput.

          Ong et al. teach a Tecan Genesis liquid handling workstation was utilized for

   metabolic stability screening, which is capable of preparing approximately 400 samples

   (in under 4 hours) for analysis. In this program, the percentage of parent compound

   remaining after 1-hour incubation is determined, to complete sample analysis in a single

   batch overnight, the HTLC system is configured with two on-line extraction columns in

   parallel followed by a single analytical column. Use of this extraction column-switching

   mode allows one extraction column to be rinsed and equilibrated while the other is used

   for on-line extraction. The analytical column is operated under generic fast gradient

   chromatography to facilitate elution of a range of analytes with differing chemical

   characteristics, In this configuration, the cycle time is 2 minutes per injection facilitated

   by the use of higher(> 1mUmin) flow rates. Carryover is compound-dependent with

         as the worst case encountered. Testosterone is used as a positive control (at 5

   and 0.5 uM incubation concentrations) in this metabolic stability screening program.

   Within-batch precision of analysis as measured by percent testosterone remaining is




                                          Joint Appendix 0415

                                                                                               QUESTMS-00002934
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 416
                                                        339 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4839
                                                                             2728



    Application/Control Number: 13/118,180                                                Page 5
    Art Unit: 1654

   typically not greater than 10% (N = 4) while inter-batch precision calculated from over

   20 separate batches is not worse than 15%.

          For analyses involving plasma tissue matrices, in which lower limits of

   quantitation approaching 0.1 ng/ml are routinely required, a serial configuration,

   consisting of a single extraction column with a single analytical column, is used. The

   main advantages of this configuration are simplified sample preparation (even for tissue

   samples) prior to on-line extraction and minimal carryover (0.05%), although a longer

   cycle time is encountered because extractions are carried out serially. Examination of

   the results from parallel and serial configurations following method validation

   experiments with spiked plasma samples for various analytes revealed accuracy (1 0%

   relative error) and precision (1 0% RSD) values that are comparable (see pages 1-2).

          Ong et al. do not expressly teach precipitation of protein before step (b) or taking

   the sample expressly from a human.

          Kryger teaches that "bioavailable testosterone" and similar terms refer to

   testosterone that is not bound to sex hormone-binding globulin (SHBG) or albumin.

   Therefore testosterone which is "free" (unbound) or "weakly bound to" (easily

   dissociates from) serum albumin is considered to be bioavailable to tissues. Because of

   the high binding capacity (non-saturability) of albumin for testosterone, the serum

   concentration of albumin-bound testosterone will, in general, be proportional to the

   concentration of     testosterone.       proportionality factor                the product

   of the albumin -testosterone binding constant (3.6 x 104 Umole) and the serum albumin

   concentration (expressed in mole/Liter). The concentration of bioavailable testosterone




                                         Joint Appendix 0416

                                                                                            QUESTMS-00002935
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 417
                                                        340 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4840
                                                                             2729



    Application/Control Number: 13/118,180                                                 Page 6
    Art Unit: 1654

    is commonly measured using an ammonium sulfate precipitation method. Kryger

   teaches that "total testosterone" refers to the sum of: ( 1) free testosterone; (2)

   testosterone which is weakly bound to serum proteins, such as albumin-bound

   testosterone; and (3) testosterone which is tightly bound to high affinity binding serum

   proteins, such as SHBG-bound testosterone (col. 8). Further, Kryger teaches measuring

   free testosterone and total testosterone levels in humans before and after receiving

   testosterone (e.g., col. 5, Figures 5-6).

          It would have been obvious to one of ordinary skill in the art at the time the

   invention was made to utilize the invention of Ong et al. to measure total testosterone

   by doing a protein precipitation with ammonium sulfate in human serum as taught by

   Kryger. One of ordinary skill in the art at the time the invention was made would have

   been motivated to do so in order to determine baselines and also the effects of

   testosterone topical administration as taught by Kryger. One of ordinary skill in the art at

   the time the invention was made would have had a reasonable expectation of success

   given that Kryger teaches that total testosterone in females after transdermal

   testosterone application was about 50-70 ng/dl which is equivalent to 0.5-0.7 ng/ml

   which is within the LOQ reported by Ong et al.

          From the teachings of the references, it is apparent that one of ordinary skill in

   the art would have had a reasonable expectation of success in producing the claimed

   invention. Therefore, the invention as a whole was prima facie obvious to one of

   ordinary skill in the art at the time the invention was made, as evidenced by the

   references, especially in the absence of evidence to the contrary.




                                          Joint Appendix 0417

                                                                                               QUESTMS-00002936
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 418
                                                        341 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4841
                                                                             2730



    Application/Control Number: 13/118,180                                              Page 7
    Art Unit: 1654

   6.     Claims 13-16, 19-20, 22-25,28-32, 35, 36, 38-39 are rejected under 35 U.S.C.

    103(a) as being unpatentable over Caraiman et al. (ASMS 2003, poster number 075,

   citation A 17 in the IDS dated 7/21/2011) in view of Kryger (US 6, 743,448).

          Caraiman et al. disclose a method for determining the amount of testosterone in

   a plasma or serum sample, the method comprising:

          (b) purifying testosterone by (a) high turbulence liquid chromatography ("HTLC");

          (c) further purifying testosterone in the processed sample by liquid

   chormatography;

          (d) ionizing testosterone obtained in (c) to produce one or more testosterone ions

   detectable by mass spectrometry; and

          (e) detecting the amount of one or more testosterone ion(s) by a mass

   spectrometer, wherein the amount of the testosterone ion(s) is related to the amount of

   testosterone in the plasma sample.

          Caraiman et al. teach a sensitive, selective and fast method was developed for

   the analysis of Testosterone and Warfarin in rat plasma from in vivo pharmacokinetic

   experiments. The instrumentation consisted of Turbo Flow- Chromatography (TFC)

   coupled with an API 4000 TM mass spectrometer equipped with a combined TIS

   (TurbolonSpraymM)/APCI source. Total assay time is as short as 4.3 minutes including

   direct online injection of diluted plasma, HPLC separation and software-controlled

   switching of the ionization mode during the chromatographic run. For each compound

   the optimal ionization method was determined and set for the analytical run using the

   software. Limits of quantitation for Warfarin and Testosterone in rat plasma are




                                        Joint Appendix 0418

                                                                                           QUESTMS-00002937
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 419
                                                        342 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4842
                                                                             2731



   Application/Control Number: 13/118,180                                              Page 8
   Art Unit: 1654

   comparable with LOQs obtained for neat standards using conventional ion sources and

   HPLC (e.g., abstract).

          Caraiman et al. go on to teach that there is an ever increasing burden on

   analytical laboratories to make high sensitivity measurements, and to make them as

   quickly as possible. For the LC/MS analysis of compounds of widely differing polarities

   the demands are even higher since compounds in the same sample can often only be

   ionized optimally with the use of entirely different ionization sources (most commonly

   either electrospray ionization or atmospheric pressure chemical ionization (APCI, which

   reads upon a heated nebulizer, see also Figure 1)). This study illustrates the use of a

   combined TIS/APCI ionization source to combat this type of problem: as a software-

   selectable source, the ionization mode can be changed on the fly, allowing the user to

   choose the best ionization mode for each resolved compound in one analytical run.

   TurboFiow-Chromatography was used as a high- throughput method to eliminate the

   time-consuming sample preparation procedures for biological samples (e.g.,

   introduction).

          Instrumentation described by Caraiman et al. includes:

          - API4000 TM equipped with a DuoSpray TM ion source (Figure 1)

          -Cohesive® 2300 pump/valve interface module (Cohesive® Technologies,

   Franklin, MA, USA) and CTC PAL HTS autosampler (Cohesive® Technologies,

   Franklin, MA, USA) (Figure 2)

          The sample preparation comprises:




                                        Joint Appendix 0419

                                                                                             QUESTMS-00002938
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 420
                                                        343 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4843
                                                                             2732



   Application/Control Number: 13/118,180                                                  Page 9
   Art Unit: 1654

           - Calibration standards were prepared by mixing 200 ul of rat plasma with 200

   ul of standard solutions in 10% methanol;

           - Aliquots of 100 ul plasma samples from separate pharmacokinetic studies on

   rats for Testosterone and Warfarin were mixed and diluted with 200 ul 10% methanol;

          -Calibrators and unknowns were centrifuged at 16,600 g for 15 minutes. The

   supernatant was transferred to 300 ul vials and loaded in the autosampler;

          Chromatographic Conditions described by Caraiman:- Extraction Column:

   Cyclone TM HTLC (1.0 x 50 mm, 50 um)

          -Analytical column: Waters, C8 Nova Pak (4.6 x 20 mm, 4 um)

          - Mobile phase for loading pump and eluting pump

          A: Water (0.1% HCOOH) : Methanol (95:5 v/v)

          B: Water (0.1% HCOOH) :Methanol (5:95 v/v)

          - Run time: 4.33 minutes

          - Details for loading, transfer and eluting steps of the LC method: Figures 3-6

          Caraiman et al. teach that fast TIS/APCI switching allows TIS and APCI

   ionization for Warfarin and Testosterone, respectively in one single acquisition run.

   Switching the ionization mode and the polarity are performed so that the two peaks

   situated at less than 0.3 min apart in a chromatographic run can be baseline separated

   in two different periods.

          Cohesive® 2300 Turbo Flow® Chromatography system was used to reduce the

   sample preparation time for rat plasma samples from in vivo pharmacokinetic studies.

   Dual column focusing mode was used for optimum sensitivity.




                                         Joint Appendix 0420

                                                                                             QUESTMS-00002939
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 421
                                                        344 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4844
                                                                             2733



    Application/Control Number: 13/118,180                                               Page 10
    Art Unit: 1654

          Caraiman et al. conclude that a high-throughput method combining the

   advantages of using the dual ion source in combination with HTLC was developed for

   analysis of Warfarin and Testosterone from in vivo pharmacokinetic studies.

   Quantitation limits comparable with results for neat standards analyzed with

   conventional HPLC and ion sources, good precision (C. V. 10%) and accuracy were

   obtained. See, e.g., Table 3. The transition 289.1 -> 97.2 is used (see Table 1).

          Caraiman et al. do not expressly teach precipitation of protein before step (b) or

   taking the sample expressly from a human.

          Kryger teaches that "bioavailable testosterone" and similar terms refer to

   testosterone that is not bound to sex hormone-binding globulin (SHBG) or albumin.

   Therefore testosterone which is "free" (unbound) or "weakly bound to" (easily

   dissociates from) serum albumin is considered to be bioavailable to tissues. Because of

   the high binding capacity (non-saturability) of albumin for testosterone, the serum

   concentration of albumin-bound testosterone will, in general, be proportional to the

   concentration of free testosterone. The proportionality factor corresponds to the product
                                                                4
   of the albumin -testosterone binding constant (3.6 x 10 Umole) and the serum albumin

   concentration (expressed in mole/Liter). The concentration of bioavailable testosterone

   is commonly measured using an ammonium sulfate precipitation method. Kryger

   teaches that "total testosterone" refers to the sum of: (1) free testosterone; (2)

   testosterone which is weakly bound to serum proteins, such as albumin-bound

   testosterone; and (3) testosterone which is tightly bound to high affinity binding serum

   proteins, such as SHBG-bound testosterone (col. 8). Further, Kryger teaches measuring




                                          Joint Appendix 0421

                                                                                              QUESTMS-00002940
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 422
                                                        345 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4845
                                                                             2734



    Application/Control Number: 13/118,180                                                                 Page 11
    Art Unit: 1654

    free testosterone and total testosterone levels in humans before and after receiving

   testosterone (e.g., col. 5, Figures 5-6).

          It would have been obvious to one of ordinary skill in the art at the time the

   invention was made to utilize the invention of Caraiman et al. to measure total

   testosterone by doing a protein precipitation with ammonium sulfate in human serum as

   taught by Kryger. One of ordinary skill in the art at the time the invention was made

   would have been motivated to do so in order to determine baselines and also the effects

   of testosterone topical administration as taught by Kryger. One of ordinary skill in the art

   at the time the invention was made would have had a reasonable expectation of

   success given that Kryger teaches that total testosterone in females after 0.7 ng/

   transdermal testosterone application was about 50-70 ng/dl which is equivalent to 0.5-

   ml which is within the detection limits reported in Table 3, Figure 10 of Caraiman et al.

          From the teachings of the references, it is apparent that one of ordinary skill in

   the art would have had a reasonable expectation of success in producing the claimed

   invention. Therefore, the invention as a whole was prima facie obvious to one of

   ordinary skill in the art at the time the invention was made, as evidenced by the

   references, especially in the absence of evidence to the contrary.

                                    Claim Rejections - 35 USC § 112

   7.     The following is a quotation of the first paragraph of 35 U.S. C. 112:

                                                                  of the          and of the manner and          of
                   and         it, in such                    and exact terms as to enable any person       in the
          art to which it pertains, or with which it is most nearly connected, to make and use the same and shall
          set forth the best mode contemplated by the inventor of carrying out his invention.




                                                 Joint Appendix 0422

                                                                                                                QUESTMS-00002941
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 423
                                                        346 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4846
                                                                             2735



    Application/Control Number: 13/118,180                                                Page 12
    Art Unit: 1654

    8.     Claims 13, 15, 17-28, 30-31, 33-39 are rejected under 35 U.S.C. 112, first

    paragraph, as failing to comply with the written description requirement. The claim(s)

    contains subject matter which was not described in the specification in such a way as to

    reasonably convey to one skilled in the relevant art that the inventor(s), at the time the

   application was filed, had possession of the claimed invention. The MPEP states that

   the purpose of the written description requirement is to ensure that the inventor had

   possession, as of the filing date of the application, of the specific subject matter later

   claimed by him.    The MPEP lists factors that can be used to determine if sufficient

   evidence of possession has been furnished in the disclosure of the Application. These

   include "level of skill and knowledge in the art, partial structure, physical and/or

   chemical properties, functional characteristics alone or coupled with a known or

   disclosed correlation between structure and function, and the method of making the

   claimed invention. Disclosure of any combination of such identifying characteristics that

   distinguish the claimed invention from other materials and would lead one of skill in the

   art to the conclusion that the applicant was in possession of the claimed species is

   sufficient." MPEP 2163.

          The MPEP does state that for generic claim the genus can be adequately

   described if the disclosure presents a sufficient number of representative species that

   encompass the genus. MPEP 2163.         If the genus has a substantial variance, the

   disclosure must describe a sufficient variety of species to reflect the variation within that

   genus. See MPEP 2163. Although the MPEP does not define what constitute a

   sufficient number of representative, the Courts have indicated what do not constitute a




                                          Joint Appendix 0423

                                                                                                QUESTMS-00002942
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 424
                                                        347 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4847
                                                                             2736



    Application/Control Number: 13/118,180                                            Page 13
    Art Unit: 1654

    representative number species to adequately describe a broad generic. In Gostelli, the

    Court determined that the disclosure of two chemical compounds within a subgenus did

    not describe that subgenus.   In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.

          In the instant case, the claims are drawn to a method for determining the

    amount of testosterone in a plasma or serum sample when taken from a human,

    the method comprising:

          (a) processing a human plasma or serum sample by one or more methods

   to generate a processed sample, wherein at least one method used is protein

   precipitation;

          (b) purifying testosterone in the processed sample of step (a) by high

   turbulence liquid chromatography ("HTLC");

          (c) following step (b), further purifying testosterone in the processed

   sample by liquid chromatography;

          (d) ionizing testosterone obtained in step (c) to produce one or more

   testosterone ions detectable by mass spectrometry; and

          (e) detecting the amount of one or more testosterone ion(s) by a mass

   spectrometer, wherein the amount of testosterone in the plasma or serum sample

   when taken from a human.

          With regards to the "testosterone ion(s)" the instant disclosure teaches at [0008]-

   [0009] that the methods comprise ionizing all or portion of the testosterone present in a

   test sample to produce one or more testosterone ions detectable in a mass

   spectrometer operating in positive mode. However, the examples are drawn exclusively




                                        Joint Appendix 0424

                                                                                          QUESTMS-00002943
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 425
                                                        348 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4848
                                                                             2737



    Application/Control Number: 13/118,180                                                        Page 14
    Art Unit: 1654

   to the largest ion produced by testosterone, i.e., 289.1 ± 0.5 m/z and fragment ions

   thereof: 109.2 ± 0.5 m/z and 96.9       ± 0.5   m/z. Further, the broad claims do not require

    MS/MS analysis, however all the examples provided and the LOQ and LOD are drawn

   to HTLC/MS/MS analysis. The examples provided are as follows: Example 1 is drawn to

   sample preparation of the sample including protein precipitation. Example 2 is drawn to

   detection of precursor ion 289.1      ± 0.5   m/z and penta-deuterated equivalent at 294.1        ±
   0.5 m/z. Example 3 is drawn to detection and quantitation of testosterone by MS/MS

   using the parent ion and fragment ions 109.2          ± 0.5     m/z and 96.9   ± 0.5   m/z. Example 4

   is drawn to LOD determination, which is corresponding to 0.6 ng/dl (0.006 ng/ml) for

   HTLC/MS/MS using stripped serum. Example 5 is drawn to LOQ determination, which

   was determined to be 1 ng/dl for HTLC/MS/MS. Example 6 is drawn to a comparison of

   total testosterone results obtained from the HTLC/MS/MS, radioimmunoassay (RIA) and

   the Bayer Advia Centaur® automated platform. Example 7 is drawn to assay linearity.

   Example 8 is drawn to assay specificity. Example 9 is drawn to atmospheric pressure

   photoionization. Thus, all examples are drawn to the use of the largest ion produced by

   testosterone, i.e., 289.1   ± 0.5   m/z and fragment ions thereof: 109.2 ± 0.5 m/z and 96.9

   ± 0.5 m/z. As stated earlier, the MPEP states that written description for a genus can

   be achieved by a representative number of species within a broad generic. It is

   unquestionable claim 1 is a broad generic with respect all possible ions encompassed

   by the claims. Here, the claims lack written description because there is no disclosure

   of other ions being used and/or being available for analysis based on their ionic

   concentration as disclosed in the examples in the specification. Moreover, the




                                             Joint Appendix 0425

                                                                                                      QUESTMS-00002944
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 426
                                                        349 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4849
                                                                             2738



    Application/Control Number: 13/118,180                                                Page 15
    Art Unit: 1654

    specification lack sufficient variety of ionic species to reflect this variance in the genus

    since the specification does not provide any examples of any other testosterone ions

    beyond the parent ion 289.1    ± 0.5   m/z and fragment ions thereof: 109.2 ± 0.5 m/z and

   96.9    ± 0.5   m/z. Furthermore, the LOQ and LOD are drawn to HTLC/MS/MS

   determination using 289.1     ± 0.5 m/z and fragment ions the largest ion   produced by

   testosterone, i.e., 289.1   ± 0.5   m/z and fragment ions thereof: 109.2 ± 0.5 m/z and 96.9

   ± 0.5   m/z. No other positive ions are shown to be used. The description requirement of

   the patent statute requires a description of an invention, not an indication of a result that

   one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521,

   222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification

   does "little more than outlin[e] goals appellants hope the claimed invention achieves and

   the problems the invention will hopefully ameliorate."). Accordingly, it is deemed that

   the specification fails to provide adequate written description for the genus of the claims

   and does not reasonably convey to one skilled in the relevant art that the inventor(s), at

   the time the application was filed, had possession of the entire scope of the claimed

   invention.

                                           Double Patenting

   9.       The nonstatutory double patenting rejection is based on a judicially created

   doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

   unjustified or improper timewise extension of the "right to exclude" granted by a patent

   and to prevent possible harassment by multiple assignees. A nonstatutory

   obviousness-type double patenting rejection is appropriate where the conflicting claims




                                             Joint Appendix 0426

                                                                                              QUESTMS-00002945
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 427
                                                        350 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4850
                                                                             2739



    Application/Control Number: 13/118,180                                              Page 16
    Art Unit: 1654

   are not identical, but at least one examined application claim is not patentably distinct

   from the reference claim(s) because the examined application claim is either anticipated

   by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

    F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

    USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

   1985); In re VanOrnum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422

   F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

   USPQ 644 (CCPA 1969).

          A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

   may be used to overcome an actual or provisional rejection based on a nonstatutory

   double patenting ground provided the conflicting application or patent either is shown to

   be commonly owned with this application, or claims an invention made as a result of

   activities undertaken within the scope of a joint research agreement.

          Effective January 1 , 1994, a registered attorney or agent of record may sign a

   terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

   37 CFR 3.73(b).

   10.    Claims 13-39 are rejected on the ground of nonstatutory obviousness-type

   double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 6,977, 143.

   Although the conflicting claims are not identical, they are not patentably distinct from

   each other because the instantly claimed invention and the invention claimed in US '143

   are both drawn to a method for determining the amount of testosterone in a plasma or

   serum sample when taken from a human, the method comprising:




                                         Joint Appendix 0427

                                                                                              QUESTMS-00002946
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 428
                                                        351 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4851
                                                                             2740



    Application/Control Number: 13/118,180                                              Page 17
    Art Unit: 1654

          (a) processing a human plasma or serum sample by one or more methods to

   generate a processed sample, wherein at least one method used is protein

   precipitation;

          (b) purifying testosterone in the processed sample of step (a) by high turbulence

   liquid chromatography ("HTLC");

          (c) following step (b), further purifying testosterone in the processed sample by

   liquid chromatography;

          (d) ionizing testosterone obtained in step (c) to produce one or more testosterone

   ions detectable by mass spectrometry; and

          (e) detecting the amount of one or more testosterone ion(s) by a mass

   spectrometer, wherein the amount of testosterone in the plasma or serum sample when

   taken from a human .

          . Further, the instantly claimed method encompasses and/or is encompassed by

   the claimed method of US '413.

   11.    Claims 13-39 are rejected on the ground of nonstatutory obviousness-type

   double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7,348,137.

   Although the conflicting claims are not identical, they are not patentably distinct from

   each other because the instantly claimed invention and the invention claimed in US '137

   are both drawn to a method for determining the amount of testosterone in a plasma or

   serum sample when taken from a human, the method comprising.




                                         Joint Appendix 0428

                                                                                              QUESTMS-00002947
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 429
                                                        352 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4852
                                                                             2741



    Application/Control Number: 13/118,180                                              Page 18
    Art Unit: 1654

           (a) processing a human plasma or serum sample by one or more methods to

    generate a processed sample, wherein at least one method used is protein

    precipitation;

           (b) purifying testosterone in the processed sample of step (a) by high turbulence

    liquid chromatography ("HTLC");

           (c) following step (b), further purifying testosterone in the processed sample by

   liquid chromatography;

           (d) ionizing testosterone obtained in step (c) to produce one or more testosterone

   ions detectable by mass spectrometry; and

           (e) detecting the amount of one or more testosterone ion(s) by a mass

   spectrometer, wherein the amount of testosterone in the plasma or serum sample when

   taken from a human.

           Further, the instantly claimed method encompasses and/or is encompassed by

   the claimed method of US '137.

   12.    Claims 13-39 are rejected on the ground of nonstatutory obviousness-type

   double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 7,754,419

   Although the conflicting claims are not identical, they are not patentably distinct from

   each other because the instantly claimed invention and the invention claimed in US '419

   are both drawn to a method for determining the amount of testosterone in a plasma or

   serum sample when taken from a human, the method comprising:




                                         Joint Appendix 0429

                                                                                              QUESTMS-00002948
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 430
                                                        353 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4853
                                                                             2742




   Application/Control Number: 13/118,180                                               Page 19
   Art Unit: 1654

          (a) processing a human plasma or serum sample by one or more methods to

   generate a processed sample, wherein at least one method used is protein

   precipitation;

          (b) purifying testosterone in the processed sample of step (a) by high turbulence

   liquid chromatography ("HTLC");

          (c) following step (b), further purifying testosterone in the processed sample by

   liquid chromatography;

          (d) ionizing testosterone obtained in step (c) to produce one or more testosterone

   ions detectable by mass spectrometry; and

          (e) detecting the amount of one or more testosterone ion(s) by a mass

   spectrometer, wherein the amount of testosterone in the plasma or serum sample when

   taken from a human.

          Further, the instantly claimed method encompasses and/or is encompassed by

   the claimed method of US '419.

                                         Conclusion

   13.    No claim is allowed.

          The prior art made of record and not relied upon is considered pertinent to

   applicant's disclosure.

   14.    Any inquiry concerning this communication or earlier communications from the

   examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

   number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.




                                        Joint Appendix 0430

                                                                                           QUESTMS-00002949
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 431
                                                        354 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4854
                                                                             2743



    Application/Control Number: 13/118,180                                           Page 20
    Art Unit: 1654

           If attempts to reach the examiner by telephone are unsuccessful, the examiner's

    supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

    for the organization where this application or proceeding is assigned is 571-273-8300.

          Information regarding the status of an application may be obtained from the

    Patent Application Information Retrieval (PAIR) system. Status information for

   published applications may be obtained from either Private PAIR or Public PAIR.

   Status information for unpublished applications is available through Private PAIR only.

   For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

   you have questions on access to the Private PAIR system, contact the Electronic

   Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

   USPTO Customer Service Representative or access to the automated information

   system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



   /MARCELA M CORDERO GARCIA/
   Primary Examiner, Art Unit 1654

   MMCG 11/2011




                                        Joint Appendix 0431

                                                                                          QUESTMS-00002950
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 432
                                                                 355 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4855
                                                                                      2744


                                                                                        Application/Control No.            Applicant(s)/Patent Under
                                                                                                                           Reexamination
                                                                                        13/118,180                         CAULFIELD ET AL.
                   Notice of References Cited
                                                                                        Examiner                           Art Unit
                                                                                                                                                 Page 1 of 1
                                                                                        MARCELA M. CORDERO                 1654
                                                                             U.S. PATENT DOCUMENTS
                         Document Number                      Date
     *             Country Code-Number-Kind Code           MM-YYYY                                      Name                                      Classification

     *    A      US-6, 7 43,448                           06-2004           Kryger, Abraham H.                                                        424/489

          B      US-

          c      US-

          D      US-

          E      us-
          F      US-

          G      US-

          H      US-
                 US-
 -
         ~       US-

          K      us-
          L      US-

          M      US-
                                                                         FOREIGN PATENT DOCUMENTS
                         Document Number                      Date
   *              Country Code-Number-Kind Code           MM-YYYY                   Country                       Name                           Classification

          N
         0
          p

         Q

          R

         s
         T
                                                                            NON-PATENT DOCUMENTS

  *                                             Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


         u



         v


         w


         X


'A cooy ct this reference is not being furnished with this Office action. (See MPEP § 7C7.05(a).)
Dates MM-YYYY format are                     dates. Classifications may be US 0'

U S Patent and Trademark Offjce
PT0-892 (Rev.          -2001)                                           Notice of References Cited                       Part ol Paper No. 201 i 11


                                                                               Joint Appendix 0432

                                                                                                                                                      QUESTMS-00002951
 Case
 Case 1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document 87-1
                                72-6 Filed
                                     Filed 12/05/19
                                           09/25/19 Page
                                                    Page 433
                                                         356 of
                                                             of 514
                                                                437 PageID
                                                                    PageID #:
                                                                           #: 4856
                                                                              2745

                                                                                                                                               PTO/SB/26 (07-09)
                                                                                                          Approved for use through 07/31/2012. OMB 0651-0031
                                                                                      U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE



                   REJECTION OVER A "PRIOR" PATENT
                                                                                                                     I
      Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
          TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING                                                            Docket Number (Optional)
                                                                                                                       034827-9107

In reApplication of: Michael P. Caulfield, Darren A Carns and Richard E Reitz

Application No.: 12/946,785

Filed: 11/15/2010

For: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY


The owner*, Ouest Diagnostics Investments Incorporated             , of    100       percent interest in the instant application hereby disclaims,
except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond
the expiration date of the full statutory term prior patent No. 6 977 143            as the term of said prior patent is defined in 35 U.S.C. 154
and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so
granted on the instant application shall be enforceable only for and during such period that it and the prior patent are commonly owned. This
agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

In making the above disclaimer, the owner does not disclaim the terminal part of the term of any patent granted on the instant application that
would extend to the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of the prior patent, "as the term of said prior
patent is presently shortened by any terminal disclaimer," in the event that said prior patent later:
     expires for failure to pay a maintenance fee;
     is held unenforceable;
     is found invalid by a court of competent jurisdiction;
     is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321;
     has all claims canceled by a reexamination certificate;
     is reissued; or
     is in any manner terminated prior to the expiration of its full statutory term as presently shortened by any terminal disclaimer.

Check either box 1 or 2 below, if appropriate.

1.   D    For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency,
          etc.), the undersigned is empowered to act on behalf of the business/organization.

          I hereby declare that all statements rna de herein of my own knowledge are true and that all statements made on in formation and
belief are believed to be true; a nd further that these statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such      willful false
statements may jeopardize the validity of the application or any patent issued thereon.

2. [{]    The undersigned is an attorney or agent of record. Reg. No . --=.57"-'' -'1-'4"-7_ _ _ _ __



                                                                                                                                            03-28-2012
                                            '                             Signature                                                             Date


                                                                                  Anthony C. Kuhlmann
                                                                                   Typed or printed name


                                                                                                                                  (858) 847-6776
                                                                                                                                Telephone Number

     D      Terminal disclaimer fee under 37 CFR 1.20(d) included.

                         WARNING: Information on this form may become public. Credit card information should not
                         be included on this form. Provide credit card information and authorization on PT0-2038.


*Statement under 37 CFR 3.73(b) is required if terminal disclaimer is signed by the assignee (owner).
Form PTO/SB/96 may be used for making this certification. See MPEP § 324.

Th1s collection of mformat1on 1s reqUired by 37 CFR 1.321. The mformat1on IS requ1red to obta1n or retam a benefit by the public which is to f1le (and by the USPTO
to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments
on the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent
and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.


                                     If you need assistance in completing the form, caii1-800-PT0-9199 and select option 2.




                                                                       Joint Appendix 0433

                                                                                                                                                          QUESTMS-00002952
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 434
                                                               357 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4857
                                                                                    2746


                                                                                Atty. Dkt. No. 034827-9107


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:         Caulfield et al.

        Title:             DETERMINATION OF
                           TESTOSTERONE BY MASS
                           SPECTROMETRY

        Appl. No.:         12/946,785

        Filing Date:       11/15/2010

         Examiner:         Cordero Garcia, Marcela M.

        Art Unit:          1654

        Confirmation       1630
        Number:

                                  INFORMATION DISCLOSURE STATEMENT
                                          UNDER 37 CFR §1.56

         Mail Stop Amendment
         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-1450

         Commissioner:

                   Submitted herewith on Form PTO/SB/08 is a listing of documents known to Applicants
         in order to comply with Applicants' duty of disclosure pursuant to 37 CFR § 1.56.

                   A copy of each non-U.S. patent document and each non-patent document is being
         submitted to comply with the provisions of 37 CFR § 1.97 and§ 1.98.

                   The submission of any document herewith, which is not a statutory bar, is not intended as
         an admission that such document constitutes prior art against the claims of the present
         application or that such document is considered material to patentability as defined in 3 7 CFR
         § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to



4813-9068-9550.1                                           -1-

                                                     Joint Appendix 0434

                                                                                                        QUESTMS-00002953
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 435
                                                               358 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4858
                                                                                    2747


                                                                                     Atty. Dkt. No. 034827-9107


         antedate or otherwise remove as a competent reference any document which is determined to be a
         prima facie art reference against the claims of the present application.



                                             TIMING OF THE DISCLOSURE


                    The listed documents are being submitted in compliance with 37 CFR §1.97(b), before
         the mailing of a first Office action after the filing of a Request for Continued Examination under
         §1.114.



                                            RELEVANCE OF EACH DOCUMENT


                    All of the documents are in English.

                    Applicants respectfully request that each listed document be considered by the Examiner
         and be made of record in the present application and that an initialed copy ofForm PTO/SB/08
         be returned in accordance with MPEP §609.


                    Although Applicant believes that no fee is required, the Commissioner is hereby
         authorized to charge any additional fees which may be due to Deposit Account No. 19-0741.
                                                                  Respectfully submitted,

                                                                                         .-


                                   A/;"')                                      1 / /' .
                         3 I::<_
         Dme ___________~~~-·-----------------                    By~y4~'-~~~~~---,
                                                                                 __~J
                                                                                    __--__- ________
         FOLEY & LARDNER LLP                                                Anthony C. Kuhlmann
         Customer Number: 30542                                             Attorney for Applicant
         Telephone:  (858) 847-6776                                         Registration No. 57,147
         Facsimile:  (858) 792-6773




4813-9068-9550. 1                                           -2-

                                                      Joint Appendix 0435

                                                                                                           QUESTMS-00002954
          Case
          Case 1:18-cv-01436-MN
               1:18-cv-01436-MN Document
                                Document 87-1
                                         72-6 Filed
                                              Filed 12/05/19
                                                    09/25/19 Page
                                                             Page 436
                                                                  359 of
                                                                      of 514
                                                                         437 PageID
                                                                             PageID #:
                                                                                    #: 4859
                                                                                       2748
                                                                                                                                                            PTO/SB/06 (07-06)
                                                                                                                         Approved for use through t/3t/2007. OMB 065t -0032
                                                                                                   U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                  Under the Paperwork Reduction Act of t 995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
    PATENT APPLICATION FEE DETERMINATION RECORD                                                        Application or Docket Number      Filing Date
                                      Substitute for Form PT0-875                                              12/946,785             11/15/2010            D To be Mailed
                                 APPLICATION AS FILED- PART I                                                                                          OTHER THAN
                                                      (Column t)                  (Column 2)               SMALL ENTITY       D       OR               SMALL ENTITY
                          FOR                        NUMBER FILED              NUMBER EXTRA               RATE($)        FEE($)              RATE($)            FEE($)

  D       BASIC FEE                                      N/A                          N/A                   N/A                                 N/A
          (37 CFR 1.16(a), (b), or (c))
  D        SEARCH FEE                                    N/A                          N/A                   N/A                                 N/A
           (37 CFR 116(k), (i), or (m))

  D        EXAMINATION FEE
           (37 CFR 1.16(o), (p), or (q))
                                                         N/A                          N/A                   N/A                                 N/A
  TOTAL CLAIMS
  (37 CFR 1.16(i))                                          minus 20 =     .                              X$      =                   OR     X $        =

  INDEPENDENT CLAIMS
  (37 CFR 1.16(h))                                             minus 3 =
                                                                           .                              X$      =                          X $        =

                                               If the specification and drawings exceed 100
                                               sheets of paper, the application size fee due
  0APPLICATION SIZE FEE
                                               is $250 ($125 for small entity) for each
    (37 CFR 1.16(s))
                                               additional 50 sheets or fraction thereof. See
                                               35 U.S. C. 41 (a)(1 )(G) and 37 CFR 1.16(s).
  D MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR 1.16(j))
  • If the difference in column 1 is less than zero, enter "0" in column 2.                                TOTAL                              TOTAL

                             APPLICATION AS AMENDED- PART II
                                                                                                                                                   OTHER THAN
                                        (Column 1)                   (Column 2)           (Column 3)           SMALL ENTITY           OR               SMALL ENTITY
                                    CLAIMS                         HIGHEST
                                    REMAINING                      NUMBER                 PRESENT                     ADDITIONAL                              ADDITIONAL
f--
            03/28/2012              AFTER                          PREVIOUSLY              EXTRA
                                                                                                          RATE($)
                                                                                                                      FEE($)
                                                                                                                                             RATE($)
                                                                                                                                                                FEE($)
z                                   AMENDMENT                      PAID FOR
w          Total
:;:;;:      1.16(i))
                       (37 CFR
                                    • 24                Minus      .. 27              =   0               X$      =                   OR     X $60=               0
0
z           Independent
           (37 CFR 1 .16(h))
                                    •2                  Minus      ... 3              =   0               X$      =                   OR     X $250=              0
w
:;:;;:
<(
            D Application Size Fee (37 CFR 1.16(s))
            D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                         OR

                                                                                                          TOTAL                              TOTAL
                                                                                                          ADD'L                       OR     ADD'L                0
                                                                                                          FEE                                FEE

                                        (Column 1)                   (Column 2)           (Column 3)
                                      CLAIMS                        HIGHEST
                                     REMAINING                      NUMBER                PRESENT                     ADDITIONAL                              ADDITIONAL
                                                                                                          RATE($)                            RATE($)
                                       AFTER                       PREVIOUSLY              EXTRA                      FEE($)                                    FEE($)
                                    AMENDMENT                       PAID FOR
 z
 w
  f--
           Total
            1.16(i))
                       (37 CFR      .                   Minus      ..                 =                   X$      =                   OR     X $        =
 :;:;;:
 0
            Independent
           (37 CFR 1 .16(h))
                                    .                   Minus      ...                =                   X$      =                   OR     X $        =
 z          D Application Size Fee (37 CFR 1.16(s))
 w
 :;:;;:
 <(         D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                         OR

                                                                                                          TOTAL                              TOTAL
                                                                                                          ADD'L                       OR     ADD'L
                                                                                                          FEE                                FEE
  * If the entry in column        1 is less than the entry in column 2, write "0" in column 3.
                                                                                                          Legal Instrument Examiner:
  •• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
                                                                                                          /DESHONNE T. MARTINO/
  ••• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
  The "Highest Number Previously Paid For" (Total or Independent) is the highest number found in the appropriate box in column 1.
Th1s collection of mformat1on 1s requ1red by 37 CFR 1.16. The mformat1on 1s requ1red to obta1n or reta1n a benefit by the public wh1ch 1s to f1le (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1 .14. This collection is estimated to take 12 minutes to complete, including gathering,
preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you
require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S.
Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                            If you need assistance in completing the form, ca/11-800-PT0-9199 and select option 2.




                                                                                    Joint Appendix 0436

                                                                                                                                                               QUESTMS-00002955
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 437
                                                                360 ofof 514
                                                                         437 PageID
                                                                               PageID #:
                                                                                      #: 4860
                                                                                         2749
                               Application/Control No.    Applicant(s)/Patent under
        Application Number                                Reexamination

                                      12/946,785                 CAULFIELD ET AL.
                       IIIIII
                                                                           I
   Document Code - DISQ                               Internal Document- DO NOT MAIL


   TERMINAL
   DISCLAIMER
                                     ~APPROVED                     D   DISAPPROVED



                                     This patent is subject
        Date Filed : 03/28/12            to a Terminal
                                           Disclaimer




    IApproved/Disapproved by:                                                                   I
Angie Walker




  U.S. Patent and Trademark Office




                                           Joint Appendix 0437

                                                                                      QUESTMS-00002956
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 438
                                                             361 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4861
                                                                                  2750
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                UNITED STATES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria, Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.             CONFIRMATION NO.

       12/946,785               11115/2010              Michael P. Caulfield       034827-9107                          1630

       30542            7590             04/05/2012
                                                                                                   EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                 CORDERO GARCIA, MARCELA M
       SAN DIEGO, CA 92138-0278
                                                                                    ART UNIT                      PAPER NUMBER

                                                                                       1654



                                                                                    MAIL DATE                    DELIVERY MODE

                                                                                    04/05/2012                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




                                                      Joint Appendix 0438
PTOL-90A (Rev. 04/07)
                                                                                                                       QUESTMS-00002957
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 439
                                                             362 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4862
                                                                                  2751
                                                                                       Application No.                         Applicant(s)

                                                                                       12/946,785                              CAULFIELD ET AL.
         Applicant-Initiated Interview Summary                                         Examiner                                Art Unit

                                                                                       MARCELA M. CORDERO                      1654
                                                                                       GARCIA

   All participants (applicant, applicant's representative, PTO personnel):

  (1) MARCELA M. CORDERO GARCIA.                                                         (3) _ _ .

  (2) TIM LOBRING.                                                                       (4) _ _ .

      Date of Interview: _ _

       Type:            1Z1 Telephonic 0 Video Conference
                        0 Personal [copy given to: 0 applicant                     0    applicant's representative]

   Exhibit shown or demonstration conducted:                      0   Yes          0No.
       If Yes, brief description: _ _ .


  Issues Discussed                 0101   0112 0102 0103 IZ!Others
 (For each of the checked box( es) above. please describe below the issue and detailed description of the discussion)


 Claim(s) discussed: All. in general.

   Identification of prior art discussed: Prior art rejections of record.

 Substance of Interview
 (For each issue discussed, provide a detailed description and indicate if agreement was reached. Some topics may include: identification or clarification of a
 reference or a portion thereof, claim interpretation, proposed amendments, arguments of any applied references etc ... )


  Applicant's representative contacted Examiner to discuss potential amendments that would place the application in
  condition for allowance. Applicants plan to file the response along with a Request for Continued Examination.




 Applicant recordation instructions: The formal written reply to the last Office action must include the substance of the interview. (See MPEP
 section 713.04). If a reply to the last Office action has already been filed, applicant is given a non-extendable period of the longer of one month or
 thirty days from this interview date, or the mailing date of this interview summary form, whichever is later, to file a statement of the substance of the
 interview

 Examiner recordation instructions: Examiners must summarize the substance of any interview of record. A complete and proper recordation of
 the substance of an interview should include the items listed in MPEP 713.04 for complete and proper recordation including the identification of the
 general thrust of each argument or issue discussed, a general indication of any other pertinent matters discussed regarding patentability and the
 general results or outcome of the interview, to include an indication as to whether or not agreement was reached on the issues raised.


 1Z1 Attachment
  /MARCELA M CORDERO GARCIA!
  Primary Examiner, Art Unit 1654



U.S. Patent and Trademark Off1ce
PTOL-413 (Rev. 8/11/2010)                                              Joint Appendix
                                                                         Interview    0439
                                                                                   Summary                                                   Paper No. 20120327


                                                                                                                                                     QUESTMS-00002958
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document  87-1
                                     72-6 Filed
                                            Filed 12/05/19
                                                    09/25/19 Page
                                                                Page 440
                                                                       363 of
                                                                           of 514
                                                                              437 PageID
                                                                                  PageID #:
                                                                                         #: 4863
                                                                                            2752
                           Summary of Record of Interview Requirements
Manual of Patent Examining Procedure (MPEP), Section 713.04, Substance of Interview Must be Made of Record
A complete written statement as to the substance of any face-to-face, video conference, or telephone interview with regard to an application must be made of record in the
application whether or not an agreement with the examiner was reached at the interview.

                                                      Title 37 Code of Federal Regulations (CFR) § 1.133 Interviews
                                                                                  Paragraph (b)

In every instance where reconsideration is requested in view of an interview with an examiner, a complete written statement of the reasons presented at the interview as
warranting favorable action must be filed by the applicant. An interview does not remove the necessity for reply to Office action as specified in§§ 1.111, 1.135. (35 U.S. C. 132)


                                                              37 CFR §1.2 Business to be transacted in writing.
All business with the Patent or Trademark Office should be transacted in writing. The personal attendance of applicants or their attorneys or agents at the Patent and
Trademark Office is unnecessary. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to
any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt.



         The action of the Patent and Trademark Office cannot be based exclusively on the written record in the Office if that record is itself
incomplete through the failure to record the substance of interviews.
         It is the responsibility of the applicant or the attorney or agent to make the substance of an interview of record in the application file, unless
the examiner indicates he or she will do so. It is the examiner's responsibility to see that such a record is made and to correct material inaccuracies
which bear directly on the question of patentability.

          Examiners must complete an Interview Summary Form for each interview held where a matter of substance has been discussed during the
interview by checking the appropriate boxes and filling in the blanks. Discussions regarding only procedural matters, directed solely to restriction
requirements for which interview recordation is otherwise provided for in Section 812.01 of the Manual of Patent Examining Procedure, or pointing
out typographical errors or unreadable script in Office actions or the like, are excluded from the interview recordation procedures below. Where the
substance of an interview is completely recorded in an Examiners Amendment, no separate Interview Summary Record is required.

           The Interview Summary Form shall be given an appropriate Paper No., placed in the right hand portion of the file, and listed on the
"Contents" section of the file wrapper. In a personal interview, a duplicate of the Form is given to the applicant (or attorney or agent) at the
conclusion of the interview. In the case of a telephone or video-conference interview, the copy is mailed to the applicant's correspondence address
either with or prior to the next official communication. If additional correspondence from the examiner is not likely before an allowance or if other
circumstances dictate, the Form should be mailed promptly after the interview rather than with the next official communication.

            The Form provides for recordation of the following information:
            -Application Number (Series Code and Serial Number)
            -Name of applicant
            -Name of examiner
            -Date of interview
            -Type of interview (telephonic, video-conference, or personal)
            -Name of participant(s) (applicant, attorney or agent, examiner, other PTO personnel, etc.)
            -An indication whether or not an exhibit was shown or a demonstration conducted
            -An identification of the specific prior art discussed
               An indication whether an agreement was reached and if so, a description of the general nature of the agreement (may be by
               attachment of a copy of amendments or claims agreed as being allowable). Note: Agreement as to allowability is tentative and does
               not restrict further action by the examiner to the contrary.
            -The signature of the examiner who conducted the interview (if Form is not an attachment to a signed Office action)

            It is desirable that the examiner orally remind the applicant of his or her obligation to record the substance of the interview of each case. It
should be noted, however, that the Interview Summary Form will not normally be considered a complete and proper recordation of the interview
unless it includes, or is supplemented by the applicant or the examiner to include, all of the applicable items required below concerning the
substance of the interview.
           A complete and proper recordation of the substance of any interview should include at least the following applicable items:
            1) A brief description of the nature of any exhibit shown or any demonstration conducted,
           2) an identification of the claims discussed,
           3) an identification of the specific prior art discussed,
           4) an identification of the principal proposed amendments of a substantive nature discussed, unless these are already described on the
                Interview Summary Form completed by the Examiner,
           5) a brief identification of the general thrust of the principal arguments presented to the examiner,
                      (The identification of arguments need not be lengthy or elaborate. A verbatim or highly detailed description of the arguments is not
                      required. The identification of the arguments is sufficient if the general nature or thrust of the principal arguments made to the
                      examiner can be understood in the context of the application file. Of course, the applicant may desire to emphasize and fully
                      describe those arguments which he or she feels were or might be persuasive to the examiner.)
           6) a general indication of any other pertinent matters discussed, and
           7) if appropriate, the general results or outcome of the interview unless already described in the Interview Summary Form completed by
                the examiner.
            Examiners are expected to carefully review the applicant's record of the substance of an interview. If the record is not complete and
accurate, the examiner will give the applicant an extendable one month time period to correct the record.

                                                                    Examiner to Check for Accuracy

          If the claims are allowable for other reasons of record, the examiner should send a letter setting forth the examiner's version of the
statement attributed to him or her. If the record is complete and accurate, the examiner should place the indication, "Interview Record OK" on the
paper recording the substance of the interview along with the date and the examiner's initials.




                                                                            Joint Appendix 0440

                                                                                                                                                                QUESTMS-00002959
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 441
                                                        364 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4864
                                                                             2753


  Application/Control Number: 12/946,785                                 Page 2
  Art Unit: 1654




                                       Joint Appendix 0441

                                                                           QUESTMS-00002960
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 442
                                                             365 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4865
                                                                                  2754
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                UNITED STATES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria, Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.             CONFIRMATION NO.

       12/946,785               11115/2010              Michael P. Caulfield       034827-9107                          1630

       30542            7590             08115/2012
                                                                                                   EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                 CORDERO GARCIA, MARCELA M
       SAN DIEGO, CA 92138-0278
                                                                                    ART UNIT                      PAPER NUMBER

                                                                                       1654



                                                                                    MAIL DATE                    DELIVERY MODE

                                                                                    08/15/2012                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




                                                      Joint Appendix 0442
PTOL-90A (Rev. 04/07)
                                                                                                                       QUESTMS-00002961
         Case
         Case 1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                               Document 87-1
                                        72-6 Filed
                                             Filed 12/05/19
                                                   09/25/19 Page
                                                            Page 443
                                                                 366 of
                                                                     of 514
                                                                        437 PageID
                                                                            PageID #:
                                                                                   #: 4866
                                                                                      2755
                                                                                     Application No.                               Applicant(s)

                                                                                      12/946,785                                   CAULFIELD ET AL.
                      Office Action Summary                                          Examiner                                      Art Unit
                                                               MARCELA M. CORDERO                1654
                                                               GARCIA
                 -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;2 MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           Extensions of time may be available under the provisions of 37 CFR t. t 36(a). In no event, however, may a reply be timely filed
           after SIX (6) MONTHS from the mailing date of this communication.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § t33).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
           earned patent term adjustment. See 37 CFR t .704(b).

  Status

        1)IZ! Responsive to communication(s) filed on 28 March 2012.
      2a)0 This action is FINAL.                                   2b)[8J This action is non-final.
        3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
                 _ _ ;the restriction requirement and election have been incorporated into this action.
        4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.
  Disposition of Claims

        5)[8J Claim(s) 13.16-30.34 and 36-42 is/are pending in the application.
                 5a) Of the above claim(s) _ _ is/are withdrawn from consideration.
        6)0 Claim(s) _ _ is/are allowed.
        7)0 Claim(s) _ _ is/are rejected.
        8)0 Claim(s) _ _ is/are objected to.
        9)[8J Claim(s) 13.16-30.34 and 36-42 are subject to restriction and/or election requirement.

  Application Papers

      10)0 The specification is objected to by the Examiner.
      11 )0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
      12)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
  Priority under 35 U.S.C. § 119

      13)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)O All         b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
             *See the attached detailed Office action for a list of the certified copies not received.


  Attachment{s)
  1) [8J Notice of References Cited (PT0-892)                                                      4)   0   Interview Summary (PT0-413)
  2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                             Paper No(s)/Mail Date. _ _ .
  3) [8Jinformation Disclosure Statement(s) (PTO/SB/08)                                            5)   0   Notice of Informal Patent Application
         Paper No(s)/Mail Date 3/28/2012.                                                          6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
                                                                            Joint Appendix 0443                                Part of Paper No./Mail Date 20120813
PTOL-326 (Rev. 03·11)                                                   Office Action Summary

                                                                                                                                                             QUESTMS-00002962
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 444
                                                        367 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4867
                                                                             2756


  Application/Control Number: 12/946,785                                                 Page 2
  Art Unit: 1654

                                      DETAILED ACTION

                         Continued Examination Under 37 CFR 1.114

  1.        A request for continued examination under 37 CFR 1.114, including the fee set

  forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this

  application is eligible for continued examination under 37 CFR 1.114, and the fee set

  forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action

  has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on

  3/28/2012 has been entered.

                                         Status of the claims

  2.        Claims 13, 16-30, 34, 36-42 are pending. Claims 13, 16-19, 22-23, 29, 34, 36-40

  have been amended. Claims 13, 16-30, 34, 36-42 are presented for examination on the

  merits.

                                   Declaration under 37 CFR 1.131

  3.        The declaration of Michael P. Caulfied filed on 3/28/2012 under 37 CFR 1.131 is

  sufficient to overcome the Soldin (US 7,473,560) reference.

                                         Terminal Disclaimer

  4.        The terminal disclaimer for US 6,977,143 has been reviewed and is accepted.

  The terminal disclaimer has been recorded.

                                            Interview

  5.        Examiner contacted Applicant's representative (Joseph P. Meara) to request TDs

  for 12/607,905 and 13/118,180 in order to place the application in condition for




                                          Joint Appendix 0444

                                                                                             QUESTMS-00002963
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 445
                                                        368 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4868
                                                                             2757


  Application/Control Number: 12/946,785                                               Page 3
  Art Unit: 1654

  allowance. However, Examiner was not able to get a timely response. Therefore the

  corresponding ODP rejections are set forth as follows:

                                      Double Patenting

  6.     The nonstatutory double patenting rejection is based on a judicially created

  doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

  unjustified or improper timewise extension of the "right to exclude" granted by a patent

  and to prevent possible harassment by multiple assignees. A nonstatutory

  obviousness-type double patenting rejection is appropriate where the conflicting claims

  are not identical, but at least one examined application claim is not patentably distinct

  from the reference claim(s) because the examined application claim is either anticipated

  by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

  USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

  1985); In re VanOrnum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422

  F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

  USPQ 644 (CCPA 1969).

         A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

  may be used to overcome an actual or provisional rejection based on a nonstatutory

  double patenting ground provided the conflicting application or patent either is shown to

  be commonly owned with this application, or claims an invention made as a result of

  activities undertaken within the scope of a joint research agreement.




                                         Joint Appendix 0445

                                                                                          QUESTMS-00002964
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 446
                                                        369 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4869
                                                                             2758


  Application/Control Number: 12/946,785                                             Page 4
  Art Unit: 1654

         Effective January 1 , 1994, a registered attorney or agent of record may sign a

  terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

  37 CFR 3.73(b).

  7.     Claims 13, 16-30, 34, 36-42 are provisionally rejected on the ground of

  nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5,

  7-11, 13-14 of copending Application No. 12/607,905 in view of Sowers et al. (American

  Journal of Epidemiology, 2001 ). Although the conflicting claims are not identical, they

  are not patentably distinct from each other because both the instant application and US

  '905 are drawn to a method for determining the amount of testosterone in a sample

  when taken from a human, comprising:

         (a) purifying testosterone from a sample from a female human, wherein said

  purifying comprises extracting testosterone from said sample;

         (b) ionizing said purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer; and

         (c) detecting the amount of one or more of the testosterone ion(s) by a mass

  spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

  the amount of testosterone in the sample;

        wherein said testosterone is not derivatized prior to mass spectrometry, and

  wherein the method is capable of detecting testosterone at concentrations of less than

  10 ng/dl in the sample.

         US '905 does not expressly teach measuring testosterone in samples from a

  human female.




                                        Joint Appendix 0446

                                                                                        QUESTMS-00002965
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 447
                                                        370 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4870
                                                                             2759


  Application/Control Number: 12/946,785                                                  Page 5
  Art Unit: 1654

         Sowers et al. teach that estrogens and their effect on reproductive health and

  chronic diseases, including cardiovascular disease and cancers, particularly breast

  cancer, have been the overwhelming focus of hormone studies in women. In contrast,

  there is relatively little information about the role of androgens in women's health.

  However, testosterone products are being increasingly promoted to women in the lay

  press as a means of increasing well-being.

         Testosterone is the most important circulating and naturally occurring androgen

  in both men and women. In women, testosterone is produced primarily through

  peripheral conversion of androstenedione (50 percent) with the remainder of production

  concentrated in the ovary (25 percent) and adrenal cortex (25 percent). During

  pregnancy, the placenta may also serve as a source of the hormone.

         In women, abnormally high levels of testosterone have been associated with

  hirsutism and polycystic ovary syndrome. Hirsutism is a consequence of increased

  production of testosterone or testosterone precursors (dehydroepiandrosterone, 3*-

  androstanediol, or androst-4-ene-3, 17-dione) and depression of sex hormone binding

  globulin. Circulating levels of free to total testosterone in hirsute women are double

  those of non hirsute women. Polycystic ovary syndrome is related to ovulatory

  dysfunction and is a common cause of female infertility.

         Testosterone concentrations have been evaluated for their associations with

  chronic diseases. Serum levels of testosterone have been suspected in the etiology of

  breast cancer of postmenopausal women. Zeleniuch-Jacquotte et al. reported an

  increased risk of breast cancer with increasing concentrations of serum total




                                         Joint Appendix 0447

                                                                                            QUESTMS-00002966
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 448
                                                        371 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4871
                                                                             2760


  Application/Control Number: 12/946,785                                                Page 6
  Art Unit: 1654

  testosterone (unadjusted p for trend< 0.05). However, this trend was no longer

  significant after adjustment for total estradiol concentrations and the percent of sex

  hormone binding globulin-bound estradiol. Nonetheless, those authors speculated that

  testosterone or its metabolites might still play a role in breast cancer etiology by altering

  the availability of estrogens, by competitively binding with sex hormone binding globulin,

  and/or by acting as an estrogen precursor. Likewise, androgen concentrations have

  been associated with insulin levels and diabetes mellitus. However, a temporal

  sequence between higher levels of androgen and increased insulin levels has not been

  firmly established, as higher androgen concentrations may result in increased insulin

  resistance or increased insulin production may stimulate androgen production in the

  ovary. Sowers et al. have reported an association of osteoarthritis and serum

  testosterone concentrations in women aged 25-45 years.

         Numerous studies have examined factors that influence testosterone

  concentrations in men, and these may provide an indication of the factors that influence

  or are associated with testosterone concentrations in women. In men, older age has

  been consistently associated with declining levels of testosterone. Lower testosterone

  concentrations were associated with increased body mass. Smoking was also

  associated with increased concentrations of serum testosterone in men, whereas

  alcohol consumption and moderate physical activity do not appear to be associated with

  variation in testosterone concentrations (e.g., abstract).

         Testosterone levels. Women were evaluated annually on the anniversary of their

  initial assessment (±1 month). At each examination, blood was drawn in days 3-7 of the




                                         Joint Appendix 0448

                                                                                           QUESTMS-00002967
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 449
                                                        372 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4872
                                                                             2761


  Application/Control Number: 12/946,785                                                  Page 7
  Art Unit: 1654

  follicular phase of the menstrual cycle and after an 8-hour fast. For women not normally

  menstruating within 3 months of the examination, blood was drawn after fasting and

  indexed to the anniversary date of their first annual examination. Serum was frozen at

  -80°C. Total testosterone was assessed with a solid-phase 1251 radioimmunoassay

  based on a testosterone-specific antibody immobilized to the wall of a polypropylene

  tube. The assay precision was ±15.5 percent. Table 1 shows that total testosterone in

  pg/ml has a concentration of about 209-223 pg/ml and 33 pg/ml for low

  concentrations in women (e.g., page 258). Please note that 209 pg/ml x (1 00 mL/dL) x

  (1 ng/1 000 pg) is equal to 20.9 pg/dl which is within the detection limit. Further, the

  method also includes extraction of testosterone which reads upon concentrating the

  sample and thus would potentially encompass lower levels than the testosterone

  circulating levels in women.

         It would have been obvious to one of ordinary skill in the art at the time the

  invention was made to utilize the method of US '905 to measure testosterone in women.

  One of ordinary skill in the art at the time the invention was made would have been

  motivated to do so because estrogens and their effect on reproductive health and

  chronic diseases, including cardiovascular disease and cancers, particularly breast

  cancer, have been the overwhelming focus of hormone studies in women. In contrast,

  there is relatively little information about the role of androgens in women's health.

  However, testosterone products are being increasingly promoted to women in the lay

  press as a means of increasing well-being. One of ordinary skill in the art at the time

  the invention was made would have had a reasonable expectation of success because




                                         Joint Appendix 0449

                                                                                             QUESTMS-00002968
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 450
                                                        373 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4873
                                                                             2762


  Application/Control Number: 12/946,785                                              Page 8
  Art Unit: 1654

  the method of US '905 was more sensitive than the average values of testosterone in

  serum in women and because the method includes concentrating the sample extraction

  before testosterone measurement.

        This is a provisional obviousness-type double patenting rejection because the

  conflicting claims have not in fact been patented.

  8.     Claims 13, 16-30, 34, 36-42 are provisionally rejected on the ground of

  nonstatutory obviousness-type double patenting as being unpatentable over claims 13-

  39 of copending Application No. 13/118,180 in view of Sowers et al. (American Journal

  of Epidemiology, 2001 ). Although the conflicting claims are not identical, they are not

  patentably distinct from each other because Although the conflicting claims are not

  identical, they are not patentably distinct from each other because both the instant

  application and US '180 are drawn to a method for determining the amount of

  testosterone in a sample when taken from a human, comprising:

         (a) purifying testosterone from a sample from a female human, wherein said

  purifying comprises extracting testosterone from said sample;

         (b) ionizing said purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer; and

         (c) detecting the amount of one or more of the testosterone ion(s) by a mass

  spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

  the amount of testosterone in the sample;




                                        Joint Appendix 0450

                                                                                         QUESTMS-00002969
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 451
                                                        374 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4874
                                                                             2763


  Application/Control Number: 12/946,785                                                  Page 9
  Art Unit: 1654

         wherein said testosterone is not derivatized prior to mass spectrometry, and

  wherein the method is capable of detecting testosterone at concentrations of less than

  10 ng/dl in the sample.

         US '180 does not expressly teach measuring testosterone in samples from a

  human female.

         Sowers et al. teach that estrogens and their effect on reproductive health and

  chronic diseases, including cardiovascular disease and cancers, particularly breast

  cancer, have been the overwhelming focus of hormone studies in women. In contrast,

  there is relatively little information about the role of androgens in women's health.

  However, testosterone products are being increasingly promoted to women in the lay

  press as a means of increasing well-being.

         Testosterone is the most important circulating and naturally occurring androgen

  in both men and women. In women, testosterone is produced primarily through

  peripheral conversion of androstenedione (50 percent) with the remainder of production

  concentrated in the ovary (25 percent) and adrenal cortex (25 percent). During

  pregnancy, the placenta may also serve as a source of the hormone.

         In women, abnormally high levels of testosterone have been associated with

  hirsutism and polycystic ovary syndrome. Hirsutism is a consequence of increased

  production of testosterone or testosterone precursors (dehydroepiandrosterone, 3*-

  androstanediol, or androst-4-ene-3, 17-dione) and depression of sex hormone binding

  globulin. Circulating levels of free to total testosterone in hirsute women are double




                                         Joint Appendix 0451

                                                                                            QUESTMS-00002970
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 452
                                                        375 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4875
                                                                             2764


  Application/Control Number: 12/946,785                                               Page 10
  Art Unit: 1654

  those of non hirsute women. Polycystic ovary syndrome is related to ovulatory

  dysfunction and is a common cause of female infertility.

         Testosterone concentrations have been evaluated for their associations with

  chronic diseases. Serum levels of testosterone have been suspected in the etiology of

  breast cancer of postmenopausal women. Zeleniuch-Jacquotte et al. reported an

  increased risk of breast cancer with increasing concentrations of serum total

  testosterone (unadjusted p for trend< 0.05). However, this trend was no longer

  significant after adjustment for total estradiol concentrations and the percent of sex

  hormone binding globulin-bound estradiol. Nonetheless, those authors speculated that

  testosterone or its metabolites might still play a role in breast cancer etiology by altering

  the availability of estrogens, by competitively binding with sex hormone binding globulin,

  and/or by acting as an estrogen precursor. Likewise, androgen concentrations have

  been associated with insulin levels and diabetes mellitus. However, a temporal

  sequence between higher levels of androgen and increased insulin levels has not been

  firmly established, as higher androgen concentrations may result in increased insulin

  resistance or increased insulin production may stimulate androgen production in the

  ovary. Sowers et al. have reported an association of osteoarthritis and serum

  testosterone concentrations in women aged 25-45 years.

         Numerous studies have examined factors that influence testosterone

  concentrations in men, and these may provide an indication of the factors that influence

  or are associated with testosterone concentrations in women. In men, older age has

  been consistently associated with declining levels of testosterone. Lower testosterone




                                         Joint Appendix 0452

                                                                                           QUESTMS-00002971
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 453
                                                        376 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4876
                                                                             2765


  Application/Control Number: 12/946,785                                              Page 11
  Art Unit: 1654

  concentrations were associated with increased body mass. Smoking was also

  associated with increased concentrations of serum testosterone in men, whereas

  alcohol consumption and moderate physical activity do not appear to be associated with

  variation in testosterone concentrations (e.g., abstract).

         Testosterone levels. Women were evaluated annually on the anniversary of their

  initial assessment (±1 month). At each examination, blood was drawn in days 3-7 of the

  follicular phase of the menstrual cycle and after an 8-hour fast. For women not normally

  menstruating within 3 months of the examination, blood was drawn after fasting and

  indexed to the anniversary date of their first annual examination. Serum was frozen at

  -80°C. Total testosterone was assessed with a solid-phase 1251 radioimmunoassay

  based on a testosterone-specific antibody immobilized to the wall of a polypropylene

  tube. The assay precision was ±15.5 percent. Table 1 shows that total testosterone in

  pg/ml has a mean concentration of about 209-223 pg/ml and 33 pg/ml for low

  concentrations in women (e.g., page 258). Please note that 209 pg/ml x (1 00 mL/dL) x

  (1 ng/1 000 pg) is equal to 20.9 pg/dl which is within the detection limit. Further, the

  method also includes extraction of testosterone which reads upon concentrating the

  sample and thus would potentially encompass lower levels than the testosterone

  circulating levels in women.

         It would have been obvious to one of ordinary skill in the art at the time the

  invention was made to utilize the method of US '180 to measure testosterone in women.

  One of ordinary skill in the art at the time the invention was made would have been

  motivated to do so because estrogens and their effect on reproductive health and




                                         Joint Appendix 0453

                                                                                             QUESTMS-00002972
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 454
                                                        377 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4877
                                                                             2766


  Application/Control Number: 12/946,785                                              Page 12
  Art Unit: 1654

  chronic diseases, including cardiovascular disease and cancers, particularly breast

  cancer, have been the overwhelming focus of hormone studies in women. In contrast,

  there is relatively little information about the role of androgens in women's health.

  However, testosterone products are being increasingly promoted to women in the lay

  press as a means of increasing well-being. One of ordinary skill in the art at the time the

  invention was made would have had a reasonable expectation of success because the

  method of US '180 was more sensitive than the average values of testosterone in serum

  in women and because the method includes concentrating the sample extraction before

  testosterone measurement.

         This is a provisional obviousness-type double patenting rejection because the

  conflicting claims have not in fact been patented.

                                           Conclusion

  9.     No claim is currently allowed.

         The prior art made of record and not relied upon is considered pertinent to

  applicant's disclosure.

         Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

  number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

  for the organization where this application or proceeding is assigned is 571 -273-8300.




                                          Joint Appendix 0454

                                                                                          QUESTMS-00002973
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 455
                                                        378 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4878
                                                                             2767


  Application/Control Number: 12/946,785                                           Page 13
  Art Unit: 1654

        Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




  /MARCELA M CORDERO GARCIA/
  Primary Examiner, Art Unit 1654

  MMCG 08/2012




                                       Joint Appendix 0455

                                                                                       QUESTMS-00002974
          Case
          Case 1:18-cv-01436-MN
               1:18-cv-01436-MN Document
                                Document 87-1
                                         72-6 Filed
                                              Filed 12/05/19
                                                    09/25/19 Page
                                                             Page 456
                                                                  379 of
                                                                      of 514
                                                                         437 PageID
                                                                             PageID #:
                                                                                    #: 4879
                                                                                       2768
                                                                                     Application/Control No.             Applicant(s)/Patent Under
                                                                                                                         Reexamination
                                                                                     12/946,785                          CAULFIELD ET AL.
                  Notice of References Cited
                                                                                     Examiner                            Art Unit
                                                                                                                                             Page 1 of 1
                                                                                     MARCELA M. CORDERO                  1654
                                                                          U.S. PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                                     Name                                     Classification

 *       A      US-2011 /0226946                        09-2011          Caulfield et al.                                                       250/282

 *       B      US-201 0/0047849                        02-2010          Caulfield et al.                                                       435/29

         c      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                      Name                           Classification

         N
         0
         p

         Q

         R
         s
         T
                                                                          NON-PATENT DOCUMENTS

 *                                             Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                Sowers et al. Testosterone Concentrations in Women Aged 25-50 Years: Associations with Lifestyle, Body Composition, and
         u
                Ovarian Status. American Journal of Epidemiology, 2001. Vol. 153, No. 3, pages 256-264.



         v


         w



         X


*A copy of th1s reference 1s not bemg furnished w1th th1s Off1ce act1on. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                 Notice of References Cited                        Part of Paper No. 20120813

                                                                              Joint Appendix 0456

                                                                                                                                               QUESTMS-00002975
               Case
               Case 1:18-cv-01436-MN
                    1:18-cv-01436-MN Document
                                     Document 87-1
                                              72-6 Filed
                                                   Filed 12/05/19
                                                         09/25/19 Page
                                                                  Page 457
                                                                       380 of
                                                                           of 514
                                                                              437 PageID
                                                                                  PageID #:
                                                                                         #: 4880
                                                                                            2769
 Receipt date: 03/28/2012                                                                                                                     12946785 - GAU: 1654
                                                                                                                                    PTO/SB/08 (09-06)
                                                                                              Approved for use through 03/31/2007. OMB 0651-0031
                                                                          U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
            Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

        r
            OMB control number
                                Substitute for fonm 1449/PTO                                                        Complete if Known
                                                                                                                                                                             ,
                           INFORMATION DISCLOSURE                                   Application Number                     12/946,785
                           STATEMENT BY APPLICANT                                   Filing Date                            11/15/2010
                                                                                    First Named Inventor                   Michael P. Caulfield
                                                                                    Art Unit                               1654
                        (use as many sheets as necessary)                           Examiner Name                          Cordero Garcia, Marcela M.
        ~heet             j 1                   j of     j   2                      Attorney Docket Number                 034827-9107                                       ...J

                                                                              U.S. PATENT DOCUMENTS
                          --·-,-------------
            Exam in                       Document Number                                  --        --------~ ~·Pages, Columns,                                    Lines,   .
                           Cite                                               Poblioatloo Dote        Nome of Poteotee., Applloom of            .       Whe<e Relevoot
            er                 1                                 2
                           No.           Number-Kind Code (if                 MM-DD-YYYY                        Cited Document                  Passages or Relevant
            Initials*                           known)
        ~-
                                                                                                                                               _ Figures_t\p_2ear
        -
                           A1       6,743,448                           06-01-2004                    KrvQer _                           __
        --                                                                                                            ------                   --------~




                                                       UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
        -----     ~------            --------                                                                        ----------.----                              ------
                                      U.S. Patent Application                                                                           Pages, Columns, Lines,
                                                                               Filing Date of
            Examiner       Cite              Document                                                 Name of Patentee or Applicant of      Where Relevant
                               1                                              Cited Document
            Initials*      No.     - seriai-Number-KindCod7                                                  Cited Document              Passages or Relevant
                                                                               MM-DD-YYYY
                                                                                                               - - - - - - - - - - - - - - - Figures AQQear
                                         _____(if_I!!!()V!_n_)______
       1--- -      ----   --~---   --                                  r---


        ----
                                                                         FOREIGN PATENT DOCUMENTS
                                                                                                                                               Pages, Columns, Lines,
            Examiner       Cite      Foreign Patent Document_                 Publication Date              Name of Patentee or                   Where Relevant
            Initials*      No.
                               1     Country Code:;:Number4•                   MM-DD-YYYY               Applicant of Cited Documents            Passages or Relevant
                                                 5
                                       Kind Code (if known)                                                                                        Figures Appear           r
                                                                                                                                                                     --
                                                                                                                                                    -


                                                                       NON PATENT LITERATURE DOCUMENTS
                                        Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
            Examiner
            Initials*
                           Cite
                           No.
                               1            item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                    r
                                                            number(s), publisher, city and/or country where published.
                           A2       ALARY, "Comparative Study: LC-MS/MS Analysis of Four Steroid Compounds Using a New
                                    Photoionization Source and a Conventional APCI Source," Proceedings of the 49th ASMS Conference
                                    on Mass Spectrometry and Allied Topics, Chicago Illinois, May 27-31, 2001
                                                                                                                                                                          !-----
                           A3       DRAISCI et al., "Quantitation of anabolic hormones and their metabolites in bovine serum and urine by -
                                    liquid chromatography-tandem mass spectrometry," J. of Chromatography A, (2000), 870:511-522
        - - - -- : - -
                           A4      -RCfBB, etaf~"Atmospheric Pressure Photoionization: An Ionization Method for LiquTd-- ---------
                                    Chromatography-Mass Spectrometry," Anal. Chern., (2000) 72:3653-3559
            -------                -------- ---------------                                         ------       --------~-~----~--------                                --f---
                           AS       TILLER, et al, "Drug quantitation on a benchtop liquid chromatography-tandem mass spectrometry
                                    system," J. Chromatography A, (1997), 771:119-125
        ---------                  ~-----                                                           ----------




            ~ignature
       [Examiner                                                                                                   Date
                                                                                                                   Considered                                                    )
       *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3}. 4 For Japanese patent
       documents. the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.
                                    If you need assistance in completing the form. ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
4852-2841-2430.1                                                                     Joint Appendix 0457
                                   ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. iM.M.C.G./                                                               QUESTMS-00002976
                Case
                Case 1:18-cv-01436-MN
                     1:18-cv-01436-MN Document
                                      Document 87-1
                                               72-6 Filed
                                                    Filed 12/05/19
                                                          09/25/19 Page
                                                                   Page 458
                                                                        381 of
                                                                            of 514
                                                                               437 PageID
                                                                                   PageID #:
                                                                                           #: 4881
                                                                                              2770
   Receipt date: 03/28/2012                                                    129~-R,ls§Es (o~~U: 1654
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

        ,..
         OMB control number
                            Substitute for form 1449/PTO

                        INFORMATION DISCLOSURE
                        STATEMENT BY APPLICANT
                                                                                    Application Number
                                                                                                                  Complete if Known
                                                                                                                         12/946,785                                        "
                                                                                    Filing Date                          11/15/2010
                                                                                    First Named Inventor                 Michael P. Caulfield
                                                                                    Art Unit                             1654
                       (use as many sheets as necessary)                            Examiner Name                        Cordero Garcia, Marcela M.
        ~heet          12                         I   of   1   2                    Attorney Docket Number               034827-9107                                       ~


                                                                   NON PATENT LITERATURE DOCUMENTS

                                        Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
           Examiner
           Initials*
                         Cite
                         No.
                             1              item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                  r
                                                            number(s), publisher, city and/or country where published.
                        A6        US Non-Final Office Action dated December 16, 2011 in related U.S. Patent Appl Serial No.
                                  12/607,905 (034827-9106)
                                                                               ·-                                                              .
                   -~A7-
                                 ~.-·



                                   US Non-Final Office Action dated November 17, 2011 in related U.S. Patent Appl. Serial No.
                                   13/118,180 (034827 -91 08)
                                             .   ---~-----------~




                         ------·


                                           ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.M.C.G./




           Examiner                                                                                              Date
           Signature             /Marcela Cordero Garcia/                                                        Considered                        07/19/2012
       . EXAMINER. lmt1al1f reference considered, whether or not c1tat1on IS m conformance w1th MPEP 609. Draw hne through cJtat1on 1f not m conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.

                                  If you need assistance in completing the form. ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
4852-2841-2430.1
                                                                                      Joint Appendix 0458

                                                                                                                                                                     QUESTMS-00002977
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 459
                                                               382 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4882
                                                                                    2771

EAST Search History




                    EAST Search History

                    EAST Search History (Prior Art)




                    8113/201210:25:34 AM




file:///CI/U sers/mgarcia/Documents/e- Red% 20 f'o lder/ l2946 785/EASTSearchH is tory .l2946785_AccessibleVersion.htm[8/ l3/20 12 l 0:25: 36 AM]
                                                                       Joint Appendix 0459

                                                                                                                                                    QUESTMS-00002978
      Case
      Case 1:18-cv-01436-MN
           1:18-cv-01436-MN Document
                            Document 87-1
                                     72-6 Filed
                                          Filed 12/05/19
                                                09/25/19 Page
                                                         Page 460
                                                              383 of
                                                                  of 514
                                                                     437 PageID
                                                                         PageID #:
                                                                                #: 4883
                                                                                   2772

EAST Search History




                   EAST Search History

                   EAST Search History (Prior Art)




                   7/20/2012 3:59:13 PM




file:///CI/U sers/mgarcia/Documents/e- Red%20f'older/ l2946785/EASTSearchHistory.l2946785_AccessibleVersion.htm[7/20/20 12 3:59: l5 PM]
                                                                   Joint Appendix 0460

                                                                                                                                          QUESTMS-00002979
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 461
                                                           384 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4884
                                                                                2773


[t__/VO
-----n------------~ American .Journal ot Epidemiology .     .    .       . _     .            .     .                                Vol. 153, No.3
  / 11    \Jf{i!    C~>pyn~ht © 2001 by The Johns Hopk1ns Utwers1ty School or Hyg1ene and Public Health                            Printed in U.S A.
                           Ail nghrs reserved
 -----------------------


Testosterone Concentrations in Women Aged 25-50 Years: Associations with
lifestyle, Body Composition, and Ovarian Status



MF Sowers, J. L. Beebe, D. McConnell, John Randolph, and f\11. Jannausch


                  While there is substantial evidence of t~;e importance of endogenous and exogenous estrogen in reproductive
               health and chronic disease, there is little consideration of androgens in women's health. In the Michigan Bone
               Hea!th Study ( 1992-1995), the authors examined the correlates of testosterone concentrations in pre- and
               perimenopausa! women (i.e., age, menopausal status, body composition, and lifestyle behaviors) in a
               population-based longitudinal study including three annual examinations among 611 women aged 25-50 years
               identified throug~; a census in a midwestern community. Current smokers had the highest testosterone
               concentrations with decreasing values in former and nonsmokers (p === 0.0001 ). Body composition measures
               (body mass index, body fat (%), weight (kg), lean body mass (kg), and fat mass (kg)) were significantly and
               positively associated with total testosterone concentrations in a dose-response manner. Hysterectomy with
               oophorectomy was associated with significantly lower testosterone concentrations. A!cohol consumption,
               physical activity, and dietary rnacronutrient intake were not associated with testosterone concentrations. This is
               one of the first studies to examine correlates of serum testosterone concentrations in anticipation of the growing
               interest in the role of androgens in women's health. The greater circulating !eveis of testosterone in obese
               women and smokers suggest that testosterone concentrations shouid be considered in the natural history ot
               disease conditions where obesity and smoking are risk factors, including cardiovascular disease. Am J
               Epidemiof 2001 ;153256·--64.

               alcohol drinking; body composition; body mass index; hysterectomy; ovariectomy; smoking; testosterone



   Estrogens and their effect on reproductive health and                         produc!ion of !estosterone or !es!Osterone precursors
chronic diseases, including cardiovascular disease and can-                      (dehydroepiandrosterone, 3a-androstanediol, or androst-4-
cers, particularly breast cancer, have been the overwhelming                     ene-3,17-dione (3)) and depression of sex hormone binding
focus of honnone studies in women ( 1). Tn contras!, there is                    globulin (2). Circuiati ng levels of free to total restosremne in
relatively little information about the role of androgens in                     hirsute women are double those of nonhirsute women (2.L
women's health. However, testosterone products are being                         Polycystic ovary syndrome is relared w ovulatory dysfunc--
increasingly promoted to \Vomen in the lay press as a means                      tion and is a common cause of female infertility (2).
of increasing well-being.                                                           Testosterone concentrations have been evaluated for their
   Testosterone is the most important circulating and natu-                      associations vvith chronic diseases. Serum levels of testos-
rally occurring androgen in both men and women. ln                               rerone have been suspected in the e!iology of breast cancer
women. tes!ostemne is produced primarily through periph··                        of postmenopausal vvomen. Zeleniuch-Jacquotte et al. (4)
era] conversion of androstenedione (50 percent) vvith the                        reported an increased risk of breast cancer 1vith increasing
remainder of production concentra!ed in the ovary (25 per-                       concentrations of semm total testosterone (unadjusted p for
cent) and adrenal cortex (25 percent) (2). During pregnancy,                     !rend < 0.05). However, !his !rend \Vas no longer significan!
the placenta may also serve as a source of the hormone (3).                      after adjus!ment for total estradiol concen1rations and !he
   Tn 1vomen, abnormally high levels of testosterone have                        percent of sex hormone binding globulin-bound estradioL
been associated with hirsutism and polycystic ovary                              None!heless, those aU!hors speculated !hat tes!osterone or its
syndrome (2). Hirsutism is a consequence of increased                            metabolites might still play a role in breast cancer etiology
                                                                                 by altering the availabili!y of es!rogens, by competitively
                                                                                 binding wi1h sex hormone binding globulin, andior by act-
                                                                                 ing as an estrogen precursor. Likew·ise, androgen concentra-
    Received for publication July 26,1999, and accepted for publica-
tion March 31, 2000.                                                             tions have been associared 1vith insulin levels and diaberes
   Abbreviations: DEXA, dual energy x-ray absorptiometry; rv1ET,                 mellitus (5). However, a temporal sequence between higher
metabolic equivalent                                                             levels of androgen and increased insulin levels has not been
    From tt:e Department of Epidemiology, School of Public Healtl1,              firmly established, as higher androgen concentrations may
University of Mid1igan, Ann Arbor, MI.
    Correspondence to Dr. MF Sowers, Department of Epidem;ology,                 result in increased insulin resistance or increased insulin
School of Public Hea1U1, University of Michigan, 108 S. Observatory              production may stimulate androgen production in !he ovary
Street, Ann Arbor, Ml 48109-2029 (e-rnail: rnfsowers©umich.edu).                 (6). Sowers et al. (7) have reported an association of

                                                                           256
                                                                  Joint Appendix 0461

                                                                                                                                      QUESTMS-00002980
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 462
                                                          385 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4885
                                                                               2774
                                                                                     Testosterone Concentrations in Women        257


osteoarthritis and serum testosterone concentrations in                each examination, blood was drawn in days 3-7 of the fol-
women aged 25-45 years.                                                licular phase of the menstrual cycle and after an 8-hour fast.
   Numerous studies have examined factors that influence               For women not normally menstruating within 3 months of
testosterone concentrations in men, and these may provide              the exan1ination, blood was dravvn after fasting and indexed
an indication of the factors that influence or are associated          to the anniversary date of their first annual examination.
with testosterone concemrations in 1vomen. Tn men, older               Serum was frozen at -80T. 'I\.1tal testosterone was assessed
age has been consistently associated \Vith declining levels of         wilh a solid-phase L25 l radioimmunoassay based on a testos-
testosterone (8, 9). Lovver testosterone concentrations \Vere          terone-·specific antibody immobilized to the wall of a
associated with increased body mass (8). Smoking was also              polypropylene tube. The assay precision was ±15.5 percent.
associated vvith increased concentrations of serum testos-                Behavioral characteristics.     The annual examinations
terone in men, whereas alcohol consumption and moderate                included the administration of health questionnaires.
physical activity do not appear !o he associated with varia-·          Smoking status was based on questionnaires and women
tion in testosterone concentrations (8, l 0).                          were categorized as never, former, or cunent smokers. The
   Using testosterone concentrations measured a! three con-            participants were classified by their self-reported consump·-
secutive annual examinations in a longitudinal study, we               tion of alcohol as 1) nondrinkers, 2) currently consuming
describe the factors that are associated with those testos-            siO g (less than one drink) per week, 3) currently consmn-
terone levels in pre- and perimenopausal Caucasian women.              ing 10-17 g per week, and 4) currently consuming > 17 g
The study examined total serum testosterone concemrations              (more than two drinks) per week. Groups 2, 3, and 4 are the
in relation to the following: n !?festyle variables, including         first, second, and third !ettiles, respective] y, among those
smoking behavior, alcohol consumption, dietary intake, and             who report consuming alcohol at least once a week.
amount of physical activity; 2) changes in ovarianfimction,               Annually, vvomen reported physical activity during the
specifically exogenous hormone use and hysterectomy:                   previous week, previous July, and previous December.
3) age, and 4) body composition and body topology. This is             These data were averaged, and an algorithm modeled on the
one of the few papers to describe correlates of testosterone           Stanford Five City instrument \Vas used !o indicate average
concentrations in a population-based study of women and                weekly activity in metabolic equivalents (METs) (] 2). One
the only one that focuses largely on pre- and perimenopausal           MET is the energy consumed per minute of sitting at rest.
women.                                                                 lVIETs per vveek were divided into tertiles of <:311, 311--344,
                                                                       and >344.
                                                                          Anthropometric measures.         Height (em) and weight
MATERIALS AND METHODS
                                                                       (kg) were measured using a stadiometer and balance-beam
Study population                                                       scale, and body mass index was calculated as vveight
                                                                       (kg)/height (mf. The waist;1lip ratio was calculated using
   The measures used in this study vvere collected as part of          hip and waist circumference measures (em). Body composi-
the longitudinal Michigan Bone Health Study (11). Briefly,             tion (body fat (percent), lean and fat mass (kg)) \Vas deter-
in 1988, 542 premenopausal Caucasian women, aged 20-40                 mined using dual energy x-ray absorptiometry (DEXA)
yeaTs, vvere recruited for participation. 'Ibese women repre-          (Lunar Corporation, Madison, Wisconsin). The DEXA
sented more than 80 percent of the age-eligible female off-            instrumentation uses a constant potential (76 kV(p) x-·ray
spring listed in the family records of the Tecumseh,                   tube with K-edge filtration (350 mg/cm 2)) with etlective
Michigan, Community Health St11dy (1959-1972). Age-                    beam energies at 38 and 70 kV. Scanning speed was selected
eligible women whose parents had no! been participants of              for the anterior-posterior abdominal thickness of the woman
the original Tecumseh Community Health Study were added                being evaluated.
in 1992. There were 135 female residents who were con-                    Reproductive measums.          Women were classified as
tacted using a population·-based sampling frame (Kohl's                never, former, or current users of hormone replacement
directory) that included age. name, address, and telephone             therapy and oral contraceptives, based on self-report.
number, and of these, 122 vvere enrolled.                              Cunent use \Vas confirmed 1vith intervie1ver observation of
   A !o!al of 664 1vomen (aged 25---45 years) were eligible for        container labels. \Vomen were also identified as having a
participation in the subsequent examinations that began in             hysterectomy with and without double oophorectomy and
1992--1993. Participation varied according to pregnancy sta-           confirmed by medical record.
tus, willingness to participate in any given yea1; and availahil-·        Nutritional measures.      Daily macronutrient intake was
ity to participate in the examination time window. There were          estimated from the 98-item Health Habits and History
589 women (89 percent) in !he first examination, 575 vvomen            Questionnaire (13). The food frequency portion of the
(87 percem) in the second examination, and 542 women (82               Health Habits and History Questionnaire estimates "usual
percent) in the third examination. There were 511 women (77            past year" nutrient intake from the recall of the frequency of
percent) participating in all three rounds, and 85 percent (561        consumption of particular food items and portion size.
women) provided dala from at least two examinations.
                                                                       Data analysis
Measurements
                                                                          All statistical procedures in this analysis were performed
   Testosterone levels.    \Vomen were evaluated annually              using SAS software version 6.12 (SAS Institute, Cary, North
on the anniversary of their initial assessment (:t:l month.L At        Carolina). Univariate statistics were calculated for continu-

Am J Epidemio!      VoL 153, No. 3, 2001
                                                           Joint Appendix 0462

                                                                                                                          QUESTMS-00002981
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 463
                                                          386 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4886
                                                                               2775
258    Sowers et a!.


ous variables, and frequency statistics were calculated for                  analyses, and then those variables that were no longer sig-
categorical variables. Testosterone concentrations were ana-                 nificant in an overall model were removed (i.e., lean mass),
lyzed using a square root transformation, but the data pre-                  and a final longitudinal model was identified.
sented in tables 1 through 4 have been untransformed to                         Because there was concern that the population might
facilitate recognition of the units. However, the beta coeffi ..             include women with undiagnosed polycystic ovary syn-
cients and standard euors in the longitudinal models (table                  drome, we withdrew from analysis the data of women who
5) remain in their transformed state because of the com-                     \Vere at the 95th percentile or greater of the body mass index
plexity of the standard error measure.                                       and reran our "final model" to ensure that the same variables
   Analysis of variance 'vvas used in comparing the mean                     retained their importance. A similar process 'vvas also used
testosterone levels and standard euors for groups at the first,              for the data of women who were at the 95th percentile or
second, and third examinations. The comparison groups for                    greater of the baseline testosterone distribution.
the cross-sectional evaluations of the data were defined by
lifestyle factors and reproductive stanJs. Regression models                 RESULTS
were used to identify those variables independently associ-
ated witb testosterone concentrations from among the sig··                      The characteristics of participants are shmvn in table L
nificant associations in the bivariate analysis.                             Among the participants, the average age was 38 years, and
   Longitudinal mixed models were used to evaluate possi-                    tbe age range was 27--47 years at the last examination. Older
ble time trends and the influence of the time-varying vari-                  age (within this cohort of relatively younger women) was
ables (measures of body composition and ovarian status)                      not an important explanatory variable.
with respect to testosterone concentrations over the 3--year                    Significant increases in percent body fat, 'vveight and
period (Proc Mixed; SAS Institute). The random intercept                     body mass index 'vvere observed among study subjects over
and random slope, plus measurement enor, were used to                        the 3-year period (test for trend, p < 0.05). The mean amount
model the variability in the correlated measurements. Only                   of alcohol consumed increased some'vvhat, although, overall,
those variables identified as consistently important in the                  the amounts reported were quite low. The proportion of the
cross--sectional analyses were entered into the longitudinal                 population that reported current smoking behavior



             TABLE 1. Characteristics of the participants of the Michigan Bone Health Study reported from each of
             the three consecutive annual examinalions

                              Characteristic                       1992--1993              1993--1994           1994--1995

                 Tota! testosterone (pg/mi)
                   Mean (SD~)                                  209 (20.6)                <~1 0 (1 9.2)        2~:3 (~!O.l)
                   rvled!an (25th-75th percentiles)            199 (131-299)             209 (135-297)        221 (142-312)
                   Range                                       43<~                      4?3                  EJS7
                 Body composition (mean (SD))
                   Weight (kg)                                  ?'1.6 (16.9)              71.9 (16.6)          ?2.7 (17.6)
                   Height (em)                                 163.4 (5.9)               153.4 (5.9)          163.3 (5.9)
                   BMI* (l\g/rn 2 )                             26.8 (6.2)                26.9 (6.0)           27.2 (6.4)
                   Fat mass (kg)                                28.5 (12.5)               29.6 (12.4)          30.0 (12.9)
                   Lean mass (kg)                               39.2 (5.4)                38.8 (5.3)           39.1 (5.3)
                   %body fat                                    40.6 (8.8)                41.6 (8.7)           41.7 (9.0)
                 Alcohol (g/day)t                                 1.0 (2.4)                1.1 (2.5)            1.3 (2.5)
                 Physical activity (METs~/week)                33i' (47)                 333 (41)             339 (42)
                 Smoking (no.(%))
                   Never                                       3T? (66)                  369 (66)             3S6 (t1l)
                   Former                                        67 (12)                  78 (14)              76 (14)
                   Current                                     1<~i' (22)                115 (20)             103(19)
                 Orai contraceptive use (no. (%))
                   Never                                       33<~ (~'i7)               333 (59)             309 (5"7)
                   Former                                      161 (28)                  187 (33)             181 (33)
                   Current                                      85 ("15)                  48 (8)               51 (10)
                 Hormone replacement tt1erapy (no.(%))
                   Never                                       540 (93)                  525 (92)             483 (89)
                   Former                                        6 (1)                    10 (2)               10 (2)
                   Current                                      37 (6)                    33 (6)               48 (9)
                 Hysterectomy (no.(%))
                   With oop!:orectomy                           35 (6)                    33 (6)               35 (7)
                   Without oophorectomy                         ~~9   (S)                 31 (5)               ~~3   (fJ)

                 * SD, standard deviation; BMi, body mass index; METs, metabolic equivalents.
                 t Among women who report dnnl\ing alcohoL

                                                                                                    Am J Epidemiol Vol. i 53, No. 3, 2001
                                                          Joint Appendix 0463

                                                                                                                               QUESTMS-00002982
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 464
                                                          387 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4887
                                                                               2776
                                                                                                                                                          Testosterone Concentrations in Women                                          259


decreased slightly. The mean level of physical activity                                                                      tion had testosterone concentrations similar to those in
remained constant Tlie prevalence of hysterectomy was ll                                                                     women in the lowest terl.ile of physical activity cross-
percem.                                                                                                                      sectionally and across time. TI1e grams of protein, fat, or
                                                                                                                             carbohydrate intake, as well as total energy intalw (calories),
Lifestyle variables and testosterone concentrations                                                                          were not associated with total testosterone concentrations
                                                                                                                             (data not shown).
   Smoking behavior vvas associated with increased serum
testosterone levek 'Nomen 'vvho reported that they were cur-                                                                 Reproductive status
rently smoking had significantly higher testosterone con-
centrations vvhen compared vvith women 1vho did not cur-                                                                        ·women using oral contraceptives and women using hor-
renlly smoke (table 2. p < 0.0001). The pattern among                                                                        mone replacement therapy had significantly lovver testos-
current former, and nonsmokers vvas consistent at each                                                                       terone concentrations than did women vvho vvere nonusers
examination. CutTent smokers had the highest mean levels,                                                                    (table 3). ·whereas 1vornen with oophorectomy had signifi··
with mean total testosterone concentrations decreasing in                                                                    cantly lower testosterone concentrations than did pre-
former and nonsmokers.                                                                                                       menopausal women, women with hysterectomy and ovarian
   Self-reported alcohol consumption was not associated                                                                      conservation had testosterone concentrations that vvere not
with total testosterone concentrations cross-sectionally. The                                                                significantly different from those of premenopausal vvomen.
mean testosterone levels did not differ significamly between
drinkers and nondrinkers with the exception of the 1994-                                                                     Body composition
1995 examination. Hovvever, when the analysis 'vvas then
restricted to only those individuals participating in all years                                                                Increasing weight was associated \Vith increasing total
of the st11dy, differences in concentrations in the third exam-                                                             testosterone concentration at every examination (table 4).
ination were no longer statistically significant.                                                                           Women in the highest body mass index category (>30
   Physical activity was not associated with testosterone                                                                   kgim2 .) had testosterone concentrations that vvere 50-70
concen1xations in any of the 3 years of examination (table 2).                                                              pgiml higher than did vvomen in the lovvest category (s22
Women in the upper tertile of the physical activity distribu-                                                               kg/m 2 ). Measures of body composition were consistently



             TABLE 2. Mean total testosterone concentrations (pg/ml) in relation to age and self-reported lifestyle
             behaviors including smoking practice, alcohol consumption, and amount of physical activity as mea-
             sured from serum collected at three consecutive annual examinations, Michigan Bone Health Study

                                                                                              1992-199~1                                     1993-1994                                          1994-1!=)95
                                                                                 --------------------------------------            ---------------------------------------          ·--------------------------------------
                                                                                     Mean                     SD*                      ~·..tiean                 SD                     Mean                       SD
             --------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
                    Age
                        :S:34   years                                                224                      4.3                     216                       4.6                     232                      6.0
                                                                                                                                                                                                                 t:• ')
                        >34     to :>38 years                                        ~!1 E~                   43                      219                       4.S                     ;~42                     .),,_

                        >38     to :::41 years                                       197                      4.4                     208                       4.7                     200                      4.7
                        >41     years                                                201                      4.S                     203                       4.0                     21 fj                    3.9

                        p valuet                                                                 0.28                                             0.70                                              0.07
                    Smoking status
                        Never                                                        196                      2.5                     193                       2.5                     222                      2.9
                        Former                                                       217                      6.6                     224                       6,3                     249                      7.1
                                                                                                                                                                                                                 .., ,,
                        Current                                                      267                      5.9                     271                       5.3                     289
                                                                                                                                                                                                                  '·"
                        pvalue                                                                  <0.01                                            <0.01                                             <0.01
                    Alcohoi consumption
                      Nondrinkers                                                    215                      4.9                     210                       4.3                     220                      4.1
                      ::;·: drinkiweek                                               212                      3.9                     21'1                      4.3                     208                      4.9
                      >1 to 52 drjnksiweek                                           206                      4.7                     205                       4.7                     209                      5.0
                      >2 drinks/week                                                 207                      4.2                     217                       4.4                     245                      5.3

                        pvalue                                                                   0.92                                             0.91                                              0.09
                    Pt1ysical activity
                      :S:311 METs*iweek                                              208                      3.8                     215                       3,9                     226                      4.5
                      >311 to :S344 METs/week                                        212                      3.9                     213                       3.9                     220                      4.1
                      >344 METs/week                                                 213                      3.9                     20S                       3.8                     198                      3.6

                        pvalue                                                                   0.91                                             0.74                                              0.89

                    * SD, standard deviation; rvlETs, metabolic equivalents.
                    t p value testing from ana!ysis of variance on transformed data that were then untransformed.

Am J Epidemio!          Vol. 153, No. 3, 2001
                                                                                                    Joint Appendix 0464

                                                                                                                                                                                                                                    QUESTMS-00002983
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 465
                                                          388 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4888
                                                                               2777
260    Sowers et a!.


             TABLE 3. Mean total !eslosterone concentrations (pg/ml} associated with selected reproductive
             characteristics, from serum collected at three consecutive annual examinations, Michigan Bone
             Health Study

                                                          1992-1993                   1993-19!=)4                        199·1-1995
                                                  f\/lean            SD*          Mean              SD            f\/lean             SD

                Oral contraceptives
                  Current users                    153                4.2         139               5.1           175                 6.3
                  Nonusers                         2<~1               ~!.5        218               2.4           2~:?                2.6
                  p valuet                                  <0.0'1                       <0.01                              <0.01
                Hormone replacement therapy
                 Current users                     163                6.8         177               7~
                                                                                                    ,,/           171                 6.2
                  Nonusers                         ~~14               2.3         213               ~!.:~         ~~27                2.6
                  p value                                   0.02                         0.11                               <0.01
                Hysterectomy witl1 ovary
                    conservation
                  Yes                              240               10.9         235            10.5             266               11.4
                  No                               <~11               2.3         213               ~!.4          <~24               2.6
                  p value                                   0.14                         0.34                               0.09
                Double oophorectomy
                 Yes                               185                7.9         159               6C            152                 6.5
                  No                               214                ~!.:~       215               2.3           2<~6                2.5
                  pvalue                                    0.20                         <0.01                              <0.01

                * SD, standard deviation.
                t p va!ue testing from analysis of variance on transformed data tl1at were then untransformed.


associated with testosterone concentrations in a dose-                        ductive surgery slatus (table 5). Smoking behavior and
response relation. The amount of fat mass explained more                      increasing body mass index \Vere each associated with
variation in total testosterone than did lean body mass,                      increasing testosterone concentrations over time, whereas
although both 1vere significantly associated with testos ..                   hysterectomy with oophorectomy was associated with a
terone concentrations. Increased percent body fat, assessed                   decline in testosterone concentrations over time. These rela-
1vith DEXA, was associated witb higher levels of testos·                      tions vvere consistent \vhether the entire population was con-
terone. Tbe relation persisted following adjustment for                       sidered (table 5, panel A) or whether the women with the
smoking. There vvere no significant interactions between                      highest 5 percent of body composition were excluded from
smoking and any of the anthropometric measures in relation                    analysis (table 5, panel B). Likewise, the same variables
to testosterone concentrations.                                               remained important when the data from women vvith the
   A greater \Vaist circumference was associated vvith higher                 highest 5 percent of testosterone concentration (table 5,
testosterone concentrations cross-sectionally. 'Nomen with a                  panel C) were excluded in the event that they mighl have
waist circumference of :2:87 em had testosterone concentra-                   undiagnosed polycystic ovary syndrome.
tions tbat were 50---70 pg/ml higher than the mean concen ..
trations in vvomen with waist circumferences of <70 em.
                                                                              DISCUSSION
\Vhereas there appeared to be a trend of increasing total
testosterone with increasing waist/hip ratio, this association                   ln this population-based study, smoking behavior and
was not statistically significant across all examinations.                    measures of body composition were associated with
                                                                              increased serum testosterone concentrations. There were no
independent contributors to testosterone concentrations                       significant associations with other lifestyle variables repre-
                                                                              senting alcohol consumption, physical activity, and intake of
   Cross-sectional regression models considered smoking,                      energy and the macronutrients, protein, carbohydrate, and
hormone use, oophorectomy, fat mass, lean body mass, and                      fat.
waist circumference simultaneously. The correlations                             Smoking was associated with increased sennn testos-
between smoking, fat mass, hormone use, and oophorec ..                       terone concentrations and after adjustment for other factors,
tomy and total testosterone remained statistically signifi-                   including body mass index. Of the few studies that have pre-
cant, vvhile lean body mass and vvaist circumference were no                  viously examined smoking and androgen levels in women,
longer significantly correlated.                                              the findings are highly inconsistent. Long cope and Johnston
   We also evaluated the association of testosterone concen-                  (14) measured the metabolic clearance rates and production
trations over time in longitudinal models considering body                    rates of estrogen and androgens in smokers and nonsmokers
composition, smoking behavior, hormone use, and repro-                        as part of an ongoing study of hormones and osteoporosis in

                                                                                                            Am J Epidemiol Vol. i53, No.3, 2001
                                                             Joint Appendix 0465

                                                                                                                                            QUESTMS-00002984
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 466
                                                          389 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4889
                                                                               2778
                                                                                               Testosterone Concentrations in Women         261


            TABLE 4. Mean total testosterone concenlrations {pg!m!} in association wilh measures of body com-
            position and body topology (waistlhip ratio), from serum collected at three consecutive annual
            examinations, Michigan Bone Health Study

                                                     1992--1993                      1993--'1994                  1994·--1 995

                                                 Mean            SD*         f'.t~ean              SD      Mean                  SD

               Weight (kg)
                 ~60                              17~)           3.7          178                  3.?     192                   4.1
                 >60 to S68                       188            3.9          199                  4.4     203                   4.7
                 >t>8 to c;so                     228            4'7         ~:~!6                 4.6     ~!34                  5.1
                                                                   ·'
                 >80                              254            5.4         242                   5.0     258                   5.4
                 pvaluet                                 <0.01                          <0.01                       <0.01
                                       2
               Body mass index (kg/m       )

                 ~22                              174            3.8         170                   3.9     196                   4.5
                 >22 to S26                       193            3.6         192                   3.?     200                   4.1
                                                                                                                                 ~~:;
                 >26 to s30                       222            4.9         244                   5.4     246                   o.~

                 >30                              262            5.5         242                   4.9     246                   5.1
                 pvalue                                  <0.01                          <0.01                       <0.01
               %body fatj:                                                                                                                          b
                                                                                                                                                    C•
                c;34                                                         174                                                                    ,::
                                                  1?0            3.6                               4.1     ~!01                  4.8                8
                >34 to :::42                      192            3.7         205                   4.1     205                   4.3                0
                >42 to S48                        226            4.8         211                   4.3     231                   4.9                "'
                                                                                                                                                    P-

                >48                               268            5.9         248                   5.1     247                   5.1
                                                                                                                                                    "P-
                                                                                                                                                    8'
                                                                                                                                                    0
                 pvalue                                  <0.01                          <0.01                       <0.01                           3
               Fat mass (kg):t                                                                                                                     ~
                                                                                                                                                    a
                 S20                            1,750            3.4         176                   3.7     195                   4.2               Jl.
                 >20 to S27                       182            3.9         201                   4.6     201                   4.6                "~
                 >27 to ~;37                      232            4.7         223                   4.3     233                   4.9
                                                                                                                                                    .,0'
                 >37                              269            6.0         246                   5.3     257                   5.4               :f}:
                                                                                                                                                    0
                 p value                                 <0.01                          <0.01                       <0.01                           Ei
                                                                                                                                                    ::l
               Lean body mass (kg)t                                                                                                                 ~~
                                                                                                                                                    0
                 S35                              186            4"'         'i97                  4.1     195                   4.7
                                                                                                                                                   ""-"'~
                                                                  ·"'-
                 >35 to s39                       210            3.8         205                   3.8     213                   3.9
                 >39 to :::42
                 >42
                                                  210
                                                  234
                                                                 4.7
                                                                 4.9
                                                                             203
                                                                             243
                                                                                                   4.7
                                                                                                   5.3
                                                                                                           224
                                                                                                           255
                                                                                                                                 5.4
                                                                                                                                 o;~
                                                                                                                                                   .a"'
                                                                                                                                 ~.o                6
                                                                                                                                                    ')
                                                                                                                                                    ::l
                 pvalue                                  0.03                           0.02                        <0.01
                                                                                                                                                    2.':'
               Wa;st!hip ratio                                                                                                                     LTQ
                 ~:0.73
                 >0_73 to :::0.76
                                                  190            3.7         211                   4'')
                                                                                                    -~     206                   3.7                "
                                                                                                                                                    ~-l

                                                  199            4.3         200                   4.2     218                   5.2                '-".;.
                 >0.76 to ~:0.80                  220            4.7         227                   4.9     235                   7.7                "'
                                                                                                                                                    0
                 >0.80                            239            5.1         219                   4.7     241                   5.4                1·-.;.


                 pvalue                                  0.02                           0.20                         009
               Waist circumference (ern)
                 S?O                              176            3.6         174                   3.6     195                   4.0
                 >70 to ~:78                      195            3.6         209                   4.0     208                   4.5
                 >78 to S87                       227            5.3         223                   5.0     247                   5.7
                 >87                              261            5.7         246                   5.3     244                   5.2
                 pvalue                                  <0.01                          <0.01                       <0.01

               * SD, standard deviation.
               t p vaiue testing from analysis of variance on transformed data that were then untransformed.
               :j: Determined using dual energy x-ray absorptiometry instrumentation.




88 pre- and postmenopausal women. They found that the                    ined the relation between smoking and endogenous sex hor-
metabolic clearance rates for smokers \Vere lower for                    mone levels in 233 'Nhite, postmenopausal vvomen aged
androstenedione, testosterone. estrone, and estradiol vvhen              60-79 years. Current cigarette use was positively associated
compared w·ith those of nonsmokers. However, following                   with concentrations of the adrenal androgens. dehy-
adjustment for weight, these differences disappeared with                droepiandrosterone sulfate, and androstenedione. However,
the exception of androstenedione. Khaw et al. (15) exam-                 mean concentrations of estrone, estradiol, sex hormone

Am J Epidemio!    Vol. 153, No. 3, 2001
                                                           Joint Appendix 0466

                                                                                                                                        QUESTMS-00002985
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 467
                                                          390 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4890
                                                                               2779
262     Sowers et a!.


TABLE 5. Longitudinal models of testosterone concentrations {pg!ml} considering all participants {panel A), participants less
than the 95th percentile of body mass index {panel B), and participants less than the 95th percentile of testosterone (panel C},
Michigan Bone Health Sludy

                                               Ail participants                <95th petcentiie body mass index     <95th percentile testosterone
                                                   (panel A)                              (pane! B)                          (panel C)
                                                                      p                                    p                                   p
                                                    SE*   (~)                               SE([J)
                                                                   va!uet                                va!uet                              vaJuet

   Random interceptt                    10                         <Om            9                      <0.01      10                      <0.01
   Participation year
      1992~1993§
     1993-1994                         -1                           0.94                                  0.53                               0.08
     199,1-1995                                                     0.11                                  0.04                              <0.01
   Baseline smoking
     No§
     Yes                                 2                         <0.01                                 <0.01       2                      <0.01
   Body mass index (kg/m")                                         <0.01                                 <0.01                              <0.01
   Reproductive status
      No surgery§
      Hysterectomy only                                             0.12                                  011                                 0.09
      Hysterectomy and double
        oophorectomy                   -2                          <0.01         -2                      <0.01     -2                       <0.01
   * SE, standard error.
   t p value for individual level of fixed effect
   t Based on square-root transform (i.e., if transtormed,        p = 9.86 is 97.23).
   § Referent group.



binding globulin, and testosterone did no! differ signifi-                        !estos!erone, concentrations of sex hormone binding globu-
cantly between smokers and nonsmokers. Thomas et al. (16)                         lin, and receptor binding.
compared estradiol, as \vell as androgen and salivary prog-                          Alcohol consumption was not associated with testosterone
esterone, concentrations in 25 normal premenopausal smok-                         concemrations in !his study, and fmdings are inconsistent in
ers and 21 nonsmokers measured in a single mens!rual                              other studies. For example, Cigolini et al. (17) observed that
cycle. TI;ey found no significant differences in plasma                           daily alcohol intai::e was positively and independently con-e-
testosterone, androstenedione, and dehydroepiandrosterone                         lated with plasma-free and total !estosterone in 87 light--to-
concentrations.                                                                   moderate drinking premenopausal women, while Gavaler and
    A possible explanation for the inconsistency bet\veen our                     Vanl1liel (18) identified increased metabolism of testosterone.
findings and those of other studies is the choice of popula-                      One likely explana!ion for the contrast in findings may be
tions to study. The Michigan Bone Health Study subjects are                       related to the amount and frequency of alcohol consumption.
largely premenopausal while the other studies focused pri-                        Eighty percent of our population repmted drinking sl drink
marily on pos!menopausal 1vornen or a combina!ion of pre··                        per week, while other study populations consumed alcohol
and postmenopausal participants. In premenopausal women,                          daily or in much larger quantities (4-5 drinks per week).
testosterone is produced in the ovaries and adrenals, while in                       Testosterone concentrations did not change with the level
postmenopausal women, testosterone is produced by the                             of physical ac!i vity in our study participants, bm most stud-
adrenals and the peripheral conversion of androstenedione                         ies that have examined the relation between testosterone and
in adipose tissue.                                                                physical activity in women have focused on female athletes
   'vVe speculate that the greater concentrations of testos-                      or on acute changes in testosterone following heavy exercise
terone observed among cunent smokers were more likely a                           (19--21).
product of decreased metabolism rather than increased
biosynthesis of the hormone. Longcope and Johnston (14)                           Reproductive factors
provide evidence to support this theory. Cyrochrome P--450
hydroxylases are responsible for the oxidative metabolism                            We found that users of oral contraceptives and hormone
of steroid hormones in general. These enzymes mediate the                         replacement !herapy had significantly imver testosterone
introduction of an oxygen atom (derived hom water or mol-                         concentrations when compared with nonusers, although hor-
ecular oxygen) into the steroid nucleus. P-450 hydroxylases                       mone use was not included in the longitudinal summary
are subject to inhibition by carbon monoxide. Smokers have                        models, because women wirh hysterectomy/oophorectomy
greater circulating carbon monoxide concentrations as a by-                       were more likely to be using hormones leading to colinear-
product of tobacco smoke. This may inhibit P-450 hydroxy-                         ity in the models. Our findings are consistent with those of
lases and explain the increased concentrations of testos-                         other studies !hat have examined exogenous hormone use
terone and its precursors. Thus, future studies of androgen                       and androgen levels (22~25).
and smoking in women need to consider products in the                                Study participants 1vith hysterectomy/oophorectomy had
androgen pathway as 'vvell as the availability of bioactive                       significantly lower testosterone levels when compared with

                                                                                                           Am J Epidemiol Vol. i53, No.3, 2001
                                                                    Joint Appendix 0467

                                                                                                                                           QUESTMS-00002986
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 468
                                                          391 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4891
                                                                               2780
                                                                                    Testosterone Concentrations in Women           263


women who had neither procedure. Few studies have exam-              free, bioavailable testosterone. In addition, there are other
ined the relation betw·een hysterectomy and testosterone lev-        limitations in our study design. Although our sample size
els, and none have made the distinction bet1veen hysterec-           was large enough to detect significant differences in mean
tomy vvith and without bilateral oophorectomy. There are             testosterone in most situations, 'vVe vvere unable to contrast
two general metabolic pathvvays by which testosterone is             differences between postmenopausal women and the other
produced, one via the ovary and the other via the adrenals.          groups because of the small number of postmenopausal par-
ln the follicular tissue of the ovary and the adrenal cortex,        ticipants. In addition, a 3-year follow-up of these individu-
the 114 and 11 5 pathways produce testosterone from proges-          als is insufficient to assess changes in testosterone over time
terone and pregnenolone. Pregnenolone appears to be a                and vvith age.
more efficient precursor of testosterone than progesterone in           In summary, past research efforts have focused primarily
ovaries without corpus luteum. Women vvith oophorectomy              on the relation between estrogen and disease in women and
have decreased levels of testosterone because production             have largely ignored testosterone in relation to health and
relies primarily on the adrenal cortex and peripheral conver-        disease states in women with the exception of a few disor-
sion of androstenedione (3). ln a recent paper (26), it was          ders. The greater circulating levels of testosterone vvith
argued that lovver testosterone levels in vvomen with hys-           obese women and smokers suggest that testosterone may he
terectomy are a key risk factor for cardiovascular risk and          an important contribution to those disease conditions w·here
that ''removal of the uterus compromises the function of the         obesity and smoking are risk factors, including cardiovascu-
ovaries even vvhen they are spared'" (26, p. 829). In our            lar disease.
snJdy, hysterectomy with ovarian conservation was associ-
ated with significantly higher testosterone concentrations
when compared with those of other participants.
                                                                     ACKNOWLEDGMENTS
Body composition and body topology variables                            'T11is research was funded by grant AR ROl-40888 from
   Body mass index, waistJhip ratio, and percent body fat            the National Institutes of Health, National Institute of
were ail positively associated 1vith testosterone concentra··        Arthritis. Musculoskeletal, and Skin Diseases.
tions. Of the studies that have focused on the anthropomet-             The authors thank Mary Crutchfield of the Michigan
ric predictors of androgen concentrations in vvomen, one             Bone Health Study and Dr. Stanley Korneman for their
found a positive relation (27) and two found no relation after       respective contributions.
adjustment for other factors ( 17, 28). Increases in lean body
mass vvere also reported to be associated vvith higher testos-
terone levels in a previous paper from this study (29).
   It has long been appreciated that a subset of women with          REFERENCES
significantly higher androgen concen1rations was more likely
                                                                      1. Fauser BC, ·van Heusden AM. Manipulation of human ovarian
to be obese. Androgen metabolism is accelerated in obese                 function: physiological concepts and clinical consequences.
individuals and is associated with lower sex hormone bind-               End ocr Rev 1997; 18:71--106.
ing globulin levels, but it is no! known whether increased            '' Speroff L, Glass fU-L Kase NG. Clinical gynecologic
clearance precedes or follows accelerated production of                  endocrinology and infertility. 5th eel. Baltimore, MD: Williams
                                                                         and 'vV1lkms. 1994:457-515.
androgen (30). We evaluated 1vhether the observed associa-            3. Norman A\V, Litwack G. Hormones. 2nd ed. San Diego, CA:
tion of body composition measures and testosterone concert··             Academic Press. 1997:9-86.
trations was being unduly influenced by a small group of              4 Zeleniuch-Jacquotte A, Bruning Pte~ Bonfrer JMG, et al.
women with hyperandrogenism (and its accompanying obe-                   Relation of sernm levels of testosterone and dehvdro-
sity). 'vVe reconstructed the data se! to remove the contribu-           epiandrosterone sulfate to risk of brea~;t cancer in "post·
                                                                         menopausal women. Am J Ep1demiol 1997;145: 1030-8.
tion of those women whose total testosterone level \Vas in the        5. Andersson B. Marin P. Lissner L, et al. Testo~;terone concen·
top 5 percent of the androgen distribution. Even in their                trations in women and men with NIDDM. Diabetes Care 1994;
absence, we still observed significant associations with body            17:405--11.
composition and smoking behavior. Likewise, because poly-             6. Haffner SM. Sex hormone-binding protein. hyperinsulinemia,
                                                                         insulin resistance ancl noninsulin··dependent diabetes. Horrn
cystic ovary syndrome is associated with obesity, Vie recon-             Res 1996:45:233-7.
structed the data set 1o remove the con1rihution of those             7. Sowers MF< Hochberg M. Crabbe JP. et al. Association of bone
women in the top 5 percent of the body mass index distribu-              mineral densitv and ~ex hormone levels with osteoarthritis of
tion. 'Ibe same variables remained statistically important               the hand and k.nee in premenopausal women. Am J Epidemiol
                                                                         1996;143:38-47.
This suggests that the findings of smoking, body composi··            8. Ben··Aryeth H, Abu-Nassar A. Laufer D, et ai. Salivary testos·
tion, and reproductive status are not the ret1ection of undue            terone levels in men and women: changes with age and corre-
influence by a subgroup of women in the population with                  lation with plasma testosterone. lsr .T Mecl Sci 1989;25:344--6.
subclinical or undiagnosed polycystic ovary syndrome.                 9. Dai WS, Kuller LH. LaPorte RE. et al. The epidemiology of
   This is one of the first papers to describe the correlates of         plasma testosterone levels in micldk··agecl men. Am J
                                                                         Epidemioll98l :114:804···1 6.
testosterone concentrations in women and the only one that           10. Zmuda JM. _Cauley JA. Kriska A. et ~l. L(~ngitudmal relation
focuses large] y on pre- and perimenopausal women.                       between enc!ogenous testosterone :me! carc!JOvascular d1sease
However, the measures are of total testosterone rather than              risk factors in middle-aged rnen: a 13-year follow-up of former

Am J Epidemio!     VoL 153, No. 3, 2001
                                                         Joint Appendix 0468

                                                                                                                            QUESTMS-00002987
  Case
  Case 1:18-cv-01436-MN
       1:18-cv-01436-MN Document
                        Document 87-1
                                 72-6 Filed
                                      Filed 12/05/19
                                            09/25/19 Page
                                                     Page 469
                                                          392 of
                                                              of 514
                                                                 437 PageID
                                                                     PageID #:
                                                                            #: 4892
                                                                               2781
264        Sowers et a!.

       Multiple Risk Factor Intervention T1ial participants. Am .J             in trained male and female swimmers. Endocr Res 1987;13:
       Epidemiol1997;146:609-17.                                               31-41.
1 l.   Sowers MI<~ Crutchfield M, Bandekar R, et al. Bone mineral          21. Keizer H, Jan~;sen GM, Menheere P, et al. Changes in basal
       density and its change 1n pre- and perimenopausal white                 plasma testosterone, cortisoL and dehydroepiandrosterone sul-
       women: the Michigan Bone Health Study. J Bone Miner Res                   fate in previously un1ra]ned n1ales and fen1ales preparing for a
       1998;13: 1134~+0.                                                         marathon. IntJ Sports Med 1989; lO(suppl):S 139-45.
12.    Sallis .ii'~ Haskell WL., Wood PD. et al. Physical activity         22.   Moutos D, Smith S, Zacur H. The effect ot' monopha~;ic com--
       assessment methodology in the Five-C1ty Prc~ect. Am J                     binations of ethinvl estradiol and norethindrone on
       Epidemiol1985;121 :91--106.                                               gonadotrophin~;, andr(Jgens and sex hormone binding globulin:
13.    Block G, Hartman Mt Dresser CM, et al. A data-based                       a randomized triaL Contraception 1995;52:105-9.
       anproach to diet ouestionnaire desi2n and testing. i\m J            23.   c:oenen C:J\1~ rrhon!as (:[VI, Borrn c-a-~: e! aL c:hanges u! andro--
       Epidemioll986;124:453-69.              .o                                 gens during treatment with four low-dose contraceptives.
14.    L.ongc:ope C Johnston CC .ir. Androgen artd estrogen dynamics             Contraception 1996;53: 171---6.
       in pre- and postmenopausal women: a comparison between              24.   Kuhnz W, Staks T, Jutting G" Pharmacokinetics of lev-
       smokers and nonsmokers. J Clin Endocrinol Metab 1988;67:                  onorgestrel and etbinyl estradiol in 14 women during three
       379-83.                                                                   months of treatment with a tri-step combination oral contra-
15.    Khaw KT Tazuke S, Barrett-Conner E. Cigarette smoking artd                ceptive; serum proleHl binding of levonorges1rel and influence
       levels of adrenal androgens in postmenopausal women. N Engl               of treatment on free and total testosterone levels in the semm.
       J Med 1988;318:1705---9.                                                  Contraception 1994;50:563---79.
16.    Thomas EJ, Edridge W, Weddell A, et al. The impact of cigarette     25.   Tazuke S, Khaw KT, Barrett-Conner E, et aL Exogenous estro-
       smoking on the plasma concentrations of' gondao1rophins, ovar-            gen and endogenous sex hom;ones. Medicine (Baltimore)
       ian steroids and androgens and upon the metabolism of oestro-             1992:71:44-51.
       gen:; in the human female. Hum Reprod 1993;8:1187--93.              26.   l{a...\o S. Testosterone deficiency: a key factor in tbe increased
17.    Cigolini M, Targher G, Bergamo-Andreis IA, et al. Moderate                cardiovascular risk to women toll owing hy~;1erectomy or with
       alcohol consumpt1on and its relation to visceral fat and plasma           natural aging? J Womens Health 1998;7:825-9.
       androgens in healthy women. lnt J Obes Relat Metab Disord           27.   Cauley .iA, (]utai JP, Kuller KH, et aL The epidemiology of
       199620:206-12.                                                            serum sex horrnones in postmenopausal women. Arn J
18.    Gavaler JS, ·var!Thiel DH. The association between moderate               Epidemiol 1989;1 29:1120---31.
       alcohol beverage consumption and serum estradiol and testos-        28.   Goodrnan-Gruen D, Ban·ett-Cormor E. Total but not bioavail-
       terone levels in normal postmenopausal women: relationship                able testosterone is a predictor of central adiposity in post--
       to the literature. Alcohol Clin Exp Res 1992;16:87-92.                    rnenopausal wornen. Im JObes Relat Metab Disord 1995;19:
19.    Tsai L, Johansson C, Pouset1e A, et al. Cortisol and an;irogen            293--8.
       concentrations in female and male elite endurance athletes          29. Sovvers ME Crutchfield M, Jannausch ML, et aL Longitudinal
       in relation to physical activity. Eur J Appl Phy~;iol 1991;63:          changes in women approaching the midlife. Ann Hum Biol
       308-ll.                                                                 1996;23:253-65.
20.    Cumming DC, Wall SR, Quinney HA, et al. Decrease in serum           30. Conway GS. Polycy~;hc ovary syndrome: clinical aspects.
       testosterone levels with maximal intensity swimnung exercise            Baillieres Clin Endocrinol Metab 1996; 10:263-79.




                                                                                                      Am J Epidemiol Vol. i53, No.3, 2001
                                                               Joint Appendix 0469

                                                                                                                                        QUESTMS-00002988
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 470
                                                            393 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4893
                                                                                 2782

                                   Application/Control No.              Applicant( s)/Patent Under
                                                                        Reexamination
           Search Notes            12946785                             CAULFIELD ET AL.

                                   Examiner                             Art Unit

                                   MARCELA M CORDERO GARCIA             1654




                                              SEARCHED

    Class             I               Subclass                      I          Date       I Examiner
 none                 I none                                        I      6/1 0/2011     I MMCG

                                           SEARCH NOTES

                             Search Notes                                      Date             Examiner
 STN search by STIC (available via SCORE I PAIR)                           5/17/2011          MMCG
 EAST search (attached)                                                    6/1 0/2011         MMCG
 also ran PALM Inventor search                                             6/1 0/2011         MMCG
 EAST search (attached)                                                      7/20 &           MMCG
                                                                           8/13/2012
 also updated PALM Inventor                                                8/13/2012          MMCG



                                      INTERFERENCE SEARCH

    Class             I               Subclass                      I          Date       I     Examiner
 EAST search          I attached                                    I      8/13/2012      I MMCG




U.S. Patent and Trademark Office              Joint Appendix 0470                       Part of Paper No.: 20t208t3

                                                                                                       QUESTMS-00002989
 Case
 Case 1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document 87-1
                                72-6 Filed
                                     Filed 12/05/19
                                           09/25/19 Page
                                                    Page 471
                                                         394 of
                                                             of 514
                                                                437 PageID
                                                                    PageID #:
                                                                           #: 4894
                                                                              2783



            UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                          Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                          United States Patent and Trademark Office
                                                                          Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                 PO Box 1450
                                                                                 Alexandria, Virgmia 22313-1450
                                                                                 W\Vw.uspto.gov

    APPLICATION NUMBER          PATENT NUMBER                 GROUP ART UNIT                      FILE WRAPPER LOCATION

        12/946,785                                                1654                                            PLRC

                                                                         llllllllllllllllllllllll~~m~~mu1~~~i~~ 11111111111111111111111
                         Correspondence Address/Fee Address Change
The following fields have been set to Customer Number 23524 on 09/06/2012
  • Correspondence Address
The address of record for Customer Number 23524 is:
23524
FOLEY & LARDNER LLP
150 EAST GILMAN STREET
P.O. BOX 1497
MADISON, WI 53701-1497




                               PART 1 -ATTORNEY/APPLICANT COPY
                                                page 1 of 1


                                            Joint Appendix 0471

                                                                                                                         QUESTMS-00002990
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 472
                                                             395 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4895
                                                                                  2784


                                                                              Atty. Dkt. No. 034827-9107


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicants:            Michael P. CAULFIELD et al.

         Title:                 DETERMINATION OF TESTOSTERONE BY MASS
                                SPECTROMETRY

         Appl. No.:             12/946,785

         Filing Date:           11/15/2010

         Examiner:              Marcela M. CORDERO GARCIA

         Art Unit:              1654

         Confirmation No.       1630

                              AMENDMENT AND REPLY UNDER 37 C.F .R. § 1.111



         Mail Stop Amendment
         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-14 50

         Commissioner:
                   This communication is responsive to the Non-Final Office Action dated August 15, 2012,
         concerning the above-referenced patent application. Submitted herewith is a Terminal
         Disclaimer.

                   Amendments to the Claims are reflected on the Listing of Claims which begins on
         page 2.

                   Remarks begin on page 6.

                   Please amend the application as follows:




                                                           -1-
4832-9738-9840.1


                                                    Joint Appendix 0472

                                                                                                     QUESTMS-00002991
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 473
                                                             396 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4896
                                                                                  2785


                                                                                 Atty. Dkt. No. 034827-9107


                                          AMENDMENTS TO THE CLAIMS

         Listing of Claims:

                   1. - 12. (Canceled).

                   13.    (Previously Presented) A method for determining the amount of testosterone in a
         sample when taken from a female human, comprising:

                          (a) purifying testosterone from a sample from a female human, wherein said
                          purifying comprises extracting testosterone from said sample;

                          (b) ionizing said purified testosterone to produce one or more testosterone ions
                          detectable by a mass spectrometer; and

                          (c) detecting the amount of one or more of the testosterone ion(s) by a mass
                          spectrometer, wherein the amount of one or more of the testosterone ion(s) is
                          related to the amount of testosterone in the sample;

                          wherein said testosterone is not derivatized prior to mass spectrometry, and
                          wherein the method is capable of detecting testosterone at concentrations of less
                          than 10 ng/dL in the sample.

                   14.- 15. (Canceled).

                   16.    (Previously Presented) The method of claim 13, wherein said extracting comprises
         subjecting said sample to solid phase extraction (SPE).

                   17.    (Previously Presented) The method of claim 13, wherein said extracting comprises
         subjecting said sample to high turbulence liquid chromatography (HTLC).

                   18.    (Previously Presented) The method of claim 13, wherein said extracting comprises
         subjecting said sample to liquid extraction.




                                                           -2-
4832-9738-9840.1


                                                    Joint Appendix 0473

                                                                                                          QUESTMS-00002992
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 474
                                                             397 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4897
                                                                                  2786


                                                                                   Atty. Dkt. No. 034827-9107


                   19.    (Previously Presented) The method of claim 13, wherein purifying testosterone
         further comprises purifying testosterone from said sample by chromatography.

                   20.    (Previously Presented) The method of claim 19, wherein said chromatography
         comprises liquid chromatography.

                   21.    (Previously Presented) The method of claim 19, wherein said chromatography
         comprises high performance liquid chromatography (HPLC).

                   22.    (Previously Presented) The method of claim 13, wherein the method is capable of
         detecting testosterone at concentrations of less than 5 ng/dL in the sample.

                   23.    (Previously Presented) The method of claim 13, wherein the method is capable of
         detecting testosterone at concentrations of less than 1 ng/dL in the sample.

                   24.    (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
         comprises producing a testosterone ion having a mass/charge ratio of289.1 ± 0.5.

                   25.    (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
         comprises producing one or more testosterone fragment ions having a mass/charge ratio selected
         from the group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                   26.    (Previously Presented) The method of claim 13, wherein the ionizing of step (c)
         compnses:

                   producing a testosterone precursor ion having a mass/charge ratio (m/z) of about 289.1 ±
         0.5;

                   isolating the precursor ion by mass spectrometry; and

                   effecting a collision between the isolated precursor ion and an inert collision gas to
         produce one or more testosterone ions detectable by mass spectrometry having m/z selected from
        the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.

                                                            -3-
4832-9738-9840.1


                                                     Joint Appendix 0474

                                                                                                            QUESTMS-00002993
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 475
                                                             398 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4898
                                                                                  2787


                                                                                 Atty. Dkt. No. 034827-9107


                   27.    (Previously Presented) The method of claim 13, wherein said sample comprises
         urine, blood, plasma, or serum from a female human.

                   28.    (Previously Presented) The method of claim 13, wherein said sample comprises
         blood, plasma, or serum from a female human.

                   29.    (Previously Presented) A method for determining the amount of testosterone in a
         sample when taken from a female human, comprising:

                   (a) purifying testosterone from a sample from a female human by extracting testosterone
         from said sample by high turbulence liquid chromatography (HTLC) and subjecting the extracted
        testosterone to high performance liquid chromatography (HPLC);

                   (b) ionizing said purified testosterone to produce one or more testosterone ions detectable
         by a mass spectrometer; and

                   (c) detecting the amount of one or more of the testosterone ion(s) by a mass spectrometer,
         wherein the amount of one or more of the testosterone ion( s) is related to the amount of
        testosterone in the sample;

                   wherein the method is capable of detecting testosterone at concentrations of less than 10
         ng/dL in the test sample.

                   30.    (Previously Presented) The method of claim 29, wherein said testosterone is not
         derivatized prior to mass spectrometry.

                   31.-33. (Canceled).

                   34.    (Currently Amended) The method of claim [[31 ]] 29, wherein said extracting
         further comprises subjecting said sample to liquid extraction.

                   35. (Canceled).



                                                            -4-
4832-9738-9840.1


                                                     Joint Appendix 0475

                                                                                                         QUESTMS-00002994
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 476
                                                             399 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4899
                                                                                  2788


                                                                                   Atty. Dkt. No. 034827-9107


                   36.    (Previously Presented) The method of claim 29, wherein the ionizing of step (b)
         comprises producing a testosterone ion having a mass/charge ratio of289.1 ± 0.5.

                   37.    (Previously Presented) The method of claim 29, wherein the ionizing of step (b)
         comprises producing one or more testosterone fragment ions having a mass/charge ratio selected
         from the group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                   38.    (Previously Presented) The method of claim 29, wherein the ionizing of step (c)
         compnses:

                   producing a testosterone precursor ion having a mass/charge ratio (m/z) of about 289.1 ±
         0.5;

                   isolating the precursor ion by mass spectrometry; and

                   effecting a collision between the isolated precursor ion and an inert collision gas to
         produce one or more testosterone ions detectable by mass spectrometry having m/z selected from
        the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.

                   39.    (Previously Presented) The method of claim 29, wherein said sample comprises
         urine, blood, plasma, or serum from a female human.

                   40.    (Previously Presented) The method of claim 29, wherein said sample comprises
         blood, plasma, or serum from a female human.

                   41.    (Currently Amended) The method of claim [[31]] 29, wherein the method is
         capable of detecting testosterone at concentrations ofless than 5 ng/dL in the sample.

                   42.    (Currently Amended) The method of claim [[31 ]] 29, wherein the method is
         capable of detecting testosterone at concentrations ofless than 1 ng/dL in the sample.




                                                            -5-
4832-9738-9840.1


                                                     Joint Appendix 0476

                                                                                                            QUESTMS-00002995
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 477
                                                             400 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4900
                                                                                  2789


                                                                                  Atty. Dkt. No. 034827-9107


                                                       REMARKS

                   The Applicants thank the Examiner for the examination to date and respectfully request
         reconsideration of the present application.

                   Clams 34 and 41-42 are amended to make minor clerical changes. No new matter is
         introduced. Claims 13, 16-30, 34, and 36-42 are currently pending to be examined on their
        merits.

                   The only remaining rejections are that the Office has provisionally rejected claims 13, 16-
         30, 34, 36-42 on the ground of non-statutory obviousness-type double patenting as being
         unpatentable over claims 1-5, 7-11, 13-14 of co-pending Application No. 12/607,905 in view of
         Sowers et al., American Journal of Epidemiology, 2001 ("Sowers"); and claims 13, 16-30, 34,
         36-42 over claims 13-39 of co-pending Application No. 13/118,180 in view of Sowers.

                   Without acquiescing to the merits of the rejections, the Applicants respectfully submit
        that the Terminal Disclaimer submitted herewith should now render moot the rejections.

                   The Applicants believe that the present application is now in condition for allowance.

                   The Applicants respectfully request that the Office contact the undersigned if there is any
         issue preventing the next communication from the Office from being a Notice of Allowance.




                                                            -6-
4832-9738-9840.1


                                                     Joint Appendix 0477

                                                                                                            QUESTMS-00002996
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 478
                                                             401 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4901
                                                                                  2790


                                                                                   Atty. Dkt. No. 034827-9107


                   The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C .F .R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741.

                                                                Respectfully submitted,



         Date November 2 2012                                   By /Joseph P. Meara/

         FOLEY & LARDNER LLP                                             Joseph P. Meara
         Customer Number: 23524                                          Attorney for the Applicants
         Telephone:  (608) 258-4303                                      Registration No. 44,932
         Facsimile:  (608) 258-4258




                                                          -7-
4832-9738-9840.1


                                                   Joint Appendix 0478

                                                                                                        QUESTMS-00002997
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 479
                                                            402 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4902
                                                                                 2791


                            Electronic Patent Application Fee Transmittal
Application Number:                             12946785


Filing Date:                                    15-Nov-201 0




Title of Invention:                             DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




First Named Inventor/Applicant Name:            Michael P. Caulfield


Filer:                                          Joseph P. Meara/Nancy Kloster


Attorney Docket Number:                         034827-9107


Filed as Large Entity

Utility under 35 USC 111 (a) Filing Fees

                                                                                                Sub-Total in
                        Description                     Fee Code       Quantity   Amount
                                                                                                  USD($)

Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:


                                            Joint Appendix 0479

                                                                                                 QUESTMS-00002998
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 480
                                                           403 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4903
                                                                                2792
                                                                                                      Sub-Total in
                          Description                           Fee Code       Quantity      Amount
                                                                                                        USD($)

Miscellaneous:

                 Statutory or terminal disclaimer                  1814           1           160         160


                                                                          Total in USD ($)            160




                                                    Joint Appendix 0480

                                                                                                       QUESTMS-00002999
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 481
                                                           404 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4904
                                                                                2793
                                      Electronic Acknowledgement Receipt

                         EFSID:                        14132869


                  Application Number:                  12946785


         International Application Number:


                  Confirmation Number:                 1630




                    Title of Invention:                DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       First Named Inventor/Applicant Name:            Michael P. Caulfield


                   Customer Number:                    23524


                          Filer:                       Joseph P. Meara/Nancy Kloster


                   Filer Authorized By:                Joseph P. Meara


                Attorney Docket Number:                034827-9107


                      Receipt Date:                    02-NOV-2012


                       Filing Date:                    15-NOV-201 0


                      TimeStamp:                       12:33:13


                    Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                 yes

Payment Type                                         Credit Card

Payment was successfully received in RAM              $160

RAM confirmation Number                                9450

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description         Joint Appendix 0481
                                                            File Name                 File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                         (ifappl.)
  Number
                                               I                                  I   Message Digest       Part /.zip
                                                                                                                   QUESTMS-00003000
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 482
                                                           405 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4905
                                                                                2794
                                                                                                        104037
      1              Terminal Disclaimer Filed             91 07Termina1Disclaimer.pdf                                                no          1
                                                                                         321 af7a0848ca6a0da5d6e66be0f7d78b41
                                                                                                         b54c6


Warnings:
Information:

                                                                                                        118578
     2                                                    9107 AmendmentandReply.pdf                                                  yes         7
                                                                                         22467df5230dde994c7a6794b29bb4a229
                                                                                                          22bcf


                                                 Multipart Description/PDF files in .zip description

                                     Document Description                                                Start                              End


                      Amendment/Req. Reconsideration-After Non-Final Reject                                  1                               1



                                                 Claims                                                      2                               5



                       Applicant Arguments/Remarks Made in an Amendment                                      6                               7


Warnings:
Information:

                                                                                                         30382
     3                Fee Worksheet (SB06)                        fee-info. pdf                                                       no          2
                                                                                         339be575d 1b 1309c64f9fcf36508669db51 a
                                                                                                          Ob46


Warnings:
Information:
                                                           Total Files Size (in bytes)                                       252997


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                          Joint Appendix 0482

                                                                                                                                            QUESTMS-00003001
            Case
            Case 1:18-cv-01436-MN
                 1:18-cv-01436-MN Document
                                  Document 87-1
                                           72-6 Filed
                                                Filed 12/05/19
                                                      09/25/19 Page
                                                               Page 483
                                                                    406 of
                                                                        of 514
                                                                           437 PageID
                                                                               PageID #:
                                                                                      #: 4906
                                                                                         2795
                                                                                                                                                                 PTO/SB/25 (07-09)
                                                                                                                            Approved for use through 07/31/2012, OMB 0551-0031
                                                                                                         U.S. Patent and Trademark Office; U.S. DEPARTMENT OE COMMERCE
                       Under the Paperwork Reduction Act of 1995,_no persons are required to respond to a collection of information unless it displays a valid OMB_control_numb




                                                    TERMINAL DISCLAIMER                                                                 Docket Number (Optional)
                                                                                                                                       034827-9107


           In re Application of: CAULFIELD et al.

           Application No.: 12/946,785

           Filed: 11/15/2010

           For: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY



          The owner, QUEST DIAGNOSTICS INVESTMENTS INCORPORATED, of 100 percent interest in the instant application hereby disclaims, except as
          provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration
          date of the full statutory term of any patent granted on co-pending U.S. Patent Applications Nos. 12/607,905 and 13/118.180. filed
          10/28/09 and 5/27/11, respectively, as such term is defined in 35 U.S.C. 154 and 173, and as the term of any patent granted on said co-
          pending applications may be shortened by any terminal disclaimer filed prior to the grant of any patent on said co-pending applications. The
          owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any
          patent granted on said co-pending applications are commonly owned. This agreement runs with any patent granted on the instant application and
          is binding upon the grantee, its successors or assigns.




          In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to
          the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of any patent granted on said co-pending applications, as the term of
          any patent granted on said co-pending applications may be shortened by any terminal disclaimer filed prior to the grant of any patent on said co-
          pending application, in the event that any such patent granted on said co-pending applications: expires for failure to pay a maintenance fee; is
          held unenforceable; is found invalid by a court of competent jurisdiction; is statutorily disclaimed in whole or terminally disclaimed under 37 CFR
          1,321; has all claims canceled by a reexamination certificate; is reissued, or is in any manner terminated prior to the expiration of its full
          statutory term as shortened by any terminal disclaimer filed prior to its grant.




           Check either box 1 or 2 below, if appropriate.
                 1.  D   For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency, etc.),
              the undersigned is empowered to act on behalf of the business/organization.

                I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief
                are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so
                made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false
                statements may jeopardize the validity of the application or any patent issued thereon.

                2.   I:8:J The undersigned is an attorney or agent of record.                   Reg. No.      44,932


                                                      /Joseph P. ldeara/                                                                   November 2, 2012


                                                                                      Joseph P. Meara
                                                                                         Typed or printed name

                                                                                                                                         (608) 258-4303
                                                                                                                                        Telephone Number
           Terminal disclaimer fee under 37 CFR 1.20(d) is included.


                                    WARNING: Information on this form may become public. Credit card information should not
                                     be included on this form. Provide credit card information and authorization on PT0-2038.




4819-4619-4449. 1
                                                                                Joint Appendix 0483

                                                                                                                                                                 QUESTMS-00003002
          Case
          Case 1:18-cv-01436-MN
               1:18-cv-01436-MN Document
                                Document 87-1
                                         72-6 Filed
                                              Filed 12/05/19
                                                    09/25/19 Page
                                                             Page 484
                                                                  407 of
                                                                      of 514
                                                                         437 PageID
                                                                             PageID #:
                                                                                    #: 4907
                                                                                       2796
                                                                                                                                                            PTO/SB/06 (07-06)
                                                                                                                         Approved for use through t/3t/2007. OMB 065t -0032
                                                                                                   U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                  Under the Paperwork Reduction Act of t 995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
    PATENT APPLICATION FEE DETERMINATION RECORD                                                        Application or Docket Number      Filing Date
                                      Substitute for Form PT0-875                                              12/946,785             11/15/2010            D To be Mailed
                                 APPLICATION AS FILED- PART I                                                                                          OTHER THAN
                                                      (Column t)                  (Column 2)               SMALL ENTITY       D       OR               SMALL ENTITY
                          FOR                        NUMBER FILED              NUMBER EXTRA               RATE($)        FEE($)              RATE($)            FEE($)

  D       BASIC FEE                                      N/A                          N/A                   N/A                                 N/A
          (37 CFR 1.16(a), (b), or (c))
  D        SEARCH FEE                                    N/A                          N/A                   N/A                                 N/A
           (37 CFR 116(k), (i), or (m))

  D        EXAMINATION FEE
           (37 CFR 1.16(o), (p), or (q))
                                                         N/A                          N/A                   N/A                                 N/A
  TOTAL CLAIMS
  (37 CFR 1.16(i))                                          minus 20 =     .                              X$      =                   OR     X $        =

  INDEPENDENT CLAIMS
  (37 CFR 1.16(h))                                             minus 3 =
                                                                           .                              X$      =                          X $        =

                                               If the specification and drawings exceed 100
                                               sheets of paper, the application size fee due
  0APPLICATION SIZE FEE
                                               is $250 ($125 for small entity) for each
    (37 CFR 1.16(s))
                                               additional 50 sheets or fraction thereof. See
                                               35 U.S. C. 41 (a)(1 )(G) and 37 CFR 1.16(s).
  D MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR 1.16(j))
  • If the difference in column 1 is less than zero, enter "0" in column 2.                                TOTAL                              TOTAL

                             APPLICATION AS AMENDED- PART II
                                                                                                                                                   OTHER THAN
                                        (Column 1)                   (Column 2)           (Column 3)           SMALL ENTITY           OR               SMALL ENTITY
                                    CLAIMS                         HIGHEST
                                    REMAINING                      NUMBER                 PRESENT                     ADDITIONAL                              ADDITIONAL
f--
            11/02/2012              AFTER                          PREVIOUSLY              EXTRA
                                                                                                          RATE($)
                                                                                                                      FEE($)
                                                                                                                                             RATE($)
                                                                                                                                                                FEE($)
z                                   AMENDMENT                      PAID FOR
w          Total
:;:;;:      1.16(i))
                       (37 CFR
                                    • 24                Minus      .. 27              =   0               X$      =                   OR     X $62=               0
0
z           Independent
           (37 CFR 1 .16(h))
                                    •2                  Minus      ... 3              =   0               X$      =                   OR     X $250=              0
w
:;:;;:
<(
            D Application Size Fee (37 CFR 1.16(s))
            D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                         OR

                                                                                                          TOTAL                              TOTAL
                                                                                                          ADD'L                       OR     ADD'L                0
                                                                                                          FEE                                FEE

                                        (Column 1)                   (Column 2)           (Column 3)
                                      CLAIMS                        HIGHEST
                                     REMAINING                      NUMBER                PRESENT                     ADDITIONAL                              ADDITIONAL
                                                                                                          RATE($)                            RATE($)
                                       AFTER                       PREVIOUSLY              EXTRA                      FEE($)                                    FEE($)
                                    AMENDMENT                       PAID FOR
 z
 w
  f--
           Total
            1.16(i))
                       (37 CFR      .                   Minus      ..                 =                   X$      =                   OR     X $        =
 :;:;;:
 0
            Independent
           (37 CFR 1 .16(h))
                                    .                   Minus      ...                =                   X$      =                   OR     X $        =
 z          D Application Size Fee (37 CFR 1.16(s))
 w
 :;:;;:
 <(         D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                         OR

                                                                                                          TOTAL                              TOTAL
                                                                                                          ADD'L                       OR     ADD'L
                                                                                                          FEE                                FEE
  * If the entry in column        1 is less than the entry in column 2, write "0" in column 3.
                                                                                                          Legal Instrument Examiner:
  •• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
                                                                                                           /ERIC DAVIS/
  ••• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
  The "Highest Number Previously Paid For" (Total or Independent) is the highest number found in the appropriate box in column 1.
Th1s collection of mformat1on 1s requ1red by 37 CFR 1.16. The mformat1on 1s requ1red to obta1n or reta1n a benefit by the public wh1ch 1s to f1le (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1 .14. This collection is estimated to take 12 minutes to complete, including gathering,
preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you
require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S.
Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                            If you need assistance in completing the form, ca/11-800-PT0-9199 and select option 2.




                                                                                    Joint Appendix 0484

                                                                                                                                                               QUESTMS-00003003
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 485
                                                                408 ofof 514
                                                                         437 PageID
                                                                               PageID #:
                                                                                      #: 4908
                                                                                         2797
                               Application/Control No.    Applicant(s)/Patent under
        Application Number                                Reexamination

                                      12/946,785                 CAULFIELD ET AL.
                       IIIIII
                                                                           I
   Document Code - DISQ                               Internal Document- DO NOT MAIL


   TERMINAL
   DISCLAIMER
                                     ~APPROVED                     D   DISAPPROVED



                                     This patent is subject
        Date Filed : 11/02/12            to a Terminal
                                           Disclaimer




    IApproved/Disapproved by:                                                                   I
Angie Walker




  U.S. Patent and Trademark Office




                                           Joint Appendix 0485

                                                                                      QUESTMS-00003004
          Case
          Case 1:18-cv-01436-MN
               1:18-cv-01436-MN Document
                                Document 87-1
                                         72-6 Filed
                                              Filed 12/05/19
                                                    09/25/19 Page
                                                             Page 486
                                                                  409 of
                                                                      of 514
                                                                         437 PageID
                                                                             PageID #:
                                                                                    #: 4909
                                                                                       2798

                     UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                                        UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                        United States Patent and Trademark Office
                                                                                                        Address: COMMISSIONER FOR PATENTS
                                                                                                               P.O. Box 1450
                                                                                                               Alexandria, Virginia 22313-1450
                                                                                                               www.uspto.gov



                                    NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                              EXAMINER
       23524           7590          11/30/2012
   FOLEY & LARDNER LLP                                                                                           CORDERO GARCIA, MARCELA M
   3000 K STREET N.W.
   SUITE 600                                                                                                   ART UNIT                     PAPER NUMBER

   WASHINGTON, DC 20007-5109                                                                                     1654

                                                                                                      DATE MAILED: 11130/2012



   APPLICATION NO.            FILING DATE                     FIRST NAMED INVENTOR                     ATTORNEY DOCKET NO.                CONFIRMATION NO.

       12/946,785              11115/2010                       Michael P. Caulfield                          034827-9107                         1630
TITLE OF INVENTION: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




    APPLN. TYPE          SMALL ENTITY         ISSUE FEE DUE   PUBLICATION FEE DUE      PREV. PAID ISSUE FEE    TOTAL FEE(S) DUE                  DATE DUE

    nonprovisional            NO                  $1770                $300                     $0                     $2070                     02/28/2013

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.            THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the SMALL ENTITY status shown above.
If the SMALL ENTITY is shown as YES, verify your current                      If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOTAL FEE(S) DUE shown                  A. Pay TOTAL FEE(S) DUE shown above, or
above.
B. If the status above is to be removed, check box 5b on Part B -             B. If applicant claimed SMALL ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                  claiming SMALL ENTITY status, check box Sa on Part B - Fee(s)
and twice the amount of the ISSUE FEE shown above, or                         Transmittal and pay the PUBLICATION FEE (if required) and l/2
                                                                              the ISSUE FEE shown above.

II. PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                  Pagel
                                                               Joint      of30486
                                                                     Appendix
PTOL-85 (Rev. 02/11)
                                                                                                                                             QUESTMS-00003005
            Case
            Case 1:18-cv-01436-MN
                 1:18-cv-01436-MN Document
                                  Document 87-1
                                           72-6
                                      PART B-    Filed
                                                 Filed
                                              FEE(S)   12/05/19
                                                       09/25/19 Page
                                                     TRANSMITTALPage 487
                                                                     410 of
                                                                         of 514
                                                                            437 PageID
                                                                                PageID #:
                                                                                       #: 4910
                                                                                          2799
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks l through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block l, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block 1 for any change of address)               Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
         23524            7590               11/30/2012
    FOLEY & LARDNER LLP                                                                                                  Certificate of Mailing or Transmission
                                                                                                     I hereby certify that this Fee(s) Transmittal is being deposited with the United
    3000 K STREET N.W.                                                                               States Postal Service with sufficient postage for first class mail in an envelope
    SUITE 600                                                                                        addressed to the Mail Stop ISSUE FEE address above, or being facsimile
                                                                                                     transmitted to the USPTO (571) 273-2885, on the date indicated below.
    WASHINGTON, DC 20007-5109
                                                                                                                                                                          (Depositor's name)

                                                                                                                                                                                 (Signature)

                                                                                                                                                                                      (Date)


    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                               ATTORNEY DOCKET NO.            CONFIRMATION NO.

         12/946,785                  ll/15/2010                                Michael P. Caulfield                                  034827-9107                         1630
TITLE OF INVENTION: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       APPLN. TYPE           SMALL ENTITY              ISSUE FEE DUE         PUBLICATION FEE DUE          PREV. PAID ISSUE FEE         TOTAL FEE(S) DUE                 DATE DUE

    nonprovisional                  NO                      $1770                       $300                           $0                     $2070                     02/28/2013

                   EXAMINER                               ART UNIT               CLASS-SUBCLASS

       CORDERO GARCIA, MARCELA M                             1654                    436-071000

l. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 (l) the names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence               or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                        2_________________________
                                                                                 (2) the name of a single firm (having as a member a
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use of a Customer              2 registered patent attorneys or agents. If no name is      3 _________________________
   Number is required.                                                           listed, no name will be printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    0   Corporation or other private group entity    0   Government

4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   0   Issue Fee                                                             0   A check is enclosed.
   0   Publication Fee (No small entity discount permitted)                  0   Payment by credit card. Form PT0-2038 is attached.
   0   Advance Order- #of Copies _ _ _ _ _ _ _ _ ___                         0   The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                                 overpayment, to Deposit Account Number                      (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0    a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.            0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.


   Authorized Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___

   Typed or printed name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___                                        Registration No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, preparing, and
submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.


                                                                               Joint Appendix 0487
PTOL-85 (Rev. 02/ll) Approved for use through 08/3112013.                        OMB 0651-0033          U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                                                                                                                                                                 QUESTMS-00003006
          Case
          Case 1:18-cv-01436-MN
               1:18-cv-01436-MN Document
                                Document 87-1
                                         72-6 Filed
                                              Filed 12/05/19
                                                    09/25/19 Page
                                                             Page 488
                                                                  411 of
                                                                      of 514
                                                                         437 PageID
                                                                             PageID #:
                                                                                    #: 4911
                                                                                       2800

                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                  UNITED STATES DEPARTMENT OF COMMERCE
                                                                                  United States Patent and Trademark Office
                                                                                  Address: COMMISSIONER FOR PATENTS
                                                                                        P.O. Box 1450
                                                                                        Alexandria, Virginia 22313-1450
                                                                                        www.uspto.gov


   APPLICATION NO.            FILING DATE            FIRST NAMED INVENTOR        ATTORNEY DOCKET NO.               CONFIRMATION NO.

       12/946,785              11115/2010              Michael P. Caulfield           034827-9107                         1630

                                                                                                       EXAMINER
       23524           7590          11/30/2012
   FOLEY & LARDNER LLP                                                                    CORDERO GARCIA, MARCELA M
   3000 K STREET N.W.
   SUITE 600                                                                           ART UNIT                      PAPER NUMBER

   WASHINGTON, DC 20007-5109                                                              1654

                                                                                DATE MAILED: 11130/2012




                              Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                          (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 0 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 0 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0 101 or (571 )-272-4200.




                                                          Page
                                                       Joint    3 of30488
                                                             Appendix
PTOL-85 (Rev. 02/11)
                                                                                                                      QUESTMS-00003007
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 489
                                                        412 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4912
                                                                             2801




                                        Privacy Act Statement

  The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with
  your submission of the attached form related to a patent application or patent. Accordingly, pursuant to
  the requirements of the Act, please be advised that: (1) the general authority for the collection of this
  information is 35 U.S.C. 2(b )(2); (2) furnishing of the information solicited is voluntary; and (3) the
  principal purpose for which the information is used by the U.S. Patent and Trademark Office is to process
  and/or examine your submission related to a patent application or patent. If you do not furnish the
  requested information, the U.S. Patent and Trademark Office may not be able to process and/or examine
  your submission, which may result in termination of proceedings or abandonment of the application or
  expiration of the patent.

  The information provided by you in this form will be subject to the following routine uses:
   1. The information on this form will be treated confidentially to the extent allowed under the Freedom
      of Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this system of
      records may be disclosed to the Department of Justice to determine whether disclosure of these
      records is required by the Freedom of Information Act.
   2. A record from this system of records may be disclosed, as a routine use, in the course of presenting
      evidence to a court, magistrate, or administrative tribunal, including disclosures to opposing counsel
      in the course of settlement negotiations.
   3. A record in this system of records may be disclosed, as a routine use, to a Member of Congress
      submitting a request involving an individual, to whom the record pertains, when the individual has
      requested assistance from the Member with respect to the subject matter of the record.
   4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency
      having need for the information in order to perform a contract. Recipients of information shall be
      required to comply with the requirements of the Privacy Act of 1974, as amended, pursuant to 5
      U.S.C. 552a(m).
   5. A record related to an International Application filed under the Patent Cooperation Treaty in this
      system of records may be disclosed, as a routine use, to the International Bureau of the World
      Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.
   6. A record in this system of records may be disclosed, as a routine use, to another federal agency for
      purposes of National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy
      Act (42 U.S.C. 218(c)).
   7. A record from this system of records may be disclosed, as a routine use, to the Administrator,
      General Services, or his/her designee, during an inspection of records conducted by GSA as part of
      that agency's responsibility to recommend improvements in records management practices and
      programs, under authority of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance
      with the GSA regulations governing inspection of records for this purpose, and any other relevant
      (i.e., GSA or Commerce) directive. Such disclosure shall not be used to make determinations about
      individuals.
   8. A record from this system of records may be disclosed, as a routine use, to the public after either
      publication of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35
      U.S.C. 151. Further, a record may be disclosed, subject to the limitations of 37 CPR 1.14, as a
      routine use, to the public if the record was filed in an application which became abandoned or in
      which the proceedings were terminated and which application is referenced by either a published
      application, an application open to public inspection or an issued patent.
   9. A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local
      law enforcement agency, if the USPTO becomes aware of a violation or potential violation of law or
      regulation.


                                               Joint Appendix 0489

                                                                                                      QUESTMS-00003008
             Case
             Case 1:18-cv-01436-MN
                  1:18-cv-01436-MN Document
                                   Document 87-1
                                            72-6 Filed
                                                 Filed 12/05/19
                                                       09/25/19 Page
                                                                Page 490
                                                                     413 of
                                                                         of 514
                                                                            437 PageID
                                                                                PageID #:
                                                                                       #: 4913
                                                                                          2802

                                                                             Application No.                       Applicant(s)

                                                                             12/946,785                            CAULFIELD ET AL.
                           Notice of Allowability                            Examiner                              Art Unit

                                                                             MARCELA M. CORDERO                     1654
                                                                             GARCIA

             -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1. ~This communication is responsive to 111212012.
2.   D    An election was made by the applicant in response to a restriction requirement set forth during the interview on _ _ ; the restriction
          requirement and election have been incorporated into this action.
3. ~The allowed claim(s) is/are 13.16-30.34 and 36-42. As a result of the allowed claim(s), you may be eligible to benefit from the Patent
     Prosecution Highway program at a participating intellectual property office for the corresponding application. For more information,
     please see httQ://wvvWUS!Qto.aov/Qatents/init eventsi.R.Qhiindex.jsQ or send an inquiry to PPHfeedback@usQto.gov .
4.   D    Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
            a)   D   All     b)   D   Some*   c)   D   None   of the:
                     1. D   Certified copies of the priority documents have been received.
                     2. D   Certified copies of the priority documents have been received in Application No. _ _ .
                     3. D   Copies of the certified copies of the priority documents have been received in this national stage application from the
                            International Bureau (PCT Rule 17.2(a)).
           * Certified copies not received: _ _ .
     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.
5.   D    CORRECTED DRAWINGS (as "replacement sheets") must be submitted.
           D     including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                 Paper No./Mail Date _ _ .
      Identifying indicia such as the application number {see 37 CFR 1.84{c)) should be written on the drawings in the front {not the back) of
      each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121{d).

6.   0     DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
         attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. D Notice of References Cited (PT0-892)                                             5. ~ Examiner's Amendment/Comment
2.   D    Information Disclosure Statements (PTO/SB/08),                               6.   D   Examiner's Statement of Reasons for Allowance
           Paper No./Mail Date _ _
3.   D    Examiner's Comment Regarding Requirement for Deposit                         7.   D Other _ _ .
           of Biological Material
4.   D    Interview Summary (PT0-413),
           Paper No./Mail Date _ _ .
/MARCELA M CORDERO GARCIA/
Primary Examiner, Art Unit 1654




 U.S. Patent and Trademark Off1ce
 PTOL-37 (Rev. 09·12)                                                    Notice of Allowability                       Part of Paper No./Mail Date 20121116




                                                                        Joint Appendix 0490

                                                                                                                                        QUESTMS-00003009
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 491
                                                        414 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4914
                                                                             2803


  Application/Control Number: 12/946,785                                                 Page 2
  Art Unit: 1654

                                     DETAILED ACTION

         This Office Action is in response to the reply received on April 15, 2005.

         Any rejection from the previous office action, which is not restated here, is

  withdrawn.

                                    Status of the claims

         Claims 13, 16-30, 34, 36-42 are pending. Claims 13, 16-30, 34, 36-42 are

  presented for examination on the merits.

                                    Terminal Disclaimer

         The terminal disclaimer filed on 11/2/2012 has been reviewed and accepted.

                                         Conclusion

         Claims 13, 16-30, 34, 36-42 are allowed.

         The prior art made of record and not relied upon is considered pertinent to

  applicant's disclosure.

         Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

  number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

  for the organization where this application or proceeding is assigned is 571-273-8300.




                                        Joint Appendix 0491

                                                                                           QUESTMS-0000301 0
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 492
                                                        415 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4915
                                                                             2804


  Application/Control Number: 12/946,785                                            Page 3
  Art Unit: 1654

        Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




  /MARCELA M CORDERO GARCIA/
  Primary Examiner, Art Unit 1654

  MMCG 11/2012




                                       Joint Appendix 0492

                                                                                       QUESTMS-00003011
       Case
       Case 1:18-cv-01436-MN
            1:18-cv-01436-MN Document
                             Document 87-1
                                      72-6 Filed
                                           Filed 12/05/19
                                                 09/25/19 Page
                                                          Page 493
                                                               416 of
                                                                   of 514
                                                                      437 PageID
                                                                          PageID #:
                                                                                 #: 4916
                                                                                    2805

EAST Search History




                     EAST Search History

                     EAST Search History (Prior Art)




                    11/16/2012 4:17:55 PM




file:///CI/U sers/mgarcia/Documents/e- Red% 20 f'o lder/ l2946 785/EASTSearchH is tory .l2946785_AccessibleVersion.htm[ ll/ l6/20 l2 4: l 7:58 PM]
                                                                        Joint Appendix 0493

                                                                                                                                                     QUESTMS-00003012
           Case
           Case 1:18-cv-01436-MN
                1:18-cv-01436-MN Document
                                 Document 87-1
                                          72-6 Filed
                                               Filed 12/05/19
                                                     09/25/19 Page
                                                              Page 494
                                                                   417 of
                                                                       of 514
                                                                          437 PageID
                                                                              PageID #:
                                                                                     #: 4917
                                                                                        2806
                                                            Application/Control No.                                       Applicant(s)/Patent Under Reexamination

 Issue Classification                                       12946785                                                      CAULFIELD ET AL.

                                                            Examiner                                                      Art Unit

                                                            MARCELA M CORDERO GARCIA                                      1654


                                   ORIGINAL                                                                     INTERNATIONAL CLASSIFICATION
                CLASS                                        SUBCLASS                                         CLAIMED                                          NON-CLAIMED
 436                                           71                                      G      0    1      N               33 I 92 (2006.01.01)



                       CROSS REFERENCE(S)

  CLASS                SUBCLASS {ONE SUBCLASS PER BLOCK)




 181       Claims renumbered in the same order as presented by applicant                               D             CPA              181      T.D.            D       R.1.47

   Final    Original     Final      Original        Final      Original   Final    Original       Final        Original       Final         Original   Final       Original      Final     Original




 NONE
                                                                                                                                                          Total Claims Allowed:

                                                                                                                                                                        24
 (Assistant Examiner)                                                                                                (Date)
 /MARCELA M CORDERO GARCIA!
 Primary Examiner.Art Unit 1654                                                                                   11/16/2012                     O.G. Print Claim(s)          O.G. Print Figure

 (Primary Examiner)                                                                                                  (Date)                               1                         none

U.S. Patent and Trademark Office                                                                                                                                      Part of Paper No. 20121116

                                                                                  Joint Appendix 0494

                                                                                                                                                                              QUESTMS-00003013
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 495
                                                            418 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4918
                                                                                 2807

                                        Application/Control No.              Applicant(s)/Patent Under
                                                                             Reexamination
           Search Notes                 12946785                             CAULFIELD ET AL.

                                        Examiner                             Art Unit

                                        MARCELA M CORDERO GARCIA             1654




                                                   SEARCHED

      Class           I                    Subclass                      I          Date       I Examiner
 none                 I none                                             I      6/10/2011      I MMCG

                                                  SEARCH NOTES

                                   Search Notes                                     Date             Examiner
 STN search by STIC (available via SCORE I PAIR)                                5/17/2011        MMCG
 EAST search (attached)                                                         6/1 0/2011       MMCG
 also ran PALM Inventor search                                                  6/1 0/2011       MMCG
 EAST search (attached)                                                           7/20 &         MMCG
                                                                                8/13/2012
 also updated PALM Inventor                                                     8/13/2012        MMCG
 EAST updated (attached)                                                        11/16/2012       MMCG
 also ran PALM Inventor search                                                  11/16/2012       MMCG



                                          INTERFERENCE SEARCH

      Class                                Subclass                                 Date             Examiner
 EAST search            attached                                               8/13/2012         MMCG
 EAST search            attached                                               11/16/2012        MMCG




U.S. Patent and Trademark Office                   Joint Appendix 0495                       Part of Paper No. : 20121116

                                                                                                            QUESTMS-00003014
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 496
                                                        419 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4919
                                                                             2808
                                                                          Page 1 of 1



                    UNI1ED STATES PATENT AND TRADEMARK OFFICE
                                                                                             UNITED STATES DEPARTMENT OF COMMERCE
                                                                                             United States Patent and Trademark Office
                                                                                             Address: COMMISSIONER FOR PATENTS
                                                                                                     P.O. Box 1450
                                                                                                     Alexandria, Virginia 22313-1450
                                                                                                     www.uspto.gov


     BIB DATA SHEET
                                                                                                      CONFIRMATION N0.1630

  SERIAL NUMBER                        FILING or 371 (c)              CLASS           GROUP ART UNIT                ATTORNEY DOCKET
                                            DATE                                                                           NO.
         12/946,785                       11/15/2010                     514                 1654                      034827-91 07
                                              RULE
    APPLICANTS
       Michael P. Caulfield, San Clemente, CA;
       Darren A. Carns, Rancho Santa Margarita, CA;
       Richard E. Reitz, San Clemente, CA;
** CONTINUING DATA *************************
     This application is a CON of 12/607,905 10/28/2009 PAT 8,318,418
           which is a CON of 12/053,325 03/21/2008 PAT 7,754,419
           which is a CON of 11/247,409 10/11/2005 PAT 7,348,137
           which is a CON of 10/726,919 12/02/2003 PAT 6,977,143
           which claims benefit of 60/501 ,255 09/08/2003
** FOREIGN APPLICATIONS *************************
** IF REQUIRED, FOREIGN FILING LICENSE GRANTED **
       11/29/2010
Foreign Priority claimed           DYes      ~No                        STATE OR       SHEETS             TOTAL               INDEPENDENT
35 USC t t 9(a-d) conditions met   0   Yes   ~No     0   Metafter
                                                                        COUNTRY       DRAWINGS           CLAIMS                  CLAIMS
                                                         Allowance
Verified and         /MARCELA M
                     CORDERO GARCIN                                          CA          0                     16                       1
Acknowledged          Examiner's Signature           Initials

    ADDRESS
          FOLEY & LARDNER LLP
          3000 K STREET N.W.
          SUITE 600
          WASHINGTON, DC 20007-5109
          UNITED STATES
    TITLE
          DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY

                                                                                         0   All Fees
                                                                                         0   1.16 Fees (Filing)
  FILING FEE          FEES: Authority has been given in Paper
                      No.              to charge/credit DEPOSIT ACCOUNT
                                                                                         0   1.17 Fees (Processing Ext. of time)
  RECEIVED
      1510            No.              for following:                                    0   1.18 Fees (Issue)
                                                                                         0   Other
                                                                                         0   Credit




BIB (Rev. 05/07).


                                                                Joint Appendix 0496

                                                                                                                                       QUESTMS-00003015
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 497
                                                             420 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4920
                                                                                  2809

                                                                                    Atty. Dkt. No. 034827-9107

                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
         Applicants:       Michael P. CAULFIELD et al.

         Title:            DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY

         Appl. No.:        12/946,785

         Filing Date:      11/15/2010

         Examiner:         Marcela M. CODERO GARCIA

         Art Unit:         1654

         Conf. No:         1630

                                            ISSUE FEE TRANSMITTAL
         Mail Stop Issue Fee
         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-14 50

         Commissioner:
                   Enclosed herewith please find Issue Fee Transmittal Form PTOL-85(B).

                   Fees in the amount of $2,070.00 for payment of the Issue Fee and the Publication Fee are
         being paid by credit card via EFS-Web.

                   The Commissioner is hereby authorized to charge any additional fees which may be
        required regarding this application under 37 C .F .R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
         card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
         incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
         Deposit Account No. 19-0741.

                                                                 Respectfully submitted,


         Date February 27, 2013                                  By /Bruce Wu/

         FOLEY & LARDNER LLP                                              Bruce Wu
         Customer Number: 23524                                           Attorney for the Applicants
         Telephone:  (617) 342-4089                                       Registration No. L0571
         Facsimile:  (617) 342-4001

                                                    Joint Appendix 0497
4846-0896-7955.1
                                                                                                         QUESTMS-00003016
            Case
            Case 1:18-cv-01436-MN
                 1:18-cv-01436-MN Document
                                  Document 87-1
                                           72-6
                                      PART B-    Filed
                                                 Filed
                                              FEE(S)   12/05/19
                                                       09/25/19 Page
                                                     TRANSMITTALPage 498
                                                                     421 of
                                                                         of 514
                                                                            437 PageID
                                                                                PageID #:
                                                                                       #: 4921
                                                                                          2810
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks l through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block l, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block 1 for any change of address)               Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
         23524             7590              11/30/2012
    FOLEY & LARDNER LLP                                                                                                  Certificate of Mailing or Transmission
                                                                                                     I hereby certify that this Fee(s) Transmittal is being deposited with the United
    3000 K STREET N.W.                                                                               States Postal Service with sufficient postage for first class mail in an envelope
    SUITE 600                                                                                        addressed to the Mail Stop ISSUE FEE address above, or being facsimile
                                                                                                     transmitted to the USPTO (571) 273-2885, on the date indicated below.




                                                                                                                                                    ---
    WASHINGTON, DC 20007-5109




    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR
                                                                                                     IZ::                      ATTORNEY DOCKET NO.                 CONFIRMATION NO.

         12/946,785                  ll/15/2010                                Michael P. Caulfield                                    034827-9107                           1630
TITLE OF INVENTION: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       APPLN. TYPE           SMALL ENTITY              ISSUE FEE DUE         PUBLICATION FEE DUE          PREV. PAID ISSUE FEE           TOTAL FEE(S) DUE                  DATE DUE

    nonprovisional                  NO                      $1770                       $300                           $0                          $2070                   02/28/2013

                   EXAMINER                               ART UNIT               CLASS-SUBCLASS

       CORDERO GARCIA, MARCELA M                             1654                    436-071000

l. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 (l) the names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence               or agents OR, alternatively,
   Address form PTO/SB/122) attached.
                                                                                 (2) the name of a single firm (having as a member a           2   Foley & Lardner LLP
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use of a Customer              2 registered patent attorneys or agents. If no name is        3 _________________________
   Number is required.                                                           listed, no name will be printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)
    Quest Diagnostics Investments Incorporated                                   Wilmington, Delaware

Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    0   Corporation or other private group entity        0   Government

4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   ~Issue Fee                                                                0 A check is enclosed.
   0   Publication Fee (No small entity discount permitted)                  l2l Payment by credit cara<:¥dhft¥W~~~&. Via EFS- Web
   0   Advance Order- #of Copies _ _ _ _ _ _ _ _ ___                         0 The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                                 overpayment, to Deposit Account Number 19- 0 7 41                   ~ki:tw:=~~:mi!!<mtmj:.

5. Change in Entity Status (from status indicated above)
   0    a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.            0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.


   Authorized Signature _   ____c/_B_r_u_c_e__W_u____c/_____________                                          Date ___F--'e'--b.C...r----'-u-'-a_r_y.___2_7_.,_2----'-0_1--'3'--------

   Typed or printed name    _B_r_u_c_e__W_u
                                         ________________                                                     Registration No.    _L_0_5_7_1____________
This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, preparing, and
submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.


                                                                               Joint Appendix 0498
PTOL-85 (Rev. 02/ll) Approved for use through 08/3112013.                        OMB 0651-0033          U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                                                                                                                                                                      QUESTMS-00003017
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 499
                                                            422 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4922
                                                                                 2811


                                 Electronic Patent Application Fee Transmittal

Application Number:                                          12946785


Filing Date:                                                 15-Nov-201 0




Title of Invention:                                          DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




First Named Inventor/Applicant Name:                         Michael P. Caulfield


Filer:                                                       Bruce Wu/Sue Gibson


Attorney Docket Number:                                      034827-9107


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                             Sub-Total in
                           Description                               Fee Code       Quantity   Amount
                                                                                                               USD($)


Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


                        Utility Appl issue fee                          1501           1        1770              1770


                Publ. Fee- early, voluntary, or normal                  1504           1         300              300
                                                         Joint Appendix 0499

                                                                                                              QUESTMS-00003018
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 500
                                                           423 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4923
                                                                                2812
                                                                                       Sub-Total in
                     Description                 Fee Code       Quantity      Amount
                                                                                         USD($)

Extension-of-Time:


Miscellaneous:


                                                           Total in USD ($)            2070




                                     Joint Appendix 0500

                                                                                        QUESTMS-00003019
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 501
                                                           424 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4924
                                                                                2813
                                      Electronic Acknowledgement Receipt

                         EFSID:                        15064634


                  Application Number:                  12946785


         International Application Number:


                  Confirmation Number:                 1630




                    Title of Invention:                DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       First Named Inventor/Applicant Name:            Michael P. Caulfield


                   Customer Number:                    23524


                          Filer:                       Bruce Wu/Sue Gibson


                   Filer Authorized By:                Bruce Wu


                Attorney Docket Number:                034827-9107


                      Receipt Date:                    27-FEB-2013


                       Filing Date:                    15-NOV-201 0


                      TimeStamp:                       14:39:50


                    Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                 yes

Payment Type                                         Credit Card

Payment was successfully received in RAM              $2070

RAM confirmation Number                                1247

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description         Joint Appendix 0501
                                                            File Name                 File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                         (ifappl.)
  Number
                                               I                                  I   Message Digest       Part /.zip
                                                                                                                   QUESTMS-00003020
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 502
                                                           425 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4925
                                                                                2814
                                                                                                  178509
                                                    Quest91 071ssueFeeTransmittal
      1            Issue Fee Payment (PT0-85B)                                                                                 no         2
                                                              22713.pdf
                                                                                    7 e8370d89b4c614dd9919670774 7eb0400
                                                                                                   552f9a


Warnings:
Information:

                                                                                                   32135
     2                Fee Worksheet (SB06)                  fee-info. pdf                                                      no         2
                                                                                    fadb3a3b280ec2057517 e9b36230f0958e9
                                                                                                   29497


Warnings:
Information:
                                                     Total Files Size (in bytes)                                      210644


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                    Joint Appendix 0502

                                                                                                                                    QUESTMS-00003021
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 503
                                                             426 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4926
                                                                                  2815
                     UNITED STATES pATENT AND TRADEMARK OFFICE
                                                                                    UNITED STATES DEPARTMENT OF COMMERCE
                                                                                    United States Patent and Trademark Office
                                                                                    Address: COMMISSIONER FOR PATENTS
                                                                                           P.O. Box 1450
                                                                                           Alexandria, Virginia 22313-1450
                                                                                           www .uspto.gov


      APPLICATION NO.             ISSUE DATE               PATENT NO.        ATTORNEY DOCKET NO.                  CONFIRMATION NO.

          12/946,785              04/02/2013                 8409862              034827-9107                                1630

            23524         7590        03113/2013
        FOLEY & LARDNER LLP
        3000 K STREET N.W.
        SUITE 600
        WASHINGTON, DC 20007-5109



                                                   ISSUE NOTIFICATION

The projected patent number and issue date are specified above.

                          Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                      (application filed on or after May 29, 2000)

The Patent Term Adjustment is 0 day(s). Any patent to issue from the above-identified application will include
an indication of the adjustment on the front page.

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information
Retrieval (PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the
Office of Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee
payments should be directed to the Application Assistance Unit (AAU) of the Office of Data Management
(ODM) at (571)-272-4200.

APPLICANT(s) (Please see PAIR WEB site http://pair.uspto.gov for additional applicants):
Michael P. Caulfield, San Clemente, CA;
Darren A. Carns, Rancho Santa Margarita, CA;
Richard E. Reitz, San Clemente, CA;




The United States represents the largest, most dynamic marketplace in the world and is an unparalleled location
for business investment, innovation, and commercialization of new technologies. The USA offers tremendous
resources and advantages for those who invest and manufacture goods here. Through SelectUSA, our nation
works to encourage and facilitate business investment. To learn more about why the USA is the best country in
the world to develop technology, manufacture products, and grow your business, visit SelectUSA.gov.
                                                       Joint Appendix 0503
IR103 (Rev. 10/09)
                                                                                                                             QUESTMS-00003022
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 504
                                                             427 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4927
                                                                                  2816


                                                                                    Atty. Dkt. No. 034827-9107


                         IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicants:        Michael P. CAULFIELD et al.

         Title:             DETERMINATION OF
                            TESTOSTERONE BY MASS
                            SPECTROMETRY

         Patent. No.:       8,409,862

         Issue Date:        4/2/2013

         Examiner:          Marcela M. CODERO GARCIA

         Art Unit:          1654

        Confirmation        1630
        Number:


                                REQUEST FOR CERTIFICATE OF CORRECTION
                                      PURSUANT TO 37 C.F.R. § 1.323

         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-14 50

         Commissioner:

                   Enclosed, in duplicate, is a Certificate of Correction, Form PTO-SB/44, for United States
         Patent Number 8,409,862 issued April2, 2013.

                   It is certified that errors appear in the above-identified patent and that said Letters Patent
         is hereby corrected as shown below:

         IN THE CLAIMS

                   The exact claim and line number where the errors in the issued patent are:




4834-5268-1749.1


                                                      Joint Appendix 0504

                                                                                                             QUESTMS-00003023
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 505
                                                             428 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4928
                                                                                  2817


                                                                                   Atty. Dkt. No. 034827-9107


                   Claim 12, Column 20, line 27
                   Delete "(c)" and insert -- (b) --, therefor.
                   Claim 13, Column 20, line 38
                   Delete "a" and insert -- said --, therefor.
                   Claim 14, Column 20, line 40
                   Delete "a" and insert -- said --, therefor.
                   Claim 20, Column 21, line 2
                   Delete "(c)" and insert -- (b) --, therefor.
                   Claim 21, Column 22, line 2
                   Delete "a" and insert -- said --, therefor.
                   Claim 22, Column 22, line 4
                   Delete "a" and insert -- said --, therefor.

                   Applicants submit that the noted errors do not constitute new matter, and correction
         thereof would not require reexamination.

                   Pursuant to 37 C.P.R. § 1.323, Applicants request that the enclosed Certificate of
         Correction be approved.

                   Since at least one of the noted errors is not the fault of the Patent Office, payment is
         enclosed of the required fee of $100.00.

                   The above-identified fees are being paid by credit card via EPS-Web.

                   The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C.P.R.§§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
         card payment instructions in EPS-Web being incorrect or absent, resulting in a rejected or
         incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
         Deposit Account No. 19-0741.




4834-5268-1749.1


                                                       Joint Appendix 0505

                                                                                                              QUESTMS-00003024
     Case
     Case 1:18-cv-01436-MN
          1:18-cv-01436-MN Document
                           Document 87-1
                                    72-6 Filed
                                         Filed 12/05/19
                                               09/25/19 Page
                                                        Page 506
                                                             429 of
                                                                 of 514
                                                                    437 PageID
                                                                        PageID #:
                                                                               #: 4929
                                                                                  2818


                                                                               Atty. Dkt. No. 034827-9107


                                                             Respectfully submitted,



         Dffie __~O~c~to~b~e~r~3~20~1~3~------------         By /Bruce Wu/

         FOLEY & LARDNER LLP                                          Bruce Wu
         Customer Number: 23524                                       Attorney for Applicants
         Telephone:  (617) 342-4089                                   Registration No. L0571
         Facsimile:  (617) 342-4001




4834-5268-1749.1


                                                Joint Appendix 0506

                                                                                                    QUESTMS-00003025
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 87-1
                               72-6 Filed
                                    Filed 12/05/19
                                          09/25/19 Page
                                                   Page 507
                                                        430 of
                                                            of 514
                                                               437 PageID
                                                                   PageID #:
                                                                          #: 4930
                                                                             2819
                                                                                                                              MODIFIED PTO/SB/44 (04-05)
                                                                                                    Approved for use through 04/30/2007. OMB 0651-0033
                                                                                   U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
           Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control
                                                                                                                                                      number.
     Also Form PT0-1050


                                    UNITED STATES PATENT AND TRADEMARK OFFICE
                                              CERTIFICATE OF CORRECTION
     PATENT NO.                                    8,409,862

     APPLICATION NO.                                12/946,785

     DATED                                         04/02/2013

     INVENTOR(S)                                    Michael P. Caulfield; Darren A Carns; Richard E Reitz


             It is certified that an error appears or errors appear in the above-identified patent and that said
     Letters Patent is hereby corrected as shown below:

     IN THE CLAIMS

                The exact claim and line number where the errors in the issued patent are:

                 Claim 12, Column 20, line 27
                 Delete "(c)" and insert -- (b) --, therefor.
                 Claim 13, Column 20, line 38
                 Delete "a" and insert -- said --, therefor.
                 Claim 14, Column 20, line 40
                 Delete "a" and insert -- said --, therefor.
                 Claim 20, Column 21, line 2
                 Delete "(c)" and insert -- (b) --, therefor.
                 Claim 21, Column 22, line 2
                 Delete "a" and insert -- said --, therefor.
                 Claim 22, Column 22, line 4
                 Delete "a" and insert -- said --, therefor.




     MAILING ADDRESS OF SENDER (Please do not use customer number below):

     Suite 5000
     150 E Gilman Street
     Madison, Wisconsin 53703-1482
     This collection of information is required by 37 CFR 1.322, 1.323, and 1.324. The information is required to obtain or retain a benefit by the public
     which is to file (and by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is
     estimated to take 1.0 hour to complete, including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary
     depending upon the individual case. Any comments on the amount of time you require to complete this form and/or suggestions for reducing this
     burden, should be sent to the Chief Information Officer,
     U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR
     COMPLETED FORMS TO THIS ADDRESS. SEND TO: Attention Certificate of Corrections Branch, Commissioner for Patents,
     P.O. Box 1450, Alexandria, VA 22313-1450.
                              If you need assistance in completing the form, call 1-800-PT0-9 199 and select option 2.




                                                                 Joint Appendix 0507

                                                                                                                                                     QUESTMS-00003026
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 508
                                                            431 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4931
                                                                                 2820


                                 Electronic Patent Application Fee Transmittal
Application Number:                                   12946785


Filing Date:                                          15-Nov-201 0




Title of Invention:                                   DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




First Named Inventor/Applicant Name:                  Michael P. Caulfield


Filer:                                                Bruce Wu/Shana Haack


Attorney Docket Number:                               034827-9107


Filed as Large Entity

Utility under 35 USC 111 (a) Filing Fees

                                                                                                      Sub-Total in
                           Description                        Fee Code       Quantity   Amount
                                                                                                        USD($)

Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:

                      Certificate of Correction                  1811           1         100              100



Extension-of-Time:                                Joint Appendix 0508

                                                                                                       QUESTMS-00003027
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 509
                                                           432 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4932
                                                                                2821
                                                                                       Sub-Total in
                 Description                     Fee Code       Quantity      Amount
                                                                                         USD($)

Miscellaneous:


                                                           Total in USD ($)            100




                                     Joint Appendix 0509

                                                                                        QUESTMS-00003028
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 510
                                                           433 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4933
                                                                                2822
                                      Electronic Acknowledgement Receipt

                         EFSID:                        17032008


                  Application Number:                  12946785


         International Application Number:


                  Confirmation Number:                 1630




                    Title of Invention:                DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       First Named Inventor/Applicant Name:            Michael P. Caulfield


                   Customer Number:                    23524


                          Filer:                       Bruce Wu/Shana Haack


                   Filer Authorized By:                Bruce Wu


                Attorney Docket Number:                034827-9107


                      Receipt Date:                    03-0CT-2013


                       Filing Date:                    15-NOV-201 0


                      TimeStamp:                       15:08:37


                    Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                 yes

Payment Type                                         Credit Card

Payment was successfully received in RAM              $100

RAM confirmation Number                                1671

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description         Joint Appendix 0510
                                                            File Name                 File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                         (ifappl.)
  Number
                                               I                                  I   Message Digest       Part /.zip
                                                                                                                   QUESTMS-00003029
   Case
   Case 1:18-cv-01436-MN
        1:18-cv-01436-MN Document
                         Document 87-1
                                  72-6 Filed
                                       Filed 12/05/19
                                             09/25/19 Page
                                                      Page 511
                                                           434 of
                                                               of 514
                                                                  437 PageID
                                                                      PageID #:
                                                                             #: 4934
                                                                                2823
                                                                                                      119145
      1         Request for Certificate of Correction     9107 _CertofCorrTrans.pdf                                                 no         3
                                                                                       05d21 a21845645f0a939193625d74bf143e
                                                                                                       d3ac9


Warnings:
Information:

                                                                                                      122693
     2          Request for Certificate of Correction          9107 _COC.pdf                                                        no         1
                                                                                       lfe 19fb4661 aeae9b4d8978e8802ef8b984
                                                                                                          bc8a


Warnings:
Information:

                                                                                                      30170
     3                 Fee Worksheet (SB06)                     fee-info. pdf                                                       no         2
                                                                                       ee 73bf924f9d0f2279e8a390ea860543168d
                                                                                                        451c


Warnings:
Information:
                                                         Total Files Size (in bytes)                                       272008


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                        Joint Appendix 0511

                                                                                                                                         QUESTMS-00003030
    Case
    Case 1:18-cv-01436-MN
         1:18-cv-01436-MN Document
                          Document 87-1
                                   72-6 Filed
                                        Filed 12/05/19
                                              09/25/19 Page
                                                       Page 512
                                                            435 of
                                                                of 514
                                                                   437 PageID
                                                                       PageID #:
                                                                              #: 4935
                                                                                 2824

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,409,862 B2                                                                                       Page 1 of 1
APPLICATION NO.             : 12/946785
DATED                       : April2, 2013
INVENTOR(S)                 : Michael P. Caulfield et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         IN THE CLAIMS

                  Claim 12, Column 20, line 27
                  Delete "(c)" and insert -- (b) --, therefor.
                  Claim 13, Column 20, line 38
                  Delete "a" and insert -- said --, therefor.
                  Claim 14, Column 20, line 40
                  Delete "a" and insert -- said --, therefor.
                  Claim 20, Column 21, line 2
                  Delete "(c)" and insert -- (b) --, therefor.
                  Claim 21, Column 22, line 2
                  Delete "a" and insert -- said --, therefor.
                  Claim 22, Column 22, line 4
                  Delete "a" and insert -- said --, therefor.




                                                                                       Signed and Sealed this
                                                                                   Fifth Day ofNovember, 2013



                                                                                                  Teresa Stanek Rea
                                                                            Deputy Director ofthe United States Patent and Trademark Office



                                                            Joint Appendix 0512

                                                                                                                                  QUESTMS-00003031
 Case
 Case 1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                       Document 87-1
                                72-6 Filed
                                     Filed 12/05/19
                                           09/25/19 Page
                                                    Page 513
                                                         436 of
                                                             of 514
                                                                437 PageID
                                                                    PageID #:
                                                                           #: 4936
                                                                              2825



            UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                          Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                          United States Patent and Trademark Office
                                                                          Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                 PO Box 1450
                                                                                 Alexandria, Virgmia 22313-1450
                                                                                 W\Vw.uspto.gov

    APPLICATION NUMBER          PATENT NUMBER                 GROUP ART UNIT                      FILE WRAPPER LOCATION

        12/946,785                8409862                         1654                                            9200

                                                                         111111111111111111111111~~m~~m~~~~~ww 11111111111111111111111
                         Correspondence Address/Fee Address Change
The following fields have been set to Customer Number 109855 on 01/15/2014
  • Correspondence Address
  • Maintenance Fee Address
The address of record for Customer Number 109855 is:
109855
Quest Diagnostics
1311 Calle Batido
San Clemente, CA 92673




                               PART 1 -ATTORNEY/APPLICANT COPY
                                                page 1 of 1


                                            Joint Appendix 0513

                                                                                                                         QUESTMS-00003032
      Case 1:18-cv-01436-MN
      Case Case
           1:18-cv-01436-MN   Document
                              Document
                1:18-cv-01436-MN       87-1
                                       72-6 3Filed
                                  Document   Filed  12/05/19
                                                      09/17/18Page
                                                    09/25/19
                                                Filed         Page 514
                                                                   437
                                                                Page   of
                                                                       of 1514
                                                                     1 of  437 PageID
                                                                               PageID
                                                                            PageiD    #:
                                                                                      #: 4937
                                                                                   #: 97 2826
AO 120 (Rev 08/10)

                             Mail Stop 8                                                        REPORT ON THE
TO:
          Director ofthc U.S. Patent and Trademark Office                               FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                                ACTION REGARDING A I)ATENT OR
                     Alexandria, VA 22313-1450                                                    TRADEMARK

                 [n Compliance with 35 tLS.C. § 2.90 and/or 15 U.S. C. § ll 16 you are hereby advised that a court action has been
          filed in the U.S. District Court                             District of Delaware                                 on the following
      [J Trademarks or        ~Patents.      ( [J the patent ac1lon invoives 35 U.S.C. § 292.):

DOCKET NO.                       DATEFlLED                         U.S. DlSTRlCT COURT
                                             9/17/2018                                            District of Delaware
PLAINTIFF                                                                   DEFENDANT

 QUEST DIAGNOSTICS INVESTMENTS LLC                                            LABORATORY CORPORATION OF AMERICA
                                                                              HOLDINGS, ESOTERIX, INC. and ENDOCRINE
                                                                              SCIENCES, INC.

        PATENTOR                       DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK

l   8,409,862 82                             4/2/2013                 Quest Diagnostics Investments LLC

2 8,101,427 82                               1/24/2012                Quest Diagnostics Investments LLC

3 7,972,867 82                               7/5/2011                 Quest Diagnostics Investments LLC

4 7,972,868 82                               7/5/2011                 Quest Diagnsotics Investments LLC

5


                                In the above-entitled case, the following patent(s)! trademark(s) have been included:
DATE INCLUDED                    INCLUDED BY
                                                         n   Amendment         [J Answer           [J Cross Bill        [J Other Pleadmg
        PATENTOR                       DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK

l

2

3

4

5


                     [n the above----·entitled case, the following decision has been rendered or judgement issued:
DECISIONiJUDGEMENT




                                                             I
                                                             1]3\1 DEPUTI CLERK



CollY 1-----ljpon initiation of action, mail this wpy to i)irector Copy 3·----lJ (lOti termination of adion, mail this wpy to nirector
Copy 2----·IJjmn filing document adding patent(s), mail this wpy to l)irector Copy 4·----Case file wpy
                                                                  Joint Appendix 0514

                                                                                                                                      QUESTMS-00003033
